TABLE OF CONTENTS

Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3 AND WAIVER (this “Amendment”) dated as of August 12, 2016, among
CLAIRE’S INC., a Delaware corporation (“Holdings”), CLAIRE’S STORES, INC., a
Florida corporation (the “Borrower”), the SUBSIDIARY LOAN PARTIES hereto, the
LENDERS party hereto and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as
administrative agent (the “Administrative Agent”) under the Amended and Restated
Credit Agreement, dated as of September 20, 2012, among Holdings, the Borrower,
the Administrative Agent, the Lenders party thereto from time to time and the
agents, arrangers and bookrunners party thereto, as in effect on the date hereof
(as amended on September 10, 2015 and April 30, 2014, the “Original Credit
Agreement”). Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Second Amended and Restated Credit
Agreement (as defined below).

WHEREAS, Holdings and the Borrower have informed the Lenders that the Borrower
or one or more Subsidiaries of the Borrower intends to commence an offer to
acquire, and to cancel, at least $400,000,000 aggregate principal amount of the
Senior Unsecured Notes, Senior Secured Second Lien Notes and Senior Subordinated
Notes not held by Claire’s Inc. and its Affiliates or the Fund and its
Affiliates and, to the extent necessary to meet such $400,00,000 threshold,
Senior Subordinated Notes held by Claire’s Inc. and its Affiliates or the Fund
and its Affiliates (the “Note Exchange”), in exchange for, or with the proceeds
of, some combination of (i) up to $60 million of new unsecured debt of Claire’s
(Gibraltar) Holdings Limited (“Gibraltar”), (ii) up to $130 million of new term
debt at an unrestricted U.S. subsidiary, which shall be secured by certain
intellectual property, and (iii) up to $40 million of new first lien debt of
Claire’s Stores, Inc., guaranteed by Subsidiaries that are loan parties
thereunder (the “New Loans”, and together with the Note Exchange, the
“Transaction”);

WHEREAS, in connection with the Transaction and the amendments and modifications
of the Borrower’s debt obligations, Holdings, the Borrower and the Required
Lenders have agreed to amend and restate the Original Credit Agreement to, among
other things (i) provide for the creation of a new tranche of Revolving Facility
Loans, (ii) change certain financial covenants and other provisions, and
(iii) provide that the aggregate amount of the Loans and Letters of Credit under
the Second Amended and Restated Credit Agreement and the ABL Facility together
shall not exceed the maximum amount specified in the Second Amended and Restated
Credit Agreement;

WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
it will fail to comply with the Required Maintenance Level as in effect prior to
the Third Amendment Effective Date as at the fiscal quarter ending on or about
July 31, 2016 (the “Specified Default”), and the Administrative Agent and the
Lenders have agreed to waive the Specified Default, subject to the satisfaction
of the conditions to the Amendment No. 3 Effective Date set forth herein;

WHEREAS, in connection with the Transaction, if all of the Lenders under the
Original Credit Agreement execute this Amendment, in addition to the Second
Amended and Restated Credit Agreement (as defined in Section 1(A)(a) below)
(x) the Borrower and Holdings will enter into a new ABL Credit Agreement (as
defined in Section 1(A)(b) below) providing for revolving credit loans, subject
to borrowing base availability, in an amount up to



--------------------------------------------------------------------------------

TABLE OF CONTENTS

$75,000,000 million less any amounts outstanding under the Revolving Credit
Facility and (y) Gibraltar will enter into a new $40,000,000 European Term Loan
Credit Agreement, the proceeds of which will be used to reduce outstanding
amounts under the Revolving Credit Facility by $40,000,000;

WHEREAS, in connection with the Transaction, if fewer than all of the Lenders
under the Original Credit Agreement execute this Amendment, in addition to the
Second Amended and Restated Credit Agreement (as defined in Section 1(B)(a)
below) (x) the Borrower, Holdings and the Lenders that execute this Amendment
will enter into a new ABL Credit Agreement (as defined in Section 1(B)(b) below)
providing for revolving credit loans, subject to borrowing base availability, in
an amount up to $75,000,000 million less any amounts outstanding under the
Revolving Credit Facility and (z) Gibraltar will enter into a new European Term
Loan Credit Agreement, the proceeds of which will be used to reduce outstanding
amounts under the Revolving Credit Facility by an amount equal to the difference
between $40,000,000 and the amount of the Revolving Credit Exposure of the
Non-Consenting Lenders (as defined below);

WHEREAS, Section 9.08 of the Original Credit Agreement provides that Holdings,
the Borrower and the Required Lenders may enter into this Amendment; and

WHEREAS, Holdings, the Borrower and the Required Lenders desire to amend and
restate the Original Credit Agreement on the terms set forth herein.

SECTION 1. Amendment No. 3 Effective Date Documentation. Effective as of the
Second Restatement Effective Date, the ABL Closing Date and the Gibraltar
Closing Date (the “Transaction Closing Date”) (in each case, as defined below):

(A) Documentation if all Lenders under the Original Credit Agreement Execute the
Amendment.

 

  (a) If all of the Lenders under the Original Credit Agreement execute the
Amendment, the Original Credit Agreement, including the Exhibits and Schedules
attached thereto, is amended and restated in its entirety into the form attached
as Exhibit A-1 hereto (in such case, referred to hereafter as the “Second
Amended and Restated Credit Agreement”);

 

  (b) The ABL Credit Agreement in the form of Exhibit B shall be effective in
accordance with its terms (in such case, referred to hereafter as the “ABL
Credit Agreement”); and

 

  (c) The European Term Loan Credit Agreement in the form of Exhibit C shall be
effective in accordance with its terms in an amount equal to $40,000,000.

(B) Documentation if fewer than all of the Lenders under the Original Credit
Agreement Execute the Amendment.

 

  (a)

If fewer than all of the Lenders under the Original Credit Agreement execute the
Amendment, the Original Credit Agreement, including the Exhibits and

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Schedules attached thereto, is amended and restated in its entirety into the
form attached as Exhibit A-2 hereto (in such case, referred to hereafter as the
“Second Amended and Restated Credit Agreement”);

 

  (b) The ABL Credit Agreement in the form of Exhibit B shall be effective in
accordance with its terms (in such case, referred to hereafter as the “ABL
Credit Agreement”); and

 

  (c) The European Term Loan Credit Agreement in the form of Exhibit C shall be
effective in accordance with its terms in an amount equal to the difference
between $40,000,000 and the amount of the Revolving Credit Exposure of any
non-consenting lender.

SECTION 2. Allocations under the Loan Documents (as defined in the Second
Amended and Restated Credit Agreement).

 

  (a) If all of the Lenders under the Original Credit Agreement execute the
Amendment, then all of the Lenders shall receive a pro rata allocation of Loans
and Commitments, as applicable, under the Second Amended and Restated Credit
Agreement, ABL Credit Agreement, and European Term Loan Credit Agreement, in
each case based on each Lender’s Revolving Facility Percentage under the
Original Credit Agreement.

 

  (b) If fewer than all of the Lenders under the Original Credit Agreement
execute the Amendment, then (i) the Lenders executing the Amendment (the
“Consenting Lenders”) shall receive a pro rata allocation of Loans and
Commitments, as applicable, under the Second Amended and Restated Credit
Agreement, ABL Credit Agreement, and European Term Loan Credit Agreement based
on the proportion of such Consenting Lender’s Revolving Facility Commitments
under the Original Credit Agreement to the total of such Revolving Facility
Commitments of all Consenting Lenders, of Tranche B Revolving Credit Facility
Loans, Tranche B Revolving Credit Facility Commitments under the Second Amended
and Restated Credit Agreement and the European Term Loan Credit Agreement, in an
amount equal to the Tranche B Revolving Credit Commitment Amount and
(ii) Lenders that do not execute the Amendment on the date hereof (the
“Non-Consenting Lenders”) shall receive a pro rata allocation, based on the
proportion of such Non-Consenting Lender’s Revolving Facility Commitments under
the Original Credit Agreement to the total of such Revolving Facility
Commitments of all Non-Consenting Lenders, of the Tranche A Revolving Credit
Facility Loans and Tranche A Revolving Credit Facility Commitments. As used
herein, “Tranche B Revolving Credit Commitment Amount” shall mean $115,000,000
minus the sum of the amount of European Term Loan Credit Agreement allocated to
Consenting Lenders and Revolving Facility Commitments of all Non-Consenting
Lenders.

SECTION 3. Waiver. Subject to the satisfaction of the conditions set forth in
Section 4(a) hereof on the Amendment No. 3 Effective Date, the Administrative
Agent and the Required Lenders waive through midnight New York time
September 15, 2016 the Specified Default. The waiver contained herein shall
expire on midnight New York time on September 15, 2016 and

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall be limited precisely as written and, except as expressly provided herein,
shall not be deemed or otherwise construed to constitute a waiver of any Default
or Event of Default now existing or hereafter arising or any other provision or
to prejudice any right, power or remedy which the Administrative Agent or any
Lender may now have or may have in the future under or in connection with the
Original Credit Agreement or any other Loan Document (after giving effect to
this Amendment), all of which rights, powers and remedies are hereby expressly
reserved by the Administrative Agent and the Lenders.

SECTION 4. Conditions.

 

  (a) Conditions to Amendment. The Amendment shall become effective on the date
(the “Amendment No. 3 Effective Date”) when the Administrative Agent (or its
counsel) shall have received from the Administrative Agent, Holdings, the
Borrower and Lenders constituting the Required Lenders either (i) a counterpart
of this Amendment signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include telecopy
or electronic transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Amendment.

 

  (b) Transaction Closing Date Conditions. The Transaction Closing Date shall
occur on the earliest date on which the conditions set forth in Sections 4(a),
4(b)(A), 4(b)(B), 4(b)(C) and 4(b)(D) are satisfied.

(A) Conditions to the Effectiveness of the Second Amended and Restated Credit
Agreement, the ABL Credit Agreement and the European Term Loan Credit Agreement.

 

  (i) the Administrative Agent shall have received, for the account of each
Lender that has executed the Amendment, a fee equal to 1.0% of the aggregate
principal amount of such Lender’s Revolving Facility Commitment;

 

  (ii) the Borrower has notified the Administrative Agent (or its counsel) that
either (x) the Multicurrency Revolving Facility Agreement, dated October 2, 2014
(as amended), among Gibraltar, HSBC Bank Plc and the other parties party thereto
(the “European Revolver Facility”) has been amended to include certain
provisions to permit the Transaction which amendment will become effective
concurrently with the completion of the Transaction and the Transaction Closing
Date or (y) the European Revolver Facility shall have been replaced or
refinanced with new Indebtedness which permits the Transaction and has a
maturity date no sooner than one month prior to the Revolving Facility Maturity
Date (as amended by the Amendment) which replacement or refinancing Indebtedness
will become effective concurrently with the completion of the Transaction and
the Transaction Closing Date;

 

  (iii)

the Borrower has notified the Administrative Agent (or its counsel) that (i) the
Note Exchange will be completed concurrently with the Transaction Closing Date,
with the offer price of the Senior Subordinated Notes that

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  are exchanged in the Note Exchange being exchanged collectively at an
aggregate offer price no greater than their then current market price, plus
accrued interest, plus 10% and (ii) the New Loans will be completed concurrently
with the Transaction Closing Date; and

 

  (iv) Any Senior Subordinated Notes held by the Borrower or any of its
Affiliates that are not exchanged in the Note Exchange shall have been amended
to provide that the maturity thereof is extended to June 1, 2019, and that all
interest thereon will be capitalized and not paid in cash until maturity.

 

(B) Additional Conditions to the Effectiveness of the Second Amended and
Restated Credit Agreement (the earliest date on which the conditions in Sections
4(a), 4(b)(A), 4(b)(B), 4 (b)(C) and 4(b)(D) are satisfied the “Second
Restatement Effective Date”).

 

  (i) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Second Restatement Effective Date, a
favorable written opinion (or opinions) of (i) Morgan, Lewis & Bockius LLP,
special New York counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent and (ii) local counsel reasonably
satisfactory to the Administrative Agent as specified on Schedule (B) to the
Amendment, in each case (A) dated the Second Restatement Effective Date,
(B) addressed to each Issuing Bank, the Administrative Agent and the Lenders and
(C) in form and substance reasonably satisfactory to the Administrative Agent
and covering such other matters relating to the Loan Documents as the
Administrative Agent shall reasonably request.

 

  (ii) Holdings and the Borrower, jointly and severally represent that, both
immediately before and immediately after giving effect to the Second Amended and
Restated Credit Agreement Amendment the representations and warranties set forth
in the Loan Documents are true and correct in all material respects (or, with
respect to representations and warranties qualified by materiality or “Material
Adverse Effect”, true in all respects), with the same effect as though made on
and as of such times, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects (or, with respect
to representations and warranties qualified by materiality or “Material Adverse
Effect”, true in all respects) as of such earlier date).

 

  (iii) The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (1), (2) and (3) below:

 

  (1)

a copy of the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation, including all amendments thereto, of
each Loan Party, (A) in the case of a corporation, certified as of a recent date
by the Secretary of State (or other similar official) (where such certification
is available in

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  the relevant person’s jurisdiction of incorporation) of the jurisdiction of
its organization, and a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Loan Party as of a recent date from such Secretary of State (or other
similar official) or (B) in the case of a partnership or limited liability
company, certified by the Secretary or Assistant Secretary of each such Loan
Party;

 

  (2) a certificate of the Secretary or Assistant Secretary or similar officer
of each Loan Party dated the Second Restatement Effective Date and certifying:

 

  a. that attached thereto is a true and complete copy of the bylaws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Second Restatement
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (b) below,

 

  b. that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party (or its managing general
partner or managing member) authorizing the execution, delivery and performance
of the Loan Documents to which such person is a party and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Second
Restatement Effective Date,

 

  c. that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause
(1) above,

 

  d. as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party,

 

  e. as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party; and

 

  (3) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (2)d. above.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (iv) The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Second Restatement Effective Date shall have been satisfied and
the Administrative Agent shall have received such updates to the Perfection
Certificate delivered under the Original Credit Agreement as shall have been
requested by the Administrative Agent, together with all attachments
contemplated thereby, and the results of a search of the Uniform Commercial Code
(or equivalent) filings made with respect to the Loan Parties in the
jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are Permitted
Liens or have been released.

 

  (v) The Administrative Agent shall have received a certificate in the form of
Exhibit B to the ABL Credit Agreement signed by the Chief Financial Officer of
the Borrower.

 

  (vi) The Lenders shall have received the financial statements referred to in
Section 3.05 of the Second Amended and Restated Credit Agreement.

 

  (vii) The Administrative Agent shall have received fully-executed copies of
the Joinder Agreements and the ABL Intercreditor Agreement.

 

  (viii) The Administrative Agent shall have received evidence that, to the
extent invoiced, all reasonable out of pocket expenses (including reasonable
fees, charges and disbursements of counsel to the Lenders and the Administrative
Agent approved by the Borrower) required to be reimbursed or paid by the Loan
Parties under the Credit Agreement or under any Loan Document; provided, that,
invoices for such expenses are provided at least 2 Business Days prior to the
Second Restatement Effective Date.

 

  (ix) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act; provided, that, all such documentation shall
have been requested at least 10 Business Days prior to the Second Restatement
Effective Date.

For purposes of determining compliance with the conditions specified in this
Section 4(b)(B), each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Second Restatement Effective Date specifying its
objection thereto and such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of the initial Borrowing.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(C) Additional Conditions to the Effectiveness of the ABL Credit Agreement (all
capitalized terms used but not defined in this Section 4(b)(C) shall be as
defined in the ABL Credit Agreement) (the earliest date on which the conditions
in Sections 4(a), 4(b)(A), 4(b)(B), 4(b)(C) and 4(b)(D) are satisfied, the “ABL
Closing Date”).

 

  (i) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of the ABL Credit Agreement (as defined in
the Amendment) signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include electronic
transmission of a signed signature page of the ABL Credit Agreement) that such
party has signed a counterpart of the ABL Credit Agreement.

 

  (ii) Holdings and the Borrower, jointly and severally represent that, both
immediately before and immediately after giving effect to the ABL Credit
Amendment the representations and warranties set forth in the Loan Documents (as
defined in the ABL Credit Agreement) are true and correct in all material
respects (or, with respect to representations and warranties qualified by
materiality or “Material Adverse Effect” (as defined in the ABL Credit
Agreement), true in all respects), with the same effect as though made on and as
of such times, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects (or, with respect
to representations and warranties qualified by materiality or “Material Adverse
Effect”, true in all respects) as of such earlier date).

 

  (iii) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the ABL Closing Date, a favorable written
opinion (or opinions) of (i) Morgan, Lewis & Bockius LLP, special New York
counsel for the Loan Parties, in form and substance reasonably satisfactory to
the Administrative Agent and (ii) local counsel reasonably satisfactory to the
Administrative Agent as specified on Schedule (C) to the Amendment, in each case
(A) dated the ABL Closing Date, (B) addressed to each Issuing Bank, the
Administrative Agent and the Lenders and (C) in form and substance reasonably
satisfactory to the Administrative Agent and covering such other matters
relating to the Loan Documents as the Administrative Agent shall reasonably
request.

 

  (iv) The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (1), (2) and (3) below:

 

  (1)

a copy of the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation, including all amendments thereto, of
each Loan Party, (A) in the case of a corporation, certified as of a recent date
by the Secretary of State (or other similar official) (where such certification
is available in the relevant person’s jurisdiction of incorporation) of the
jurisdiction of its organization, and a certificate as to the good

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  standing (to the extent such concept or a similar concept exists under the
laws of such jurisdiction) of each such Loan Party as of a recent date from such
Secretary of State (or other similar official) or (B) in the case of a
partnership or limited liability company, certified by the Secretary or
Assistant Secretary of each such Loan Party;

 

  (2) a certificate of the Secretary or Assistant Secretary or similar officer
of each Loan Party dated the ABL Closing Date and certifying:

 

  a. that attached thereto is a true and complete copy of the bylaws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the ABL Closing Date and
at all times since a date prior to the date of the resolutions described in
clause (b) below,

 

  b. that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party (or its managing general
partner or managing member) authorizing the execution, delivery and performance
of the Loan Documents to which such person is a party and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the ABL
Closing Date,

 

  c. that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause
(1) above,

 

  d. as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

 

  e. as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party; and

 

  (3) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (2)d. above.

 

  (v)

The elements of the Collateral and Guarantee Requirement required to be
satisfied on the ABL Closing Date shall have been satisfied and the
Administrative Agent shall have received such updates to the Perfection

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Certificate delivered under the Original Credit Agreement as shall have been
requested by the Administrative Agent, together with all attachments
contemplated thereby, and the results of a search of the Uniform Commercial Code
(or equivalent) filings made with respect to the Loan Parties in the
jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are Permitted
Liens or have been released.

 

  (vi) The Administrative Agent shall have received a Borrowing Base Certificate
as of the ABL Closing Date.

 

  (vii) The Lenders shall have received the financial statements referred to in
Section 3.05 of the ABL Credit Agreement.

 

  (viii) The Administrative Agent shall have received fully-executed copies of
the Joinder Agreements and the ABL Intercreditor Agreement.

 

  (ix) The Borrower shall have paid to the Administrative Agent, for the account
of each Lender party to the ABL Credit Agreement, the upfront fee separately
agreed in writing between the Lenders and the Borrower.

 

  (x) The Administrative Agent shall have received evidence that, to the extent
invoiced, all reasonable out of pocket expenses (including reasonable fees,
charges and disbursements of counsel to the Lenders and the Administrative Agent
approved by the Borrower) required to be reimbursed or paid by the Loan Parties
under the ABL Credit Agreement or under any Loan Document; provided, that,
invoices for such expenses are provided at least 2 Business Days prior to the
ABL Closing Date.

 

  (xi) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act; provided, that, all such documentation shall
have been requested at least 10 Business Days prior to the ABL Closing Date.

For purposes of determining compliance with the conditions specified in this
Section 4(b)(C), each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the ABL Closing Date specifying its objection thereto and
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of the initial Borrowing.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(D) Additional Conditions to the Effectiveness of the European Term Loan Credit
Agreement (all capitalized terms used but not defined in this Section 4(b)(D)
shall be as defined in the European Term Loan Credit Agreement) (the earliest
date on which the conditions in Sections 4(a), 4(b)(A), 4(b)(B), 4(b)(C) and
4(b)(D) are satisfied, the “Gibraltar Closing Date”).

 

  (i) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of the European Term Loan Credit Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include electronic transmission of a signed
signature page of the European Term Loan Credit Agreement) that such party has
signed a counterpart of the European Term Loan Credit Agreement.

 

  (ii) Gibraltar represent that, both immediately before and immediately after
giving effect to the European Term Loan Credit Agreement the representations and
warranties set forth in the Loan Documents (as defined in the European Term Loan
Credit Agreement) are true and correct in all material respects (or, with
respect to representations and warranties qualified by materiality or “Material
Adverse Effect” (as defined in the European Term Loan Credit Agreement), true in
all respects), with the same effect as though made on and as of such times,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects (or, with respect to representations and
warranties qualified by materiality or “Material Adverse Effect”, true in all
respects) as of such earlier date).

 

  (iii) The Administrative Agent shall have received, on behalf of itself and
the Lenders, on the Closing Date, a favorable written opinion (or opinions) of
(i) Morgan Lewis & Bockius LLP, counsel for the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent and (ii) local
counsel reasonably satisfactory to the Administrative Agent as specified on
Schedule (D) to the Amendment, in each case (A) dated the Gibraltar Closing
Date, (B) addressed to the Administrative Agent and the Lenders thereunder and
(C) in form and substance reasonably satisfactory to the Administrative Agent
and covering such other matters relating to the Loan Documents as the
Administrative Agent shall reasonably request.

 

  (iv) The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and the Lenders, each of the items
referred to in clauses (1), (2) and (3) below:

 

  (1) a copy of the certificate, memorandum or articles of incorporation of
Gibraltar, including all amendments thereto, certified as of a recent date by
the appropriate Government Authority of Gibraltar, and a certificate as to the
good standing of Gibraltar as of a recent date from such Government Authority
(to the extent such concept or a similar concept exists under the laws of
Gibraltar);

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (2) a certificate of the Secretary or Assistant Secretary or similar officer
of Gibraltar dated the Gibraltar Closing Date and certifying:

 

  a. that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of Gibraltar authorizing the execution,
delivery and performance of the Loan Documents and the borrowings hereunder, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect on the Closing Date,

 

  b. that the certificate, memorandum or articles of incorporation of Gibraltar
has not been amended since the date of the last amendment thereto disclosed
pursuant to clause (a) above,

 

  c. as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of Gibraltar,

 

  d. as to the absence of any pending proceeding for the dissolution or
liquidation of Gibraltar; and

 

  (3) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (2)c. above.

 

  (v) The Administrative Agent shall have received a certificate of a
Responsible Officer of Gibraltar certifying with respect to the matters set
forth in Section 3.19 of the European Term Loan Credit Agreement.

 

  (vi) The Lenders shall have received, in form and substance satisfactory to
the Lenders, the financial statements referred to in Section 3.05 of the
European Term Loan Credit Agreement.

 

  (vii) The Administrative Agent shall have received evidence that, to the
extent invoiced, all reasonable out of pocket expenses (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent) required
to be reimbursed or paid by Gibraltar under the European Term Loan Credit
Agreement or under any Loan Document; provided, that, invoices for such expenses
are provided at least 2 Business Days prior to the Gibraltar Closing Date.

 

  (viii) The Administrative Agent shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act; provided, that, all such documentation shall
have been requested at least 10 Business Days prior to the Gibraltar Closing
Date.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

For purposes of determining compliance with the conditions specified in this
Section 4(b)(D), each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Gibraltar Closing Date specifying its objection thereto
and such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of the initial Borrowing.

SECTION 5. European Term Loan Credit Agreement. The terms, including, without
limitation, restrictive covenants, of the $60,000,000 of new unsecured debt of
Claire’s (Gibraltar) Holdings Limited in connection with the Exchange
Transactions shall not contain covenants that are more restrictive in any
respect than the covenants set forth in the European Term Loan Credit Agreement
unless the terms of the European Term Loan Credit Agreement shall be amended or
modified to incorporate such more restrictive covenants. Any failure to satisfy
this covenant shall constitute an Event of Default under the European Term Loan
Credit Agreement.

SECTION 6. Partial Consummation. If on or prior to September 15, 2016, the
Borrower gives written notice to the Administrative Agent certifying that all
the conditions set forth in Section 4 have been satisfied (and all such
conditions are in fact satisfied) other than the conditions in Sections
4(b)(A)(ii), 4(b)(A)(iii), 4(b)(A)(iv) and 4(b)(D), then on September 15, 2016,
the Borrower and the Administrative Agent, the Collateral Agent and the Lenders
agree they shall consummate the transactions contemplated hereby on a partial
basis such that the Borrower shall issue $75,000,000 under the ABL Credit
Agreement and shall deliver the Second Amended and Restated Revolving Credit
Agreement in an amount equal to $115,000,000 on substantially the same terms as
contemplated in this Amendment and by the ABL Credit Agreement and the Second
Amended and Restated Revolving Credit Agreement, with such changes mutatis
mutandis as are necessary to reflect such partial consummation. The Borrower
shall use its commercially reasonable efforts to cause as soon as reasonably
practicable the satisfaction of the conditions set forth in Sections
4(b)(A)(ii), and upon such satisfaction, shall exchange $40,000,000 of principal
amount of European Term Loans for $40,000,000 (or such lesser amount as required
if fewer than all Lenders under the Original Credit Agreement execute this
Amendment) of principal outstanding under the Second Amended and Restated
Revolving Credit Agreement, on a pro rata basis based on each Lender’s Revolving
Facility Percentage under the Second Amended and Restated Revolving Credit
Agreement (or, if fewer than all Lenders under the Original Credit Agreement
execute this Amendment, to all Tranche B Lenders), to implement the full
consummation of the structure contemplated hereby. To effect this, each such
Lender hereby authorizes the Administrative Agent and Collateral Agent to enter
into such amendments to the ABL Credit Agreement and the Second Amended and
Restated Revolving Credit Agreement and related documents on behalf of the
Lenders as necessary to effect such partial and full consummation of the
transactions contemplated by this Section 6 without any requirement of further
consent of any of the Lenders.

SECTION 7. ABL Intercreditor Agreement and IP Sale and Lease Back Transaction.
In connection with the delivery of the ABL Credit Agreement, the Required
Lenders direct the

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Collateral Agent to execute and deliver the ABL Intercreditor Agreement.
Contingent on the satisfaction of all of the conditions in Section 4 of this
Amendment, the Lenders authorize the Administrative Agent to release liens on
certain intellectual property collateral in order to implement the IP Sale and
Lease Back Transaction (as defined in the ABL Credit Agreement).

SECTION 8. Agent Requests for Transaction Documents. In its sole discretion, the
Administrative Agent may request from the Borrower any documents reasonably
necessary to effectuate the transactions contemplated under this Amendment, the
Second Amended and Restated Credit Agreement, the ABL Credit Agreement, and, if
applicable, the European Term Loan Credit Agreement, and the Borrower shall
undertake commercially reasonable best efforts to deliver such documents prior
to the Effective Date; provided, that, such commercially reasonable best efforts
shall not entail the expenditure of any material amount of money by the Borrower
or any other Subsidiary thereof.

SECTION 9. Designation of Unrestricted Subsidiaries. The Borrower hereby
designates, and provides notice to the Administrative Agent under the Original
Credit Agreement of such designation, each of CLSIP Holdings LLC and CLSIP LLC
(collectively, the “Newcos”) as Unrestricted Subsidiaries, subject to the
provisions of the next succeeding sentence. The Administrative Agent and the
Lenders under the Original Credit Agreement hereby acknowledge and agree to the
designation of the Newcos as Unrestricted Subsidiaries under the Original Credit
Agreement, notwithstanding the provisions of the final sentence of Section 6.04
therein, but subject to the other restrictions in the definition of Unrestricted
Subsidiary therein, including, without limitation, the restrictions on
Investments made in Unrestricted Subsidiaries set forth therein.

SECTION 10. Payment of Fees. Holdings and the Borrower agree that within two
Business Days following the date of this Amendment, the Administrative Agent
shall have received evidence that, to the extent invoiced, all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel to the Lenders and the Administrative Agent approved by the Borrower)
required to be reimbursed or paid by the Loan Parties under the ABL Credit
Agreement, the European Term Loan Credit Agreement, the Second Amended and
Restated Credit Agreement, or under any Loan Document have been paid in full,
provided, that, invoices for such expenses are provided on the date of this
Amendment. This obligation shall not be subject to the Conditions in Section 4.

SECTION 11. Certain Consequences of Effectiveness; Reaffirmation. Except as
expressly set forth herein, this Amendment shall not constitute an amendment or
waiver of any provision of the Original Credit Agreement or any other Loan
Document all of which shall remain in full force and effect. Each Loan Party
hereby acknowledges and agrees that, following the Amendment No. 3 Effective
Date, it shall continue to be bound by the Loan Documents to which it is party
(in the case of the Original Credit Agreement, as amended and restated by this
Amendment) and each of the Loan Parties hereby (i) consents to the execution,
delivery and performance of this Amendment and each of the transactions
contemplated hereby, (ii) acknowledges and reaffirms its respective guarantees,
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of the Loan Documents, (iii) acknowledges and
agrees that, notwithstanding the effectiveness of this Amendment, the Collateral
Agreement and the other Security Documents shall continue in full force and
effect and (iv) acknowledges and agrees that all references in the Collateral
Agreement or any other

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Security Document to the “Credit Agreement,” “thereunder,” “thereof” or words of
similar import shall be deemed to mean a reference to the Original Credit
Agreement as amended and restated by this Amendment. Furthermore, each of the
Loan Parties acknowledges and agrees that it is the intention of such party
(i) that the Collateral Agreement and the other Security Documents and the Liens
granted thereby shall not be affected, impaired or discharged hereby or by the
transactions contemplated under this Amendment, (ii) the Liens granted by the
Collateral Agreement and the other Security Documents shall continue unimpaired
and with the same priority to secure repayment of all Obligations, whether
heretofore or hereafter incurred, and (iii) nothing herein or in the Credit
Agreement requires that any new filings be made or other action taken to perfect
or to maintain the perfection of such Liens.

SECTION 12. No Novation. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Original
Credit Agreement or instruments securing the same, which shall remain in full
force and effect in accordance with the Original Credit Agreement, except as
modified hereby.

SECTION 13. Applicable Law; Waiver of Jury Trial. This Amendment shall
constitute a “Loan Document” for purposes of the Original Credit Agreement. The
provisions of Section 9.07, 9.11, 9.13 and 9.15 of the Original Credit Agreement
are incorporated herein mutatis mutandis.

[signature pages follow]

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CLAIRE’S INC. CLAIRE’S STORES, INC. BMS DISTRIBUTING CORP.

CBI DISTRIBUTING CORP.

CLAIRE’S BOUTIQUES, INC.

CLAIRE’S CANADA CORP.

CLAIRE’S PUERTO RICO CORP. By:  

/s/ J. Per Brodin

  Name:    J. Per Brodin   Title:  

Executive Vice President and

Chief Financial Officer

CSI CANADA LLC By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Manager

[Claire’s Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and a Lender
By:  

/s/ Bryan J. Matthews

  Name:    Bryan J. Matthews   Title:   Authorized Signatory By:  

/s/ Jeremy Roberts Stern

  Name:   Jeremy Roberts Stern   Title:   Authorized Signatory

[Claire’s Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Rebecca Kratz

  Name: Rebecca Kratz   Title:   Authorized Signatory

 

[Claire’s Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ING CAPITAL LLC, as a Lender By:  

/s/ Ian Nyi

  Name: Ian Nyi   Title:   Vice President By:  

/s/ Joe McAdams

  Name: Joe McAdams   Title:   Managing Director

[Claire’s Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Neil R. Boylan

  Name: Neil R. Boylan   Title:   Managing Director

[Claire’s Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Leslie P. Vowell

  Name: Leslie P. Vowell   Title:   Attorney-in-fact

[Claire’s Amendment No. 3 Signature Page]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit A-1

($75,000,000 Second Amended and Restated Credit Agreement)

(See attached)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION VERSION

 

 

 

 

$75,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 12, 2016

Among

CLAIRE’S STORES, INC.,

as Borrower,

CLAIRE’S INC.,

THE LENDERS PARTY HERETO,

and

CREDIT SUISSE AG,

as Administrative Agent,

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

Definitions

  

SECTION 1.01.    Defined Terms      1    SECTION 1.02.    Terms Generally     
42    SECTION 1.03.    [Reserved]      43    SECTION 1.04.    Exchange Rates;
Currency Equivalents      43   

ARTICLE II

  

The Credits

  

SECTION 2.01.    Commitments      43    SECTION 2.02.    Loans and Borrowings   
  44    SECTION 2.03.    Requests for Borrowings      44    SECTION 2.04.   
[Reserved]      45    SECTION 2.05.    Letters of Credit      45    SECTION
2.06.    Funding of Borrowings      51    SECTION 2.07.    Interest Elections   
  52    SECTION 2.08.    Termination and Reduction of Commitments      53   
SECTION 2.09.    Repayment of Loans; Evidence of Debt      53    SECTION 2.10.
   Repayment of Revolving Facility Loans      54    SECTION 2.11.    Prepayment
of Loans      55    SECTION 2.12.    Fees      56    SECTION 2.13.    Interest
     57    SECTION 2.14.    Alternate Rate of Interest      58    SECTION 2.15.
   Increased Costs      58    SECTION 2.16.    Break Funding Payments      59   
SECTION 2.17.    Taxes      60    SECTION 2.18.    Payments Generally; Pro Rata
Treatment; Sharing of Setoffs      63    SECTION 2.19.    Mitigation
Obligations; Replacement of Lenders      64    SECTION 2.20.    Illegality     
65    SECTION 2.21.    [Reserved]      66    SECTION 2.22.    Defaulting Lender
     66   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE III

  

Representations and Warranties

  

SECTION 3.01.    Organization; Powers      68    SECTION 3.02.    Authorization
     69    SECTION 3.03.    Enforceability      69    SECTION 3.04.   
Governmental Approvals      69    SECTION 3.05.    Financial Statements      70
   SECTION 3.06.    No Material Adverse Effect      70    SECTION 3.07.    Title
to Properties; Possession Under Leases      70    SECTION 3.08.    Subsidiaries
     71    SECTION 3.09.    Litigation; Compliance with Laws      71    SECTION
3.10.    Federal Reserve Regulations      71    SECTION 3.11.    Investment
Company Act      72    SECTION 3.12.    Use of Proceeds      72    SECTION 3.13.
   Tax Returns      72    SECTION 3.14.    No Material Misstatements      72   
SECTION 3.15.    Employee Benefit Plans      73    SECTION 3.16.   
Environmental Matters      73    SECTION 3.17.    Security Documents      74   
SECTION 3.18.    Location of Real Property and Leased Premises      74   
SECTION 3.19.    Solvency      75    SECTION 3.20.    Labor Matters      75   
SECTION 3.21.    Insurance      75    SECTION 3.22.    No Default      75   
SECTION 3.23.    Intellectual Property; Licenses, Etc.      75    SECTION 3.24.
   Senior Debt      75    SECTION 3.25.    Anti-Money Laundering and Economic
Sanctions Laws      75    SECTION 3.26.    FCPA      76   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE IV

  

Conditions of Lending

  

SECTION 4.01.    All Credit Events      77    SECTION 4.02.    First Credit
Event      78   

ARTICLE V

  

Affirmative Covenants

  

SECTION 5.01.    Existence; Businesses and Properties      78    SECTION 5.02.
   Insurance      78    SECTION 5.03.    Taxes      79    SECTION 5.04.   
Financial Statements, Reports, etc.      80    SECTION 5.05.    Litigation and
Other Notices      83    SECTION 5.06.    Compliance with Laws      83   
SECTION 5.07.    Maintaining Records; Access to Properties and Inspections     
83    SECTION 5.08.    Use of Proceeds      83    SECTION 5.09.    Compliance
with Environmental Laws      84    SECTION 5.10.    Further Assurances;
Additional Security      84    SECTION 5.11.    Reserved      86    SECTION
5.12.    Fiscal Year; Accounting      86   

ARTICLE VI

  

Negative Covenants

  

SECTION 6.01.    Indebtedness      86    SECTION 6.02.    Liens      90   
SECTION 6.03.    Sale and Lease Back Transactions      94    SECTION 6.04.   
Investments, Loans and Advances      94    SECTION 6.05.    Mergers,
Consolidations, Sales of Assets and Acquisitions      98    SECTION 6.06.   
Restricted Payments      100    SECTION 6.07.    Transactions with Affiliates   
  102    SECTION 6.08.    Business of the Borrower and the Subsidiaries      105
  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

          Page   SECTION 6.09.    Limitation on Payments and Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By Laws and Certain
Other Agreements; etc.      106    SECTION 6.10.    Qualified CFC Holding
Companies      108    SECTION 6.11.    Total Net Secured Leverage Ratio      108
  

ARTICLE VI A

  

Holdings Covenants

  

ARTICLE VII

  

Events of Default

  

SECTION 7.01.    Events of Default      110    SECTION 7.02.    Exclusion of
Immaterial Subsidiaries      113    SECTION 7.03.    Right to Cure      113   

ARTICLE VIII

  

The Agents

  

SECTION 8.01.    Appointment      114    SECTION 8.02.    Delegation of Duties
     116    SECTION 8.03.    Exculpatory Provisions      116    SECTION 8.04.   
Reliance by Administrative Agent      117    SECTION 8.05.    Notice of Default
     118    SECTION 8.06.    Non-Reliance on Agents and Other Lenders      118
   SECTION 8.07.    Indemnification      119    SECTION 8.08.    Agent in Its
Individual Capacity      119    SECTION 8.09.    Successor Administrative Agent
     119    SECTION 8.10.    [Reserved]      120    SECTION 8.11.    Withholding
Taxes      120   

ARTICLE IX

  

Miscellaneous

  

SECTION 9.01.    Notices; Communications      120    SECTION 9.02.    Survival
of Agreement      122    SECTION 9.03.    Binding Effect      122   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

          Page   SECTION 9.04.    Successors and Assigns      122    SECTION
9.05.    Expenses; Indemnity      127    SECTION 9.06.    Right of Setoff     
129    SECTION 9.07.    Applicable Law      129    SECTION 9.08.    Waivers;
Amendment      129    SECTION 9.09.    Interest Rate Limitation      132   
SECTION 9.10.    Entire Agreement      132    SECTION 9.11.    WAIVER OF JURY
TRIAL      132    SECTION 9.12.    Severability      132    SECTION 9.13.   
Counterparts      132    SECTION 9.14.    Headings      133    SECTION 9.15.   
Jurisdiction; Consent to Service of Process      133    SECTION 9.16.   
Confidentiality      134    SECTION 9.17.    Platform; Borrower Materials     
135    SECTION 9.18.    Release of Liens and Guarantees      135    SECTION
9.19.    Judgment Currency      136    SECTION 9.20.    USA PATRIOT Act Notice
     136    SECTION 9.21.    No Liability of the Issuing Banks      136   
SECTION 9.22.    No Advisory or Fiduciary Responsibility      137   
SECTION 9.23.    Reaffirmation of Loan Documents      137    SECTION 9.24.   
Effect of Amendment and Restatement      138   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibits and Schedules

 

Exhibit A

  

Form of Assignment and Acceptance

Exhibit C-1

  

Form of Borrowing Request

Exhibit C-2

  

[Reserved]

Exhibit C-3

  

Form of Letter of Credit Request

Exhibit D

  

Form of Interest Election Request

Exhibit E

  

Form of Restated Collateral Agreement

Exhibit F

  

Form of U.S. Tax Compliance Certificate

Schedule 1.01A

  

Excluded Subsidiaries

Schedule 1.01B

  

Mortgaged Properties

Schedule 1.01D

  

Immaterial Subsidiaries

Schedule 1.01E

  

Refinanced Indebtedness

Schedule 1.01F

  

Unrestricted Subsidiaries

Schedule 2.01

  

Commitments

Schedule 3.01

  

Organization and Good Standing

Schedule 3.04

  

Governmental Approvals

Schedule 3.07(b)

  

Possession under Leases

Schedule 3.07(c)

  

Intellectual Property

Schedule 3.08(a)

  

Subsidiaries

Schedule 3.08(b)

  

Subscriptions

Schedule 3.13

  

Taxes

Schedule 3.16

  

Environmental Matters

Schedule 3.18

  

Material Real Estate

Schedule 3.23

  

Intellectual Property

Schedule 3.25

  

Anti-Money Laundering Laws

Schedule 6.01

  

Indebtedness

Schedule 6.02(a)

  

Liens

Schedule 6.04

  

Investments

Schedule 6.07

  

Transactions with Affiliates

Schedule 9.01

  

Notice Information

 

-vi-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 12, 2016 (this
“Agreement”), among CLAIRE’S INC. (formerly known as Bauble Holdings Corp.), a
Delaware corporation (“Holdings”), CLAIRE’S STORES, INC., a Florida corporation
(“Borrower”), the LENDERS party hereto from time to time, and CREDIT SUISSE AG,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.

WHEREAS, the Borrower is a party to that certain Amended and Restated Credit
Agreement dated as of September 20, 2012 ((as amended on April 30, 2014, and as
further amended on September 10, 2015) the “First Amended and Restated Credit
Agreement”) among Holdings, the Borrower, certain lenders party thereto and
Credit Suisse AG, as administrative agent for such lenders;

WHEREAS, Holdings and the Borrower have informed the Lenders that the Borrower
or one or more Subsidiaries of the Borrower intends to commence an offer to
acquire, and to cancel, at least $400,000,000 aggregate principal amount of the
Senior Unsecured Notes, Senior Secured Second Lien Notes and Senior Subordinated
Notes not held by Claire’s Inc. and its Affiliates or the Fund (as defined
herein) and its Affiliates and, to the extent necessary to meet such $400,00,000
threshold, Senior Subordinated Notes held by Claire’s Inc. and its affiliates or
the Fund and its Affiliates (the “Note Exchange”), in exchange for, or with the
proceeds of, some combination of (i) up to $60 million of new unsecured debt of
Claire’s (Gibraltar) Holdings Limited, (ii) up to $130 million of new term debt
at an unrestricted U.S. subsidiary, which shall be secured by certain
intellectual property, and (iii) up to $40 million of new first lien debt of
Claire’s Stores, Inc., guaranteed by Subsidiaries that are loan parties
thereunder (the “New Loans”, and together with the Note Exchange, the
“Transaction”);

WHEREAS, in connection with the Transaction and the amendments and modifications
of the Borrower’s debt obligations, Holdings, the Borrower and the Lenders have
agreed to amend the First Amended and Restated Credit Agreement to provide for
Revolving Facility Loans extended as of the Second Amendment and Restatement
Effective Date and to provide that the aggregate amount of outstanding Revolving
Facility Loans and letters of credit under the Second Amended and Restated
Credit Agreement and loans and letters of credit under the ABL Credit Agreement
together shall not at any time exceed $75,000,000; and

WHEREAS, the parties have agreed to amend and restate the First Amended and
Restated Credit Agreement as provided in this Agreement;

NOW, THEREFORE, subject to the conditions set forth herein, the First Amended
and Restated Credit Agreement shall be and hereby is amended and restated in its
entirety as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement (including the recitals
hereto), the following terms shall have the meanings specified below:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ABL Available Credit” shall have the meaning ascribed to the term “Available
Credit” in the ABL Credit Agreement.

“ABL Credit Agreement” shall mean that certain ABL Credit Agreement dated as of
August 12, 2016 (as amended and in effect from time to time) among Holdings, the
Borrower, certain lenders party thereto and Credit Suisse AG, as administrative
agent for such lenders.

“ABL Facility” shall mean the $75,000,000 credit facility under the ABL Credit
Agreement.

“ABL Facility Borrowing” shall have the meaning ascribed to such term in the ABL
Credit Agreement.

“ABL Facility Commitment” shall have the meaning ascribed to such term in the
ABL Credit Agreement.

“ABL Facility Credit Exposure” shall have the meaning ascribed to such term in
the ABL Credit Agreement.

“ABL Intercreditor Agreement” shall mean that certain Intercreditor Agreement in
substantially the form of Exhibit G to the ABL Credit Agreement.

“ABL L/C Rebalancing Amount” shall have the meaning ascribed to such term in the
ABL Credit Agreement.

“ABL Letters of Credit” shall mean letters of credit outstanding under the ABL
Facility.

“ABL Rebalancing Borrowing” shall mean a borrowing of Revolving Facility Loans
the proceeds of which are required to make a mandatory prepayment under Section
2.11(b) of the ABL Credit Agreement.

“ABL Revolving L/C Rebalancing” shall have the meaning ascribed to such term in
the ABL Credit Agreement.

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as designated from time to time by the Administrative Agent
as its “prime rate” at its principal office in New York, New York, (c) the
Adjusted LIBO Rate for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1.00%, and
(d) zero; provided that, for the avoidance of doubt, the Adjusted LIBO Rate for
any day shall be based on the rate determined on such day at approximately 11
a.m. (London time) by reference to the ICE Benchmark Administration Limited
Interest Settlement Rates for deposits in Dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized vendor for the purpose of displaying such
rates). Any change in such rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, as the case may be.

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Additional Obligations” shall have the meaning assigned to such term in the
First Lien Intercreditor Agreement.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alternate Currency” shall mean, with respect to any Letter of Credit, Pounds
Sterling, Canadian Dollars, Euros or Swiss Franc or any other currency other
than Dollars as may be acceptable to the Administrative Agent and the Issuing
Bank with respect thereto in their sole discretion.

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

“Amendment No. 3” shall mean that certain Amendment No. 3 to the First Amended
and Restated Credit Agreement dated as of August 12, 2016, by and among
Holdings, the Borrower, the Lenders and the Administrative Agent.

“Amendment No. 3 Effective Date” shall have the meaning assigned to such term in
Amendment No. 3.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates related to
terrorism financing or money laundering, including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Facility Fee” shall mean 0.50% per annum.

“Applicable Margin” shall mean 4.50% per annum in the case of any Eurocurrency
Loan and 3.50% per annum in the case of any ABR Loan.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A to this
Agreement or such other form as shall be approved by the Administrative Agent
and reasonably satisfactory to the Borrower.

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Revolving Facility Maturity Date and in the
case of each of the Revolving Facility Loans, Revolving Facility Borrowings and
Letters of Credit, the date of termination of the Revolving Facility
Commitments.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Qualified IPO” shall mean an initial public offering of Equity
Interests of the Borrower constituting a Qualified IPO.

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Base” shall have the meaning ascribed to such term in the ABL Credit
Agreement.

“Borrowing Minimum” shall mean $5.0 million.

“Borrowing Multiple” shall mean $1.0 million.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1 to this
Agreement.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof accounted for as a liability at such time
determined in accordance with GAAP.

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) prior to a Borrower Qualified IPO, Holdings shall fail to
own, directly or indirectly, beneficially and of record, 100% of the issued and
outstanding Equity Interests of the Borrower, (ii) a majority of the seats
(other than vacant seats) on the Board of Directors of Holdings (prior to a
Borrower Qualified IPO) or the Borrower (following a Borrower Qualified IPO)
shall at any time be occupied by persons who were neither (A) nominated or
approved by the Board of Directors of Holdings (prior to a Borrower Qualified
IPO) or the Borrower (following a Borrower Qualified IPO) or a Permitted Holder,
(B) appointed by directors so nominated or approved nor (C) appointed by a
Permitted Holder or (iii) a “change of control” (or similar event) shall occur
under the Senior Unsecured Notes Indenture, the Senior Subordinated Notes
Indenture, the Senior Secured First Lien Notes Indenture, the Senior Secured
Second Lien Notes Indenture, any Material Indebtedness or any Permitted
Refinancing Indebtedness incurred to Refinance any of the foregoing or any
Disqualified Stock (to the extent the aggregate amount of the applicable
Disqualified Stock exceeds $35 million);

(b) at any time prior to a Qualified IPO, any combination of Permitted Holders
shall fail to own beneficially (within the meaning of Rule 13d-5 of the Exchange
Act as in effect on the Closing Date), directly or indirectly, in the aggregate
Equity Interests representing at least a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Holdings; or

(c) at any time after a Qualified IPO, any person or “group” (within the meaning
of Rules 13d 3 and 13d 5 under the Securities Exchange Act of 1934 as in effect
on the Closing Date), other than any combination of the Permitted Holders or any
“group” including any Permitted Holders (so long as Permitted Holders own not
less than a majority of the voting interest in Equity Interests of Holdings
owned by all members of such “group” in the aggregate), shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
interest in Equity Interests of Holdings (prior to a Borrower Qualified IPO) or
the Borrower (following a Borrower Qualified IPO) and the Permitted Holders
shall own, directly or indirectly, less than such person or “group” on a fully
diluted basis of the voting interest in Equity Interests of Holdings (prior to a
Borrower Qualified IPO) or the Borrower (following a Borrower Qualified IPO).

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean August 12, 2016.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean the “Collateral” as defined in any Security Document and
shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Borrower’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance satisfactory to the
Administrative Agent in its sole discretion.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Lenders and the other Secured Parties.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement dated
as of May 29, 2007 (as amended, supplemented or otherwise modified from time to
time), among Holdings, the Borrower, each Subsidiary Loan Party and the
Administrative Agent as restated as of the Closing Date in the form of Exhibit
E.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) on or prior to the Closing Date, the Collateral Agent shall have received
(i) from Holdings, the Borrower and each Subsidiary Loan Party, a counterpart of
the Collateral Agreement in the form of Exhibit E to this Agreement (or, to the
extent not executed and delivered prior to the Closing Date, a counterpart of
the Collateral Agreement), duly executed and delivered on behalf of such person
, (ii) the ABL Intercreditor Agreement, executed and delivered by the parties
thereto, and (iii) to the extent not executed and delivered prior to the Closing
Date, an acknowledgment and consent in form and substance satisfactory to the
Collateral Agent, executed and delivered by each issuer of Pledged Collateral
(as defined in the Collateral Agreement), if any, that is a Subsidiary of the
Borrower but is not a Loan Party;

(b) on or prior to the Closing Date, (i) the Collateral Agent shall have
received (A) a pledge of all the issued and outstanding Equity Interests of (x)
the Borrower and (y) each Domestic Subsidiary (other than Subsidiaries listed on
Schedule 1.01A) owned on the Closing Date directly by the Borrower or any
Subsidiary Loan Party and (B) a pledge of 100% of the outstanding non-voting
Equity Interests and 65% of the outstanding voting Equity Interests of each (1)
“first tier” Foreign Subsidiary directly owned by any

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Loan Party and (2) each “first tier” Qualified CFC Holding Company directly
owned by any Loan Party (other than Subsidiaries listed on Schedule 1.01A) and
(ii) the Collateral Agent (or a bailee on behalf of the Collateral Agent) shall
have received all certificates or other instruments (if any) representing such
Equity Interests, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank;

(c) (i) any Indebtedness of Holdings, the Borrower and each Subsidiary having,
in the case of each instance of such Indebtedness, an aggregate principal amount
in excess of $5.0 million (other than (A) intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of Holdings, the Borrower and the Subsidiaries or (B) to
the extent that a pledge of such promissory note or instrument would violate
applicable law) that is owing to any Loan Party shall be evidenced by a
promissory note or an instrument and shall have been pledged pursuant to the
Collateral Agreement (or other applicable Security Document as reasonably
required by the Collateral Agent), and (ii) the Collateral Agent (or a bailee on
behalf of the Collateral Agent) shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Subsidiary Loan Party;

(e) in the case of any person that becomes a “first tier” Foreign Subsidiary
directly owned by the Borrower or a Subsidiary Loan Party after the Closing
Date, subject to Section 5.10(g), the Collateral Agent shall have received, as
promptly as practicable following such event (unless the Collateral Agent, in
its sole discretion, shall have waived such requirement), a Foreign Pledge
Agreement, duly executed and delivered on behalf of such Foreign Subsidiary and
the direct parent company of such Foreign Subsidiary; provided, that such a
pledge would not violate any applicable law or agreements with other
shareholders or joint venture partners;

(f) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and (B)
subject to Section 5.10(g), all the Equity Interests that are acquired by a Loan
Party after the Closing Date (including, without limitation, the Equity
Interests of any Special Purpose Receivables Subsidiary established after the
Closing Date), shall have been pledged pursuant to the Collateral Agreement or a
Foreign Pledge Agreement; provided, that in no event shall more than 65% of the
issued and outstanding voting Equity Interests of (1) any “first tier” Foreign
Subsidiary or (2) any “first tier” Qualified CFC Holding Company directly owned
by such Loan Party be pledged to secure Obligations of the Borrower, and in no
event shall any of the issued and outstanding Equity Interests of any Foreign
Subsidiary that is not a “first tier” Foreign Subsidiary of a Loan Party or any
Qualified CFC Holding Company that is not a “first tier” Subsidiary of a Loan
Party be pledged to secure the Obligations, and (ii) the Collateral Agent (or a
bailee on behalf of the Collateral Agent) shall have received all certificates
or other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank;

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;

(h) the Collateral Agent shall have received evidence of the insurance required
by the terms of this Agreement and the Mortgages (if any);

(i) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder;

(j) within ninety (90) days (as such period may be extended in the
Administrative Agent’s sole discretion) after (i) the Closing Date and (ii) the
signing of a lease, the Borrower shall, and shall cause each of its Subsidiaries
to, use commercially reasonable efforts to enter into Collateral Access
Agreements in favor of the Administrative Agent, in form and substance
acceptable to the Administrative Agent; provided that such Collateral Access
Agreements shall be required in connection with warehouse locations but not in
connection with individual store locations;

(k) the Borrower and each Subsidiary shall use commercially reasonable efforts
to enter into a customary Control Agreement over each Deposit Account (as
defined by the New York Uniform Commercial Code) or Investment Account (as
defined by the New York Uniform Commercial Code) maintained by such Person,
subject to the other Collateral and Guaranty Requirements, other than, in each
case, with respect to (i) any Deposit Account exclusively used for payroll,
payroll taxes, or other employee wage and benefit payments to or for the benefit
of the Borrower’s or any such Subsidiary’s employees, (ii) petty cash and other
accounts, amounts on deposit in which do not exceed $100,000 in the aggregate at
any one time, (iii) escrow, trust and fiduciary accounts, and (iv) any such
accounts maintained outside the U.S.; (x) in the case of any such accounts in
existence on the Closing Date, within ninety (90) days following the Closing
Date or such longer time period as agreed by the Administrative Agent in its
sole discretion and (y) in the case of any such account opened or acquired after
the Closing Date or owned by any Person that becomes a Loan Party, a Borrower or
a Subsidiary of the Borrower after the Closing Date within ninety (90) days
following such opening or acquisition or such longer time period as agreed by
the Administrative Agent in its sole discretion, other than, in each case, with
respect to (a) any Deposit Account exclusively used for payroll,

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

payroll taxes, or other employee wage and benefit payments to or for the benefit
of the Borrower’s or any such Subsidiary’s employees, (b) petty cash and other
accounts, amounts on deposit in which do not exceed $100,000 in the aggregate at
any one time, (c) escrow, trust and fiduciary accounts, and (d) any such
accounts maintained outside the U.S.; and

(l) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to Section
5.10, and (ii) upon reasonable request by the Collateral Agent, evidence of
compliance with any other requirements of Section 5.10.

“Commitments” shall mean with respect to any Revolving Facility Lender, such
Revolving Facility Lender’s Revolving Facility Commitment.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) the
principal or face amount, regardless of whether GAAP would require a different
amount to be recited on the balance sheet of the Borrower, of all Indebtedness
(other than letters of credit or bank guarantees, to the extent undrawn)
consisting of Capital Lease Obligations, Indebtedness for borrowed money,
Disqualified Stock and Indebtedness in respect of the deferred purchase price of
property or services of the Borrower and the Subsidiaries, in each case, as
determined on a consolidated basis on such date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to new product lines, plant shutdown costs,
curtailments or modifications to pension and post-retirement employee benefit
plans, excess pension charges, acquisition integration costs, facilities opening
costs, and expenses or charges related to any offering of Equity Interests or
debt securities of Holdings or any Parent Entity, any Investment, acquisition,

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

disposition, recapitalization or issuance, repayment, refinancing, amendment or
modification of Indebtedness (in each case, whether or not successful), in each
case, shall be excluded,

(ii) any net after tax income or loss from abandoned, closed or discontinued
operations and any net after tax gain or loss on disposal of disposed,
abandoned, transferred, closed or discontinued operations shall be excluded,

(iii) any net after tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded,

(iv) any net after tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments resulting from fair-value accounting
required by the applicable standards under GAAP shall be excluded,

(v) (A) the equity interest in the Net Income for such period of any person that
is not a subsidiary of such person, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof in respect of such period and (B) the Net Income for such
period shall include any ordinary course dividend, distribution or other payment
in cash received from any person in excess of the amounts included in clause
(A),

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to any acquisition consummated after the Closing
Date or the amortization or write-off of any amounts thereof, net of taxes,
shall be excluded,

(viii) any non-cash impairment charges or asset write-offs, in each case
pursuant to GAAP, and the amortization of intangibles, including key money
amortization, arising pursuant to GAAP shall be excluded;

(ix) any non cash expenses realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other rights shall be excluded,

(x) expenses associated with additional accruals and reserves that were
established or adjusted within twelve months after February 28, 2012 and that
are so required to be established or adjusted in accordance with GAAP or as a
result of adoption or modification of accounting policies shall be excluded,

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standards under GAAP and related
interpretations shall be excluded,

(xii) to the extent otherwise included in Consolidated Net Income any currency
translation gains and losses related to currency remeasurements of Indebtedness,
and any net loss or gain resulting from Swap Agreements for currency exchange
risk, shall be excluded,

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded, (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included, (iii) the
non-cash amortization of tenant allowances shall be excluded and (iv) cash
received from landlords for tenant allowances shall be included,

(xiv) an amount equal to the amount of any Restricted Payments actually made to
any parent or equity holder of such person in respect of such period in
accordance with Section 6.06 shall be included as though such amounts had been
paid as income taxes directly by such person for such period, and

(xv) any (a) one-time non-cash compensation charges, (b) costs and expenses
after February 28, 2012 related to employment of terminated employees (including
but not limited to change of control payments, “gross up” payments under Code
Sections 280G and 4999 and the acceleration of options) or (c) costs or expenses
realized in connection with or resulting from stock appreciation or similar
rights, stock options or other rights existing on February 28, 2012 of officers,
directors and employees, in each case of such person or any of its Subsidiaries,
shall be excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Administrative Agent, executed and delivered by Borrower or
one of its Subsidiaries, the Administrative Agent, and the applicable securities
intermediary (with respect to a securities account) or bank (with respect to a
deposit account).

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03.

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Cure Right” shall have the meaning assigned to such term in Section 7.03.

“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
(i) failed to fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (ii) failed to pay to the Administrative Agent, any Issuing Bank
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, or (iii) become the subject of a Bail-In
Action (b) has notified the Borrower, the Administrative Agent or any Issuing
Bank in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had publicly appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.22)
upon delivery of written notice of such determination to the Borrower, each
Issuing Bank and each Lender.

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash or (d) either mandatorily or at the option of the holders
thereof, is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety-one (91) days after the earlier of (x) the
Revolving Facility Maturity Date and (y) the date on which the Loans and all
other Obligations that are accrued and payable are repaid in full and the
Commitments are terminated; provided, however, that only the portion of the
Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided
further, however, that if such Equity Interests are issued to any employee or to
any plan for the benefit of employees of the Borrower or the Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrower in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability; provided
further, however, that any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary, a Qualified CFC Holding Company or a Subsidiary listed on Schedule
1.01A.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xiii) of this clause (a) reduced

 

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such Consolidated Net Income (and were not excluded therefrom) for the
respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar Taxes and foreign withholding Taxes (including any
penalties and interest related to such Taxes or arising from Tax examinations),

(ii) Interest Expense (and to the extent not included in Interest Expense, (x)
all cash dividend payments (excluding items eliminated in consolidation) on any
series of preferred stock or Disqualified Stock and (y) costs of surety bonds in
connection with financing activities) of the Borrower and the Subsidiaries for
such period (net of interest income of the Borrower and the Subsidiaries for
such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
key money expense, deferred financing fees and capitalized software expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (x) such fees, expenses or charges related to the offering of the
Senior Secured First Lien Notes and the Obligations and (y) any amendment or
other modification of the Obligations or other Indebtedness,

(v) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Permitted Receivables Financing,

(vi) restructuring charges or reserves,

(vii) any other non cash charges; provided, that, for purposes of this subclause
(vi) of this clause (a), any non cash charges or losses shall be treated as cash
charges or losses in any subsequent period during which cash disbursements
attributable thereto are made (but excluding, for the avoidance of doubt,
amortization of a prepaid cash item that was paid in a prior period and any
other item specifically identified in the definition of “Consolidated Net
Income” or in this definition of “EBITDA”),

(viii) the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid to the Fund or any Fund Affiliate (or
any accruals related to such fees and related expenses) during such period;
provided, that such amount shall not exceed in any four quarter period the sum
of (i) the greater of $6 million and 2.0% of EBITDA for such four quarter
period, plus any reasonable out of pocket costs and expenses in connection
therewith and unpaid amounts accrued for prior periods, plus (ii) the amount of
deferred fees (to the extent such fees would otherwise have been permitted to be
included in clause (i) if paid, but were not included in such clause (i)),

 

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

plus (iii) 2.0% of the value of transactions permitted hereunder and entered
into by Holdings and the Subsidiaries with respect to which the Fund or any Fund
Affiliate provides any of the aforementioned types of services, plus (iv) the
payment of the present value of all amounts payable pursuant to any agreement
described in this subclause (vii) of this clause (a) in connection with the
termination of such agreement,

(ix) the amount of loss on sale of receivables and related assets to a Special
Purpose Receivables Subsidiary in connection with a Permitted Receivables
Financing,

(x) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
to the extent that such cost or expenses are funded with cash proceeds
contributed to the capital of the Borrower or a Subsidiary Loan Party,

(xi) non-cash stock compensation expense including GAAP charges associated with
any long-term incentive plan now in effect or later established,

(xii) any non-cash charges associated with any income or loss from disposed,
abandoned, discontinued operations or store closures to the extent not already
captured in (a)(ii) of the definition of “Consolidated Net Income”,

(xiii) [Reserved],

(xiv) Exchange Transaction Expenses, and

(xv) [Reserved],

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

“Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States or
other Governmental Authority pursuant to which Sanctions have been imposed on
any person, entity, organization, country or regime, including without
limitation the Trading with the Enemy Act, the International Emergency Economic
Powers Act, the Iran Sanctions Act, the Sudan Accountability and Divestment Act.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Embargoed Person” shall mean (i) any country or territory that is the subject
of a sanctions program administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) or (ii) any party that (w) is publicly
identified on the most current list of “Specially Designated Nationals and
Blocked Persons” published by OFAC, (x) is a “designated national” pursuant to
OFAC’s Cuban Assets Control Regulations (31 C.F.R. 515.305), (y) resides, is
organized or chartered, or has a place of business in a country or territory
that is the subject of a sanctions program administered by OFAC or (z) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other requirement of law.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any regulations promulgated and the
rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(b) and (c) of the Code.

“ERISA Event” shall mean (a) any Reportable Event occurs or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section

 

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

302 of ERISA) and, on and after the effectiveness of Title I of the Pension Act,
any failure by any Plan to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, whether or not waived; (c) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan, the failure to make by its due date a
required installment under Section 412(m) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan; (d)
the incurrence by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan or Multiemployer Plan; (e) the receipt by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g)
the receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate of any notice, concerning the
impending imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA (or, after the effectiveness of Title II
of the Pension Act, that it is in endangered or critical status, within the
meaning of Section 305 of ERISA); (h) the conditions for imposition of a lien
under Section 302(f) of ERISA shall have been met with respect to any Plan; (i)
on and after the effectiveness of Title I of the Pension Act, a determination
that any Plan is, or is expected to be, in “at risk” status (as defined in
Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code); or (j) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Revolving Facility Loan bearing interest at a
rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“European Term Loan Credit Agreement” shall mean that certain Credit Agreement,
dated as of August 12, 2016, by and among Claire’s (Gibraltar) Holdings Limited,
the Lenders party thereto and Credit Suisse AG as Administrative Agent
thereunder.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Transaction Documents” shall mean the Offer to Exchange by Claire’s
Stores, Inc., CLSIP LLC, Claire’s (Gibraltar) Holdings Limited, dated August 12,
2016, and all

 

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

documents related to the exchange contemplated therein, including, without
limitation, the Term Loan Credit Agreement in substantially the form attached as
Annex A-1 to such Offer to Exchange, the Newco Term Loan Credit Agreement in
substantially the form attached as Annex A-2 to such Offer to Exchange, the
Intellectual Property Agreement between CLSIP LLC and CBI Distributing Corp.
referred to therein, the Claire’s Gibraltar Term Loan Credit Agreement in
substantially the form attached as Annex A-3 to such Offer to Exchange, together
with all collateral agreements, intercreditor agreements and other documents
entered into in connection with any of the foregoing.

“Exchange Transaction Expenses” shall mean any fees or expenses incurred or paid
by the Fund, Holdings, the Borrower (or any direct or indirect parent of the
Borrower) or any of the Subsidiaries directly or indirectly in connection with
the Exchange Transactions, this Agreement and the other Loan Documents and the
Existing Revolving Credit Facility Documents (including expenses in connection
with Swap Agreements) and the transactions contemplated hereby and thereby
including, without limitation, payments which are accelerated or increased by
reason of the consummation of the Exchange Transactions.

“Exchange Transactions” shall mean, collectively, the transactions that have or
will occur pursuant to the Exchange Transaction Documents.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party under any Loan Document, (a) any
income Taxes imposed on (or measured by) its net income (however denominated or
franchise Taxes imposed in lieu of net income Taxes) by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located or any other jurisdiction as a result of such recipient engaging in a
trade or business in such jurisdiction for tax purposes, (b) any branch profits
Tax or any similar Tax that is imposed by any jurisdiction described in clause
(a) above, (c) in the case of a Lender making a Loan, (x) except in the case of
a Lender that is an assignee pursuant to a request by the Borrower under Section
2.19, any U.S. federal withholding Tax that is in effect and would apply to
amounts payable hereunder to such Lender at the time such Lender becomes a party
to such Loan (or designates a new lending office) except to the extent that such
Lender (or its assignor, if any) was entitled, immediately before the
designation of a new lending office (or assignment), to receive additional
amounts from a Loan Party with respect to any withholding Tax pursuant to
Section 2.17(a) or Section 2.17(c) or (y) any withholding Tax that is
attributable to such Lender’s failure to comply with Section 2.17(e) or Section
2.17(f) with respect to such Loan, and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing European Revolving Credit Agreement” shall mean that certain
Multicurrency Revolving Facility Agreement, dated as of October 2, 2014, by and
among Claire’s Accessories UK Ltd, the Guarantors party thereto and HSBC Bank
PLC, as Lender (as amended, supplemented or otherwise modified on the date
hereof).

“Existing Letters of Credit” shall mean those Standby Letters of Credit issued
and outstanding under the First Amended and Restated Credit Agreement as of the
Closing Date.

 

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Existing Revolver L/C Rebalancing” shall have the meaning ascribed to such term
in the ABL Credit Agreement.

“Existing Revolver Rebalancing Borrowing” shall have the meaning ascribed to
such term in the ABL Credit Agreement.

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder.

“Facility Fee” shall have the meaning assigned to such term in Section 2.12(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code) as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations
thereof.

“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions , as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day.

“Fees” shall mean the Facility Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller (or
the equivalents in the relevant jurisdictions) of such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.11.

“First Lien Intercreditor Agreement” shall mean the First Lien Intercreditor
Agreement dated as of March 2, 2012, as amended (as the same may be amended,
supplemented or otherwise modified from time to time), among the Collateral
Agent in its capacity as collateral agent under this Agreement and under the ABL
Credit Agreement, the Bank of New York Mellon Trust Company, N.A., in its
capacity as collateral agent and trustee under the Senior Secured First Lien
Indenture as Indenture Agent (as defined therein) thereunder, the Grantors
referred to therein and each additional agent from time to time referred to
therein.

“Fixed Charge Coverage Ratio” shall mean, on any date, the ratio, determined on
a Pro Forma Basis, of (a) EBITDA for the period of four consecutive fiscal
quarters of the Borrower most recently ended as of such date, all determined on
a consolidated basis in accordance with GAAP to (b) Net Cash Interest Expense
for such period.

 

-20-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

“Foreign Lender” shall mean any Lender that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent; provided, that in no event shall more than 65% of the issued and
outstanding voting Equity Interests of such Foreign Subsidiary be pledged to
secure Obligations of the Borrower.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of Revolving L/C Exposure with respect to Letters of Credit issued by
such Issuing Bank other than such Revolving L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof.

“Fund” shall mean, collectively, Apollo Management VI, L.P. and other affiliated
co-investment partnerships.

“Fund Affiliate” shall mean (i) each Affiliate of the Fund and (ii) any
individual who is a partner or employee of Apollo Management, L.P. or the Fund.

“Fund Termination Fee” shall have the meaning specified in Section 6.07(b)(xiv).

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of

 

-21-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the guarantor, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness or other obligations, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (iii)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, (iv) entered into for the
purpose of assuring in any other manner the holders of such Indebtedness or
other obligation of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit, bank guarantee or other letter of guaranty issued to
support such Indebtedness or other obligation, or (b) any Lien on any assets of
the guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other person, whether or not such Indebtedness or other obligation is assumed by
the guarantor; provided, however, the term “Guarantee” shall not include
endorsements for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted by this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the Indebtedness in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 2.5% of the Consolidated Total Assets or revenues
representing in excess of 2.5% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis for the applicable Test Period, and (b)
taken together with all Immaterial Subsidiaries as of the last day of the fiscal
quarter of the Borrower most recently ended, did not have assets with a value in
excess of 5.0% of Consolidated Total Assets or revenues representing in excess
of 5.0% of total revenues of the Borrower and the Subsidiaries on a consolidated
basis for the applicable Test Period. Each Immaterial Subsidiary as of the
Closing Date shall be set forth in Schedule 1.01D.

 

-22-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or title retention agreements
relating to property or assets purchased by such person, (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services, to the extent the same would be required to be shown as a long-term
liability on a balance sheet prepared in accordance with GAAP, (e) all Capital
Lease Obligations of such person, (f) all net payments that such person would
have to make in the event of an early termination, on the date Indebtedness of
such person is being determined, in respect of outstanding Swap Agreements, (g)
the principal component of all obligations, contingent or otherwise, of such
person as an account party in respect of letters of credit and bank guarantees,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above) and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset or (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof. To the extent not otherwise included, Indebtedness
shall include the amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on the Closing Date, and as may be
identified in writing to the Administrative Agent by the Borrower from time to
time thereafter in order to update such list with bona fide competitors of the
Borrower and its Subsidiaries, with the written consent of the Administrative
Agent, by delivery of a notice thereof to the Administrative Agent setting forth
such person or persons (or the person or persons previously identified to the
Administrative Agent that are to be no longer considered “Ineligible
Institutions”).

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Revolving Facility Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent

 

-23-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

included in interest expense and (iii) the portion of any payments or accruals
with respect to Capital Lease Obligations allocable to interest expense, (b)
capitalized interest of such person, and (c) commissions, discounts, yield and
other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Borrower or a
Subsidiary Loan Party. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received and
costs incurred by the Borrower and the Subsidiaries with respect to Swap
Agreements, and interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last Business Day of each March, June,
September and December.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
Lenders make interest periods of such length available), as the Borrower may
elect, or the date any Eurocurrency Borrowing is converted to an ABR Borrowing
in accordance with Section 2.07 or repaid or prepaid in accordance with Section
2.09, 2.10 or 2.11; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.

“Interpolated Rate” shall mean, in relation to the LIBO Rate Loans for any Loan,
the rate which results from interpolating on a linear basis between: (a) the
rate appearing on Reuters Screen LIBOR01 Page (or otherwise on the Reuters
screen) for the longest period (for which that rate is available) which is less
than the Interest Period and (b) the rate appearing on Reuters Screen LIBOR01
Page (or otherwise on the Reuters screen) for the shortest period (for which
that rate is available) which exceeds the Interest Period, each as of
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“IP Sale and Lease Back Transaction” shall mean the transfer of intellectual
property by CBI Distributing Corp. to CLSIP LLC pursuant to the Intellectual
Property Agreement entered into as of the Closing Date.

 

-24-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Issuing Bank” shall mean Credit Suisse and each other Issuing Bank designated
pursuant to Section 2.05(k), in each case in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04.

“lending office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.05, including any Alternate Currency Letter of Credit.

“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to Section
2.05.

“Letter of Credit Request” shall mean a request by the Borrower substantially in
the form of Exhibit C-3.

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an amount not to exceed $35 million (or the
equivalent thereof in an Alternate Currency).

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the greater of (a) zero, and (b) the rate per annum equal to
the London interbank offered rate as administered by ICE Benchmark
Administration Limited (“ICE LIBOR”), as published by Bloomberg (or other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided, that if such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the Interpolated Rate.

 

-25-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

“Loan Documents” shall mean this Agreement, the First Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement, the ABL Intercreditor
Agreement, the Letters of Credit, the Security Documents and any Note issued
under Section 2.09(e), and solely for the purposes of Section 7.01 hereof, the
Fee Letter.

“Loan Document Obligations” shall mean (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to the Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under this Agreement and each of the other Loan Documents, including
obligations to pay fees, expense and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to this Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

“Loan Parties” shall mean Holdings (prior to a Borrower Qualified IPO), the
Borrower and the Subsidiary Loan Parties.

“Loans” shall mean the Revolving Facility Loans.

“Local Time” shall mean New York City time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of Holdings, the Borrower and the
Subsidiaries, as the case may be, on the Closing Date together with (x) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or

 

-26-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Holdings, as the case may be, was approved by a vote of a majority of the
directors of the Borrower or Holdings, as the case may be, then still in office
who were either directors on the Closing Date or whose election or nomination
was previously so approved and (y) executive officers and other management
personnel of Holdings, the Borrower and the Subsidiaries, as the case may be,
hired at a time when the directors on the Closing Date together with the
directors so approved constituted a majority of the directors of the Borrower or
Holdings, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and the Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Holdings, the Borrower or any Subsidiary in an
aggregate principal amount exceeding $30 million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Real Properties owned in fee by the
Borrower and each Subsidiary Loan Party that are set forth on Schedule 1.01B and
each additional Real Property encumbered by a Mortgage pursuant to Section 5.10.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each in form
reasonably satisfactory to the Administrative Agent), as amended, restated,
supplemented or otherwise modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or any
ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Cash Interest Expense” shall mean, for any period, total cash interest
expense, net of interest income, of the Borrower and its consolidated
Subsidiaries (other than Unrestricted Subsidiaries) for such period (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptances and net costs under swap agreements
in respect of interest rates to the extent such costs are paid in cash during
such period), calculated on a consolidated basis.

 

-27-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Non Consenting Lender” shall have the meaning assigned to such term in Section
2.19(c).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean (a) the Loan Document Obligations, (b) the due and
punctual payment and performance of all obligations of each Loan Party under
each Swap Agreement that (i) is in effect on the Closing Date with a
counterparty that is a Lender or an agent or an Affiliate of a Lender as of the
Closing Date or (ii) is entered into after the Closing Date with any
counterparty that is a Lender or an agent or an Affiliate of a Lender at the
time such Swap Agreement is entered into and (c) the due and punctual payment
and performance of all obligations of the Borrower and any of its Subsidiaries
in respect of overdrafts and related liabilities owed to a Lender or any of its
Affiliates (or any other Person designated by the Borrower as a provider of cash
management services and entitled to the benefit of this Agreement) and arising
from cash management services (including treasury, depository, overdraft, credit
or debit card, electronic funds transfer, ACH services and other cash management
arrangements).

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar Taxes arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents, and any and all interest, penalties and additions related thereto
(but not Excluded Taxes).

“Overadvance Amount” shall have the meaning ascribed to such term in the ABL
Credit Agreement.

“Parent Entity” shall mean any direct or indirect parent of Holdings.

“Participant” shall have the meaning assigned to such term in Section 9.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition in the ordinary
course of the Loan Parties’ business (including the acquisitions of stores,
leases for stores or other operating assets) of all or substantially all the
assets of, or all the Equity Interests (other than directors’ qualifying shares)
in, or merger, consolidation or amalgamation with, a person or

 

-28-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

division or line of business of a person (or any subsequent investment made in a
person, division or line of business previously acquired in a Permitted Business
Acquisition), if immediately after giving effect thereto: (i) no Event of
Default shall have occurred and be continuing or would result therefrom; (ii)
all transactions related thereto shall be consummated in accordance with
applicable laws; (iii) any acquired or newly formed Subsidiary shall not be
liable for any Indebtedness except for Indebtedness permitted by Section 6.01;
(iv) to the extent required by Section 5.10, any person acquired in such
acquisition, if acquired by the Borrower or a Domestic Subsidiary, shall be
merged into the Borrower or a Subsidiary Loan Party or become upon consummation
of such acquisition a Subsidiary Loan Party, and (v) the aggregate amount of
such acquisitions and investments made for cash consideration shall not exceed
$5 million.

“Permitted Cure Securities” shall mean any Equity Interests of Holdings or a
Parent Entity issued pursuant to the Cure Right other than Disqualified Stock.

“Permitted Holder” shall mean each of (i) the Fund and the Fund Affiliates, and
(ii) the Management Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250.0
million and whose long term debt, or whose parent holding company’s long term
debt, is rated A by S&P or A by Moody’s;

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, or A 1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;

 

-29-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a 7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million;

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided, that (A) recourse to the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary) and (B) the aggregate
Receivables Net Investment since the Closing Date shall not exceed $50 million
at any time outstanding.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), the weighted average life
to maturity of such Permitted Refinancing Indebtedness is greater than or equal
to the shorter of (i) the weighted average life to maturity of the Indebtedness
being Refinanced and (ii) the weighted average life to maturity that would

 

-30-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

result if all payments of principal on the Indebtedness being Refinanced that
were due on or after the date that is one year following the Revolving Facility
Maturity Date were instead due on the date that is one year following the
Revolving Facility Maturity Date, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced and
(d) no Permitted Refinancing Indebtedness shall have different obligors, or
greater guarantees or security, than the Indebtedness being Refinanced; provided
further, that with respect to a Refinancing of (x) the Senior Subordinated Notes
or other Indebtedness permitted hereunder that is subordinated, such Permitted
Refinancing Indebtedness shall (i) be subordinated to the guarantee by the Loan
Parties of the Facilities, and (ii) be otherwise on terms not materially less
favorable to the Lenders than those contained in the documentation governing the
Indebtedness being Refinanced.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (ii) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by
Holdings, the Borrower or any ERISA Affiliate, and (iii) in respect of which
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation, consolidation (or any similar transaction or
transactions not otherwise permitted under Section 6.04 or 6.05 that require a
waiver or consent of the Required Lenders and such waiver or consent has been
obtained), any dividend, distribution or other similar payment, any designation
of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary
Redesignation, and any restructurings of the business of the Borrower or any of
the Subsidiaries that the Borrower or any of the Subsidiaries has determined to
make and/or made and are expected to

 

-31-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

have a continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Borrower determines
are reasonable as set forth in a certificate of a Financial Officer of the
Borrower (the foregoing, together with any transactions related thereto or in
connection therewith, the “relevant transactions”), in each case that occurred
during the Reference Period (or (x) in the case of restructurings determined to
be made, will occur within twelve months after the date of such certificate or
(y) in the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or pursuant to any other calculation of the
Senior Secured Leverage Ratio (except any determination of whether a Default has
occurred under Section 6.11), occurring during the Reference Period or
thereafter and through and including the date upon which the respective
Permitted Business Acquisition or incurrence of Indebtedness or Liens or other
relevant transaction is consummated), (ii) in making any determination on a Pro
Forma Basis, (x) all Indebtedness (including Indebtedness issued, incurred or
assumed as a result of, or to finance, any relevant transactions and for which
the financial effect is being calculated, whether incurred under this Agreement
or otherwise, but excluding normal fluctuations in revolving Indebtedness
incurred for working capital purposes and amounts outstanding under any
Permitted Receivables Financing, in each case not to finance any acquisition)
issued, incurred, assumed or permanently repaid during the Reference Period (or,
in the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or any other calculation of the Senior Secured
Leverage Ratio (except any determination of whether a Default has occurred under
Section 6.11), occurring during the Reference Period or thereafter and through
and including the date upon which the respective Permitted Business Acquisition
or incurrence of Indebtedness or Liens or other relevant transaction is
consummated) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period and (y) Interest Expense of
such person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods and (iii) (A) any Subsidiary
Redesignation then being designated, effect shall be given to such Subsidiary
Redesignation and all other Subsidiary Redesignations after the first day of the
relevant Reference Period and on or prior to the date of the respective
Subsidiary Redesignation then being designated, collectively, and (B) any
designation of a Subsidiary as an Unrestricted Subsidiary, effect shall be given
to such designation and all other designations of Subsidiaries as Unrestricted
Subsidiaries after the first day of the relevant Reference Period and on or
prior to the date of the then applicable designation of a Subsidiary as an
Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, (i) for any fiscal period ending on or prior to the
second anniversary of any relevant pro forma event, adjustments to reflect (1)
operating expense reductions and other operating improvements, synergies or cost
savings reasonably expected to result from such relevant pro forma event
(including, to the extent applicable, the Exchange Transactions) and (2) all
adjustments of the type used in connection with the calculation of Adjusted
EBITDA as set forth in footnote 2 to the “Summary Historical Consolidated
Financial Information” under “Summary” in the Notes Offering Memorandum to the
extent such adjustments, without duplication, continue to be applicable. The
Borrower shall deliver to the Administrative Agent a certificate of a

 

-32-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Financial Officer of the Borrower setting forth such demonstrable or additional
operating expense reductions and other operating improvements, synergies or cost
savings and information and calculations supporting them in reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Projections” shall mean the projections and any forward looking statements
(including statements with respect to booked business) of Holdings, the Borrower
and the Subsidiaries furnished to the Lenders or the Administrative Agent by or
on behalf of Holdings, the Borrower or any of the Subsidiaries prior to the
Closing Date.

“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of the
Borrower (a) that is a Delaware limited liability company that is treated as a
disregarded entity for U.S. federal income tax purposes, (b) the primary asset
of which consists of Equity Interests in either (i) one or more Foreign
Subsidiaries or (ii) one or more other Qualified CFC Holding Companies and (c)
has no outstanding Guarantee of Indebtedness of Holdings, the Borrower or any
Domestic Subsidiary.

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the Borrower, Holdings or any direct or indirect parent of Holdings
which generates cash proceeds of at least $50 million.

“Qualified Liens” shall mean those Liens expressly permitted by Sections 6.02(d)
or (e) (solely as such relate to (a) statutory landlord’s liens on Inventory
located on such leased premises of the Loan Parties or (b) possessory liens of a
carrier or warehouseman or similar possessory liens upon Inventory in the
possession of such carrier or warehouseman securing only the freight charges or
storage charges for the transportation or storage of such Inventory of the Loan
Parties) and 6.02(k)).

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, and
all improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the

 

-33-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

same may be reduced from time to time by collections with respect to such
Receivables Assets or otherwise in accordance with the terms of the Permitted
Receivables Documents (but excluding any such collections used to make payments
of items included in clause (c) of the definition of Interest Expense);
provided, however, that if all or any part of such Receivables Net Investment
shall have been reduced by application of any distribution and thereafter such
distribution is rescinded or must otherwise be returned for any reason, such
Receivables Net Investment shall be increased by the amount of such
distribution, all as though such distribution had not been made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinanced Indebtedness” shall mean the Indebtedness described on
Schedule 1.01E.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

-34-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan.

“Required Lenders” shall mean, at any time, Lenders (other than Defaulting
Lenders) having a majority in aggregate principal amount of the Revolving
Facility Commitments of all Lenders (other than Revolving Facility Commitments
of Defaulting Lenders) or, if the Revolving Facility Commitments shall have
terminated, having a majority in aggregate principal amount of the Revolving
Facility Credit Exposure of all Lenders (other than Revolving Facility Credit
Exposure of Defaulting Lenders).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

“Revaluation Date” shall mean, with respect to any Alternate Currency Letter of
Credit, each of the following: (i) each date of issuance of an Alternate
Currency Letter of Credit, (ii) each date of an amendment of any Alternate
Currency Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the Issuing Bank under any Alternate Currency Letter of Credit, and (iv) such
additional dates as the Administrative Agent or the Issuing Bank shall determine
or the Required Lenders shall require.

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 9.04. The amount of each Lender’s Revolving Facility Commitment is set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such Lender shall have assumed its Revolving Facility Commitment. The aggregate
amount of the Lenders’ Revolving Facility Commitments on the Closing Date is $75
million.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, and (b) the Revolving L/C Exposure at such time. The Revolving Facility
Credit Exposure of any Revolving Facility Lender at any time shall be the
product of (x) such Revolving Facility Lender’s Revolving Facility Percentage
and (y) the aggregate Revolving Facility Credit Exposure of all Revolving
Facility Lenders, collectively, at such time.

 

-35-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01.

“Revolving Facility Maturity Date” shall mean (i) February 4, 2019 or (ii) if
the Senior Subordinated Notes have not been repaid or refinanced in full on or
before March 31, 2017, April 1, 2017. For purposes of this definition, the
extension of the term of the 10.50% PIK Senior Subordinated Notes due 2017 to
June 1, 2019 shall be deemed a refinancing.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to Section
9.04.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time (calculated, in
the case of Alternate Currency Letters of Credit, based on the Dollar Equivalent
thereof) and (b) the aggregate principal amount of all L/C Disbursements that
have not yet been reimbursed at such time (calculated, in the case of Alternate
Currency Letters of Credit, based on the Dollar Equivalent thereof). The
Revolving L/C Exposure of any Revolving Facility Lender at any time shall mean
its Revolving Facility Percentage of the aggregate Revolving L/C Exposure at
such time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standard
Practices, International Chamber of Commerce No. 590, such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn. Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided, that with respect to any Letter of Credit that,
by its terms or the terms of any document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

-36-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Second Lien Intercreditor Agreement” shall mean the Second Lien Intercreditor
Agreement dated as of March 4, 2011 (as the same may be amended, supplemented or
otherwise modified from time to time) among the Collateral Agent, as a First
Lien Agent and each other First Lien Obligations Agent (as defined therein)
thereunder from time to time, the Bank of New York Mellon Trust Company, N.A.,
as a Second Priority Agent and each other Second Priority Agent (as defined
therein) from time to time party thereto, Holdings, the Borrower and each
Subsidiary of the Borrower referred to therein.

“Second Restatement Effective Date” shall have the meaning assigned to such term
in Amendment No. 3.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Foreign Pledge Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.

“Senior Secured Debt” at any date shall mean (i) the aggregate principal amount
of Consolidated Debt of the Borrower and the Subsidiaries outstanding at such
date that consists of, without duplication, (A) Revolving Facility Credit
Exposure, (B) Indebtedness that in each case is then secured by a Lien (other
than Liens securing the Senior Secured Second Lien Notes and other Liens that
are subordinated to the Liens securing the Obligations (it being understood that
such Liens may be senior in priority to, or pari passu with, or junior in
priority to, Liens securing Indebtedness other than the Obligations) and (C)
Indebtedness of a Subsidiary that is not a Loan Party, less (ii) without
duplication, the sum of (x) Unrestricted Cash and Permitted Investments of the
Borrower and the Subsidiaries on such date plus (y) prior to a Borrower
Qualified IPO, the lesser of (A) the Unrestricted Cash and Permitted Investments
that would appear on an unconsolidated balance sheet of Holdings on such date
and (B) 25% of EBITDA for the relevant four quarter period used in calculating
the Total Net Secured Leverage Ratio.

“Senior Secured First Lien Note Documents” shall mean the Senior Secured First
Lien Notes and the Senior Secured First Lien Notes Indenture.

“Senior Secured First Lien Notes” shall mean the 9.00% Senior Secured First Lien
Notes due 2019 in an aggregate principal amount of $1,125 million and the 6.125%
Senior Secured First Lien Notes due 2020 in a principal amount of $210 million,
in each case, issued by the Borrower pursuant to the Senior Secured First Lien
Notes Indenture and outstanding on the Closing Date.

“Senior Secured First Lien Notes Indenture” shall mean, collectively, the
Indenture dated as of February 28, 2012 and the Indenture dated March 15, 2013
under which the Borrower issued its Senior Secured First Lien Notes, in each
case, among the Borrower, certain of the Subsidiaries party thereto and the
trustee named therein from time to time, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements of this
Agreement.

 

-37-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Senior Secured Second Lien Note Documents” shall mean the Senior Secured Second
Lien Notes and the Senior Secured Second Lien Notes Indenture.

“Senior Secured Second Lien Notes” shall mean up to $450 million aggregate
principal amount of the Borrower’s 8.875% Senior Secured Second Lien Notes due
2019 issued pursuant to the Senior Secured Second Lien Notes Indenture and
outstanding on the Second Restatement Effective Date.

“Senior Secured Second Lien Notes Indenture” shall mean the Indenture dated as
of March 4, 2011 under which the Senior Secured Second Lien Notes were issued,
among the Borrower and certain of the Subsidiaries party thereto and the trustee
named therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

“Senior Subordinated Note Documents” shall mean the Senior Subordinated Notes
and the Senior Subordinated Notes Indenture.

“Senior Subordinated Notes” shall mean up to $85.2 million aggregate principal
amount of the Borrower’s 10.5% Senior Subordinated Notes due 2017 and up to
$183.556 million 10.50% PIK Senior Subordinated Notes due 2017, issued pursuant
to the Senior Subordinated Notes Indenture and outstanding on the Second
Restatement Effective Date.

“Senior Subordinated Notes Indenture” shall mean the Indenture dated as of May
29, 2007 under which the Senior Subordinated Notes were issued, among the
Borrower and certain of the Subsidiaries party thereto and the trustee named
therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

“Senior Unsecured Note Documents” shall mean the Senior Unsecured Notes and the
Senior Unsecured Notes Indenture.

“Senior Unsecured Notes” shall mean up to $320 million aggregate principal
amount of the Borrower’s 7.75% Senior Notes due 2020, issued pursuant to the
Senior Unsecured Notes Indenture and outstanding on the Second Restatement
Effective Date.

“Senior Unsecured Notes Indenture” shall mean the Indenture dated as of May 14,
2013 under which the Senior Unsecured Notes were issued, among the Borrower and
certain of the Subsidiaries party thereto and the trustee named therein from
time to time, as amended, restated, supplemented or otherwise modified from time
to time in accordance with the requirements thereof and of this Agreement.

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with the Borrower or any of the
Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the event
the Borrower or any such Subsidiary becomes subject to a proceeding under the
U.S. Bankruptcy Code (or other insolvency law).

 

-38-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent or the Issuing Bank, as applicable, to be the rate quoted by the person
acting in such capacity as the spot rate for the purchase by such person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date three Business Days prior to the
date as of which the foreign exchange computation is made (or on such other day
and time as may be mutually agreed by the Borrower and the Administrative Agent,
provided such date is not more than three Business Days prior to the date of
such computation) or if such rate cannot be computed as of such date such other
date as the Administrative Agent or the Issuing Bank shall reasonably determine
is appropriate under the circumstances; provided that the Administrative Agent
or the Issuing Bank may obtain such spot rate from another financial institution
designated by the Administrative Agent or the Issuing Bank if the person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency.

“Standby Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of Sections
3.09, 3.13, 3.15, 3.16, 5.03, 5.09 and 7.01(k), and the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of the Borrower or any of the Subsidiaries for
purposes of this Agreement.

“Subsidiary Loan Parties” shall mean (a) each Wholly Owned Domestic Subsidiary
of the Borrower on the Closing Date (other than a Wholly Owned Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary and other than those set
forth on Schedule 1.01F) and (b) each Wholly Owned Domestic Subsidiary of the
Borrower (other than a Wholly Owned Domestic Subsidiary that is a Subsidiary of
a Foreign Subsidiary) that becomes, or is required to become, a party to the
Collateral Agreement after the Closing Date.

 

-39-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any of the Subsidiaries shall be a Swap Agreement.

“Synthetic Lease Obligations” shall mean obligations of a Loan Party as
lessee/borrower under any transaction which is classified as an operating lease
under GAAP but as a financing for tax purposes.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest, penalties and additions related thereto.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

“Total Net Secured Leverage Ratio” shall mean, on any date, the ratio of (a)
Senior Secured Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided, that
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.

“Trade Letter of Credit” shall have the meaning assigned to such term in Section
2.05(a).

“Trust Asset Account” shall mean assets dedicated to fund deferred compensation
amounts held within the Claire’s Stores, Inc. Amended and Restated Deferred
Compensation Trust, effective February 4, 2005, by and among Claire’s Stores,
Inc. and La Salle Bank National Association which serves as a funding medium for
the Claire’s Stores, Inc. Management Deferred Compensation Plan and the Claire’s
Stores, Inc. 2005 Management Deferred Compensation Plan.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

 

-40-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of the Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of the Subsidiaries; provided, that, solely
for purposes of clause (ii)(y)(A) of the definition of “Senior Secured Debt”,
“Unrestricted Cash” shall mean cash or cash equivalents of Holdings or any of
the Subsidiaries (other than the Borrower and its Subsidiaries) that would not
appear as “restricted” on a consolidated balance sheet of Holdings or any of the
Subsidiaries.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary identified on
Schedule 1.01F to the ABL Credit Agreement (each such Subsidiary shall
automatically be an Unrestricted Subsidiary hereunder, without regard to the
other provisions set forth herein) and (2) any Subsidiary designated by the
Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate a new Unrestricted Subsidiary after the Closing Date and so long as
(a) no Default or Event of Default has occurred and is continuing or would
result therefrom, (b) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any of the Subsidiaries) through
Investments as permitted by, and in compliance with, Section 6.04(j), and any
prior or concurrent Investments in such Subsidiary by the Borrower or any of the
Subsidiaries shall be deemed to have been made under Section 6.04(j), (c)
without duplication of clause (b), any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 6.04(j) and (d) such Subsidiary shall have been
designated an “unrestricted subsidiary” (or otherwise not be subject to the
covenants and defaults) under the Senior Subordinated Notes Indenture, the
Senior Unsecured Notes Indenture, the Senior Secured First Lien Notes Indenture,
the Senior Secured Second Lien Notes Indenture, the Senior Unsecured Notes
Indenture and any other Indebtedness in excess of $100 million permitted to be
incurred hereunder and all Permitted Refinancing Indebtedness in respect of any
of the foregoing and all Disqualified Stock; provided, further, that at the time
of the initial Investment by the Borrower or any of the Subsidiaries in such
Subsidiary, the Borrower shall designate such entity as an Unrestricted
Subsidiary in a written notice to the Administrative Agent. The Borrower may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided, further, that (i) such
Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a Wholly Owned Subsidiary of the Borrower, (ii) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(iii) the Borrower would be in compliance, on a Pro Forma Basis as of the last
day of the most recent fiscal quarter for which financial statements are
available to the Borrower, with Section 6.11 (but only to the extent the
Revolving Facility Credit Exposure then exceeds $15 million), (iv) all
representations and warranties contained herein and

 

-41-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in the Loan Documents shall be true and correct in all material respects with
the same effect as though such representations and warranties have been made on
and as of the date of such Subsidiary Redesignation (both before and after
giving effect thereto), unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date and (v) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying to the best of such officer’s
knowledge, compliance with the requirements of preceding clauses (i) through
(iv), inclusive. Unrestricted Subsidiaries shall not be subject to the
affirmative or negative covenants, or, except as specified in the definition of
“Subsidiary,” Event of Default provisions contained in this Agreement.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Wholly Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly Owned Subsidiary.

“Wholly Owned Foreign Subsidiary” of any person shall mean a Foreign Subsidiary
of such person that is a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements hereof
and thereof. Except as otherwise expressly provided

 

-42-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.03. [Reserved].

SECTION 1.04. Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternate Currency Letters of Credit. Such Spot Rate shall become effective as
of such Revaluation Date and shall be the Spot Rate employed in converting any
amounts between the Dollars and each Alternate Currency until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent. No Default or Event of Default shall arise as a result of any limitation
or threshold set forth in U.S. Dollars in Article VI or paragraph (f) or (j) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those rates applicable on the first day of the fiscal quarter in
which such determination occurs or in respect of which such determination is
being made.

(b) Wherever in this Agreement in connection with an Alternate Currency Letter
of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, such amount shall be the Dollar Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternate Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Facility Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Facility Credit Exposure exceeding
such Lender’s Revolving Facility Commitment, (ii) the Revolving Facility Credit
Exposure exceeding the total Revolving Facility Commitments or (iii) the sum of
the Revolving Facility Credit Exposure and the ABL Facility Credit Exposure
exceeding an aggregate amount of $75,000,000 at any time. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Facility Loans.

 

-43-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility; provided,
however, that Revolving Facility Loans shall be made by the Revolving Facility
Lenders ratably in accordance with their respective Revolving Facility
Percentages on the date such Loans are made hereunder. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided, that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Revolving Facility Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided, that an ABR Revolving Facility
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Facility Commitments or that is required to finance the
reimbursement of an L/C Disbursement as contemplated by Section
2.05(e). Borrowings of more than one Type and under more than one Facility may
be outstanding at the same time; provided, that there shall not at any time be
more than a total of 10 Eurocurrency Borrowings outstanding under the Revolving
Facility.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Facility Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Revolving Facility
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing, not later than 12:00
p.m., Local Time, three Business Days before the date of the proposed Borrowing
or (b) in the case of an ABR Borrowing, not later than 12:00 noon, Local Time,
one Business Day before the date of the proposed Borrowing; provided, that any
such notice of an ABR Revolving Facility Borrowing to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e) may be given not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the

 

-44-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Revolving Facility Borrowing is specified, then
the requested Revolving Facility Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. [Reserved].

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower,
for its own benefit or for the benefit of any Subsidiary, may request the
issuance of (x) trade letters of credit in support of trade obligations of the
Borrower and the Subsidiaries incurred in the ordinary course of business (such
letters of credit issued for such purposes, “Trade Letters of Credit”) and (y)
standby letters of credit issued for any other lawful purposes of the Borrower
and the Subsidiaries (other than to support the incurrence of Indebtedness for
borrowed money by the Borrower or any Subsidiary) (such letters of credit issued
for such purposes, “Standby Letters of Credit”) for its own account or for the
account of any Subsidiary in a form reasonably acceptable to the applicable
Issuing Bank, at any time and from time to time during the Availability Period
and prior to the date that is 5 Business Days prior to the Revolving Facility
Maturity Date. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. Unless
otherwise expressly agreed by the Issuing Bank and the Borrower, when a Letter
of Credit is issued (including any such agreement applicable to an Existing
Letter of Credit), (i) the rules of the International Standby Practices shall
apply to each Standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
Trade Letter

 

-45-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of Credit. “Letters of Credit” shall include Trade Letters of Credit and Standby
Letters of Credit; provided that Credit Suisse shall be under no obligation to
issue Trade Letters of Credit. Each of the Existing Letters of Credit shall be
deemed to be Letters of Credit issued under this Agreement on the Closing Date.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (three Business Days in advance of the
requested date of issuance, amendment or extension or such shorter period as the
Administrative Agent and the Issuing Bank in their sole discretion may agree) a
Letter of Credit Request, or identifying the Letter of Credit to be amended or
extended, and specifying the date of issuance, amendment or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount and currency
(which may be Dollars or an Alternate Currency) of such Letter of Credit, the
name and address of the beneficiary thereof, whether such Letter of Credit
constitutes a Standby Letter of Credit or a Trade Letter of Credit, and such
other information as shall be necessary to issue, amend or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended or extended only if (and upon issuance, amendment or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment or extension (i) the
Revolving L/C Exposure shall not exceed the Letter of Credit Sublimit, (ii) the
Revolving Facility Credit Exposure shall not exceed the total Revolving Facility
Commitments and (iii) no Alternate Currency Letter of Credit shall be issued if,
after giving effect thereto, the aggregate amount of L/C Exposure with respect
to all Alternate Currency Letters of Credit would exceed $30 million.

(c) Expiration Date. Each Standby Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year (unless otherwise
agreed upon by the Administrative Agent and the relevant Issuing Bank in their
sole discretion) after the date of the issuance of such Standby Letter of Credit
(or, in the case of any renewal or extension thereof, one year (unless otherwise
agreed upon by the Administrative Agent and the relevant Issuing Bank in their
sole discretion) after such renewal or extension) and (ii) the date that is five
Business Days prior to the Revolving Facility Maturity Date; provided, that any
Standby Letter of Credit with one year tenor may provide for automatic extension
thereof for additional one year periods (which, in no event, shall extend beyond
the date referred to in clause (ii) of this paragraph (c)) so long as such
Standby Letter of Credit permits the Issuing Bank to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Standby Letter of Credit) by giving prior notice to the beneficiary
thereof within a time period during such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued; provided, further, that if
the Issuing Bank and the Administrative Agent each consent in their sole
discretion, the expiration date on any Standby Letter of Credit may extend
beyond the date referred to in clause (ii) above, provided, that (x) if any such
Standby Letter of Credit is outstanding or is issued after the date that is 30
days prior to the Revolving Facility

 

-46-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Maturity Date the Borrower shall provide cash collateral pursuant to
documentation reasonably satisfactory to the Administrative Agent and the
relevant Issuing Bank in an amount equal to 105% of the face amount of each such
Standby Letter of Credit or provide a back-to-back letter of credit, in form and
substance and from an issuing bank satisfactory to the relevant Issuing Bank on
or prior to the date that is 30 days prior to the Revolving Facility Maturity
Date or, if later, such date of issuance and (y) each Lender’s participation in
any undrawn Letter of Credit that is outstanding on the Revolving Facility
Maturity Date shall terminate on the Revolving Facility Maturity Date. Each
Trade Letter of Credit shall expire on the earlier of (x) 180 days after such
Trade Letter of Credit’s date of issuance or (y) the date that is five Business
Days prior to the Revolving Facility Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Facility Lenders,
such Issuing Bank hereby grants to each Revolving Facility Lender, and each
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
Revolving Facility Percentage of the aggregate amount available to be drawn
under such Letter of Credit (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). In consideration and
in furtherance of the foregoing, each Revolving Facility Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, in Dollars, such Revolving Facility
Lender’s Revolving Facility Percentage of each L/C Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason (calculated, in the case of any
Alternate Currency Letter of Credit, based on the Dollar Equivalent thereof).
Each Revolving Facility Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments or the fact that, as a
result of changes in currency exchange rates, such Revolving Facility Lender’s
Revolving Facility Credit Exposure at any time might exceed its Revolving
Facility Commitment at such time and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount in Dollars
equal to such L/C Disbursement (or, in the case of an Alternate Currency Letter
of Credit, the Dollar Equivalent thereof) not later than 2:00 p.m., Local Time,
on the next Business Day after the Borrower receives notice under paragraph (g)
of this Section of such L/C Disbursement, together with accrued interest thereon
from the date of such L/C Disbursement at the rate applicable to ABR Loans;
provided, that the Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Facility Borrowing in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Facility Borrowing. If
the Borrower fails to reimburse any L/C Disbursement when

 

-47-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

due, then the Administrative Agent shall promptly notify the applicable Issuing
Bank and each other Revolving Facility Lender of the applicable L/C
Disbursement, the payment then due from the Borrower in respect thereof and, in
the case of a Revolving Facility Lender, such Lender’s Revolving Facility
Percentage thereof. Promptly following receipt of such notice, each Revolving
Facility Lender shall pay to the Administrative Agent in Dollars its Revolving
Facility Percentage of the payment then due from the Borrower in the same manner
as provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Facility Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Revolving
Facility Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Facility Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Facility Lender pursuant
to this paragraph to reimburse an Issuing Bank for any L/C Disbursement (other
than the funding of an ABR Revolving Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.

(f) Obligations Absolute. The obligation of the Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clauses (i), (ii) or (iii) of the first sentence; provided, that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are determined
by a decision of a court of competent jurisdiction to have been caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank,
such Issuing Bank shall be deemed to have exercised

 

-48-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of any such demand for payment under a Letter of Credit and whether
such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided, that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and/or the
Revolving Facility Lenders with respect to any such L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrower reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided, that, if such
L/C Disbursement is not reimbursed by the Borrower when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Facility Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Facility
Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Facility Lenders of any such replacement of an Issuing
Bank. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12. From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but shall
not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the third Business Day, in each

 

-49-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

case, following the date on which the Borrower receives notice from the
Administrative Agent (or, if the maturity of the Loans has been accelerated, the
Required Lenders) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with or at the direction of
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Facility Lenders, an amount in cash in Dollars equal to
the Revolving L/C Exposure as of such date plus any accrued and unpaid interest
thereon; provided, that upon the occurrence of any Event of Default with respect
to the Borrower described in clause (h) or (i) of Section 7.01, the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind. Each such deposit pursuant to this paragraph shall be held by the
Collateral Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of (i) for so long as an Event of Default shall be continuing, the
Administrative Agent and (ii) at any other time, the Borrower, in each case, in
Permitted Investments and at the risk and expense of the Borrower, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for L/C Disbursements for
which such Issuing Bank has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the Revolving L/C Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of the Required
Lenders), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate any Revolving Facility Lender (in addition to
Credit Suisse) that may agree (in its sole discretion) to act in such capacity
and is reasonably satisfactory to the Administrative Agent as an Issuing
Bank. Each such additional Issuing Bank shall execute a counterpart of this
Agreement upon the approval of the Administrative Agent (which approval shall
not be unreasonably withheld) and shall thereafter be an Issuing Bank hereunder
for all purposes. The Borrower can, in its sole discretion, request the issuance
of a Letter of Credit from any Issuing Bank.

(l) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and the Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
the Issuing Bank that such issuance, amendment or extension

 

-50-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

would not be in conformity with the requirements of this Agreement, (B) on each
Business Day on which such Issuing Bank makes any L/C Disbursement, the date of
such L/C Disbursement and the amount of such L/C Disbursement and (C) on any
other Business Day, such other information with respect to the outstanding
Letters of Credit issued by such Issuing Bank as the Administrative Agent shall
reasonably request, including but not limited to prompt verification of such
information as may be requested by the Administrative Agent. Upon request from
time to time by any Revolving Facility Lender, the Administrative Agent shall
provide information with respect to the current amount of Letters of Credit
outstanding.

(m) L/C Rebalancings. Upon notification by the Borrower to the Administrative
Agent pursuant to Section 2.11(b) of the ABL Credit Agreement of an ABL
Revolving L/C Rebalancing, the Administrative Agent shall advise the Revolving
Facility Lenders of such ABL Revolving L/C Rebalancing. Any ABL Revolving L/C
Rebalancing shall not require any further action other than the notice by the
Administrative Agent to the Issuer of such ABL Revolving L/C Rebalancing, and
letters of credit formerly outstanding under the ABL Credit Agreement shall to
the extent of such ABL L/C Rebalancing Amount be Letters of Credit hereunder and
shall no longer be ABL Letters of Credit.

(n) L/C Shifting. If after giving effect to a prepayment under Section 2.11(b),
the ABL Available Credit continues to exceed the current ABL Facility Credit
Exposure, the Letters of Credit outstanding hereunder shall be deemed to be
Letters of Credit outstanding under the ABL Credit Agreement to the extent of
such excess in accordance with Section 2.05(m) of the ABL Credit Agreement, and
shall to such extent no longer be Letters of Credit issued hereunder.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Local Time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower as specified in the
Borrowing Request; provided, that ABR Revolving Loans made to finance the
reimbursement of an L/C Disbursement and reimbursements as provided in Section
2.05(e) shall be remitted by the Administrative Agent to the applicable Issuing
Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
Federal Funds

 

-51-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Rate and (B) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans at such time. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit D and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

-52-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing (i)
no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments shall
terminate on the Revolving Facility Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided, that (i) each reduction of the
Revolving Facility Commitments shall be in an amount that is an integral
multiple of $1.0 million and not less than $5.0 million (or, if less, the
remaining amount of the Revolving Facility Commitments) and (ii) the Borrower
shall not terminate or reduce the Revolving Facility Commitments if, after
giving effect to any concurrent prepayment of the Revolving Facility Loans in
accordance with Section 2.11, the Revolving Facility Credit Exposure would
exceed the total Revolving Facility Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Revolving Facility Lender the then unpaid
principal amount of each Revolving Facility Loan to the Borrower on the
Revolving Facility Maturity Date with respect to the Revolving Facility Loans of
such Lender.

 

-53-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof. ABL Rebalancing Borrowings, ABL Revolving L/C Rebalancings,
Existing Revolver Rebalancing Borrowings, and Existing Revolver L/C Rebalancings
may be effected by the Administrative Agent by recording in the accounts without
the necessity of any funding (or any action in respect of a Letter of Credit) by
such Lender to the extent that such Lender, by virtue of its holdings or
participations in the Existing Revolving Credit Agreement and this Agreement,
would result in such Lender receiving an equal amount of the proceeds of such
Loan as such Lender would have otherwise funded or an equal participation in
such Letter of Credit.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.10. Repayment of Revolving Facility Loans.

(a) [Reserved].

(b) To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the Revolving Facility Maturity Date.

(c) [Reserved].

 

-54-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Prior to any repayment of any Revolving Facility Loans, the Borrower shall
select the Borrowing or Borrowings under the Revolving Facility to be repaid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 1:00 p.m., Local Time, (i) in the case of an ABR
Borrowing, one Business Day before the scheduled date of such repayment and (ii)
in the case of a Eurocurrency Borrowing, three Business Days before the
scheduled date of such repayment. Each repayment of a Borrowing in the case of
the Revolving Facility shall be applied to the Revolving Facility Loans included
in the repaid Borrowing such that each Revolving Facility Lender receives its
ratable share of such repayment (based upon the respective Revolving Facility
Credit Exposures of the Revolving Facility Lenders at the time of such
repayment). Repayments of Eurocurrency Borrowings shall be accompanied by
accrued interest on the amount repaid.

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (but subject to
Section 2.16), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior notice in accordance with Section 2.10(d),
which notice shall be irrevocable except to the extent conditioned on a
refinancing of all or any portion of the Facilities; provided that no prepayment
of Revolving Facility Loans shall be permitted unless the outstanding amount of
Letters of Credit and Revolving Facility Loans is zero.

(b) To the extent that the ABL Available Credit exceeds the current ABL Credit
Exposure as of the last Business Day of any calendar month, the Borrower shall
promptly borrow under the ABL Facility and use the net proceeds of such
borrowing to pay down the principal amount of Revolving Facility Loans under
this Agreement (net of LIBOR breakage costs and other transaction costs).

(c) If at any time the sum of the Revolving Facility Credit Exposure and the
outstanding principal balance and any letter of credit exposure under the ABL
Facility exceeds an aggregate amount of $75,000,000 at any time, the Borrower
shall (i) first, immediately prepay Revolving Facility Borrowings to the extent
of such excess, and (ii) second, immediately thereafter prepay ABL Facility
Borrowings to eliminate any remaining excess.

(d) In the event and on such occasion that the total Revolving Facility Credit
Exposure exceeds the total Revolving Facility Commitments, the Borrower shall
prepay Revolving Facility Borrowings. In the event and on such occasion that the
total Revolving Facility Credit Exposure exceeds the total Revolving Facility
Commitments, the Borrower shall prepay Revolving Facility Borrowings (or, if no
such Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)) in an aggregate amount equal
to such excess.

(e) In the event and on such occasion as the Revolving L/C Exposure exceeds the
Letter of Credit Sublimit, the Borrower shall deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.05(j) in an amount
equal to such excess.

 

-55-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) [Reserved].

(g) If as a result of changes in currency exchange rates, on any Revaluation
Date, (i) the total Revolving Facility Credit Exposure exceeds the total
Revolving Facility Commitments, (ii) the Revolving L/C Exposure exceeds the
Letter of Credit Sublimit or (iii) the Revolving L/C Exposure with respect to
all Alternate Currency Letters of Credit exceeds $30 million, the Borrower shall
within 5 days of such Revaluation Date (A) prepay Revolving Facility Borrowings
or (B) deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j), in an aggregate amount such that the applicable
exposure does not exceed the applicable commitment, sublimit or amount set forth
above.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, on the last Business Day of each
March, June, September and December and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein
and thereafter on demand, a facility fee (a “Facility Fee”) on the daily amount
of the difference between (x) $75,000,000 minus (y) the aggregate of the
Revolving Facility Credit Exposure and the outstanding principal balance of
loans and outstanding letter of credit exposure under the ABL Facility for the
preceding quarter (or other period commencing with the Closing Date or ending
with the date on which the last of the Commitments of such Lender shall be
terminated and such Lender’s Revolving Facility Credit Exposure has been reduced
to zero) at a rate equal to the Applicable Facility Fee. All Facility Fees shall
be computed on the basis of the actual number of days elapsed in a year of 360
days. The Facility Fee due to each Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the date on which the last of the
Commitments of such Lender shall be terminated as provided herein.

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent, on
the last Business Day of each March, June, September and December and on the
date on which the Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a fee (an “L/C Participation Fee”) on such
Lender’s Revolving Facility Percentage of the daily aggregate Revolving L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements), during the preceding quarter (or shorter period commencing with
the Closing Date or ending with the Revolving Facility Maturity Date or the date
on which the Revolving Facility Commitments shall be terminated) at the rate per
annum equal to the Applicable Margin for Eurocurrency Borrowings effective for
each day in such period, it being agreed that, notwithstanding anything to the
contrary in Section 1.04, in calculating the Dollar Equivalent amount of
Alternate Currency Letters of Credit, the Administrative Agent may elect to
employ the Spot Rate determined on the date such L/C Participation Fees are
determined retroactively to each day for which such L/C Participation Fee is
calculated and (ii) to each Issuing Bank, for its own account (x) on the last
Business Day of each March, June, September and December and the date on which
the Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fronting fee in respect of each Letter of Credit issued by
such Issuing Bank for the period from and including the date of issuance of such
Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate equal to 1/4 of 1%

 

-56-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

per annum of the daily stated amount of such Letter of Credit), plus (y) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing fees and charges (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees that are payable in Dollars on a per
annum basis shall be computed on the basis of the actual number of days elapsed
in a year of 360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the ABR plus
the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Automatically and for so long as any Event of Default shall have occurred
and be continuing under Section 7.01(b), (c), (h) or (i), or at the election
upon notice of the Administrative Agent or Required Lenders for so long as any
other Event of Default shall have occurred and be continuing, (i) any Loan shall
bear interest at a rate per annum equal to 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount (including, but not limited to, fees to be paid
under the Loan Documents), such amount shall bear interest at a rate per annum
equal to 2% plus the rate applicable to Loans as provided in paragraph (a) of
this Section.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) in the case of Revolving Facility
Loans, upon termination of the Revolving Facility Commitments; provided, that
(x) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (y) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (z) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual

 

-57-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders under the
Revolving Facility that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank;

(ii) subject any Lender or Issuing Bank to any additional Taxes (other than (A)
Indemnified Taxes and Other Taxes indemnified under Section 2.17 and (B)
Excluded Taxes); or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or

 

-58-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as applicable,
for such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital and
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower shall pay
to such Lender or such Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided, that the Borrower shall not be required
to compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower

 

-59-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be
deemed to be the amount determined by such Lender (it being understood that the
deemed amount shall not exceed the actual amount) to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue a Eurocurrency Loan, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in dollars of a comparable amount and period from
other banks in the Eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except where required by applicable law. If any applicable
withholding agent shall be required by applicable law to deduct any Taxes from
such payments, then (i) to the extent the deduction is an account of Indemnified
Taxes or Other Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.17) the
Administrative Agent, any Lender or any Issuing Bank, as applicable, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes payable by the Administrative Agent, such Lender
or such Issuing Bank, as applicable, on or with respect to any payment by or on
account of any obligation of such Loan Party under any Loan Document and any
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.17) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to such Loan Party by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf, on behalf of another
Agent or on behalf of a Lender or an Issuing Bank, shall be conclusive absent
manifest error.

 

-60-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax or backup withholding Tax with respect to payments under any Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), to the
extent such Lender is legally eligible to do so, at the time or times prescribed
by applicable law, such properly completed and executed documentation prescribed
by applicable law, or as may reasonably be requested by the Borrower or the
Administrative Agent to permit such payments to be made without such withholding
tax or at a reduced rate. In addition, each Lender shall deliver such forms, if
legally eligible to deliver such forms, promptly upon the obsolescence,
expiration or invalidity of any form previously delivered by such Foreign
Lender. Each Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate (or any other form of
certification adopted by the United States of America or other taxing
authorities for such purpose).

(f) Without limiting the generality of Section 2.17(e) above:

(A) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which such Foreign Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent or as otherwise required by applicable
law), two executed originals, of whichever of the following is applicable: (i)
duly completed Internal Revenue Service Form W-8BEN or W-8BENE, as applicable
(or any subsequent versions thereof or successors thereto), claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party, (ii) duly completed Internal Revenue Service Form W-8ECI (or any
subsequent versions thereof or successors thereto), (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 871(h) or 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit F to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 871(h)(3) or
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
duly completed copies of Internal Revenue Service Form W-8BEN or W-8BENE, as
applicable (or any subsequent versions thereof or successors thereto), (iv) to
the extent a Foreign Lender is not the beneficial owner, duly completed Internal
Revenue Service Form W-8IMY, together with forms and certificates described in
clauses (i) through (iii) above (and additional Form W-8IMYs) as may be
required, provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the benefits of
the exemption for portfolio interest, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F on behalf of each
such direct and indirect partner, or (v) any other form prescribed by applicable
law as a basis for claiming exemption

 

-61-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

from or a reduction in United States federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(B) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(C) Each Lender that is not a Foreign Lender shall deliver to the Borrower and
the Administrative Agent two executed originals of Internal Revenue Service Form
W 9 (or any subsequent versions thereof or successors thereto) on or before the
date such Lender becomes a party and upon the expiration of any form previously
delivered by such Lender.

(D) Notwithstanding any other provision of this Section 2.17, a Lender shall not
be required to deliver any form pursuant to this paragraph that such Lender is
not legally eligible to deliver.

(g) If the Administrative Agent, Issuing Bank, or Lender has received a refund
(in cash or as an offset against other Taxes payable) of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out of pocket expenses of the
Administrative Agent, such Issuing Bank or such Lender (including any Taxes
imposed with respect to such refund) as is determined by the Administrative
Agent, such Issuing Bank or Lender in good faith and in its sole discretion, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Loan Party, upon the
request of the Administrative Agent, such Issuing Bank or Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Issuing Bank or such
Lender in the event the Administrative Agent, such Issuing Bank or such Lender
is required to repay such refund to such Governmental Authority. This Section
2.17 shall not be construed to require the Administrative Agent, any Issuing
Bank or any Lender to make available its Tax returns (or any other information
relating to its Taxes which it deems in good faith to be confidential) to the
Loan Parties or any other person.

 

-62-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Section 2.15, 2.16, or 2.17,
or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.05 shall be made directly to the persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, then unless otherwise provided with respect to such payment, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under the Loan Documents shall be
made in Dollars. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrower
hereunder, such funds shall be applied pursuant to Section 5.02 of the
Collateral Agreement.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Facility Loans or (in the case of a Revolving Facility Lender)
participations in L/C Disbursements resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Revolving Facility Loans
and (in the case of a Revolving Facility Lender) participations in L/C
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in Revolving Facility Loans and (in the
case of a Revolving Facility Lender) participations in L/C Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Facility
Loans and participations in (in the case of a Revolving Facility Lender) L/C
Disbursements; provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price

 

-63-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in (in the case of a Revolving Facility Lender) L/C Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph (c) shall
apply). The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b) or 2.18(d), or, in the case of any Revolving
Facility Lender, Section 2.05(d) or (e), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender with respect to Indemnified Taxes
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

-64-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender with respect to Indemnified Taxes
pursuant to Section 2.17, or is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement and the ABL Credit
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if in respect of any Revolving Facility Commitment or Revolving
Facility Loan and the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made with respect to
Indemnified Taxes pursuant to Section 2.17, such assignment will result in a
reduction in such compensation or payments. Nothing in this Section 2.19 shall
be deemed to prejudice any rights that the Borrower may have against any Lender
that is a Defaulting Lender.

(c) If any Lender (such Lender, a “Non Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(B)) to replace such Non
Consenting Lender by deeming such Non Consenting Lender to have assigned its
Loans, and its Commitments hereunder and under the ABL Credit Agreement to one
or more assignees reasonably acceptable to the Administrative Agent and the
Issuing Bank; provided, that: (a) all Obligations of the Borrower owing to such
Non Consenting Lender being replaced shall be paid in full to such Non
Consenting Lender concurrently with such assignment and (b) the replacement
Lender shall purchase the foregoing by paying to such Non Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon. No action by or consent of the Non-Consenting Lender shall be necessary
in connection with such assignment, which shall be immediately and automatically
effective upon payment of such purchase price. In connection with any such
assignment the Borrower, Administrative Agent, such Non Consenting Lender and
the replacement Lender shall otherwise comply with Section 9.04; provided, that
if such Non-Consenting Lender does not comply with Section 9.04 within three
Business Days after Borrower’s request, compliance with Section 9.04 shall not
be required to effect such assignment.

SECTION 2.20. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue

 

-65-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency Borrowings shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall upon demand from such
Lender (with a copy to the Administrative Agent), either convert all
Eurocurrency Borrowings of such Lender to ABR Borrowings without reference to
clause (c) of the ABR definition, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

SECTION 2.21. [Reserved].

SECTION 2.22. Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder, third, to cash
collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in a manner consistent with Section 2.05(j) except that such
cash collateral shall only be held in respect of the Fronting Exposure with
respect to such Defaulting Lender, fourth, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent, fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in a manner consistent with Section 2.05(j) except
that such cash collateral shall only be held in respect of the Fronting Exposure
with respect to such Defaulting Lender, sixth, to the payment of any amounts
owing to the Lenders or the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or the Issuing Banks against
such Defaulting Lender as a result of such

 

-66-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Defaulting Lender’s breach of its obligations under this Agreement, seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement, and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section 2.22
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Facility Fee on the unutilized portion of its Revolving Facility Commitment for
any period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided cash collateral.

(C) With respect to any Facility Fee or L/C Participation Fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Lender that is not a Defaulting Lender (a “Non-Defaulting
Lender”) that portion of any such fee otherwise payable to such Defaulting
Lender with respect to such Defaulting Lender’s participation in Letters of
Credit that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each Issuing Bank the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata Commitments (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in Section
4.01 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time) and (y) such reallocation does not cause the
aggregate Revolving Facility Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Facility Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law cash collateralize the
Issuing Banks’ Fronting Exposure in a manner consistent with the procedures set
forth in Section 2.05(j) except that such cash collateral shall only be held in
respect of such Fronting Exposure.

 

-67-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Facility Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with their Revolving Facility Commitments
(without giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Banks shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
with respect to such Defaulting Lender after giving effect thereto.

ARTICLE III

Representations and Warranties

On the date of each Credit Event as provided in Section 4.01, the Borrower
represents and warrants to each of the Lenders that (as of the date of such
Credit Event, which shall, in the case of a Credit Event on the Closing Date be
deemed to be after the effectiveness of the Exchange Transactions):

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings (prior to a Borrower Qualified IPO), the Borrower and each of the
Material Subsidiaries (a) is a partnership, limited liability company or
corporation duly organized, validly existing and in good standing (or in any
foreign jurisdiction where an equivalent status exists, enjoys the equivalent
status under the laws of such foreign jurisdiction of organization outside of
the United States) under the laws of the jurisdiction of its organization, (b)
has all requisite power and authority to own its property and assets and to
carry on its business as now conducted, (c) is qualified to do business in each
jurisdiction where such qualification is required, except where the failure so
to qualify would not reasonably be expected to have a Material Adverse Effect,
and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow and otherwise obtain credit hereunder.

 

-68-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.02. Authorization. The execution, delivery and performance by Holdings
(prior to a Borrower Qualified IPO), the Borrower and each of the Subsidiary
Loan Parties of each of the Loan Documents to which it is a party, and the
borrowings hereunder (a) have been duly authorized by all corporate,
stockholder, partnership or limited liability company action required to be
obtained by Holdings, the Borrower and such Subsidiary Loan Parties and (b) will
not (i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by laws of Holdings, the Borrower or any such Subsidiary Loan Party, (B) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which
Holdings, the Borrower or any such Subsidiary Loan Party is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this Section
3.02(b), would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, or (iii) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by Holdings (prior to a Borrower Qualified IPO), the Borrower or any
such Subsidiary Loan Party, other than the Liens created by the Loan Documents
and Permitted Liens.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing and (iv) except to the extent set forth
in the applicable Foreign Pledge Agreements, any foreign laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with this Agreement, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
the Administrative Agent or any Lender of its rights under the Loan Documents or
the remedies in respect of the Collateral, except for (a) the filing of Uniform
Commercial Code financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office and comparable
offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordation of the Mortgages, (d) filings and investigation
or remediation activities which may be required under Environmental Laws, (e)
such as have been made or obtained and are in full force and effect, (f) such
actions, consents and approvals the failure of which to be obtained or made
would not reasonably be expected to have a Material Adverse Effect and (g)
filings or other actions listed on Schedule 3.04.

 

-69-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.05. Financial Statements. The audited consolidated balance sheet of
the Borrower and its subsidiaries as at January 30, 2016, and the related
audited consolidated statements of income and cash flows for such fiscal year,
reported on by and accompanied by a report from the Loan Parties’ independent
auditors, copies of which have heretofore been furnished to each Lender, present
fairly in all material respects the consolidated financial position of the
Borrower as at such date and the consolidated results of operations and cash
flows of the Borrower for the fiscal year then ended.

SECTION 3.06. No Material Adverse Effect. Since January 30, 2016, there has been
no event or circumstance that has had or would reasonably be expected to have a
Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases.

(a) Each of Holdings, the Borrower and the Subsidiaries has valid fee simple
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

(b) None of the Borrower or the Subsidiaries has defaulted under any leases to
which it is a party, except for such defaults as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All of the Borrower’s or Subsidiaries’ leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 3.07(b), the Borrower and each of the Subsidiaries enjoys
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and undisturbed possession would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) Each of the Borrower and the Subsidiaries owns or possesses, or is licensed
to use, all patents, trademarks, service marks, trade names and copyrights, all
applications for any of the foregoing and all licenses and rights with respect
to the foregoing necessary for the present conduct of its business, without any
conflict (of which the Borrower has been notified in writing) with the rights of
others, and free from any burdensome restrictions on the present conduct of the
business of the Borrower, except where such conflicts and restrictions would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or except as set forth on Schedule 3.07(c).

(d) As of the Closing Date, none of the Borrower and the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date.

 

-70-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) None of the Borrower and the Subsidiaries is obligated on the Closing Date
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except as permitted under Section 6.02 or 6.05.

SECTION 3.08. Subsidiaries.

(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each subsidiary of Holdings other
than Immaterial Subsidiaries and, as to each such subsidiary, the percentage of
each class of Equity Interests owned by Holdings or by any such subsidiary.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of Holdings, the Borrower or any of
the Subsidiaries, except rights of employees to purchase Equity Interests of
Holdings or as set forth on Schedule 3.08(b).

SECTION 3.09. Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of Holdings (prior to a Borrower Qualified IPO) or the Borrower,
threatened in writing against or affecting Holdings or the Borrower or any of
the Subsidiaries or any business, property or rights of any such person which
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) None of Holdings (prior to a Borrower Qualified IPO), the Borrower, the
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate), any law, rule or regulation (including any zoning,
building, ordinance, code or approval, or any building permit, but excluding any
Environmental Laws, which are subject to Section 3.16) or any restriction of
record or agreement affecting any Mortgaged Property, or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

(a) None of Holdings (prior to a Borrower Qualified IPO), the Borrower and the
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

 

-71-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.11. Investment Company Act. None of Holdings, the Borrower and the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of the
Revolving Facility Loans, and may request the issuance of Letters of Credit, for
general corporate purposes (including, without limitation, for Permitted
Business Acquisitions).

SECTION 3.13. Tax Returns. Except as set forth on Schedule 3.13:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of Holdings, the Borrower
and the Subsidiaries has filed or caused to be filed all federal, state, local
and non U.S. Tax returns required to have been filed by it and each such Tax
return is true and correct;

(b) Each of Holdings, the Borrower and the Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a) and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all Taxes due)
with respect to all periods or portions thereof ending on or before the Closing
Date (except Taxes or assessments that are being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which Holdings,
the Borrower or any of the Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP), except for Taxes, which if
not paid or adequately provided for, would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of Holdings, the Borrower and the Subsidiaries, there are no claims
being asserted in writing with respect to any Taxes.

SECTION 3.14. No Material Misstatements. All written information (other than
estimates and information of a general economic nature or general industry
nature) concerning Holdings, the Borrower, the Subsidiaries, the Exchange
Transactions and any other transactions contemplated hereby or otherwise
prepared by or on behalf of the foregoing or their representatives and made
available to any Lenders or the Administrative Agent in connection with the
Exchange Transactions or the other transactions contemplated hereby, when taken
as a whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and as of the Closing Date and did not,
taken as a whole, contain any untrue statement of a material fact as of any such
date or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made.

 

-72-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.15. Employee Benefit Plans.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance in
all material respects with the applicable provisions of ERISA and the Code; (ii)
no Reportable Event has occurred during the past five years as to which the
Borrower, Holdings, any of their Subsidiaries or any ERISA Affiliate was
required to file a report with the PBGC, other than reports that have been
filed; (iii) no Plan has any Unfunded Pension Liability in excess of $15.0
million and the aggregate amount of Unfunded Pension Liabilities for all Plans
is not in excess of $15.0 million; (iv) no ERISA Event has occurred or is
reasonably expected to occur; (v) none of Holdings, the Borrower or the
Subsidiaries has engaged in a “prohibited transaction” (as defined in Section
406 of ERISA and Code Section 4975) in connection with any employee pension
benefit plan (as defined in Section 3(2) of ERISA) that would subject Holdings,
the Borrower or any Subsidiary to tax; and (vi) none of the Borrower, Holdings,
the Subsidiaries and the ERISA Affiliates (A) has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA, or has knowledge that any
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated (or, after the effectiveness of Title II of the Pension Act, that it
is in endangered or critical status, or is reasonably expected to be in
endangered or critical status, within the meaning of Section 305 of ERISA) or
(B) has incurred or is reasonably expected to incur any withdrawal liability to
any Multiemployer Plan.

(b) Each of Holdings, the Borrower and the Subsidiaries is in compliance (i)
with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, there are no pending, or to the knowledge of the Borrower, threatened
claims (other than claims for benefits in the normal course), sanctions, actions
or lawsuits, asserted or instituted against any Plan or any person as fiduciary
or sponsor of any Plan that could result in liability to Holdings, the Borrower,
any Subsidiaries or the ERISA Affiliates.

(d) Within the last five years, no Plan of Holdings, the Borrower, any
Subsidiaries or the ERISA Affiliates has been terminated, whether or not in a
“standard termination” as that term is used in Section 404(b)(1) of ERISA, that
would reasonably be expected to result in liability to the Borrower, any
Subsidiaries or the ERISA Affiliates in excess of $15.0 million, nor has any
Plan of Holdings, the Borrower, any Subsidiaries or the ERISA Affiliates
(determined at any time within the past five years) with Unfunded Pension
Liabilities been transferred outside of the “controlled group” (within the
meaning of Section 4001(a)(14) of ERISA) of the Borrower, any Subsidiaries or
the ERISA Affiliates that has or would reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.16. Environmental Matters. Except as set forth in Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the

 

-73-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

aggregate, a Material Adverse Effect: (i) no written notice has been received by
the Borrower or any of the Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Borrower’s knowledge, threatened which allege a violation of any Environmental
Laws, in each case relating to the Borrower or any of the Subsidiaries, (ii)
each of the Borrower and the Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
applicable Environmental Laws and is in compliance with the terms of such
permits, licenses and other approvals and with all other applicable
Environmental Laws, (iii) to the Borrower’s knowledge, no Hazardous Material is
located at, on or under any property currently owned, operated or leased by the
Borrower or any of the Subsidiaries that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of the
Subsidiaries under any Environmental Laws, and no Hazardous Material has been
generated, owned, treated, stored, handled or controlled by the Borrower or any
of the Subsidiaries and transported to or Released at any location in a manner
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of the Subsidiaries under any Environmental
Laws and (iv) there are no agreements in which the Borrower or any of the
Subsidiaries has expressly assumed or undertaken responsibility for any known or
reasonably likely liability or obligation of any other person arising under or
relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the date hereof.

SECTION 3.17. Security Documents. The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Collateral described in
the Collateral Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral are delivered to the Collateral Agent (or a
designated bailee), and in the case of the other Collateral described in the
Collateral Agreement (other than the Intellectual Property (as defined in the
Collateral Agreement)), when financing statements and other filings specified in
the Perfection Certificate are filed in the offices specified in the Perfection
Certificate, the Collateral Agent (for the benefit of the Secured Parties) shall
have a perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and, subject to Section 9 315 of
the New York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, in each case prior and superior in right
to the Lien of any other person (except for Permitted Liens).

SECTION 3.18. Location of Real Property and Leased Premises.

(a) Schedule 3.18 correctly identifies, in all material respects, as of the
Closing Date all material Real Property owned in fee by the Borrower or any of
its Subsidiaries. As of the Closing Date, Holdings, the Borrower and the
Subsidiary Loan Parties own in fee all the Real Property set forth as being
owned by them on such Schedule.

(b) As of the Closing Date, Holdings, the Borrower and the Subsidiary Loan
Parties have in all material respects valid leases in all Real Property being
leased by them.

 

-74-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.19. [Reserved].

SECTION 3.20. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings (prior to
a Borrower Qualified IPO), the Borrower or any of the Subsidiaries; (b) the
hours worked and payments made to employees of Holdings (prior to a Borrower
Qualified IPO), the Borrower and the Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable law dealing with such
matters; and (c) all payments due from Holdings (prior to a Borrower Qualified
IPO), the Borrower or any of the Subsidiaries or for which any claim may be made
against Holdings (prior to a Borrower Qualified IPO), the Borrower or any of the
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Holdings
(prior to a Borrower Qualified IPO), the Borrower or such Subsidiary to the
extent required by GAAP.

SECTION 3.21. Insurance. As of the Closing Date, all material insurance
maintained by or on behalf of Holdings, the Borrower and the Subsidiaries is in
full force and effect.

SECTION 3.22. No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

SECTION 3.23. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and as set forth in
Schedule 3.23, (a) the Borrower and each of the Subsidiaries owns, or possesses
the right to use, all of the patents, registered trademarks, registered service
marks or trade names, registered copyrights or mask works, domain names,
applications and registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
person, (b) to the best knowledge of the Borrower, the Borrower and the
Subsidiaries are not interfering with, infringing upon, misappropriating or
otherwise violating Intellectual Property Rights of any person, and (c) no claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened.

SECTION 3.24. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the Senior Subordinated Notes Indenture and under the documentation
governing any other subordinated Indebtedness permitted to be incurred hereunder
or any Permitted Refinancing Indebtedness in respect of the Senior Subordinated
Notes or any other Indebtedness permitted to be incurred hereunder constituting
subordinated Indebtedness.

SECTION 3.25. Anti-Money Laundering and Economic Sanctions Laws. Except as could
not reasonably be expected to have a Material Adverse Effect, no Loan Party nor
any of its Subsidiaries or its Affiliates and none of the respective officers,
directors or agents of such Loan Party, Subsidiary or Affiliate has violated or
is in violation of any applicable Anti-Money Laundering Laws. No Loan Party nor
any of its Subsidiaries or its Affiliates nor

 

-75-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any director, officer, employee, agent, Affiliate or representative of such Loan
Party or Subsidiary (each, a “Specified Person”) is an individual or entity
currently the subject of any sanctions administered or enforced by OFAC, the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority (collectively, “Sanctions”), nor is any Loan
Party or any of its Subsidiaries or its Affiliates located, organized or
resident in a country or territory that is the subject of Sanctions.

No Specified Person will use any proceeds of the Loans or lend, contribute or
otherwise make available such proceeds to any Person for the purpose of
financing the activities of or with any Person or in any country or territory
that, at the time of funding, is an Embargoed Person.

Except to the extent conducted in accordance with applicable Law, no Loan Party,
nor any of its Subsidiaries and Affiliates and none of the respective officers,
directors, brokers or agents of such Loan Party, such Subsidiary or such
Affiliate acting or benefiting in any capacity in connection with the Loans (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Embargoed Person, (ii)
deals in, or otherwise engages in any transaction related to, any property or
interests in property blocked pursuant to any Sanctions or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the applicable
prohibitions set forth in any Economic Sanctions Laws.

Except as otherwise disclosed in Schedule 3.25, to the Borrower’s knowledge,
within the past five years, each of the Loan Parties and its Subsidiaries is in
compliance in all material respects with and has not committed any material
violation of applicable law or regulation, permit, order or other decision or
requirement having the force or effect of law or regulation of any governmental
entity concerning the importation of products, the exportation or re-exportation
of products (including technology and services), the terms and conduct of
international transactions and the making or receiving of international
payments, including, as applicable, the Tariff Act of 1930, as amended, and
other laws, regulations and programs administered or enforced by U.S. Customs
and Border Protection and U.S. Immigration and Customs Enforcement, and their
predecessor agencies, the Export Administration Act of 1979, as amended, the
Export Administration Regulations, the International Emergency Economic Powers
Act, as amended, the Trading With the Enemy Act, as amended, the Arms Export
Control Act, as amended, the International Traffic in Arms Regulations,
Executive Orders of the President regarding embargoes and restrictions on
transactions with designated entities, the embargoes and restrictions
administered by the U.S. Office of Foreign Assets Control, the anti-boycott laws
administered by the U.S. Department of Commerce and the anti-boycott laws
administered by the U.S. Department of the Treasury.

SECTION 3.26. FCPA. None of Holdings, the Borrower and its Subsidiaries nor any
director, officer, agent, employee or Affiliate of such Loan Party or Subsidiary
is aware of or has taken any action, directly or indirectly, that would result
in a violation by such persons of the FCPA or any other applicable
anti-corruption laws, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization or approval of the payment of
any money, or other property, gift, promise to give or authorization of the
giving of anything of value,

 

-76-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

directly or indirectly, to any “foreign official” (as such term is defined in
the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office in contravention of the FCPA or any other
applicable anti-corruption laws. Holdings, the Borrower, and its Subsidiaries
and their respective Affiliates have conducted their businesses in compliance
with applicable anti-corruption laws and the FCPA and will maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders to make Loans and (b) any Issuing Bank to
issue Letters of Credit or increase the stated amounts of Letters of Credit
hereunder (each, a “Credit Event”) are subject to the satisfaction of the
following conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

(b) Except in the case of an ABL Rebalancing Borrowing or an ABL Revolving L/C
Rebalancing, the representations and warranties set forth in the Loan Documents
shall be true and correct in all material respects as of such date (other than
an amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(c) Except in the case of an ABL Rebalancing Borrowing or an ABL Revolving L/C
Rebalancing, at the time of and immediately after such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Event of Default or Default
shall have occurred and be continuing.

Except in the case of an ABL Rebalancing Borrowing or an ABL Revolving L/C
Rebalancing, each such Borrowing and each issuance, amendment, extension or
renewal of a Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Borrowing, issuance, amendment,
extension or renewal as applicable, as to the matters specified in paragraphs
(b) and (c) of this Section 4.01.

 

-77-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 4.02. First Credit Event. The Amendment No. 3 Effective Date and the
Second Restatement Effective Date shall have occurred.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full and all Letters of Credit
have been canceled or have expired and all amounts drawn or paid thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will, and will cause each of the Material Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary,
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect, and except as otherwise expressly permitted under Section 6.05;
provided that the Borrower may liquidate or dissolve one or more Subsidiaries if
the assets of such Subsidiaries to the extent they exceed estimated liabilities
are acquired by the Borrower or a Wholly Owned Subsidiary of the Borrower in
such liquidation or dissolution, except that Subsidiary Loan Parties may not be
liquidated into Subsidiaries that are not Loan Parties and Domestic Subsidiaries
may not be liquidated into Foreign Subsidiaries.

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to (i)
lawfully obtain, preserve, renew, extend and keep in full force and effect the
permits, franchises, authorizations, patents, trademarks, service marks, trade
names, copyrights, licenses and rights with respect thereto necessary to the
normal conduct of its business, and (ii) at all times maintain and preserve all
property necessary to the normal conduct of its business and keep such property
in good repair, working order and condition and from time to time make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement).

SECTION 5.02. Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations and cause the Collateral Agent to be
listed as a co loss payee on property and casualty policies and as an additional
insured on liability policies.

 

-78-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) If any improvements located on any Mortgaged Property are at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause the applicable Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) neither the Administrative Agent, the Lenders, the Issuing Bank nor their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each of Holdings and the Borrower,
on behalf of itself and behalf of each of the Subsidiaries, hereby agrees, to
the extent permitted by law, to waive, and further agrees to cause each of the
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Lenders, any Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax so long as (a)
the validity or amount thereof shall be contested in good faith by appropriate
proceedings and (b) Holdings, the Borrower or the affected Subsidiary, as
applicable, shall have set aside on its books reserves in accordance with GAAP
with respect thereto.

 

-79-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) Within 90 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of annual
reports on Form 10-K), for each fiscal year (commencing with the fiscal year
ending February 2, 2008), a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Borrower and the Subsidiaries as of the close of such fiscal year and the
consolidated results of their operations during such year and, starting with the
fiscal year ending February 2, 2008, setting forth in comparative form the
corresponding figures for the prior fiscal year, which consolidated balance
sheet and related statements of operations, cash flows and owners’ equity shall
be audited by independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which shall not be qualified as
to scope of audit or as to the status of the Borrower or any Material Subsidiary
as a going concern) to the effect that such consolidated financial statements
fairly present, in all material respects, the financial position and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP, subject to exceptions consistent with the presentation of
financial information contained in the Notes Offering Memorandum (it being
understood that the filing with the Securities and Exchange Commission of annual
reports on Form 10 K of the Borrower and its consolidated Subsidiaries, or
delivery by the Borrower of such reports to the Administrative Agent, shall
satisfy the requirements of this Section 5.04(a) to the extent such annual
reports include the information specified herein);

(b) Within 45 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10 Q), for each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and the
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of their operations during such fiscal quarter and the then elapsed portion of
the fiscal year and setting forth in comparative form the corresponding figures
for the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
the Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes, and to
exceptions consistent with the presentation of financial information contained
in the Notes Offering Memorandum (it being understood that the filing with the
Securities and Exchange Commission of quarterly reports on Form 10 Q of the
Borrower and its consolidated Subsidiaries, or delivery by the Borrower of such
reports to the Administrative Agent, shall satisfy the requirements of this
Section 5.04(b) to the extent such quarterly reports include the information
specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower (i)

 

-80-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

certifying that no Event of Default or Default has occurred or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto and
(ii) setting forth computations in reasonable detail demonstrating compliance
with the Financial Performance Covenant as of the end of the applicable fiscal
period, (y) certifying a list of names of all Unrestricted Subsidiaries and that
each Subsidiary set forth on such list qualifies as an Unrestricted Subsidiary
and (z) concurrently with any delivery of financial statements under paragraph
(a) above, if the accounting firm is not restricted from providing such a
certificate by its policies, a certificate of the accounting firm opining on or
certifying such statements stating whether they obtained knowledge during the
course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings, the
Borrower or any of the Subsidiaries with the SEC, or after an initial public
offering, distributed to its stockholders generally, as applicable; provided,
however, that such reports, proxy statements, filings and other materials
required to be delivered pursuant to this clause (d) shall be deemed delivered
for purposes of this Agreement when posted to the website of the Borrower;

(e) within 120 days after the beginning of each fiscal year, a reasonably
detailed consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of the Borrower and the Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of the
Borrower to the effect that, the Budget is based on assumptions believed by such
Financial Officer to be reasonable as of the date of delivery thereof;

(f) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(e);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document,
as in each case the Administrative Agent may reasonably request (for itself or
on behalf of any Lender);

(h) in the event that Holdings or a Parent Entity is not engaged in any business
or activity, and does not own any assets or have other liabilities, other than
those incidental to its ownership directly or indirectly of the Equity Interests
of the Borrower

 

-81-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and the incurrence of Indebtedness for borrowed money (and, without limitation
on the foregoing, does not have any subsidiaries other than the Borrower and the
Borrower’s Subsidiaries and any direct or indirect parent companies of the
Borrower that are not engaged in any other business or activity and do not hold
any other assets or have any liabilities except as indicated above) such
consolidated reporting at such Parent Entity’s level in a manner consistent with
that described in paragraphs (a) and (b) of this Section 5.04 for the Borrower
will satisfy the requirements of such paragraphs;

(i) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by the Borrower, a Subsidiary or
any ERISA Affiliate, concerning an ERISA Event; and (iv) with respect to any
employee benefit pension plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States, any available annual
reports, actuarial valuation reports or notices from plan sponsors or any
governmental entity with respect to such plans;

(j) promptly following any request therefore by the Administrative Agent, on and
after the effectiveness of Title V of the Pension Act, copies of (i) any
documents described in Section 101(k)(1) of ERISA that Holdings, the Borrower, a
Subsidiary or any ERISA Affiliates may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Holdings, the Borrower, a Subsidiary or any of its ERISA Affiliates may request
with respect to any Multiemployer Plan; provided that if Holdings, the Borrower,
a Subsidiary or any of its ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
Holdings, the Borrower, a Subsidiary or its ERISA Affiliates shall promptly make
a request for such documents or notices from the such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof; and

(k) within 30 days after the end of each fiscal month of the Borrower
(commencing with fiscal September 2016) , (i) an unaudited consolidated
statement of operations of the Borrower and the Subsidiaries setting forth the
consolidated results of its operations during such fiscal month and the then
elapsed portion of the fiscal year and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
all of which shall be in a format consistent with the Borrower’s most recent
quarterly report on Form 10-Q and which consolidated statement of operations
shall be certified by a Financial Officer of the Borrower on behalf of the
Borrower as fairly presenting, in all material respects, the results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal quarter-end and year-end audit
adjustments and the absence of footnotes) and (ii) a projected statement of cash
flows for the 13 week period commencing on the day following the last day of the
fiscal month for which financial statements are being delivered pursuant to
subclause (i) above including a description of underlying assumptions with
respect thereto, which projected cash flow statement shall in each case

 

-82-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

be accompanied by the statement of a Financial Officer of the Borrower to the
effect that, such projected cash flow statement is based on assumptions believed
by such Financial Officer to be reasonable as of the date of delivery thereof.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d) the development of any ERISA Event that, together with all other ERISA
Events that have developed or occurred, would reasonably be expected to have a
Material Adverse Effect.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of Section
5.03.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings, the Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Holdings or
the Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to Holdings or the
Borrower to discuss the affairs, finances and condition of Holdings, the
Borrower or any of the Subsidiaries with the officers thereof and independent
accountants therefor (subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract).

SECTION 5.08. Use of Proceeds. Use the proceeds of the Revolving Facility Loans
and request issuance of Letters of Credit solely for general corporate purposes.

 

-83-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5.09. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.10. Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Collateral Agent may reasonably request,
to satisfy the Collateral and Guarantee Requirement and to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties and provide to the Collateral Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Collateral Agent as
to the perfection and priority of the Liens created or intended to be created by
the Security Documents.

(b) If any asset (including any owned Real Property (other than owned Real
Property covered by paragraph (c) below) or improvements thereto or any interest
therein) that has an individual fair market value in an amount greater than $1.0
million is acquired by the Borrower or any other Loan Party after the Closing
Date or owned by an entity at the time it becomes a Subsidiary Loan Party (in
each case other than (x) assets constituting Collateral under a Security
Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets that are not required to become subject to
Liens in favor of the Collateral Agent pursuant to Section 5.10(g) or the
Security Documents) will (i) notify the Collateral Agent thereof, (ii) if such
asset is comprised of Real Property, deliver to Collateral Agent an updated
Schedule 1.01B reflecting the addition of such asset, and (iii) cause such asset
to be subjected to a Lien securing the Obligations and take, and cause the
Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Collateral Agent to grant and perfect such Liens,
including actions described in paragraph (a) of this Section, all at the expense
of the Loan Parties, subject to paragraph (g) below.

(c) As soon as practicable but in no event later than the date of delivery of
financial statements immediately following the acquisition of such Real Property
pursuant to Section 5.04(a) or (b), notify the Collateral Agent of the
acquisition of, grant and cause each of the Subsidiary Loan Parties to grant to
the Collateral Agent security interests and mortgages in such owned Real
Property of the Borrower or any such Subsidiary Loan Parties as are not covered
by the then existing Mortgages, to the extent acquired after the Closing Date
and having a value at the time of acquisition in excess of $5.0 million pursuant
to Mortgages (each, an “Additional Mortgage”) and constituting valid and
enforceable Liens subject to no other Liens except Permitted Liens at the time
of perfection thereof, record or file, and cause each such Subsidiary to record
or file, the Additional Mortgage or instruments related thereto in such manner
and in such places as is required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional

 

-84-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Mortgages and pay, and cause each such Subsidiary to pay, in full, all Taxes,
fees and other charges payable in connection therewith, in each case subject to
paragraph (g) below. Unless otherwise waived by the Collateral Agent, with
respect to each such Additional Mortgage, the Borrower shall deliver to the
Collateral Agent contemporaneously therewith a title insurance policy, and a
survey.

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date and if such Subsidiary is a Subsidiary Loan
Party, within five Business Days after the date such Subsidiary is formed or
acquired, the Borrower shall notify the Collateral Agent and the Lenders thereof
and, within 20 Business Days after the date such Subsidiary is formed or
acquired or such longer period as the Collateral Agent shall agree, cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Subsidiary owned by or on behalf of any Loan Party, subject to paragraph (g)
below.

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date and if such Subsidiary is a “first tier” Foreign
Subsidiary, within five Business Days after the date such Foreign Subsidiary is
formed or acquired, the Borrower shall notify the Collateral Agent and the
Lenders thereof and, within 20 Business Days after the date such Foreign
Subsidiary is formed or acquired or such longer period as the Collateral Agent
shall agree, cause the Collateral and Guarantee Requirement to be satisfied with
respect to any Equity Interest in such Foreign Subsidiary owned by or on behalf
of any Loan Party, subject to paragraph (g) below.

(f) (i) Furnish to the Collateral Agent prompt written notice of any change (A)
in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number; provided, that the Borrower shall not effect or permit
any such change unless all filings have been made, or will have been made within
any statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties and (ii) promptly notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any interests in Real
Property held by the Borrower or any of its Subsidiaries as a lessee under a
lease or that has an individual fair market value in an amount less than $5.0
million, (ii) any vehicle, (iii) perfection of cash, deposit accounts and
securities accounts, (iv) any Equity Interests acquired after the Closing Date
(other than Equity Interests in the Borrower or, in the case of any person which
is a Subsidiary, Equity Interests in such person issued or acquired after such
person became a Subsidiary) in accordance with this Agreement if, and to the
extent that, and for so long as (A) doing so would violate applicable law or a
contractual obligation binding on such Equity Interests and (B) with respect to
contractual obligations, such obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary, (v)
any assets acquired after the Closing Date, to the extent that, and for so long
as, taking such actions would violate applicable law or an enforceable

 

-85-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

contractual obligation binding on such assets that existed at the time of the
acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets (except in
the case of assets acquired with Indebtedness permitted pursuant to Section
6.01(i) that is secured by a Permitted Lien) or (vi) those assets as to which
the Administrative Agent shall reasonably determine that the costs of obtaining
or perfecting such a security interest are excessive in relation to the value of
the security to be afforded thereby; provided, that, upon the reasonable request
of the Collateral Agent, the Borrower shall, and shall cause any applicable
Subsidiary to, use commercially reasonable efforts to have waived or eliminated
any contractual obligation of the types described in clauses (iv) and (v) above.

SECTION 5.11. Reserved.

SECTION 5.12. Fiscal Year; Accounting. In the case of the Borrower, cause its
fiscal year to end on the Saturday closest to January 31, unless prior written
notice of a change is given to the Administrative Agent concurrently with any
required notice to the SEC.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full and all Letters of Credit have
been canceled or have expired and all amounts drawn or paid thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will not, and will not permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01
(other than Capital Lease Obligations) and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness (other than intercompany
indebtedness Refinanced with Indebtedness owed to a person not affiliated with
the Borrower or any Subsidiary);

(b) Indebtedness created hereunder and under the other Loan Documents, the
Senior Unsecured Notes, the Senior Subordinated Notes, the Senior Secured First
Lien Notes, the Senior Secured Second Lien Notes, the ABL Credit Agreement and
any Permitted Refinancing Indebtedness incurred to Refinance any such
Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing

 

-86-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided, that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e) Indebtedness of the Borrower or Holdings to any Subsidiary and of any
Subsidiary to the Borrower, Holdings or any Subsidiary; provided, that (i)
Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to the
Loan Parties shall be subject to Section 6.04(b) and (ii) Indebtedness of the
Borrower or any Subsidiary to any Subsidiary that is not a Subsidiary Loan Party
(the “Subordinated Intercompany Debt”) to the greatest extent permitted by
applicable law (with the Borrower to advise the Administrative Agent in
reasonable detail of any limitations under applicable law), (A) shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent, and (B) such Indebtedness (and all interest thereon and
all fees, expenses, and other amounts payable in respect thereof) shall only be
payable in kind;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to the Borrower of its incurrence and (y) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

(h) [Reserved];

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease or improvement of the respective property
(real or personal, and whether through the direct purchase of property or the
Equity Interests of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease or improvement, and any
Permitted Refinancing Indebtedness in respect thereof; provided, that the amount
of Indebtedness incurred pursuant to this Section 6.01(i), when combined with
the aggregate principal amount of Indebtedness incurred pursuant to (i) Section
6.01(h) and Sections 6.01(i) and 6.01(j) of the ABL Credit Agreement, and (ii)
the Remaining Present Value of outstanding leases permitted under Section 6.03
and Section 6.03 of the ABL Credit Agreement, shall not exceed an aggregate
principal amount equal to $37 million at any time outstanding; and provided,
further, that any lease arrangements that are not (or, if entered into after the
Closing Date, would not have been) Capital Lease Obligations as of the Closing
Date but subsequently

 

-87-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

become Capital Lease Obligations whether as a result of (x) any changes in GAAP
or (y) any changes in the terms of such arrangements required in connection with
the ordinary course renewal or extension thereof, shall not constitute Capital
Lease Obligations hereunder or for any other provision of this Agreement;

(j) Capital Lease Obligations or other obligations incurred by the Borrower or
any Subsidiary in respect of any Sale and Lease Back Transaction that is
permitted under Section 6.03, and any Permitted Refinancing Indebtedness in
respect thereof;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that at the time of, and after giving effect to, the incurrence
thereof, would not exceed $100 million;

(l) Guarantees (i) by the Loan Parties of the Indebtedness of the Borrower
described in paragraphs (a) and (b) of this Section 6.01, so long as the
Guarantee of the Senior Subordinated Notes or any Permitted Refinancing
Indebtedness in respect thereof are subordinated substantially on terms as set
forth in the Senior Subordinated Notes Indenture with respect to the Senior
Subordinated Notes, (ii) by the Borrower or any Subsidiary Loan Party of any
Indebtedness or other obligations of the Borrower or any Subsidiary Loan Party
permitted to be incurred under this Agreement, (iii) by the Borrower or any
Subsidiary Loan Party of Indebtedness otherwise permitted hereunder of any
Subsidiary that is not a Subsidiary Loan Party to the extent such Guarantees are
permitted by Section 6.04 (other than Section 6.04(v)), (iv) by any Foreign
Subsidiary of Indebtedness of another Foreign Subsidiary, and (v) by the
Borrower of Indebtedness of Foreign Subsidiaries incurred for working capital
purposes in the ordinary course of business on ordinary business terms so long
as such Indebtedness is permitted to be incurred under Section 6.01(r) to the
extent such Guarantees are permitted by 6.04 (other than Section 6.04(v));
provided, that Guarantees by the Borrower or any Loan Party under this Section
6.01(l) of any other Indebtedness of a person that is subordinated to other
Indebtedness of such person shall be expressly subordinated to the Obligations
to at least the same extent as the Guarantee of the Senior Subordinated Notes is
under the Senior Subordinated Notes Indenture;

(m) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Exchange Transactions and any Permitted Business Acquisition or the disposition
of any business, assets or a Subsidiary not prohibited by this Agreement, other
than Guarantees of Indebtedness incurred by any person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition; provided, that the aggregate amount at any time outstanding
under this Section 6.01(m) shall not exceed $5 million;

(n) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

 

-88-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(o) (o) Indebtedness (other than Indebtedness for borrowed money) supported by a
Letter of Credit, in a principal amount not in excess of the stated amount of
such Letter of Credit;

(p) Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take or pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;

(q) Indebtedness in connection with (i) Permitted Receivables Financings, (ii)
the Existing European Revolving Credit Agreement and (iii) Permitted Refinancing
Indebtedness of any of the foregoing clauses (i) and (ii); provided that the
combined aggregate amounts under any such Indebtedness shall not exceed $50
million at any time outstanding; subject, in the case of the Existing European
Revolving Credit Agreement to the condition that any such refinancing
Indebtedness will rank pari passu or junior to the Obligations in all respects;

(r) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;

(s) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;

(t) [Reserved];

(u) [Reserved];

(v) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding when
combined with the total amount of any Investments in joint ventures made
pursuant to Section 6.04(cc), of the greater of $10 million or 1.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

(w) Indebtedness issued by the Borrower or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings or
any Parent Entity permitted by Section 6.06;

(x) [Reserved]; and

(y) all premium (if any, including tender premiums), defeasance costs, interest
(including post petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in paragraphs (a) through (y)
above.

 

-89-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower and any Subsidiary) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (x) and set forth on Schedule 6.02(a) or, to the extent not
listed in such Schedule, where such property or assets have a fair market value
that does not exceed $10 million in the aggregate, and any modifications,
replacements, renewals or extensions thereof; provided, that such Liens shall
secure only those obligations that they secure on the Closing Date (and any
Permitted Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any Subsidiary other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien, and (B)
proceeds and products thereof or (y) related to Indebtedness permitted under
Section 6.01(b) secured by Liens as of the Closing Date (and Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness) may be secured
by Liens on after-acquired property or assets to the extent otherwise permitted
under this Section 6.02;

(b) any Lien created under the Loan Documents (including, without limitation,
Liens created under the Loan Documents securing Obligations in respect of Swap
Agreements) or permitted in respect of any Mortgaged Property by the terms of
the applicable Mortgage;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that such Lien (i) does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after acquired
property subjected to a

 

-90-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lien securing Indebtedness and other obligations incurred prior to such date and
which Indebtedness and other obligations are permitted hereunder that require a
pledge of after acquired property, it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition), (ii) such Lien is not created in
contemplation of or in connection with such acquisition and (iii) in the case of
a Lien securing Permitted Refinancing Indebtedness, any such Lien is permitted,
subject to compliance with clause (d) of the definition of the term “Permitted
Refinancing Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business, securing obligations that are not overdue by
more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and (ii)
pledges and deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred by the
Borrower or any Subsidiary in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;

(h) restrictions, survey exceptions and such matters as an accurate survey would
disclose, easements, trackage rights, leases (other than Capital Lease
Obligations), licenses, special assessments, rights of way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

 

-91-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) Liens securing Indebtedness permitted by Section 6.01(i) (limited to the
assets subject to such Indebtedness);

(j) Liens arising out of capitalized lease transactions permitted under Section
6.03, so long as such Liens attach only to the property sold and being leased in
such transaction and any accessions thereto or proceeds thereof and related
property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered pursuant to
Section 5.10 and any replacement, extension or renewal of any such Lien;
provided, that such replacement, extension or renewal Lien shall not cover any
property other than the property that was subject to such Lien prior to such
replacement, extension or renewal; provided, further, that the Indebtedness and
other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights;

(p) Liens securing obligations in respect of trade related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f), (i) or
(k) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and the Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

 

-92-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(t) Liens with respect to property or assets of any Foreign Subsidiary securing
Indebtedness of a Foreign Subsidiary permitted under Section 6.01;

(u) other Liens on the Collateral ranking pari passu or junior to the Liens
securing the Obligations; provided that (i) (except in the case of Liens that
are subordinated to the Liens securing the Obligations and that secure
Indebtedness incurred to Refinance the Senior Subordinated Notes or the Senior
Unsecured Notes) after giving effect to any such Lien and the incurrence of
Indebtedness, if any, secured by such Lien (x) the total principal amount of
such Indebtedness (other than the Senior Secured Second Lien Notes and other
Indebtedness secured by Liens that are subordinated to the Liens securing the
Obligations (it being understood that such Liens may be senior in priority to,
or pari passu with, or junior in priority to, Liens securing Indebtedness other
than the Obligations), when aggregated with the principal amount of the Senior
Secured First Lien Notes, the principal amount of Additional Obligations and the
principal amount of ABL Facility Commitments and Revolving Facility Commitments
(provided that the aggregate funded outstanding balance of commitments under
this Agreement and the ABL Credit Agreement shall not exceed $75 million) then
in effect, shall not exceed $1,450 million, or (y) if such total principal
amount is equal to or exceeds $1,450 million, immediately after giving effect to
the incurrence of such Indebtedness, the Total Net Secured Leverage Ratio on a
Pro Forma Basis (but excluding the proceeds of such Indebtedness from
Unrestricted Cash) shall be less than or equal to 3.75 to 1.00, (ii) at the time
of the incurrence of such Lien and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (iii) the Indebtedness or other obligations secured by such Lien are
otherwise permitted by this Agreement; provided, further, that to the extent
such Liens (x) are subordinated to the Liens granted hereunder, the trustee or
agent with respect to such Indebtedness shall have become a party to the Second
Lien Intercreditor Agreement as a “Second Priority Agent” (as defined therein)
or (y) are pari passu to the Liens granted hereunder, the trustee or agent with
respect to such Indebtedness shall have become a party to the First Lien
Intercreditor Agreement and, if applicable, the ABL Intercreditor Agreement, as
a “Collateral Agent” (as defined in such intercreditor agreements);

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures securing obligations of such
joint venture;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Liens in respect of Permitted Receivables Financings that extend only to the
receivables subject thereto;

 

-93-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(aa) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of the Borrower or any Subsidiary Loan Party; provided that
if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in
form and substance reasonably satisfactory to the Administrative Agent;

(dd) Liens on not more than $30 million of deposits securing Swap Agreements;
and

(ee) [Reserved].

SECTION 6.03. Sale and Lease Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, in each case, whether or not treated as a
“sale-leaseback” under GAAP (a “Sale and Lease Back Transaction”); provided,
that (x) the IP Sale and Lease Back Transaction shall be permitted and (y) any
other Sale and Lease Back Transaction shall be permitted (a) with respect to
property owned (i) by the Borrower or any Domestic Subsidiary that is acquired
after the Closing Date so long as such Sale and Lease Back Transaction is
consummated within 270 days of the acquisition of such property or (ii) by any
Foreign Subsidiary regardless of when such property was acquired, and (b) with
respect to any property owned by the Borrower or any Domestic Subsidiary, if at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such lease, the Remaining Present Value of such
lease, together with Indebtedness outstanding pursuant to Sections 6.01(i) and
the Remaining Present Value of outstanding leases previously entered into under
this Section 6.03(b), would not exceed $37 million at any time outstanding.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) the Exchange Transactions;

(b) (i) Investments by the Borrower, Holdings or any Subsidiary in the Equity
Interests of the Borrower, Holdings or any Subsidiary; (ii) intercompany loans
from the

 

-94-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower, Holdings or any Subsidiary to the Borrower, Holdings or any
Subsidiary; and (iii) Guarantees by the Borrower or any Subsidiary Loan Party of
Indebtedness otherwise expressly permitted hereunder of the Borrower or any
Subsidiary; provided, that the sum of (A) Investments (valued at the time of the
making thereof and without giving effect to any write downs or write offs
thereof) made after the Closing Date by the Loan Parties pursuant to clause (i)
in Subsidiaries that are not Subsidiary Loan Parties, plus (B) net intercompany
loans made after the Closing Date to Subsidiaries that are not Subsidiary Loan
Parties pursuant to clause (ii), plus (C) Guarantees of Indebtedness after the
Closing Date of Subsidiaries that are not Subsidiary Loan Parties pursuant to
clause (iii), plus (D) any Investments made pursuant to subsection (j) of this
Section shall not exceed an aggregate net amount equal to $8 million (plus any
return of capital actually received by the respective investors in respect of
Investments theretofore made by them pursuant to this paragraph (b)); provided,
further, that (x) intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of the
Borrower and the Subsidiaries and (y) intercompany loans, advances or
Indebtedness having a term not exceeding 364 days (inclusive of any roll-overs
or extensions of terms) and made in the ordinary course of business consistent
with past practice shall not be included in calculating the limitation in this
paragraph at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
the greater of $5 million and 0.25% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such loan or advance for
which financial statements have been delivered pursuant to Section 5.04 in the
aggregate at any time outstanding (calculated without regard to write downs or
write offs thereof), (ii) in respect of payroll payments and expenses in the
ordinary course of business and (iii) in connection with such person’s purchase
of Equity Interests of Holdings (or any Parent Entity) solely to the extent that
the amount of such loans and advances shall be contributed to the Borrower in
cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements permitted pursuant to Section 6.01;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is

 

-95-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

not increased at any time above the amount of such Investment existing or
committed on the Closing Date (other than pursuant to an increase as required by
the terms of any such Investment as in existence on the Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (u) and (dd);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) that, when combined with Investments made
pursuant to subsection (b) of this Section and any Restricted Payments made
pursuant to Section 6.06(e), shall not exceed $8 million (plus any returns of
capital actually received by the respective investor in respect of investments
theretofore made by it pursuant to this paragraph (j));

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Foreign Subsidiaries and Guarantees by Foreign
Subsidiaries permitted by Section 6.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or any of the Subsidiaries as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into, or consolidated or amalgamated with, the Borrower or merged into or
consolidated or amalgamated with a Subsidiary after the Closing Date, in each
case, (i) to the extent permitted under this Section 6.04 and, (ii) in the case
of any acquisition, merger, consolidation or amalgamation, in accordance with
Section 6.05 and (iii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, consolidation
or amalgamation and were in existence on the date of such acquisition, merger,
consolidation or amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or the Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

 

-96-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings (or any Parent Entity);

(r) [Reserved];

(s) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(u) [Reserved];

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(x) Investments by the Borrower and the Subsidiaries, including loans and
advances to any direct or indirect parent of the Borrower, if the Borrower or
any other Subsidiary would otherwise be permitted to make a Restricted Payment
in such amount (provided that the amount of any such Investment shall also be
deemed to be a Restricted Payment under the appropriate clause of Section 6.06
for all purposes of this Agreement);

(y) Investments arising as a result of Permitted Receivables Financings;

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(aa) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of intellectual property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(bb) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings or any Parent Entity; and

(cc) Investments in joint ventures not in excess, when combined with the
aggregate amount of any outstanding Indebtedness incurred in connection with
joint ventures pursuant to Section 6.01(v) of the greater of $10 million and
1.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04 in the aggregate at any time
outstanding (calculated without regard to write-downs or write-offs thereof);
provided that if any Investment pursuant to this clause (cc)

 

-97-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

is made in any person that is not a Subsidiary of the Borrower at the date of
the making of such Investment and such person becomes a Subsidiary of the
Borrower after such date pursuant to another Investment the amount of which,
when taken together with the amount of the prior Investment, would be permitted
under another provision of this Section 6.04, any Investment in such person
outstanding under this Section 6.04(cc) shall thereafter be deemed to have been
made pursuant to such other provision and shall cease to have been made pursuant
to this clause (cc) for so long as such person continues to be a Subsidiary of
the Borrower.

The amount of Investments that may be made at any time pursuant to Section
6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the election
of the Borrower, be increased by the amount of Investments that could be made at
such time under the other Related Section; provided that the amount of each such
increase in respect of one Related Section shall be treated as having been used
under the other Related Section.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of the Borrower or
any Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person or any division or business unit of any other person, except that this
Section shall not prohibit:

(a) (i) the purchase and sale of inventory in the ordinary course of business by
the Borrower or any Subsidiary, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business by the
Borrower or any Subsidiary, (iii) the sale of surplus, obsolete, damaged or worn
out equipment or other property in the ordinary course of business by the
Borrower or any Subsidiary or (iv) the sale of Permitted Investments in the
ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom, (i)
the merger, consolidation or amalgamation of any Subsidiary of the Borrower into
or with the Borrower in a transaction in which the Borrower is the survivor,
(ii) the merger, consolidation or amalgamation of any Subsidiary into or with
any Subsidiary that is a Loan Party in a transaction in which the surviving or
resulting entity is a Subsidiary Loan Party and, in the case of each of clauses
(i) and (ii), no person other than the Borrower or a Subsidiary Loan Party
receives any consideration, (iii) the merger, consolidation or amalgamation of
any Subsidiary that is not a Subsidiary Loan Party into or with any other
Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation or
dissolution or change in form of entity of any Subsidiary (other than the
Borrower) if the Borrower determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders or (v) any Subsidiary may merge,
consolidate or amalgamate into or with any other person in order to effect an
Investment permitted pursuant to Section 6.04 so long as the continuing or
surviving person shall be a Subsidiary, which shall be a Loan Party if the
merging, consolidating or amalgamating Subsidiary was a Loan Party and which
together with each of the Subsidiaries shall have complied with the requirements
of Section 5.10;

 

-98-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07 and shall be included in Section 6.05(h);

(d) transfers by any Loan Party of Equity Interests in a “first tier” Foreign
Subsidiary or “first tier” Qualified CFC Holding Company to a “first tier”
Foreign Subsidiary or “first tier” Qualified CFC Holding Company; provided, that
(i) if the Equity Interests of the transferee have not already been pledged
pursuant to a Foreign Pledge Agreement, the pledge of the Equity Interests of
such “first tier” Foreign Subsidiary or “first tier” Qualified CFC Holding
Company shall be made in accordance with Section 5.10(e) hereof and (ii) the
pledge of any Equity Interests so transferred shall be released by the
Collateral Agent upon the consummation of such transfer;

(e) Sale and Lease Back Transactions permitted by Section 6.03;

(f) Investments permitted by Section 6.04, Permitted Liens, Restricted Payments
permitted by Section 6.06;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05 (or required to be included in this
clause (h) pursuant to Section 6.05(c)); provided, that (i) the aggregate gross
proceeds (including noncash proceeds) of any or all assets, sold, transferred,
leased or otherwise disposed of in reliance under this paragraph (h) shall not
exceed, in any fiscal year of the Borrower, $10 million and (ii) no Default or
Event of Default exists or would result therefrom; and provided, further, that
the proceeds of any bulk sales of Inventory (which, for the avoidance of doubt,
shall not include sales of Inventory in connection with any individual store
location closures) not in the ordinary course of business shall be applied (x)
first, to repay the outstanding principal balance of the Existing Revolving
Credit Facility, and (y) second, to the extent of any such proceeds remaining,
repay the outstanding principal balance of any ABL Facility Borrowings, in each
case (with any such repayment permanently reducing the ABL Facility Commitment
and the Revolving Facility Commitments by the amount of such prepayment, i.e., a
$5 million repayment would reduce the ABL Facility Commitment by $5 million and
the Revolving Facility Commitment by $5 million);

(i) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation (i) involving the
Borrower, the Borrower is the surviving corporation, (ii) involving a Domestic
Subsidiary, the

 

-99-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

surviving or resulting entity shall be a Subsidiary Loan Party that is a Wholly
Owned Subsidiary and (iii) involving a Foreign Subsidiary, the surviving or
resulting entity shall be a Wholly Owned Subsidiary;

(j) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(k) sales, leases or other dispositions of inventory of the Borrower and the
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

(l) Permitted Business Acquisitions and purchases of assets useful in the
business of the Borrower and its Subsidiaries made within 18 months following
any Asset Sale in an amount not to exceed the proceeds from such Asset Sale;

(m) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

(n) [Reserved]; and

(o) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrower and the
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition; provided, that the net investment in the Equity Interests of the
Subsidiary would be permitted by Section 6.04 if made on the date of such
disposition.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this Section
6.05 (other than sales, transfers, leases, licenses or other dispositions to
Loan Parties pursuant to paragraph (c) hereof) unless such disposition is for
fair market value, and (ii) no sale, transfer or other disposition of assets
shall be permitted by paragraph (a) or (e) of this Section 6.05 unless such
disposition is for at least 75% cash consideration; provided that the provisions
of clause (ii) shall not apply to any individual transaction or series of
related transactions involving assets with a fair market value of less than $10
million or to other transactions involving assets with a fair market value of
not more than $25 million in the aggregate for all such transactions during the
term of this Agreement. To the extent any Collateral is disposed of in a
transaction expressly permitted by this Section 6.05 to any person other than
Holdings, the Borrower or any Subsidiary, such Collateral shall be sold free and
clear of the Liens created by the Loan Documents, and the Administrative Agent
shall take, and shall be authorized by each Lender to take, any actions
reasonably requested by the Borrower in order to evidence the foregoing.

SECTION 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests

 

-100-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(other than Disqualified Stock) of the person paying such dividends or
distributions) or directly or indirectly redeem, purchase, retire or otherwise
acquire for value (or permit any Subsidiary to purchase or acquire) any of its
Equity Interests or set aside any amount for any such purpose (other than
through the issuance of additional Equity Interests (other than Disqualified
Stock) of the person redeeming, purchasing, retiring or acquiring such shares)
(the foregoing, “Restricted Payments”); provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly Owned Subsidiary of the Borrower (or, in the case of non Wholly
Owned Subsidiaries, to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary and to each other owner of Equity Interests
of such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under Section
6.04);

(b) (x) the Borrower may make Restricted Payments to Holdings in respect of (i)
overhead, legal, accounting and other professional fees and expenses of Holdings
or any Parent Entity, (ii) fees and expenses related to any public offering or
private placement of debt or equity securities of Holdings or any Parent Entity
whether or not consummated, (iii) franchise taxes and other fees, taxes and
expenses in connection with the maintenance of its existence and its (or any
Parent Entity’s indirect) ownership of the Borrower, (iv) payments permitted by
Section 6.07(b), and (v) customary salary, bonus and other benefits payable to,
and indemnities provided on behalf of, officers and employees of Holdings or any
Parent Entity, in each case in order to permit Holdings or any Parent Entity to
make such payments; provided, that in the case of clauses (i), (ii) and (iii),
the amount of such Restricted Payments shall not exceed the portion of any
amounts referred to in such clauses (i), (ii) and (iii) that are allocable to
the Borrower and its Subsidiaries (which shall be 100% for so long as Holdings
or such Parent Entity, as the case may be, owns no assets other than the Equity
Interests in the Borrower, Holdings, or another Parent Entity) and (y) the
Borrower may make Restricted Payments to any direct or indirect parent company
of the Borrower that files a consolidated U.S. federal tax return that includes
the Borrower and any of its Subsidiaries, in each case in an amount not to
exceed the amount that the Borrower and such Subsidiaries would have been
required to pay in respect of federal, state or local taxes (as the case may be)
in respect of such year if the Borrower and such Subsidiaries paid such taxes
directly as a stand-alone taxpayer (or stand-alone group);

(c) the Borrower may make Restricted Payments to Holdings the proceeds of which
are used to purchase or redeem the Equity Interests of Holdings or any Parent
Entity (including related stock appreciation rights or similar securities) held
by then present or former directors, consultants, officers or employees of
Holdings, the Borrower or any of the Subsidiaries or by any Plan or any
shareholders’ agreement then in effect upon such person’s death, disability,
retirement or termination of employment or under the terms of any such Plan or
any other agreement under which such shares of stock or related rights were
issued; provided, that the aggregate amount of such purchases or redemptions
under this paragraph (c) shall not exceed in any fiscal year $10 million, plus

 

-101-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(x) the amount of net proceeds contributed to the Borrower that were received by
Holdings or any Parent Entity during such calendar year from sales of Equity
Interests of Holdings or any Parent Entity of Holdings to directors,
consultants, officers or employees of Holdings, any Parent Entity, the Borrower
or any Subsidiary in connection with permitted employee compensation and
incentive arrangements, and (y) the amount of net proceeds of any key man life
insurance policies received during such calendar year; and provided, further,
that cancellation of Indebtedness owing to the Borrower or any Subsidiary from
members of management of Holdings, any Parent Entity, the Borrower or the
Subsidiaries in connection with a repurchase of Equity Interests of Holdings or
any Parent Entity will not be deemed to constitute a Restricted Payment for
purposes of this Section 6.06;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) So long as no Event of Default is continuing and, as of the last day of the
most recent fiscal quarter and after giving effect to such Restricted Payment,
the Total Net Secured Leverage Ratio does not exceed 6.75 to 1.00, the Borrower
and Holdings may make Restricted Payments in an aggregate amount, together with
any Investments made pursuant 6.04(j), not to exceed $6 million;

(f) the Borrower may make Restricted Payments on or following the Closing Date
necessary to effect the transactions contemplated by the Exchange Transaction
Documents;

(g) the Borrower may make Restricted Payments to allow Holdings or any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(h) after a Qualified IPO, the Borrower may make Restricted Payments in an
amount equal to 6.0% per annum of the net proceeds received by or contributed to
the Borrower from any public offering of Equity Interests of the Borrower,
Holdings or any Parent Entity;

(i) [Reserved]; and

(j) the Borrower may make any payment otherwise permitted under Section
6.07(b)(xiv) to the extent such payment is considered a Restricted Payment.

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests of Holdings (prior to a Borrower Qualified IPO) or the
Borrower in a transaction involving aggregate consideration in excess of $5
million, unless such transaction is (i) otherwise permitted (or

 

-102-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

required) under this Agreement or (ii) upon terms no less favorable to the
Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s length transaction with a person that is not an Affiliate.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings or of the Borrower,

(ii) loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with Section
6.04(e),

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and the Subsidiaries (which shall be 100% for so
long as Holdings or such Parent Entity, as the case may be, owns no assets other
than the Equity Interests in the Borrower, Holdings or another Parent Entity and
assets incidental to the ownership of the Borrower and its Subsidiaries)),

(v) subject to the limitations set forth in Section 6.07(b)(xiv), if applicable,
transactions pursuant to the Exchange Transaction Documents and permitted
transactions, agreements and arrangements in existence on or following the
Closing Date and set forth on Schedule 6.07 or any amendment thereto to the
extent such amendment is not adverse to the Lenders in any material respect,

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity),

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent on behalf of the Lenders pursuant to the
Collateral Agreement,

 

-103-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ix) payments by the Borrower or any of the Subsidiaries to the Fund or any Fund
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Borrower, or a majority of the
Disinterested Directors of the Borrower, in good faith,

(x) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and (B)
reasonably satisfactory to the Administrative Agent, which letter states that
such transaction is on terms that are no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s length
transaction with a person that is not an Affiliate,

(xii) subject to paragraph (xiv) below, the payment of all fees, expenses,
bonuses and awards related to the transactions contemplated by the Exchange
Transaction Documents,

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice,

(xiv) any agreement to pay, and the payment of, monitoring, consulting,
management, transaction, advisory or similar fees payable to the Fund or any
Fund Affiliate (A) in an aggregate amount in any fiscal year not to exceed the
sum of (1) the greater of $6.0 million and 2.0% of EBITDA for such fiscal year,
plus reasonable out of pocket costs and expenses in connection therewith and
unpaid amounts accrued for prior periods; plus (2) any deferred fees (to the
extent such fees were within such amount in clause (A) (1) above originally),
plus (B) 2.0% of the value of transactions with respect to which the Fund or any
Fund Affiliate provides any transaction, advisory or other services, plus (C) so
long as no Event of Default has occurred and is continuing, in the event of a
Qualified IPO, the present value of all future amounts payable pursuant to any
agreement referred to in clause (A)(1) above in connection with the termination
of such agreement with the Fund and its Fund Affiliates (the “Fund Termination
Fee”); provided, that if any such payment pursuant to clause (C) is not
permitted to be paid as a result of an Event of Default, such payment shall
accrue and may be payable when no Events of Default are continuing to the extent
that no further Event of Default would result therefrom,

 

-104-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xv) the issuance, sale, transfer of Equity Interests of the Borrower to
Holdings and capital contributions by Holdings to the Borrower,

(xvi) following a Borrower Qualified IPO, the issuance of Equity Interests
(other than Disqualified Equity Interests) of the Borrower to the management of
the Borrower or any Subsidiary,

(xvii) payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to tax sharing agreements among Holdings (and any such
Parent Entity), the Borrower and the Subsidiaries on customary terms that
require each party to make payments when such taxes are due or refunds received
of amounts equal to the income tax liabilities and refunds generated by each
such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party,

(xviii) transactions pursuant to any Permitted Receivables Financing,

(xix) payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the Disinterested Directors of the Board
of Directors of Holdings or the Borrower in good faith, (ii) made in compliance
with applicable law and (iii) otherwise permitted under this Agreement,

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries,

(xxi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower, provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity,

(xxii) transactions permitted by, and complying with, the provisions of (x)
Section 6.04(b) and Section 6.05(b) (other than Section 6.05(b)(v)) or (y)
Section 6.05(d), or

(xxiii) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein.

SECTION 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or

 

-105-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

activity that is reasonably similar or complementary thereto or a reasonable
extension, development or expansion thereof or ancillary thereto, and in the
case of a Special Purpose Receivables Subsidiary, Permitted Receivables
Financings.

SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By Laws and Certain Other
Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation, by laws, limited liability company operating
agreement, partnership agreement or other organizational documents of the
Borrower or any of the Subsidiaries or the Merger Agreement.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the loans under the Senior
Subordinated Notes or any Permitted Refinancing Indebtedness in respect of the
foregoing or any preferred Equity Interests or any Disqualified Stock (“Junior
Financing”), or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
in respect of any Junior Financing except for (A) Refinancings permitted by
Section 6.01(k) or (q) (other than Refinancings of Junior Financing in exchange
for or with the proceeds of Additional Obligations), (B) payments of regularly
scheduled interest, and, to the extent this Agreement is then in effect,
principal on the scheduled maturity date of any Junior Financing, (C) payments
or distributions in respect of all or any portion of the Junior Financing with
the proceeds contributed to the Borrower by Holdings from the issuance, sale or
exchange by Holdings (or any direct or indirect parent of Holdings) of Equity
Interests made within eighteen months prior thereto, (D) the conversion of any
Junior Financing to Equity Interests of Holdings or any of its direct or
indirect parents; and (E) any such payment, redemption, repurchase, defeasance,
acquisition or retirement or other distribution in respect of the Senior
Subordinated Notes, or any Refinancing thereof, in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of such payment, redemption, repurchase,
defeasance, acquisition, retirement or other distribution, except in respect of
Senior Subordinated Notes held by the Borrower or its Affiliates; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing, any Permitted Receivables Document, or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not in any manner materially adverse to Lenders and
that do not affect the subordination or payment provisions thereof (if any) in a
manner adverse to the Lenders or (B) otherwise comply with the definition of
“Permitted Refinancing Indebtedness”.

 

-106-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Permit any Subsidiary to enter into any agreement or instrument that by its
terms restricts (i) the payment of dividends or distributions or the making of
cash advances to the Borrower or any Subsidiary that is a direct or indirect
parent of such Subsidiary or (ii) the granting of Liens by the Borrower or such
Subsidiary pursuant to the Security Documents, in each case other than those
arising under any Loan Document, except, in each case, restrictions existing by
reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, the
Senior Subordinated Notes or any agreements related to any Permitted Refinancing
Indebtedness in respect of any such Indebtedness that does not expand the scope
of any such encumbrance or restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements, similar agreements
applicable to joint ventures and other similar agreements entered into in the
ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(j) or 6.01(q) or Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions are not more restrictive, taken
as a whole, than the restrictions contained in the Senior Subordinated Note
Documents;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

 

-107-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under Section
6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary; or

(R) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (Q) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

SECTION 6.10. Qualified CFC Holding Companies. Permit any Qualified CFC Holding
Company to (a) create, incur or assume any Indebtedness or other liability, or
create, incur, assume or suffer to exist any Lien on, or sell, transfer or
otherwise dispose of, other than in a transaction permitted under Section 6.05,
any of the Equity Interests of a Foreign Subsidiary held by such Qualified CFC
Holding Company, or any other assets, or (b) engage in any business or activity
or acquire or hold any assets other than the Equity Interests of one or more
Foreign Subsidiaries of the Borrower and/or one or more other Qualified CFC
Holding Companies and the receipt and distribution of dividends and
distributions in respect thereof.

SECTION 6.11. Total Net Secured Leverage Ratio. Permit the Total Net Secured
Leverage Ratio to exceed the Required Maintenance Level (as defined below) as of
(i) the last day of any fiscal quarter when the Revolving Facility Credit
Exposure outstanding exceeds $15 million as of such day, and (ii) on the date of
any Borrowing or issuance, amendment, extension or renewal of a Letter of
Credit, other than an ABL Revolving Borrowing or an ABL Revolving L/C
Rebalancing (each such date hereinafter being referred to as an “Interim Testing
Date”) if, after giving effect thereto the Revolving Facility Credit Exposure
outstanding shall exceed $15 million; provided, however, that in the case of
clause (ii), the Total

 

-108-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Net Secured Leverage Ratio shall be calculated as of the last day of the most
recent fiscal quarter for which financial statements have been or were required
to be delivered pursuant to Section 5.04(a) or (b) on or prior to such Interim
Testing Date but for purposes of such calculation the amount of Senior Secured
Debt as of the last day of such fiscal quarter shall be adjusted by removing all
Revolving Facility Credit Exposure outstanding at such last day of such fiscal
quarter (to the extent otherwise included in Senior Secured Debt as of the last
day of such fiscal quarter) and adding in the Revolving Facility Credit Exposure
outstanding on such Interim Testing Date (after giving effect to any Borrowing
on such Interim Testing Date) to the extent such Revolving Facility Credit
Exposure would otherwise be included in Senior Secured Debt as of such date. For
the avoidance of doubt, in the case of clause (ii), the Total Net Secured
Leverage Ratio shall be calculated without including any proceeds of any
Borrowing on the applicable Interim Testing Date in Unrestricted Cash.

For purposes of this Section 6.11, “Required Maintenance Level” shall mean, on
the last day of any fiscal quarter of the Borrower, the level set forth opposite
such fiscal quarter in the table set forth below:

 

Fiscal Quarter    Required Maintenance Level

Fiscal quarters prior to the first fiscal quarter of 2018

   8.95 to 1.00

Fiscal quarters commencing with the first fiscal quarter of 2018

   8.00 to 1.00

For the avoidance of doubt, the Administrative Agent and the Lenders confirm
that any failure to comply with the Required Maintenance Level as in effect
prior to the Third Amendment Effective Date has been waived.

SECTION 6.12. Fixed Charge Coverage Ratio. Permit the Fixed Coverage Ratio to be
less than 1.00:1.00 as of (i) the last day of any fiscal quarter when the
Revolving Facility Credit Exposure outstanding exceeds $15 million as of such
day, and (ii) on the date of any Borrowing or issuance, amendment, extension or
renewal of a Letter of Credit (other than an ABL Rebalancing Borrowing or an ABL
Revolving L/C Rebalancing) if, after giving effect thereto the Revolving
Facility Credit Exposure outstanding shall exceed $15 million.

ARTICLE VI A

Holdings Covenants

Holdings (prior to a Borrower Qualified IPO) covenants and agrees with each
Lender that, so long as this Agreement shall remain in effect (other than in
respect of contingent indemnification and expense reimbursement obligations for
which no claim has been made) and

 

-109-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

until the Commitments have been terminated and the principal of and interest on
each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn or paid thereunder have been reimbursed in
full, unless the Required Lenders shall otherwise consent in writing, (a)
Holdings will not create, incur, assume or permit to exist any Lien (other than
Liens of a type described in Section 6.02(d), (e) or (k)) on any of the Equity
Interests issued by the Borrower other than the Liens created under the Loan
Documents, (b) Holdings shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence; provided,
that so long as no Default exists or would result therefrom, Holdings may merge
with any other person and (c) Holdings shall at all times own directly 100% of
the Equity Interests of the Borrower and shall not sell, transfer or otherwise
dispose of the Equity Interests in the Borrower and (d) Holdings will maintain
its passive holding company status.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any other Loan Party herein or in any other Loan Document or any certificate
or document delivered pursuant hereto or thereto shall prove to have been false
or misleading in any material respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Disbursement or in the payment of any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 2.05(c), 5.01(a), 5.05(a) or 5.08 or in Article VI or
Article VIA;

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of (i) any covenant, condition or agreement
contained in Section 5.05 (l), (m) or (n), and such default shall continue
unremedied for a period of 3 days, or (ii) any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) and clause (i) above) and such default shall continue unremedied for
a period of 30 days (or 60 days if such default results solely from a Foreign
Subsidiary’s failure to duly observe or perform any such covenant, condition or
agreement) after notice thereof from the Administrative Agent to the Borrower;

 

-110-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf
shall cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity as a result of an event of default thereunder; or (ii) the Borrower or
any of the Subsidiaries shall fail to pay the principal of any Material
Indebtedness at the stated final maturity thereof; provided, that this clause
(f) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness; and provided, further, that, in the absence of
an exercise of remedies, this clause (f) shall not apply to a default under the
Existing European Revolving Credit Agreement for as long as a forbearance
agreement between the borrower and lender thereunder regarding such default and
prohibiting the exercise of remedies is in effect;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings (prior to a Borrower Qualified IPO), the Borrower or any of
the Subsidiaries, or of a substantial part of the property or assets of Holdings
(prior to a Borrower Qualified IPO), the Borrower or any Subsidiary, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings (prior to a Borrower Qualified
IPO), the Borrower or any of the Subsidiaries or for a substantial part of the
property or assets of Holdings (prior to a Borrower Qualified IPO), the Borrower
or any of the Subsidiaries or (iii) the winding up or liquidation of Holdings
(prior to a Borrower Qualified IPO), the Borrower or any Subsidiary (except, in
the case of any Subsidiary, in a transaction permitted by Section 6.05); and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(i) Holdings (prior to a Borrower Qualified IPO), the Borrower or any Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (h) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings (prior to a Borrower Qualified IPO), the Borrower
or any of the Subsidiaries or for a substantial part of the property or assets
of Holdings (prior to a Borrower Qualified IPO), the Borrower or any Subsidiary,
(iv) file an answer admitting

 

-111-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become unable
or admit in writing its inability or fail generally to pay its debts as they
become due;

(j) the failure by Holdings (prior to a Borrower Qualified IPO), the Borrower or
any Subsidiary to pay one or more final judgments aggregating in excess of $5
million (to the extent not covered by insurance), which judgments are not
discharged or effectively waived or stayed for a period of 45 consecutive days,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of Holdings (prior to a Borrower Qualified IPO), the Borrower or
any Subsidiary to enforce any such judgment;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings (prior to a Borrower Qualified IPO), the Borrower or any
Subsidiary or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA (or, after the effectiveness
of Title II of the Pension Act, that it is in endangered or critical status,
within the meaning of Section 305 of ERISA) or (v) Holdings (prior to a Borrower
Qualified IPO), the Borrower or any Subsidiary or any ERISA Affiliate shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; and in each case in clauses (i)
through (v) above, such event or condition, together with all other such events
or conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by Holdings (prior to a Borrower Qualified IPO), the
Borrower or any Subsidiary not to be a legal, valid and binding obligation of
any party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to assets that are not immaterial to Holdings
(prior to a Borrower Qualified IPO), the Borrower and the Subsidiaries on a
consolidated basis shall cease to be, or shall be asserted in writing by the
Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the limitations of foreign laws, rules and regulations as
they apply to pledges of Equity Interests in Foreign Subsidiaries or the
application thereof, or from the failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Agreement or to file Uniform Commercial Code
continuation statements or take the actions described on Schedule 3.04 and
except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) the Guarantees pursuant to the Security Documents by
Holdings (prior to a Borrower Qualified IPO), the Borrower or the Subsidiary
Loan Parties of any of the Obligations shall cease to be in full force and

 

-112-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

effect (other than in accordance with the terms thereof), or shall be asserted
in writing by Holdings (prior to a Borrower Qualified IPO) or the Borrower or
any Subsidiary Loan Party not to be in effect or not to be legal, valid and
binding obligations; or

(m) (i) the Obligations shall fail to constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the Senior Subordinated Notes Indentures or under any Permitted
Refinancing Indebtedness in respect of the Senior Subordinated Notes, or (ii)
the subordination provisions thereunder shall be invalidated or otherwise cease,
or shall be asserted in writing by Holdings, the Borrower or any Subsidiary Loan
Party to be invalid or to cease to be legal, valid and binding obligations of
the parties thereto, enforceable in accordance with their terms;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to the
Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for cash collateral to the full extent permitted
under Section 2.05(j), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 7.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

SECTION 7.03. Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrower fails (or, but for the operation
of this Section 7.03, would fail) to comply with the requirements of the
Financial Performance Covenant as of the last day of any fiscal quarter, then
from the first day of such fiscal quarter until the expiration of the 10th day
subsequent to the date the certificate calculating such Financial Performance
Covenant for such fiscal quarter is required to be delivered pursuant to Section
5.04(c), any Parent Entity and/or Holdings shall have the right to issue
Permitted Cure Securities for cash or otherwise receive cash contributions to
the capital of any Parent Entity and/or Holdings and, in each case, to
contribute any such cash to the capital of the Borrower

 

-113-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(collectively, the “Cure Right”), and upon the receipt by the Borrower of such
cash as a contribution to the common equity of the Borrower (the “Cure Amount”)
pursuant to the exercise by any Parent Entity and/or Holdings of such Cure Right
such Financial Performance Covenant shall be recalculated giving effect to a pro
forma adjustment by which EBITDA shall be increased with respect to such
applicable quarter and any four-quarter period that contains such quarter,
solely for the purpose of measuring the Financial Performance Covenant and not
for any other purpose under this Agreement, by an amount equal to the Cure
Amount; provided, that, (i) there shall be no more than five exercises of the
Cure Right in the aggregate and in each four-fiscal-quarter period there shall
at least two fiscal quarters in which the Cure Right is not exercised, (ii) for
purposes of this Section 7.03, the Cure Amount shall be no greater than the
amount required for purposes of complying with the Financial Performance
Covenant, (iii) there shall be no pro forma reduction in Senior Secured Debt as
a result of any exercise of a Cure Right and (iv) the Cure Amount shall not
increase any “basket” set forth herein or constitute the basis for any other
exception to any restriction on making Investments, Restricted Payments or
prepayments of Junior Debt. If, after giving effect to the adjustments in this
Section 7.03, the Borrower shall then be in compliance with the requirements of
the Financial Performance Covenant, the Borrower shall be deemed to have
satisfied the requirements of the Financial Performance Covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the Financial Performance Covenant that had occurred shall be deemed cured
for the purposes of this Agreement.

ARTICLE VIII

The Agents

SECTION 8.01. Appointment.

(a) Each Lender (in its capacities as a Lender and on behalf of itself and, to
the extent such Lender has the requisite authority, its Affiliates as potential
counterparties to Swap Agreements) and each Issuing Bank (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
including as the Collateral Agent for such Lender and the other Secured Parties
under the Security Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, to the extent required under the laws of any jurisdiction other
than the United States, each of the Lenders and the Issuing Banks hereby grants
to the Administrative Agent any required powers of attorney to execute any
Security Document governed by the laws of such jurisdiction on such Lender’s or
Issuing Bank’s behalf. Notwithstanding any provision to the contrary elsewhere
in this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

-114-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender
and on behalf of itself and, to the extent such Lender has the requisite
authority, its Affiliates as potential counterparties to Swap Agreements) and
each Issuing Bank (in such capacities and on behalf of itself and its Affiliates
as potential counterparties to Swap Agreements) hereby appoints and authorizes
the Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent (and any Subagents appointed by the Administrative Agent
pursuant to Section 8.02 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights or remedies thereunder at the direction of the
Administrative Agent) shall be entitled to the benefits of this Article VIII
(including, without limitation, Section 8.07) as though the Administrative Agent
(and any such Subagents) were an “Agent” under the Loan Documents, as if set
forth in full herein with respect thereto.

(c) Each Lender (in its capacities as a Lender and on behalf of itself and, to
the extent such Lender has the requisite authority, its Affiliates as potential
counterparties to Swap Agreements) and each Issuing Bank (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) irrevocably authorizes the Administrative Agent, at its option and
in its discretion, (i) to release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document (A) upon termination of the
Commitments and payment in full of all Obligations (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made) and the expiration, termination or cash collateralization
of all Letters of Credit, (B) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (C) if approved, authorized or ratified in writing in accordance with Section
9.08 hereof, (ii) to release any Guarantor from its obligations under the Loan
Documents if such person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and (iii) to subordinate any Lien on any property granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such property that is permitted by Section 6.02(i) and (j). Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Loan Documents.

(d) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial

 

-115-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

proceeding, and (B) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same, and (ii) any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and Issuing Bank to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.

SECTION 8.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent may also from time
to time, when the Administrative Agent deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents or attorneys-in-fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided, that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent. Should any
instrument in writing from the Borrower or any other Loan Party be required by
any Subagent so appointed by the Administrative Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, attorney-in-fact or Subagent that it selects in
accordance with the foregoing provisions of this Section 8.02 in the absence of
the Administrative Agent’s gross negligence or willful misconduct.

SECTION 8.03. Exculpatory Provisions. Neither any Agent or its Affiliates nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or

 

-116-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent in writing by the
Borrower, a Lender or an Issuing Bank. The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to any Credit Event, that by its terms must be fulfilled to
the satisfaction of a Lender or any Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to such Credit Event. The Administrative
Agent may consult with legal counsel (including counsel to Holdings or the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been

 

-117-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all or other
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

SECTION 8.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or other Lenders); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

SECTION 8.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

-118-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 8.07. Indemnification. The Lenders agree to indemnify each Agent and
each Issuing Bank in its capacity as such (to the extent not reimbursed by
Holdings or the Borrower and without limiting the obligation of Holdings or the
Borrower to do so), in the amount of its pro rata share (based on its aggregate
Revolving Facility Credit Exposure and unused Commitments hereunder; provided,
that the aggregate principal amount of L/C Disbursements owing to any Issuing
Bank shall be considered to be owed to the Revolving Facility Lenders ratably in
accordance with their respective Revolving Facility Credit Exposure) (determined
at the time such indemnity is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent or such Issuing Bank in any way relating to or arising out of
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
such Issuing Bank under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
or such Issuing Bank’s gross negligence or willful misconduct. The failure of
any Lender to reimburse any Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to such Agent or such Issuing Bank, as the case may be, as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse such Agent or such Issuing Bank, as the case may be, for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse such Agent or such Issuing Bank, as the case may be,
for such other Lender’s ratable share of such amount. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

SECTION 8.08. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit participated in, by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.

SECTION 8.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of

 

-119-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
retiring Administrative Agent shall, on behalf of the Lenders and the Issuing
Bank, appoint a successor agent which shall (unless an Event of Default under
Section 7.01(b), (c), (h) or (i) shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed). After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 8.09 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

SECTION 8.10. [Reserved].

SECTION 8.11. Withholding Taxes. To the extent required by any applicable laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall indemnify and hold harmless the
Administrative Agent against, within 10 days after written demand therefor, any
and all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 8.11. The agreements in this Section 8.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. For the avoidance
of doubt, the term “Lender” in this Section 8.11 shall include any Issuing Bank.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

-120-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) if to any Loan Party, the Administrative Agent or the Issuing Bank, to the
address, telecopier number, electronic mail address or telephone number
specified for such person on Schedule 9.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such Section
9.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificates required by Section 5.04(c) to the Administrative Agent. Except for

 

-121-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such certificates required by Section 5.04(c), the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making by the Lenders of the Loans, the execution and delivery
of the Loan Documents and the issuance of the Letters of Credit, regardless of
any investigation made by such persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or L/C Disbursement or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been
terminated. Without prejudice to the survival of any other agreements contained
herein, indemnification and reimbursement obligations contained herein
(including pursuant to Sections 2.15, 2.17 and 9.05) shall survive the payment
in full of the principal and interest hereunder, the expiration of the Letters
of Credit and the termination of the Commitments or this Agreement.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) except
in connection with the addition of one or more Domestic Subsidiaries as a joint
and several co-borrower hereunder, and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (d) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing Bank
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees other than the Borrower or any of its
Affiliates

 

-122-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) the Borrower; provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other person (other than a natural person) that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course;

(B) the Administrative Agent; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than $5.0
million in the case of Revolving Facility Loans or Revolving Facility
Commitments, unless each of the Borrower and the Administrative Agent otherwise
consent; provided, that (1) no such consent of the Borrower shall be required if
an Event of Default under Sections 7.01(b), (c), (h) or (i) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds (with simultaneous assignments to or by two
or more Approved Funds shall be treated as one assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); provided that only one such
fee shall be due in respect of a simultaneous assignment to more than one
Affiliate of a Lender or Approved Fund;

(C) if the Assignee is assigning Revolving Facility Loans and Revolving Facility
Commitments the Assignee is simultaneously assigning to the Assignor loans and
commitments under the ABL Facility in amounts equal to the Revolving Facility
Loans and Revolving Facility Commitments being assigned hereunder; and

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar

 

-123-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Revolving L/C Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent promptly
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment, whether or not evidenced by a promissory
note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph (b)(v).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Facility Commitment and the outstanding balances of its Revolving
Facility Loans and same percentage of the loans, and commitments under the
Existing Revolving

 

-124-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Credit Agreement, in each case without giving effect to assignments thereof
which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in clause (i) above, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto, or the financial
condition of Holdings, the Borrower or any Subsidiary or the performance or
observance by Holdings, the Borrower or any Subsidiary of any of its obligations
under this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto; (iii) the Assignee represents and warrants
that it is legally authorized to enter into such Assignment and Acceptance and
the related assignment and acceptance under the Existing Revolving Credit
Agreement; (iv) the Assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05 (or delivered pursuant to Section 5.04), and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) the
Assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) the Assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
of this Agreement, together with such powers as are reasonably incidental
thereto; and (vii) the Assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it) provided it is simultaneously selling participations in the
same amount of its rights and obligations under the Existing Revolving Credit
Agreement to the same participant; provided, that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided, that (x)
such agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to Section
9.04(a)(i) or clauses (i), (ii), (iii), (iv), (v) or (vi) of the first proviso
to Section 9.08(b) and (2) directly affects such Participant and (y) no other
agreement with respect to amendment, modification or waiver may exist between
such Lender and such Participant. Subject to paragraph (c)(ii) of this Section
9.04, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and

 

-125-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

limitations of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
9.04. To the extent permitted by law, each Participant also shall be entitled to
the benefits of Section 9.06 as though it were a Lender, provided such
Participant shall be subject to Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed). Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and interest amounts) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

 

-126-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to Section
9.05(b). By receiving such purchase price, the Lenders under such Facility shall
automatically be deemed to have assigned the Loans or Commitments under such
Facility pursuant to the terms of the form of Assignment and Acceptance attached
as Exhibit A, and accordingly no other action by such Lenders shall be required
in connection therewith. The provisions of this paragraph (h) are intended to
facilitate the maintenance of the perfection and priority of existing security
interests in the Collateral during any such replacement.

(i) Notwithstanding the foregoing, no assignment may be made or participation
sold to an Ineligible Institution without the prior written consent of the
Borrower. Notwithstanding anything to the contrary in this Agreement, the
Borrower and the Lenders acknowledge and agree that the Administrative Agent
shall have no responsibility to monitor whether assignments or participations
are made to Ineligible Institutions, and that none of the Borrower or any of its
Subsidiaries shall bring a claim to such effect.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable out of pocket expenses
(including Other Taxes) incurred by the Administrative Agent in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent in connection with the syndication of the Commitments or
the administration of this Agreement (including expenses incurred in connection
with due diligence and initial and ongoing Collateral examination to the extent
incurred with the reasonable prior approval of the Borrower and the reasonable
fees, disbursements and charges for no more than one counsel in each
jurisdiction where Collateral is located) or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions hereby
contemplated shall be consummated), including the reasonable fees, charges and
disbursements of Gibson, Dunn & Crutcher LLP, counsel for the Administrative
Agent and the Joint Lead Arrangers and, if necessary, the reasonable fees,
charges and disbursements of one local counsel per jurisdiction, and (ii) all
out of pocket expenses (including Other Taxes) incurred by the Administrative
Agent, any Joint Lead Arranger or any Lender in connection with the enforcement
or protection of their rights in connection with this Agreement and the other
Loan Documents, in connection with the Loans made or the Letters of Credit
issued hereunder, including the fees, charges and disbursements of counsel for
the Administrative Agent (including any special and local counsel).

 

-127-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The Borrower agrees to indemnify the Administrative Agent, the Agents, the
Joint Lead Arrangers, each Issuing Bank, each Lender, each of their respective
Affiliates and each of their respective directors, trustees, officers,
employees, agents, trustees and advisors (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements (except the allocated costs of in-house
counsel), incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto and regardless of whether such matter is initiated by a third party or
by Holdings, the Borrower or any of their subsidiaries or Affiliates; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a final, non appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee (for purposes of this proviso only, each of the Administrative
Agent, any Joint Lead Arranger, any Issuing Bank or any Lender shall be treated
as several and separate Indemnitees, but each of them together with its
respective Related Parties, shall be treated as a single Indemnitee). Subject to
and without limiting the generality of the foregoing sentence, the Borrower
agrees to indemnify each Indemnitee against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel or consultant fees, charges and disbursements
(limited to not more than one counsel, plus, if necessary, one local counsel per
jurisdiction) (except the allocated costs of in-house counsel), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any claim related in any way to Environmental Laws and Holdings,
the Borrower or any of their Subsidiaries, or (B) any actual or alleged
presence, Release or threatened Release of Hazardous Materials at, under, on,
from or to any Property; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties. None of the Indemnitees (or any of their respective affiliates) shall
be responsible or liable to the Fund, Holdings, the Borrower or any of their
respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Facilities. The provisions of this Section 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
any Issuing Bank or any Lender. All amounts due under this Section 9.05 shall be
payable on written demand therefor accompanied by reasonable documentation with
respect to any reimbursement, indemnification or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes other than Taxes that represent
losses, claims, damages, liabilities and expenses with respect to a non-Tax
claim.

 

-128-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, any Issuing Bank, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Issuing Bank to or for the credit or the account of Holdings (prior to a
Borrower Qualified IPO), the Borrower or any Subsidiary against any of and all
the obligations of Holdings (prior to a Borrower Qualified IPO) or the Borrower
now or hereafter existing under this Agreement or any other Loan Document held
by such Lender or such Issuing Bank, irrespective of whether or not such Lender
or such Issuing Bank shall have made any demand under this Agreement or such
other Loan Document and although the obligations may be unmatured. The rights of
each Lender and each Issuing Bank under this Section 9.06 are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
such Issuing Bank may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would

 

-129-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by Holdings (prior to a Borrower Qualified
IPO), the Borrower or any other Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on Holdings, the Borrower or
any other Loan Party in any case shall entitle such person to any other or
further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrower and the Required Lenders, and (y) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by each party thereto and the Administrative Agent and consented to by the
Required Lenders; provided, however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the Revolving
Facility Maturity Date, without the prior written consent of each Lender
directly affected thereby, except as provided in Section 2.05(c); provided that
any amendment to the financial covenant definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Facility
Fees, Issuing Bank Fees or L/C Participation Fees or other fees of any Lender,
Agent or Issuing Bank without the prior written consent of such Lender, Agent or
Issuing Bank (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the aggregate Commitments shall not constitute an increase of the Commitments
of any Lender),

(iii) extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender adversely affected thereby,

(iv) amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Security Document, in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby,

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date),

 

-130-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vi) release all or substantially all the Collateral or release any of Holdings
(prior to a Borrower Qualified IPO), the Borrower or all or substantially all of
the Subsidiary Loan Parties from their respective Guarantees under the
Collateral Agreement, unless, in the case of a Subsidiary Loan Party, all or
substantially all the Equity Interests of such Subsidiary Loan Party is sold or
otherwise disposed of in a transaction permitted by this Agreement, without the
prior written consent of each Lender;

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Required Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any assignee of such Lender.

(c) Without the consent of any Joint Lead Arranger or Lender or Issuing Bank,
the Loan Parties and the Administrative Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Facility Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to correct any inconsistencies
between this Agreement and the ABL Credit Agreement.

 

-131-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided, that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

 

-132-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. Each party hereto
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
general and exclusive jurisdiction of the Supreme Court of the State of New York
for the County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court”, and together with the New York Supreme Court, the “New York Courts”),
and appellate courts from either of them;

(b) consents that any such action or proceeding may be brought in such courts
and waives, to the maximum extent not prohibited by law, any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
forum and agrees not to plead or claim the same;

(c) agrees that the New York Courts and appellate courts from either of them
shall be the exclusive forum for any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, and that it shall
not initiate (or collusively assist in the initiation or prosecution of) any
such action or proceeding in any court other than the New York Courts and
appellate courts from either of them; provided that

(i) if all such New York Courts decline jurisdiction over any Person, or decline
(or in the case of the Federal District Court, lack) jurisdiction over the
subject matter of such action or proceeding, a legal action or proceeding may be
brought with respect thereto in another court having such jurisdiction;

(ii) in the event that a legal action or proceeding is brought against any party
hereto or involving any of its property or assets in another court (without any
collusive assistance by such party or any of its Subsidiaries or Affiliates),
such party shall be entitled to assert any claim or defense (including any claim
or defense that this Section 9.15(c) would otherwise require to be asserted in a
legal action or proceeding in a New York Court) in any such action or
proceeding;

(iii) the Administrative Agent and the Lenders may bring any legal action or
proceeding against any Loan Party in any jurisdiction in connection with the
exercise of any rights under any Security Documents; provided that any Loan
Party shall be entitled to assert any claim or defense (including any claim or
defense that this Section 9.15(c) would otherwise require to be asserted in a
legal action or proceeding in a New York Court) in any such action or
proceeding; and

 

-133-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) any party hereto may bring any legal action or proceeding in any
jurisdiction for the recognition and enforcement of any judgment;

(d) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Section 9.01 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto; and

(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to the preceding clause
(c)) shall limit the right to sue in any other jurisdiction.

SECTION 9.16. Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, the Borrower and any Subsidiary furnished to it by or on
behalf of Holdings, the Borrower or any Subsidiary (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party in violation of this Section 9.16, (b) has been
independently developed by such Lender, such Issuing Bank or such Agent without
violating this Section 9.16 or (c) was available to such Lender, such Issuing
Bank or such Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to Holdings, the Borrower or any other Loan
Party) and shall not reveal the same other than to its directors, trustees,
officers, employees, advisors and any numbering, administration or settlement
service providers with a need to know or to any person that approves or
administers the Loans on behalf of such Lender (so long as each such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), except: (A) to the extent necessary to comply with law or any
legal process or the requirements of any Governmental Authority, the National
Association of Insurance Commissioners or of any securities exchange on which
securities of the disclosing party or any Affiliate of the disclosing party are
listed or traded, (B) as part of normal reporting or review procedures to, or
examinations by, Governmental Authorities or self regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) to its parent companies, Affiliates
or auditors (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (D) in order to enforce
its rights under any Loan Document in a legal proceeding, (E) to other Lenders
and to any pledgee under Section 9.04(d) or any other prospective assignee of,
or prospective Participant in, any of its rights under this Agreement (so long
as such person is subject to this Section 9.16 or shall have been instructed to
keep the same confidential in accordance with this Section 9.16) and (F) to any
direct or indirect contractual counterparty in Swap Agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 9.16).

 

-134-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.17. Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent will make available to the Lenders and the
Issuing Bank materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”),
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Borrower or its securities) (each, a “Public Lender”). The Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(i) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Issuing Bank and the Lenders to treat such Borrower Materials as
either publicly available information or not material information (although it
may be sensitive and proprietary) with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws, (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be deemed to be marked “PUBLIC,” unless the
Borrower notifies the Administrative Agent promptly that any such document
contains material nonpublic information: (1) the Loan Documents, (2) any
notification of changes in the terms of the credit facilities and (3) all
information delivered pursuant to Section 5.04.

SECTION 9.18. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Subsidiary Loan Party to
a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 6.05, any Liens created by any Loan
Document in respect of such Equity Interests or assets shall be automatically
released and the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by Holdings or the Borrower and at the
Borrower’s expense in connection with the release of any Liens created by any
Loan Document in respect of such Equity Interests or assets, and, in the case of
a disposition of the Equity Interests of any Subsidiary Loan Party in a
transaction permitted by Section 6.05 (including through merger, consolidation,
amalgamation or otherwise) and as a result of which such Subsidiary Loan Party
would cease to be a Subsidiary, such Subsidiary Loan Party’s obligations under
its Guarantee shall be automatically terminated and the Administrative Agent
shall promptly (and the Lenders hereby authorize the Administrative Agent to)
take such action and execute any such documents as may be reasonably requested
by Holdings or the Borrower to terminate such Subsidiary Loan Party’s
obligations under its Guarantee. In addition, the Administrative Agent agrees to
take such actions as are reasonably requested by Holdings or the Borrower and at
the Borrower’s expense to terminate the Liens and security interests created by
the Loan Documents when all the Obligations (other than contingent
indemnification Obligations and expense reimbursement claims to the extent no
claim therefor has been made) are paid in full and all Letters of Credit and
Commitments are terminated. Without limiting the foregoing, upon the
consummation of a Borrower Qualified IPO, Holdings shall be released from its
Guarantee, shall cease to be a Loan Party, and any Liens created by any Loan
Documents on any assets or Equity Interests owned by Holdings shall be released.

 

-135-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

SECTION 9.20. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

SECTION 9.21. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents

 

-136-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

SECTION 9.22. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges (on its own behalf and
on behalf of its Affiliates) and agrees that (i) (A) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the Borrower, Holdings and their
respective Affiliates, on the one hand, and the Agents and the Lenders, on the
other hand, (B) each of the Borrower and Holdings has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Borrower and Holdings is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the Agents
and the Lenders is and has been acting solely as a principal and has not been,
is not and will not be acting as an advisor, agent or fiduciary for the
Borrower, Holdings, any of their respective Affiliates or any other Person and
(B) none of the Agents or the Lenders has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, Holdings and their respective
Affiliates, and none of the Agents or the Lenders has any obligation to disclose
any of such interests to the Borrower, Holdings or any of their respective
Affiliates. To the fullest extent permitted by applicable law, each of the
Borrower and Holdings hereby waives and releases any claims that it may have
against the Agent and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

SECTION 9.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

-137-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.24. Reaffirmation of Loan Documents. The Loan Parties hereby
acknowledge and reaffirm each of the Loan Parties’ obligations, duties,
covenants and liabilities, including, without limitation, each guaranty, pledge
and grant of security interest, under or in connection with the Loan Documents
as defined in the First Amended and Restated Credit Agreement (the “Original
Loan Documents”). The Loan Parties hereby represent, warrant and agree that (a)
the current amount due under the Loan Documents as of August 1, 2016 is $1,455
million, (b) as of the date hereof, there are no claims, demands, offsets or
defenses at law or in equity that would defeat or diminish any present and
unconditional right of the Agent to collect the indebtedness or other amounts
due and owing evidenced by, or arising in connection with, the Original Loan
Documents and to proceed to enforce the rights and remedies available to the
Agent pursuant to the Original Loan Documents or under Applicable Law, and (c)
they each affirmatively waive any and all claims, demands, offsets or defenses
at law or in equity that would defeat or diminish any present and unconditional
right of the Agent to collect the indebtedness or other amounts due and owing
evidenced by, or arising in connection with, the Original Loan Documents and to
proceed to enforce the rights and remedies available to the Agent pursuant to
the Original Loan Documents or under Applicable Law that would exist absent this
waiver.

SECTION 9.25. Effect of Amendment and Restatement. This Agreement shall, except
as otherwise expressly set forth herein, supersede the Original Credit Agreement
from and after the Closing Date with respect to the transactions hereunder with
respect to the Loans and Letters of Credit outstanding under the Original Credit
Agreement as of the Closing Date. The parties hereto acknowledge and agree that
(i) the Liens and security interests in favor of the Collateral Agent (for the
benefit of the Secured Parties) as in effect prior to the Closing Date are in
all respects continuing in full force and effect with respect to all
Obligations, (ii) all references in the other Loan Documents to the Credit
Agreement shall automatically and without need of any further amendment be
deemed to refer to this Agreement and (iii) the First Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement, the Pari Passu Intercreditor
Agreement and the ABL Intercreditor Agreement shall continue to govern the Liens
created by the Loan Documents. In the event of a conflict between First Lien
Intercreditor Agreement, the Second Lien Intercreditor Agreement, the Pari Passu
Intercreditor Agreement and the ABL Intercreditor Agreement and this Agreement,
the applicable intercreditor agreement shall control.

[Signature Pages Follow]

 

-138-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first set forth above.

 

BORROWER: CLAIRE’S STORES, INC. By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer

HOLDINGS:

CLAIRE’S INC.

By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer

 

GUARANTORS: BMS DISTRIBUTING CORP. By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer

CBI DISTRIBUTING CORP.

By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CLAIRE’S BOUTIQUES, INC. By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer CLAIRE’S CANADA CORP. By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer CLAIRE’S PUERTO RICO CORP. By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer CSI CANADA LLC By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Administrative Agent and a Lender

By:  

/s/ Bryan J. Matthews

  Name:   Bryan J. Matthews   Title:   Authorized Signatory By:  

/s/ Jeremy Roberts Stern

  Name:   Jeremy Roberts Stern   Title:   Authorized Signatory



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GOLDMAN SACHS BANK USA, as a Lender

By:  

/s/ Rebecca Kratz

  Name:   Rebecca Kratz   Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ING CAPITAL LLC, as a Lender

By:  

/s/ Ian Nyi

  Name:   Ian Nyi   Title:   Vice President By  

/s/ Joe McAdams

  Name:   Joe McAdams   Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

JPMORGAN CHASE BANK, N.A., as a Lender

By:  

/s/ Neil R. Boylan

  Name:   Neil R. Boylan   Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Leslie P. Vowell

  Name:   Leslie P. Vowell   Title:   Attorney-in-Fact

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.     

Assignor:

  

 

2.     

Assignee:

  

 

[and is an Affiliate/Approved Fund of [identify Lender]1

3.     

Borrower:

  

Claire’s Stores, Inc.

4.     

Administrative Agent:

   Credit Suisse AG, Cayman Islands Branch as administrative agent under the
Credit Agreement.

 

1  Select as applicable.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.     

Credit Agreement:

   Second Amended and Restated Loan Credit Agreement, dated as of
[                    ], 2016 (as the same may be further amended, restated,
amended and restated, supplemented or otherwise modified from time to time),
among Claire’s Store’s Inc., a Florida corporation (the “Borrower”), the Lenders
party thereto from time to time and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent for the Lenders. 6.     

Assigned Interest:

  

 

Facility

   Aggregate Amount of
Loans      Amount of Loans
Assigned      Percentage Assigned of
Loans2  

Term Loan Facility

   $                    $                                   % 

Revolving Facility

   $         $                        % 

Effective Date:                  , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].

 

2  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

By:

 

 

 

Name:

   

Title:

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

By:

 

 

 

Name:

   

Title:

 

[Acknowledged:]3

CREDIT SUISSE AG, Cayman Islands Branch,

as Administrative Agent

 

By:

 

 

  Name:   Title:

 

By:

 

 

  Name:   Title:

 

3  To be added only if the acknowledgment of the Administrative Agent is
required pursuant to Section 9.04 of the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to:]4

[CLAIRE’S STORES, INC.]

 

By:

 

 

  Name:   Title:

 

4  To be added only if the consent of the Borrower is required pursuant to
Section 9.04 of the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth herein, and (iv) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it is an
eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Administrative Agent, by the terms thereof, together with
such powers as are reasonably incidental thereto, and (iii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

A-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be
construed in accordance with and governed by the laws of the State of New York.

 

A-6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C-1

[FORM OF]

BORROWING REQUEST

Date:5                     ,         

 

To: Credit Suisse AG, Cayman Islands Branch

   Eleven Madison Avenue

   New York, NY 10010

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of [                         ], 2016 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Claire’s Inc. (formerly known as Bauble Holdings
Corp.), a Delaware corporation, Claire’s Stores, Inc., a Florida corporation
(the “Borrower”), the Lenders from time to time party thereto (“Lenders”) and
Credit Suisse AG, Cayman Islands Branch, as administrative agent for the Lenders
(the “Administrative Agent”). Capitalized terms used and not defined herein have
the meanings ascribed to such terms in the Credit Agreement. This notice
constitutes a Borrowing Request, and the Borrower hereby requests a Borrowing
under the Credit Agreement, and in connection therewith, the Borrower specifies
the following information with respect to such Borrowing:

 

  1. The Borrowing will be a Borrowing of                      Loans.6

 

  2. The Business Day of the proposed Borrowing is                     .

 

  3. The aggregate amount of the proposed Borrowing is $            .

 

  4. The Borrowing is comprised of $             of ABR Loans and $            
of Eurocurrency Loans.

 

  5. The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the Borrowing shall be              months.

 

5  Must be received by the Administrative Agent no later than (a) 12:00 p.m.,
Local Time three (3) Business Days prior to the proposed Borrowing in the case
of a Eurocurrency Borrowing and (b) 12:00 p.m., Local Time one (1) Business Day
before the date of the proposed Borrowing, in the case of an ABR Borrowing;
provided, that any such notice of an ABR Borrowing to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e) may be given not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing.

6  Specify Revolving Loans and/or Other Revolving Loans.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  6. The location and number of Borrower’s account to which the proceeds of such
Borrowing are to be disbursed is                     .

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement. The Borrower named below hereby represents and warrants that the
conditions specified in paragraphs (b) and (c) of Section 4.01 of the Credit
Agreement are satisfied.

 

Very truly yours, CLAIRE’S STORES, INC.

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C-3

[FORM OF]

LETTER OF CREDIT REQUEST

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent for

the Lenders referred to below

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Group Manager

[DATE]1

To:                     ,2 as Letter of Credit Issuer [Address]

Attention:

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of                          , 2016 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Claire’s Inc. (formerly known as Bauble Holdings
Corp.), a Delaware corporation, Claire’s Stores, Inc., a Florida corporation
(the “Borrower”), the Lenders from time to time party thereto (“Lenders”) and
Credit Suisse AG, Cayman Islands Branch, as administrative agent for the Lenders
(the “Administrative Agent”). Capitalized terms used and not defined herein have
the meanings ascribed to such terms in the Credit Agreement.

The undersigned hereby requests that                                         ,3
as Letter of Credit Issuer, issue a Letter of Credit for the account of
                    4 on                          , 20    5 (the “Date of
Issuance”) in the aggregate stated amount of                     .6 The
requested Letter of Credit shall be denominated in                     7 and
will be a [Standby Letter of Credit][Trade Letter of Credit].

 

1  Request date must be a Business Day and must be received by the
Administrative Agent three Business Days in advance of the requested date of
issuance, amendment or extension or such shorter period as the Administrative
Agent and the Issuing Bank in their sole discretion may agree.

2  Insert name of Letter of Credit Issuer.

3  Insert name of Letter of Credit Issuer.

4  Insert name of Credit Party the Letter of Credit is being issued on behalf
of.

5  Insert proposed issuance date.

6  Insert stated amount of Letter of Credit.

7  Dollars or an Alternate Currency.

 

C-3 - 9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The beneficiary of the requested Letter of Credit will be                     8
and the address of such beneficiary is                                         .
The Letter of Credit will have a stated expiration date of                     ,
20    .9 The Letter of Credit will support
                                        .10

The undersigned hereby certifies that, on the date of this Letter of Credit
Request and on the Date of Issuance, the conditions to issuance of any Letter of
Credit specified in Section 4.01 of the Credit Agreement have been satisfied.

Copies of all documentation reasonably requested by the Administrative Agent
and/or the Issuing Bank with respect to the supported transaction are attached
hereto.

 

[CLAIRE’S STORES, INC.]11

By:

 

 

  Name:   Title:

 

 

8  Insert name and address of beneficiary.

9  Insert the last date upon which drafts may be presented in accordance with
the Credit Agreement.

10  Insert brief description of obligations to be supported by the Letter of
Credit.

11  Insert name of Credit Party if different than the Borrower.

 

C-3 - 10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D

[FORM OF]

INTEREST ELECTION REQUEST

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent

for the Lenders referred to below

Eleven Madison Avenue

New York, New York 10010

Attention: Agency Group

[DATE]

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of                          , 2016 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Claire’s Inc. (formerly known as Bauble Holdings
Corp.), a Delaware corporation, Claire’s Stores, Inc., a Florida corporation
(the “Borrower”), the Lenders from time to time party thereto (“Lenders”), and
Credit Suisse AG, Cayman Islands Branch, as administrative agent for the Lenders
(the “Administrative Agent”). Capitalized terms used and not defined herein have
the meanings ascribed to such terms in the Credit Agreement.

This notice constitutes a notice of conversion or notice of continuation, as
applicable (an “Election”), under Section 2.07 of the Credit Agreement, and the
Borrower hereby irrevocably notifies the Administrative Agent of the following
information with respect to the conversion or continuation requested hereby:

 

(i)

   Borrowing to which Interest Election applies:      Principal Amount:       
Type (ABR/Eurocurrency):        Interest Period (if Eurocurrency):    

(ii)

   Effective Date of Election:    

(iii)

   Resulting Borrowings(s)     

Resulting Borrowing (1)

    

Principal Amount (or % of Borrowing in (1))

      

Type (ABR/Eurocurrency):

      

Interest Period (if Eurocurrency):

      

Resulting Borrowing (2)1

    

Principal Amount (or % of Borrowing in (i))

      

Type (ABAR/Eurocurrency):

      

Interest Period (if Eurocurrency):

   

 

1  Add as many resulting Borrowings as applicable.

 

D-11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The undersigned certifies, represents and warrants on behalf of the Borrower
that the Borrower is entitled to receive the requested continuation or
conversion under the terms and conditions of the Credit Agreement.

 

CLAIRE’S STORES, INC.

By:

 

 

  Name:   Title:

 

D-12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit E

AMENDED AND RESTATED

GUARANTEE AND COLLATERAL AGREEMENT

Dated as of [    ], 2016,

among

CLAIRE’S INC.,

CLAIRE’S STORES, INC.,

as Borrower,

each Subsidiary Loan Party,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page   Article I    DEFINITIONS   

Section 1.01.

  

Credit Agreement

     1   

Section 1.02.

  

Other Defined Terms

     1    Article II    GUARANTEE   

Section 2.01.

  

Guarantee

     4   

Section 2.02.

  

Guarantee of Payment

     5   

Section 2.03.

  

No Limitations, Etc

     5   

Section 2.04.

  

Reinstatement

     6   

Section 2.05.

  

Agreement To Pay; Contribution; Subrogation

     6   

Section 2.06.

  

Information

     7   

Section 2.07.

  

Maximum Liability

     7   

Section 2.08.

  

Payment Free and Clear of Taxes

     7    Article III    PLEDGE OF SECURITIES   

Section 3.01.

  

Pledge

     8   

Section 3.02.

  

Delivery of the Pledged Collateral

     8   

Section 3.03.

  

Representations, Warranties and Covenants

     10   

Section 3.04.

  

Registration in Nominee Name; Denominations

     11   

Section 3.05.

  

Voting Rights; Dividends and Interest, Etc

     12    Article IV    SECURITY INTERESTS IN OTHER PERSONAL PROPERTY   

Section 4.01.

  

Security Interest

     13   

Section 4.02.

  

Representations and Warranties

     16   

Section 4.03.

  

Covenants

     18   

Section 4.04.

  

Other Actions

     20   

Section 4.05.

  

Covenants Regarding Patent, Trademark and Copyright Collateral

     21   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

          Page  

Article V

REMEDIES

  

  

Section 5.01.

  

Remedies Upon Default

     23   

Section 5.02.

  

Application of Proceeds

     24   

Section 5.03.

  

Securities Act, Etc

     25   

Article VI

INDEMNITY, SUBROGATION AND SUBORDINATION

  

  

Section 6.01.

  

Indemnity

     26   

Section 6.02.

  

Contribution and Subrogation

     26   

Section 6.03.

  

Subordination; Subrogation

     27   

Article VII

MISCELLANEOUS

  

  

Section 7.01.

  

Notices

     29   

Section 7.02.

  

Security Interest Absolute

     29   

Section 7.03.

  

Limitation By Law

     29   

Section 7.04.

  

Binding Effect; Several Agreement

     29   

Section 7.05.

  

Successors and Assigns

     30   

Section 7.06.

  

Administrative Agent’s Fees and Expenses; Indemnification

     30   

Section 7.07.

  

Administrative Agent Appointed Attorney-in-Fact

     30   

Section 7.08.

  

GOVERNING LAW

     31   

Section 7.09.

  

Waivers; Amendment

     31   

Section 7.10.

  

WAIVER OF JURY TRIAL

     32   

Section 7.11.

  

Severability

     32   

Section 7.12.

  

Counterparts

     32   

Section 7.13.

  

Headings

     32   

Section 7.14.

  

Jurisdiction; Consent to Service of Process

     32   

Section 7.15.

  

Termination or Release

     33   

Section 7.16.

  

Additional Subsidiaries

     34   

Section 7.17.

  

Right of Set-off

     34   

Section 7.18.

  

Intercreditor Agreements

     34   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated as [    ], 2016
(this “Agreement”), among CLAIRE’S INC., a Delaware corporation (“Holdings”),
CLAIRE’S STORES, INC., a Florida corporation (the “Borrower”), each Subsidiary
Loan Party and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent
and collateral agent (in such capacities, the “Administrative Agent”) for the
Secured Parties (as defined below).

Reference is made to the Second Amended and Restated Credit Agreement dated as
of [    ], 2016 (as amended, restated, amended and restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
Holdings, the Borrower, the Lenders party thereto from time to time and the
Administrative Agent.

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. Holdings and the Subsidiary Loan Parties are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All capitalized terms defined in the New York UCC (as
defined herein) and not defined in this Agreement have the meanings specified
therein. The term “instrument” shall have the meaning specified in Article 9 of
the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABL Intercreditor Agreement” has the meaning assigned to such term in the
Credit Agreement.

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Collateral” means the collective reference to Article 9 Collateral and Pledged
Collateral.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Copyright License” means any written agreement, now or hereafter in effect, any
right granting any right to any Pledgor under any Copyright now or hereafter
owned by any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule II, (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing and (d)
all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property (but excluding “intent-to-use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment
to Allege Use or a Statement of Use under Sections 1(e) and 1(d) of the Lanham
Act has been filed, to the extent that, and solely during the period for which,
any assignment of an “intent-to-use” application prior to such filing would
violate the Lanham Act), goodwill, registrations, franchises, tax refund claims
and any guarantee, claim, security interest or other security held by or granted
to any Pledgor to secure payment by an Account Debtor of any of the Accounts.

“Guarantors” means Holdings (prior to a Borrower Qualified IPO), and the
Subsidiary Loan Parties.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Pledgor, including inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.

“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Administrative Agent.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“IP Agreements” means all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Pledgor, now or hereafter, is a party
or a beneficiary, including, without limitation, the agreements set forth on
Schedule II hereto.

“Loan Document Obligations” has the meaning assigned to such term in the Credit
Agreement.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” has the meaning assigned to such term in the Credit Agreement.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule II, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
II, (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in- part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein, (c) all claims for, and rights
to sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Permitted Liens” means any Lien permitted by Section 6.02 of the Credit
Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” shall mean the Borrower and each Guarantor.

“Secured Parties” means (a) the Lenders (and any Affiliate of a Lender
designated by the Borrower as a provider of cash management services to which
any obligation referred to

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in clause (c) of the definition of the term Obligations is owed), (b) the
Administrative Agent, (c) each Issuing Bank, (d) each counterparty to any Swap
Agreement entered into with a Loan Party or any Affiliate of a Loan Party, the
obligations under which constitute Obligations, (e) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (f) the successors and permitted assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Loan Party” means any Subsidiary that is a party hereto or any
Subsidiary that becomes a party hereto pursuant to Section 7.16.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof (except
for “intent-to-use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an Amendment to Allege Use or a Statement of Use under Sections 1(c) and
1(d) of the Lanham Act has been filed, to the extent that any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act),
and all renewals thereof, including those listed on Schedule II, (b) all
goodwill associated therewith or symbolized thereby, (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing and (d)
all income, royalties damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

ARTICLE II

GUARANTEE

Section 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, to the Administrative Agent, for the ratable
benefit of the Secured Parties, as a primary obligor and not merely as a surety,
the due and punctual payment and performance of the Obligations. Each Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee notwithstanding any extension or renewal of any
Obligation. Each Guarantor waives presentment to, demand or payment from and
protest to the Borrower or any other Loan Party of any of the Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Secured Party to any security held for the payment of the Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Secured Party in favor of the Borrower or any
other person.

Section 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.15 and except as
provided in Section 2.07, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise (other than defense of payment
or performance). Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by,
and each Guarantor hereby waives any defense to the enforcement hereof by reason
of:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, increase in the
Obligations with respect to, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Obligations);

(vi) any illegality, lack of validity or enforceability of any Obligation;

(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any Obligation;

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(viii) the existence of any claim, set-off or other rights that the Guarantors
may have at any time against the Borrower, the Administrative Agent, any other
Secured Party or any other person, whether in connection herewith or any
unrelated transactions; provided that nothing herein will prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

(ix) any action permitted or authorized hereunder; or

(x) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense to, or a legal or equitable discharge of, the Borrower or any
Guarantor or any other guarantor or surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the
Obligations (other than contingent or unliquidated obligations or
liabilities). The Administrative Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with any other Loan Party or exercise any other right or
remedy available to them against any other Loan Party, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations (other than contingent or unliquidated obligations or
liabilities) have been paid in full in cash or immediately available funds. To
the fullest extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any other Loan Party, as the case may be, or any security.

Section 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower or any other Loan Party or
otherwise.

Section 2.05. Agreement To Pay; Contribution; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Borrower to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to the Administrative Agent for distribution to the applicable Secured Parties
in cash or immediately available funds the amount of such unpaid
Obligation. Each Guarantor hereby unconditionally and irrevocably agrees that in
the event any payment shall be required to be made to any Secured Party under
this guarantee or any other guarantee, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents. Upon payment by any Guarantor
of any sums to the Administrative Agent as provided above, all rights of such
Guarantor against the Borrower, or other Loan Party or any other Guarantor
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Article VI.

Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other, Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

Section 2.07. Maximum Liability. Each Guarantor, and by its acceptance of this
guarantee, the Administrative Agent and each Secured Party hereby confirms that
it is the intention of all such Persons that this guarantee and the Obligations
of each Guarantor hereunder not constitute a fraudulent transfer or conveyance
for purposes of the U.S. Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this guarantee and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this guarantee at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this guarantee not constituting a fraudulent
transfer or conveyance.

Section 2.08. Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by any Loan Party are required to be made pursuant to the terms of
Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of the
Credit Agreement shall apply to each Guarantor mutatis mutandis.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE III

PLEDGE OF SECURITIES

Section 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of its Obligations, each Pledgor hereby assigns and pledges to
the Administrative Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and permitted assigns, for the ratable benefit of the Secured
Parties, a security interest in all of such Pledgor’s right, title and interest
in, to and under (a) the Equity Interests directly owned by it (including those
listed on Schedule I) and any other Equity Interests obtained in the future by
such Pledgor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include (i)(A) more
than 65% of the issued and outstanding voting Equity Interests of any “first
tier” Foreign Subsidiary directly owned by such Pledgor, (B) more than 65% of
the issued and outstanding voting Equity Interests of any “first tier” Qualified
CFC Holding Company directly owned by such Pledgor, (C) any issued and
outstanding Equity Interest of any Foreign Subsidiary that is not a first tier
Foreign Subsidiary, or (D) any issued and outstanding Equity Interests of any
Qualified CFC Holding Company that is not a “first tier” Qualified CFC Holding
Company, (ii) to the extent applicable law requires that a Subsidiary of such
Pledgor issue directors’ qualifying shares or similar shares, such shares or
nominee or other similar shares, (iii) any Equity Interests with respect to
which a grant of security is not required by reason of Section 5.10(g) of the
Credit Agreement, or (iv) any Equity Interests of a Subsidiary (which Subsidiary
is set forth on Schedule 1.01A to the Credit Agreement) to the extent that, as
of the Second Restatement Effective Date, and for so long as, such a pledge of
such Equity Interests would violate applicable law or an enforceable contractual
obligation binding on or relating to such Equity Interests; (b)(i) the debt
obligations listed opposite the name of such Pledgor on Schedule I, (ii) any
debt securities in the future issued to such Pledgor and (iii) the certificates,
promissory notes and any other instruments, if any, evidencing such debt
securities (the “Pledged Debt Securities”); (c) subject to Section 3.05 hereof,
all payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other proceeds
received in respect of, the property referred to in clauses (a) and (b) above;
(d) subject to Section 3.05 hereof, all rights and privileges of such Pledgor
with respect to the securities and other property referred to in clauses (a),
(b) and (c) above; and (e) all proceeds of any of the foregoing (the items
referred to in clauses (a) through (e) above being collectively referred to as
the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and permitted assigns, for the
ratable benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

Section 3.02. Delivery of the Pledged Collateral. (a) Each Pledger agrees
promptly to deliver or cause to be delivered to the Administrative Agent, for
the ratable benefit of the Secured Parties, any and all Pledged Securities to
the extent such Pledged Securities are either (i) Equity Interests or (ii)
promissory notes or other instruments evidencing Indebtedness required to be
delivered pursuant to paragraph (b) of this Section 3.02. If any Pledged Stock
that

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

is uncertificated on the Second Restatement Effective shall hereafter become
certificated, the applicable Pledgor shall promptly cause the certificate or
certificates representing Pledged Stock to be delivered to the Administrative
Agent, as agent for the Secured Parties, together with the accompanying stock
powers or other documentation required by Section 3.02(c). None of the Pledgors
shall permit any other party to “control” (for purposes of Section 8-106 of the
New York UCC (or any analogous provision of the Uniform Commercial Code in
effect in the jurisdiction whose law applies)) any uncertificated securities
that constitute Pledged Collateral other than the Administrative Agent, as agent
for the Secured Parties.

(b) Each Pledgor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5.0 million (other than (i)
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of Holdings, the Borrower and its
Subsidiaries or (ii) to the extent that a pledge of such promissory note or
instrument would violate applicable law) owed to such Pledgor by any person to
be evidenced by a duly executed promissory note that is pledged and delivered to
the Administrative Agent, for the ratable benefit of the Secured Parties,
pursuant to the terms hereof. To the extent any such promissory note is a demand
note, each Pledgor party thereto agrees, if requested by the Administrative
Agent, to immediately demand payment thereunder upon an Event of Default
specified under Section 7.01(b), (c), (f), (h) or (i) of the Credit Agreement
unless such demand would not be commercially reasonable or would otherwise
expose such Pledgor to liability to the maker.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Administrative Agent and by such other instruments and
documents as the Administrative Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents (including issuer acknowledgments in respect
of uncertificated securities) as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule I
(or a supplement to Schedule I, as applicable) and made a part hereof; provided
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

(d) In the event any Pledged Securities constitute uncertificated securities and
the issuer thereof is not a party hereto, the applicable Pledgor shall, pursuant
to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, either (i) cause such issuer to agree to comply with
instructions from the Administrative Agent without further consent of any
Pledgor or (ii) cause such issuer to register the Administrative Agent as the
registered owner of such uncertificated security.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Administrative
Agent, for the ratable benefit of the Secured Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
shares of each class of the Equity Interests of the issuer thereof represented
by such Pledged Stock and includes all Equity Interests, debt securities and
promissory notes or instruments evidencing Indebtedness required to be (i)
pledged in order to satisfy the Collateral and Guarantee Requirement, or (ii)
delivered pursuant to Section 3.02(b);

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Pledgor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and (i)
in the case of Pledged Stock, are fully paid and nonassessable (other than with
respect to Pledged Stock consisting of membership interests of limited liability
companies to the extent provided in Sections 18-502 and 18-607 of the Delaware
Limited Liability Company Act) and (ii) in the case of Pledged Debt Securities
(solely with respect to Pledged Debt Securities issued by a person that is not a
Subsidiary of Holdings or an Affiliate of any such subsidiary, to the best of
each Pledgor’s knowledge) are legal, valid and binding obligations of the
issuers thereof, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding at law or in equity) and an implied covenant of good
faith and fair dealing;

(c) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by such Pledgor, (ii) holds the same
free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Stock (other than partnership interests) is
and will continue to be freely transferable and assignable, and none of the
Pledged Stock is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Stock hereunder, the sale or disposition thereof pursuant hereto
or the exercise by the Administrative Agent of rights and remedies hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

(g) by virtue of the execution and delivery by the Pledgors of this Agreement,
when any Pledged Securities (including Pledged Stock of any Domestic Subsidiary,
or any Qualified CFC Holding Company) are delivered to the Administrative Agent,
for the ratable benefit of the Secured Parties, in accordance with this
Agreement and a financing statement covering such Pledged Securities is filed in
the appropriate filing office, the Administrative Agent will obtain, for the
ratable benefit of the Secured Parties, a legal, valid and perfected lien upon
and security interest in such Pledged Securities under the New York UCC, subject
only to Permitted Liens, as security for the payment and performance of the
Obligations;

(h) each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and agrees to transfer record ownership of the securities
issued by it in connection with any request by the Administrative Agent; and

(i) the Pledgors shall not amend, or permit to be amended, the limited
liability company agreement (or operating agreement or similar agreement) or
partnership agreement of any Subsidiary of any Loan Party whose Equity Interests
are, or are required to be, Collateral in a manner to cause such Equity
Interests to not constitute a security under Section 8-103 of the New York UCC
or the corresponding code or statute of any other applicable jurisdiction unless
such Loan Party shall have first delivered 30 days written notice to the
Administrative Agent and shall have taken all actions contemplated hereby and as
otherwise reasonably required by the Administrative Agent to maintain the
security interest of the Administrative Agent therein as a valid, perfected,
first priority security interest (subject to Permitted Liens).

Section 3.04. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Pledgor, endorsed or assigned in blank or in favor of the
Administrative Agent or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent). Each Pledgor will promptly give to the Administrative Agent
copies of any notices or other communications received by it with respect to
Pledged Securities registered in the name of such Pledgor. If an Event of
Default shall have occurred and be continuing, the Administrative Agent shall
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Pledgor shall use its commercially reasonable efforts to
cause any Loan Party that is not a party to this Agreement to comply with a
request by the Administrative Agent, pursuant to this Section 3.04, to exchange
certificates representing Pledged Securities of such Loan Party for certificates
of smaller or larger denominations.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.05. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Administrative
Agent shall have given notice to the relevant Pledgors of the Administrative
Agent’s intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that, except as
permitted under the Credit Agreement, such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of any of
the Administrative Agent or the other Secured Parties under this Agreement, the
Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same.

(ii) The Administrative Agent shall promptly execute and deliver to each
Pledgor, or cause to be executed and delivered to such Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise and (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities in
.connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid in surplus, shall be and
become part of the Pledged Collateral, and, if received by any Pledgor, shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent, for the ratable benefit of the Secured
Parties, and shall be forthwith delivered to the Administrative Agent, for the
ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Administrative Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Pledgor to
dividends, interest, principal or other distributions that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.05 shall
cease, and all such rights shall thereupon become vested, for the ratable

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

benefit of the Secured Parties, in the Administrative Agent which shall have the
sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions; provided, however, that even after
the occurrence of an Event of Default, any Pledgor may continue to exercise
dividend and distribution rights solely to the extent permitted under subclause
(i), subclause (iii) and subclause (v) of Section 6.06(b) of the Credit
Agreement. All dividends, interest, principal or other distributions received by
any Pledgor contrary to the provisions of this Section 3.05 shall not be
commingled by such Pledgor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Administrative Agent, for the ratable benefit of the Secured Parties, and shall
be forthwith delivered to the Administrative Agent, for the ratable benefit of
the Secured Parties in the same form as so received (endorsed in a manner
reasonably satisfactory to the Administrative Agent). Any and all money and
other property paid over to or received by the Administrative Agent pursuant to
the provisions of this paragraph (b) shall be retained by the Administrative
Agent in an account to be established by the Administrative Agent upon receipt
of such money or other property and shall be applied in accordance with the
provisions of Section 5.02 hereof. After all Events of Default have been cured
or waived and the Borrower has delivered to the Administrative Agent a
certificate to that effect, the Administrative Agent shall promptly repay to
each Pledgor (without interest) all dividends, interest, principal or other
distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 3.05 and that remain in such
account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.05, and the obligations
of the Administrative Agent under paragraph (a)(ii) of this Section 3.05, shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, for the ratable benefit of the Secured Parties, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers; provided that, unless otherwise directed by the Required Lenders,
the Administrative Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Pledgors to exercise
such rights. After all Events of Default have been cured or waived and the
Borrower has delivered to the Administrative Agent a certificate to that effect,
each Pledgor shall have the right to exercise the voting and/or consensual
rights and powers that such Pledgor would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above.

ARTICLE IV

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

Section 4.01. Security Interest. (a) As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of the Obligations, each Pledgor hereby assigns and pledges
to the Administrative Agent, its successors and permitted assigns, for the
ratable benefit of the Secured Parties, and hereby grants to the Administrative
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Parties, a security interest (the “Security Interest”) in all right,
title and interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

by such Pledgor or in which such Pledgor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Letter of Credit Rights;

(xi) all Commercial Tort Claims;

(xii) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in, and the definitions of
“Security Interest” and “Article 9 Collateral” shall not include, (a) any
vehicle covered by a certificate of title or ownership, whether now owned or
hereafter acquired, (b) any assets (including Equity Interests), whether now
owned or hereafter acquired, with respect to which the Collateral and Guarantee
Requirement or the other paragraphs of Section 5.10 of the Credit Agreement
would not be required to be satisfied by reason of Section 5.10(g) of the Credit
Agreement if hereafter acquired, (c) any property excluded from the definition
of Pledged Collateral by virtue of the proviso to Section 3.01 hereof, (d) any
Letter of Credit Rights to the extent any Pledgor is required by applicable law
to apply the proceeds of a drawing of such Letter of Credit for a specified
purpose, (e) any Pledgor’s right, title or interest in any license, contract or
agreement to which such Pledgor is a party or any of its right, title or
interest thereunder to the extent, but only to the extent, that such a grant
would, under the terms of such license, contract or agreement,

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

result in a breach of the terms of, or constitute a default under, or result in
the abandonment, invalidation or unenforceability of, any license, contract or
agreement to which such Pledgor is a party (other than to the extent that any
such term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the New York UCC or any other applicable law (including, without
limitation, Title 11 of the United States Code) or principles of equity);
provided that immediately upon the ineffectiveness, lapse or termination of any
such provision, the Collateral shall include, and such Pledgor shall be deemed
to have granted a security interest in, all such rights and interests as if such
provision had never been in effect, or (f) any Equipment owned by any Pledgor
that is subject to a purchase money lien or a Capital Lease Obligation if the
contract or other agreement in which such Lien is granted (or the documentation
providing for such Capital Lease Obligation) prohibits or requires the consent
of any person other than the Pledgors as a condition to the creation of any
other security interest on such Equipment.

(b) Each Pledgor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Pledger is an organization, the type of organization
and any organizational identification number issued to such Pledgor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Administrative Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property”. Each Pledgor agrees to provide such information
to the Administrative Agent promptly upon request.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be reasonably necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Pledgor’ without the signature of such
Pledgor, and naming such Pledgor or the Pledgors as debtors and the
Administrative Agent as secured party. Notwithstanding anything to the contrary
herein, no Pledgor shall be required to take any action under the laws of any
jurisdiction other than the United States (or any political subdivision thereof)
and its territories and possessions for the purpose of perfecting the Security
Interest in any Article 9 Collateral of such Pledgor constituting Patents,
Trademarks or Copyrights unless required by the Administrative Agent, in its
reasonable discretion.

(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Pledgor with respect to or arising
out of the Article 9 Collateral.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 4.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Administrative Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained and is in full force and effect
or has otherwise been disclosed herein or in the Credit Agreement.

(b) The information set forth in the schedules attached hereto is correct and
complete, in all material respects, as of the Second Restatement Effective
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral that have
been prepared by the Administrative Agent for filing in each governmental,
municipal or other office specified in Schedule III (or specified by notice from
the Borrower to the Administrative Agent after the Second Restatement Effective
Date in the case of filings, recordings or registrations required by Section
5.10 of the Credit Agreement) constitute all the filings, recordings and
registrations (except to the extent that filings are required to be made in the
United States Patent and Trademark Office and the United States Copyright
Office, or any similar office in any other jurisdiction, in order to perfect the
Security Interest in Article 9 Collateral consisting of United States Patents,
United States registered Trademarks and United States registered Copyrights)
that are necessary to publish notice of and protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties) in respect
of all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Pledgor represents and warrants that a fully executed
Intellectual Property Security Agreement containing a description of all Article
9 Collateral consisting of Intellectual Property with respect to United States
Patents (and Patents for which United States applications are pending), United
States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
(and Copyrights for which United States registration applications are pending)
has been delivered to the Administrative Agent for recording with the United
States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and reasonably requested by the
Administrative Agent, to protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such Intellectual Property in which a security interest may be
perfected by recording with the United States Patent and Trademark Office and
the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than the Uniform Commercial Code financings statements referred to above,
and other than such actions as are necessary to perfect the Security Interest
with respect to any Article 9 Collateral consisting of United States Patents,
Trademarks and Copyrights (or registration or application for registration
thereof) acquired or developed after the Second Restatement Effective Date).

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of the
Intellectual Property Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be prior to any other Lien on any of the Article
9 Collateral other than Permitted Liens.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Pledgor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $5.0 million as of the Second Restatement Effective Date except as indicated
on Schedule IV.

(f) Except as set forth in Schedule V, as of the Second Restatement Effective
Date, all Accounts have been originated by the Pledgors and all Inventory has
been produced or acquired by the Pledgors in the ordinary course of business.

(g) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”), to the best of each Pledgor’s
knowledge:

(i) The Intellectual Property Collateral set forth on Schedule II includes all
of the material Patents (and Patents for which United States applications are
pending), domain names, registered Trademarks, (and Trademarks for which United
States registration applications are pending), registered Copyrights (and
Copyrights for which United States registration applications are pending) and
material IP Agreements owned by such Pledgor as of the Second Restatement
Effective Date.

(ii) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part (except for office actions
issued in the ordinary course by the United States Patent and Trademark Office
or any similar office in any foreign jurisdiction), and, to the best of such
Pledgor’s knowledge, is valid and enforceable, except as would not reasonably be
expected to have a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) Such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral in full force and effect in the United
States and such Pledgor has used proper statutory notice in connection with its
use of each Patent, Trademark and Copyright in the Intellectual Property
Collateral, in each case, except to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

(iv) With respect to each IP Agreement, the absence, termination or violation of
which would reasonably be expected to have a Material Adverse Effect: (A) such
Pledgor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Pledgor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) neither such Pledgor nor any other party to such IP Agreement is in
breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.

(v) Except as would not reasonably be expected to have a Material Adverse
Effect, no Pledgor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

Section 4.03. Covenants. (a) Each Pledgor agrees to provide at least 10 days’
prior written notice to the Administrative Agent of any change (i) in its
corporate or organization name, (ii) in its identity or type of organization or
corporate structure, (iii) in its Federal Taxpayer Identification Number or
organizational identification number or (iv) in its “location” (determined as
provided in UCC Section 9-307). Each Pledgor agrees promptly to provide the
Administrative Agent with certified organizational documents reflecting any of
the changes described in the immediately preceding sentence. Each Pledgor agrees
not to effect or permit any change referred to in the first sentence of this
paragraph (a) unless all filings have been made, or will have been made within
any applicable statutory period, under the Uniform Commercial Code or otherwise
that are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Article 9 Collateral (subject only to Permitted
Liens), for the ratable benefit of the Secured Parties. Each Pledgor agrees
promptly to notify the Administrative Agent if any material portion of the
Article 9 Collateral owned or held by such Pledgor is damaged or destroyed.

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Administrative Agent, for the ratable
benefit of the Secured Parties, in the Article 9 Collateral and the priority
thereof against any Lien that is not a Permitted Lien.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement and the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Article 9 Collateral that is in excess of $5.0 million shall be
or become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged and delivered to the Administrative Agent,
for the ratable benefit of the Secured Parties, duly endorsed in a manner
reasonably satisfactory to the Administrative Agent.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Pledgors, to
supplement this Agreement by supplementing Schedule II or adding additional
schedules hereto to specifically identify any asset or item that may constitute
material Copyrights, Patents, Trademarks, or IP Agreements; provided that any
Pledgor shall have the right, exercisable within 30 days after the Borrower has
been notified by the Administrative Agent of the specific identification of such
Article 9 Collateral, to advise the Administrative Agent in writing of any
inaccuracy of the representations and warranties made by such Pledgor hereunder
with respect to such Article 9 Collateral. Each Pledgor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Article 9 Collateral within 30 days after the date
it has been notified by the Administrative Agent of the specific identification
of such Article 9 Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Administrative Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third person, by contacting Account Debtors or the third person possessing
such Article 9 Collateral for the purpose of making such a verification. The
Administrative Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

(e) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Pledgor fails to do so as required by the Credit Agreement or
this Agreement, and each Pledgor jointly and severally agrees to reimburse the
Administrative Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Administrative Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Party to cure or perform, any covenants or other promises of any Pledgor with
respect to taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

(f) Each Pledgor (rather than the Administrative Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Administrative Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Credit Agreement
and the other provisions hereof. None of the Pledgors shall make or permit to be
made any transfer of the Article 9 Collateral and each Pledgor shall remain at
all times in possession of the Article 9 Collateral owned by it, except as
permitted by the Credit Agreement and the other provisions hereof.

(h) None of the Pledgors will, without the Administrative Agent’s prior written
consent (which consent shall not be unreasonably withheld), grant any extension
of the time of payment of any Accounts included in the Article 9 Collateral,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any person liable for the payment thereof or allow
any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with prudent business practices or as otherwise
permitted under the Credit Agreement.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Pledgor’s true and lawful agent (and attorney-in-fact) for the
purpose, during the continuance of an Event of Default, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Pledgor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or under the Credit Agreement or to pay any premium in
whole or part relating thereto, the Administrative Agent may, without waiving or
releasing any obligation or liability of the Pledgors hereunder or any Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent reasonably deems advisable. All sums disbursed by the
Administrative Agent in connection with this Section 4.03(i), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Pledgors to the Administrative
Agent and shall be additional Obligations secured hereby.

Section 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, for the ratable benefit of the Secured Parties, the Administrative
Agent’s security interest in the Article 9

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Collateral, each Pledgor agrees, in each case at such Pledgor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or Tangible Chattel Paper evidencing an amount in
excess of $5.0 million, such Pledgor shall forthwith endorse, assign and deliver
the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article III,
if any Pledgor shall at any time hold or acquire any Certificated Security, such
Pledgor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Administrative Agent may from time to time
reasonably specify. If any security of a domestic issuer now owned or hereafter
acquired by any Pledgor is uncertificated and is issued to such Pledgor or its
nominee directly by the issuer thereof, such Pledgor shall promptly notify the
Administrative Agent of such uncertificated securities and (i) upon the
Administrative Agent’s reasonable request or (ii) upon the occurrence and during
the continuance of an Event of Default, such Pledgor shall pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (x) cause the issuer to agree to comply with instructions from the
Administrative Agent as to such security, without further consent of any Pledgor
or such nominee, or (y) cause the issuer to register the Administrative Agent as
the registered owner of such security.

(c) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5.0 million,
such Pledgor shall promptly notify the Administrative Agent thereof in a writing
signed by such. Pledgor, including a summary description of such claim, and
grant to the Administrative Agent in writing a security interest therein and in
the proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Administrative Agent.

Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement: (a) Each Pledgor agrees that it
will not knowingly do any act or omit to do any act (and will exercise
commercially reasonable efforts to prevent its licensees from doing any act or
omitting to do any act) whereby any Patent that is material to the normal
conduct of such Pledgor’s business may become prematurely invalidated,
abandoned, lapsed or dedicated to the public, and agrees that it shall take
commercially reasonable steps with respect to any material products covered by
any such Patent as necessary and sufficient to establish and preserve its rights
under applicable patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each material Trademark necessary to
the normal conduct of such Pledgor’s business, (i) maintain such Trademark in
full force free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark
and (iii) not knowingly use or knowingly permit its licensees’ use of such
Trademark in violation of any third-party rights.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use a copyright notice as necessary and
sufficient to establish and preserve its rights under applicable copyright laws.

(d) Each Pledgor shall notify the Administrative Agent promptly if it knows that
any Patent, Trademark or Copyright material to the normal conduct of such
Pledgor’s business may imminently become abandoned, lapsed or dedicated to the
public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Pledgor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Administrative Agent on an annual basis of each
application filed by itself, or through any agent, affiliate, employee, licensee
or designee, for any Patent with the United States Patent and Trademark Office
and each application filed by itself, or through any agent, employee, affiliate,
licensee or designee, for registration of any Trademark or Copyright with the
United States Patent and Trademark Office, the United States Copyright Office or
any comparable office or agency in any other country filed during the preceding
twelve-month period, and (ii) upon the reasonable request of the Administrative
Agent, execute and deliver any and all agreements, instruments, documents and
papers as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest in such Patent, Trademark or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
past practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) material to the normal conduct of such Pledgor’s business
and to maintain (i) each issued Patent and (ii) the registrations of each
Trademark and each Copyright that is material to the normal conduct of such
Pledgor’s business, including, when applicable and necessary in such Pledgor’s
reasonable business judgment, timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if any Pledgor believes necessary in its reasonable business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Administrative Agent and shall, if such Pledgor deems it necessary in its
reasonable business judgment, promptly sue and recover any and all damages, and
take such other actions as are reasonably appropriate under the circumstances.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE V

REMEDIES

Section 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Administrative Agent or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or a nonexclusive basis, any such Article 9 Collateral throughout
the world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained with the
use of commercially reasonable efforts, which each Pledgor hereby agrees to use)
and (b) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Pledgor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the applicable Uniform Commercial Code or
other applicable law. Without limiting the generality of the foregoing, each
Pledgor agrees that the Administrative Agent shall have the right, subject to
the mandatory requirements of applicable law, to sell or otherwise dispose of
all or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Administrative Agent shall deem appropriate. The Administrative
Agent shall be authorized in connection with any sale of a security (if it deems
it advisable to do so) pursuant to the foregoing to restrict the prospective
bidders or purchasers to persons who represent and agree that they are
purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof upon consummation of any such sale of
Collateral pursuant to this Section 5.01, the Administrative Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Pledgor, and each Pledgor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Pledgor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.

The Administrative Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or the portion thereof, to be sold may
be sold

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in one lot as an entirety or in separate parcels, as the Administrative Agent
may (in its sole and absolute discretion) determine. The Administrative Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given. The Administrative Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In the case of any sale of all or any part
of the Collateral made on credit or for future delivery, the Collateral so sold
may be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in the event that any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in the case of any such failure,
such Collateral may be sold again upon notice given in accordance with
provisions above. At any public (or, to the extent permitted by law, private)
sale made pursuant to this Section 5.01, any Secured Party may bid for or
purchase in cash, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Pledgor (all such
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Pledgor as a credit against the purchase price, and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Pledgor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property in accordance with Section 5.02 hereof without further accountability
to any Pledgor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Administrative Agent shall be free to carry out such sale pursuant to such
agreement and no Pledgor shall be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Administrative Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

Section 5.02. Application of Proceeds. The Administrative Agent shall promptly
apply the proceeds, moneys or balances of any collection or sale of Collateral,
as well as any Collateral consisting of cash, as follows: FIRST, to the payment
of all costs and expenses incurred by the Administrative Agent in connection
with such collection or sale or otherwise in connection with this Agreement, any
other Loan Document or any of the Obligations, including without limitation all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Pledgor, any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document, and all other fees, indemnities and other amounts
owing or reimbursable to the Administrative Agent under any Loan Document in its
capacity as such; SECOND, to payment of all fees, indemnities and other amounts
(other than principal and interest) payable to the Issuing Bank in capacity as
such and of

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any amount required to be paid to the Issuing Bank by any Revolving Facility
Lender pursuant to Section 2.05(e) and (h) of the Credit Agreement and not paid
by such Revolving Facility Lender (which shall be payable to the Administrative
Agent if the Administrative Agent advanced such payment to the Issuing Bank in
anticipation of such payment by such Revolving Facility Lender and otherwise, to
the Issuing Bank); THIRD, to the payment in full of the Obligations (the amounts
so applied to be distributed among the Secured Parties pro rata in accordance
with the respective amounts of the Obligations owed to them on the date of any
such distribution, which in the case of Letters of Credit, shall be paid by
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash in U.S. Dollars equal to the aggregate Revolving L/C Exposure as
of such date plus any accrued and unpaid interest thereon); and FOURTH, to the
Borrower, its successors or assigns, or as a court of competent jurisdiction may
otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Administrative Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Administrative Agent or such officer or be answerable in any way for the
misapplication thereof.

If, after receipt of any payment which is applied to the payment of all or any
part of any Obligations, the Administrative Agent or any Lender is for any
reason compelled to surrender such payment or proceeds to any person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible set-off,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender and the Borrower shall
be liable to pay to the Administrative Agent and the Lenders, and shall
indemnify the Administrative Agent and the Lenders and holds the Administrative
Agent and the Lenders harmless for the amount of such payment or proceeds
surrendered. The provisions of this paragraph shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds, and any such contrary action so taken shall be without prejudice to
the Administrative Agent’s and the Lenders’ rights under this Agreement and
shall be deemed to have been conditioned upon such payment or application of
proceeds having become final and irrevocable. The provisions of this paragraph
shall survive the termination of this Agreement.

Section 5.03. Securities Act, Etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Administrative Agent if the Administrative Agent were to attempt to dispose
of all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Administrative Agent in any attempt to dispose of all
or part of the Pledged Collateral under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. Each Pledgor
acknowledges and agrees that in light of such restrictions and limitations, the
Administrative Agent, in its sole and absolute discretion, (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws or, to the extent applicable, Blue Sky or other
state securities laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale. Each Pledgor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Administrative Agent shall incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 5.03 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Administrative Agent
sells.

Section 5.04. License. For the purpose of enabling the Administrative Agent to
exercise its rights and remedies under this Article V or otherwise in connection
with this Agreement, each Grantor hereby grants to the Administrative Agent an
irrevocable, non-exclusive and assignable license (exercisable without payment
or royalty or other compensation to any Grantor) to use, license or sublicense
any Intellectual Property Collateral.

ARTICLE VI

INDEMNITY, SUBROGATION AND SUBORDINATION

Section 6.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 6.03 hereof), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement in respect of any Obligation of
the Borrower, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment and (b)
in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
Obligation of the Borrower, the Borrower shall indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

Section 6.02. Contribution and Subrogation. Each Guarantor (other than Holdings)
(a “Contributing Guarantor”) agrees (subject to Section 6.03 hereof) that, in
the event a payment shall be made by any other Guarantor (other than Holdings)
hereunder in respect of any Obligation or assets of any other Guarantor (other
than Holdings and the Borrower) shall be

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

sold pursuant to any Security Document to satisfy any Obligation owed to any
Secured Party and such other Guarantor (the “Claiming Guarantor”) shall not have
been fully indemnified by the Borrower as provided in Section 6.01 hereof, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Guarantor on the Second Restatement Effective Date and the denominator shall be
the aggregate net worth of all the Guarantors on the Second Restatement
Effective Date (or in the case of any Guarantor becoming a party hereto pursuant
to Section 7.16 hereof, the date of the supplement hereto executed and delivered
by such Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 6.01 hereof to the extent of such payment.

Section 6.03. Subordination; Subrogation. (a) Each Guarantor hereby subordinates
any and all debts, liabilities, receivables, advances and other Obligations owed
to such Guarantor by each other Loan Party of whatever nature at any time
outstanding (the “Subordinated Obligations”) to the Obligations to the extent
and in the manner hereinafter set forth in this Section 6.03:

(i) Prohibited Payments, Etc. Except during the continuance of an Event of
Default, each Guarantor may receive payments, receivables or advances from any
other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, however, unless
the Required Lenders otherwise agree, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations
until the Obligations have been paid in full in cash or immediately available
funds.

(ii) Prior Payment of Guaranteed Obligations. In any proceeding under the U.S.
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law relating to any other Loan Party, each Guarantor
agrees that the Secured Parties shall be entitled to receive payment in full in
cash or immediately available funds of all Obligations (including all interest
and expenses accruing after the commencement of a proceeding under any U.S.
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, whether or not constituting an allowed claim in
such proceeding (Post-Petition Interest)) before such Guarantor receives payment
of any Subordinated Obligations.

(iii) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor shall, if the Administrative Agent so requests, collect,
enforce and receive payments on account of the Subordinated Obligations as
trustee for the Secured Parties and deliver such payments to the Administrative
Agent on account of the Obligations (including all Post-Petition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Agreement.

(iv) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Administrative Agent is authorized and

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, the Subordinated Obligations and to apply any amounts received thereon to
the Obligations (including any and all Post-Petition Interest), and (ii) to
require each Guarantor (A) to collect and enforce, and to submit claims in
respect of, the Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post-Petition Interest).

(b) Each Guarantor hereby unconditionally and irrevocably agrees not to exercise
any rights that it may now have or hereafter acquire against the Borrower, any
other Loan Party or any other insider guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s Obligations under or in
respect of the guarantee set forth in Article II or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower, any other Loan Party
or any other insider guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Obligations and all other amounts payable under the guarantee set forth in
Article II shall have been paid in full in cash or immediately available funds,
all Letters of Credit and all Swap Agreements secured hereunder shall have
expired or been terminated or cash collateralized (pursuant to arrangements
reasonably satisfactory to the Administrative Agent and the Issuing Bank) and
the Commitments shall have expired, terminated or shall have been cash
collateralized (pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Bank). If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash or immediately available funds
of the Obligations and all other amounts payable under the guarantee set forth
in Article II and (b) the latest date of expiration or termination or cash
collateralization of all Letters of Credit and all Swap Agreements secured
hereunder and termination or expiration of all Commitments, such amount shall be
received and held in trust for the ratable benefit of the Secured Parties, shall
be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Obligations and all other amounts payable under the guarantee set
forth in Article II, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Obligations or other
amounts payable under such guarantee thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Obligations,
(ii) all of the Obligations and all other amounts payable under the guarantee
set forth in Article II shall have been paid in full in cash or immediately
available funds, (iii) the Revolving Facility Maturity Date shall have occurred
and (iv) all Letters of Credit and all Swap Agreements secured hereunder shall
have expired or been terminated, the Administrative Agent will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Obligations resulting from such payment made by such Guarantor
pursuant to such guarantee.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII

MISCELLANEOUS

Section 7.01. Notices. All communications and notices hereunder shall (except as
otherwise permitted herein) be in writing and given as provided in Section 9.01
of the Credit Agreement. All communications and notices hereunder to any
Subsidiary Loan Party shall be given to it in care of the Borrower, with such
notice to be given as provided in Section 9.01 of the Credit Agreement.

Section 7.02. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or this Agreement (other
than a defense of payment or performance).

Section 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

Section 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Administrative Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.05. Successors and Assigns. Whenever in this Agreement any of the
.parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent. The
Administrative Agent hereunder shall at all times be the same person that is the
Administrative Agent under the Credit Agreement. Written notice of resignation
by the Administrative Agent pursuant to the Credit Agreement shall also
constitute notice of resignation as the Administrative Agent under this
Agreement. Upon the acceptance of any appointment as the Administrative Agent
under the Credit Agreement by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent
pursuant hereto.

Section 7.06. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of,
(i) the execution, delivery or performance of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and other transactions
contemplated hereby, (ii) the use of proceeds of the Loans or the use of any
Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, or to the Collateral, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 7.06 shall be payable on written demand therefor.

Section 7.07. Administrative Agent Appointed Attorney-in-Fact. Each Pledgor
hereby appoints the Administrative Agent the attorney-in-fact of such Pledgor
for the purpose of

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. The Administrative Agent shall have the right,
upon the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Administrative Agent’s name or in the name
of such Pledgor, (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral, (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral, (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral, (e) to send verifications of Accounts
to any Account Debtor, (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral, (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral and (h) to-use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Administrative Agent were the absolute
owner of the Collateral for all purposes; provided that nothing herein contained
shall be construed as requiring or obligating the Administrative Agent to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Administrative Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Administrative Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Pledgor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

Section 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 7.09. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right, power or remedy
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The rights, powers and remedies of the
Administrative Agent, any Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights, powers
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

limiting the generality of the foregoing, the making of a Loan or the issuance
of a Letter of Credit shall not be construed as a waiver of any Default or Event
of Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

Section 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually signed original.

Section 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

America sitting in New York City, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Pledgor, or its properties, in the courts of any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

Section 7.15. Termination or Release. (a) This Agreement, the guarantees made
herein, the pledges made herein, the Security Interest and all other security
interests granted hereby shall terminate when all the Loan Document Obligations
(other than contingent or unliquidated obligations or liabilities not then due)
have been paid in full in cash or immediately available funds and the Lenders
have no further commitment to lend under the Credit Agreement, the Revolving L/C
Exposure has been reduced to zero (or cash collateralized or supported by
back-to-back letter of credit in form and substance and from an issuing bank
satisfactory to the Administrative Agent and the Issuing Bank) and each Issuing
Bank has no further obligations to issue Letters of Credit under the Credit
Agreement.

(b) A Subsidiary Loan Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Loan
Party shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Loan
Party ceases to be a Subsidiary of the Borrower or otherwise ceases to be a
Guarantor; provided that such portion of the Lenders as shall be required by the
terms of the Credit Agreement to have consented to such transaction (to the
extent such consent is required by the Credit Agreement) shall have consented
thereto and the terms of such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

(d) Upon the transfer by any Loan Party of Equity Interests in a “first tier
Foreign Subsidiary or “first tier” Qualified CFC Holding Company to a “first
tier” Foreign Subsidiary or “first tier” Qualified CFC Holding Company in
accordance with Section 6.05(d) of the Credit Agreement, the pledge of Equity
Interests so transferred shall be automatically released.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) and (d) of this Section 7.15, the Administrative Agent shall execute
and deliver to any Pledgor, at such Pledgor’s expense, all documents that such
Pledgor shall reasonably request to evidence such termination or release
(including, without limitation, UCC termination statements) and will duly assign
and transfer to such Pledgor such of the Pledged Collateral that may be in the
possession of the Administrative Agent and has not theretofore been sold or
otherwise applied or released pursuant to this Agreement; provided that the
Administrative Agent shall not be required to take any action under this Section
7.15(e) unless such Pledgor shall have delivered to the Administrative Agent
together with such request, which may be incorporated into such request, (i) a
reasonably detailed description of the Collateral, which in any event shall be
sufficient to effect the appropriate termination or release without affecting
any other Collateral, and (ii) a certificate of a Responsible Officer of the
Borrower or such Pledgor certifying that the transaction giving rise to such
termination or release is permitted by the Credit Agreement and was consummated
in compliance with the Loan Documents. Any execution and delivery of documents
pursuant to this Section 7.15 shall be without recourse to or warranty by the
Administrative Agent.

Section 7.16. Additional Subsidiaries. Upon execution and delivery by the
Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.10 of the Credit Agreement of an instrument in the form of
Exhibit I hereto, such Subsidiary shall become a Subsidiary Loan Party hereunder
with the same force and effect as if originally named as a Subsidiary Loan Party
herein. The execution and delivery of any such instrument shall not require the
consent of any other party to this Agreement. The rights and obligations of each
party to this Agreement shall remain in full force and effect notwithstanding
the addition of any new party to this Agreement.

Section 7.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of any party to
this Agreement against any of and all the obligations of such party now or
hereafter existing under this Agreement owed to such Lender or such Issuing
Bank, irrespective of whether or not such Lender or such Issuing Bank shall have
made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section 7.17 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
or such issuing Bank may have.

Section 7.18. Intercreditor Agreements.

(a) Anything herein to the contrary notwithstanding, the Liens and Security
Interest granted to the Administrative Agent pursuant to this Agreement and the
exercise of any right or remedy by the Administrative Agent hereunder, are
subject to the provisions of the Intercreditor Agreement and the ABL
Intercreditor Agreement. In the event of any conflict

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

between the terms of the Intercreditor Agreement or the ABL Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement or the
ABL Intercreditor Agreement, as applicable, shall govern and control and no
right, power, or remedy granted to the Administrative Agent hereunder or under
any other Loan Document shall be exercised by the Administrative Agent, and no
direction shall be given by the Administrative Agent, in each case in
contravention of the Intercreditor Agreement or the ABL Intercreditor Agreement.

(b) So long as the Collateral Agent under the Credit Agreement is acting as
bailee and as agent for perfection on behalf of the Administrative Agent
pursuant to the terms of the Intercreditor Agreement or the ABL Intercreditor
Agreement, any obligation of any Loan Party in this Agreement that requires
delivery of Collateral to, or the possession or control of Collateral by, the
Administrative Agent shall be deemed to be complied with and satisfied if such
delivery of Collateral is made to, or such possession or control of Collateral
is by, the Collateral Agent under the Credit Agreement.

(c) Any reference in this Agreement or any other Loan Document to a “first
priority security interest” or words of similar effect in describing the Liens
created hereunder or under any other Loan Document shall be understood to refer
to such priority as set forth in the Intercreditor Agreement and the ABL
Intercreditor Agreement.

[Signature Page Follows]

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CLAIRE’S INC. By:  

 

  Name:   Title: CLAIRE’S STORES, INC. By:  

 

  Name:   Title: CLAIRE’S PUERTO RICO CORP. By:  

 

  Name:   Title: CBI DISTRIBUTING CORP. By:  

 

  Name:   Title:

[Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CLAIRE’S BOUTIQUES, INC. By:  

 

  Name:   Title: CLAIRE’S CANADA CORP. By:  

 

  Name:   Title: BMS DISTRIBUTING CORP. By:  

 

  Name:   Title:

[Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Administrative Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT I

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [                    ],
2016 is entered into among             , a              (the “New Subsidiary”),
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, in its capacity as administrative
agent (the “Administrative Agent”) under that certain Second Amended and
Restated Credit Agreement dated as of [                    ], 2016 (as the same
may be amended, modified, extended, restated or amended and restated from time
to time, the “Credit Agreement”) among Claire’s Stores, Inc., a Florida
corporation, Claire’s Inc., a Delaware corporation, the Lenders party thereto,
and the Administrative Agent.

Reference is also made to the Amended and Restated Guarantee and Collateral
Agreement (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Guarantee and Collateral Agreement ”), dated as
of [                    ], 2016, by and among Claire’s Inc., Claire’s Stores,
Inc., the Administrative Agent and each Subsidiary Loan Party which becomes a
party to the Guarantee and Collateral Agreement from time to time, including,
without limitation, those that become party thereto by executing a Joinder
Agreement in substantially the form hereof in favor of the Administrative Agent
for the Secured Parties under the Credit Agreement. All capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Credit Agreement and the Guarantee and Collateral Agreement, as applicable.

The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, such New Subsidiary will be deemed to be a
Subsidiary Loan Party under the Credit Agreement for all purposes of the Credit
Agreement and shall have all of the obligations of a Loan Party as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including without limitation (a)
all of the representations and warranties of the Loan Parties set forth in
Article III of the Credit Agreement, (b) all of the covenants set forth in
Articles V and VI of the Credit Agreement and (c) all of the guaranty
obligations set forth in Article II of the Guarantee and Collateral
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Sections 2.07 of the Guarantee and Collateral Agreement, hereby unconditionally
guarantees, jointly and severally with the other Guarantors, to the
Administrative Agent and the Lenders, as provided in Article II of the Guarantee
and Collateral Agreement, the prompt payment and performance of the Obligations
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Obligations are not paid or performed in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), such New Subsidiary will, jointly and severally together with the
other Guarantors, promptly pay and perform the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Obligations, the same will be promptly paid in full when
due (whether at extended maturity, as a mandatory prepayment, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

2. The New Subsidiary agrees to become, and does hereby become, a Subsidiary
Loan Party and Guarantor under the Guarantee and Collateral Agreement and agrees
to have all of the obligations of a Subsidiary Loan Party and Guarantor and be
bound by such Guarantee and Collateral Agreement as if originally a party
thereto. The New Subsidiary hereby pledges, assigns and grants to the
Administrative



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent, its successors and assigns, on behalf of and for the ratable benefit of
the Secured Parties, a security interest in all of the New Subsidiary’s right,
title and interest in and to the Collateral, whether now owned or hereafter
acquired, to secure the prompt and complete payment and performance of the
Obligations.

3. By its execution below, the New Subsidiary represents and warrants as to
itself that all of the representations and warranties contained in the Guarantee
and Collateral Agreement are true and correct in all respects as of the date
hereof. The New Subsidiary represents and warrants that the supplements to the
Schedules to the Guarantee and Collateral Agreement attached hereto are, as to
the New Subsidiary, true and correct in all respects and such supplements set
forth all information required to be scheduled under the Guarantee and
Collateral Agreement as to the New Subsidiary. The New Subsidiary shall, subject
to the provisions of the Guarantee and Collateral Agreement, take all steps
necessary to perfect, in favor of the Administrative Agent, a first priority
security interest in and lien against the New Subsidiary’s Collateral,
including, without limitation, delivering all certificated Pledged Collateral to
the Administrative Agent (and all other Collateral required to be delivered
under the Guarantee and Collateral Agreement), and taking all steps necessary to
properly perfect the Administrative Agent’s interest in any uncertificated
Pledged Collateral.

4. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Security Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

5. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

[                    ]

Attention:

Email:

6. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

7. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one and the same instrument. Delivery of an executed
counterpart to this Agreement by facsimile transmission (or other electronic
transmission pursuant to procedures approved by the Administrative Agent) shall
be as effective as delivery of a manually signed original.

8. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
ratable benefit of the Secured Parties, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

[Signatures on following page.]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[INSERT NEW SUBSIDIARY ENTITY NAME] By:  

 

Name:   Title:  

Acknowledged and accepted:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

 

By:  

 

Name:  

 

Title:  

 

Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE I

 

A. Equity Interests

 

Name of Owner

  

Name of Issuer

   Certificate
Number    Class of Stock    Number of
Shares or Other
Interests

Claire’s Stores, Inc.

   Claire’s Puerto Rico Corp.    001    Common    10

Claire’s Stores, Inc.

   CBI Distributing Corp.    1    Common    100

Claire’s Boutiques, Inc.

   CBI Distributing Corp.    2    Common    80

Claire’s Stores, Inc.

   Claire’s Boutiques, Inc.    1    Common    100

Claire’s Stores, Inc.

   Claire’s Canada Corp.    R-1    Common    100

Claire’s Stores, Inc.

   Claire’s Canada Corp.    R-2    Common    1

Claire’s Canada Corp.

   Claire’s Stores Canada Corp.    C-4    Common    6,500,065

Claire’s Canada Corp.

   Claire’s Stores Canada Corp.    C-6    Common    3,250,000

CBI Distributing Corp.

   BMS Distributing Corp.    01    Common    1,000

Claire’s Canada Corp.

   CSI Canada LLC    1    Membership
Interests    1 Membership
Unit

Claire’s Stores, Inc.

   Claire’s Swiss Holdings LLC    1    Membership
Interests    65 Membership
Interests

Claire’s Inc.

   Claire’s Stores, Inc.    1    Common    100

 

A. Debt Obligations

Name of Issuer - Claire’s Stores Canada Corp.

Principal Amount - $63,000,000 CAD

Date of Note - January 31, 2010

Maturity Date - January 31, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE II

Intellectual Property Collateral

 

A. Patents

None.

 

B. Domain Names

claires.jp

clairescanada.ca

icingcanada.ca

claires.quebec

icing.quebec

 

C. Trademarks

 

  1. US Claire’s Marks

 

Country

  

Owners

   Ownership
Percentage  

Mark

   Classes    Status    Reg. No.

United States of America

  

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  IT’S AT
CLAIRE’S    35    Registered    3817929   

 

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    14    Registered    1925359   

 

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    3    Registered    3319826   

 

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    9    Registered    2908857   

 

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    16    Registered    2908859   

 

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    25    Registered    1891172   

 

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    42    Registered    1890335   

 

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    20    Registered    2967212   

 

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    35    Registered    2974652   

 

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    5    Registered    1929317   

 

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    16    Registered    2978984   

 

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    35    Registered    3190839

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Country

  

Owners

   Ownership
Percentage  

Mark

   Classes    Status    Reg. No.   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    24    Registered    2900024   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    14    Registered    2996103   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    25    Registered    2925470   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    26    Registered    2908861   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    3    Registered    2951866   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
ACCESSORIES    42    Registered    1956047   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
ACCESSORIES    42    Registered    1946557   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
ACCESSORIES
and design    35    Registered    2294937   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
BOUTIQUES
and design    42    Registered    1514045   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
CLUB    35    Registered    3343775   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
CLUB    25    Registered    2908868   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
CLUB    14    Registered    2908865   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
CLUB    26    Registered    2908191   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
CLUB    3    Registered    2908862   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
CLUB    18    Registered    2908866   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
CLUB    9    Registered    2908863   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
ETC.    42    Registered    2065959   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
ETC.    42    Registered    2064149   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
Logo    35    Registered    3602239   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S
Stylized

with @ logo

   35    Registered    2623039   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  SECRET
SANTA
CIRCLE    35    Registered    4005371

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Country

  

Owners

   Ownership
Percentage  

Mark

   Classes    Status    Reg. No.   

 

CBI Distributing Corp.

CLSIP LLC

  

 

82.50%

17.50%

 

 

SENSITIVE
SOLUTIONS

  

 

14

  

 

Registered

  

 

1951435

  

 

CBI Distributing Corp.

CLSIP LLC

  

 

82.50%

17.50%

 

 

CLAIRE’S
OUTLET

  

 

35

  

 

Registered

  

 

4610591

  

 

CBI Distributing Corp.

CLSIP LLC

  

 

82.50%

17.50%

 

 

ICING BY
CLAIRE’S

  

 

35

  

 

Registered

  

 

3050863

 

  2. Non-US Claire’s Marks

 

Country

  

Owner

  

Mark

  

Classes

  

Status

  

Reg. No.

Canada   

 

CBI Distributing Corp.

  

 

BEE WHO YOU
WANNA BE

     

 

Registered

  

 

TMA657373

  

 

CBI Distributing Corp.

  

 

C SWIRL

     

 

Registered

  

 

TMA765561

  

 

CBI Distributing Corp.

  

 

CLAIRE’S

     

 

Registered

  

 

TMA446820

  

 

CBI Distributing Corp.

  

 

CLAIRE’S

     

 

Registered

  

 

TMA481401

  

 

CBI Distributing Corp.

  

 

CLAIRE’S
ACCESSORIES

     

 

Registered

  

 

TMA450271

  

 

CBI Distributing Corp.

  

 

CLAIRE’S
ACCESSORIES

     

 

Registered

  

 

TMA537106

  

 

CBI Distributing Corp.

  

 

CLAIRE’S
ACCESSORIES

     

 

Registered

  

 

TMA552904

  

 

CBI Distributing Corp.

  

 

CLAIRE’S
BOUTIQUES &
DESIGN

     

 

Registered

  

 

TMA432178

  

 

CBI Distributing Corp.

  

 

CLAIRE’S CLUB

     

 

Registered

  

 

TMA667768

  

 

CBI Distributing Corp.

  

 

ICING BY CLAIRE’S

     

 

Registered

  

 

TMA678667

  

 

CBI Distributing Corp.

  

 

PRINCIE

     

 

Registered

  

 

TMA574732

  

 

CBI Distributing Corp.

  

 

REFLEXIONS

     

 

Registered

  

 

TMA332968

Japan   

 

CBI Distributing Corp.

  

 

CLAIRE’S

  

 

14

  

 

Registered

  

 

4173259

  

 

CBI Distributing Corp.

  

 

CLAIRE’S

  

 

25

  

 

Registered

  

 

4225283

  

 

CBI Distributing Corp.

  

 

Claire’s & @ logo

  

 

14

  

 

Registered

  

 

4316622

  

 

CBI Distributing Corp.

  

 

CLAIRE’S & Japanese
characters

  

 

18

  

 

Registered

  

 

4173261

  

 

CBI Distributing Corp.

  

 

CLAIRE’S & Japanese
characters

  

 

26

  

 

Registered

  

 

4227498

  

 

CBI Distributing Corp.

  

 

CLAIRE’S & Japanese
characters

  

 

14

  

 

Registered

  

 

4173260

  

 

CBI Distributing Corp.

  

 

CLAIRE’S & Japanese
characters

  

 

35

  

 

Registered

  

 

4068474

  

 

CBI Distributing Corp.

  

 

CLAIRE’S & Japanese
characters

  

 

35

  

 

Registered

  

 

5254831

  

 

CBI Distributing Corp.

  

 

CLAIRE’S
ACCESSORIES

  

 

9, 14, 18, 25

  

 

Registered

  

 

4384017

  

 

CBI Distributing Corp.

  

 

CLAIRE’S in Japanese
characters

  

 

6, 8, 14, 18, 21,
25, 26

  

 

Registered

  

 

2661230

  

 

CBI Distributing Corp.

  

 

CLAIRE’S stylized

  

 

35

  

 

Registered

  

 

5255217

  

 

CBI Distributing Corp.

  

 

CLAIRE’S stylized

  

 

3, 8, 10, 14, 18,
21, 25, 26

  

 

Registered

  

 

4077459

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  3. Non-US Icing Marks

 

Country

  

Owner

  

Mark

  

Classes

  

Status

  

Reg. No.

Canada    CBI Distributing Corp.    ICING       Registered    TMA711637   

 

CBI Distributing Corp.

   THE ICING       Registered    TMA404349

 

D. Copyrights

 

Country

  

Claimant

  

Title

  

Reg No.

United States of America    CBI Distributing Corporation    Claire’s product
development: Jan. 2003    VAu000584057   

 

CBI Distributing Corporation

   Claire’s gifts to go : 2003 accessory product    VAu000581995   

 

CBI Distributing Corporation

   Claire’s Club (aka Kids Club gifts to go program 2003)    VAu000593275   

 

CBI Distributing Corporation

   Slam book & Sports slam book    VAu000592144   

 

CBI Distributing Corporation

   Claire’s product development 2004    VAu000616999   

 

CBI Distributing Corporation

   Claire’s Club : gifts to go 2004 (aka Claire’s product development 2004)   
VAu000634258

 

E. IP Licenses

Intellectual Property Agreement, dated as of the date hereof, by and among CLSIP
LLC and CBI Distributing Corp.

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE III

Filing Jurisdictions

 

GRANTOR

  

JURISDICTION

Claire’s Stores, Inc.

   Florida

Claire’s Inc.

   Delaware

Claire’s Puerto Rico Corp.

   Delaware

CBI Distributing Corp.

   Delaware

Claire’s Boutiques, Inc.

   Colorado

Claire’s Canada Corp.

   Delaware

BMS Distributing Corp.

   Delaware

CSI Canada LLC

   Delaware

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE IV

Commercial Tort Claims

None.

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE V

Accounts and Inventory Not in the Ordinary Course of Business

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of                      , 2016 (as it may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) among
CLAIRE’S INC. (formerly known as Bauble Holdings Corp.), a Delaware corporation
(“Holdings”), CLAIRE’S STORES, INC., a Florida corporation (“Borrower”), the
LENDERS party thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders. Capitalized terms used herein that are not defined herein shall
have the meanings ascribed to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3) or 881(c)(3)(B) of the Code, (iv) it is not a
controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (v) the interest payments on the Loan(s) are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform the Borrower and the Administrative Agent in writing and deliver promptly
to the Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by the Borrower or
the Administrative Agent.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                     , 20[    ]

 

F-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of                     , 2016 (as it may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) among
CLAIRE’S INC. (formerly known as Bauble Holdings Corp.), a Delaware corporation
(“Holdings”), CLAIRE’S STORES, INC., a Florida corporation (“Borrower”), the
LENDERS party thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders. Capitalized terms used herein that are not defined herein shall
have the meanings ascribed to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3) or 881(c)(3)(B) of the Code, (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (v) the interest payments with respect to such participation
are not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform
such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by such Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                     , 20[    ]

 

F-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of                     , 2016 (as it may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) among
CLAIRE’S INC. (formerly known as Bauble Holdings Corp.), a Delaware corporation
(“Holdings”), CLAIRE’S STORES, INC., a Florida corporation (“Borrower”), the
LENDERS party thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders. Capitalized terms used herein that are not defined herein shall
have the meanings ascribed to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3) or
881(c)(3)(B) of the Code, (v) none of its partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) the interest payments with respect to such participation
are not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate in any
material respect, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by such Lender) or promptly notify such Lender in writing of its inability to do
so, and (2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or at such times are
as reasonably requested by such Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                     , 20[    ]

 

F-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of                     , 2016 (as it may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) among
CLAIRE’S INC. (formerly known as Bauble Holdings Corp.), a Delaware corporation
(“Holdings”), CLAIRE’S STORES, INC., a Florida corporation (“Borrower”), the
LENDERS party thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders. Capitalized terms used herein that are not defined herein shall
have the meanings ascribed to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s)) in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such Loan(s) (as
well as any Note(s), (iii) with respect to the extension of credit pursuant to
the Credit Agreement or any other Loan Document, neither the undersigned nor any
of its partners/members is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3) or
881(c)(3)(B) of the Code, (v) none of its partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) the interest payments on the Loan(s) are not effectively
connected with the undersigned’s or its partners/members’ conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from
each of its partners/members claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform the
Borrower and the Administrative Agent in writing and deliver promptly to the
Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by the Borrower or
the Administrative Agent.

 

F-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[NAME OF LENDER]

By:  

 

  Name:   Title:

Date:                     , 20[    ]

 

F-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedules to Second Amended and Restated Agreement

SCHEDULE 1.01A

Excluded Subsidiaries

 

Entity

  

Agreement

CLSIP LLC

   Term Loan Credit Agreement, dated as of [                    ], 2016, among
CLSIP Holdings LLC, as Holdings, CLSIP LLC as Borrower, the Lenders party
thereto, and The Bank of New York Mellon Trust Company, N.A., as Administrative
Agent and Collateral Agent

CLSIP Holdings LLC

   Term Loan Credit Agreement, dated as of [                    ], 2016, among
CLSIP Holdings LLC, as Holdings, CLSIP LLC as Borrower, the Lenders party
thereto, and The Bank of New York Mellon Trust Company, N.A., as Administrative
Agent and Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01B

Mortgaged Properties

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01D

Immaterial Subsidiaries

 

Claire’s Austria Gmbh

Claire’s Belgium B.V.B.A.

Claire’s Netherlands B.V.

Claire’s Puerto Rico Corp.

Claire’s Poland Sp. Z o.o.

Claire’s Hungary Kft.

Claire’s Czech Republic s.r.o.

RSI International Ltd.

BMS Fashion Corp.

Claire’s Stores (Shanghai) Limited

Claire’s Stores Hong Kong Limited

Claire’s Italy S.R.L.

CSI Canada LLC

Claire’s European Services Limited

Claire’s Luxembourg S.a.r.l.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01E

Refinanced Indebtedness

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01F

Unrestricted Subsidiaries

 

1. CLSIP LLC

 

2. CLSIP Holdings LLC

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 2.01

Commitments

[To be provided on Closing Date]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.01

Organization and Good Standing

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.04

Government Approvals

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.07(b)

Possession under Leases

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.07(c)

Intellectual Property

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.08(a)

Subsidiaries*

 

Name

   Jurisdiction   

Owner of Equity Interests

Claire’s Stores, Inc.

   Florida    100% Claire’s Inc.

CBI Distributing Corp.

   Delaware   

56% Claire’s Stores, Inc.

44% Claire’s Boutiques, Inc.

Claire’s Boutiques, Inc.

   Colorado    100% Claire’s Stores, Inc.

Claire’s Canada Corp.

   Delaware    100% Claire’s Stores, Inc.

Claire’s Fashion Property Corp.

   Cayman    100% CSI Luxembourg S.a.r.l.

Claire’s Holding Gmbh

   Switzerland    100% Claire’s Holdings S.a.r.l.

Claire’s Stores Canada Corp.

   Canada    100% Claire’s Canada Corp.

BMS Distributing Corp.

   Delaware    100% CBI Distributing Corp.

Claire’s Accessories UK Ltd

   United Kingdom    100% Claire’s Holding Gmbh

CSI Luxembourg S.a.r.l.

   Luxembourg    100% Claire’s Holding Gmbh

Claire’s Switzerland Gmbh

   Switzerland    100% Claire’s Holding Gmbh

Claire’s Accessories Spain, S.L.

   Spain    100% Claire’s Accessories UK Ltd

Claire’s France S.A.S.

   France    100% Claire’s Accessories UK Ltd

Claire’s Swiss Holdings LLC

   Delaware    100% Claire’s Stores, Inc.

Claire’s (Gibraltar) Holdings Limited

   Gibraltar    100% Claire’s Swiss Holdings LLC

Claire’s Holdings S.a.r.l.

   Luxembourg    100% Claire’s (Gibraltar) Holdings Limited

Claire’s Germany GmbH

   Germany    100% Claire’s Holding Gmbh

WhiteClaire’s Accessorrios Portugal Unipessoal LDA

   Portugal    100% Claire’s Holding Gmbh

Claire’s European Distribution Limited

   United Kingdom    100% Claire’s Holding S.a.r.l.

Claire’s China Services

   China    100% BMS Fashion Corp.

Claire’s Italy S.R.L.

   Italy    100% Claire’s Accessories UK, Ltd.

 

*  This list excludes Immaterial Subsidiaries listed on Schedule 1.01D



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.08(b)

Subscriptions

 

1. Holdings and the Fund entered into a stockholders agreement dated as of May
29, 2007, by and among Holdings and the Stockholders (as defined herein) that
are parties thereto (the “Stockholders Agreement”), that sets forth applicable
provisions relating to the management and ownership of Holdings and its
subsidiaries, including the right of an affiliate of Tri-Artisan Capital
Partners, LLC (the member of one of the Fund’s affiliated funds) to appoint one
of the members of Holdings board of directors and the right of the Fund to
appoint the remaining members of Holding’s board of directors. In addition, the
Stockholders Agreement contains customary information rights, drag along rights,
tag along rights, preemptive rights, registration rights and restrictions on the
transfer of Holding’s common stock.

 

2. Amended and Restated Incentive Plan filed as Exhibit 10.1 to Form 8-K filed
on May 20, 2011, as such Plan may be amended from time to time.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.13

Taxes

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.16

Environmental Matters

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.18

Material Real Estate

None.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.23

Intellectual Property

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.25

Anti-Money Laundering Laws

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 6.01

Indebtedness

Foreign Subsidiaries have bank credit facilities totaling approximately $2.3
million. These facilities have been arranged in accordance with customary
lending practices in their respective countries of operation. As of April 30,
2016, Foreign Subsidiaries had a reduction of $2.1 million for outstanding bank
guarantees, which reduces the borrowing availability to $0.2 million as of that
date.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 6.02(a)

Liens

 

1. Lien by General Electric Capital Corporation against Claire’s Boutiques, Inc.
evidenced by initial filing number 2010F002745.

 

2. Lien by CBL-Friendly Center CMBS, LLC against Claire’s Boutiques, Inc.
evidenced by initial filing number 20102066248.

 

3. Lien by Xerox Corporation against Claire’s Boutiques, Inc. evidenced by
initial filing number 2011F035438.

 

4. Lien by Silverlake Sorrento East, LLC against Claire’s Boutiques, Inc.
evidenced by initial filing number 20132048600.

 

5. Lien by IBM Credit LLC against CBI Distributing Corp. evidenced by initial
filing number 2013 3151850.

 

6. Lien by IBM Credit LLC against CBI Distributing Corp. evidenced by initial
filing number 2013 3173284.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 6.04

Investments

Key money deposits in the amount of $53,000,000 for leases in France.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 6.07

Transactions with Affiliates

 

1. Reference is made to related party transaction disclosures in the Borrower’s
Form 10-Ks and Form 10-Qs filed with the U.S. Securities and Exchange
Commission.

 

2. Reference is made to the Stockholders Agreement listed on Schedule 3.08(b).



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 9.01

Notice Information

Administrative Agent or Collateral Agent:

Credit Suisse

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Group

Fax No.: (212) 325-8304

Borrower and Other Loan Parties:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: J. Per Brodin, Executive Vice President and Chief Financial Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

Website: http://www.clairestores.com/phoenix.zhtml?c=68915&p=irol-sec



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit A-2

($110,000,000 Second Amended and Restated Credit Agreement)

(See attached)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION VERSION

 

 

 

$110,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 12, 2016

Among

CLAIRE’S STORES, INC.,

as Borrower,

CLAIRE’S INC.,

THE LENDERS PARTY HERETO,

and

CREDIT SUISSE AG,

as Administrative Agent,

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I    Definitions   

SECTION 1.01.

 

Defined Terms

     2   

SECTION 1.02.

 

Terms Generally

     44   

SECTION 1.03.

 

[Reserved]

     45   

SECTION 1.04.

 

Exchange Rates; Currency Equivalents

     45    ARTICLE II    The Credits   

SECTION 2.01.

 

Commitments

     46   

SECTION 2.02.

 

Loans and Borrowings

     46   

SECTION 2.03.

 

Requests for Borrowings

     47   

SECTION 2.04.

 

[Reserved]

     47   

SECTION 2.05.

 

Letters of Credit

     47   

SECTION 2.06.

 

Funding of Borrowings

     54   

SECTION 2.07.

 

Interest Elections

     54   

SECTION 2.08.

 

Termination and Reduction of Commitments

     55   

SECTION 2.09.

 

Repayment of Loans; Evidence of Debt

     56   

SECTION 2.10.

 

Repayment of Revolving Facility Loans

     57   

SECTION 2.11.

 

Prepayment of Loans

     57   

SECTION 2.12.

 

Fees

     58   

SECTION 2.13.

 

Interest

     59   

SECTION 2.14.

 

Alternate Rate of Interest

     60   

SECTION 2.15.

 

Increased Costs

     61   

SECTION 2.16.

 

Break Funding Payments

     62   

SECTION 2.17.

 

Taxes

     63   

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     65   

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     67   

SECTION 2.20.

 

Illegality

     68   

SECTION 2.21.

 

[Reserved]

     68   

SECTION 2.22.

 

Defaulting Lender

     68   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE III    Representations and Warranties   

SECTION 3.01.

 

Organization; Powers

     71   

SECTION 3.02.

 

Authorization

     71   

SECTION 3.03.

 

Enforceability

     72   

SECTION 3.04.

 

Governmental Approvals

     72   

SECTION 3.05.

 

Financial Statements

     72   

SECTION 3.06.

 

No Material Adverse Effect

     72   

SECTION 3.07.

 

Title to Properties; Possession Under Leases

     72   

SECTION 3.08.

 

Subsidiaries

     73   

SECTION 3.09.

 

Litigation; Compliance with Laws

     74   

SECTION 3.10.

 

Federal Reserve Regulations

     74   

SECTION 3.11.

 

Investment Company Act

     74   

SECTION 3.12.

 

Use of Proceeds

     74   

SECTION 3.13.

 

Tax Returns

     74   

SECTION 3.14.

 

No Material Misstatements

     75   

SECTION 3.15.

 

Employee Benefit Plans

     75   

SECTION 3.16.

 

Environmental Matters

     76   

SECTION 3.17.

 

Security Documents

     77   

SECTION 3.18.

 

Location of Real Property and Leased Premises

     77   

SECTION 3.19.

 

Solvency

     77   

SECTION 3.20.

 

Labor Matters

     77   

SECTION 3.21.

 

Insurance

     77   

SECTION 3.22.

 

No Default

     78   

SECTION 3.23.

 

Intellectual Property; Licenses, Etc.

     78   

SECTION 3.24.

 

Senior Debt

     78   

SECTION 3.25.

 

Anti-Money Laundering and Economic Sanctions Laws

     78   

SECTION 3.26.

 

FCPA

     79   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE IV    Conditions of Lending   

SECTION 4.01.

 

All Credit Events

     79   

SECTION 4.02.

 

First Credit Event

     80    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

 

Existence; Businesses and Properties

     81   

SECTION 5.02.

 

Insurance

     81   

SECTION 5.03.

 

Taxes

     82   

SECTION 5.04.

 

Financial Statements, Reports, etc.

     82   

SECTION 5.05.

 

Litigation and Other Notices

     85   

SECTION 5.06.

 

Compliance with Laws

     86   

SECTION 5.07.

 

Maintaining Records; Access to Properties and Inspections

     86   

SECTION 5.08.

 

Use of Proceeds

     86   

SECTION 5.09.

 

Compliance with Environmental Laws

     86   

SECTION 5.10.

 

Further Assurances; Additional Security

     86   

SECTION 5.11.

 

Reserved

     88   

SECTION 5.12.

 

Fiscal Year; Accounting

     88    ARTICLE VI    Negative Covenants   

SECTION 6.01.

 

Indebtedness

     89   

SECTION 6.02.

 

Liens

     93   

SECTION 6.03.

 

Sale and Lease Back Transactions

     97   

SECTION 6.04.

 

Investments, Loans and Advances

     97   

SECTION 6.05.

 

Mergers, Consolidations, Sales of Assets and Acquisitions

     101   

SECTION 6.06.

 

Restricted Payments

     104   

SECTION 6.07.

 

Transactions with Affiliates

     105   

SECTION 6.08.

 

Business of the Borrower and the Subsidiaries

     108   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 6.09.

 

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By Laws and Certain Other Agreements; etc.

     109   

SECTION 6.10.

 

Qualified CFC Holding Companies

     111   

SECTION 6.11.

 

Total Net Secured Leverage Ratio

     111    ARTICLE VI A    Holdings Covenants    ARTICLE VII    Events of
Default   

SECTION 7.01.

 

Events of Default

     113   

SECTION 7.02.

 

Exclusion of Immaterial Subsidiaries

     116   

SECTION 7.03.

 

Right to Cure

     116    ARTICLE VIII    The Agents   

SECTION 8.01.

 

Appointment

     117   

SECTION 8.02.

 

Delegation of Duties

     119   

SECTION 8.03.

 

Exculpatory Provisions

     119   

SECTION 8.04.

 

Reliance by Administrative Agent

     120   

SECTION 8.05.

 

Notice of Default

     121   

SECTION 8.06.

 

Non-Reliance on Agents and Other Lenders

     121   

SECTION 8.07.

 

Indemnification

     121   

SECTION 8.08.

 

Agent in Its Individual Capacity

     122   

SECTION 8.09.

 

Successor Administrative Agent

     122   

SECTION 8.10.

 

[Reserved]

     123   

SECTION 8.11.

 

Withholding Taxes

     123    ARTICLE IX    Miscellaneous   

SECTION 9.01.

 

Notices; Communications

     123   

SECTION 9.02.

 

Survival of Agreement

     125   

SECTION 9.03.

 

Binding Effect

     125   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 9.04.

  Successors and Assigns      125   

SECTION 9.05.

  Expenses; Indemnity      130   

SECTION 9.06.

  Right of Setoff      132   

SECTION 9.07.

  Applicable Law      132   

SECTION 9.08.

  Waivers; Amendment      132   

SECTION 9.09.

  Interest Rate Limitation      134   

SECTION 9.10.

  Entire Agreement      135   

SECTION 9.11.

  WAIVER OF JURY TRIAL      135   

SECTION 9.12.

  Severability      135   

SECTION 9.13.

  Counterparts      135   

SECTION 9.14.

  Headings      136   

SECTION 9.15.

  Jurisdiction; Consent to Service of Process      136   

SECTION 9.16.

  Confidentiality      137   

SECTION 9.17.

  Platform; Borrower Materials      137   

SECTION 9.18.

  Release of Liens and Guarantees      138   

SECTION 9.19.

  Judgment Currency      139   

SECTION 9.20.

  USA PATRIOT Act Notice      139   

SECTION 9.21.

  No Liability of the Issuing Banks      139   

SECTION 9.22.

  No Advisory or Fiduciary Responsibility      140   

SECTION 9.23.

  Reaffirmation of Loan Documents      140   

SECTION 9.24.

  Effect of Amendment and Restatement      141   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibits and Schedules

 

Exhibit A

   Form of Assignment and Acceptance

Exhibit C-1

   Form of Borrowing Request

Exhibit C-2

   [Reserved]

Exhibit C-3

   Form of Letter of Credit Request

Exhibit D

   Form of Interest Election Request

Exhibit E

   Form of Restated Collateral Agreement

Exhibit F

   Form of U.S. Tax Compliance Certificate

Schedule 1.01A

   Excluded Subsidiaries

Schedule 1.01B

   Mortgaged Properties

Schedule 1.01D

   Immaterial Subsidiaries

Schedule 1.01E

   Refinanced Indebtedness

Schedule 1.01F

   Unrestricted Subsidiaries

Schedule 2.01

   Commitments

Schedule 2.02

   Tranche A Lenders

Schedule 2.03

   Tranche B Lenders

Schedule 3.01

   Organization and Good Standing

Schedule 3.04

   Governmental Approvals

Schedule 3.07(b)

   Possession under Leases

Schedule 3.07(c)

   Intellectual Property

Schedule 3.08(a)

   Subsidiaries

Schedule 3.08(b)

   Subscriptions

Schedule 3.13

   Taxes

Schedule 3.16

   Environmental Matters

Schedule 3.18

   Material Real Estate

Schedule 3.23

   Intellectual Property

Schedule 3.25

   Anti-Money Laundering Laws

Schedule 6.01

   Indebtedness

Schedule 6.02(a)

   Liens

Schedule 6.04

   Investments

Schedule 6.07

   Transactions with Affiliates

Schedule 9.01

   Notice Information

 

-vi-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 12, 2016 (this
“Agreement”), among CLAIRE’S INC. (formerly known as Bauble Holdings Corp.), a
Delaware corporation (“Holdings”), CLAIRE’S STORES, INC., a Florida corporation
(“Borrower”), the LENDERS party hereto from time to time, and CREDIT SUISSE AG,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.

WHEREAS, the Borrower is a party to that certain Amended and Restated Credit
Agreement dated as of September 20, 2012 ((as amended on April 30, 2014, and as
further amended on September 10, 2015) the “First Amended and Restated Credit
Agreement”) among Holdings, the Borrower, certain lenders party thereto and
Credit Suisse AG, as administrative agent for such lenders;

WHEREAS, Holdings and the Borrower have informed the Lenders that the Borrower
or one or more Subsidiaries of the Borrower intends to commence an offer to
acquire, and to cancel, at least $400,000,000 aggregate principal amount of the
Senior Unsecured Notes, Senior Secured Second Lien Notes and Senior Subordinated
Notes not held by Claire’s Inc. and its Affiliates or the Fund (as defined
herein) and its Affiliates and, to the extent necessary to meet such $400,00,000
threshold, Senior Subordinated Notes held by Claire’s Inc. and its affiliates or
the Fund and its Affiliates (the “Note Exchange”), in exchange for, or with the
proceeds of, some combination of (i) up to $60 million of new unsecured debt of
Claire’s (Gibraltar) Holdings Limited, (ii) up to $130 million of new term debt
at an unrestricted U.S. subsidiary, which shall be secured by certain
intellectual property, and (iii) up to $5 million of new first lien debt of
Claire’s Stores, Inc., guaranteed by Subsidiaries that are loan parties
thereunder (the “New Loans”, and together with the Note Exchange, the
“Transaction”);

WHEREAS, in connection with the Transaction and the amendments and modifications
of the Borrower’s debt obligations, Holdings, the Borrower and Required Lenders
and the Tranche B Revolving Facility Lenders (as defined herein) have agreed to
amend the First Amended and Restated Credit Agreement to provide for two
tranches of Revolving Facility Loans each of which shall be a new Facility
hereunder and extended as of the Second Amendment and Restatement Effective
Date, the Tranche A Revolving Facility Loans (as defined herein) in the amount
of $35,000,000, the maturity of which is unchanged and Tranche B Revolving
Facility Loans in the amount of $75,000,000, the maturity of which is extended
to the Tranche B Revolving Facility Maturity Date (as defined herein) and to
provide that the aggregate amount of outstanding Tranche B Revolving Facility
Loans and letters of credit under the Second Amended and Restated Credit
Agreement and loans and letters of credit under the ABL Credit Agreement
together shall not at any time exceed $75,000,000; and

WHEREAS, the parties have agreed to amend and restate the First Amended and
Restated Credit Agreement as provided in this Agreement;



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NOW, THEREFORE, subject to the conditions set forth herein, the First Amended
and Restated Credit Agreement shall be and hereby is amended and restated in its
entirety as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement (including the recitals
hereto), the following terms shall have the meanings specified below:

“ABL Available Credit” shall have the meaning ascribed to the term “Available
Credit” in the ABL Credit Agreement.

“ABL Credit Agreement” shall mean that certain ABL Credit Agreement dated as of
August 12, 2016 (as amended and in effect from time to time) among Holdings, the
Borrower, certain lenders party thereto and Credit Suisse AG, as administrative
agent for such lenders.

“ABL Facility” shall mean the $75,000,000 credit facility under the ABL Credit
Agreement.

“ABL Facility Borrowing” shall have the meaning ascribed to such term in the ABL
Credit Agreement.

“ABL Facility Commitment” shall have the meaning ascribed to such term in the
ABL Credit Agreement.

“ABL Facility Credit Exposure” shall have the meaning ascribed to such term in
the ABL Credit Agreement.

“ABL Intercreditor Agreement” shall mean that certain Intercreditor Agreement in
substantially the form of Exhibit G to the ABL Credit Agreement.

“ABL L/C Rebalancing Amount” shall have the meaning ascribed to such term in the
ABL Credit Agreement.

“ABL Letters of Credit” shall mean letters of credit outstanding under the ABL
Facility.

“ABL Rebalancing Borrowing” shall mean a borrowing of Revolving Facility Loans
the proceeds of which are required to make a mandatory prepayment under Section
2.11(b) of the ABL Credit Agreement.

“ABL Revolving L/C Rebalancing” shall have the meaning ascribed to such term in
the ABL Credit Agreement.

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

designated from time to time by the Administrative Agent as its “prime rate” at
its principal office in New York, New York, (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%, and (d) zero; provided that, for
the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate determined on such day at approximately 11 a.m. (London time) by reference
to the ICE Benchmark Administration Limited Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association as an
authorized vendor for the purpose of displaying such rates). Any change in such
rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, as the case may be.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Additional Obligations” shall have the meaning assigned to such term in the
First Lien Intercreditor Agreement.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alternate Currency” shall mean, with respect to any Letter of Credit, Pounds
Sterling, Canadian Dollars, Euros or Swiss Franc or any other currency other
than Dollars as may be acceptable to the Administrative Agent and the Issuing
Bank with respect thereto in their sole discretion.

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

“Amendment No. 3” shall mean that certain Amendment No. 3 to the First Amended
and Restated Credit Agreement dated as of August 12, 2016, by and among
Holdings, the Borrower, the Lenders and the Administrative Agent.

“Amendment No. 3 Effective Date” shall have the meaning assigned to such term in
Amendment No. 3.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates related to
terrorism financing or money laundering, including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Facility Fee” shall mean 0.50% per annum.

“Applicable Margin” shall mean 4.50% per annum in the case of any Eurocurrency
Loan and 3.50% per annum in the case of any ABR Loan.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A to this
Agreement or such other form as shall be approved by the Administrative Agent
and reasonably satisfactory to the Borrower.

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Revolving Facility Maturity Date and in the
case of each of the Revolving Facility Loans, Revolving Facility Borrowings and
Letters of Credit, the date of termination of the Revolving Facility
Commitments.

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Qualified IPO” shall mean an initial public offering of Equity
Interests of the Borrower constituting a Qualified IPO.

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Base” shall have the meaning ascribed to such term in the ABL Credit
Agreement.

“Borrowing Minimum” shall mean $5.0 million.

“Borrowing Multiple” shall mean $1.0 million.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1 to this
Agreement.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof accounted for as a liability at such time
determined in accordance with GAAP.

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) prior to a Borrower Qualified IPO, Holdings shall fail to
own, directly or indirectly, beneficially and of record, 100% of the issued and
outstanding Equity Interests of the Borrower, (ii) a majority of the seats
(other than vacant seats) on the Board of Directors of Holdings (prior to a
Borrower Qualified IPO) or the Borrower (following a Borrower Qualified IPO)
shall at any time be occupied by persons who were neither (A) nominated or
approved by the Board of Directors of Holdings (prior to a Borrower Qualified
IPO) or the Borrower (following a Borrower Qualified IPO) or a Permitted Holder,
(B) appointed by directors so nominated or approved nor (C) appointed by a
Permitted Holder or (iii) a “change of control” (or similar event) shall occur
under the Senior Unsecured Notes Indenture, the Senior Subordinated Notes
Indenture, the Senior Secured First Lien Notes Indenture, the Senior Secured
Second Lien Notes Indenture, any Material Indebtedness or any Permitted
Refinancing Indebtedness incurred to Refinance any of the foregoing or any
Disqualified Stock (to the extent the aggregate amount of the applicable
Disqualified Stock exceeds $35 million);

(b) at any time prior to a Qualified IPO, any combination of Permitted Holders
shall fail to own beneficially (within the meaning of Rule 13d-5 of the Exchange
Act as in effect on the Closing Date), directly or indirectly, in the aggregate
Equity Interests representing at least a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Holdings; or

(c) at any time after a Qualified IPO, any person or “group” (within the meaning
of Rules 13d 3 and 13d 5 under the Securities Exchange Act of 1934 as in effect
on the Closing Date), other than any combination of the Permitted Holders or any
“group” including any Permitted Holders (so long as Permitted Holders own not
less than a majority of the voting interest in Equity Interests of Holdings
owned by all members of such “group” in the aggregate), shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
interest in Equity Interests of Holdings (prior to a Borrower Qualified IPO) or
the Borrower (following a Borrower Qualified IPO) and the Permitted Holders
shall own, directly or indirectly, less than such person or “group” on a fully
diluted basis of the voting interest in Equity Interests of Holdings (prior to a
Borrower Qualified IPO) or the Borrower (following a Borrower Qualified IPO).

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such Lender’s or Issuing Bank’s holding company, if any) with any written
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, shall in each case be deemed to be a “Change
in Law,” regardless of the date enacted, adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean August 12, 2016.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean the “Collateral” as defined in any Security Document and
shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Borrower’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance satisfactory to the
Administrative Agent in its sole discretion.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Lenders and the other Secured Parties.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement dated
as of May 29, 2007 (as amended, supplemented or otherwise modified from time to
time), among Holdings, the Borrower, each Subsidiary Loan Party and the
Administrative Agent as restated as of the Closing Date in the form of Exhibit
E.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) on or prior to the Closing Date, the Collateral Agent shall have received
(i) from Holdings, the Borrower and each Subsidiary Loan Party, a counterpart of
the Collateral Agreement in the form of Exhibit E to this Agreement (or, to the
extent not executed and delivered prior to the Closing Date, a counterpart of
the Collateral Agreement), duly executed and delivered on behalf of such person,
(ii) the ABL Intercreditor Agreement, executed and delivered by the parties
thereto, and (iii) to the extent not executed and delivered prior to the Closing
Date, an acknowledgment and consent in form and substance satisfactory to the
Collateral Agent, executed and delivered by each issuer of Pledged Collateral
(as defined in the Collateral Agreement), if any, that is a Subsidiary of the
Borrower but is not a Loan Party;

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) on or prior to the Closing Date, (i) the Collateral Agent shall have
received (A) a pledge of all the issued and outstanding Equity Interests of (x)
the Borrower and (y) each Domestic Subsidiary (other than Subsidiaries listed on
Schedule 1.01A) owned on the Closing Date directly by the Borrower or any
Subsidiary Loan Party and (B) a pledge of 100% of the outstanding non-voting
Equity Interests and 65% of the outstanding voting Equity Interests of each (1)
“first tier” Foreign Subsidiary directly owned by any Loan Party and (2) each
“first tier” Qualified CFC Holding Company directly owned by any Loan Party
(other than Subsidiaries listed on Schedule 1.01A) and (ii) the Collateral Agent
(or a bailee on behalf of the Collateral Agent) shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(c) (i) any Indebtedness of Holdings, the Borrower and each Subsidiary having,
in the case of each instance of such Indebtedness, an aggregate principal amount
in excess of $5.0 million (other than (A) intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of Holdings, the Borrower and the Subsidiaries or (B) to
the extent that a pledge of such promissory note or instrument would violate
applicable law) that is owing to any Loan Party shall be evidenced by a
promissory note or an instrument and shall have been pledged pursuant to the
Collateral Agreement (or other applicable Security Document as reasonably
required by the Collateral Agent), and (ii) the Collateral Agent (or a bailee on
behalf of the Collateral Agent) shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Subsidiary Loan Party;

(e) in the case of any person that becomes a “first tier” Foreign Subsidiary
directly owned by the Borrower or a Subsidiary Loan Party after the Closing
Date, subject to Section 5.10(g), the Collateral Agent shall have received, as
promptly as practicable following such event (unless the Collateral Agent, in
its sole discretion, shall have waived such requirement), a Foreign Pledge
Agreement, duly executed and delivered on behalf of such Foreign Subsidiary and
the direct parent company of such Foreign Subsidiary; provided, that such a
pledge would not violate any applicable law or agreements with other
shareholders or joint venture partners;

(f) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and (B)
subject to Section 5.10(g), all the Equity Interests that are acquired by a Loan
Party after the Closing Date (including, without limitation, the Equity
Interests of any Special Purpose Receivables Subsidiary established after the
Closing Date), shall have been pledged pursuant to the Collateral Agreement or a
Foreign Pledge Agreement; provided, that in no event shall more than 65% of the
issued and outstanding voting Equity Interests of (1) any “first tier” Foreign
Subsidiary or (2) any “first tier” Qualified CFC Holding

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Company directly owned by such Loan Party be pledged to secure Obligations of
the Borrower, and in no event shall any of the issued and outstanding Equity
Interests of any Foreign Subsidiary that is not a “first tier” Foreign
Subsidiary of a Loan Party or any Qualified CFC Holding Company that is not a
“first tier” Subsidiary of a Loan Party be pledged to secure the Obligations,
and (ii) the Collateral Agent (or a bailee on behalf of the Collateral Agent)
shall have received all certificates or other instruments (if any) representing
such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank;

(g) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;

(h) the Collateral Agent shall have received evidence of the insurance required
by the terms of this Agreement and the Mortgages (if any);

(i) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder;

(j) within ninety (90) days (as such period may be extended in the
Administrative Agent’s sole discretion) after (i) the Closing Date and (ii) the
signing of a lease, the Borrower shall, and shall cause each of its Subsidiaries
to, use commercially reasonable efforts to enter into Collateral Access
Agreements in favor of the Administrative Agent, in form and substance
acceptable to the Administrative Agent; provided that such Collateral Access
Agreements shall be required in connection with warehouse locations but not in
connection with individual store locations;

(k) the Borrower and each Subsidiary shall use commercially reasonable efforts
to enter into a customary Control Agreement over each Deposit Account (as
defined by the New York Uniform Commercial Code) or Investment Account (as
defined by the New York Uniform Commercial Code) maintained by such Person,
subject to the other Collateral and Guaranty Requirements, other than, in each
case, with respect to (i) any Deposit Account exclusively used for payroll,
payroll taxes, or other employee wage and benefit payments to or for the benefit
of the Borrower’s or any such Subsidiary’s employees, (ii) petty cash and other
accounts, amounts on deposit in which do not exceed $100,000 in the aggregate at
any one time, (iii) escrow, trust and fiduciary accounts, and (iv) any such
accounts maintained outside the U.S.; (x) in the case of any such accounts in
existence on the Closing Date, within ninety (90) days following the Closing
Date or

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such longer time period as agreed by the Administrative Agent in its sole
discretion and (y) in the case of any such account opened or acquired after the
Closing Date or owned by any Person that becomes a Loan Party, a Borrower or a
Subsidiary of the Borrower after the Closing Date within ninety (90) days
following such opening or acquisition or such longer time period as agreed by
the Administrative Agent in its sole discretion, other than, in each case, with
respect to (a) any Deposit Account exclusively used for payroll, payroll taxes,
or other employee wage and benefit payments to or for the benefit of the
Borrower’s or any such Subsidiary’s employees, (b) petty cash and other
accounts, amounts on deposit in which do not exceed $100,000 in the aggregate at
any one time, (c) escrow, trust and fiduciary accounts, and (d) any such
accounts maintained outside the U.S.; and

(l) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to Section
5.10, and (ii) upon reasonable request by the Collateral Agent, evidence of
compliance with any other requirements of Section 5.10.

“Commitments” shall mean with respect to any Revolving Facility Lender, such
Revolving Facility Lender’s Revolving Facility Commitment.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) the
principal or face amount, regardless of whether GAAP would require a different
amount to be recited on the balance sheet of the Borrower, of all Indebtedness
(other than letters of credit or bank guarantees, to the extent undrawn)
consisting of Capital Lease Obligations, Indebtedness for borrowed money,
Disqualified Stock and Indebtedness in respect of the deferred purchase price of
property or services of the Borrower and the Subsidiaries, in each case, as
determined on a consolidated basis on such date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

expenses related to any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, fees, expenses or charges
relating to new product lines, plant shutdown costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facilities opening costs, and
expenses or charges related to any offering of Equity Interests or debt
securities of Holdings or any Parent Entity, any Investment, acquisition,
disposition, recapitalization or issuance, repayment, refinancing, amendment or
modification of Indebtedness (in each case, whether or not successful), in each
case, shall be excluded,

(ii) any net after tax income or loss from abandoned, closed or discontinued
operations and any net after tax gain or loss on disposal of disposed,
abandoned, transferred, closed or discontinued operations shall be excluded,

(iii) any net after tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded,

(iv) any net after tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments resulting from fair-value accounting
required by the applicable standards under GAAP shall be excluded,

(v) (A) the equity interest in the Net Income for such period of any person that
is not a subsidiary of such person, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof in respect of such period and (B) the Net Income for such
period shall include any ordinary course dividend, distribution or other payment
in cash received from any person in excess of the amounts included in clause
(A),

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to any acquisition consummated after the Closing
Date or the amortization or write-off of any amounts thereof, net of taxes,
shall be excluded,

(viii) any non-cash impairment charges or asset write-offs, in each case
pursuant to GAAP, and the amortization of intangibles, including key money
amortization, arising pursuant to GAAP shall be excluded;

(ix) any non cash expenses realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other rights shall be excluded,

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(x) expenses associated with additional accruals and reserves that were
established or adjusted within twelve months after February 28, 2012 and that
are so required to be established or adjusted in accordance with GAAP or as a
result of adoption or modification of accounting policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standards under GAAP and related
interpretations shall be excluded,

(xii) to the extent otherwise included in Consolidated Net Income any currency
translation gains and losses related to currency remeasurements of Indebtedness,
and any net loss or gain resulting from Swap Agreements for currency exchange
risk, shall be excluded,

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded, (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included, (iii) the
non-cash amortization of tenant allowances shall be excluded and (iv) cash
received from landlords for tenant allowances shall be included,

(xiv) an amount equal to the amount of any Restricted Payments actually made to
any parent or equity holder of such person in respect of such period in
accordance with Section 6.06 shall be included as though such amounts had been
paid as income taxes directly by such person for such period, and

(xv) any (a) one-time non-cash compensation charges, (b) costs and expenses
after February 28, 2012 related to employment of terminated employees (including
but not limited to change of control payments, “gross up” payments under Code
Sections 280G and 4999 and the acceleration of options) or (c) costs or expenses
realized in connection with or resulting from stock appreciation or similar
rights, stock options or other rights existing on February 28, 2012 of officers,
directors and employees, in each case of such person or any of its Subsidiaries,
shall be excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Administrative Agent, executed and delivered by Borrower or
one of its Subsidiaries, the Administrative Agent, and the applicable securities
intermediary (with respect to a securities account) or bank (with respect to a
deposit account).

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03.

“Cure Right” shall have the meaning assigned to such term in Section 7.03.

“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
(i) failed to fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (ii) failed to pay to the Administrative Agent, any Issuing Bank
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, or (iii) become the subject of a Bail-In
Action (b) has notified the Borrower, the Administrative Agent or any Issuing
Bank in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had publicly appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank and each Lender.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash or (d) either mandatorily or at the option of the holders
thereof, is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety-one (91) days after the earlier of (x) the
Revolving Facility Maturity Date and (y) the date on which the Loans and all
other Obligations that are accrued and payable are repaid in full and the
Commitments are terminated; provided, however, that only the portion of the
Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided
further, however, that if such Equity Interests are issued to any employee or to
any plan for the benefit of employees of the Borrower or the Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrower in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability; provided
further, however, that any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

 

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary, a Qualified CFC Holding Company or a Subsidiary listed on Schedule
1.01A.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xiii) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar Taxes and foreign withholding Taxes (including any
penalties and interest related to such Taxes or arising from Tax examinations),

(ii) Interest Expense (and to the extent not included in Interest Expense, (x)
all cash dividend payments (excluding items eliminated in consolidation) on any
series of preferred stock or Disqualified Stock and (y) costs of surety bonds in
connection with financing activities) of the Borrower and the Subsidiaries for
such period (net of interest income of the Borrower and the Subsidiaries for
such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
key money expense, deferred financing fees and capitalized software expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (x) such fees, expenses or charges related to the offering of the
Senior Secured First Lien Notes and the Obligations and (y) any amendment or
other modification of the Obligations or other Indebtedness,

(v) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Permitted Receivables Financing,

(vi) restructuring charges or reserves,

(vii) any other non cash charges; provided, that, for purposes of this subclause
(vi) of this clause (a), any non cash charges or losses shall be treated as cash
charges or losses in any subsequent period during which cash disbursements
attributable thereto are made (but excluding, for the avoidance of doubt,
amortization of a prepaid cash item that was paid in a prior period and any
other item specifically identified in the definition of “Consolidated Net
Income” or in this definition of “EBITDA”),

 

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(viii) the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid to the Fund or any Fund Affiliate (or
any accruals related to such fees and related expenses) during such period;
provided, that such amount shall not exceed in any four quarter period the sum
of (i) the greater of $6 million and 2.0% of EBITDA for such four quarter
period, plus any reasonable out of pocket costs and expenses in connection
therewith and unpaid amounts accrued for prior periods, plus (ii) the amount of
deferred fees (to the extent such fees would otherwise have been permitted to be
included in clause (i) if paid, but were not included in such clause (i)), plus
(iii) 2.0% of the value of transactions permitted hereunder and entered into by
Holdings and the Subsidiaries with respect to which the Fund or any Fund
Affiliate provides any of the aforementioned types of services, plus (iv) the
payment of the present value of all amounts payable pursuant to any agreement
described in this subclause (vii) of this clause (a) in connection with the
termination of such agreement,

(ix) the amount of loss on sale of receivables and related assets to a Special
Purpose Receivables Subsidiary in connection with a Permitted Receivables
Financing,

(x) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
to the extent that such cost or expenses are funded with cash proceeds
contributed to the capital of the Borrower or a Subsidiary Loan Party,

(xi) non-cash stock compensation expense including GAAP charges associated with
any long-term incentive plan now in effect or later established,

(xii) any non-cash charges associated with any income or loss from disposed,
abandoned, discontinued operations or store closures to the extent not already
captured in (a)(ii) of the definition of “Consolidated Net Income”,

(xiii) [Reserved],

(xiv) Exchange Transaction Expenses, and

(xv) [Reserved],

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

“Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States or
other Governmental Authority pursuant to which Sanctions have been imposed on
any person, entity, organization, country or regime, including without
limitation the Trading with the Enemy Act, the International Emergency Economic
Powers Act, the Iran Sanctions Act, the Sudan Accountability and Divestment Act.

 

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Embargoed Person” shall mean (i) any country or territory that is the subject
of a sanctions program administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) or (ii) any party that (w) is publicly
identified on the most current list of “Specially Designated Nationals and
Blocked Persons” published by OFAC, (x) is a “designated national” pursuant to
OFAC’s Cuban Assets Control Regulations (31 C.F.R. 515.305), (y) resides, is
organized or chartered, or has a place of business in a country or territory
that is the subject of a sanctions program administered by OFAC or (z) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other requirement of law.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

 

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any regulations promulgated and the
rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(b) and (c) of the Code.

“ERISA Event” shall mean (a) any Reportable Event occurs or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) and, on and after the
effectiveness of Title I of the Pension Act, any failure by any Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under Section
412(m) of the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the incurrence by Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title IV of
ERISA with respect to the termination of any Plan or Multiemployer Plan; (e) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (f) the incurrence by Holdings, the Borrower, a Subsidiary or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (g) the receipt by Holdings, the Borrower,
a Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Holdings, the Borrower, a Subsidiary or any ERISA
Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA (or,
after the effectiveness of Title II of the Pension Act, that it is in endangered
or critical status, within the meaning of Section 305 of ERISA); (h) the
conditions for imposition of a lien under Section 302(f) of ERISA shall have
been met with respect to any Plan; (i) on and after the effectiveness of Title I
of the Pension Act, a determination that any Plan is, or is expected to be, in
“at risk” status (as defined in Section 303(i)(4)(A) of ERISA or Section
430(i)(4)(A) of the Code); or (j) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Eurocurrency Loan” shall mean any Revolving Facility Loan bearing interest at a
rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“European Term Loan Credit Agreement” shall mean that certain Credit Agreement,
dated as of August 12, 2016, by and among Claire’s (Gibraltar) Holdings Limited,
the Lenders party thereto and Credit Suisse AG as Administrative Agent
thereunder.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Transaction Documents” shall mean the Offer to Exchange by Claire’s
Stores, Inc., CLSIP LLC, Claire’s (Gibraltar) Holdings Limited, dated August 12,
2016, and all documents related to the exchange contemplated therein, including,
without limitation, the Term Loan Credit Agreement in substantially the form
attached as Annex A-1 to such Offer to Exchange, the Newco Term Loan Credit
Agreement in substantially the form attached as Annex A-2 to such Offer to
Exchange, the Intellectual Property Agreement between CLSIP LLC and CBI
Distributing Corp. referred to therein, the Claire’s Gibraltar Term Loan Credit
Agreement in substantially the form attached as Annex A-3 to such Offer to
Exchange, together with all collateral agreements, intercreditor agreements and
other documents entered into in connection with any of the foregoing.

“Exchange Transaction Expenses” shall mean any fees or expenses incurred or paid
by the Fund, Holdings, the Borrower (or any direct or indirect parent of the
Borrower) or any of the Subsidiaries directly or indirectly in connection with
the Exchange Transactions, this Agreement and the other Loan Documents and the
Existing Revolving Credit Facility Documents (including expenses in connection
with Swap Agreements) and the transactions contemplated hereby and thereby
including, without limitation, payments which are accelerated or increased by
reason of the consummation of the Exchange Transactions.

“Exchange Transactions” shall mean, collectively, the transactions that have or
will occur pursuant to the Exchange Transaction Documents.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party under any Loan Document, (a) any
income Taxes imposed on (or measured by) its net income (however denominated or
franchise Taxes imposed in lieu of net income Taxes) by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located or any other jurisdiction as a result of such recipient engaging in a
trade or business in such jurisdiction for tax purposes, (b) any branch profits
Tax or any similar Tax that is imposed by any jurisdiction described in clause
(a) above, (c) in the case of a Lender making a Loan, (x) except in the case of
a Lender that is an assignee pursuant to a request by the Borrower under Section
2.19, any U.S. federal withholding Tax that is in effect and would apply to
amounts payable hereunder to such Lender at the time such Lender becomes a party
to such Loan (or designates a new lending office) except to the extent that such
Lender (or its assignor, if any)

 

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

was entitled, immediately before the designation of a new lending office (or
assignment), to receive additional amounts from a Loan Party with respect to any
withholding Tax pursuant to Section 2.17(a) or Section 2.17(c) or (y) any
withholding Tax that is attributable to such Lender’s failure to comply with
Section 2.17(e) or Section 2.17(f) with respect to such Loan, and (d) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing European Revolving Credit Agreement” shall mean that certain
Multicurrency Revolving Facility Agreement, dated as of October 2, 2014, by and
among Claire’s Accessories UK Ltd, the Guarantors party thereto and HSBC Bank
PLC, as Lender (as amended, supplemented or otherwise modified on the date
hereof).

“Existing Letters of Credit” shall mean those Standby Letters of Credit issued
and outstanding under the First Amended and Restated Credit Agreement as of the
Closing Date.

“Existing Revolver L/C Rebalancing” shall have the meaning ascribed to such term
in the ABL Credit Agreement.

“Existing Revolver Rebalancing Borrowing” shall have the meaning ascribed to
such term in the ABL Credit Agreement.

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder.

“Facility Fee” shall have the meaning assigned to such term in Section 2.12(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code) as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations
thereof.

“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day.

“Fees” shall mean the Facility Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller (or
the equivalents in the relevant jurisdictions) of such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.11.

 

-20-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“First Lien Intercreditor Agreement” shall mean the First Lien Intercreditor
Agreement dated as of March 2, 2012, as amended (as the same may be amended,
supplemented or otherwise modified from time to time) among the Collateral Agent
in its capacity as collateral agent under this Agreement and under the ABL
Credit Agreement, the Bank of New York Mellon Trust Company, N.A., in its
capacity as collateral agent and trustee under the Senior Secured First Lien
Indenture as Indenture Agent (as defined therein) thereunder, the Grantors
referred to therein and each additional agent from time to time referred to
therein.

“Fixed Charge Coverage Ratio” shall mean, on any date, the ratio, determined on
a Pro Forma Basis, of (a) EBITDA for the period of four consecutive fiscal
quarters of the Borrower most recently ended as of such date, all determined on
a consolidated basis in accordance with GAAP to (b) Net Cash Interest Expense
for such period.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

“Foreign Lender” shall mean any Lender that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent; provided, that in no event shall more than 65% of the issued and
outstanding voting Equity Interests of such Foreign Subsidiary be pledged to
secure Obligations of the Borrower.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of Revolving L/C Exposure with respect to Letters of Credit issued by
such Issuing Bank other than such Revolving L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof.

“Fund” shall mean, collectively, Apollo Management VI, L.P. and other affiliated
co-investment partnerships.

“Fund Affiliate” shall mean (i) each Affiliate of the Fund and (ii) any
individual who is a partner or employee of Apollo Management, L.P. or the Fund.

“Fund Termination Fee” shall have the meaning specified in Section 6.07(b)(xiv).

 

-21-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligations, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part) or (v) as an account party in respect of any letter of credit,
bank guarantee or other letter of guaranty issued to support such Indebtedness
or other obligation, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the guarantor; provided,
however, the term “Guarantee” shall not include endorsements for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

 

-22-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 2.5% of the Consolidated Total Assets or revenues
representing in excess of 2.5% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis for the applicable Test Period, and (b)
taken together with all Immaterial Subsidiaries as of the last day of the fiscal
quarter of the Borrower most recently ended, did not have assets with a value in
excess of 5.0% of Consolidated Total Assets or revenues representing in excess
of 5.0% of total revenues of the Borrower and the Subsidiaries on a consolidated
basis for the applicable Test Period. Each Immaterial Subsidiary as of the
Closing Date shall be set forth in Schedule 1.01D.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or title retention agreements
relating to property or assets purchased by such person, (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services, to the extent the same would be required to be shown as a long-term
liability on a balance sheet prepared in accordance with GAAP, (e) all Capital
Lease Obligations of such person, (f) all net payments that such person would
have to make in the event of an early termination, on the date Indebtedness of
such person is being determined, in respect of outstanding Swap Agreements, (g)
the principal component of all obligations, contingent or otherwise, of such
person as an account party in respect of letters of credit and bank guarantees,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above) and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset or (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof. To the extent not otherwise included, Indebtedness
shall include the amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on the Closing Date, and as may be
identified in writing

 

-23-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to the Administrative Agent by the Borrower from time to time thereafter in
order to update such list with bona fide competitors of the Borrower and its
Subsidiaries, with the written consent of the Administrative Agent, by delivery
of a notice thereof to the Administrative Agent setting forth such person or
persons (or the person or persons previously identified to the Administrative
Agent that are to be no longer considered “Ineligible Institutions”).

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Revolving Facility Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense, (b)
capitalized interest of such person, and (c) commissions, discounts, yield and
other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Borrower or a
Subsidiary Loan Party. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received and
costs incurred by the Borrower and the Subsidiaries with respect to Swap
Agreements, and interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last Business Day of each March, June,
September and December.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
Lenders make interest periods of such length available), as the Borrower may
elect, or the date any Eurocurrency Borrowing is converted to an ABR Borrowing
in accordance with Section 2.07 or repaid or prepaid in accordance with Section
2.09, 2.10 or 2.11; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.

 

-24-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Interpolated Rate” shall mean, in relation to the LIBO Rate Loans for any Loan,
the rate which results from interpolating on a linear basis between: (a) the
rate appearing on Reuters Screen LIBOR01 Page (or otherwise on the Reuters
screen) for the longest period (for which that rate is available) which is less
than the Interest Period and (b) the rate appearing on Reuters Screen LIBOR01
Page (or otherwise on the Reuters screen) for the shortest period (for which
that rate is available) which exceeds the Interest Period, each as of
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“IP Sale and Lease Back Transaction” shall mean the transfer of intellectual
property by CBI Distributing Corp. to CLSIP LLC pursuant to the Intellectual
Property Agreement entered into as of the Closing Date.

“Issuing Bank” shall mean Credit Suisse and each other Issuing Bank designated
pursuant to Section 2.05(k), in each case in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04.

“lending office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.05, including any Alternate Currency Letter of Credit.

“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to Section
2.05.

 

-25-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Letter of Credit Request” shall mean a request by the Borrower substantially in
the form of Exhibit C-3.

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an amount not to exceed $35 million (or the
equivalent thereof in an Alternate Currency).

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the greater of (a) zero, and (b) the rate per annum equal to
the London interbank offered rate as administered by ICE Benchmark
Administration Limited (“ICE LIBOR”), as published by Bloomberg (or other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided, that if such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the Interpolated Rate.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

“Loan Documents” shall mean this Agreement, the First Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement, the ABL Intercreditor
Agreement, the Letters of Credit, the Security Documents and any Note issued
under Section 2.09(e), and solely for the purposes of Section 7.01 hereof, the
Fee Letter.

“Loan Document Obligations” shall mean (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to the Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under this Agreement and each of the other Loan Documents, including
obligations to pay fees, expense and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to this Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

 

-26-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Loan Parties” shall mean Holdings (prior to a Borrower Qualified IPO), the
Borrower and the Subsidiary Loan Parties.

“Loans” shall mean the Revolving Facility Loans.

“Local Time” shall mean New York City time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of Holdings, the Borrower and the
Subsidiaries, as the case may be, on the Closing Date together with (x) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or Holdings, as the case may be,
was approved by a vote of a majority of the directors of the Borrower or
Holdings, as the case may be, then still in office who were either directors on
the Closing Date or whose election or nomination was previously so approved and
(y) executive officers and other management personnel of Holdings, the Borrower
and the Subsidiaries, as the case may be, hired at a time when the directors on
the Closing Date together with the directors so approved constituted a majority
of the directors of the Borrower or Holdings, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and the Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Holdings, the Borrower or any Subsidiary in an
aggregate principal amount exceeding $30 million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Real Properties owned in fee by the
Borrower and each Subsidiary Loan Party that are set forth on Schedule 1.01B and
each additional Real Property encumbered by a Mortgage pursuant to Section 5.10.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each in form
reasonably satisfactory to the Administrative Agent), as amended, restated,
supplemented or otherwise modified from time to time.

 

-27-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or any
ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Cash Interest Expense” shall mean, for any period, total cash interest
expense, net of interest income, of the Borrower and its consolidated
Subsidiaries (other than Unrestricted Subsidiaries) for such period (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptances and net costs under swap agreements
in respect of interest rates to the extent such costs are paid in cash during
such period), calculated on a consolidated basis.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Non Consenting Lender” shall have the meaning assigned to such term in Section
2.19(c).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean (a) the Loan Document Obligations, (b) the due and
punctual payment and performance of all obligations of each Loan Party under
each Swap Agreement that (i) is in effect on the Closing Date with a
counterparty that is a Lender or an agent or an Affiliate of a Lender as of the
Closing Date or (ii) is entered into after the Closing Date with any
counterparty that is a Lender or an agent or an Affiliate of a Lender at the
time such Swap Agreement is entered into and (c) the due and punctual payment
and performance of all obligations of the Borrower and any of its Subsidiaries
in respect of overdrafts and related liabilities owed to a Lender or any of its
Affiliates (or any other Person designated by the Borrower as a provider of cash
management services and entitled to the benefit of this Agreement) and arising
from cash management services (including treasury, depository, overdraft, credit
or debit card, electronic funds transfer, ACH services and other cash management
arrangements).

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar Taxes arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents, and any and all interest, penalties and additions related thereto
(but not Excluded Taxes).

“Overadvance Amount” shall have the meaning ascribed to such term in the ABL
Credit Agreement.

“Parent Entity” shall mean any direct or indirect parent of Holdings.

“Participant” shall have the meaning assigned to such term in Section 9.04(d).

 

-28-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition in the ordinary
course of the Loan Parties’ business (including the acquisitions of stores,
leases for stores or other operating assets) of all or substantially all the
assets of, or all the Equity Interests (other than directors’ qualifying shares)
in, or merger, consolidation or amalgamation with, a person or division or line
of business of a person (or any subsequent investment made in a person, division
or line of business previously acquired in a Permitted Business Acquisition), if
immediately after giving effect thereto: (i) no Event of Default shall have
occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with applicable laws; (iii)
any acquired or newly formed Subsidiary shall not be liable for any Indebtedness
except for Indebtedness permitted by Section 6.01; (iv) to the extent required
by Section 5.10, any person acquired in such acquisition, if acquired by the
Borrower or a Domestic Subsidiary, shall be merged into the Borrower or a
Subsidiary Loan Party or become upon consummation of such acquisition a
Subsidiary Loan Party, and (v) the aggregate amount of such acquisitions and
investments made for cash consideration shall not exceed $5 million.

“Permitted Cure Securities” shall mean any Equity Interests of Holdings or a
Parent Entity issued pursuant to the Cure Right other than Disqualified Stock.

“Permitted Holder” shall mean each of (i) the Fund and the Fund Affiliates, and
(ii) the Management Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250.0
million and whose long term debt, or whose parent holding company’s long term
debt, is rated A by S&P or A by Moody’s;

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

 

-29-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, or A 1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a 7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million;

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided, that (A) recourse to the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary) and (B) the aggregate
Receivables Net Investment since the Closing Date shall not exceed $50 million
at any time outstanding.

 

-30-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), the weighted average life
to maturity of such Permitted Refinancing Indebtedness is greater than or equal
to the shorter of (i) the weighted average life to maturity of the Indebtedness
being Refinanced and (ii) the weighted average life to maturity that would
result if all payments of principal on the Indebtedness being Refinanced that
were due on or after the date that is one year following the Revolving Facility
Maturity Date were instead due on the date that is one year following the
Revolving Facility Maturity Date, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced and
(d) no Permitted Refinancing Indebtedness shall have different obligors, or
greater guarantees or security, than the Indebtedness being Refinanced; provided
further, that with respect to a Refinancing of (x) the Senior Subordinated Notes
or other Indebtedness permitted hereunder that is subordinated, such Permitted
Refinancing Indebtedness shall (i) be subordinated to the guarantee by the Loan
Parties of the Facilities, and (ii) be otherwise on terms not materially less
favorable to the Lenders than those contained in the documentation governing the
Indebtedness being Refinanced.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (ii) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by
Holdings, the Borrower or any ERISA Affiliate, and (iii) in respect of which
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of

 

-31-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such events is being calculated, and giving effect to the events for which such
calculation is being made, such calculation as will give pro forma effect to
such events as if such events occurred on the first day of the four consecutive
fiscal quarter period ended on or before the occurrence of such event (the
“Reference Period”): (i) in making any determination of EBITDA, effect shall be
given to any Asset Sale, any acquisition, Investment, disposition, merger,
amalgamation, consolidation or any similar transaction or transactions not
otherwise permitted under Section 6.04 or 6.05 that require a waiver or consent
of the Required Lenders and such waiver or consent has been obtained, any
dividend, distribution or other similar payment, any designation of any
Subsidiary as an Unrestricted Subsidiary and any Subsidiary Redesignation, and
any restructurings of the business of the Borrower or any of the Subsidiaries
that the Borrower or any of the Subsidiaries has determined to make and/or made
and are expected to have a continuing impact and are factually supportable,
which would include cost savings resulting from head count reduction, closure of
facilities and similar operational and other cost savings, which adjustments the
Borrower determines are reasonable as set forth in a certificate of a Financial
Officer of the Borrower (the foregoing, together with any transactions related
thereto or in connection therewith, the “relevant transactions”), in each case
that occurred during the Reference Period (or (x) in the case of restructurings
determined to be made, will occur within twelve months after the date of such
certificate or (y) in the case of determinations made pursuant to the definition
of the term “Permitted Business Acquisition” or pursuant to any other
calculation of the Senior Secured Leverage Ratio (except any determination of
whether a Default has occurred under Section 6.11), occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or incurrence of Indebtedness or Liens
or other relevant transaction is consummated), (ii) in making any determination
on a Pro Forma Basis, (x) all Indebtedness (including Indebtedness issued,
incurred or assumed as a result of, or to finance, any relevant transactions and
for which the financial effect is being calculated, whether incurred under this
Agreement or otherwise, but excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes and amounts outstanding under
any Permitted Receivables Financing, in each case not to finance any
acquisition) issued, incurred, assumed or permanently repaid during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Permitted Business Acquisition” or any other calculation
of the Senior Secured Leverage Ratio (except any determination of whether a
Default has occurred under Section 6.11), occurring during the Reference Period
or thereafter and through and including the date upon which the respective
Permitted Business Acquisition or incurrence of Indebtedness or Liens or other
relevant transaction is consummated) shall be deemed to have been issued,
incurred, assumed or permanently repaid at the beginning of such period and (y)
Interest Expense of such person attributable to interest on any Indebtedness,
for which pro forma effect is being given as provided in preceding clause (x),
bearing floating interest rates shall be computed on a pro forma basis as if the
rates that would have been in effect during the period for which pro forma
effect is being given had been actually in effect during such periods and (iii)
(A) any Subsidiary Redesignation then being designated, effect shall be given to
such Subsidiary Redesignation and all other Subsidiary Redesignations after the
first day of the relevant Reference Period and on or prior to the date of the
respective Subsidiary Redesignation then being designated, collectively, and (B)
any designation of a Subsidiary as an Unrestricted Subsidiary, effect shall be
given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.

 

-32-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, (i) for any fiscal period ending on or prior to the
second anniversary of any relevant pro forma event, adjustments to reflect (1)
operating expense reductions and other operating improvements, synergies or cost
savings reasonably expected to result from such relevant pro forma event
(including, to the extent applicable, the Exchange Transactions) and (2) all
adjustments of the type used in connection with the calculation of Adjusted
EBITDA as set forth in footnote 2 to the “Summary Historical Consolidated
Financial Information” under “Summary” in the Notes Offering Memorandum to the
extent such adjustments, without duplication, continue to be applicable. The
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer of the Borrower setting forth such demonstrable or additional operating
expense reductions and other operating improvements, synergies or cost savings
and information and calculations supporting them in reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Projections” shall mean the projections and any forward looking statements
(including statements with respect to booked business) of Holdings, the Borrower
and the Subsidiaries furnished to the Lenders or the Administrative Agent by or
on behalf of Holdings, the Borrower or any of the Subsidiaries prior to the
Closing Date.

“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of the
Borrower (a) that is a Delaware limited liability company that is treated as a
disregarded entity for U.S. federal income tax purposes, (b) the primary asset
of which consists of Equity Interests in either (i) one or more Foreign
Subsidiaries or (ii) one or more other Qualified CFC Holding Companies and (c)
has no outstanding Guarantee of Indebtedness of Holdings, the Borrower or any
Domestic Subsidiary.

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the Borrower, Holdings or any direct or indirect parent of Holdings
which generates cash proceeds of at least $50 million.

“Qualified Liens” shall mean those Liens expressly permitted by Sections 6.02(d)
or (e) (solely as such relate to (a) statutory landlord’s liens on Inventory
located on such leased premises of the Loan Parties or (b) possessory liens of a
carrier or warehouseman or similar possessory liens upon Inventory in the
possession of such carrier or warehouseman securing only the freight charges or
storage charges for the transportation or storage of such Inventory of the Loan
Parties) and 6.02(k)).

 

-33-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, and
all improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinanced Indebtedness” shall mean the Indebtedness described on
Schedule 1.01E.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

 

-34-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan.

“Required Lenders” shall mean, at any time, Lenders (other than Defaulting
Lenders) having a majority in aggregate principal amount of the Revolving
Facility Commitments of all Lenders (other than Revolving Facility Commitments
of Defaulting Lenders) or, if the Revolving Facility Commitments shall have
terminated, having a majority in aggregate principal amount of the Revolving
Facility Credit Exposure of all Lenders (other than Revolving Facility Credit
Exposure of Defaulting Lenders).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

“Revaluation Date” shall mean, with respect to any Alternate Currency Letter of
Credit, each of the following: (i) each date of issuance of an Alternate
Currency Letter of Credit, (ii) each date of an amendment of any Alternate
Currency Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the Issuing Bank under any Alternate Currency Letter of Credit, and (iv) such
additional dates as the Administrative Agent or the Issuing Bank shall determine
or the Required Lenders shall require.

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate

 

-35-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

permitted amount of such Revolving Facility Lender’s Revolving Facility Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender under Section 9.04. The amount of each
Lender’s Revolving Facility Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Revolving Facility Commitment. The aggregate amount of the Lenders’ Revolving
Facility Commitments on the Closing Date is $110 million.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, and (b) the Revolving L/C Exposure at such time. The Revolving Facility
Credit Exposure of any Revolving Facility Lender at any time shall be the
product of (x) such Revolving Facility Lender’s Revolving Facility Percentage
and (y) the aggregate Revolving Facility Credit Exposure of all Revolving
Facility Lenders, collectively, at such time.

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01.

“Revolving Facility Maturity Date” shall mean, as applicable, (i) with respect
to the Tranche A Revolving Facility Loans and Tranche A Revolving Facility
Commitments, the Tranche A Revolving Facility Maturity Date and (ii) with
respect to the Tranche B Revolving Facility Loans and Tranche B Revolving
Facility Commitments, the Tranche B Revolving Facility Maturity Date.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to Section
9.04.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time (calculated, in
the case of Alternate Currency Letters of Credit, based on the Dollar Equivalent
thereof) and (b) the aggregate principal amount of all L/C Disbursements that
have not yet been reimbursed at such time (calculated, in the case of Alternate
Currency Letters of Credit, based on the Dollar Equivalent thereof). The
Revolving L/C Exposure of any Revolving Facility Lender at any time shall mean
its Revolving Facility Percentage of the aggregate Revolving L/C Exposure at
such time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standard
Practices, International Chamber of Commerce No. 590, such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn. Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided, that

 

-36-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean the Second Lien Intercreditor
Agreement dated as of March 4, 2011 (as the same may be amended, supplemented or
otherwise modified from time to time) among the Collateral Agent, as a First
Lien Agent and each other First Lien Obligations Agent (as defined therein)
thereunder from time to time, the Bank of New York Mellon Trust Company, N.A.,
as a Second Priority Agent and each other Second Priority Agent (as defined
therein) from time to time party thereto, Holdings, the Borrower and each
Subsidiary of the Borrower referred to therein.

“Second Restatement Effective Date” shall have the meaning assigned to such term
in Amendment No. 3.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Foreign Pledge Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.

“Senior Secured Debt” at any date shall mean (i) the aggregate principal amount
of Consolidated Debt of the Borrower and the Subsidiaries outstanding at such
date that consists of, without duplication, (A) Revolving Facility Credit
Exposure, (B) Indebtedness that in each case is then secured by a Lien (other
than Liens securing the Senior Secured Second Lien Notes and other Liens that
are subordinated to the Liens securing the Obligations (it being understood that
such Liens may be senior in priority to, or pari passu with, or junior in
priority to, Liens securing Indebtedness other than the Obligations) and (C)
Indebtedness of a Subsidiary that is not a Loan Party, less (ii) without
duplication, the sum of (x) Unrestricted Cash and Permitted Investments of the
Borrower and the Subsidiaries on such date plus (y) prior to a Borrower
Qualified IPO, the lesser of (A) the Unrestricted Cash and Permitted Investments
that would appear on an unconsolidated balance sheet of Holdings on such date
and (B) 25% of EBITDA for the relevant four quarter period used in calculating
the Total Net Secured Leverage Ratio.

 

-37-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Senior Secured First Lien Note Documents” shall mean the Senior Secured First
Lien Notes and the Senior Secured First Lien Notes Indenture.

“Senior Secured First Lien Notes” shall mean the 9.00% Senior Secured First Lien
Notes due 2019 in an aggregate principal amount of $1,125 million and the 6.125%
Senior Secured First Lien Notes due 2020 in a principal amount of $210 million,
in each case, issued by the Borrower pursuant to the Senior Secured First Lien
Notes Indenture and outstanding on the Closing Date.

“Senior Secured First Lien Notes Indenture” shall mean, collectively, the
Indenture dated as of February 28, 2012 and the Indenture dated March 15, 2013
under which the Borrower issued its Senior Secured First Lien Notes, in each
case, among the Borrower, certain of the Subsidiaries party thereto and the
trustee named therein from time to time, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements of this
Agreement.

“Senior Secured Second Lien Note Documents” shall mean the Senior Secured Second
Lien Notes and the Senior Secured Second Lien Notes Indenture.

“Senior Secured Second Lien Notes” shall mean up to $450 million aggregate
principal amount of the Borrower’s 8.875% Senior Secured Second Lien Notes due
2019 issued pursuant to the Senior Secured Second Lien Notes Indenture and
outstanding on the Second Restatement Effective Date.

“Senior Secured Second Lien Notes Indenture” shall mean the Indenture dated as
of March 4, 2011 under which the Senior Secured Second Lien Notes were issued,
among the Borrower and certain of the Subsidiaries party thereto and the trustee
named therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

“Senior Subordinated Note Documents” shall mean the Senior Subordinated Notes
and the Senior Subordinated Notes Indenture.

“Senior Subordinated Notes” shall mean up to $85.2 million aggregate principal
amount of the Borrower’s 10.5% Senior Subordinated Notes due 2017 and up to
$183.556 million 10.50% PIK Senior Subordinated Notes due 2017, issued pursuant
to the Senior Subordinated Notes Indenture and outstanding on the Second
Restatement Effective Date.

“Senior Subordinated Notes Indenture” shall mean the Indenture dated as of May
29, 2007 under which the Senior Subordinated Notes were issued, among the
Borrower and certain of the Subsidiaries party thereto and the trustee named
therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

“Senior Unsecured Note Documents” shall mean the Senior Unsecured Notes and the
Senior Unsecured Notes Indenture.

 

-38-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Senior Unsecured Notes” shall mean up to $320 million aggregate principal
amount of the Borrower’s 7.75% Senior Notes due 2020, issued pursuant to the
Senior Unsecured Notes Indenture and outstanding on the Second Restatement
Effective Date.

“Senior Unsecured Notes Indenture” shall mean the Indenture dated as of May 14,
2013 under which the Senior Unsecured Notes were issued, among the Borrower and
certain of the Subsidiaries party thereto and the trustee named therein from
time to time, as amended, restated, supplemented or otherwise modified from time
to time in accordance with the requirements thereof and of this Agreement.

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with the Borrower or any of the
Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the event
the Borrower or any such Subsidiary becomes subject to a proceeding under the
U.S. Bankruptcy Code (or other insolvency law).

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent or the Issuing Bank, as applicable, to be the rate quoted by the person
acting in such capacity as the spot rate for the purchase by such person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date three Business Days prior to the
date as of which the foreign exchange computation is made (or on such other day
and time as may be mutually agreed by the Borrower and the Administrative Agent,
provided such date is not more than three Business Days prior to the date of
such computation) or if such rate cannot be computed as of such date such other
date as the Administrative Agent or the Issuing Bank shall reasonably determine
is appropriate under the circumstances; provided that the Administrative Agent
or the Issuing Bank may obtain such spot rate from another financial institution
designated by the Administrative Agent or the Issuing Bank if the person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency.

“Standby Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

 

-39-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of Sections
3.09, 3.13, 3.15, 3.16, 5.03, 5.09 and 7.01(k), and the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of the Borrower or any of the Subsidiaries for
purposes of this Agreement.

“Subsidiary Loan Parties” shall mean (a) each Wholly Owned Domestic Subsidiary
of the Borrower on the Closing Date (other than a Wholly Owned Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary and other than those set
forth on Schedule 1.01F) and (b) each Wholly Owned Domestic Subsidiary of the
Borrower (other than a Wholly Owned Domestic Subsidiary that is a Subsidiary of
a Foreign Subsidiary) that becomes, or is required to become, a party to the
Collateral Agreement after the Closing Date.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any of the Subsidiaries shall be a Swap Agreement.

“Synthetic Lease Obligations” shall mean obligations of a Loan Party as
lessee/borrower under any transaction which is classified as an operating lease
under GAAP but as a financing for tax purposes.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest, penalties and additions related thereto.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

“Total Net Secured Leverage Ratio” shall mean, on any date, the ratio of (a)
Senior Secured Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal

 

-40-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

quarters of the Borrower most recently ended as of such date, all determined on
a consolidated basis in accordance with GAAP; provided, that EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis.

“Trade Letter of Credit” shall have the meaning assigned to such term in Section
2.05(a).

“Tranche A Revolving Facility Loans” shall mean the Revolving Facility Loans
extended by the Lenders set forth on Schedule 2.02.

“Tranche B Revolving Facility Loans” shall mean the Revolving Facility Loans
extended by the Lenders set forth on Schedule 2.03.

“Tranche B Revolving Facility Borrowing” shall mean a Borrowing comprised of
Tranche B Revolving Facility Loans

“Tranche A Revolving Facility Commitment” shall mean, with respect to each
Tranche A Revolving Facility Lender, the commitment of such Tranche A Revolving
Facility Lender to make Revolving Facility Loans pursuant to Section 2.01,
expressed as an amount representing the maximum aggregate permitted amount of
such Tranche A Revolving Facility Lender’s Tranche A Revolving Facility Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender under Section 9.04. The amount of each
Lender’s Tranche A Revolving Facility Commitment is set forth on Schedule 2.02,
or in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Tranche A Revolving Facility Commitment. The aggregate amount of the
Lenders’ Tranche A Revolving Facility Commitments on the Closing Date is $35
million.

“Tranche B Revolving Facility Commitment” shall mean, with respect to each
Tranche B Revolving Facility Lender, the commitment of such Tranche B Revolving
Facility Lender to make Revolving Facility Loans pursuant to Section 2.01,
expressed as an amount representing the maximum aggregate permitted amount of
such Tranche B Revolving Facility Lender’s Tranche B Revolving Facility Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender under Section 9.04. The amount of each
Lender’s Tranche B Revolving Facility Commitment is set forth on Schedule 2.03,
or in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Tranche B Revolving Facility Commitment. The aggregate amount of the
Lenders’ Tranche B Revolving Facility Commitments on the Closing Date is $75
million.

“Tranche A Revolving Facility Credit Exposure” shall mean, at any time, the
aggregate principal amount of the Tranche A Revolving Facility Loans outstanding
at such time. The Tranche A Revolving Facility Credit Exposure of any Tranche A
Revolving Facility Lender at any time shall be the product of (x) such Tranche A
Revolving Facility Lender’s Tranche A Revolving Facility Percentage and (y) the
aggregate Tranche A Revolving Facility Credit Exposure of all Tranche A
Revolving Facility Lenders, collectively, at such time.

 

-41-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Tranche B Revolving Facility Credit Exposure” shall mean, at any time, the
aggregate principal amount of the Tranche B Revolving Facility Loans outstanding
at such time. The Tranche B Revolving Facility Credit Exposure of any Tranche B
Revolving Facility Lender at any time shall be the product of (x) such Tranche B
Revolving Facility Lender’s Tranche B Revolving Facility Percentage and (y) the
aggregate Tranche B Revolving Facility Credit Exposure of all Tranche B
Revolving Facility Lenders, collectively, at such time.

“Tranche A Revolving Facility Lender” shall mean each financial institution
listed on Schedule 2.02 (other than any such person that has ceased to be a
party hereto pursuant to an Assignment and Acceptance in accordance with Section
9.04), as well as any person that becomes a “Lender” hereunder pursuant to
Section 9.04.

“Tranche B Revolving Facility Lender” shall mean each financial institution
listed on Schedule 2.03 (other than any such person that has ceased to be a
party hereto pursuant to an Assignment and Acceptance in accordance with Section
9.04), as well as any person that becomes a “Lender” hereunder pursuant to
Section 9.04.

“Tranche A Revolving Facility Maturity Date” shall mean (i) September 20, 2017
or (ii) if the Senior Subordinated Notes have not been repaid or refinanced in
full on or before March 31, 2017, April 1, 2017. For purposes of this
definition, the extension of the term of the 10.50% PIK Senior Subordinated
Notes due 2017 to June 1, 2019 shall be deemed a refinancing.

“Tranche B Revolving Facility Maturity Date” shall mean (i) February 4, 2019 or
(ii) if the Senior Subordinated Notes have not been repaid or refinanced in full
on or before March 31, 2017, April 1, 2017. For purposes of this definition, the
extension of the term of the 10.50% PIK Senior Subordinated Notes due 2017 to
June 1, 2019 shall be deemed a refinancing.

“Tranche A Revolving Facility Percentage” shall mean, with respect to any
Tranche A Revolving Facility Lender, the percentage of the total Tranche A
Revolving Facility Commitments represented by such Lender’s Tranche A Revolving
Facility Commitment. If the Tranche A Revolving Facility Commitments have
terminated or expired, the Tranche A Revolving Facility Percentages shall be
determined based upon the Tranche A Revolving Facility Commitments most recently
in effect, giving effect to any assignments pursuant to Section 9.04.

“Tranche B Revolving Facility Percentage” shall mean, with respect to any
Tranche B Revolving Facility Lender, the percentage of the total Tranche B
Revolving Facility Commitments represented by such Lender’s Tranche B Revolving
Facility Commitment. If the Tranche B Revolving Facility Commitments have
terminated or expired, the Tranche B Revolving Facility Percentages shall be
determined based upon the Tranche B Revolving Facility Commitments most recently
in effect, giving effect to any assignments pursuant to Section 9.04.

“Trust Asset Account” shall mean assets dedicated to fund deferred compensation
amounts held within the Claire’s Stores, Inc. Amended and Restated Deferred
Compensation Trust, effective February 4, 2005, by and among Claire’s Stores,
Inc. and La Salle Bank National Association which serves as a funding medium for
the Claire’s Stores, Inc. Management Deferred Compensation Plan and the Claire’s
Stores, Inc. 2005 Management Deferred Compensation Plan.

 

-42-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of the Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of the Subsidiaries; provided, that, solely
for purposes of clause (ii)(y)(A) of the definition of “Senior Secured Debt”,
“Unrestricted Cash” shall mean cash or cash equivalents of Holdings or any of
the Subsidiaries (other than the Borrower and its Subsidiaries) that would not
appear as “restricted” on a consolidated balance sheet of Holdings or any of the
Subsidiaries.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary identified on
Schedule 1.01F to the ABL Credit Agreement (each such Subsidiary shall
automatically be an Unrestricted Subsidiary hereunder, without regard to the
other provisions set forth herein) and (2) any Subsidiary designated by the
Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate a new Unrestricted Subsidiary after the Closing Date and so long as
(a) no Default or Event of Default has occurred and is continuing or would
result therefrom, (b) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any of the Subsidiaries) through
Investments as permitted by, and in compliance with, Section 6.04(j), and any
prior or concurrent Investments in such Subsidiary by the Borrower or any of the
Subsidiaries shall be deemed to have been made under Section 6.04(j), (c)
without duplication of clause (b), any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 6.04(j) and (d) such Subsidiary shall have been
designated an “unrestricted subsidiary” (or otherwise not be subject to the
covenants and defaults) under the Senior Subordinated Notes Indenture, the
Senior Unsecured Notes Indenture, the Senior Secured First Lien Notes Indenture,
the Senior Secured Second Lien Notes Indenture, the Senior Unsecured Notes
Indenture and any other Indebtedness in excess of $100 million permitted to be
incurred hereunder and all Permitted Refinancing Indebtedness in respect of any
of the foregoing and all Disqualified Stock; provided, further, that at the time
of the initial Investment by the Borrower or any of the Subsidiaries in such
Subsidiary, the Borrower shall designate such entity as an Unrestricted
Subsidiary in a written notice to the Administrative

 

-43-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent. The Borrower may designate any Unrestricted Subsidiary to be a Subsidiary
for purposes of this Agreement (each, a “Subsidiary Redesignation”); provided,
further, that (i) such Unrestricted Subsidiary, both before and after giving
effect to such designation, shall be a Wholly Owned Subsidiary of the Borrower,
(ii) no Default or Event of Default has occurred and is continuing or would
result therefrom, (iii) the Borrower would be in compliance, on a Pro Forma
Basis as of the last day of the most recent fiscal quarter for which financial
statements are available to the Borrower, with Section 6.11 (but only to the
extent the Revolving Facility Credit Exposure then exceeds $15 million), (iv)
all representations and warranties contained herein and in the Loan Documents
shall be true and correct in all material respects with the same effect as
though such representations and warranties have been made on and as of the date
of such Subsidiary Redesignation (both before and after giving effect thereto),
unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date and (v) the Borrower shall have delivered to
the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Borrower, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iv),
inclusive. Unrestricted Subsidiaries shall not be subject to the affirmative or
negative covenants, or, except as specified in the definition of “Subsidiary,”
Event of Default provisions contained in this Agreement.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Wholly Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly Owned Subsidiary.

“Wholly Owned Foreign Subsidiary” of any person shall mean a Foreign Subsidiary
of such person that is a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.

 

-44-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
shall mean such document as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements hereof and
thereof. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

SECTION 1.03. [Reserved].

SECTION 1.04. Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternate Currency Letters of Credit. Such Spot Rate shall become effective as
of such Revaluation Date and shall be the Spot Rate employed in converting any
amounts between the Dollars and each Alternate Currency until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent. No Default or Event of Default shall arise as a result of any limitation
or threshold set forth in U.S. Dollars in Article VI or paragraph (f) or (j) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those rates applicable on the first day of the fiscal quarter in
which such determination occurs or in respect of which such determination is
being made.

(b) Wherever in this Agreement in connection with an Alternate Currency Letter
of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, such amount shall be the Dollar Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternate Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent.

 

-45-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Facility Loans, either as Tranche A
Revolving Facility Loans or Tranche B Revolving Facility Loans, as the case may
be, to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Facility Credit Exposure exceeding such Lender’s Revolving Facility Commitment,
(ii) the Revolving Facility Credit Exposure exceeding the total Revolving
Facility Commitments or (iii) the sum of the Tranche B Revolving Facility Credit
Exposure and the ABL Facility Credit Exposure exceeding an aggregate amount of
$75,000,000 at any time. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Facility Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility; provided,
however, that Revolving Facility Loans shall be made by the Revolving Facility
Lenders ratably in accordance with their respective Revolving Facility
Percentages on the date such Loans are made hereunder. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided, that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Revolving Facility Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided, that an ABR Revolving Facility
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Facility Commitments or that is required to finance the
reimbursement of an L/C Disbursement as contemplated by Section
2.05(e). Borrowings of more than one Type and under more than one Facility may
be outstanding at the same time; provided, that there shall not at any time be
more than a total of 10 Eurocurrency Borrowings outstanding under the Revolving
Facility.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Facility Maturity Date.

 

-46-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2.03. Requests for Borrowings. To request a Revolving Facility
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing, not later than 12:00
p.m., Local Time, three Business Days before the date of the proposed Borrowing
or (b) in the case of an ABR Borrowing, not later than 12:00 noon, Local Time,
one Business Day before the date of the proposed Borrowing; provided, that any
such notice of an ABR Revolving Facility Borrowing to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e) may be given not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Tranche A Revolving Facility
Loans or Tranche B Revolving Facility Loans;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Revolving Facility Borrowing is specified, then
the requested Revolving Facility Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. [Reserved].

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower,
for its own benefit or for the benefit of any Subsidiary, may request the
issuance of (x)

 

-47-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

trade letters of credit in support of trade obligations of the Borrower and the
Subsidiaries incurred in the ordinary course of business (such letters of credit
issued for such purposes, “Trade Letters of Credit”) and (y) standby letters of
credit issued for any other lawful purposes of the Borrower and the Subsidiaries
(other than to support the incurrence of Indebtedness for borrowed money by the
Borrower or any Subsidiary) (such letters of credit issued for such purposes,
“Standby Letters of Credit”) for its own account or for the account of any
Subsidiary in a form reasonably acceptable to the applicable Issuing Bank, at
any time and from time to time during the Availability Period and prior to the
date that is 5 Business Days prior to the Tranche B Revolving Facility Maturity
Date. In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Unless otherwise expressly
agreed by the Issuing Bank and the Borrower, when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the International Standby Practices shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each Trade Letter of
Credit. “Letters of Credit” shall include Trade Letters of Credit and Standby
Letters of Credit; provided that Credit Suisse shall be under no obligation to
issue Trade Letters of Credit. Each of the Existing Letters of Credit shall be
deemed to be Letters of Credit issued under this Agreement on the Closing Date.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (three Business Days in advance of the
requested date of issuance, amendment or extension or such shorter period as the
Administrative Agent and the Issuing Bank in their sole discretion may agree) a
Letter of Credit Request, or identifying the Letter of Credit to be amended or
extended, and specifying the date of issuance, amendment or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount and currency
(which may be Dollars or an Alternate Currency) of such Letter of Credit, the
name and address of the beneficiary thereof, whether such Letter of Credit
constitutes a Standby Letter of Credit or a Trade Letter of Credit, and such
other information as shall be necessary to issue, amend or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended or extended only if (and upon issuance, amendment or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment or extension (i) the
Revolving L/C Exposure shall not exceed the Letter of Credit Sublimit, (ii) the
Tranche B Revolving Facility Credit Exposure shall not exceed the total Tranche
B Revolving Facility Commitments and (iii) no Alternate Currency Letter of
Credit shall be issued if, after giving effect thereto, the aggregate amount of
L/C Exposure with respect to all Alternate Currency Letters of Credit would
exceed $30 million.

 

-48-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Expiration Date. Each Standby Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year (unless otherwise
agreed upon by the Administrative Agent and the relevant Issuing Bank in their
sole discretion) after the date of the issuance of such Standby Letter of Credit
(or, in the case of any renewal or extension thereof, one year (unless otherwise
agreed upon by the Administrative Agent and the relevant Issuing Bank in their
sole discretion) after such renewal or extension) and (ii) the date that is five
Business Days prior to the Tranche B Revolving Facility Maturity Date; provided,
that any Standby Letter of Credit with one year tenor may provide for automatic
extension thereof for additional one year periods (which, in no event, shall
extend beyond the date referred to in clause (ii) of this paragraph (c)) so long
as such Standby Letter of Credit permits the Issuing Bank to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Standby Letter of Credit) by giving prior notice to the
beneficiary thereof within a time period during such twelve-month period to be
agreed upon at the time such Standby Letter of Credit is issued; provided,
further, that if the Issuing Bank and the Administrative Agent each consent in
their sole discretion, the expiration date on any Standby Letter of Credit may
extend beyond the date referred to in clause (ii) above, provided, that (x) if
any such Standby Letter of Credit is outstanding or is issued after the date
that is 30 days prior to the Tranche B Revolving Facility Maturity Date the
Borrower shall provide cash collateral pursuant to documentation reasonably
satisfactory to the Administrative Agent and the relevant Issuing Bank in an
amount equal to 105% of the face amount of each such Standby Letter of Credit or
provide a back-to-back letter of credit, in form and substance and from an
issuing bank satisfactory to the relevant Issuing Bank on or prior to the date
that is 30 days prior to the Tranche B Revolving Facility Maturity Date or, if
later, such date of issuance and (y) each Tranche B Revolving Lender’s
participation in any undrawn Letter of Credit that is outstanding on the Tranche
B Revolving Facility Maturity Date shall terminate on the Tranche B Revolving
Facility Maturity Date. Each Trade Letter of Credit shall expire on the earlier
of (x) 180 days after such Trade Letter of Credit’s date of issuance or (y) the
date that is five Business Days prior to the Tranche B Revolving Facility
Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Tranche B Revolving Facility
Lenders, such Issuing Bank hereby grants to each Tranche B Revolving Facility
Lender, and each Tranche B Revolving Facility Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Tranche B
Revolving Facility Lender’s Tranche B Revolving Facility Percentage of the
aggregate amount available to be drawn under such Letter of Credit (calculated,
in the case of Alternate Currency Letters of Credit, based on the Dollar
Equivalent thereof). In consideration and in furtherance of the foregoing, each
Tranche B Revolving Facility Lender hereby absolutely and unconditionally agrees
to pay to the Administrative Agent, for the account of the applicable Issuing
Bank, in Dollars, such Tranche B Revolving Facility Lender’s Tranche B Revolving
Facility Percentage of each L/C Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason (calculated, in the case of any Alternate Currency Letter of
Credit, based on the Dollar Equivalent thereof). Each Tranche B Revolving
Facility Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any

 

-49-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments or the fact that, as a result of changes in currency exchange rates,
such Tranche B Revolving Facility Lender’s Tranche B Revolving Facility Credit
Exposure at any time might exceed its Tranche B Revolving Facility Commitment at
such time and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount in Dollars
equal to such L/C Disbursement (or, in the case of an Alternate Currency Letter
of Credit, the Dollar Equivalent thereof) not later than 2:00 p.m., Local Time,
on the next Business Day after the Borrower receives notice under paragraph (g)
of this Section of such L/C Disbursement, together with accrued interest thereon
from the date of such L/C Disbursement at the rate applicable to ABR Loans;
provided, that the Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Facility Borrowing in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Facility Borrowing. If
the Borrower fails to reimburse any L/C Disbursement when due, then the
Administrative Agent shall promptly notify the applicable Issuing Bank and each
other Tranche B Revolving Facility Lender of the applicable L/C Disbursement,
the payment then due from the Borrower in respect thereof and, in the case of a
Tranche B Revolving Facility Lender, such Lender’s Tranche B Revolving Facility
Percentage thereof. Promptly following receipt of such notice, each Tranche B
Revolving Facility Lender shall pay to the Administrative Agent in Dollars its
Tranche B Revolving Facility Percentage of the payment then due from the
Borrower in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Tranche B Revolving Facility Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Tranche B Revolving Facility
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Tranche B Revolving Facility Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Tranche B Revolving
Facility Lender pursuant to this paragraph to reimburse an Issuing Bank for any
L/C Disbursement (other than the funding of an ABR Revolving Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such L/C Disbursement.

(f) Obligations Absolute. The obligation of the Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other

 

-50-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

document that does not comply with the terms of such Letter of Credit or (iv)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank, or any of the circumstances
referred to in clauses (i), (ii) or (iii) of the first sentence; provided, that
the foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are determined by a decision of a court of competent jurisdiction to have
been caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the applicable Issuing
Bank, such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of any such demand for payment under a Letter of Credit and whether
such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided, that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and/or the
Tranche B Revolving Facility Lenders with respect to any such L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrower reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided, that, if such
L/C Disbursement is not reimbursed by the Borrower when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Tranche B Revolving Facility Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Tranche
B Revolving Facility Lender to the extent of such payment.

 

-51-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Tranche B Revolving Facility Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12. From and after the effective date of any
such replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but shall
not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the third Business Day, in each case, following the date on which the
Borrower receives notice from the Administrative Agent (or, if the maturity of
the Loans has been accelerated, the Required Lenders) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with or at the direction of the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Tranche B Revolving Facility
Lenders, an amount in cash in Dollars equal to the Revolving L/C Exposure as of
such date plus any accrued and unpaid interest thereon; provided, that upon the
occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Section 7.01, the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind. Each
such deposit pursuant to this paragraph shall be held by the Collateral Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of (i) for so long as an Event
of Default shall be continuing, the Administrative Agent and (ii) at any other
time, the Borrower, in each case, in Permitted Investments and at the risk and
expense of the Borrower, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse each
Issuing Bank for L/C Disbursements for which such Issuing Bank has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the Revolving L/C Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of the Required Lenders), be applied to satisfy other obligations
of the Borrower under this Agreement. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

 

-52-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate any Tranche B Revolving Facility Lender (in
addition to Credit Suisse) that may agree (in its sole discretion) to act in
such capacity and is reasonably satisfactory to the Administrative Agent as an
Issuing Bank. Each such additional Issuing Bank shall execute a counterpart of
this Agreement upon the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes. The Borrower can, in its sole discretion, request
the issuance of a Letter of Credit from any Issuing Bank.

(l) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and the Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
the Issuing Bank that such issuance, amendment or extension would not be in
conformity with the requirements of this Agreement, (B) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date of such L/C
Disbursement and the amount of such L/C Disbursement and (C) on any other
Business Day, such other information with respect to the outstanding Letters of
Credit issued by such Issuing Bank as the Administrative Agent shall reasonably
request, including but not limited to prompt verification of such information as
may be requested by the Administrative Agent. Upon request from time to time by
any Tranche B Revolving Facility Lender, the Administrative Agent shall provide
information with respect to the current amount of Letters of Credit outstanding.

(m) L/C Rebalancings. Upon notification by the Borrower to the Administrative
Agent pursuant to Section 2.11(b) of the ABL Credit Agreement of an ABL
Revolving L/C Rebalancing, the Administrative Agent shall advise the Tranche B
Revolving Facility Lenders of such ABL Revolving L/C Rebalancing. Any ABL
Revolving L/C Rebalancing shall not require any further action other than the
notice by the Administrative Agent to the Issuer of such ABL Revolving L/C
Rebalancing, and letters of credit formerly outstanding under the ABL Credit
Agreement shall to the extent of such ABL L/C Rebalancing Amount be Letters of
Credit hereunder and shall no longer be ABL Letters of Credit.

(n) L/C Shifting. If after giving effect to a prepayment under Section 2.11(b),
the ABL Available Credit continues to exceed the current ABL Facility Credit
Exposure, the Letters of Credit outstanding hereunder shall be deemed to be
Letters of Credit outstanding under the ABL Credit Agreement to the extent of
such excess in accordance with Section 2.05(m) of the ABL Credit Agreement, and
shall to such extent no longer be Letters of Credit issued hereunder.

 

-53-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Local Time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower as specified in the
Borrowing Request; provided, that ABR Revolving Loans made to finance the
reimbursement of an L/C Disbursement and reimbursements as provided in Section
2.05(e) shall be remitted by the Administrative Agent to the applicable Issuing
Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
Federal Funds Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans at such time. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit D and signed by the Borrower.

 

-54-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing (i)
no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Tranche A Revolving Facility
Commitments shall terminate on the Tranche A Revolving Facility Maturity Date,
and (ii) the Tranche B Revolving Facility Commitments shall terminate on the
Tranche B Revolving Facility Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided, that (i) each reduction of the
Revolving Facility Commitments shall be in an amount that is an integral
multiple of $1.0 million and not less than

 

-55-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

$5.0 million (or, if less, the remaining amount of the Revolving Facility
Commitments) and (ii) the Borrower shall not terminate or reduce the Revolving
Facility Commitments if, after giving effect to any concurrent prepayment of the
Revolving Facility Loans in accordance with Section 2.11, the Revolving Facility
Credit Exposure would exceed the total Revolving Facility Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Revolving Facility Lender the then unpaid
principal amount of each Revolving Facility Loan to the Borrower on the
Revolving Facility Maturity Date with respect to the Revolving Facility Loans of
such Lender.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof. ABL Rebalancing Borrowings, ABL Revolving L/C Rebalancings,
Existing Revolver Rebalancing Borrowings, and Existing Revolver L/C Rebalancings
may be effected by the Administrative Agent by recording in the accounts without
the necessity of any funding (or any action in respect of a Letter of Credit) by
such Lender to the extent that such Lender, by virtue of its holdings or
participations in the Existing Revolving Credit Agreement and this Agreement,
would result in such Lender receiving an equal amount of the proceeds of such
Loan as such Lender would have otherwise funded or an equal participation in
such Letter of Credit.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations

 

-56-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

recorded therein; provided, that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.10. Repayment of Revolving Facility Loans.

(a) [Reserved].

(b) To the extent not previously paid, (i) outstanding Tranche A Revolving
Facility Loans shall be due and payable on the Tranche A Revolving Facility
Maturity Date, and (ii) outstanding Tranche B Revolving Facility Loans shall be
due and payable on the Tranche B Revolving Facility Maturity Date.

(c) [Reserved].

(d) Prior to any repayment of any Revolving Facility Loans, the Borrower shall
select the Borrowing or Borrowings under the Revolving Facility to be repaid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 1:00 p.m., Local Time, (i) in the case of an ABR
Borrowing, one Business Day before the scheduled date of such repayment and (ii)
in the case of a Eurocurrency Borrowing, three Business Days before the
scheduled date of such repayment. Each repayment of a Borrowing in the case of
the Revolving Facility shall be applied to the Revolving Facility Loans included
in the repaid Borrowing such that each Revolving Facility Lender receives its
ratable share of such repayment (based upon the respective Revolving Facility
Credit Exposures of the Revolving Facility Lenders at the time of such
repayment). Repayments of Eurocurrency Borrowings shall be accompanied by
accrued interest on the amount repaid.

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (but subject to
Section 2.16), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior notice in accordance with Section 2.10(d),
which notice shall be irrevocable except to the extent conditioned on a
refinancing of all or any portion of the Facilities; provided that no prepayment
of Tranche A Revolving Facility Loans shall be permitted unless the outstanding
amount of Letters of Credit and Tranche B Revolving Facility Loans is zero.

 

-57-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) To the extent that the ABL Available Credit exceeds the current ABL Credit
Exposure as of the last Business Day of any calendar month, the Borrower shall
promptly borrow under the ABL Facility and use the net proceeds of such
borrowing to pay down the principal amount of Tranche B Revolving Facility Loans
under this Agreement (net of LIBOR breakage costs and other transaction costs).

(c) If at any time the sum of the Tranche B Revolving Facility Credit Exposure
and the outstanding principal balance and any letter of credit exposure under
the ABL Facility exceeds an aggregate amount of $75,000,000 at any time, the
Borrower shall (i) first, immediately prepay Tranche B Revolving Facility
Borrowings to the extent of such excess, and (ii) second, immediately thereafter
prepay ABL Facility Borrowings to eliminate any remaining excess.

(d) In the event and on such occasion that the total Tranche A Revolving
Facility Credit Exposure exceeds the total Tranche A Revolving Facility
Commitments, the Borrower shall prepay Tranche A Revolving Facility Borrowings.
In the event and on such occasion that the total Tranche B Revolving Facility
Credit Exposure exceeds the total Tranche B Revolving Facility Commitments, the
Borrower shall prepay Tranche B Revolving Facility Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)) in an aggregate amount equal
to such excess.

(e) In the event and on such occasion as the Revolving L/C Exposure exceeds the
Letter of Credit Sublimit, the Borrower shall deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.05(j) in an amount
equal to such excess.

(f) [Reserved].

(g) If as a result of changes in currency exchange rates, on any Revaluation
Date, (i) the total Revolving Facility Credit Exposure exceeds the total
Revolving Facility Commitments, (ii) the Revolving L/C Exposure exceeds the
Letter of Credit Sublimit or (iii) the Revolving L/C Exposure with respect to
all Alternate Currency Letters of Credit exceeds $30 million, the Borrower shall
within 5 days of such Revaluation Date (A) prepay Revolving Facility Borrowings
or (B) deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j), in an aggregate amount such that the applicable
exposure does not exceed the applicable commitment, sublimit or amount set forth
above.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, on the last Business Day of each
March, June, September and December and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein
and thereafter on demand, a facility fee (a “Facility Fee”) on the daily amount
of the difference between (x) $110,000,000 minus (y) the aggregate of the
Revolving Facility Credit Exposure and the outstanding principal balance of
loans and outstanding letter of credit exposure under the ABL Facility for the
preceding quarter (or other period commencing with the Closing Date or ending
with the date on which the last of

 

-58-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Commitments of such Lender shall be terminated and such Lender’s Revolving
Facility Credit Exposure has been reduced to zero) at a rate equal to the
Applicable Facility Fee. All Facility Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days. The Facility Fee due to
each Lender shall commence to accrue on the Closing Date and shall cease to
accrue on the date on which the last of the Commitments of such Lender shall be
terminated as provided herein.

(b) The Borrower from time to time agrees to pay (i) to each Tranche B Revolving
Facility Lender (other than any Defaulting Lender), through the Administrative
Agent, on the last Business Day of each March, June, September and December and
on the date on which the Revolving Facility Commitments of all the Lenders shall
be terminated as provided herein, a fee (an “L/C Participation Fee”) on such
Lender’s Tranche B Revolving Facility Percentage of the daily aggregate
Revolving L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements), during the preceding quarter (or shorter period
commencing with the Closing Date or ending with the Tranche B Revolving Facility
Maturity Date or the date on which the Tranche B Revolving Facility Commitments
shall be terminated) at the rate per annum equal to the Applicable Margin for
Eurocurrency Borrowings effective for each day in such period, it being agreed
that, notwithstanding anything to the contrary in Section 1.04, in calculating
the Dollar Equivalent amount of Alternate Currency Letters of Credit, the
Administrative Agent may elect to employ the Spot Rate determined on the date
such L/C Participation Fees are determined retroactively to each day for which
such L/C Participation Fee is calculated and (ii) to each Issuing Bank, for its
own account (x) on the last Business Day of each March, June, September and
December and the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein, a fronting fee in respect of
each Letter of Credit issued by such Issuing Bank for the period from and
including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit, computed at a rate equal to 1/4 of 1% per
annum of the daily stated amount of such Letter of Credit), plus (y) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing fees and charges (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees that are payable in Dollars on a per
annum basis shall be computed on the basis of the actual number of days elapsed
in a year of 360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the ABR plus
the Applicable Margin.

 

-59-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Automatically and for so long as any Event of Default shall have occurred
and be continuing under Section 7.01(b), (c), (h) or (i), or at the election
upon notice of the Administrative Agent or Required Lenders for so long as any
other Event of Default shall have occurred and be continuing, (i) any Loan shall
bear interest at a rate per annum equal to 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount (including, but not limited to, fees to be paid
under the Loan Documents), such amount shall bear interest at a rate per annum
equal to 2% plus the rate applicable to Loans as provided in paragraph (a) of
this Section.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) in the case of Revolving Facility
Loans, upon termination of the Revolving Facility Commitments; provided, that
(x) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (y) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (z) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable ABR, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders under the
Revolving Facility that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests

 

-60-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing denominated in such currency shall be ineffective and
such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing, and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank;

(ii) subject any Lender or Issuing Bank to any additional Taxes (other than (A)
Indemnified Taxes and Other Taxes indemnified under Section 2.17 and (B)
Excluded Taxes); or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital and
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower shall pay
to such Lender or such Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

 

-61-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided, that the Borrower shall not be required
to compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over (ii)
the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in dollars of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

-62-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except where required by applicable law. If any applicable
withholding agent shall be required by applicable law to deduct any Taxes from
such payments, then (i) to the extent the deduction is an account of Indemnified
Taxes or Other Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.17) the
Administrative Agent, any Lender or any Issuing Bank, as applicable, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes payable by the Administrative Agent, such Lender
or such Issuing Bank, as applicable, on or with respect to any payment by or on
account of any obligation of such Loan Party under any Loan Document and any
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.17) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to such Loan Party by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf, on behalf of another
Agent or on behalf of a Lender or an Issuing Bank, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax or backup withholding Tax with respect to payments under any Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), to the
extent such Lender is legally eligible to do so, at the time or times prescribed
by applicable law, such properly completed and executed documentation prescribed
by applicable law, or as may reasonably be requested by the Borrower or the
Administrative Agent to permit such payments to be made without such withholding
tax or at a reduced rate. In addition, each Lender shall deliver such forms, if
legally eligible to deliver such forms, promptly upon the obsolescence,
expiration or invalidity of any form previously delivered by such Foreign
Lender. Each Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate (or any other form of
certification adopted by the United States of America or other taxing
authorities for such purpose).

 

-63-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Without limiting the generality of Section 2.17(e) above:

(A) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which such Foreign Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent or as otherwise required by applicable
law), two executed originals, of whichever of the following is applicable: (i)
duly completed Internal Revenue Service Form W-8BEN or W-8BENE, as applicable
(or any subsequent versions thereof or successors thereto), claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party, (ii) duly completed Internal Revenue Service Form W-8ECI (or any
subsequent versions thereof or successors thereto), (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 871(h) or 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit F to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 871(h)(3) or
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
duly completed copies of Internal Revenue Service Form W-8BEN or W-8BENE, as
applicable (or any subsequent versions thereof or successors thereto), (iv) to
the extent a Foreign Lender is not the beneficial owner, duly completed Internal
Revenue Service Form W-8IMY, together with forms and certificates described in
clauses (i) through (iii) above (and additional Form W-8IMYs) as may be
required, provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the benefits of
the exemption for portfolio interest, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F on behalf of each
such direct and indirect partner, or (v) any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in United States
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made.

(B) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

-64-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(C) Each Lender that is not a Foreign Lender shall deliver to the Borrower and
the Administrative Agent two executed originals of Internal Revenue Service Form
W 9 (or any subsequent versions thereof or successors thereto) on or before the
date such Lender becomes a party and upon the expiration of any form previously
delivered by such Lender.

(D) Notwithstanding any other provision of this Section 2.17, a Lender shall not
be required to deliver any form pursuant to this paragraph that such Lender is
not legally eligible to deliver.

(g) If the Administrative Agent, Issuing Bank, or Lender has received a refund
(in cash or as an offset against other Taxes payable) of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out of pocket expenses of the
Administrative Agent, such Issuing Bank or such Lender (including any Taxes
imposed with respect to such refund) as is determined by the Administrative
Agent, such Issuing Bank or Lender in good faith and in its sole discretion, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Loan Party, upon the
request of the Administrative Agent, such Issuing Bank or Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Issuing Bank or such
Lender in the event the Administrative Agent, such Issuing Bank or such Lender
is required to repay such refund to such Governmental Authority. This Section
2.17 shall not be construed to require the Administrative Agent, any Issuing
Bank or any Lender to make available its Tax returns (or any other information
relating to its Taxes which it deems in good faith to be confidential) to the
Loan Parties or any other person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Section 2.15, 2.16, or 2.17,
or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.05 shall be made directly to the persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any

 

-65-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

other person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, then
unless otherwise provided with respect to such payment, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under the Loan Documents shall be made in
Dollars. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrower
hereunder, such funds shall be applied pursuant to Section 5.02 of the
Collateral Agreement.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Facility Loans or (in the case of a Tranche B Revolving Facility
Lender) participations in L/C Disbursements resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving
Facility Loans and (in the case of a Tranche B Revolving Facility Lender)
participations in L/C Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in Revolving
Facility Loans and (in the case of a Tranche B Revolving Facility Lender)
participations in L/C Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Facility Loans and participations in (in the case of
a Tranche B Revolving Facility Lender) L/C Disbursements; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in (in the case of a Tranche B Revolving Facility Lender) L/C
Disbursements to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
(c) shall apply). The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the

 

-66-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lenders or the applicable Issuing Bank, as applicable, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Bank, as applicable, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b) or 2.18(d), or, in the case of any Tranche B
Revolving Facility Lender, Section 2.05(d) or (e), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender with respect to Indemnified Taxes
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender with respect to Indemnified Taxes
pursuant to Section 2.17, or is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement and the ABL Credit
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if in respect of any Revolving Facility Commitment or Revolving
Facility Loan and the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made with respect to
Indemnified Taxes pursuant to Section 2.17, such assignment will result in a
reduction in such compensation or payments. Nothing in this Section 2.19 shall
be deemed to prejudice any rights that the Borrower may have against any Lender
that is a Defaulting Lender.

 

-67-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) If any Lender (such Lender, a “Non Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(B)) to replace such Non
Consenting Lender by deeming such Non Consenting Lender to have assigned its
Loans, and its Commitments hereunder and under the ABL Credit Agreement to one
or more assignees reasonably acceptable to the Administrative Agent and the
Issuing Bank; provided, that: (a) all Obligations of the Borrower owing to such
Non Consenting Lender being replaced shall be paid in full to such Non
Consenting Lender concurrently with such assignment and (b) the replacement
Lender shall purchase the foregoing by paying to such Non Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon. No action by or consent of the Non-Consenting Lender shall be necessary
in connection with such assignment, which shall be immediately and automatically
effective upon payment of such purchase price. In connection with any such
assignment the Borrower, Administrative Agent, such Non Consenting Lender and
the replacement Lender shall otherwise comply with Section 9.04; provided, that
if such Non-Consenting Lender does not comply with Section 9.04 within three
Business Days after Borrower’s request, compliance with Section 9.04 shall not
be required to effect such assignment.

SECTION 2.20. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), either
convert all Eurocurrency Borrowings of such Lender to ABR Borrowings without
reference to clause (c) of the ABR definition, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

SECTION 2.21. [Reserved].

SECTION 2.22. Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

-68-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder, third, to cash
collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in a manner consistent with Section 2.05(j) except that such
cash collateral shall only be held in respect of the Fronting Exposure with
respect to such Defaulting Lender, fourth, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent, fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in a manner consistent with Section 2.05(j) except
that such cash collateral shall only be held in respect of the Fronting Exposure
with respect to such Defaulting Lender, sixth, to the payment of any amounts
owing to the Lenders or the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or the Issuing Banks against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.22 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Facility Fee on the unutilized portion of its Revolving Facility Commitment for
any period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided cash collateral.

 

-69-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(C) With respect to any Facility Fee or L/C Participation Fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Lender that is not a Defaulting Lender (a “Non-Defaulting
Lender”) that portion of any such fee otherwise payable to such Defaulting
Lender with respect to such Defaulting Lender’s participation in Letters of
Credit that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each Issuing Bank the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata Commitments (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in Section
4.01 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time) and (y) such reallocation does not cause the
aggregate Revolving Facility Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Facility Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law cash collateralize the
Issuing Banks’ Fronting Exposure in a manner consistent with the procedures set
forth in Section 2.05(j) except that such cash collateral shall only be held in
respect of such Fronting Exposure.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Facility Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with their Revolving Facility Commitments
(without giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Banks shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
with respect to such Defaulting Lender after giving effect thereto.

 

-70-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE III

Representations and Warranties

On the date of each Credit Event as provided in Section 4.01, the Borrower
represents and warrants to each of the Lenders that (as of the date of such
Credit Event, which shall, in the case of a Credit Event on the Closing Date be
deemed to be after the effectiveness of the Exchange Transactions):

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings (prior to a Borrower Qualified IPO), the Borrower and each of the
Material Subsidiaries (a) is a partnership, limited liability company or
corporation duly organized, validly existing and in good standing (or in any
foreign jurisdiction where an equivalent status exists, enjoys the equivalent
status under the laws of such foreign jurisdiction of organization outside of
the United States) under the laws of the jurisdiction of its organization, (b)
has all requisite power and authority to own its property and assets and to
carry on its business as now conducted, (c) is qualified to do business in each
jurisdiction where such qualification is required, except where the failure so
to qualify would not reasonably be expected to have a Material Adverse Effect,
and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow and otherwise obtain credit hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by Holdings
(prior to a Borrower Qualified IPO), the Borrower and each of the Subsidiary
Loan Parties of each of the Loan Documents to which it is a party, and the
borrowings hereunder (a) have been duly authorized by all corporate,
stockholder, partnership or limited liability company action required to be
obtained by Holdings, the Borrower and such Subsidiary Loan Parties and (b) will
not (i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by laws of Holdings, the Borrower or any such Subsidiary Loan Party, (B) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which
Holdings, the Borrower or any such Subsidiary Loan Party is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this Section
3.02(b), would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, or (iii) result in the creation or imposition of any
Lien upon or with respect to

 

-71-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any property or assets now owned or hereafter acquired by Holdings (prior to a
Borrower Qualified IPO), the Borrower or any such Subsidiary Loan Party, other
than the Liens created by the Loan Documents and Permitted Liens.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing and (iv) except to the extent set forth
in the applicable Foreign Pledge Agreements, any foreign laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with this Agreement, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
the Administrative Agent or any Lender of its rights under the Loan Documents or
the remedies in respect of the Collateral, except for (a) the filing of Uniform
Commercial Code financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office and comparable
offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordation of the Mortgages, (d) filings and investigation
or remediation activities which may be required under Environmental Laws, (e)
such as have been made or obtained and are in full force and effect, (f) such
actions, consents and approvals the failure of which to be obtained or made
would not reasonably be expected to have a Material Adverse Effect and (g)
filings or other actions listed on Schedule 3.04.

SECTION 3.05. Financial Statements. The audited consolidated balance sheet of
the Borrower and its subsidiaries as at January 30, 2016, and the related
audited consolidated statements of income and cash flows for such fiscal year,
reported on by and accompanied by a report from the Loan Parties’ independent
auditors, copies of which have heretofore been furnished to each Lender, present
fairly in all material respects the consolidated financial position of the
Borrower as at such date and the consolidated results of operations and cash
flows of the Borrower for the fiscal year then ended.

SECTION 3.06. No Material Adverse Effect. Since January 30, 2016, there has been
no event or circumstance that has had or would reasonably be expected to have a
Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases.

(a) Each of Holdings, the Borrower and the Subsidiaries has valid fee simple
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not

 

-72-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

(b) None of the Borrower or the Subsidiaries has defaulted under any leases to
which it is a party, except for such defaults as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse
Effect. All of the Borrower’s or Subsidiaries’ leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect would not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 3.07(b), the Borrower and each of the
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(c) Each of the Borrower and the Subsidiaries owns or possesses, or is licensed
to use, all patents, trademarks, service marks, trade names and copyrights, all
applications for any of the foregoing and all licenses and rights with respect
to the foregoing necessary for the present conduct of its business, without any
conflict (of which the Borrower has been notified in writing) with the rights of
others, and free from any burdensome restrictions on the present conduct of the
business of the Borrower, except where such conflicts and restrictions would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or except as set forth on Schedule 3.07(c).

(d) As of the Closing Date, none of the Borrower and the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date.

(e) None of the Borrower and the Subsidiaries is obligated on the Closing Date
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except as permitted under Section 6.02 or 6.05.

SECTION 3.08. Subsidiaries.

(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each subsidiary of Holdings other
than Immaterial Subsidiaries and, as to each such subsidiary, the percentage of
each class of Equity Interests owned by Holdings or by any such subsidiary.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of Holdings, the Borrower or any of
the Subsidiaries, except rights of employees to purchase Equity Interests of
Holdings or as set forth on Schedule 3.08(b).

 

-73-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.09. Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of Holdings (prior to a Borrower Qualified IPO) or the Borrower,
threatened in writing against or affecting Holdings or the Borrower or any of
the Subsidiaries or any business, property or rights of any such person which
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) None of Holdings (prior to a Borrower Qualified IPO), the Borrower, the
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate), any law, rule or regulation (including any zoning,
building, ordinance, code or approval, or any building permit, but excluding any
Environmental Laws, which are subject to Section 3.16) or any restriction of
record or agreement affecting any Mortgaged Property, or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

(a) None of Holdings (prior to a Borrower Qualified IPO), the Borrower and the
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

SECTION 3.11. Investment Company Act. None of Holdings, the Borrower and the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of the
Revolving Facility Loans, and may request the issuance of Letters of Credit, for
general corporate purposes (including, without limitation, for Permitted
Business Acquisitions).

SECTION 3.13. Tax Returns. Except as set forth on Schedule 3.13:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of Holdings, the Borrower
and the Subsidiaries has filed or caused to be filed all federal, state, local
and non U.S. Tax returns required to have been filed by it and each such Tax
return is true and correct;

 

-74-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Each of Holdings, the Borrower and the Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a) and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all Taxes due)
with respect to all periods or portions thereof ending on or before the Closing
Date (except Taxes or assessments that are being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which Holdings,
the Borrower or any of the Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP), except for Taxes, which if
not paid or adequately provided for, would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of Holdings, the Borrower and the Subsidiaries, there are no claims
being asserted in writing with respect to any Taxes.

SECTION 3.14. No Material Misstatements. All written information (other than
estimates and information of a general economic nature or general industry
nature) concerning Holdings, the Borrower, the Subsidiaries, the Exchange
Transactions and any other transactions contemplated hereby or otherwise
prepared by or on behalf of the foregoing or their representatives and made
available to any Lenders or the Administrative Agent in connection with the
Exchange Transactions or the other transactions contemplated hereby, when taken
as a whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and as of the Closing Date and did not,
taken as a whole, contain any untrue statement of a material fact as of any such
date or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made.

SECTION 3.15. Employee Benefit Plans.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance in
all material respects with the applicable provisions of ERISA and the Code; (ii)
no Reportable Event has occurred during the past five years as to which the
Borrower, Holdings, any of their Subsidiaries or any ERISA Affiliate was
required to file a report with the PBGC, other than reports that have been
filed; (iii) no Plan has any Unfunded Pension Liability in excess of $15.0
million and the aggregate amount of Unfunded Pension Liabilities for all Plans
is not in excess of $15.0 million; (iv) no ERISA Event has occurred or is
reasonably expected to occur; (v) none of Holdings, the Borrower or the
Subsidiaries has engaged in a “prohibited transaction” (as defined in Section
406 of ERISA and Code Section 4975) in connection with any employee pension
benefit plan (as defined in Section 3(2) of ERISA) that would subject Holdings,
the Borrower or any Subsidiary to tax; and (vi) none of the Borrower, Holdings,
the Subsidiaries and the ERISA Affiliates (A) has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA, or has knowledge that any
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated (or, after

 

-75-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the effectiveness of Title II of the Pension Act, that it is in endangered or
critical status, or is reasonably expected to be in endangered or critical
status, within the meaning of Section 305 of ERISA) or (B) has incurred or is
reasonably expected to incur any withdrawal liability to any Multiemployer Plan.

(b) Each of Holdings, the Borrower and the Subsidiaries is in compliance (i)
with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, there are no pending, or to the knowledge of the Borrower, threatened
claims (other than claims for benefits in the normal course), sanctions, actions
or lawsuits, asserted or instituted against any Plan or any person as fiduciary
or sponsor of any Plan that could result in liability to Holdings, the Borrower,
any Subsidiaries or the ERISA Affiliates.

(d) Within the last five years, no Plan of Holdings, the Borrower, any
Subsidiaries or the ERISA Affiliates has been terminated, whether or not in a
“standard termination” as that term is used in Section 404(b)(1) of ERISA, that
would reasonably be expected to result in liability to the Borrower, any
Subsidiaries or the ERISA Affiliates in excess of $15.0 million, nor has any
Plan of Holdings, the Borrower, any Subsidiaries or the ERISA Affiliates
(determined at any time within the past five years) with Unfunded Pension
Liabilities been transferred outside of the “controlled group” (within the
meaning of Section 4001(a)(14) of ERISA) of the Borrower, any Subsidiaries or
the ERISA Affiliates that has or would reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.16. Environmental Matters. Except as set forth in Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice has been
received by the Borrower or any of the Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Borrower’s knowledge, threatened which allege a violation of any Environmental
Laws, in each case relating to the Borrower or any of the Subsidiaries, (ii)
each of the Borrower and the Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
applicable Environmental Laws and is in compliance with the terms of such
permits, licenses and other approvals and with all other applicable
Environmental Laws, (iii) to the Borrower’s knowledge, no Hazardous Material is
located at, on or under any property currently owned, operated or leased by the
Borrower or any of the Subsidiaries that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of the
Subsidiaries under any Environmental Laws, and no Hazardous Material has been
generated, owned, treated, stored, handled or controlled by the Borrower or any
of the Subsidiaries and transported to or Released at any location in a manner
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of the Subsidiaries under any Environmental
Laws and (iv) there are no agreements in which the Borrower or any of the
Subsidiaries has expressly assumed or undertaken responsibility for any known or
reasonably likely liability or obligation of any other person arising under or
relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the date hereof.

 

-76-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.17. Security Documents. The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Collateral described in
the Collateral Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral are delivered to the Collateral Agent (or a
designated bailee), and in the case of the other Collateral described in the
Collateral Agreement (other than the Intellectual Property (as defined in the
Collateral Agreement)), when financing statements and other filings specified in
the Perfection Certificate are filed in the offices specified in the Perfection
Certificate, the Collateral Agent (for the benefit of the Secured Parties) shall
have a perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and, subject to Section 9 315 of
the New York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, in each case prior and superior in right
to the Lien of any other person (except for Permitted Liens).

SECTION 3.18. Location of Real Property and Leased Premises.

(a) Schedule 3.18 correctly identifies, in all material respects, as of the
Closing Date all material Real Property owned in fee by the Borrower or any of
its Subsidiaries. As of the Closing Date, Holdings, the Borrower and the
Subsidiary Loan Parties own in fee all the Real Property set forth as being
owned by them on such Schedule.

(b) As of the Closing Date, Holdings, the Borrower and the Subsidiary Loan
Parties have in all material respects valid leases in all Real Property being
leased by them.

SECTION 3.19. [Reserved].

SECTION 3.20. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings (prior to
a Borrower Qualified IPO), the Borrower or any of the Subsidiaries; (b) the
hours worked and payments made to employees of Holdings (prior to a Borrower
Qualified IPO), the Borrower and the Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable law dealing with such
matters; and (c) all payments due from Holdings (prior to a Borrower Qualified
IPO), the Borrower or any of the Subsidiaries or for which any claim may be made
against Holdings (prior to a Borrower Qualified IPO), the Borrower or any of the
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Holdings
(prior to a Borrower Qualified IPO), the Borrower or such Subsidiary to the
extent required by GAAP.

SECTION 3.21. Insurance. As of the Closing Date, all material insurance
maintained by or on behalf of Holdings, the Borrower and the Subsidiaries is in
full force and effect.

 

-77-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.22. No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

SECTION 3.23. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and as set forth in
Schedule 3.23, (a) the Borrower and each of the Subsidiaries owns, or possesses
the right to use, all of the patents, registered trademarks, registered service
marks or trade names, registered copyrights or mask works, domain names,
applications and registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
person, (b) to the best knowledge of the Borrower, the Borrower and the
Subsidiaries are not interfering with, infringing upon, misappropriating or
otherwise violating Intellectual Property Rights of any person, and (c) no claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened.

SECTION 3.24. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the Senior Subordinated Notes Indenture and under the documentation
governing any other subordinated Indebtedness permitted to be incurred hereunder
or any Permitted Refinancing Indebtedness in respect of the Senior Subordinated
Notes or any other Indebtedness permitted to be incurred hereunder constituting
subordinated Indebtedness.

SECTION 3.25. Anti-Money Laundering and Economic Sanctions Laws. Except as could
not reasonably be expected to have a Material Adverse Effect, no Loan Party nor
any of its Subsidiaries or its Affiliates and none of the respective officers,
directors or agents of such Loan Party, Subsidiary or Affiliate has violated or
is in violation of any applicable Anti-Money Laundering Laws. No Loan Party nor
any of its Subsidiaries or its Affiliates nor any director, officer, employee,
agent, Affiliate or representative of such Loan Party or Subsidiary (each, a
“Specified Person”) is an individual or entity currently the subject of any
sanctions administered or enforced by OFAC, the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions authority
(collectively, “Sanctions”), nor is any Loan Party or any of its Subsidiaries or
its Affiliates located, organized or resident in a country or territory that is
the subject of Sanctions.

No Specified Person will use any proceeds of the Loans or lend, contribute or
otherwise make available such proceeds to any Person for the purpose of
financing the activities of or with any Person or in any country or territory
that, at the time of funding, is an Embargoed Person.

Except to the extent conducted in accordance with applicable Law, no Loan Party,
nor any of its Subsidiaries and Affiliates and none of the respective officers,
directors, brokers or agents of such Loan Party, such Subsidiary or such
Affiliate acting or benefiting in any capacity in connection with the Loans (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Embargoed Person, (ii)
deals in, or otherwise engages in any transaction related to, any property or
interests in property blocked pursuant to any Sanctions or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the applicable
prohibitions set forth in any Economic Sanctions Laws.

 

-78-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Except as otherwise disclosed in Schedule 3.25, to the Borrower’s knowledge,
within the past five years, each of the Loan Parties and its Subsidiaries is in
compliance in all material respects with and has not committed any material
violation of applicable law or regulation, permit, order or other decision or
requirement having the force or effect of law or regulation of any governmental
entity concerning the importation of products, the exportation or re-exportation
of products (including technology and services), the terms and conduct of
international transactions and the making or receiving of international
payments, including, as applicable, the Tariff Act of 1930, as amended, and
other laws, regulations and programs administered or enforced by U.S. Customs
and Border Protection and U.S. Immigration and Customs Enforcement, and their
predecessor agencies, the Export Administration Act of 1979, as amended, the
Export Administration Regulations, the International Emergency Economic Powers
Act, as amended, the Trading With the Enemy Act, as amended, the Arms Export
Control Act, as amended, the International Traffic in Arms Regulations,
Executive Orders of the President regarding embargoes and restrictions on
transactions with designated entities, the embargoes and restrictions
administered by the U.S. Office of Foreign Assets Control, the anti-boycott laws
administered by the U.S. Department of Commerce and the anti-boycott laws
administered by the U.S. Department of the Treasury.

SECTION 3.26. FCPA. None of Holdings, the Borrower and its Subsidiaries nor any
director, officer, agent, employee or Affiliate of such Loan Party or Subsidiary
is aware of or has taken any action, directly or indirectly, that would result
in a violation by such persons of the FCPA or any other applicable
anti-corruption laws, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization or approval of the payment of
any money, or other property, gift, promise to give or authorization of the
giving of anything of value, directly or indirectly, to any “foreign official”
(as such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office in contravention of the
FCPA or any other applicable anti-corruption laws. Holdings, the Borrower, and
its Subsidiaries and their respective Affiliates have conducted their businesses
in compliance with applicable anti-corruption laws and the FCPA and will
maintain policies and procedures designed to promote and achieve compliance with
such laws and with the representation and warranty contained herein.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders to make Loans and (b) any Issuing Bank to
issue Letters of Credit or increase the stated amounts of Letters of Credit
hereunder (each, a “Credit Event”) are subject to the satisfaction of the
following conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

 

-79-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Except in the case of an ABL Rebalancing Borrowing or an ABL Revolving L/C
Rebalancing, the representations and warranties set forth in the Loan Documents
shall be true and correct in all material respects as of such date (other than
an amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(c) Except in the case of an ABL Rebalancing Borrowing or an ABL Revolving L/C
Rebalancing, at the time of and immediately after such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Event of Default or Default
shall have occurred and be continuing.

Except in the case of an ABL Rebalancing Borrowing or an ABL Revolving L/C
Rebalancing, each such Borrowing and each issuance, amendment, extension or
renewal of a Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Borrowing, issuance, amendment,
extension or renewal as applicable, as to the matters specified in paragraphs
(b) and (c) of this Section 4.01.

SECTION 4.02. First Credit Event. The Amendment No. 3 Effective Date and the
Second Restatement Effective Date shall have occurred.

 

-80-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full and all Letters of Credit
have been canceled or have expired and all amounts drawn or paid thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will, and will cause each of the Material Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary,
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect, and except as otherwise expressly permitted under Section 6.05;
provided that the Borrower may liquidate or dissolve one or more Subsidiaries if
the assets of such Subsidiaries to the extent they exceed estimated liabilities
are acquired by the Borrower or a Wholly Owned Subsidiary of the Borrower in
such liquidation or dissolution, except that Subsidiary Loan Parties may not be
liquidated into Subsidiaries that are not Loan Parties and Domestic Subsidiaries
may not be liquidated into Foreign Subsidiaries.

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to (i)
lawfully obtain, preserve, renew, extend and keep in full force and effect the
permits, franchises, authorizations, patents, trademarks, service marks, trade
names, copyrights, licenses and rights with respect thereto necessary to the
normal conduct of its business, and (ii) at all times maintain and preserve all
property necessary to the normal conduct of its business and keep such property
in good repair, working order and condition and from time to time make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement).

SECTION 5.02. Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations and cause the Collateral Agent to be
listed as a co loss payee on property and casualty policies and as an additional
insured on liability policies.

(b) If any improvements located on any Mortgaged Property are at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause the applicable Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) neither the Administrative Agent, the Lenders, the Issuing Bank nor their
respective agents or employees shall be liable for any loss or damage insured by
the

 

-81-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

insurance policies required to be maintained under this Section 5.02, it being
understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each of Holdings and the Borrower,
on behalf of itself and behalf of each of the Subsidiaries, hereby agrees, to
the extent permitted by law, to waive, and further agrees to cause each of the
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Lenders, any Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax so long as (a)
the validity or amount thereof shall be contested in good faith by appropriate
proceedings and (b) Holdings, the Borrower or the affected Subsidiary, as
applicable, shall have set aside on its books reserves in accordance with GAAP
with respect thereto.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) Within 90 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of annual
reports on Form 10-K), for each fiscal year (commencing with the fiscal year
ending February 2, 2008), a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Borrower and the Subsidiaries as of the close of such fiscal year and the
consolidated results of their operations during such year and, starting with the
fiscal year ending February 2, 2008, setting forth in comparative form the
corresponding figures for the prior fiscal year, which consolidated balance
sheet and related statements of operations, cash flows and owners’ equity shall
be audited by independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which shall not be qualified as
to scope of audit or as to the status of the Borrower or any Material Subsidiary
as a going concern) to the effect that such consolidated financial statements
fairly present, in all material respects, the financial position and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP, subject to exceptions consistent with the presentation of
financial information contained in the Notes Offering Memorandum (it being
understood that the filing with the Securities and Exchange

 

-82-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Commission of annual reports on Form 10 K of the Borrower and its consolidated
Subsidiaries, or delivery by the Borrower of such reports to the Administrative
Agent, shall satisfy the requirements of this Section 5.04(a) to the extent such
annual reports include the information specified herein);

(b) Within 45 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10 Q), for each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and the
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of their operations during such fiscal quarter and the then elapsed portion of
the fiscal year and setting forth in comparative form the corresponding figures
for the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
the Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes, and to
exceptions consistent with the presentation of financial information contained
in the Notes Offering Memorandum (it being understood that the filing with the
Securities and Exchange Commission of quarterly reports on Form 10 Q of the
Borrower and its consolidated Subsidiaries, or delivery by the Borrower of such
reports to the Administrative Agent, shall satisfy the requirements of this
Section 5.04(b) to the extent such quarterly reports include the information
specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying that no Event of Default or Default has occurred or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto and
(ii) setting forth computations in reasonable detail demonstrating compliance
with the Financial Performance Covenant as of the end of the applicable fiscal
period, (y) certifying a list of names of all Unrestricted Subsidiaries and that
each Subsidiary set forth on such list qualifies as an Unrestricted Subsidiary
and (z) concurrently with any delivery of financial statements under paragraph
(a) above, if the accounting firm is not restricted from providing such a
certificate by its policies, a certificate of the accounting firm opining on or
certifying such statements stating whether they obtained knowledge during the
course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings, the
Borrower or any of the Subsidiaries with the SEC, or after an initial public
offering, distributed to its stockholders generally, as applicable; provided,
however, that such reports, proxy statements, filings and other materials
required to be delivered pursuant to this clause (d) shall be deemed delivered
for purposes of this Agreement when posted to the website of the Borrower;

 

-83-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) within 120 days after the beginning of each fiscal year, a reasonably
detailed consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of the Borrower and the Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of the
Borrower to the effect that, the Budget is based on assumptions believed by such
Financial Officer to be reasonable as of the date of delivery thereof;

(f) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(e);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document,
as in each case the Administrative Agent may reasonably request (for itself or
on behalf of any Lender);

(h) in the event that Holdings or a Parent Entity is not engaged in any business
or activity, and does not own any assets or have other liabilities, other than
those incidental to its ownership directly or indirectly of the Equity Interests
of the Borrower and the incurrence of Indebtedness for borrowed money (and,
without limitation on the foregoing, does not have any subsidiaries other than
the Borrower and the Borrower’s Subsidiaries and any direct or indirect parent
companies of the Borrower that are not engaged in any other business or activity
and do not hold any other assets or have any liabilities except as indicated
above) such consolidated reporting at such Parent Entity’s level in a manner
consistent with that described in paragraphs (a) and (b) of this Section 5.04
for the Borrower will satisfy the requirements of such paragraphs;

(i) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by the Borrower, a Subsidiary or
any ERISA Affiliate, concerning an ERISA Event; and (iv) with respect to any
employee benefit pension plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States, any available annual
reports, actuarial valuation reports or notices from plan sponsors or any
governmental entity with respect to such plans;

 

-84-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j) promptly following any request therefore by the Administrative Agent, on and
after the effectiveness of Title V of the Pension Act, copies of (i) any
documents described in Section 101(k)(1) of ERISA that Holdings, the Borrower, a
Subsidiary or any ERISA Affiliates may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Holdings, the Borrower, a Subsidiary or any of its ERISA Affiliates may request
with respect to any Multiemployer Plan; provided that if Holdings, the Borrower,
a Subsidiary or any of its ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
Holdings, the Borrower, a Subsidiary or its ERISA Affiliates shall promptly make
a request for such documents or notices from the such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof; and

(k) within 30 days after the end of each fiscal month of the Borrower
(commencing with fiscal September 2016) , (i) an unaudited consolidated
statement of operations of the Borrower and the Subsidiaries setting forth the
consolidated results of its operations during such fiscal month and the then
elapsed portion of the fiscal year and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
all of which shall be in a format consistent with the Borrower’s most recent
quarterly report on Form 10-Q and which consolidated statement of operations
shall be certified by a Financial Officer of the Borrower on behalf of the
Borrower as fairly presenting, in all material respects, the results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal quarter-end and year-end audit
adjustments and the absence of footnotes) and (ii) a projected statement of cash
flows for the 13 week period commencing on the day following the last day of the
fiscal month for which financial statements are being delivered pursuant to
subclause (i) above including a description of underlying assumptions with
respect thereto, which projected cash flow statement shall in each case be
accompanied by the statement of a Financial Officer of the Borrower to the
effect that, such projected cash flow statement is based on assumptions believed
by such Financial Officer to be reasonable as of the date of delivery thereof.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

 

-85-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d) the development of any ERISA Event that, together with all other ERISA
Events that have developed or occurred, would reasonably be expected to have a
Material Adverse Effect.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of Section
5.03.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings, the Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Holdings or
the Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to Holdings or the
Borrower to discuss the affairs, finances and condition of Holdings, the
Borrower or any of the Subsidiaries with the officers thereof and independent
accountants therefor (subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract).

SECTION 5.08. Use of Proceeds. Use the proceeds of the Revolving Facility Loans
and request issuance of Letters of Credit solely for general corporate purposes.

SECTION 5.09. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.10. Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Collateral Agent may reasonably request,
to satisfy the Collateral and Guarantee Requirement and to cause the

 

-86-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties and provide to the Collateral Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the Collateral
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

(b) If any asset (including any owned Real Property (other than owned Real
Property covered by paragraph (c) below) or improvements thereto or any interest
therein) that has an individual fair market value in an amount greater than $1.0
million is acquired by the Borrower or any other Loan Party after the Closing
Date or owned by an entity at the time it becomes a Subsidiary Loan Party (in
each case other than (x) assets constituting Collateral under a Security
Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets that are not required to become subject to
Liens in favor of the Collateral Agent pursuant to Section 5.10(g) or the
Security Documents) will (i) notify the Collateral Agent thereof, (ii) if such
asset is comprised of Real Property, deliver to Collateral Agent an updated
Schedule 1.01B reflecting the addition of such asset, and (iii) cause such asset
to be subjected to a Lien securing the Obligations and take, and cause the
Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Collateral Agent to grant and perfect such Liens,
including actions described in paragraph (a) of this Section, all at the expense
of the Loan Parties, subject to paragraph (g) below.

(c) As soon as practicable but in no event later than the date of delivery of
financial statements immediately following the acquisition of such Real Property
pursuant to Section 5.04(a) or (b), notify the Collateral Agent of the
acquisition of, grant and cause each of the Subsidiary Loan Parties to grant to
the Collateral Agent security interests and mortgages in such owned Real
Property of the Borrower or any such Subsidiary Loan Parties as are not covered
by the then existing Mortgages, to the extent acquired after the Closing Date
and having a value at the time of acquisition in excess of $5.0 million pursuant
to Mortgages (each, an “Additional Mortgage”) and constituting valid and
enforceable Liens subject to no other Liens except Permitted Liens at the time
of perfection thereof, record or file, and cause each such Subsidiary to record
or file, the Additional Mortgage or instruments related thereto in such manner
and in such places as is required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Mortgages and pay, and cause each such Subsidiary to
pay, in full, all Taxes, fees and other charges payable in connection therewith,
in each case subject to paragraph (g) below. Unless otherwise waived by the
Collateral Agent, with respect to each such Additional Mortgage, the Borrower
shall deliver to the Collateral Agent contemporaneously therewith a title
insurance policy, and a survey.

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date and if such Subsidiary is a Subsidiary Loan
Party, within five Business Days after the date such Subsidiary is formed or
acquired, the Borrower shall notify the Collateral Agent and the Lenders thereof
and, within 20 Business Days after the date such Subsidiary is formed or
acquired or such longer period as the Collateral Agent shall agree, cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Subsidiary owned by or on behalf of any Loan Party, subject to paragraph (g)
below.

 

-87-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date and if such Subsidiary is a “first tier” Foreign
Subsidiary, within five Business Days after the date such Foreign Subsidiary is
formed or acquired, the Borrower shall notify the Collateral Agent and the
Lenders thereof and, within 20 Business Days after the date such Foreign
Subsidiary is formed or acquired or such longer period as the Collateral Agent
shall agree, cause the Collateral and Guarantee Requirement to be satisfied with
respect to any Equity Interest in such Foreign Subsidiary owned by or on behalf
of any Loan Party, subject to paragraph (g) below.

(f) (i) Furnish to the Collateral Agent prompt written notice of any change (A)
in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number; provided, that the Borrower shall not effect or permit
any such change unless all filings have been made, or will have been made within
any statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties and (ii) promptly notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any interests in Real
Property held by the Borrower or any of its Subsidiaries as a lessee under a
lease or that has an individual fair market value in an amount less than $5.0
million, (ii) any vehicle, (iii) perfection of cash, deposit accounts and
securities accounts, (iv) any Equity Interests acquired after the Closing Date
(other than Equity Interests in the Borrower or, in the case of any person which
is a Subsidiary, Equity Interests in such person issued or acquired after such
person became a Subsidiary) in accordance with this Agreement if, and to the
extent that, and for so long as (A) doing so would violate applicable law or a
contractual obligation binding on such Equity Interests and (B) with respect to
contractual obligations, such obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary, (v)
any assets acquired after the Closing Date, to the extent that, and for so long
as, taking such actions would violate applicable law or an enforceable
contractual obligation binding on such assets that existed at the time of the
acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets (except in
the case of assets acquired with Indebtedness permitted pursuant to Section
6.01(i) that is secured by a Permitted Lien) or (vi) those assets as to which
the Administrative Agent shall reasonably determine that the costs of obtaining
or perfecting such a security interest are excessive in relation to the value of
the security to be afforded thereby; provided, that, upon the reasonable request
of the Collateral Agent, the Borrower shall, and shall cause any applicable
Subsidiary to, use commercially reasonable efforts to have waived or eliminated
any contractual obligation of the types described in clauses (iv) and (v) above.

SECTION 5.11. Reserved.

SECTION 5.12. Fiscal Year; Accounting. In the case of the Borrower, cause its
fiscal year to end on the Saturday closest to January 31, unless prior written
notice of a change is given to the Administrative Agent concurrently with any
required notice to the SEC.

 

-88-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full and all Letters of Credit have
been canceled or have expired and all amounts drawn or paid thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will not, and will not permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01
(other than Capital Lease Obligations) and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness (other than intercompany
indebtedness Refinanced with Indebtedness owed to a person not affiliated with
the Borrower or any Subsidiary);

(b) Indebtedness created hereunder and under the other Loan Documents, the
Senior Unsecured Notes, the Senior Subordinated Notes, the Senior Secured First
Lien Notes, the Senior Secured Second Lien Notes, the ABL Credit Agreement and
any Permitted Refinancing Indebtedness incurred to Refinance any such
Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided, that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e) Indebtedness of the Borrower or Holdings to any Subsidiary and of any
Subsidiary to the Borrower, Holdings or any Subsidiary; provided, that (i)
Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to the
Loan Parties shall be subject to Section 6.04(b) and (ii) Indebtedness of the
Borrower or any Subsidiary to any Subsidiary that is not a Subsidiary Loan Party
(the “Subordinated Intercompany Debt”) to the greatest extent permitted by
applicable law (with the Borrower to advise the Administrative Agent in
reasonable detail of any limitations under applicable law), (A) shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent, and (B) such Indebtedness (and all interest thereon and
all fees, expenses, and other amounts payable in respect thereof) shall only be
payable in kind;

 

-89-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to the Borrower of its incurrence and (y) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

(h) [Reserved];

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease or improvement of the respective property
(real or personal, and whether through the direct purchase of property or the
Equity Interests of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease or improvement, and any
Permitted Refinancing Indebtedness in respect thereof; provided, that the amount
of Indebtedness incurred pursuant to this Section 6.01(i), when combined with
the aggregate principal amount of Indebtedness incurred pursuant to (i) Section
6.01(h) and Sections 6.01(i) and 6.01(j) of the ABL Credit Agreement, and (ii)
the Remaining Present Value of outstanding leases permitted under Section 6.03
and Section 6.03 of the ABL Credit Agreement, shall not exceed an aggregate
principal amount equal to $37 million at any time outstanding; and provided,
further, that any lease arrangements that are not (or, if entered into after the
Closing Date, would not have been) Capital Lease Obligations as of the Closing
Date but subsequently become Capital Lease Obligations whether as a result of
(x) any changes in GAAP or (y) any changes in the terms of such arrangements
required in connection with the ordinary course renewal or extension thereof,
shall not constitute Capital Lease Obligations hereunder or for any other
provision of this Agreement;

(j) Capital Lease Obligations or other obligations incurred by the Borrower or
any Subsidiary in respect of any Sale and Lease Back Transaction that is
permitted under Section 6.03, and any Permitted Refinancing Indebtedness in
respect thereof;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that at the time of, and after giving effect to, the incurrence
thereof, would not exceed $100 million;

(l) Guarantees (i) by the Loan Parties of the Indebtedness of the Borrower
described in paragraphs (a) and (b) of this Section 6.01, so long as the
Guarantee of the

 

-90-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Senior Subordinated Notes or any Permitted Refinancing Indebtedness in respect
thereof are subordinated substantially on terms as set forth in the Senior
Subordinated Notes Indenture with respect to the Senior Subordinated Notes, (ii)
by the Borrower or any Subsidiary Loan Party of any Indebtedness or other
obligations of the Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (iii) by the Borrower or any Subsidiary Loan
Party of Indebtedness otherwise permitted hereunder of any Subsidiary that is
not a Subsidiary Loan Party to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(v)), (iv) by any Foreign Subsidiary of
Indebtedness of another Foreign Subsidiary, and (v) by the Borrower of
Indebtedness of Foreign Subsidiaries incurred for working capital purposes in
the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under Section 6.01(r) to the extent
such Guarantees are permitted by 6.04 (other than Section 6.04(v)); provided,
that Guarantees by the Borrower or any Loan Party under this Section 6.01(l) of
any other Indebtedness of a person that is subordinated to other Indebtedness of
such person shall be expressly subordinated to the Obligations to at least the
same extent as the Guarantee of the Senior Subordinated Notes is under the
Senior Subordinated Notes Indenture;

(m) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Exchange Transactions and any Permitted Business Acquisition or the disposition
of any business, assets or a Subsidiary not prohibited by this Agreement, other
than Guarantees of Indebtedness incurred by any person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition; provided, that the aggregate amount at any time outstanding
under this Section 6.01(m) shall not exceed $5 million;

(n) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

(o) Indebtedness (other than Indebtedness for borrowed money) supported by a
Letter of Credit, in a principal amount not in excess of the stated amount of
such Letter of Credit;

(p) Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take or pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;

(q) Indebtedness in connection with (i) Permitted Receivables Financings, (ii)
the Existing European Revolving Credit Agreement and (iii) Permitted Refinancing
Indebtedness of any of the foregoing clauses (i) and (ii); provided that the
combined aggregate amounts under any such Indebtedness shall not exceed $50
million at any time outstanding; subject, in the case of the Existing European
Revolving Credit Agreement to the condition that any such refinancing
Indebtedness will rank pari passu or junior to the Obligations in all respects;

 

-91-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(r) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;

(s) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;

(t) [Reserved];

(u) [Reserved];

(v) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding when
combined with the total amount of any Investments in joint ventures made
pursuant to Section 6.04(cc), of the greater of $10 million or 1.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

(w) Indebtedness issued by the Borrower or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings or
any Parent Entity permitted by Section 6.06;

(x) [Reserved]; and

(y) all premium (if any, including tender premiums), defeasance costs, interest
(including post petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in paragraphs (a) through (y)
above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not

 

-92-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

exceed (i) the outstanding or committed principal amount, as applicable, of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums), defeasance costs
and other costs and expenses incurred in connection with such refinancing.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower and any Subsidiary) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (x) and set forth on Schedule 6.02(a) or, to the extent not
listed in such Schedule, where such property or assets have a fair market value
that does not exceed $10 million in the aggregate, and any modifications,
replacements, renewals or extensions thereof; provided, that such Liens shall
secure only those obligations that they secure on the Closing Date (and any
Permitted Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any Subsidiary other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien, and (B)
proceeds and products thereof or (y) related to Indebtedness permitted under
Section 6.01(b) secured by Liens as of the Closing Date (and Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness) may be secured
by Liens on after-acquired property or assets to the extent otherwise permitted
under this Section 6.02;

(b) any Lien created under the Loan Documents (including, without limitation,
Liens created under the Loan Documents securing Obligations in respect of Swap
Agreements) or permitted in respect of any Mortgaged Property by the terms of
the applicable Mortgage;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that such Lien (i) does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder that require a pledge of after acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition), (ii)
such Lien is not created in contemplation of or in connection with such
acquisition and (iii) in the case of a Lien securing Permitted Refinancing
Indebtedness, any such Lien is permitted, subject to compliance with clause (d)
of the definition of the term “Permitted Refinancing Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

 

-93-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business, securing obligations that are not overdue by
more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and (ii)
pledges and deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred by the
Borrower or any Subsidiary in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;

(h) restrictions, survey exceptions and such matters as an accurate survey would
disclose, easements, trackage rights, leases (other than Capital Lease
Obligations), licenses, special assessments, rights of way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i) (limited to the
assets subject to such Indebtedness);

(j) Liens arising out of capitalized lease transactions permitted under Section
6.03, so long as such Liens attach only to the property sold and being leased in
such transaction and any accessions thereto or proceeds thereof and related
property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered pursuant to
Section 5.10 and any replacement, extension or renewal of any such Lien;
provided, that

 

-94-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such replacement, extension or renewal Lien shall not cover any property other
than the property that was subject to such Lien prior to such replacement,
extension or renewal; provided, further, that the Indebtedness and other
obligations secured by such replacement, extension or renewal Lien are permitted
by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights;

(p) Liens securing obligations in respect of trade related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f), (i) or
(k) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and the Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Foreign Subsidiary securing
Indebtedness of a Foreign Subsidiary permitted under Section 6.01;

(u) other Liens on the Collateral ranking pari passu or junior to the Liens
securing the Obligations; provided that (i) (except in the case of Liens that
are subordinated to the Liens securing the Obligations and that secure
Indebtedness incurred to Refinance the Senior Subordinated Notes or the Senior
Unsecured Notes) after giving effect to any such Lien and the incurrence of
Indebtedness, if any, secured by such Lien (x) the total principal amount of
such Indebtedness (other than the Senior Secured Second Lien Notes and other
Indebtedness secured by Liens that are subordinated to the Liens securing the
Obligations (it being understood that such Liens may be senior in priority to,

 

-95-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or pari passu with, or junior in priority to, Liens securing Indebtedness other
than the Obligations), when aggregated with the principal amount of the Senior
Secured First Lien Notes, the principal amount of Additional Obligations and the
principal amount of ABL Facility Commitments and Revolving Facility Commitments
(provided that the aggregate funded outstanding balance of commitments under
this Agreement and the ABL Credit Agreement shall not exceed $75 million) then
in effect, shall not exceed $1,450 million, or (y) if such total principal
amount is equal to or exceeds $1,450 million, immediately after giving effect to
the incurrence of such Indebtedness, the Total Net Secured Leverage Ratio on a
Pro Forma Basis (but excluding the proceeds of such Indebtedness from
Unrestricted Cash) shall be less than or equal to 3.75 to 1.00, (ii) at the time
of the incurrence of such Lien and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (iii) the Indebtedness or other obligations secured by such Lien are
otherwise permitted by this Agreement; provided, further, that to the extent
such Liens (x) are subordinated to the Liens granted hereunder, the trustee or
agent with respect to such Indebtedness shall have become a party to the Second
Lien Intercreditor Agreement as a “Second Priority Agent” (as defined therein)
or (y) are pari passu to the Liens granted hereunder, the trustee or agent with
respect to such Indebtedness shall have become a party to the First Lien
Intercreditor Agreement and, if applicable, the ABL Intercreditor Agreement, as
a “Collateral Agent” (as defined in such intercreditor agreements);

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures securing obligations of such
joint venture;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Liens in respect of Permitted Receivables Financings that extend only to the
receivables subject thereto;

(aa) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

 

-96-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(cc) Liens in favor of the Borrower or any Subsidiary Loan Party; provided that
if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in
form and substance reasonably satisfactory to the Administrative Agent;

(dd) Liens on not more than $30 million of deposits securing Swap Agreements;
and

(ee) [Reserved].

SECTION 6.03. Sale and Lease Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, in each case, whether or not treated as a
“sale-leaseback” under GAAP (a “Sale and Lease Back Transaction”); provided,
that (x) the IP Sale and Lease Back Transaction shall be permitted and (y) any
other Sale and Lease Back Transaction shall be permitted (a) with respect to
property owned (i) by the Borrower or any Domestic Subsidiary that is acquired
after the Closing Date so long as such Sale and Lease Back Transaction is
consummated within 270 days of the acquisition of such property or (ii) by any
Foreign Subsidiary regardless of when such property was acquired, and (b) with
respect to any property owned by the Borrower or any Domestic Subsidiary, if at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such lease, the Remaining Present Value of such
lease, together with Indebtedness outstanding pursuant to Sections 6.01(i) and
the Remaining Present Value of outstanding leases previously entered into under
this Section 6.03(b), would not exceed $37 million at any time outstanding.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) the Exchange Transactions;

(b) (i) Investments by the Borrower, Holdings or any Subsidiary in the Equity
Interests of the Borrower, Holdings or any Subsidiary; (ii) intercompany loans
from the Borrower, Holdings or any Subsidiary to the Borrower, Holdings or any
Subsidiary; and (iii) Guarantees by the Borrower or any Subsidiary Loan Party of
Indebtedness otherwise expressly permitted hereunder of the Borrower or any
Subsidiary; provided, that the sum of (A) Investments (valued at the time of the
making thereof and without giving effect to any write downs or write offs
thereof) made after the Closing Date by the Loan Parties pursuant to clause (i)
in Subsidiaries that are not Subsidiary Loan Parties, plus (B) net intercompany
loans made after the Closing Date to Subsidiaries that are not Subsidiary Loan
Parties pursuant to clause (ii), plus (C) Guarantees of Indebtedness after the
Closing Date of Subsidiaries that are not Subsidiary Loan Parties pursuant to
clause (iii), plus (D)

 

-97-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any Investments made pursuant to subsection (j) of this Section shall not exceed
an aggregate net amount equal to $8 million (plus any return of capital actually
received by the respective investors in respect of Investments theretofore made
by them pursuant to this paragraph (b)); provided, further, that (x)
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of the Borrower and the
Subsidiaries and (y) intercompany loans, advances or Indebtedness having a term
not exceeding 364 days (inclusive of any roll-overs or extensions of terms) and
made in the ordinary course of business consistent with past practice shall not
be included in calculating the limitation in this paragraph at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
the greater of $5 million and 0.25% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such loan or advance for
which financial statements have been delivered pursuant to Section 5.04 in the
aggregate at any time outstanding (calculated without regard to write downs or
write offs thereof), (ii) in respect of payroll payments and expenses in the
ordinary course of business and (iii) in connection with such person’s purchase
of Equity Interests of Holdings (or any Parent Entity) solely to the extent that
the amount of such loans and advances shall be contributed to the Borrower in
cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements permitted pursuant to Section 6.01;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing or committed on the Closing Date (other than pursuant to an increase as
required by the terms of any such Investment as in existence on the Closing
Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (u) and (dd);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) that, when combined with Investments made
pursuant to

 

-98-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

subsection (b) of this Section and any Restricted Payments made pursuant to
Section 6.06(e), shall not exceed $8 million (plus any returns of capital
actually received by the respective investor in respect of investments
theretofore made by it pursuant to this paragraph (j));

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Foreign Subsidiaries and Guarantees by Foreign
Subsidiaries permitted by Section 6.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or any of the Subsidiaries as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into, or consolidated or amalgamated with, the Borrower or merged into or
consolidated or amalgamated with a Subsidiary after the Closing Date, in each
case, (i) to the extent permitted under this Section 6.04 and, (ii) in the case
of any acquisition, merger, consolidation or amalgamation, in accordance with
Section 6.05 and (iii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, consolidation
or amalgamation and were in existence on the date of such acquisition, merger,
consolidation or amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or the Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings (or any Parent Entity);

(r) [Reserved];

(s) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

 

-99-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(u) [Reserved];

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(x) Investments by the Borrower and the Subsidiaries, including loans and
advances to any direct or indirect parent of the Borrower, if the Borrower or
any other Subsidiary would otherwise be permitted to make a Restricted Payment
in such amount (provided that the amount of any such Investment shall also be
deemed to be a Restricted Payment under the appropriate clause of Section 6.06
for all purposes of this Agreement);

(y) Investments arising as a result of Permitted Receivables Financings;

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(aa) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of intellectual property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(bb) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings or any Parent Entity; and

(cc) Investments in joint ventures not in excess, when combined with the
aggregate amount of any outstanding Indebtedness incurred in connection with
joint ventures pursuant to Section 6.01(v) of the greater of $10 million and
1.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04 in the aggregate at any time
outstanding (calculated without regard to write-downs or write-offs thereof);
provided that if any Investment pursuant to this clause (cc) is made in any
person that is not a Subsidiary of the Borrower at the date of the making of
such Investment and such person becomes a Subsidiary of the Borrower after such
date pursuant to another Investment the amount of which, when taken together
with the amount of the prior Investment, would be permitted under another
provision of this Section 6.04, any Investment in such person outstanding under
this Section 6.04(cc) shall thereafter be deemed to have been made pursuant to
such other provision and shall cease to have been made pursuant to this clause
(cc) for so long as such person continues to be a Subsidiary of the Borrower.

 

-100-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The amount of Investments that may be made at any time pursuant to Section
6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the election
of the Borrower, be increased by the amount of Investments that could be made at
such time under the other Related Section; provided that the amount of each such
increase in respect of one Related Section shall be treated as having been used
under the other Related Section.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of the Borrower or
any Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person or any division or business unit of any other person, except that this
Section shall not prohibit:

(a) (i) the purchase and sale of inventory in the ordinary course of business by
the Borrower or any Subsidiary, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business by the
Borrower or any Subsidiary, (iii) the sale of surplus, obsolete, damaged or worn
out equipment or other property in the ordinary course of business by the
Borrower or any Subsidiary or (iv) the sale of Permitted Investments in the
ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom, (i)
the merger, consolidation or amalgamation of any Subsidiary of the Borrower into
or with the Borrower in a transaction in which the Borrower is the survivor,
(ii) the merger, consolidation or amalgamation of any Subsidiary into or with
any Subsidiary that is a Loan Party in a transaction in which the surviving or
resulting entity is a Subsidiary Loan Party and, in the case of each of clauses
(i) and (ii), no person other than the Borrower or a Subsidiary Loan Party
receives any consideration, (iii) the merger, consolidation or amalgamation of
any Subsidiary that is not a Subsidiary Loan Party into or with any other
Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation or
dissolution or change in form of entity of any Subsidiary (other than the
Borrower) if the Borrower determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders or (v) any Subsidiary may merge,
consolidate or amalgamate into or with any other person in order to effect an
Investment permitted pursuant to Section 6.04 so long as the continuing or
surviving person shall be a Subsidiary, which shall be a Loan Party if the
merging, consolidating or amalgamating Subsidiary was a Loan Party and which
together with each of the Subsidiaries shall have complied with the requirements
of Section 5.10;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07 and shall be included in Section 6.05(h);

 

-101-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) transfers by any Loan Party of Equity Interests in a “first tier” Foreign
Subsidiary or “first tier” Qualified CFC Holding Company to a “first tier”
Foreign Subsidiary or “first tier” Qualified CFC Holding Company; provided, that
(i) if the Equity Interests of the transferee have not already been pledged
pursuant to a Foreign Pledge Agreement, the pledge of the Equity Interests of
such “first tier” Foreign Subsidiary or “first tier” Qualified CFC Holding
Company shall be made in accordance with Section 5.10(e) hereof and (ii) the
pledge of any Equity Interests so transferred shall be released by the
Collateral Agent upon the consummation of such transfer;

(e) Sale and Lease Back Transactions permitted by Section 6.03;

(f) Investments permitted by Section 6.04, Permitted Liens, Restricted Payments
permitted by Section 6.06;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05 (or required to be included in this
clause (h) pursuant to Section 6.05(c)); provided, that (i) the aggregate gross
proceeds (including noncash proceeds) of any or all assets, sold, transferred,
leased or otherwise disposed of in reliance under this paragraph (h) shall not
exceed, in any fiscal year of the Borrower, $10 million and (ii) no Default or
Event of Default exists or would result therefrom; and provided, further, that
the proceeds of any bulk sales of Inventory (which, for the avoidance of doubt,
shall not include sales of Inventory in connection with any individual store
location closures) not in the ordinary course of business shall be applied (x)
first, to repay the outstanding principal balance of the Existing Revolving
Credit Facility, and (y) second, to the extent of any such proceeds remaining,
repay the outstanding principal balance of any ABL Facility Borrowings, in each
case (with any such repayment permanently reducing the ABL Facility Commitment
and the Revolving Facility Commitments by the amount of such prepayment, i.e., a
$5 million repayment would reduce the ABL Facility Commitment by $5 million and
the Revolving Facility Commitment by $5 million);

(i) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation (i) involving the
Borrower, the Borrower is the surviving corporation, (ii) involving a Domestic
Subsidiary, the surviving or resulting entity shall be a Subsidiary Loan Party
that is a Wholly Owned Subsidiary and (iii) involving a Foreign Subsidiary, the
surviving or resulting entity shall be a Wholly Owned Subsidiary;

(j) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

 

-102-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) sales, leases or other dispositions of inventory of the Borrower and the
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

(l) Permitted Business Acquisitions and purchases of assets useful in the
business of the Borrower and its Subsidiaries made within 18 months following
any Asset Sale in an amount not to exceed the proceeds from such Asset Sale;

(m) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

(n) [Reserved]; and

(o) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrower and the
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition; provided, that the net investment in the Equity Interests of the
Subsidiary would be permitted by Section 6.04 if made on the date of such
disposition.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this Section
6.05 (other than sales, transfers, leases, licenses or other dispositions to
Loan Parties pursuant to paragraph (c) hereof) unless such disposition is for
fair market value, and (ii) no sale, transfer or other disposition of assets
shall be permitted by paragraph (a) or (e) of this Section 6.05 unless such
disposition is for at least 75% cash consideration; provided that the provisions
of clause (ii) shall not apply to any individual transaction or series of
related transactions involving assets with a fair market value of less than $10
million or to other transactions involving assets with a fair market value of
not more than $25 million in the aggregate for all such transactions during the
term of this Agreement. To the extent any Collateral is disposed of in a
transaction expressly permitted by this Section 6.05 to any person other than
Holdings, the Borrower or any Subsidiary, such Collateral shall be sold free and
clear of the Liens created by the Loan Documents, and the Administrative Agent
shall take, and shall be authorized by each Lender to take, any actions
reasonably requested by the Borrower in order to evidence the foregoing.

 

-103-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (the foregoing, “Restricted
Payments”); provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly Owned Subsidiary of the Borrower (or, in the case of non Wholly
Owned Subsidiaries, to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary and to each other owner of Equity Interests
of such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under Section
6.04);

(b) (x) the Borrower may make Restricted Payments to Holdings in respect of (i)
overhead, legal, accounting and other professional fees and expenses of Holdings
or any Parent Entity, (ii) fees and expenses related to any public offering or
private placement of debt or equity securities of Holdings or any Parent Entity
whether or not consummated, (iii) franchise taxes and other fees, taxes and
expenses in connection with the maintenance of its existence and its (or any
Parent Entity’s indirect) ownership of the Borrower, (iv) payments permitted by
Section 6.07(b), and (v) customary salary, bonus and other benefits payable to,
and indemnities provided on behalf of, officers and employees of Holdings or any
Parent Entity, in each case in order to permit Holdings or any Parent Entity to
make such payments; provided, that in the case of clauses (i), (ii) and (iii),
the amount of such Restricted Payments shall not exceed the portion of any
amounts referred to in such clauses (i), (ii) and (iii) that are allocable to
the Borrower and its Subsidiaries (which shall be 100% for so long as Holdings
or such Parent Entity, as the case may be, owns no assets other than the Equity
Interests in the Borrower, Holdings, or another Parent Entity) and (y) the
Borrower may make Restricted Payments to any direct or indirect parent company
of the Borrower that files a consolidated U.S. federal tax return that includes
the Borrower and any of its Subsidiaries, in each case in an amount not to
exceed the amount that the Borrower and such Subsidiaries would have been
required to pay in respect of federal, state or local taxes (as the case may be)
in respect of such year if the Borrower and such Subsidiaries paid such taxes
directly as a stand-alone taxpayer (or stand-alone group);

(c) the Borrower may make Restricted Payments to Holdings the proceeds of which
are used to purchase or redeem the Equity Interests of Holdings or any Parent
Entity (including related stock appreciation rights or similar securities) held
by then present or former directors, consultants, officers or employees of
Holdings, the Borrower or any of the Subsidiaries or by any Plan or any
shareholders’ agreement then in effect upon such person’s death, disability,
retirement or termination of employment or under the terms of any such Plan or
any other agreement under which such shares of stock or related rights were
issued; provided, that the aggregate amount of such purchases or redemptions
under this paragraph (c) shall not exceed in any fiscal year $10 million, plus
(x) the amount of net proceeds contributed to the Borrower that were received by
Holdings or any Parent Entity during such calendar year from sales of Equity
Interests of Holdings or any Parent Entity of Holdings to directors,
consultants, officers or employees of Holdings, any Parent Entity, the Borrower
or any Subsidiary in connection with permitted employee compensation and
incentive arrangements, and (y) the amount of net proceeds of any key man life
insurance policies received during such calendar year; and provided, further,
that cancellation of Indebtedness owing to the Borrower or any

 

-104-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiary from members of management of Holdings, any Parent Entity, the
Borrower or the Subsidiaries in connection with a repurchase of Equity Interests
of Holdings or any Parent Entity will not be deemed to constitute a Restricted
Payment for purposes of this Section 6.06;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) So long as no Event of Default is continuing and, as of the last day of the
most recent fiscal quarter and after giving effect to such Restricted Payment,
the Total Net Secured Leverage Ratio does not exceed 6.75 to 1.00, the Borrower
and Holdings may make Restricted Payments in an aggregate amount, together with
any Investments made pursuant 6.04(j), not to exceed $6 million;

(f) the Borrower may make Restricted Payments on or following the Closing Date
necessary to effect the transactions contemplated by the Exchange Transaction
Documents;

(g) the Borrower may make Restricted Payments to allow Holdings or any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(h) after a Qualified IPO, the Borrower may make Restricted Payments in an
amount equal to 6.0% per annum of the net proceeds received by or contributed to
the Borrower from any public offering of Equity Interests of the Borrower,
Holdings or any Parent Entity;

(i) [Reserved]; and

(j) the Borrower may make any payment otherwise permitted under Section
6.07(b)(xiv) to the extent such payment is considered a Restricted Payment.

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests of Holdings (prior to a Borrower Qualified IPO) or the
Borrower in a transaction involving aggregate consideration in excess of $5
million, unless such transaction is (i) otherwise permitted (or required) under
this Agreement or (ii) upon terms no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s length
transaction with a person that is not an Affiliate.

 

-105-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings or of the Borrower,

(ii) loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with Section
6.04(e),

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and the Subsidiaries (which shall be 100% for so
long as Holdings or such Parent Entity, as the case may be, owns no assets other
than the Equity Interests in the Borrower, Holdings or another Parent Entity and
assets incidental to the ownership of the Borrower and its Subsidiaries)),

(v) subject to the limitations set forth in Section 6.07(b)(xiv), if applicable,
transactions pursuant to the Exchange Transaction Documents and permitted
transactions, agreements and arrangements in existence on or following the
Closing Date and set forth on Schedule 6.07 or any amendment thereto to the
extent such amendment is not adverse to the Lenders in any material respect,

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity),

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent on behalf of the Lenders pursuant to the
Collateral Agreement,

(ix) payments by the Borrower or any of the Subsidiaries to the Fund or any Fund
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Borrower, or a majority of the
Disinterested Directors of the Borrower, in good faith,

 

-106-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(x) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and (B)
reasonably satisfactory to the Administrative Agent, which letter states that
such transaction is on terms that are no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s length
transaction with a person that is not an Affiliate,

(xii) subject to paragraph (xiv) below, the payment of all fees, expenses,
bonuses and awards related to the transactions contemplated by the Exchange
Transaction Documents,

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice,

(xiv) any agreement to pay, and the payment of, monitoring, consulting,
management, transaction, advisory or similar fees payable to the Fund or any
Fund Affiliate (A) in an aggregate amount in any fiscal year not to exceed the
sum of (1) the greater of $6.0 million and 2.0% of EBITDA for such fiscal year,
plus reasonable out of pocket costs and expenses in connection therewith and
unpaid amounts accrued for prior periods; plus (2) any deferred fees (to the
extent such fees were within such amount in clause (A) (1) above originally),
plus (B) 2.0% of the value of transactions with respect to which the Fund or any
Fund Affiliate provides any transaction, advisory or other services, plus (C) so
long as no Event of Default has occurred and is continuing, in the event of a
Qualified IPO, the present value of all future amounts payable pursuant to any
agreement referred to in clause (A)(1) above in connection with the termination
of such agreement with the Fund and its Fund Affiliates (the “Fund Termination
Fee”); provided, that if any such payment pursuant to clause (C) is not
permitted to be paid as a result of an Event of Default, such payment shall
accrue and may be payable when no Events of Default are continuing to the extent
that no further Event of Default would result therefrom,

(xv) the issuance, sale, transfer of Equity Interests of the Borrower to
Holdings and capital contributions by Holdings to the Borrower,

(xvi) following a Borrower Qualified IPO, the issuance of Equity Interests
(other than Disqualified Equity Interests) of the Borrower to the management of
the Borrower or any Subsidiary,

 

-107-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xvii) payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to tax sharing agreements among Holdings (and any such
Parent Entity), the Borrower and the Subsidiaries on customary terms that
require each party to make payments when such taxes are due or refunds received
of amounts equal to the income tax liabilities and refunds generated by each
such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party,

(xviii) transactions pursuant to any Permitted Receivables Financing,

(xix) payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the Disinterested Directors of the Board
of Directors of Holdings or the Borrower in good faith, (ii) made in compliance
with applicable law and (iii) otherwise permitted under this Agreement,

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries,

(xxi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower, provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity,

(xxii) transactions permitted by, and complying with, the provisions of (x)
Section 6.04(b) and Section 6.05(b) (other than Section 6.05(b)(v)) or (y)
Section 6.05(d), or

(xxiii) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein.

SECTION 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto, and in the case of a Special Purpose Receivables Subsidiary, Permitted
Receivables Financings.

 

-108-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By Laws and Certain Other
Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation, by laws, limited liability company operating
agreement, partnership agreement or other organizational documents of the
Borrower or any of the Subsidiaries or the Merger Agreement.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the loans under the Senior
Subordinated Notes or any Permitted Refinancing Indebtedness in respect of the
foregoing or any preferred Equity Interests or any Disqualified Stock (“Junior
Financing”), or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
in respect of any Junior Financing except for (A) Refinancings permitted by
Section 6.01(k) or (q) (other than Refinancings of Junior Financing in exchange
for or with the proceeds of Additional Obligations), (B) payments of regularly
scheduled interest, and, to the extent this Agreement is then in effect,
principal on the scheduled maturity date of any Junior Financing, (C) payments
or distributions in respect of all or any portion of the Junior Financing with
the proceeds contributed to the Borrower by Holdings from the issuance, sale or
exchange by Holdings (or any direct or indirect parent of Holdings) of Equity
Interests made within eighteen months prior thereto, (D) the conversion of any
Junior Financing to Equity Interests of Holdings or any of its direct or
indirect parents; and (E) any such payment, redemption, repurchase, defeasance,
acquisition or retirement or other distribution in respect of the Senior
Subordinated Notes, or any Refinancing thereof, in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of such payment, redemption, repurchase,
defeasance, acquisition, retirement or other distribution, except in respect of
Senior Subordinated Notes held by the Borrower or its Affiliates; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing, any Permitted Receivables Document, or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not in any manner materially adverse to Lenders and
that do not affect the subordination or payment provisions thereof (if any) in a
manner adverse to the Lenders or (B) otherwise comply with the definition of
“Permitted Refinancing Indebtedness”.

(c) Permit any Subsidiary to enter into any agreement or instrument that by its
terms restricts (i) the payment of dividends or distributions or the making of
cash advances to the Borrower or any Subsidiary that is a direct or indirect
parent of such Subsidiary or (ii) the granting of Liens by the Borrower or such
Subsidiary pursuant to the Security Documents, in each case other than those
arising under any Loan Document, except, in each case, restrictions existing by
reason of:

(A) restrictions imposed by applicable law;

 

-109-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, the
Senior Subordinated Notes or any agreements related to any Permitted Refinancing
Indebtedness in respect of any such Indebtedness that does not expand the scope
of any such encumbrance or restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements, similar agreements
applicable to joint ventures and other similar agreements entered into in the
ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(j) or 6.01(q) or Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions are not more restrictive, taken
as a whole, than the restrictions contained in the Senior Subordinated Note
Documents;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

 

-110-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under Section
6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary; or

(R) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (Q) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

SECTION 6.10. Qualified CFC Holding Companies. Permit any Qualified CFC Holding
Company to (a) create, incur or assume any Indebtedness or other liability, or
create, incur, assume or suffer to exist any Lien on, or sell, transfer or
otherwise dispose of, other than in a transaction permitted under Section 6.05,
any of the Equity Interests of a Foreign Subsidiary held by such Qualified CFC
Holding Company, or any other assets, or (b) engage in any business or activity
or acquire or hold any assets other than the Equity Interests of one or more
Foreign Subsidiaries of the Borrower and/or one or more other Qualified CFC
Holding Companies and the receipt and distribution of dividends and
distributions in respect thereof.

SECTION 6.11. Total Net Secured Leverage Ratio. Permit the Total Net Secured
Leverage Ratio to exceed the Required Maintenance Level (as defined below) as of
(i) the last day of any fiscal quarter when the Revolving Facility Credit
Exposure outstanding exceeds $15 million as of such day, and (ii) on the date of
any Borrowing or issuance, amendment, extension or renewal of a Letter of
Credit, other than an ABL Revolving Borrowing or an ABL Revolving L/C
Rebalancing (each such date hereinafter being referred to as an “Interim Testing
Date”) if, after giving effect thereto the Revolving Facility Credit Exposure
outstanding shall exceed $15 million; provided, however, that in the case of
clause (ii), the Total Net Secured Leverage Ratio shall be calculated as of the
last day of the most recent fiscal quarter for which financial statements have
been or were required to be delivered pursuant to

 

-111-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.04(a) or (b) on or prior to such Interim Testing Date but for purposes
of such calculation the amount of Senior Secured Debt as of the last day of such
fiscal quarter shall be adjusted by removing all Revolving Facility Credit
Exposure outstanding at such last day of such fiscal quarter (to the extent
otherwise included in Senior Secured Debt as of the last day of such fiscal
quarter) and adding in the Revolving Facility Credit Exposure outstanding on
such Interim Testing Date (after giving effect to any Borrowing on such Interim
Testing Date) to the extent such Revolving Facility Credit Exposure would
otherwise be included in Senior Secured Debt as of such date. For the avoidance
of doubt, in the case of clause (ii), the Total Net Secured Leverage Ratio shall
be calculated without including any proceeds of any Borrowing on the applicable
Interim Testing Date in Unrestricted Cash.

For purposes of this Section 6.11, “Required Maintenance Level” shall mean, on
the last day of any fiscal quarter of the Borrower, the level set forth opposite
such fiscal quarter in the table set forth below:

 

Fiscal Quarter    Required Maintenance Level

Fiscal quarters prior to the first fiscal quarter of 2018

   8.95 to 1.00

Fiscal quarters commencing with the first fiscal quarter of 2018

   8.00 to 1.00

For the avoidance of doubt, the Administrative Agent and the Lenders confirm
that any failure to comply with the Required Maintenance Level as in effect
prior to the Third Amendment Effective Date has been waived.

SECTION 6.12. Fixed Charge Coverage Ratio. Permit the Fixed Coverage Ratio to be
less than 1.00:1.00 as of (i) the last day of any fiscal quarter when the
Revolving Facility Credit Exposure outstanding exceeds $15 million as of such
day, and (ii) on the date of any Borrowing or issuance, amendment, extension or
renewal of a Letter of Credit (other than an ABL Rebalancing Borrowing or an ABL
Revolving L/C Rebalancing) if, after giving effect thereto the Revolving
Facility Credit Exposure outstanding shall exceed $15 million.

ARTICLE VI A

Holdings Covenants

Holdings (prior to a Borrower Qualified IPO) covenants and agrees with each
Lender that, so long as this Agreement shall remain in effect (other than in
respect of contingent indemnification and expense reimbursement obligations for
which no claim has been made) and until the Commitments have been terminated and
the principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full

 

-112-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and all Letters of Credit have been canceled or have expired and all amounts
drawn or paid thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, (a) Holdings will not create, incur,
assume or permit to exist any Lien (other than Liens of a type described in
Section 6.02(d), (e) or (k)) on any of the Equity Interests issued by the
Borrower other than the Liens created under the Loan Documents, (b) Holdings
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence; provided, that so long as no Default
exists or would result therefrom, Holdings may merge with any other person and
(c) Holdings shall at all times own directly 100% of the Equity Interests of the
Borrower and shall not sell, transfer or otherwise dispose of the Equity
Interests in the Borrower and (d) Holdings will maintain its passive holding
company status.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any other Loan Party herein or in any other Loan Document or any certificate
or document delivered pursuant hereto or thereto shall prove to have been false
or misleading in any material respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Disbursement or in the payment of any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 2.05(c), 5.01(a), 5.05(a) or 5.08 or in Article VI or
Article VIA;

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of (i) any covenant, condition or agreement
contained in Section 5.05 (l), (m) or (n), and such default shall continue
unremedied for a period of 3 days, or (ii) any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) and clause (i) above) and such default shall continue unremedied for
a period of 30 days (or 60 days if such default results solely from a Foreign
Subsidiary’s failure to duly observe or perform any such covenant, condition or
agreement) after notice thereof from the Administrative Agent to the Borrower;

 

-113-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf
shall cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity as a result of an event of default thereunder; or (ii) the Borrower or
any of the Subsidiaries shall fail to pay the principal of any Material
Indebtedness at the stated final maturity thereof; provided, that this clause
(f) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness; and provided, further, that, in the absence of
an exercise of remedies, this clause (f) shall not apply to a default under the
Existing European Revolving Credit Agreement for as long as a forbearance
agreement between the borrower and lender thereunder regarding such default and
prohibiting the exercise of remedies is in effect;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings (prior to a Borrower Qualified IPO), the Borrower or any of
the Subsidiaries, or of a substantial part of the property or assets of Holdings
(prior to a Borrower Qualified IPO), the Borrower or any Subsidiary, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings (prior to a Borrower Qualified
IPO), the Borrower or any of the Subsidiaries or for a substantial part of the
property or assets of Holdings (prior to a Borrower Qualified IPO), the Borrower
or any of the Subsidiaries or (iii) the winding up or liquidation of Holdings
(prior to a Borrower Qualified IPO), the Borrower or any Subsidiary (except, in
the case of any Subsidiary, in a transaction permitted by Section 6.05); and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(i) Holdings (prior to a Borrower Qualified IPO), the Borrower or any Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (h) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings (prior to a Borrower Qualified IPO), the Borrower
or any of the Subsidiaries or for a substantial part of the property or assets
of Holdings (prior to a Borrower Qualified IPO), the Borrower or any Subsidiary,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) become unable or admit in writing its inability or fail
generally to pay its debts as they become due;

 

-114-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j) the failure by Holdings (prior to a Borrower Qualified IPO), the Borrower or
any Subsidiary to pay one or more final judgments aggregating in excess of $5
million (to the extent not covered by insurance), which judgments are not
discharged or effectively waived or stayed for a period of 45 consecutive days,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of Holdings (prior to a Borrower Qualified IPO), the Borrower or
any Subsidiary to enforce any such judgment;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings (prior to a Borrower Qualified IPO), the Borrower or any
Subsidiary or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA (or, after the effectiveness
of Title II of the Pension Act, that it is in endangered or critical status,
within the meaning of Section 305 of ERISA) or (v) Holdings (prior to a Borrower
Qualified IPO), the Borrower or any Subsidiary or any ERISA Affiliate shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; and in each case in clauses
(i) through (v) above, such event or condition, together with all other such
events or conditions, if any, would reasonably be expected to have a Material
Adverse Effect; or

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by Holdings (prior to a Borrower Qualified IPO), the
Borrower or any Subsidiary not to be a legal, valid and binding obligation of
any party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to assets that are not immaterial to Holdings
(prior to a Borrower Qualified IPO), the Borrower and the Subsidiaries on a
consolidated basis shall cease to be, or shall be asserted in writing by the
Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the limitations of foreign laws, rules and regulations as
they apply to pledges of Equity Interests in Foreign Subsidiaries or the
application thereof, or from the failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Agreement or to file Uniform Commercial Code
continuation statements or take the actions described on Schedule 3.04 and
except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) the Guarantees pursuant to the Security Documents by
Holdings (prior to a Borrower Qualified IPO), the Borrower or the Subsidiary
Loan Parties of any of the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by Holdings (prior to a Borrower Qualified IPO) or the Borrower or
any Subsidiary Loan Party not to be in effect or not to be legal, valid and
binding obligations; or

(m) (i) the Obligations shall fail to constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the Senior Subordinated Notes Indentures or under any Permitted
Refinancing Indebtedness in respect of the Senior Subordinated Notes, or
(ii) the subordination provisions thereunder shall be invalidated or otherwise
cease, or shall be asserted in writing by Holdings, the Borrower or any
Subsidiary Loan Party to be invalid or to cease to be legal, valid and binding
obligations of the parties thereto, enforceable in accordance with their terms;

 

-115-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to the
Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for cash collateral to the full extent permitted
under Section 2.05(j), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 7.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

SECTION 7.03. Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrower fails (or, but for the operation
of this Section 7.03, would fail) to comply with the requirements of the
Financial Performance Covenant as of the last day of any fiscal quarter, then
from the first day of such fiscal quarter until the expiration of the 10th day
subsequent to the date the certificate calculating such Financial Performance
Covenant for such fiscal quarter is required to be delivered pursuant to
Section 5.04(c), any Parent Entity and/or Holdings shall have the right to issue
Permitted Cure Securities for cash or otherwise receive cash contributions to
the capital of any Parent Entity and/or Holdings and, in each case, to
contribute any such cash to the capital of the Borrower (collectively, the “Cure
Right”), and upon the receipt by the Borrower of such cash as a contribution to
the common equity of the Borrower (the “Cure Amount”) pursuant to the exercise
by any Parent Entity and/or Holdings of such Cure Right such Financial
Performance Covenant shall be recalculated giving effect to a pro forma
adjustment by which EBITDA shall be

 

-116-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

increased with respect to such applicable quarter and any four-quarter period
that contains such quarter, solely for the purpose of measuring the Financial
Performance Covenant and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount; provided, that, (i) there shall be no more than
five exercises of the Cure Right in the aggregate and in each
four-fiscal-quarter period there shall at least two fiscal quarters in which the
Cure Right is not exercised, (ii) for purposes of this Section 7.03, the Cure
Amount shall be no greater than the amount required for purposes of complying
with the Financial Performance Covenant, (iii) there shall be no pro forma
reduction in Senior Secured Debt as a result of any exercise of a Cure Right and
(iv) the Cure Amount shall not increase any “basket” set forth herein or
constitute the basis for any other exception to any restriction on making
Investments, Restricted Payments or prepayments of Junior Debt. If, after giving
effect to the adjustments in this Section 7.03, the Borrower shall then be in
compliance with the requirements of the Financial Performance Covenant, the
Borrower shall be deemed to have satisfied the requirements of the Financial
Performance Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Performance Covenant that had
occurred shall be deemed cured for the purposes of this Agreement.

ARTICLE VIII

The Agents

SECTION 8.01. Appointment.

(a) Each Lender (in its capacities as a Lender and on behalf of itself and, to
the extent such Lender has the requisite authority, its Affiliates as potential
counterparties to Swap Agreements) and each Issuing Bank (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
including as the Collateral Agent for such Lender and the other Secured Parties
under the Security Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, to the extent required under the laws of any jurisdiction other
than the United States, each of the Lenders and the Issuing Banks hereby grants
to the Administrative Agent any required powers of attorney to execute any
Security Document governed by the laws of such jurisdiction on such Lender’s or
Issuing Bank’s behalf. Notwithstanding any provision to the contrary elsewhere
in this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender
and on behalf of itself and, to the extent such Lender has the requisite
authority, its Affiliates as

 

-117-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

potential counterparties to Swap Agreements) and each Issuing Bank (in such
capacities and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) hereby appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent (and any Subagents appointed by the Administrative Agent
pursuant to Section 8.02 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights or remedies thereunder at the direction of the
Administrative Agent) shall be entitled to the benefits of this Article VIII
(including, without limitation, Section 8.07) as though the Administrative Agent
(and any such Subagents) were an “Agent” under the Loan Documents, as if set
forth in full herein with respect thereto.

(c) Each Lender (in its capacities as a Lender and on behalf of itself and, to
the extent such Lender has the requisite authority, its Affiliates as potential
counterparties to Swap Agreements) and each Issuing Bank (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) irrevocably authorizes the Administrative Agent, at its option and
in its discretion, (i) to release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document (A) upon termination of the
Commitments and payment in full of all Obligations (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made) and the expiration, termination or cash collateralization
of all Letters of Credit, (B) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (C) if approved, authorized or ratified in writing in accordance with
Section 9.08 hereof, (ii) to release any Guarantor from its obligations under
the Loan Documents if such person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and (iii) to subordinate any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 6.02(i)
and (j). Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Loan Documents.

(d) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the

 

-118-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lenders and the Issuing Banks, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

SECTION 8.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent may also from time
to time, when the Administrative Agent deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents or attorneys-in-fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided, that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent. Should any
instrument in writing from the Borrower or any other Loan Party be required by
any Subagent so appointed by the Administrative Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, attorney-in-fact or Subagent that it selects in
accordance with the foregoing provisions of this Section 8.02 in the absence of
the Administrative Agent’s gross negligence or willful misconduct.

SECTION 8.03. Exculpatory Provisions. Neither any Agent or its Affiliates nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of

 

-119-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party. The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing, and (b) the
Administrative Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the person serving as the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent in writing by the Borrower, a
Lender or an Issuing Bank. The Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Security Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to any Credit Event, that by its terms must be fulfilled to
the satisfaction of a Lender or any Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to such Credit Event. The Administrative
Agent may consult with legal counsel (including counsel to Holdings or the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
or other Lenders) as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by

 

-120-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all or other
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

SECTION 8.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or other Lenders); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

SECTION 8.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

SECTION 8.07. Indemnification. The Lenders agree to indemnify each Agent and
each Issuing Bank in its capacity as such (to the extent not reimbursed by
Holdings or the Borrower and without limiting the obligation of Holdings or the
Borrower to do so), in the amount of its pro rata share (based on its aggregate
Revolving Facility Credit Exposure and

 

-121-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

unused Commitments hereunder; provided, that the aggregate principal amount of
L/C Disbursements owing to any Issuing Bank shall be considered to be owed to
the Revolving Facility Lenders ratably in accordance with their respective
Revolving Facility Credit Exposure) (determined at the time such indemnity is
sought), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or such Issuing
Bank in any way relating to or arising out of the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent or such Issuing Bank under or in
connection with any of the foregoing; provided, that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent’s or such Issuing Bank’s gross
negligence or willful misconduct. The failure of any Lender to reimburse any
Agent or any Issuing Bank, as the case may be, promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to such Agent or
such Issuing Bank, as the case may be, as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse such Agent or such Issuing
Bank, as the case may be, for its ratable share of such amount, but no Lender
shall be responsible for the failure of any other Lender to reimburse such Agent
or such Issuing Bank, as the case may be, for such other Lender’s ratable share
of such amount. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

SECTION 8.08. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit participated in, by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.

SECTION 8.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the

 

-122-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

retiring Administrative Agent shall, on behalf of the Lenders and the Issuing
Bank, appoint a successor agent which shall (unless an Event of Default under
Section 7.01(b), (c), (h) or (i) shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed). After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 8.09 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

SECTION 8.10. [Reserved].

SECTION 8.11. Withholding Taxes. To the extent required by any applicable laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall indemnify and hold harmless the
Administrative Agent against, within 10 days after written demand therefor, any
and all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 8.11. The agreements in this Section 8.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. For the avoidance
of doubt, the term “Lender” in this Section 8.11 shall include any Issuing Bank.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent or the Issuing Bank, to the
address, telecopier number, electronic mail address or telephone number
specified for such person on Schedule 9.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

-123-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificates required by Section 5.04(c) to the Administrative Agent. Except for
such certificates required by Section 5.04(c), the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

-124-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making by the Lenders of the Loans, the execution and delivery
of the Loan Documents and the issuance of the Letters of Credit, regardless of
any investigation made by such persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or L/C Disbursement or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been terminated.
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.17 and 9.05) shall survive the payment in full of
the principal and interest hereunder, the expiration of the Letters of Credit
and the termination of the Commitments or this Agreement.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) except
in connection with the addition of one or more Domestic Subsidiaries as a joint
and several co-borrower hereunder, and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (d) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing Bank
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees other than the Borrower or any of its
Affiliates (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:

(A) the Borrower; provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other person (other than a natural person) that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course;

 

-125-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B) the Administrative Agent; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than $5.0
million in the case of Revolving Facility Loans or Revolving Facility
Commitments, unless each of the Borrower and the Administrative Agent otherwise
consent; provided, that (1) no such consent of the Borrower shall be required if
an Event of Default under Sections 7.01(b), (c), (h) or (i) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds (with simultaneous assignments to or by two
or more Approved Funds shall be treated as one assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); provided that only one such
fee shall be due in respect of a simultaneous assignment to more than one
Affiliate of a Lender or Approved Fund;

(C) if the Assignee is assigning Tranche B Revolving Facility Loans and Tranche
B Revolving Facility Commitments the Assignee is simultaneously assigning to the
Assignor loans and commitments under the ABL Facility in amounts equal to the
Tranche B Revolving Facility Loans and Tranche B Revolving Facility Commitments
being assigned hereunder; and

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

-126-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Revolving L/C Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent promptly
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment, whether or not evidenced by a promissory
note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph (b)(v).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Facility Commitment and the outstanding balances of its Revolving
Facility Loans and same percentage of the loans, and commitments under the
Existing Revolving Credit Agreement, in each case without giving effect to
assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance, (ii) except as set forth in clause (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in

 

-127-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial condition of Holdings, the Borrower or any Subsidiary or the
performance or observance by Holdings, the Borrower or any Subsidiary of any of
its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) the Assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance and the related assignment and acceptance under the Existing
Revolving Credit Agreement; (iv) the Assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05 (or delivered pursuant to Section 5.04),
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (v) the Assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) the Assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms of this Agreement, together with such powers as are reasonably
incidental thereto; and (vii) the Assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it) provided it is simultaneously selling participations in the
same amount of its rights and obligations under the Existing Revolving Credit
Agreement to the same participant; provided, that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided, that
(x) such agreement may provide that such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
Section 9.04(a)(i) or clauses (i), (ii), (iii), (iv), (v) or (vi) of the first
proviso to Section 9.08(b) and (2) directly affects such Participant and (y) no
other agreement with respect to amendment, modification or waiver may exist
between such Lender and such Participant. Subject to paragraph (c)(ii) of this
Section 9.04, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.04. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.06 as though it were a Lender, provided
such Participant shall be subject to Section 2.18(c) as though it were a Lender.

 

-128-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed). Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and interest amounts) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(h) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments

 

-129-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to be replaced, to (i) require the Lenders under such Facility to assign such
Loans or Commitments to the Administrative Agent or its designees and (ii) amend
the terms thereof in accordance with Section 9.08 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 9.08(d)).
Pursuant to any such assignment, all Loans and Commitments to be replaced shall
be purchased at par (allocated among the Lenders under such Facility in the same
manner as would be required if such Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrower),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 9.05(b). By receiving such purchase price, the Lenders
under such Facility shall automatically be deemed to have assigned the Loans or
Commitments under such Facility pursuant to the terms of the form of Assignment
and Acceptance attached as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (h) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(i) Notwithstanding the foregoing, no assignment may be made or participation
sold to an Ineligible Institution without the prior written consent of the
Borrower. Notwithstanding anything to the contrary in this Agreement, the
Borrower and the Lenders acknowledge and agree that the Administrative Agent
shall have no responsibility to monitor whether assignments or participations
are made to Ineligible Institutions, and that none of the Borrower or any of its
Subsidiaries shall bring a claim to such effect.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable out of pocket expenses
(including Other Taxes) incurred by the Administrative Agent in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent in connection with the syndication of the Commitments or
the administration of this Agreement (including expenses incurred in connection
with due diligence and initial and ongoing Collateral examination to the extent
incurred with the reasonable prior approval of the Borrower and the reasonable
fees, disbursements and charges for no more than one counsel in each
jurisdiction where Collateral is located) or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions hereby
contemplated shall be consummated), including the reasonable fees, charges and
disbursements of Gibson, Dunn & Crutcher LLP, counsel for the Administrative
Agent and the Joint Lead Arrangers and, if necessary, the reasonable fees,
charges and disbursements of one local counsel per jurisdiction, and (ii) all
out of pocket expenses (including Other Taxes) incurred by the Administrative
Agent, any Joint Lead Arranger or any Lender in connection with the enforcement
or protection of their rights in connection with this Agreement and the other
Loan Documents, in connection with the Loans made or the Letters of Credit
issued hereunder, including the fees, charges and disbursements of counsel for
the Administrative Agent (including any special and local counsel).

(b) The Borrower agrees to indemnify the Administrative Agent, the Agents, the
Joint Lead Arrangers, each Issuing Bank, each Lender, each of their respective
Affiliates and each of their respective directors, trustees, officers,
employees, agents, trustees and advisors (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless

 

-130-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees, charges and disbursements (except the
allocated costs of in-house counsel), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto and thereto of their respective obligations thereunder or the
consummation of the transactions contemplated hereby, (ii) the use of the
proceeds of the Loans or the use of any Letter of Credit or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by Holdings, the Borrower or any of
their subsidiaries or Affiliates; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final, non appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee (for purposes of this
proviso only, each of the Administrative Agent, any Joint Lead Arranger, any
Issuing Bank or any Lender shall be treated as several and separate Indemnitees,
but each of them together with its respective Related Parties, shall be treated
as a single Indemnitee). Subject to and without limiting the generality of the
foregoing sentence, the Borrower agrees to indemnify each Indemnitee against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel or consultant
fees, charges and disbursements (limited to not more than one counsel, plus, if
necessary, one local counsel per jurisdiction) (except the allocated costs of
in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (A) any claim related in any
way to Environmental Laws and Holdings, the Borrower or any of their
Subsidiaries, or (B) any actual or alleged presence, Release or threatened
Release of Hazardous Materials at, under, on, from or to any Property; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Related Parties. None of the Indemnitees (or any
of their respective affiliates) shall be responsible or liable to the Fund,
Holdings, the Borrower or any of their respective subsidiaries, Affiliates or
stockholders or any other person or entity for any special, indirect,
consequential or punitive damages, which may be alleged as a result of the
Facilities. The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes other than Taxes that represent
losses, claims, damages, liabilities and expenses with respect to a non-Tax
claim.

 

-131-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, any Issuing Bank, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Issuing Bank to or for the credit or the account of Holdings (prior to a
Borrower Qualified IPO), the Borrower or any Subsidiary against any of and all
the obligations of Holdings (prior to a Borrower Qualified IPO) or the Borrower
now or hereafter existing under this Agreement or any other Loan Document held
by such Lender or such Issuing Bank, irrespective of whether or not such Lender
or such Issuing Bank shall have made any demand under this Agreement or such
other Loan Document and although the obligations may be unmatured. The rights of
each Lender and each Issuing Bank under this Section 9.06 are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
such Issuing Bank may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings
(prior to a Borrower Qualified IPO), the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by

 

-132-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on Holdings, the Borrower or any other Loan Party in any case shall entitle such
person to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrower and the Required Lenders, and (y) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by each party thereto and the Administrative Agent and consented to by the
Required Lenders; provided, however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the Tranche B
Revolving Facility Maturity Date, without the prior written consent of each
Lender directly affected thereby, except as provided in Section 2.05(c);
provided that any amendment to the financial covenant definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Facility
Fees, Issuing Bank Fees or L/C Participation Fees or other fees of any Lender,
Agent or Issuing Bank without the prior written consent of such Lender, Agent or
Issuing Bank (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the aggregate Commitments shall not constitute an increase of the Commitments
of any Lender),

(iii) extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender adversely affected thereby,

(iv) amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Security Document, in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby,

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date),

(vi) release all or substantially all the Collateral or release any of Holdings
(prior to a Borrower Qualified IPO), the Borrower or all or substantially all of
the

 

-133-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiary Loan Parties from their respective Guarantees under the Collateral
Agreement, unless, in the case of a Subsidiary Loan Party, all or substantially
all the Equity Interests of such Subsidiary Loan Party is sold or otherwise
disposed of in a transaction permitted by this Agreement, without the prior
written consent of each Lender;

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Required Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any assignee of such Lender.

(c) Without the consent of any Joint Lead Arranger or Lender or Issuing Bank,
the Loan Parties and the Administrative Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Facility Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to correct any inconsistencies
between this Agreement and the ABL Credit Agreement.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are

 

-134-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

treated as interest under applicable law (collectively, the “Charges”), as
provided for herein or in any other document executed in connection herewith, or
otherwise contracted for, charged, received, taken or reserved by any Lender or
any Issuing Bank, shall exceed the maximum lawful rate (the “Maximum Rate”) that
may be contracted for, charged, taken, received or reserved by such Lender in
accordance with applicable law, the rate of interest payable hereunder, together
with all Charges payable to such Lender or such Issuing Bank, shall be limited
to the Maximum Rate; provided, that such excess amount shall be paid to such
Lender or such Issuing Bank on subsequent payment dates to the extent not
exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

 

-135-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. Each party hereto
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
general and exclusive jurisdiction of the Supreme Court of the State of New York
for the County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court”, and together with the New York Supreme Court, the “New York Courts”),
and appellate courts from either of them;

(b) consents that any such action or proceeding may be brought in such courts
and waives, to the maximum extent not prohibited by law, any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
forum and agrees not to plead or claim the same;

(c) agrees that the New York Courts and appellate courts from either of them
shall be the exclusive forum for any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, and that it shall
not initiate (or collusively assist in the initiation or prosecution of) any
such action or proceeding in any court other than the New York Courts and
appellate courts from either of them; provided that

(i) if all such New York Courts decline jurisdiction over any Person, or decline
(or in the case of the Federal District Court, lack) jurisdiction over the
subject matter of such action or proceeding, a legal action or proceeding may be
brought with respect thereto in another court having such jurisdiction;

(ii) in the event that a legal action or proceeding is brought against any party
hereto or involving any of its property or assets in another court (without any
collusive assistance by such party or any of its Subsidiaries or Affiliates),
such party shall be entitled to assert any claim or defense (including any claim
or defense that this Section 9.15(c) would otherwise require to be asserted in a
legal action or proceeding in a New York Court) in any such action or
proceeding;

(iii) the Administrative Agent and the Lenders may bring any legal action or
proceeding against any Loan Party in any jurisdiction in connection with the
exercise of any rights under any Security Documents; provided that any Loan
Party shall be entitled to assert any claim or defense (including any claim or
defense that this Section 9.15(c) would otherwise require to be asserted in a
legal action or proceeding in a New York Court) in any such action or
proceeding; and

 

-136-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) any party hereto may bring any legal action or proceeding in any
jurisdiction for the recognition and enforcement of any judgment;

(d) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Section 9.01 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto; and

(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to the preceding clause
(c)) shall limit the right to sue in any other jurisdiction.

SECTION 9.16. Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, the Borrower and any Subsidiary furnished to it by or on
behalf of Holdings, the Borrower or any Subsidiary (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party in violation of this Section 9.16, (b) has been
independently developed by such Lender, such Issuing Bank or such Agent without
violating this Section 9.16 or (c) was available to such Lender, such Issuing
Bank or such Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to Holdings, the Borrower or any other Loan
Party) and shall not reveal the same other than to its directors, trustees,
officers, employees, advisors and any numbering, administration or settlement
service providers with a need to know or to any person that approves or
administers the Loans on behalf of such Lender (so long as each such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), except: (A) to the extent necessary to comply with law or any
legal process or the requirements of any Governmental Authority, the National
Association of Insurance Commissioners or of any securities exchange on which
securities of the disclosing party or any Affiliate of the disclosing party are
listed or traded, (B) as part of normal reporting or review procedures to, or
examinations by, Governmental Authorities or self regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) to its parent companies, Affiliates
or auditors (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (D) in order to enforce
its rights under any Loan Document in a legal proceeding, (E) to other Lenders
and to any pledgee under Section 9.04(d) or any other prospective assignee of,
or prospective Participant in, any of its rights under this Agreement (so long
as such person is subject to this Section 9.16 or shall have been instructed to
keep the same confidential in accordance with this Section 9.16) and (F) to any
direct or indirect contractual counterparty in Swap Agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 9.16).

SECTION 9.17. Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent will make available to the Lenders and the
Issuing Bank materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another

 

-137-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

similar electronic system (the “Platform”), and (b) certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Issuing Bank and the Lenders to
treat such Borrower Materials as either publicly available information or not
material information (although it may be sensitive and proprietary) with respect
to the Borrower or its securities for purposes of United States Federal and
state securities laws, (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (iv) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC,” unless the Borrower notifies the Administrative Agent
promptly that any such document contains material nonpublic information: (1) the
Loan Documents, (2) any notification of changes in the terms of the credit
facilities and (3) all information delivered pursuant to Section 5.04.

SECTION 9.18. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Subsidiary Loan Party to
a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 6.05, any Liens created by any Loan
Document in respect of such Equity Interests or assets shall be automatically
released and the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by Holdings or the Borrower and at the
Borrower’s expense in connection with the release of any Liens created by any
Loan Document in respect of such Equity Interests or assets, and, in the case of
a disposition of the Equity Interests of any Subsidiary Loan Party in a
transaction permitted by Section 6.05 (including through merger, consolidation,
amalgamation or otherwise) and as a result of which such Subsidiary Loan Party
would cease to be a Subsidiary, such Subsidiary Loan Party’s obligations under
its Guarantee shall be automatically terminated and the Administrative Agent
shall promptly (and the Lenders hereby authorize the Administrative Agent to)
take such action and execute any such documents as may be reasonably requested
by Holdings or the Borrower to terminate such Subsidiary Loan Party’s
obligations under its Guarantee. In addition, the Administrative Agent agrees to
take such actions as are reasonably requested by Holdings or the Borrower and at
the Borrower’s expense to terminate the Liens and security interests created by
the Loan Documents when all the Obligations (other than contingent
indemnification Obligations and expense reimbursement claims to the extent no
claim therefor has been made) are paid in full and all Letters of Credit and
Commitments are terminated. Without limiting the foregoing, upon the
consummation of a Borrower Qualified IPO, Holdings shall be released from its
Guarantee, shall cease to be a Loan Party, and any Liens created by any Loan
Documents on any assets or Equity Interests owned by Holdings shall be released.

 

-138-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

SECTION 9.20. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

SECTION 9.21. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of

 

-139-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Letter of Credit. In furtherance and not in limitation of the foregoing,
such Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.

SECTION 9.22. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges (on its own behalf and
on behalf of its Affiliates) and agrees that (i) (A) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the Borrower, Holdings and their
respective Affiliates, on the one hand, and the Agents and the Lenders, on the
other hand, (B) each of the Borrower and Holdings has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Borrower and Holdings is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the Agents
and the Lenders is and has been acting solely as a principal and has not been,
is not and will not be acting as an advisor, agent or fiduciary for the
Borrower, Holdings, any of their respective Affiliates or any other Person and
(B) none of the Agents or the Lenders has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, Holdings and their respective
Affiliates, and none of the Agents or the Lenders has any obligation to disclose
any of such interests to the Borrower, Holdings or any of their respective
Affiliates. To the fullest extent permitted by applicable law, each of the
Borrower and Holdings hereby waives and releases any claims that it may have
against the Agent and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

SECTION 9.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge

 

-140-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  institution that may be issued to it or otherwise conferred on it, and that
such shares or other instruments of ownership will be accepted by it in lieu of
any rights with respect to any such liability under this Agreement or any other
Loan Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.24. Reaffirmation of Loan Documents. The Loan Parties hereby
acknowledge and reaffirm each of the Loan Parties’ obligations, duties,
covenants and liabilities, including, without limitation, each guaranty, pledge
and grant of security interest, under or in connection with the Loan Documents
as defined in the First Amended and Restated Credit Agreement (the “Original
Loan Documents”). The Loan Parties hereby represent, warrant and agree that
(a) the current amount due under the Loan Documents as of August 1, 2016 is
$1,455 million, (b) as of the date hereof, there are no claims, demands, offsets
or defenses at law or in equity that would defeat or diminish any present and
unconditional right of the Agent to collect the indebtedness or other amounts
due and owing evidenced by, or arising in connection with, the Original Loan
Documents and to proceed to enforce the rights and remedies available to the
Agent pursuant to the Original Loan Documents or under Applicable Law, and
(c) they each affirmatively waive any and all claims, demands, offsets or
defenses at law or in equity that would defeat or diminish any present and
unconditional right of the Agent to collect the indebtedness or other amounts
due and owing evidenced by, or arising in connection with, the Original Loan
Documents and to proceed to enforce the rights and remedies available to the
Agent pursuant to the Original Loan Documents or under Applicable Law that would
exist absent this waiver.

SECTION 9.25. Effect of Amendment and Restatement. This Agreement shall, except
as otherwise expressly set forth herein, supersede the Original Credit Agreement
from and after the Closing Date with respect to the transactions hereunder with
respect to the Loans and Letters of Credit outstanding under the Original Credit
Agreement as of the Closing Date. The parties hereto acknowledge and agree that
(i) the Liens and security interests in favor of the Collateral Agent (for the
benefit of the Secured Parties) as in effect prior to the Closing Date are in
all respects continuing in full force and effect with respect to all
Obligations, (ii) all references in the other Loan Documents to the Credit
Agreement shall automatically and without need of any further amendment be
deemed to refer to this Agreement and (iii) the First Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement, the Pari Passu Intercreditor
Agreement and the ABL Intercreditor Agreement shall continue to govern the Liens
created by the Loan Documents. In the event of a conflict between First Lien
Intercreditor Agreement, the Second Lien Intercreditor Agreement, the Pari Passu
Intercreditor Agreement and the ABL Intercreditor Agreement and this Agreement,
the applicable intercreditor agreement shall control.

[Signature Pages Follow]

 

-141-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first set forth above.

 

BORROWER: CLAIRE’S STORES, INC. By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer

HOLDINGS:

CLAIRE’S INC.

By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer

 

GUARANTORS: BMS DISTRIBUTING CORP. By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer

CBI DISTRIBUTING CORP.

By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CLAIRE’S BOUTIQUES, INC. By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer CLAIRE’S CANADA CORP. By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer CLAIRE’S PUERTO RICO CORP. By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and     Chief
Financial Officer CSI CANADA LLC By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Administrative Agent and a Lender

By:  

/s/ Bryan J. Matthews

  Name:   Bryan J. Matthews   Title:   Authorized Signatory By:  

/s/ Jeremy Roberts Stern

  Name:   Jeremy Roberts Stern   Title:   Authorized Signatory



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GOLDMAN SACHS BANK USA, as a Lender

By:  

/s/ Rebecca Kratz

  Name:   Rebecca Kratz   Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ING CAPITAL LLC, as a Lender

By:  

/s/ Ian Nyi

  Name:   Ian Nyi   Title:   Vice President By  

/s/ Joe McAdams

  Name:   Joe McAdams   Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

JPMORGAN CHASE BANK, N.A., as a Lender

By:  

/s/ Neil R. Boylan

  Name:   Neil R. Boylan   Title:   Managing Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Leslie P. Vowell

  Name:   Leslie P. Vowell   Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.    Assignor:   

 

2.    Assignee:   

 

      [and is an Affiliate/Approved Fund of [identify Lender]1 3.    Borrower:
   Claire’s Stores, Inc. 4.    Administrative Agent:    Credit Suisse AG, Cayman
Islands Branch as administrative agent under the Credit Agreement.

 

1  Select as applicable.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.    Credit Agreement:    Second Amended and Restated Loan Credit Agreement,
dated as of [            ], 2016 (as the same may be further amended, restated,
amended and restated, supplemented or otherwise modified from time to time),
among Claire’s Store’s Inc., a Florida corporation (the “Borrower”), the Lenders
party thereto from time to time and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent for the Lenders. 6.    Assigned Interest:   

 

Facility

   Aggregate Amount of
Loans      Amount of Loans
Assigned      Percentage Assigned of
Loans2  

Term Loan Facility

   $                    $                           % 

Revolving Facility

   $                    $                           % 

Effective Date:                  , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].

 

2  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR   [NAME OF ASSIGNOR]   By:  

 

  Name:   Title: ASSIGNEE   [NAME OF ASSIGNEE]   By:  

 

  Name:   Title:

 

[Acknowledged:]3 CREDIT SUISSE AG, Cayman Islands Branch, as Administrative
Agent By:    

 

  Name:     Title:   By:    

 

  Name:     Title:  

 

3  To be added only if the acknowledgment of the Administrative Agent is
required pursuant to Section 9.04 of the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to:]4

 

[CLAIRE’S STORES, INC.] By:    

 

  Name:   Title:

 

4  To be added only if the consent of the Borrower is required pursuant to
Section 9.04 of the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth herein, and (iv) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it is an
eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Administrative Agent, by the terms thereof, together with
such powers as are reasonably incidental thereto, and (iii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

A-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be
construed in accordance with and governed by the laws of the State of New York.

 

A-6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C-1

[FORM OF]

BORROWING REQUEST

Date:5                     ,         

 

To: Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of [                     ], 2016 (as the same may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Claire’s Inc. (formerly known as Bauble Holdings Corp.), a
Delaware corporation, Claire’s Stores, Inc., a Florida corporation (the
“Borrower”), the Lenders from time to time party thereto (“Lenders”) and Credit
Suisse AG, Cayman Islands Branch, as administrative agent for the Lenders (the
“Administrative Agent”). Capitalized terms used and not defined herein have the
meanings ascribed to such terms in the Credit Agreement. This notice constitutes
a Borrowing Request, and the Borrower hereby requests a Borrowing under the
Credit Agreement, and in connection therewith, the Borrower specifies the
following information with respect to such Borrowing:

 

  1. The Borrowing will be a Borrowing of              Loans.6

 

  2. The Business Day of the proposed Borrowing is             .

 

  3. The aggregate amount of the proposed Borrowing is $        .

 

  4. The Borrowing is comprised of $         of ABR Loans and $         of
Eurocurrency Loans.

 

  5. The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the Borrowing shall be              months.

 

  6. The location and number of Borrower’s account to which the proceeds of such
Borrowing are to be disbursed is             .

 

5  Must be received by the Administrative Agent no later than (a) 12:00 p.m.,
Local Time three (3) Business Days prior to the proposed Borrowing in the case
of a Eurocurrency Borrowing and (b) 12:00 p.m., Local Time one (1) Business Day
before the date of the proposed Borrowing, in the case of an ABR Borrowing;
provided, that any such notice of an ABR Borrowing to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e) may be given not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing.

6  Specify Revolving Loans and/or Other Revolving Loans.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement. The Borrower named below hereby represents and warrants that the
conditions specified in paragraphs (b) and (c) of Section 4.01 of the Credit
Agreement are satisfied.

 

Very truly yours, CLAIRE’S STORES, INC. By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C-3

[FORM OF]

LETTER OF CREDIT REQUEST

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent for

the Lenders referred to below

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Group Manager

[DATE]1

To:             ,2 as Letter of Credit Issuer

[Address]

Attention:

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of                  , 2016 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Claire’s Inc. (formerly known as Bauble Holdings Corp.), a
Delaware corporation, Claire’s Stores, Inc., a Florida corporation (the
“Borrower”), the Lenders from time to time party thereto (“Lenders”) and Credit
Suisse AG, Cayman Islands Branch, as administrative agent for the Lenders (the
“Administrative Agent”). Capitalized terms used and not defined herein have the
meanings ascribed to such terms in the Credit Agreement.

The undersigned hereby requests that                     ,3 as Letter of Credit
Issuer, issue a Letter of Credit for the account of             4 on
                 , 20    5 (the “Date of Issuance”) in the aggregate stated
amount of             .6 The requested Letter of Credit shall be denominated in
            7 and will be a [Standby Letter of Credit][Trade Letter of Credit].

 

1  Request date must be a Business Day and must be received by the
Administrative Agent three Business Days in advance of the requested date of
issuance, amendment or extension or such shorter period as the Administrative
Agent and the Issuing Bank in their sole discretion may agree.

2  Insert name of Letter of Credit Issuer.

3  Insert name of Letter of Credit Issuer.

4  Insert name of Credit Party the Letter of Credit is being issued on behalf
of.

5  Insert proposed issuance date.

6  Insert stated amount of Letter of Credit.

7  Dollars or an Alternate Currency.

 

C-3 - 9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The beneficiary of the requested Letter of Credit will be             8 and the
address of such beneficiary is                     . The Letter of Credit will
have a stated expiration date of             , 20    .9 The Letter of Credit
will support             .10

The undersigned hereby certifies that, on the date of this Letter of Credit
Request and on the Date of Issuance, the conditions to issuance of any Letter of
Credit specified in Section 4.01 of the Credit Agreement have been satisfied.

Copies of all documentation reasonably requested by the Administrative Agent
and/or the Issuing Bank with respect to the supported transaction are attached
hereto.

 

[CLAIRE’S STORES, INC.]11 By:  

 

  Name:     Title:  

 

8  Insert name and address of beneficiary.

9  Insert the last date upon which drafts may be presented in accordance with
the Credit Agreement.

10  Insert brief description of obligations to be supported by the Letter of
Credit.

11  Insert name of Credit Party if different than the Borrower.

 

C-3 - -10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D

[FORM OF]

INTEREST ELECTION REQUEST

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent

for the Lenders referred to below

Eleven Madison Avenue

New York, New York 10010

Attention: Agency Group

[DATE]

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of                  , 2016 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Claire’s Inc. (formerly known as Bauble Holdings Corp.), a
Delaware corporation, Claire’s Stores, Inc., a Florida corporation (the
“Borrower”), the Lenders from time to time party thereto (“Lenders”), and Credit
Suisse AG, Cayman Islands Branch, as administrative agent for the Lenders (the
“Administrative Agent”). Capitalized terms used and not defined herein have the
meanings ascribed to such terms in the Credit Agreement.

This notice constitutes a notice of conversion or notice of continuation, as
applicable (an “Election”), under Section 2.07 of the Credit Agreement, and the
Borrower hereby irrevocably notifies the Administrative Agent of the following
information with respect to the conversion or continuation requested hereby:

 

(i)    Borrowing to which Interest Election applies:       Principal Amount:   

 

   Type (ABR/Eurocurrency):   

 

   Interest Period (if Eurocurrency):   

 

(ii)    Effective Date of Election:   

 

(iii)    Resulting Borrowings(s)      

Resulting Borrowing (1)

     

Principal Amount (or % of Borrowing in (1))

  

 

  

Type (ABR/Eurocurrency):

  

 

  

Interest Period (if Eurocurrency):

  

 

  

Resulting Borrowing (2)1

     

Principal Amount (or % of Borrowing in (i))

  

 

  

Type (ABAR/Eurocurrency):

  

 

  

Interest Period (if Eurocurrency):

  

 

 

1  Add as many resulting Borrowings as applicable.

 

D-11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The undersigned certifies, represents and warrants on behalf of the Borrower
that the Borrower is entitled to receive the requested continuation or
conversion under the terms and conditions of the Credit Agreement.

 

CLAIRE’S STORES, INC. By:  

 

  Name:   Title:

 

D-12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit E

AMENDED AND RESTATED

GUARANTEE AND COLLATERAL AGREEMENT

Dated as of [            ], 2016,

among

CLAIRE’S INC.,

CLAIRE’S STORES, INC.,

as Borrower,

each Subsidiary Loan Party,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

         Page   Article I    DEFINITIONS   

Section 1.01.

 

Credit Agreement

     1   

Section 1.02.

 

Other Defined Terms

     1    Article II    GUARANTEE   

Section 2.01.

 

Guarantee

     4   

Section 2.02.

 

Guarantee of Payment

     5   

Section 2.03.

 

No Limitations, Etc

     5   

Section 2.04.

 

Reinstatement

     6   

Section 2.05.

 

Agreement To Pay; Contribution; Subrogation

     6   

Section 2.06.

 

Information

     7   

Section 2.07.

 

Maximum Liability

     7   

Section 2.08.

 

Payment Free and Clear of Taxes

     7    Article III    PLEDGE OF SECURITIES   

Section 3.01.

 

Pledge

     8   

Section 3.02.

 

Delivery of the Pledged Collateral

     8   

Section 3.03.

 

Representations, Warranties and Covenants

     10   

Section 3.04.

 

Registration in Nominee Name; Denominations

     11   

Section 3.05.

 

Voting Rights; Dividends and Interest, Etc

     12    Article IV    SECURITY INTERESTS IN OTHER PERSONAL PROPERTY   

Section 4.01.

 

Security Interest

     13   

Section 4.02.

 

Representations and Warranties

     16   

Section 4.03.

 

Covenants

     18   

Section 4.04.

 

Other Actions

     21   

Section 4.05.

 

Covenants Regarding Patent, Trademark and Copyright Collateral

     21   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

         Page   Article V    REMEDIES   

Section 5.01.

 

Remedies Upon Default

     23   

Section 5.02.

 

Application of Proceeds

     24   

Section 5.03.

 

Securities Act, Etc

     25    Article VI    INDEMNITY, SUBROGATION AND SUBORDINATION   

Section 6.01.

 

Indemnity

     26   

Section 6.02.

 

Contribution and Subrogation

     26   

Section 6.03.

 

Subordination; Subrogation

     27    Article VII    MISCELLANEOUS   

Section 7.01.

 

Notices

     29   

Section 7.02.

 

Security Interest Absolute

     29   

Section 7.03.

 

Limitation By Law

     29   

Section 7.04.

 

Binding Effect; Several Agreement

     29   

Section 7.05.

 

Successors and Assigns

     30   

Section 7.06.

 

Administrative Agent’s Fees and Expenses; Indemnification

     30   

Section 7.07.

 

Administrative Agent Appointed Attorney-in-Fact

     30   

Section 7.08.

 

GOVERNING LAW

     31   

Section 7.09.

 

Waivers; Amendment

     31   

Section 7.10.

 

WAIVER OF JURY TRIAL

     32   

Section 7.11.

 

Severability

     32   

Section 7.12.

 

Counterparts

     32   

Section 7.13.

 

Headings

     32   

Section 7.14.

 

Jurisdiction; Consent to Service of Process

     32   

Section 7.15.

 

Termination or Release

     33   

Section 7.16.

 

Additional Subsidiaries

     34   

Section 7.17.

 

Right of Set-off

     34   

Section 7.18.

 

Intercreditor Agreements

     34   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated as [            ],
2016 (this “Agreement”), among CLAIRE’S INC., a Delaware corporation
(“Holdings”), CLAIRE’S STORES, INC., a Florida corporation (the “Borrower”),
each Subsidiary Loan Party and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”) for the Secured Parties (as defined below).

Reference is made to the Second Amended and Restated Credit Agreement dated as
of [            ], 2016 (as amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Borrower, the Lenders party thereto from time
to time and the Administrative Agent.

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. Holdings and the Subsidiary Loan Parties are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All capitalized terms defined in the New York UCC (as
defined herein) and not defined in this Agreement have the meanings specified
therein. The term “instrument” shall have the meaning specified in Article 9 of
the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABL Intercreditor Agreement” has the meaning assigned to such term in the
Credit Agreement.

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Collateral” means the collective reference to Article 9 Collateral and Pledged
Collateral.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Copyright License” means any written agreement, now or hereafter in effect, any
right granting any right to any Pledgor under any Copyright now or hereafter
owned by any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule II, (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property (but excluding “intent-to-use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment
to Allege Use or a Statement of Use under Sections 1(e) and 1(d) of the Lanham
Act has been filed, to the extent that, and solely during the period for which,
any assignment of an “intent-to-use” application prior to such filing would
violate the Lanham Act), goodwill, registrations, franchises, tax refund claims
and any guarantee, claim, security interest or other security held by or granted
to any Pledgor to secure payment by an Account Debtor of any of the Accounts.

“Guarantors” means Holdings (prior to a Borrower Qualified IPO), and the
Subsidiary Loan Parties.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Pledgor, including inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.

“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Administrative Agent.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“IP Agreements” means all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Pledgor, now or hereafter, is a party
or a beneficiary, including, without limitation, the agreements set forth on
Schedule II hereto.

“Loan Document Obligations” has the meaning assigned to such term in the Credit
Agreement.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” has the meaning assigned to such term in the Credit Agreement.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule II, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
II, (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in- part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein, (c) all claims for, and rights
to sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Permitted Liens” means any Lien permitted by Section 6.02 of the Credit
Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” shall mean the Borrower and each Guarantor.

“Secured Parties” means (a) the Lenders (and any Affiliate of a Lender
designated by the Borrower as a provider of cash management services to which
any obligation referred to

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in clause (c) of the definition of the term Obligations is owed), (b) the
Administrative Agent, (c) each Issuing Bank, (d) each counterparty to any Swap
Agreement entered into with a Loan Party or any Affiliate of a Loan Party, the
obligations under which constitute Obligations, (e) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (f) the successors and permitted assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Loan Party” means any Subsidiary that is a party hereto or any
Subsidiary that becomes a party hereto pursuant to Section 7.16.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof (except
for “intent-to-use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an Amendment to Allege Use or a Statement of Use under Sections 1(c) and
1(d) of the Lanham Act has been filed, to the extent that any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act),
and all renewals thereof, including those listed on Schedule II, (b) all
goodwill associated therewith or symbolized thereby, (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing and
(d) all income, royalties damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

ARTICLE II

GUARANTEE

Section 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, to the Administrative Agent, for the ratable
benefit of the Secured Parties, as a primary obligor and not merely as a surety,
the due and punctual payment and performance of the Obligations. Each Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee notwithstanding any extension or renewal of any Obligation.
Each Guarantor waives presentment to, demand or payment from and protest to the
Borrower or any other Loan Party of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Secured Party to any security held for the payment of the Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Secured Party in favor of the Borrower or any
other person.

Section 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.15 and except as
provided in Section 2.07, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise (other than defense of payment
or performance). Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by,
and each Guarantor hereby waives any defense to the enforcement hereof by reason
of:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, increase in the
Obligations with respect to, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Obligations);

(vi) any illegality, lack of validity or enforceability of any Obligation;

(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any Obligation;

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(viii) the existence of any claim, set-off or other rights that the Guarantors
may have at any time against the Borrower, the Administrative Agent, any other
Secured Party or any other person, whether in connection herewith or any
unrelated transactions; provided that nothing herein will prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

(ix) any action permitted or authorized hereunder; or

(x) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense to, or a legal or equitable discharge of, the Borrower or any
Guarantor or any other guarantor or surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the
Obligations (other than contingent or unliquidated obligations or liabilities).
The Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Obligations (other than contingent or unliquidated obligations or liabilities)
have been paid in full in cash or immediately available funds. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any other Loan
Party, as the case may be, or any security.

Section 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower or any other Loan Party or
otherwise.

Section 2.05. Agreement To Pay; Contribution; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Borrower to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to the Administrative Agent for distribution to the applicable Secured Parties
in cash or immediately available funds the amount of such unpaid Obligation.
Each Guarantor hereby unconditionally and irrevocably agrees that in the event
any payment shall be required to be made to any Secured Party under this
guarantee or any other guarantee, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents. Upon payment by any Guarantor of any
sums to the Administrative Agent as provided above, all rights of such Guarantor
against the Borrower, or other Loan Party or any other Guarantor arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article VI.

Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other, Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

Section 2.07. Maximum Liability. Each Guarantor, and by its acceptance of this
guarantee, the Administrative Agent and each Secured Party hereby confirms that
it is the intention of all such Persons that this guarantee and the Obligations
of each Guarantor hereunder not constitute a fraudulent transfer or conveyance
for purposes of the U.S. Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this guarantee and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this guarantee at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this guarantee not constituting a fraudulent
transfer or conveyance.

Section 2.08. Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by any Loan Party are required to be made pursuant to the terms of
Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of the
Credit Agreement shall apply to each Guarantor mutatis mutandis.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE III

PLEDGE OF SECURITIES

Section 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of its Obligations, each Pledgor hereby assigns and pledges to
the Administrative Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and permitted assigns, for the ratable benefit of the Secured
Parties, a security interest in all of such Pledgor’s right, title and interest
in, to and under (a) the Equity Interests directly owned by it (including those
listed on Schedule I) and any other Equity Interests obtained in the future by
such Pledgor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include (i)(A) more
than 65% of the issued and outstanding voting Equity Interests of any “first
tier” Foreign Subsidiary directly owned by such Pledgor, (B) more than 65% of
the issued and outstanding voting Equity Interests of any “first tier” Qualified
CFC Holding Company directly owned by such Pledgor, (C) any issued and
outstanding Equity Interest of any Foreign Subsidiary that is not a first tier
Foreign Subsidiary, or (D) any issued and outstanding Equity Interests of any
Qualified CFC Holding Company that is not a “first tier” Qualified CFC Holding
Company, (ii) to the extent applicable law requires that a Subsidiary of such
Pledgor issue directors’ qualifying shares or similar shares, such shares or
nominee or other similar shares, (iii) any Equity Interests with respect to
which a grant of security is not required by reason of Section 5.10(g) of the
Credit Agreement, or (iv) any Equity Interests of a Subsidiary (which Subsidiary
is set forth on Schedule 1.01A to the Credit Agreement) to the extent that, as
of the Second Restatement Effective Date, and for so long as, such a pledge of
such Equity Interests would violate applicable law or an enforceable contractual
obligation binding on or relating to such Equity Interests; (b)(i) the debt
obligations listed opposite the name of such Pledgor on Schedule I, (ii) any
debt securities in the future issued to such Pledgor and (iii) the certificates,
promissory notes and any other instruments, if any, evidencing such debt
securities (the “Pledged Debt Securities”); (c) subject to Section 3.05 hereof,
all payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other proceeds
received in respect of, the property referred to in clauses (a) and (b) above;
(d) subject to Section 3.05 hereof, all rights and privileges of such Pledgor
with respect to the securities and other property referred to in clauses (a),
(b) and (c) above; and (e) all proceeds of any of the foregoing (the items
referred to in clauses (a) through (e) above being collectively referred to as
the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and permitted assigns, for the
ratable benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

Section 3.02. Delivery of the Pledged Collateral. (a) Each Pledger agrees
promptly to deliver or cause to be delivered to the Administrative Agent, for
the ratable benefit of the Secured Parties, any and all Pledged Securities to
the extent such Pledged Securities are either (i) Equity Interests or
(ii) promissory notes or other instruments evidencing Indebtedness required to
be delivered pursuant to paragraph (b) of this Section 3.02. If any Pledged
Stock that

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

is uncertificated on the Second Restatement Effective shall hereafter become
certificated, the applicable Pledgor shall promptly cause the certificate or
certificates representing Pledged Stock to be delivered to the Administrative
Agent, as agent for the Secured Parties, together with the accompanying stock
powers or other documentation required by Section 3.02(c). None of the Pledgors
shall permit any other party to “control” (for purposes of Section 8-106 of the
New York UCC (or any analogous provision of the Uniform Commercial Code in
effect in the jurisdiction whose law applies)) any uncertificated securities
that constitute Pledged Collateral other than the Administrative Agent, as agent
for the Secured Parties.

(b) Each Pledgor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5.0 million (other than
(i) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations of Holdings, the Borrower and
its Subsidiaries or (ii) to the extent that a pledge of such promissory note or
instrument would violate applicable law) owed to such Pledgor by any person to
be evidenced by a duly executed promissory note that is pledged and delivered to
the Administrative Agent, for the ratable benefit of the Secured Parties,
pursuant to the terms hereof. To the extent any such promissory note is a demand
note, each Pledgor party thereto agrees, if requested by the Administrative
Agent, to immediately demand payment thereunder upon an Event of Default
specified under Section 7.01(b), (c), (f), (h) or (i) of the Credit Agreement
unless such demand would not be commercially reasonable or would otherwise
expose such Pledgor to liability to the maker.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Administrative Agent and by such other instruments and
documents as the Administrative Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents (including issuer acknowledgments in respect
of uncertificated securities) as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule I
(or a supplement to Schedule I, as applicable) and made a part hereof; provided
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

(d) In the event any Pledged Securities constitute uncertificated securities and
the issuer thereof is not a party hereto, the applicable Pledgor shall, pursuant
to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, either (i) cause such issuer to agree to comply with
instructions from the Administrative Agent without further consent of any
Pledgor or (ii) cause such issuer to register the Administrative Agent as the
registered owner of such uncertificated security.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Administrative
Agent, for the ratable benefit of the Secured Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
shares of each class of the Equity Interests of the issuer thereof represented
by such Pledged Stock and includes all Equity Interests, debt securities and
promissory notes or instruments evidencing Indebtedness required to be
(i) pledged in order to satisfy the Collateral and Guarantee Requirement, or
(ii) delivered pursuant to Section 3.02(b);

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Pledgor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Stock, are fully paid and nonassessable (other than
with respect to Pledged Stock consisting of membership interests of limited
liability companies to the extent provided in Sections 18-502 and 18-607 of the
Delaware Limited Liability Company Act) and (ii) in the case of Pledged Debt
Securities (solely with respect to Pledged Debt Securities issued by a person
that is not a Subsidiary of Holdings or an Affiliate of any such subsidiary, to
the best of each Pledgor’s knowledge) are legal, valid and binding obligations
of the issuers thereof, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding at law or in equity) and an
implied covenant of good faith and fair dealing;

(c) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by such Pledgor, (ii) holds the same
free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Stock (other than partnership interests) is
and will continue to be freely transferable and assignable, and none of the
Pledged Stock is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Stock hereunder, the sale or disposition thereof pursuant hereto
or the exercise by the Administrative Agent of rights and remedies hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

(g) by virtue of the execution and delivery by the Pledgors of this Agreement,
when any Pledged Securities (including Pledged Stock of any Domestic Subsidiary,
or any Qualified CFC Holding Company) are delivered to the Administrative Agent,
for the ratable benefit of the Secured Parties, in accordance with this
Agreement and a financing statement covering such Pledged Securities is filed in
the appropriate filing office, the Administrative Agent will obtain, for the
ratable benefit of the Secured Parties, a legal, valid and perfected lien upon
and security interest in such Pledged Securities under the New York UCC, subject
only to Permitted Liens, as security for the payment and performance of the
Obligations;

(h) each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and agrees to transfer record ownership of the securities
issued by it in connection with any request by the Administrative Agent; and

(i) the Pledgors shall not amend, or permit to be amended, the limited liability
company agreement (or operating agreement or similar agreement) or partnership
agreement of any Subsidiary of any Loan Party whose Equity Interests are, or are
required to be, Collateral in a manner to cause such Equity Interests to not
constitute a security under Section 8-103 of the New York UCC or the
corresponding code or statute of any other applicable jurisdiction unless such
Loan Party shall have first delivered 30 days written notice to the
Administrative Agent and shall have taken all actions contemplated hereby and as
otherwise reasonably required by the Administrative Agent to maintain the
security interest of the Administrative Agent therein as a valid, perfected,
first priority security interest (subject to Permitted Liens).

Section 3.04. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Pledgor, endorsed or assigned in blank or in favor of the
Administrative Agent or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent). Each Pledgor will promptly give to the Administrative Agent
copies of any notices or other communications received by it with respect to
Pledged Securities registered in the name of such Pledgor. If an Event of
Default shall have occurred and be continuing, the Administrative Agent shall
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Pledgor shall use its commercially reasonable efforts to
cause any Loan Party that is not a party to this Agreement to comply with a
request by the Administrative Agent, pursuant to this Section 3.04, to exchange
certificates representing Pledged Securities of such Loan Party for certificates
of smaller or larger denominations.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.05. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Administrative
Agent shall have given notice to the relevant Pledgors of the Administrative
Agent’s intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that, except as
permitted under the Credit Agreement, such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of any of
the Administrative Agent or the other Secured Parties under this Agreement, the
Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same.

(ii) The Administrative Agent shall promptly execute and deliver to each
Pledgor, or cause to be executed and delivered to such Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise and (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities in
.connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid in surplus, shall be and
become part of the Pledged Collateral, and, if received by any Pledgor, shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent, for the ratable benefit of the Secured
Parties, and shall be forthwith delivered to the Administrative Agent, for the
ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Administrative Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Pledgor to
dividends, interest, principal or other distributions that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.05 shall
cease, and all such rights shall thereupon become vested, for the ratable

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

benefit of the Secured Parties, in the Administrative Agent which shall have the
sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions; provided, however, that even after
the occurrence of an Event of Default, any Pledgor may continue to exercise
dividend and distribution rights solely to the extent permitted under subclause
(i), subclause (iii) and subclause (v) of Section 6.06(b) of the Credit
Agreement. All dividends, interest, principal or other distributions received by
any Pledgor contrary to the provisions of this Section 3.05 shall not be
commingled by such Pledgor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Administrative Agent, for the ratable benefit of the Secured Parties, and shall
be forthwith delivered to the Administrative Agent, for the ratable benefit of
the Secured Parties in the same form as so received (endorsed in a manner
reasonably satisfactory to the Administrative Agent). Any and all money and
other property paid over to or received by the Administrative Agent pursuant to
the provisions of this paragraph (b) shall be retained by the Administrative
Agent in an account to be established by the Administrative Agent upon receipt
of such money or other property and shall be applied in accordance with the
provisions of Section 5.02 hereof. After all Events of Default have been cured
or waived and the Borrower has delivered to the Administrative Agent a
certificate to that effect, the Administrative Agent shall promptly repay to
each Pledgor (without interest) all dividends, interest, principal or other
distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 3.05 and that remain in such
account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.05, and the obligations
of the Administrative Agent under paragraph (a)(ii) of this Section 3.05, shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, for the ratable benefit of the Secured Parties, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers; provided that, unless otherwise directed by the Required Lenders,
the Administrative Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Pledgors to exercise
such rights. After all Events of Default have been cured or waived and the
Borrower has delivered to the Administrative Agent a certificate to that effect,
each Pledgor shall have the right to exercise the voting and/or consensual
rights and powers that such Pledgor would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above.

ARTICLE IV

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

Section 4.01. Security Interest. (a) As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of the Obligations, each Pledgor hereby assigns and pledges
to the Administrative Agent, its successors and permitted assigns, for the
ratable benefit of the Secured Parties, and hereby grants to the Administrative
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Parties, a security interest (the “Security Interest”) in all right,
title and interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Pledgor or in which such
Pledgor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Letter of Credit Rights;

(xi) all Commercial Tort Claims;

(xii) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in, and the definitions of
“Security Interest” and “Article 9 Collateral” shall not include, (a) any
vehicle covered by a certificate of title or ownership, whether now owned or
hereafter acquired, (b) any assets (including Equity Interests), whether now
owned or hereafter acquired, with respect to which the Collateral and Guarantee
Requirement or the other paragraphs of Section 5.10 of the Credit Agreement
would not be required to be satisfied by reason of Section 5.10(g) of the Credit
Agreement if hereafter acquired, (c) any property excluded from the definition
of Pledged Collateral by virtue of the proviso to Section 3.01 hereof, (d) any
Letter of Credit Rights to the extent any Pledgor is required by applicable law
to apply the proceeds of a drawing of such Letter of Credit for a specified
purpose, (e) any Pledgor’s right, title or interest in any license, contract or
agreement to which such Pledgor is a party or any of its right, title or
interest thereunder to the extent, but only to the extent, that such a grant
would, under the terms of such license, contract or agreement,

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

result in a breach of the terms of, or constitute a default under, or result in
the abandonment, invalidation or unenforceability of, any license, contract or
agreement to which such Pledgor is a party (other than to the extent that any
such term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the New York UCC or any other applicable law (including, without
limitation, Title 11 of the United States Code) or principles of equity);
provided that immediately upon the ineffectiveness, lapse or termination of any
such provision, the Collateral shall include, and such Pledgor shall be deemed
to have granted a security interest in, all such rights and interests as if such
provision had never been in effect, or (f) any Equipment owned by any Pledgor
that is subject to a purchase money lien or a Capital Lease Obligation if the
contract or other agreement in which such Lien is granted (or the documentation
providing for such Capital Lease Obligation) prohibits or requires the consent
of any person other than the Pledgors as a condition to the creation of any
other security interest on such Equipment.

(b) Each Pledgor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Pledger is an organization, the type of organization
and any organizational identification number issued to such Pledgor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Administrative Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property”. Each Pledgor agrees to provide such information
to the Administrative Agent promptly upon request.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be reasonably necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Pledgor’ without the signature of such
Pledgor, and naming such Pledgor or the Pledgors as debtors and the
Administrative Agent as secured party. Notwithstanding anything to the contrary
herein, no Pledgor shall be required to take any action under the laws of any
jurisdiction other than the United States (or any political subdivision thereof)
and its territories and possessions for the purpose of perfecting the Security
Interest in any Article 9 Collateral of such Pledgor constituting Patents,
Trademarks or Copyrights unless required by the Administrative Agent, in its
reasonable discretion.

(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Pledgor with respect to or arising
out of the Article 9 Collateral.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 4.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Administrative Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained and is in full force and effect
or has otherwise been disclosed herein or in the Credit Agreement.

(b) The information set forth in the schedules attached hereto is correct and
complete, in all material respects, as of the Second Restatement Effective Date.
The Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Article 9 Collateral that have been prepared by the
Administrative Agent for filing in each governmental, municipal or other office
specified in Schedule III (or specified by notice from the Borrower to the
Administrative Agent after the Second Restatement Effective Date in the case of
filings, recordings or registrations required by Section 5.10 of the Credit
Agreement) constitute all the filings, recordings and registrations (except to
the extent that filings are required to be made in the United States Patent and
Trademark Office and the United States Copyright Office, or any similar office
in any other jurisdiction, in order to perfect the Security Interest in Article
9 Collateral consisting of United States Patents, United States registered
Trademarks and United States registered Copyrights) that are necessary to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Administrative Agent (for the
ratable benefit of the Secured Parties) in respect of all Article 9 Collateral
in which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments. Each Pledgor represents and warrants
that a fully executed Intellectual Property Security Agreement containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to United States Patents (and Patents for which United States
applications are pending), United States registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered Copyrights (and Copyrights for which United States registration
applications are pending) has been delivered to the Administrative Agent for
recording with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable, and reasonably
requested by the Administrative Agent, to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, in respect
of all Article 9 Collateral consisting of such Intellectual Property in which a
security interest may be perfected by recording with the United States Patent
and Trademark Office and the United States Copyright Office, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than the Uniform Commercial Code financings
statements referred to above, and other than such actions as are necessary to
perfect the Security Interest with respect to any Article 9 Collateral
consisting of United States Patents, Trademarks and Copyrights (or registration
or application for registration thereof) acquired or developed after the Second
Restatement Effective Date).

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of the
Intellectual Property Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be prior to any other Lien on any of the Article
9 Collateral other than Permitted Liens.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Pledgor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $5.0 million as of the Second Restatement Effective Date except as indicated
on Schedule IV.

(f) Except as set forth in Schedule V, as of the Second Restatement Effective
Date, all Accounts have been originated by the Pledgors and all Inventory has
been produced or acquired by the Pledgors in the ordinary course of business.

(g) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”), to the best of each Pledgor’s
knowledge:

(i) The Intellectual Property Collateral set forth on Schedule II includes all
of the material Patents (and Patents for which United States applications are
pending), domain names, registered Trademarks, (and Trademarks for which United
States registration applications are pending), registered Copyrights (and
Copyrights for which United States registration applications are pending) and
material IP Agreements owned by such Pledgor as of the Second Restatement
Effective Date.

(ii) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part (except for office actions
issued in the ordinary course by the United States Patent and Trademark Office
or any similar office in any foreign jurisdiction), and, to the best of such
Pledgor’s knowledge, is valid and enforceable, except as would not reasonably be
expected to have a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) Such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral in full force and effect in the United
States and such Pledgor has used proper statutory notice in connection with its
use of each Patent, Trademark and Copyright in the Intellectual Property
Collateral, in each case, except to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

(iv) With respect to each IP Agreement, the absence, termination or violation of
which would reasonably be expected to have a Material Adverse Effect: (A) such
Pledgor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Pledgor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) neither such Pledgor nor any other party to such IP Agreement is in
breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.

(v) Except as would not reasonably be expected to have a Material Adverse
Effect, no Pledgor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

Section 4.03. Covenants. (a) Each Pledgor agrees to provide at least 10 days’
prior written notice to the Administrative Agent of any change (i) in its
corporate or organization name, (ii) in its identity or type of organization or
corporate structure, (iii) in its Federal Taxpayer Identification Number or
organizational identification number or (iv) in its “location” (determined as
provided in UCC Section 9-307). Each Pledgor agrees promptly to provide the
Administrative Agent with certified organizational documents reflecting any of
the changes described in the immediately preceding sentence. Each Pledgor agrees
not to effect or permit any change referred to in the first sentence of this
paragraph (a) unless all filings have been made, or will have been made within
any applicable statutory period, under the Uniform Commercial Code or otherwise
that are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Article 9 Collateral (subject only to Permitted
Liens), for the ratable benefit of the Secured Parties. Each Pledgor agrees
promptly to notify the Administrative Agent if any material portion of the
Article 9 Collateral owned or held by such Pledgor is damaged or destroyed.

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Administrative Agent, for the ratable
benefit of the Secured Parties, in the Article 9 Collateral and the priority
thereof against any Lien that is not a Permitted Lien.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement and the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Article 9 Collateral that is in excess of $5.0 million shall be
or become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged and delivered to the Administrative Agent,
for the ratable benefit of the Secured Parties, duly endorsed in a manner
reasonably satisfactory to the Administrative Agent.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Pledgors, to
supplement this Agreement by supplementing Schedule II or adding additional
schedules hereto to specifically identify any asset or item that may constitute
material Copyrights, Patents, Trademarks, or IP Agreements; provided that any
Pledgor shall have the right, exercisable within 30 days after the Borrower has
been notified by the Administrative Agent of the specific identification of such
Article 9 Collateral, to advise the Administrative Agent in writing of any
inaccuracy of the representations and warranties made by such Pledgor hereunder
with respect to such Article 9 Collateral. Each Pledgor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Article 9 Collateral within 30 days after the date
it has been notified by the Administrative Agent of the specific identification
of such Article 9 Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Administrative Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third person, by contacting Account Debtors or the third person possessing
such Article 9 Collateral for the purpose of making such a verification. The
Administrative Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

(e) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Pledgor fails to do so as required by the Credit Agreement or
this Agreement, and each Pledgor jointly and severally agrees to reimburse the
Administrative Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Administrative Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Party to cure or perform, any covenants or other promises of any Pledgor with
respect to taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

(f) Each Pledgor (rather than the Administrative Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Administrative Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Credit Agreement
and the other provisions hereof. None of the Pledgors shall make or permit to be
made any transfer of the Article 9 Collateral and each Pledgor shall remain at
all times in possession of the Article 9 Collateral owned by it, except as
permitted by the Credit Agreement and the other provisions hereof.

(h) None of the Pledgors will, without the Administrative Agent’s prior written
consent (which consent shall not be unreasonably withheld), grant any extension
of the time of payment of any Accounts included in the Article 9 Collateral,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any person liable for the payment thereof or allow
any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with prudent business practices or as otherwise
permitted under the Credit Agreement.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Pledgor’s true and lawful agent (and attorney-in-fact) for the
purpose, during the continuance of an Event of Default, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Pledgor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or under the Credit Agreement or to pay any premium in
whole or part relating thereto, the Administrative Agent may, without waiving or
releasing any obligation or liability of the Pledgors hereunder or any Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent reasonably deems advisable. All sums disbursed by the
Administrative Agent in connection with this Section 4.03(i), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Pledgors to the Administrative
Agent and shall be additional Obligations secured hereby.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, for the ratable benefit of the Secured Parties, the Administrative
Agent’s security interest in the Article 9 Collateral, each Pledgor agrees, in
each case at such Pledgor’s own expense, to take the following actions with
respect to the following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or Tangible Chattel Paper evidencing an amount in
excess of $5.0 million, such Pledgor shall forthwith endorse, assign and deliver
the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article III,
if any Pledgor shall at any time hold or acquire any Certificated Security, such
Pledgor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Administrative Agent may from time to time
reasonably specify. If any security of a domestic issuer now owned or hereafter
acquired by any Pledgor is uncertificated and is issued to such Pledgor or its
nominee directly by the issuer thereof, such Pledgor shall promptly notify the
Administrative Agent of such uncertificated securities and (i) upon the
Administrative Agent’s reasonable request or (ii) upon the occurrence and during
the continuance of an Event of Default, such Pledgor shall pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (x) cause the issuer to agree to comply with instructions from the
Administrative Agent as to such security, without further consent of any Pledgor
or such nominee, or (y) cause the issuer to register the Administrative Agent as
the registered owner of such security.

(c) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5.0 million,
such Pledgor shall promptly notify the Administrative Agent thereof in a writing
signed by such. Pledgor, including a summary description of such claim, and
grant to the Administrative Agent in writing a security interest therein and in
the proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Administrative Agent.

Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement: (a) Each Pledgor agrees that it
will not knowingly do any act or omit to do any act (and will exercise
commercially reasonable efforts to prevent its licensees from doing any act or
omitting to do any act) whereby any Patent that is material to the normal
conduct of such Pledgor’s business may become prematurely invalidated,
abandoned, lapsed or dedicated to the public, and agrees that it shall take
commercially reasonable steps with respect to any material products covered by
any such Patent as necessary and sufficient to establish and preserve its rights
under applicable patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each material Trademark necessary to
the normal conduct of such Pledgor’s business, (i) maintain such Trademark in
full force free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark
and (iii) not knowingly use or knowingly permit its licensees’ use of such
Trademark in violation of any third-party rights.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use a copyright notice as necessary and
sufficient to establish and preserve its rights under applicable copyright laws.

(d) Each Pledgor shall notify the Administrative Agent promptly if it knows that
any Patent, Trademark or Copyright material to the normal conduct of such
Pledgor’s business may imminently become abandoned, lapsed or dedicated to the
public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Pledgor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Administrative Agent on an annual basis of each
application filed by itself, or through any agent, affiliate, employee, licensee
or designee, for any Patent with the United States Patent and Trademark Office
and each application filed by itself, or through any agent, employee, affiliate,
licensee or designee, for registration of any Trademark or Copyright with the
United States Patent and Trademark Office, the United States Copyright Office or
any comparable office or agency in any other country filed during the preceding
twelve-month period, and (ii) upon the reasonable request of the Administrative
Agent, execute and deliver any and all agreements, instruments, documents and
papers as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest in such Patent, Trademark or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
past practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) material to the normal conduct of such Pledgor’s business
and to maintain (i) each issued Patent and (ii) the registrations of each
Trademark and each Copyright that is material to the normal conduct of such
Pledgor’s business, including, when applicable and necessary in such Pledgor’s
reasonable business judgment, timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if any Pledgor believes necessary in its reasonable business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Administrative Agent and shall, if such Pledgor deems it necessary in its
reasonable business judgment, promptly sue and recover any and all damages, and
take such other actions as are reasonably appropriate under the circumstances.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE V

REMEDIES

Section 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Administrative Agent or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or a nonexclusive basis, any such Article 9 Collateral throughout
the world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained with the
use of commercially reasonable efforts, which each Pledgor hereby agrees to use)
and (b) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Pledgor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the applicable Uniform Commercial Code or
other applicable law. Without limiting the generality of the foregoing, each
Pledgor agrees that the Administrative Agent shall have the right, subject to
the mandatory requirements of applicable law, to sell or otherwise dispose of
all or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Administrative Agent shall deem appropriate. The Administrative
Agent shall be authorized in connection with any sale of a security (if it deems
it advisable to do so) pursuant to the foregoing to restrict the prospective
bidders or purchasers to persons who represent and agree that they are
purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof upon consummation of any such sale of
Collateral pursuant to this Section 5.01, the Administrative Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Pledgor, and each Pledgor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Pledgor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.

The Administrative Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or the portion thereof, to be sold may
be sold

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in one lot as an entirety or in separate parcels, as the Administrative Agent
may (in its sole and absolute discretion) determine. The Administrative Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given. The Administrative Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In the case of any sale of all or any part
of the Collateral made on credit or for future delivery, the Collateral so sold
may be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in the event that any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in the case of any such failure,
such Collateral may be sold again upon notice given in accordance with
provisions above. At any public (or, to the extent permitted by law, private)
sale made pursuant to this Section 5.01, any Secured Party may bid for or
purchase in cash, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Pledgor (all such
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Pledgor as a credit against the purchase price, and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Pledgor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property in accordance with Section 5.02 hereof without further accountability
to any Pledgor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Administrative Agent shall be free to carry out such sale pursuant to such
agreement and no Pledgor shall be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Administrative Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

Section 5.02. Application of Proceeds. The Administrative Agent shall promptly
apply the proceeds, moneys or balances of any collection or sale of Collateral,
as well as any Collateral consisting of cash, as follows: FIRST, to the payment
of all costs and expenses incurred by the Administrative Agent in connection
with such collection or sale or otherwise in connection with this Agreement, any
other Loan Document or any of the Obligations, including without limitation all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Pledgor, any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document, and all other fees, indemnities and other amounts
owing or reimbursable to the Administrative Agent under any Loan Document in its
capacity as such; SECOND, to payment of all fees, indemnities and other amounts
(other than principal and interest) payable to the Issuing Bank in capacity as
such and of

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any amount required to be paid to the Issuing Bank by any Revolving Facility
Lender pursuant to Section 2.05(e) and (h) of the Credit Agreement and not paid
by such Revolving Facility Lender (which shall be payable to the Administrative
Agent if the Administrative Agent advanced such payment to the Issuing Bank in
anticipation of such payment by such Revolving Facility Lender and otherwise, to
the Issuing Bank); THIRD, to the payment in full of the Obligations (the amounts
so applied to be distributed among the Secured Parties pro rata in accordance
with the respective amounts of the Obligations owed to them on the date of any
such distribution, which in the case of Letters of Credit, shall be paid by
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash in U.S. Dollars equal to the aggregate Revolving L/C Exposure as
of such date plus any accrued and unpaid interest thereon); and FOURTH, to the
Borrower, its successors or assigns, or as a court of competent jurisdiction may
otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Administrative Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Administrative Agent or such officer or be answerable in any way for the
misapplication thereof.

If, after receipt of any payment which is applied to the payment of all or any
part of any Obligations, the Administrative Agent or any Lender is for any
reason compelled to surrender such payment or proceeds to any person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible set-off,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender and the Borrower shall
be liable to pay to the Administrative Agent and the Lenders, and shall
indemnify the Administrative Agent and the Lenders and holds the Administrative
Agent and the Lenders harmless for the amount of such payment or proceeds
surrendered. The provisions of this paragraph shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds, and any such contrary action so taken shall be without prejudice to
the Administrative Agent’s and the Lenders’ rights under this Agreement and
shall be deemed to have been conditioned upon such payment or application of
proceeds having become final and irrevocable. The provisions of this paragraph
shall survive the termination of this Agreement.

Section 5.03. Securities Act, Etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Administrative Agent if the Administrative Agent were to attempt to dispose
of all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Administrative Agent in any attempt to dispose of all
or part of the Pledged Collateral under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. Each Pledgor
acknowledges and agrees that in light of such restrictions and limitations, the
Administrative Agent, in its sole and absolute discretion, (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws or, to the extent applicable, Blue Sky or other
state securities laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale. Each Pledgor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Administrative Agent shall incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 5.03 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Administrative Agent
sells.

Section 5.04. License. For the purpose of enabling the Administrative Agent to
exercise its rights and remedies under this Article V or otherwise in connection
with this Agreement, each Grantor hereby grants to the Administrative Agent an
irrevocable, non-exclusive and assignable license (exercisable without payment
or royalty or other compensation to any Grantor) to use, license or sublicense
any Intellectual Property Collateral.

ARTICLE VI

INDEMNITY, SUBROGATION AND SUBORDINATION

Section 6.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 6.03 hereof), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement in respect of any Obligation of
the Borrower, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
Obligation of the Borrower, the Borrower shall indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

Section 6.02. Contribution and Subrogation. Each Guarantor (other than Holdings)
(a “Contributing Guarantor”) agrees (subject to Section 6.03 hereof) that, in
the event a payment shall be made by any other Guarantor (other than Holdings)
hereunder in respect of any Obligation or assets of any other Guarantor (other
than Holdings and the Borrower) shall be

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

sold pursuant to any Security Document to satisfy any Obligation owed to any
Secured Party and such other Guarantor (the “Claiming Guarantor”) shall not have
been fully indemnified by the Borrower as provided in Section 6.01 hereof, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Guarantor on the Second Restatement Effective Date and the denominator shall be
the aggregate net worth of all the Guarantors on the Second Restatement
Effective Date (or in the case of any Guarantor becoming a party hereto pursuant
to Section 7.16 hereof, the date of the supplement hereto executed and delivered
by such Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 6.01 hereof to the extent of such payment.

Section 6.03. Subordination; Subrogation. (a) Each Guarantor hereby subordinates
any and all debts, liabilities, receivables, advances and other Obligations owed
to such Guarantor by each other Loan Party of whatever nature at any time
outstanding (the “Subordinated Obligations”) to the Obligations to the extent
and in the manner hereinafter set forth in this Section 6.03:

(i) Prohibited Payments, Etc. Except during the continuance of an Event of
Default, each Guarantor may receive payments, receivables or advances from any
other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, however, unless
the Required Lenders otherwise agree, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations
until the Obligations have been paid in full in cash or immediately available
funds.

(ii) Prior Payment of Guaranteed Obligations. In any proceeding under the U.S.
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law relating to any other Loan Party, each Guarantor
agrees that the Secured Parties shall be entitled to receive payment in full in
cash or immediately available funds of all Obligations (including all interest
and expenses accruing after the commencement of a proceeding under any U.S.
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, whether or not constituting an allowed claim in
such proceeding (Post-Petition Interest)) before such Guarantor receives payment
of any Subordinated Obligations.

(iii) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor shall, if the Administrative Agent so requests, collect,
enforce and receive payments on account of the Subordinated Obligations as
trustee for the Secured Parties and deliver such payments to the Administrative
Agent on account of the Obligations (including all Post-Petition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Agreement.

(iv) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Administrative Agent is authorized and

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, the Subordinated Obligations and to apply any amounts received thereon to
the Obligations (including any and all Post-Petition Interest), and (ii) to
require each Guarantor (A) to collect and enforce, and to submit claims in
respect of, the Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post-Petition Interest).

(b) Each Guarantor hereby unconditionally and irrevocably agrees not to exercise
any rights that it may now have or hereafter acquire against the Borrower, any
other Loan Party or any other insider guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s Obligations under or in
respect of the guarantee set forth in Article II or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower, any other Loan Party
or any other insider guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Obligations and all other amounts payable under the guarantee set forth in
Article II shall have been paid in full in cash or immediately available funds,
all Letters of Credit and all Swap Agreements secured hereunder shall have
expired or been terminated or cash collateralized (pursuant to arrangements
reasonably satisfactory to the Administrative Agent and the Issuing Bank) and
the Commitments shall have expired, terminated or shall have been cash
collateralized (pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Bank). If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash or immediately available funds
of the Obligations and all other amounts payable under the guarantee set forth
in Article II and (b) the latest date of expiration or termination or cash
collateralization of all Letters of Credit and all Swap Agreements secured
hereunder and termination or expiration of all Commitments, such amount shall be
received and held in trust for the ratable benefit of the Secured Parties, shall
be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Obligations and all other amounts payable under the guarantee set
forth in Article II, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Obligations or other
amounts payable under such guarantee thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Obligations,
(ii) all of the Obligations and all other amounts payable under the guarantee
set forth in Article II shall have been paid in full in cash or immediately
available funds, (iii) the Revolving Facility Maturity Date shall have occurred
and (iv) all Letters of Credit and all Swap Agreements secured hereunder shall
have expired or been terminated, the Administrative Agent will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Obligations resulting from such payment made by such Guarantor
pursuant to such guarantee.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII

MISCELLANEOUS

Section 7.01. Notices. All communications and notices hereunder shall (except as
otherwise permitted herein) be in writing and given as provided in Section 9.01
of the Credit Agreement. All communications and notices hereunder to any
Subsidiary Loan Party shall be given to it in care of the Borrower, with such
notice to be given as provided in Section 9.01 of the Credit Agreement.

Section 7.02. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or this Agreement (other
than a defense of payment or performance).

Section 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

Section 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Administrative Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.05. Successors and Assigns. Whenever in this Agreement any of the
.parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent. The
Administrative Agent hereunder shall at all times be the same person that is the
Administrative Agent under the Credit Agreement. Written notice of resignation
by the Administrative Agent pursuant to the Credit Agreement shall also
constitute notice of resignation as the Administrative Agent under this
Agreement. Upon the acceptance of any appointment as the Administrative Agent
under the Credit Agreement by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent
pursuant hereto.

Section 7.06. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of,
(i) the execution, delivery or performance of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and other transactions
contemplated hereby, (ii) the use of proceeds of the Loans or the use of any
Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, or to the Collateral, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 7.06 shall be payable on written demand therefor.

Section 7.07. Administrative Agent Appointed Attorney-in-Fact. Each Pledgor
hereby appoints the Administrative Agent the attorney-in-fact of such Pledgor
for the purpose of

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. The Administrative Agent shall have the right,
upon the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Administrative Agent’s name or in the name
of such Pledgor, (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral, (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral, (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral, (e) to send verifications of Accounts
to any Account Debtor, (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral, (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral and (h) to-use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Administrative Agent were the absolute
owner of the Collateral for all purposes; provided that nothing herein contained
shall be construed as requiring or obligating the Administrative Agent to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Administrative Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Administrative Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Pledgor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

Section 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 7.09. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right, power or remedy
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The rights, powers and remedies of the
Administrative Agent, any Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights, powers
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

limiting the generality of the foregoing, the making of a Loan or the issuance
of a Letter of Credit shall not be construed as a waiver of any Default or Event
of Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

Section 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually signed original.

Section 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

America sitting in New York City, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Pledgor, or its properties, in the courts of any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

Section 7.15. Termination or Release. (a) This Agreement, the guarantees made
herein, the pledges made herein, the Security Interest and all other security
interests granted hereby shall terminate when all the Loan Document Obligations
(other than contingent or unliquidated obligations or liabilities not then due)
have been paid in full in cash or immediately available funds and the Lenders
have no further commitment to lend under the Credit Agreement, the Revolving L/C
Exposure has been reduced to zero (or cash collateralized or supported by
back-to-back letter of credit in form and substance and from an issuing bank
satisfactory to the Administrative Agent and the Issuing Bank) and each Issuing
Bank has no further obligations to issue Letters of Credit under the Credit
Agreement.

(b) A Subsidiary Loan Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Loan
Party shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Loan
Party ceases to be a Subsidiary of the Borrower or otherwise ceases to be a
Guarantor; provided that such portion of the Lenders as shall be required by the
terms of the Credit Agreement to have consented to such transaction (to the
extent such consent is required by the Credit Agreement) shall have consented
thereto and the terms of such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

(d) Upon the transfer by any Loan Party of Equity Interests in a “first tier
Foreign Subsidiary or “first tier” Qualified CFC Holding Company to a “first
tier” Foreign Subsidiary or “first tier” Qualified CFC Holding Company in
accordance with Section 6.05(d) of the Credit Agreement, the pledge of Equity
Interests so transferred shall be automatically released.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) and (d) of this Section 7.15, the Administrative Agent shall execute
and deliver to any Pledgor, at such Pledgor’s expense, all documents that such
Pledgor shall reasonably request to evidence such termination or release
(including, without limitation, UCC termination statements) and will duly assign
and transfer to such Pledgor such of the Pledged Collateral that may be in the
possession of the Administrative Agent and has not theretofore been sold or
otherwise applied or released pursuant to this Agreement; provided that the
Administrative Agent shall not be required to take any action under this
Section 7.15(e) unless such Pledgor shall have delivered to the Administrative
Agent together with such request, which may be incorporated into such request,
(i) a reasonably detailed description of the Collateral, which in any event
shall be sufficient to effect the appropriate termination or release without
affecting any other Collateral, and (ii) a certificate of a Responsible Officer
of the Borrower or such Pledgor certifying that the transaction giving rise to
such termination or release is permitted by the Credit Agreement and was
consummated in compliance with the Loan Documents. Any execution and delivery of
documents pursuant to this Section 7.15 shall be without recourse to or warranty
by the Administrative Agent.

Section 7.16. Additional Subsidiaries. Upon execution and delivery by the
Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.10 of the Credit Agreement of an instrument in the form of
Exhibit I hereto, such Subsidiary shall become a Subsidiary Loan Party hereunder
with the same force and effect as if originally named as a Subsidiary Loan Party
herein. The execution and delivery of any such instrument shall not require the
consent of any other party to this Agreement. The rights and obligations of each
party to this Agreement shall remain in full force and effect notwithstanding
the addition of any new party to this Agreement.

Section 7.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of any party to
this Agreement against any of and all the obligations of such party now or
hereafter existing under this Agreement owed to such Lender or such Issuing
Bank, irrespective of whether or not such Lender or such Issuing Bank shall have
made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section 7.17 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
or such issuing Bank may have.

Section 7.18. Intercreditor Agreements.

(a) Anything herein to the contrary notwithstanding, the Liens and Security
Interest granted to the Administrative Agent pursuant to this Agreement and the
exercise of any right or remedy by the Administrative Agent hereunder, are
subject to the provisions of the Intercreditor Agreement and the ABL
Intercreditor Agreement. In the event of any conflict

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

between the terms of the Intercreditor Agreement or the ABL Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement or the
ABL Intercreditor Agreement, as applicable, shall govern and control and no
right, power, or remedy granted to the Administrative Agent hereunder or under
any other Loan Document shall be exercised by the Administrative Agent, and no
direction shall be given by the Administrative Agent, in each case in
contravention of the Intercreditor Agreement or the ABL Intercreditor Agreement.

(b) So long as the Collateral Agent under the Credit Agreement is acting as
bailee and as agent for perfection on behalf of the Administrative Agent
pursuant to the terms of the Intercreditor Agreement or the ABL Intercreditor
Agreement, any obligation of any Loan Party in this Agreement that requires
delivery of Collateral to, or the possession or control of Collateral by, the
Administrative Agent shall be deemed to be complied with and satisfied if such
delivery of Collateral is made to, or such possession or control of Collateral
is by, the Collateral Agent under the Credit Agreement.

(c) Any reference in this Agreement or any other Loan Document to a “first
priority security interest” or words of similar effect in describing the Liens
created hereunder or under any other Loan Document shall be understood to refer
to such priority as set forth in the Intercreditor Agreement and the ABL
Intercreditor Agreement.

[Signature Page Follows]

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CLAIRE’S INC. By:  

 

  Name:   Title: CLAIRE’S STORES, INC. By:  

 

  Name:   Title: CLAIRE’S PUERTO RICO CORP. By:  

 

  Name:   Title: CBI DISTRIBUTING CORP. By:  

 

  Name:   Title:

 

[Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CLAIRE’S BOUTIQUES, INC. By:  

 

  Name:   Title: CLAIRE’S CANADA CORP. By:  

 

  Name:   Title: BMS DISTRIBUTING CORP. By:  

 

  Name:   Title:

 

[Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as Administrative Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

[Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT I

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [            ], 2016 is
entered into among                     , a                      (the “New
Subsidiary”), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, in its capacity as
administrative agent (the “Administrative Agent”) under that certain Second
Amended and Restated Credit Agreement dated as of [            ], 2016 (as the
same may be amended, modified, extended, restated or amended and restated from
time to time, the “Credit Agreement”) among Claire’s Stores, Inc., a Florida
corporation, Claire’s Inc., a Delaware corporation, the Lenders party thereto,
and the Administrative Agent.

Reference is also made to the Amended and Restated Guarantee and Collateral
Agreement (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”), dated as
of [            ], 2016, by and among Claire’s Inc., Claire’s Stores, Inc., the
Administrative Agent and each Subsidiary Loan Party which becomes a party to the
Guarantee and Collateral Agreement from time to time, including, without
limitation, those that become party thereto by executing a Joinder Agreement in
substantially the form hereof in favor of the Administrative Agent for the
Secured Parties under the Credit Agreement. All capitalized terms used herein
and not otherwise defined herein shall have the meanings set forth in the Credit
Agreement and the Guarantee and Collateral Agreement, as applicable.

The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, such New Subsidiary will be deemed to be a
Subsidiary Loan Party under the Credit Agreement for all purposes of the Credit
Agreement and shall have all of the obligations of a Loan Party as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including without limitation
(a) all of the representations and warranties of the Loan Parties set forth in
Article III of the Credit Agreement, (b) all of the covenants set forth in
Articles V and VI of the Credit Agreement and (c) all of the guaranty
obligations set forth in Article II of the Guarantee and Collateral Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Sections 2.07 of the
Guarantee and Collateral Agreement, hereby unconditionally guarantees, jointly
and severally with the other Guarantors, to the Administrative Agent and the
Lenders, as provided in Article II of the Guarantee and Collateral Agreement,
the prompt payment and performance of the Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), such New
Subsidiary will, jointly and severally together with the other Guarantors,
promptly pay and perform the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

2. The New Subsidiary agrees to become, and does hereby become, a Subsidiary
Loan Party and Guarantor under the Guarantee and Collateral Agreement and agrees
to have all of the obligations of a Subsidiary Loan Party and Guarantor and be
bound by such Guarantee and Collateral Agreement as if originally a party
thereto. The New Subsidiary hereby pledges, assigns and grants to the
Administrative



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent, its successors and assigns, on behalf of and for the ratable benefit of
the Secured Parties, a security interest in all of the New Subsidiary’s right,
title and interest in and to the Collateral, whether now owned or hereafter
acquired, to secure the prompt and complete payment and performance of the
Obligations.

3. By its execution below, the New Subsidiary represents and warrants as to
itself that all of the representations and warranties contained in the Guarantee
and Collateral Agreement are true and correct in all respects as of the date
hereof. The New Subsidiary represents and warrants that the supplements to the
Schedules to the Guarantee and Collateral Agreement attached hereto are, as to
the New Subsidiary, true and correct in all respects and such supplements set
forth all information required to be scheduled under the Guarantee and
Collateral Agreement as to the New Subsidiary. The New Subsidiary shall, subject
to the provisions of the Guarantee and Collateral Agreement, take all steps
necessary to perfect, in favor of the Administrative Agent, a first priority
security interest in and lien against the New Subsidiary’s Collateral,
including, without limitation, delivering all certificated Pledged Collateral to
the Administrative Agent (and all other Collateral required to be delivered
under the Guarantee and Collateral Agreement), and taking all steps necessary to
properly perfect the Administrative Agent’s interest in any uncertificated
Pledged Collateral.

4. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Security Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

5. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

[    ]

Attention:

Email:

6. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

7. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one and the same instrument. Delivery of an executed
counterpart to this Agreement by facsimile transmission (or other electronic
transmission pursuant to procedures approved by the Administrative Agent) shall
be as effective as delivery of a manually signed original.

8. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
ratable benefit of the Secured Parties, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

[Signatures on following page.]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[INSERT NEW SUBSIDIARY ENTITY NAME] By:  

 

Name:   Title:  

 

Acknowledged and accepted: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent By:  

 

Name:  

 

Title:  

 

Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE I

 

A. Equity Interests

 

Name of Owner

  

Name of Issuer

   Certificate
Number    Class of
Stock    Number of
Shares or Other
Interests

Claire’s Stores, Inc.

   Claire’s Puerto Rico Corp.    001    Common    10

Claire’s Stores, Inc.

   CBI Distributing Corp.    1    Common    100

Claire’s Boutiques, Inc.

   CBI Distributing Corp.    2    Common    80

Claire’s Stores, Inc.

   Claire’s Boutiques, Inc.    1    Common    100

Claire’s Stores, Inc.

   Claire’s Canada Corp.    R-1    Common    100

Claire’s Stores, Inc.

   Claire’s Canada Corp.    R-2    Common    1

Claire’s Canada Corp.

   Claire’s Stores Canada Corp.    C-4    Common    6,500,065

Claire’s Canada Corp.

   Claire’s Stores Canada Corp.    C-6    Common    3,250,000

CBI Distributing Corp.

   BMS Distributing Corp.    01    Common    1,000

Claire’s Canada Corp.

   CSI Canada LLC    1    Membership
Interests    1 Membership
Unit

Claire’s Stores, Inc.

   Claire’s Swiss Holdings LLC    1    Membership
Interests    65 Membership
Interests

Claire’s Inc.

   Claire’s Stores, Inc.    1    Common    100

 

A. Debt Obligations

Name of Issuer - Claire’s Stores Canada Corp.

Principal Amount - $63,000,000 CAD

Date of Note - January 31, 2010

Maturity Date - January 31, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE II

Intellectual Property Collateral

 

A. Patents

None.

 

B. Domain Names

claires.jp

clairescanada.ca

icingcanada.ca

claires.quebec

icing.quebec

 

C. Trademarks

 

  1. US Claire’s Marks

 

Country

  

Owners

   Ownership
Percentage     Mark    Classes    Status    Reg. No.

United States of America

  

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  IT’S AT
CLAIRE’S    35    Registered    3817929   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S    14    Registered    1925359   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S    3    Registered    3319826   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S    9    Registered    2908857   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S    16    Registered    2908859   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S    25    Registered    1891172   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S    42    Registered    1890335   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S    20    Registered    2967212   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S    35    Registered    2974652   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S    5    Registered    1929317   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S    16    Registered    2978984   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S    35    Registered    3190839

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Country

  

Owners

   Ownership
Percentage     Mark    Classes    Status    Reg. No.   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S    24    Registered    2900024   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S    14    Registered    2996103   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S    25    Registered    2925470   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S    26    Registered    2908861   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S    3    Registered    2951866   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S
ACCESSORIES    42    Registered    1956047   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S
ACCESSORIES    42    Registered    1946557   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S
ACCESSORIES
and design    35    Registered    2294937   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S
BOUTIQUES
and design    42    Registered    1514045   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S
CLUB    35    Registered    3343775   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S
CLUB    25    Registered    2908868   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S
CLUB    14    Registered    2908865   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S
CLUB    26    Registered    2908191   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S
CLUB    3    Registered    2908862   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S
CLUB    18    Registered    2908866   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S
CLUB    9    Registered    2908863   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S
ETC.    42    Registered    2065959   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S
ETC.    42    Registered    2064149   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S
Logo    35    Registered    3602239   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S
Stylized

with @ logo

   35    Registered    2623039   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  SECRET
SANTA
CIRCLE    35    Registered    4005371   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  SENSITIVE
SOLUTIONS    14    Registered    1951435   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  CLAIRE’S
OUTLET    35    Registered    4610591   

CBI Distributing Corp.

CLSIP LLC

    


 

82.50


17.50

% 


% 

  ICING BY
CLAIRE’S    35    Registered    3050863

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  2. Non-US Claire’s Marks

 

Country

  

Owner

  

Mark

  

Classes

   Status    Reg. No.

Canada

   CBI Distributing Corp.    BEE WHO YOU WANNA BE       Registered    TMA657373
   CBI Distributing Corp.    C SWIRL       Registered    TMA765561    CBI
Distributing Corp.    CLAIRE’S       Registered    TMA446820    CBI Distributing
Corp.    CLAIRE’S       Registered    TMA481401    CBI Distributing Corp.   
CLAIRE’S ACCESSORIES       Registered    TMA450271    CBI Distributing Corp.   
CLAIRE’S ACCESSORIES       Registered    TMA537106    CBI Distributing Corp.   
CLAIRE’S ACCESSORIES       Registered    TMA552904    CBI Distributing Corp.   
CLAIRE’S BOUTIQUES & DESIGN       Registered    TMA432178    CBI Distributing
Corp.    CLAIRE’S CLUB       Registered    TMA667768    CBI Distributing Corp.
   ICING BY CLAIRE’S       Registered    TMA678667    CBI Distributing Corp.   
PRINCIE       Registered    TMA574732    CBI Distributing Corp.    REFLEXIONS   
   Registered    TMA332968

Japan

   CBI Distributing Corp.    CLAIRE’S    14    Registered    4173259    CBI
Distributing Corp.    CLAIRE’S    25    Registered    4225283    CBI
Distributing Corp.    Claire’s & @ logo    14    Registered    4316622    CBI
Distributing Corp.    CLAIRE’S & Japanese characters    18    Registered   
4173261    CBI Distributing Corp.    CLAIRE’S & Japanese characters    26   
Registered    4227498    CBI Distributing Corp.    CLAIRE’S & Japanese
characters    14    Registered    4173260    CBI Distributing Corp.    CLAIRE’S
& Japanese characters    35    Registered    4068474    CBI Distributing Corp.
   CLAIRE’S & Japanese characters    35    Registered    5254831    CBI
Distributing Corp.    CLAIRE’S ACCESSORIES    9, 14, 18, 25    Registered   
4384017    CBI Distributing Corp.    CLAIRE’S in Japanese characters    6, 8,
14, 18, 21, 25, 26    Registered    2661230    CBI Distributing Corp.   
CLAIRE’S stylized    35    Registered    5255217    CBI Distributing Corp.   
CLAIRE’S stylized    3, 8, 10, 14, 18, 21, 25, 26    Registered    4077459

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  3. Non-US Icing Marks

 

Country

  

Owner

   Mark    Classes    Status    Reg. No.

Canada

   CBI Distributing Corp.    ICING       Registered    TMA711637    CBI
Distributing Corp.    THE ICING       Registered    TMA404349

 

  D. Copyrights

 

Country

  

Claimant

  

Title

   Reg No.

United States of America

   CBI Distributing Corporation    Claire’s product development: Jan. 2003   
VAu000584057    CBI Distributing Corporation    Claire’s gifts to go : 2003
accessory product    VAu000581995    CBI Distributing Corporation    Claire’s
Club (aka Kids Club gifts to go program 2003)    VAu000593275    CBI
Distributing Corporation    Slam book & Sports slam book    VAu000592144    CBI
Distributing Corporation    Claire’s product development 2004    VAu000616999   
CBI Distributing Corporation    Claire’s Club : gifts to go 2004 (aka Claire’s
product development 2004)    VAu000634258

 

E. IP Licenses

Intellectual Property Agreement, dated as of the date hereof, by and among CLSIP
LLC and CBI Distributing Corp.

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE III

Filing Jurisdictions

 

GRANTOR

  

JURISDICTION

Claire’s Stores, Inc.    Florida Claire’s Inc.    Delaware Claire’s Puerto Rico
Corp.    Delaware CBI Distributing Corp.    Delaware Claire’s Boutiques, Inc.   
Colorado Claire’s Canada Corp.    Delaware BMS Distributing Corp.    Delaware
CSI Canada LLC    Delaware

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE IV

Commercial Tort Claims

None.

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE V

Accounts and Inventory Not in the Ordinary Course of Business

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of                  , 2016 (as it may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) among
CLAIRE’S INC. (formerly known as Bauble Holdings Corp.), a Delaware corporation
(“Holdings”), CLAIRE’S STORES, INC., a Florida corporation (“Borrower”), the
LENDERS party thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders. Capitalized terms used herein that are not defined herein shall
have the meanings ascribed to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3) or 881(c)(3)(B) of the Code, (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments on the Loan(s)
are not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform the Borrower and the Administrative Agent in writing and deliver promptly
to the Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by the Borrower or
the Administrative Agent.

 

[NAME OF LENDER] By:  

 

  Name:     Title:   Date:                , 20[    ]

 

F-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of                  , 2016 (as it may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) among
CLAIRE’S INC. (formerly known as Bauble Holdings Corp.), a Delaware corporation
(“Holdings”), CLAIRE’S STORES, INC., a Florida corporation (“Borrower”), the
LENDERS party thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders. Capitalized terms used herein that are not defined herein shall
have the meanings ascribed to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3) or 881(c)(3)(B) of the Code, (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (v) the interest payments with respect to such participation
are not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform
such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by such Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:     Title:   Date:                    , 20[    ]

 

F-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of                  , 2016 (as it may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) among
CLAIRE’S INC. (formerly known as Bauble Holdings Corp.), a Delaware corporation
(“Holdings”), CLAIRE’S STORES, INC., a Florida corporation (“Borrower”), the
LENDERS party thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders. Capitalized terms used herein that are not defined herein shall
have the meanings ascribed to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3) or
881(c)(3)(B) of the Code, (v) none of its partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) the interest payments with respect to such participation
are not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate in any
material respect, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by such Lender) or promptly notify such Lender in writing of its inability to do
so, and (2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or at such times are
as reasonably requested by such Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:     Title:   Date:                    , 20[    ]

 

F-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of                  , 2016 (as it may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”) among
CLAIRE’S INC. (formerly known as Bauble Holdings Corp.), a Delaware corporation
(“Holdings”), CLAIRE’S STORES, INC., a Florida corporation (“Borrower”), the
LENDERS party thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders. Capitalized terms used herein that are not defined herein shall
have the meanings ascribed to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s)) in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such Loan(s) (as
well as any Note(s), (iii) with respect to the extension of credit pursuant to
the Credit Agreement or any other Loan Document, neither the undersigned nor any
of its partners/members is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3) or
881(c)(3)(B) of the Code, (v) none of its partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) the interest payments on the Loan(s) are not effectively
connected with the undersigned’s or its partners/members’ conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from
each of its partners/members claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform the
Borrower and the Administrative Agent in writing and deliver promptly to the
Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by the Borrower or
the Administrative Agent.

 

F-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[NAME OF LENDER] By:  

 

  Name:     Title:   Date:                    , 20[    ]

 

F-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedules to Second Amended and Restated Agreement

SCHEDULE 1.01A

Excluded Subsidiaries

 

Entity

  

Agreement

CLSIP LLC

   Term Loan Credit Agreement, dated as of [            ], 2016, among CLSIP
Holdings LLC, as Holdings, CLSIP LLC as Borrower, the Lenders party thereto, and
The Bank of New York Mellon Trust Company, N.A., as Administrative Agent and
Collateral Agent

CLSIP Holdings LLC

   Term Loan Credit Agreement, dated as of [            ], 2016, among CLSIP
Holdings LLC, as Holdings, CLSIP LLC as Borrower, the Lenders party thereto, and
The Bank of New York Mellon Trust Company, N.A., as Administrative Agent and
Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01B

Mortgaged Properties

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01D

Immaterial Subsidiaries

 

Claire’s Austria Gmbh

Claire’s Belgium B.V.B.A.

Claire’s Netherlands B.V.

Claire’s Puerto Rico Corp.

Claire’s Poland Sp. Z o.o.

Claire’s Hungary Kft.

Claire’s Czech Republic s.r.o.

RSI International Ltd.

BMS Fashion Corp.

Claire’s Stores (Shanghai) Limited

Claire’s Stores Hong Kong Limited

Claire’s Italy S.R.L.

CSI Canada LLC

Claire’s European Services Limited

Claire’s Luxembourg S.a.r.l.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01E

Refinanced Indebtedness

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01F

Unrestricted Subsidiaries

 

1. CLSIP LLC

 

2. CLSIP Holdings LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 2.01

Commitments

[To be provided on Closing Date]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 2.02

Tranche A Lenders

[To be provided on Closing Date]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 2.03

Tranche B Lenders

[To be provided on Closing Date]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.01

Organization and Good Standing

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.04

Government Approvals

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.07(b)

Possession under Leases

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.07(c)

Intellectual Property

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.08(a)

Subsidiaries*

 

Name

  

Jurisdiction

  

Owner of Equity Interests

Claire’s Stores, Inc.

  

Florida

  

100% Claire’s Inc.

CBI Distributing Corp.

  

Delaware

   56% Claire’s Stores, Inc.
44% Claire’s Boutiques, Inc.

Claire’s Boutiques, Inc.

  

Colorado

  

100% Claire’s Stores, Inc.

Claire’s Canada Corp.

  

Delaware

  

100% Claire’s Stores, Inc.

Claire’s Fashion Property Corp.

  

Cayman

  

100% CSI Luxembourg S.a.r.l.

Claire’s Holding Gmbh

  

Switzerland

  

100% Claire’s Holdings S.a.r.l.

Claire’s Stores Canada Corp.

  

Canada

  

100% Claire’s Canada Corp.

BMS Distributing Corp.

  

Delaware

  

100% CBI Distributing Corp.

Claire’s Accessories UK Ltd

  

United Kingdom

  

100% Claire’s Holding Gmbh

CSI Luxembourg S.a.r.l.

  

Luxembourg

  

100% Claire’s Holding Gmbh

Claire’s Switzerland Gmbh

  

Switzerland

  

100% Claire’s Holding Gmbh

Claire’s Accessories Spain, S.L.

  

Spain

  

100% Claire’s Accessories UK Ltd

Claire’s France S.A.S.

  

France

  

100% Claire’s Accessories UK Ltd

Claire’s Swiss Holdings LLC

  

Delaware

  

100% Claire’s Stores, Inc.

Claire’s (Gibraltar) Holdings Limited

  

Gibraltar

  

100% Claire’s Swiss Holdings LLC

Claire’s Holdings S.a.r.l.

  

Luxembourg

   100% Claire’s (Gibraltar) Holdings Limited

Claire’s Germany GmbH

  

Germany

  

100% Claire’s Holding Gmbh

WhiteClaire’s Accessorrios Portugal Unipessoal LDA

  

Portugal

  

100% Claire’s Holding Gmbh

Claire’s European Distribution Limited

  

United Kingdom

  

100% Claire’s Holding S.a.r.l.

Claire’s China Services

  

China

  

100% BMS Fashion Corp.

Claire’s Italy S.R.L.

  

Italy

  

100% Claire’s Accessories UK, Ltd.

 

* This list excludes Immaterial Subsidiaries listed on Schedule 1.01D



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.08(b)

Subscriptions

 

1. Holdings and the Fund entered into a stockholders agreement dated as of
May 29, 2007, by and among Holdings and the Stockholders (as defined herein)
that are parties thereto (the “Stockholders Agreement”), that sets forth
applicable provisions relating to the management and ownership of Holdings and
its subsidiaries, including the right of an affiliate of Tri-Artisan Capital
Partners, LLC (the member of one of the Fund’s affiliated funds) to appoint one
of the members of Holdings board of directors and the right of the Fund to
appoint the remaining members of Holding’s board of directors. In addition, the
Stockholders Agreement contains customary information rights, drag along rights,
tag along rights, preemptive rights, registration rights and restrictions on the
transfer of Holding’s common stock.

 

2. Amended and Restated Incentive Plan filed as Exhibit 10.1 to Form 8-K filed
on May 20, 2011, as such Plan may be amended from time to time.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.13

Taxes

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.16

Environmental Matters

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.18

Material Real Estate

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.23

Intellectual Property

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.25

Anti-Money Laundering Laws

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 6.01

Indebtedness

Foreign Subsidiaries have bank credit facilities totaling approximately $2.3
million. These facilities have been arranged in accordance with customary
lending practices in their respective countries of operation. As of April 30,
2016, Foreign Subsidiaries had a reduction of $2.1 million for outstanding bank
guarantees, which reduces the borrowing availability to $0.2 million as of that
date.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 6.02(a)

Liens

 

1. Lien by General Electric Capital Corporation against Claire’s Boutiques, Inc.
evidenced by initial filing number 2010F002745.

 

2. Lien by CBL-Friendly Center CMBS, LLC against Claire’s Boutiques, Inc.
evidenced by initial filing number 20102066248.

 

3. Lien by Xerox Corporation against Claire’s Boutiques, Inc. evidenced by
initial filing number 2011F035438.

 

4. Lien by Silverlake Sorrento East, LLC against Claire’s Boutiques, Inc.
evidenced by initial filing number 20132048600.

 

5. Lien by IBM Credit LLC against CBI Distributing Corp. evidenced by initial
filing number 2013 3151850.

 

6. Lien by IBM Credit LLC against CBI Distributing Corp. evidenced by initial
filing number 2013 3173284.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 6.04

Investments

Key money deposits in the amount of $53,000,000 for leases in France.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 6.07

Transactions with Affiliates

 

1. Reference is made to related party transaction disclosures in the Borrower’s
Form 10-Ks and Form 10-Qs filed with the U.S. Securities and Exchange
Commission.

 

2. Reference is made to the Stockholders Agreement listed on Schedule 3.08(b).



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 9.01

Notice Information

Administrative Agent or Collateral Agent:

Credit Suisse

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Group

Fax No.: (212) 325-8304

Borrower and Other Loan Parties:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: J. Per Brodin, Executive Vice President and Chief Financial Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

Website: http://www.clairestores.com/phoenix.zhtml?c=68915&p=irol-sec



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit B

(ABL Credit Agreement)

(See attached)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION VERSION

 

 

 

$75,000,000

ABL CREDIT AGREEMENT

Dated as of August 12, 2016

Among

CLAIRE’S STORES, INC.,

as Borrower,

CLAIRE’S INC.,

THE LENDERS PARTY HERETO,

and

CREDIT SUISSE AG,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions    1    Section 1.01.    Defined Terms
     1    Section 1.02.    Terms Generally      50    Section 1.03.   
[Reserved]      51    Section 1.04.    Exchange Rates; Currency Equivalents     
51    ARTICLE II    The Credits    51    Section 2.01.    Commitments      51   
Section 2.02.    Loans and Borrowings      52    Section 2.03.    Procedures for
Borrowings      53    Section 2.04.    [Reserved]      54    Section 2.05.   
Letters of Credit      54    Section 2.06.    Funding of Borrowings      60   
Section 2.07.    Interest Elections      60    Section 2.08.    Termination and
Reduction of Commitments      61    Section 2.09.    Repayment of Loans;
Evidence of Debt      62    Section 2.10.    Repayment of ABL Facility Loans   
  63    Section 2.11.    Prepayment of Loans      63    Section 2.12.    Fees   
  64    Section 2.13.    Interest      65    Section 2.14.    Alternate Rate of
Interest      66    Section 2.15.    Increased Costs      67    Section 2.16.   
Break Funding Payments      68    Section 2.17.    Taxes      68   
Section 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs     
71    Section 2.19.    Mitigation Obligations; Replacement of Lenders      73   
Section 2.20.    Illegality      74    Section 2.21.    Defaulting Lender     
74    ARTICLE III    Representations and Warranties    77    Section 3.01.   
Organization; Powers      77    Section 3.02.    Authorization      77   
Section 3.03.    Enforceability      78    Section 3.04.    Governmental
Approvals      78    Section 3.05.    Financial Statements      78   
Section 3.06.    No Material Adverse Effect      78    Section 3.07.    Title to
Properties; Possession Under Leases      78    Section 3.08.    Subsidiaries   
  79   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

          Page   Section 3.09.    Litigation; Compliance with Laws      80   
Section 3.10.    Federal Reserve Regulations      80    Section 3.11.   
Investment Company Act      80    Section 3.12.    Use of Proceeds      80   
Section 3.13.    Tax Returns      80    Section 3.14.    Employee Benefit Plans
     81    Section 3.15.    Environmental Matters      82    Section 3.16.   
Security Documents      82    Section 3.17.    Location of Real Property and
Leased Premises      83    Section 3.18.    [Reserved]      83    Section 3.19.
   Labor Matters      83    Section 3.20.    Insurance      83    Section 3.21.
   No Default      83    Section 3.22.    Intellectual Property; Licenses, Etc.
     83    Section 3.23.    Senior Debt      84    Section 3.24.    Anti-Money
Laundering and Economic Sanctions Laws      84    Section 3.25.    FCPA      85
   ARTICLE IV    Conditions of Lending    85    Section 4.01.    All Credit
Events      85    Section 4.02.    First Credit Event      86    ARTICLE V   
Affirmative Covenants    86    Section 5.01.    Existence; Businesses and
Properties      86    Section 5.02.    Insurance      87    Section 5.03.   
Taxes      88    Section 5.04.    Financial Statements, Reports, etc.      88   
Section 5.05.    Litigation and Other Notices      91    Section 5.06.   
Compliance with Laws      91    Section 5.07.    Maintaining Records; Access to
Properties and Inspections      92    Section 5.08.    Use of Proceeds      93
   Section 5.09.    Compliance with Environmental Laws      93    Section 5.10.
   Further Assurances; Additional Security      93    Section 5.11.    Fiscal
Year; Accounting      95    Section 5.12.    Physical Inventories      95   
ARTICLE VI    Negative Covenants    95    Section 6.01.    Indebtedness      95
   Section 6.02.    Liens      99   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

          Page   Section 6.03.    Sale and Lease Back Transactions      103   
Section 6.04.    Investments, Loans and Advances      103    Section 6.05.   
Mergers, Consolidations, Sales of Assets and Acquisitions      107   
Section 6.06.    Restricted Payments      109    Section 6.07.    Transactions
with Affiliates      111    Section 6.08.    Business of the Borrower and the
Subsidiaries      114    Section 6.09.    Limitation on Payments and
Modifications of Indebtedness; Modifications of Certificate of Incorporation, By
Laws and Certain Other Agreements; etc.      114    Section 6.10.    Qualified
CFC Holding Companies      117    ARTICLE VI A    HOLDINGS COVENANTS    117   
ARTICLE VII    Events of Default    118    Section 7.01.    Events of Default   
  118    Section 7.02.    Exclusion of Immaterial Subsidiaries      121   
Section 7.03.    Right to Cure    ARTICLE VIII    The Agents    121   
Section 8.01.    Appointment      121    Section 8.02.    Delegation of Duties
     123    Section 8.03.    Exculpatory Provisions      123    Section 8.04.   
Reliance by Administrative Agent      124    Section 8.05.    Notice of Default
     125    Section 8.06.    Non-Reliance on Agents and Other Lenders      125
   Section 8.07.    Indemnification      125    Section 8.08.    Agent in Its
Individual Capacity      126    Section 8.09.    Successor Administrative Agent
     126    Section 8.10.    [Reserved]      127    Section 8.11.    Withholding
Taxes      127    ARTICLE IX    Miscellaneous    127    Section 9.01.   
Notices; Communications      127    Section 9.02.    Survival of Agreement     
129    Section 9.03.    Binding Effect      129    Section 9.04.    Successors
and Assigns      129    Section 9.05.    Expenses; Indemnity      134   
Section 9.06.    Right of Setoff      136   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

          Page   Section 9.07.    Applicable Law      136    Section 9.08.   
Waivers; Amendment      136    Section 9.09.    Interest Rate Limitation     
139    Section 9.10.    Entire Agreement      139    Section 9.11.    WAIVER OF
JURY TRIAL      139    Section 9.12.    Severability      139    Section 9.13.
   Counterparts      139    Section 9.14.    Headings      140    Section 9.15.
   Jurisdiction; Consent to Service of Process      140    Section 9.16.   
Confidentiality      141    Section 9.17.    Platform; Borrower Materials     
142    Section 9.18.    Release of Liens and Guarantees      142   
Section 9.19.    Judgment Currency      143    Section 9.20.    USA PATRIOT Act
Notice      143    Section 9.21.    No Liability of the Issuing Banks      143
   Section 9.22.    No Advisory or Fiduciary Responsibility      144   
Section 9.23.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions      144   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Borrowing
Base Certificate Exhibit C-1    Form of Borrowing Request Exhibit C-2   
[Reserved] Exhibit C-3    Form of Letter of Credit Request Exhibit D    Form of
Interest Election Request Exhibit E    Form of Collateral Agreement Exhibit F   
Form of U.S. Tax Compliance Certificate Exhibit G    Form of ABL Intercreditor
Agreement Schedule 1.01A    Excluded Subsidiaries Schedule 1.01B    Mortgaged
Properties Schedule 1.01D    Immaterial Subsidiaries Schedule 1.01E   
Refinanced Indebtedness Schedule 1.01F    Unrestricted Subsidiaries Schedule
2.01    Commitments Schedule 3.01    Organization and Good Standing Schedule
3.04    Governmental Approvals Schedule 3.07(b)    Possession under Leases
Schedule 3.07(c)    Intellectual Property Schedule 3.08(a)    Subsidiaries
Schedule 3.08(b)    Subscriptions Schedule 3.13    Taxes Schedule 3.15   
Environmental Matters Schedule 3.17    Material Real Estate Schedule 3.22   
Intellectual Property Schedule 3.24    Anti-Money Laundering Laws Schedule 6.01
   Indebtedness Schedule 6.02(a)    Liens Schedule 6.04    Investments Schedule
6.07    Transactions with Affiliates Schedule 9.01    Notice Information

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ABL CREDIT AGREEMENT, dated as of August 12, 2016 (this “Agreement” or “ABL
Credit Agreement”), among CLAIRE’S INC. (formerly known as Bauble Holdings
Corp.), a Delaware corporation (“Holdings”), CLAIRE’S STORES, INC., a Florida
corporation (“Borrower”), the LENDERS party hereto from time to time, and CREDIT
SUISSE AG, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.

WHEREAS, the Borrower, Holdings, the Administrative Agent and the Lenders have
agreed to enter into this ABL Credit Agreement, pursuant to which the Lenders
will provide Loans and Letters of Credit to the Borrower subject to the terms
and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement (including the recitals
hereto), the following terms shall have the meanings specified below:

“ABL Closing Date” shall have the meaning assigned to such term in Amendment
No. 3.

“ABL Credit Agreement” shall have the meaning assigned such term in the
introductory paragraph.

“ABL Facility” shall mean the ABL Facility Commitments and the extensions of
credit made hereunder by the ABL Facility Lenders.

“ABL Facility Borrowing” shall mean a Borrowing comprised of ABL Facility Loans.

“ABL Facility Commitment” shall mean, with respect to each ABL Facility Lender,
the commitment of such ABL Facility Lender to make ABL Facility Loans pursuant
to Section 2.01, expressed as an amount representing the maximum aggregate
permitted amount of such ABL Facility Lender’s ABL Facility Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 or (b) reduced or increased from time to time pursuant to
assignments by or to such Lender under Section 9.04. The amount of each Lender’s
ABL Facility Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its ABL Facility
Commitment, as applicable. The aggregate amount of the Lenders’ ABL Facility
Commitments on the Closing Date is $75 million.

“ABL Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the ABL Facility Loans outstanding at such time,
and (b) the Revolving L/C Exposure at such time. The ABL Facility Credit
Exposure of any ABL Facility Lender at any time shall be the product of (x) such
ABL Facility Lender’s ABL Facility Percentage and (y) the aggregate ABL Facility
Credit Exposure of all ABL Facility Lenders, collectively, at such time.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ABL Facility Lender” shall mean a Lender with an ABL Facility Commitment or
with outstanding ABL Facility Loans.

“ABL Facility Loan” shall mean a Loan made by an ABL Facility Lender pursuant to
Section 2.01.

“ABL Facility Maturity Date” shall mean (i) February 4, 2019 or (ii) if the
Senior Subordinated Notes have not been repaid or refinanced in full on or
before March 31, 2017, April 1, 2017. For purposes of this definition, the
extension of the term of the 10.50% PIK Senior Subordinated Notes due 2017 to
June 1, 2019 shall be deemed a refinancing.

“ABL Facility Percentage” shall mean, with respect to any ABL Facility Lender,
the percentage of the total ABL Facility Commitments represented by such
Lender’s ABL Facility Commitment. If the ABL Facility Commitments have
terminated or expired, the ABL Facility Percentages shall be determined based
upon the ABL Facility Commitments most recently in effect, giving effect to any
assignments pursuant to Section 9.04.

“ABL Intercreditor Agreement” shall mean that certain Intercreditor Agreement
dated as of the Closing Date among the Loan Parties, the Administrative Agent
(as “Initial ABL Agent”), the trustee under the Senior Secured First Lien Notes
Indenture as Notes Agent (as defined therein) and each Additional First Lien
Agent (as defined therein) from time to time party thereunder, in substantially
the form of Exhibit G hereto.

“ABL L/C Rebalancing Amount” shall mean, in connection with any ABL Revolving
L/C Rebalancing, the lesser of the excess of any Overadvance Amount and the
total face amount of Letters of Credit outstanding under the ABL Credit
Agreement.

“ABL Rebalancing Borrowing” shall have the meaning assigned to such term under
the Existing Revolving Credit Agreement.

“ABL Revolving L/C Rebalancing” shall mean the deemed issuance of Letters of
Credit outstanding hereunder as letters of credit under the Existing Revolving
Credit Agreement pursuant to Section 2.11(b).

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as designated from time to time by the Administrative Agent
as its “prime rate” at its principal office in New York, New York, (c) the
Adjusted LIBO Rate for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1.00%, and
(d) zero; provided that, for the avoidance of doubt, the Adjusted LIBO Rate for
any day shall be based on the rate determined on such day at approximately 11
a.m. (London time) by reference to the ICE Benchmark Administration Limited
Interest Settlement Rates for deposits in Dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized vendor for the purpose of displaying such
rates). Any change in such rate due to a change in the Prime Rate, the Federal

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, as the case may be.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan.

“ABR ABL Facility Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

“ABR Revolving Loan” shall mean any ABL Facility Loan bearing interest at a rate
determined by reference to the ABR in accordance with the provisions of Article
II.

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Loan Parties and their Subsidiaries, including,
without limitation, the unpaid portion of the obligation of a customer of any
Loan Party or any its Subsidiaries in respect of Inventory purchased by and
shipped to such customer and/or the rendition of services by any Loan Party or
any its Subsidiaries, as stated on the respective invoice of any Loan Party or
any its Subsidiaries, net of any credits, rebates or offsets owed to such
customer.

“Account Debtor” means the customer of any Loan Party or any of its Subsidiaries
who is obligated on or under an Account.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Additional Obligations” shall have the meaning assigned to such term in the
First Lien Intercreditor Agreement.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alternate Currency” shall mean, with respect to any Letter of Credit, Pounds
Sterling, Canadian Dollars, Euros or Swiss Franc or any other currency other
than Dollars as may be acceptable to the Administrative Agent and the Issuing
Bank with respect thereto in their sole discretion.

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

“Amendment No. 3” shall mean that certain Amendment No. 3 to the Existing
Revolving Credit Agreement dated as of August 12, 2016, by and among Holdings,
the Borrower, the Lenders and the Administrative Agent.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates related to
terrorism financing or money laundering, including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Facility Fee” shall mean 0.50% per annum.

“Applicable Margin” shall mean 4.50% per annum in the case of any Eurocurrency
Loan and 3.50% per annum in the case of any ABR Loan.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A to this
Agreement or such other form as shall be approved by the Administrative Agent
and reasonably satisfactory to the Borrower.

“Available Credit” shall mean at any time the sum of (a) the Borrowing Base less
the amount of any Eligibility Reserves then in effect and (b) the Permitted
Overadvance Amount.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the ABL Facility Maturity Date and in the case
of each of the ABL Facility Loans, ABL Facility Borrowings and Letters of
Credit, the date of termination of the ABL Facility Commitments.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Qualified IPO” shall mean an initial public offering of Equity
Interests of the Borrower constituting a Qualified IPO.

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum of:

(a) up to 90% of the book value of Eligible Credit Card Accounts at such time;
plus

(b) up to 85% of the book value of Eligible Concession Accounts at such time;
plus

(c) up to 85% of the book value of Eligible Royalty Accounts at such time; plus

(d) up to 85% of the book value of Eligible Wholesale Accounts at such time;
plus

(e) up to 85% of the Net Orderly Liquidation Value of the cost of Eligible
Inventory on a first-in, first-out basis.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Borrowing Base Certificate” means a certificate of the Borrower, on behalf of
each Loan Party, in substantially the form of Exhibit B hereto, duly completed
as of a relevant date required in accordance with this Agreement or such earlier
date from time to time determined by Borrower at its option.

“Borrowing Minimum” shall mean $5.0 million, except in the case of Revolver
Rebalancing Loans, $1.0 million.

“Borrowing Multiple” shall mean $1.0 million.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1 to this
Agreement.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof accounted for as a liability at such time
determined in accordance with GAAP.

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) prior to a Borrower Qualified IPO, Holdings shall fail to
own, directly or indirectly, beneficially and of record, 100% of the issued and
outstanding Equity Interests of the Borrower, (ii) a majority of the seats
(other than vacant seats) on the Board of Directors of Holdings (prior to a
Borrower Qualified IPO) or the Borrower (following a Borrower Qualified IPO)
shall at any time be occupied by persons who were neither (A) nominated or
approved by the Board of Directors of Holdings (prior to a Borrower Qualified
IPO) or the Borrower (following a Borrower Qualified IPO) or a Permitted Holder,
(B) appointed by directors so nominated or approved nor (C) appointed by a
Permitted Holder or (iii) a “change of control” (or similar event) shall occur
under the Senior Unsecured Notes Indenture, the Senior Subordinated Notes
Indenture, the Senior Secured First Lien Notes Indenture, the Senior Secured
Second Lien Notes Indenture, any Material Indebtedness or any Permitted
Refinancing Indebtedness incurred to Refinance any of the foregoing or any
Disqualified Stock (to the extent the aggregate amount of the applicable
Disqualified Stock exceeds $35 million);

(b) at any time prior to a Qualified IPO, any combination of Permitted Holders
shall fail to own beneficially (within the meaning of Rule 13d-5 of the Exchange

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Act as in effect on the Closing Date), directly or indirectly, in the aggregate
Equity Interests representing at least a majority of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Holdings; or

(c) at any time after a Qualified IPO, any person or “group” (within the meaning
of Rules 13d 3 and 13d 5 under the Securities Exchange Act of 1934 as in effect
on the Closing Date), other than any combination of the Permitted Holders or any
“group” including any Permitted Holders (so long as Permitted Holders own not
less than a majority of the voting interest in Equity Interests of Holdings
owned by all members of such “group” in the aggregate), shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
interest in Equity Interests of Holdings (prior to a Borrower Qualified IPO) or
the Borrower (following a Borrower Qualified IPO) and the Permitted Holders
shall own, directly or indirectly, less than such person or “group” on a fully
diluted basis of the voting interest in Equity Interests of Holdings (prior to a
Borrower Qualified IPO) or the Borrower (following a Borrower Qualified IPO).

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean August 12, 2016.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean the “Collateral” as defined in any Security Document and
shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Borrower’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance satisfactory to the
Administrative Agent in its sole discretion.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Lenders and the other Secured Parties.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement dated
the Closing Date (as amended, supplemented or otherwise modified from time to
time), among Holdings, the Borrower, each Subsidiary Loan Party and the
Administrative Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) on or prior to the Closing Date, the Collateral Agent shall have received
(i) from Holdings, the Borrower and each Subsidiary Loan Party, a counterpart of
the Collateral Agreement in the form of Exhibit E to this Agreement, duly
executed and delivered on behalf of such person, (ii) the ABL Intercreditor
Agreement, executed and delivered by the parties thereto, and (iii) to the
extent not executed and delivered prior to the Closing Date, an acknowledgment
and consent in form and substance satisfactory to the Collateral Agent, executed
and delivered by each issuer of Pledged Collateral (as defined in the Collateral
Agreement), if any, that is a Subsidiary of the Borrower but is not a Loan
Party;

(b) on or prior to the Closing Date, (i) the Collateral Agent shall have
received (A) a pledge of all the issued and outstanding Equity Interests of
(x) the Borrower and (y) each Domestic Subsidiary (other than Subsidiaries
listed on Schedule 1.01A) owned on the Closing Date directly by the Borrower or
any Subsidiary Loan Party and (B) a pledge of 100% of the outstanding non-voting
Equity Interests and 65% of the outstanding voting Equity Interests of each
(1) “first tier” Foreign Subsidiary directly owned by any Loan Party and
(2) each “first tier” Qualified CFC Holding Company directly owned by any Loan
Party (other than Subsidiaries listed on Schedule 1.01A) and (ii) the Collateral
Agent (or a bailee on behalf of the Collateral Agent) shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(c) (i) any Indebtedness of Holdings, the Borrower and each Subsidiary having,
in the case of each instance of such Indebtedness, an aggregate principal amount
in excess of $5.0 million (other than (A) intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of Holdings, the Borrower and the Subsidiaries or (B) to
the extent that a pledge of such promissory note or instrument would violate
applicable law) that is owing to any Loan Party shall be evidenced by a
promissory note or an instrument and shall have been pledged pursuant to the
Collateral Agreement (or other applicable Security Document as reasonably
required by the Collateral Agent), and (ii) the Collateral Agent (or a bailee on
behalf of the Collateral Agent) shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Subsidiary Loan Party;

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) in the case of any person that becomes a “first tier” Foreign Subsidiary
directly owned by the Borrower or a Subsidiary Loan Party after the Closing
Date, subject to Section 5.10(g), the Collateral Agent shall have received, as
promptly as practicable following such event (unless the Collateral Agent, in
its sole discretion, shall have waived such requirement), a Foreign Pledge
Agreement, duly executed and delivered on behalf of such Foreign Subsidiary and
the direct parent company of such Foreign Subsidiary; provided, that such a
pledge would not violate any applicable law or agreements with other
shareholders or joint venture partners;

(f) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.10(g), all the Equity Interests that are acquired by a
Loan Party after the Closing Date (including, without limitation, the Equity
Interests of any Special Purpose Receivables Subsidiary established after the
Closing Date), shall have been pledged pursuant to the Collateral Agreement or a
Foreign Pledge Agreement; provided, that in no event shall more than 65% of the
issued and outstanding voting Equity Interests of (1) any “first tier” Foreign
Subsidiary or (2) any “first tier” Qualified CFC Holding Company directly owned
by such Loan Party be pledged to secure Obligations of the Borrower, and in no
event shall any of the issued and outstanding Equity Interests of any Foreign
Subsidiary that is not a “first tier” Foreign Subsidiary of a Loan Party or any
Qualified CFC Holding Company that is not a “first tier” Subsidiary of a Loan
Party be pledged to secure the Obligations, and (ii) the Collateral Agent (or a
bailee on behalf of the Collateral Agent) shall have received all certificates
or other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank;

(g) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document;

(h) the Collateral Agent shall have received evidence of the insurance required
by the terms of this Agreement and the Mortgages (if any);

(i) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder;

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j) within ninety (90) days (as such period may be extended in the
Administrative Agent’s sole discretion) after (i) the Closing Date and (ii) the
signing of a lease, the Borrower shall, and shall cause each of its Subsidiaries
to, use commercially reasonable efforts to enter into Collateral Access
Agreements in favor of the Administrative Agent, in form and substance
acceptable to the Administrative Agent; provided that such Collateral Access
Agreements shall be required in connection with warehouse locations but not in
connection with individual store locations;

(k) the Borrower and each Subsidiary shall use commercially reasonable efforts
to enter into a customary Control Agreement over each Deposit Account (as
defined by the New York Uniform Commercial Code) or Investment Account (as
defined by the New York Uniform Commercial Code) maintained by such Person,
subject to the other Collateral and Guaranty Requirements, other than, in each
case, with respect to (i) any Deposit Account exclusively used for payroll,
payroll taxes, or other employee wage and benefit payments to or for the benefit
of the Borrower’s or any such Subsidiary’s employees, (ii) petty cash and other
accounts, amounts on deposit in which do not exceed $100,000 in the aggregate at
any one time, (iii) escrow, trust and fiduciary accounts, and (iv) any such
accounts maintained outside the U.S.; (x) in the case of any such accounts in
existence on the Closing Date, within ninety (90) days following the Closing
Date or such longer time period as agreed by the Administrative Agent in its
sole discretion and (y) in the case of any such account opened or acquired after
the Closing Date or owned by any Person that becomes a Loan Party, a Borrower or
a Subsidiary of the Borrower after the Closing Date within ninety (90) days
following such opening or acquisition or such longer time period as agreed by
the Administrative Agent in its sole discretion, other than, in each case, with
respect to (a) any Deposit Account exclusively used for payroll, payroll taxes,
or other employee wage and benefit payments to or for the benefit of the
Borrower’s or any such Subsidiary’s employees, (b) petty cash and other
accounts, amounts on deposit in which do not exceed $100,000 in the aggregate at
any one time, (c) escrow, trust and fiduciary accounts, and (d) any such
accounts maintained outside the U.S.; and

(l) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10, and (ii) upon reasonable request by the Collateral Agent, evidence
of compliance with any other requirements of Section 5.10.

“Commitments” shall mean with respect to any ABL Facility Lender, such ABL
Facility Lender’s ABL Facility Commitment.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a)

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

be entitled to receive any greater amount pursuant to Section 2.15, 2.16, 2.17
or 9.05 than the designating Lender would have been entitled to receive in
respect of the extensions of credit made by such Conduit Lender or (b) be deemed
to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) the
principal or face amount, regardless of whether GAAP would require a different
amount to be recited on the balance sheet of the Borrower, of all Indebtedness
(other than letters of credit or bank guarantees, to the extent undrawn)
consisting of Capital Lease Obligations, Indebtedness for borrowed money,
Disqualified Stock and Indebtedness in respect of the deferred purchase price of
property or services of the Borrower and the Subsidiaries, in each case, as
determined on a consolidated basis on such date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to new product lines, plant shutdown costs,
curtailments or modifications to pension and post-retirement employee benefit
plans, excess pension charges, acquisition integration costs, facilities opening
costs, and expenses or charges related to any offering of Equity Interests or
debt securities of Holdings or any Parent Entity, any Investment, acquisition,
disposition, recapitalization or issuance, repayment, refinancing, amendment or
modification of Indebtedness (in each case, whether or not successful), in each
case, shall be excluded,

(ii) any net after tax income or loss from abandoned, closed or discontinued
operations and any net after tax gain or loss on disposal of disposed,
abandoned, transferred, closed or discontinued operations shall be excluded,

(iii) any net after tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded,

(iv) any net after tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments resulting from fair-value accounting
required by the applicable standards under GAAP shall be excluded,

(v) (A) the equity interest in the Net Income for such period of any person that
is not a subsidiary of such person, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

into cash) to the referent person or a subsidiary thereof in respect of such
period and (B) the Net Income for such period shall include any ordinary course
dividend, distribution or other payment in cash received from any person in
excess of the amounts included in clause (A),

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to any acquisition consummated after the Closing
Date or the amortization or write-off of any amounts thereof, net of taxes,
shall be excluded,

(viii) any non-cash impairment charges or asset write-offs, in each case
pursuant to GAAP, and the amortization of intangibles, including key money
amortization, arising pursuant to GAAP shall be excluded;

(ix) any non-cash expenses realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other rights shall be excluded,

(x) expenses associated with additional accruals and reserves that were
established or adjusted within twelve months after February 28, 2012 and that
are so required to be established or adjusted in accordance with GAAP or as a
result of adoption or modification of accounting policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standards under GAAP and related
interpretations shall be excluded,

(xii) to the extent otherwise included in Consolidated Net Income any currency
translation gains and losses related to currency remeasurements of Indebtedness,
and any net loss or gain resulting from Swap Agreements for currency exchange
risk, shall be excluded,

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded, (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included, (iii) the
non-cash amortization of tenant allowances shall be excluded and (iv) cash
received from landlords for tenant allowances shall be included,

(xiv) an amount equal to the amount of any Restricted Payments actually made to
any parent or equity holder of such person in respect of such period in
accordance with Section 6.06 shall be included as though such amounts had been
paid as income taxes directly by such person for such period, and

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xv) any (a) one-time non-cash compensation charges, (b) costs and expenses
after February 28, 2012 related to employment of terminated employees (including
but not limited to change of control payments, “gross up” payments under Code
Sections 280G and 4999 and the acceleration of options) or (c) costs or expenses
realized in connection with or resulting from stock appreciation or similar
rights, stock options or other rights existing on February 28, 2012 of officers,
directors and employees, in each case of such person or any of its Subsidiaries,
shall be excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Administrative Agent, executed and delivered by Borrower or
one of its Subsidiaries, the Administrative Agent, and the applicable securities
intermediary (with respect to a securities account) or bank (with respect to a
deposit account).

“Credit Card Agreements” shall mean all agreements or notices, each in form and
substance reasonably satisfactory to Administrative Agent, now or hereafter
entered into by any Loan Party with any credit card issuer or any credit card
processor, as the same may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

“Credit Card Receivables” shall mean, collectively all present and future rights
of Loan Parties to payment from (a) any major credit card issuer or major credit
card processor arising from sales of goods or rendition of services to customers
who have purchased such goods or services using a credit or debit card and
(b) any major credit card issuer or major credit card processor in connection
with the sale or transfer of Accounts arising pursuant to the sale of goods or
rendition of services to customers who have purchased such goods or services
using a credit card or a debit card, including, but not limited to, all amounts
at any time due or to become due from any major credit card issuer or major
credit card processor pursuant to a Credit Card Agreement or otherwise.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03.

“Cure Right” shall have the meaning assigned to such term in Section 7.03.

“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.21, any Lender that (a) has
(i) failed to fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (ii) failed to pay to the Administrative Agent, any Issuing Bank
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, or (iii) become the subject of a Bail-In
Action (b) has notified the Borrower, the Administrative Agent or any Issuing
Bank in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had publicly appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.21)
upon delivery of written notice of such determination to the Borrower, each
Issuing Bank and each Lender.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any event or condition (a) matures or is mandatorily redeemable (other than
solely for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash or (d) either mandatorily or at
the option of the holders thereof, is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in each case, prior to the date that is
ninety-one (91) days after the earlier of (x) the ABL Facility Maturity Date and
(y) the date on which the Loans and all other Obligations that are accrued and
payable are repaid in full and the Commitments are terminated; provided,
however, that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided further, however, that if such Equity Interests are
issued to any employee or to any plan for the benefit of employees of the
Borrower or the Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further, however, that any class of
Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary, a Qualified CFC Holding Company or a Subsidiary listed on Schedule
1.01A.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses
(i) through (xiii) of this clause (a) reduced such Consolidated Net Income (and
were not excluded therefrom) for the respective period for which EBITDA is being
determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar Taxes and foreign withholding Taxes (including any
penalties and interest related to such Taxes or arising from Tax examinations),

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period (net of interest income of the Borrower and the
Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
key money expense, deferred financing fees and capitalized software expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (x) such fees, expenses or charges related to the offering of the
Senior Secured First Lien Notes and the Obligations and (y) any amendment or
other modification of the Obligations or other Indebtedness,

(v) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Permitted Receivables Financing,

(vi) restructuring charges or reserves,

(vii) any other non-cash charges; provided, that, for purposes of this subclause
(vi) of this clause (a), any non-cash charges or losses shall be treated as cash
charges or losses in any subsequent period during which cash disbursements
attributable thereto are made (but excluding, for the avoidance of doubt,
amortization of a prepaid cash item that was paid in a prior period and any
other item specifically identified in the definition of “Consolidated Net
Income” or in this definition of “EBITDA”),

(viii) the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid to the Fund or any Fund Affiliate (or
any accruals related to such fees and related expenses) during such period;
provided, that such amount shall not exceed in any four quarter period the sum
of (i) the greater of $6 million and 2.0% of EBITDA for such four quarter
period, plus any reasonable out of pocket costs and expenses in connection
therewith and unpaid amounts accrued for prior periods, plus (ii) the amount of
deferred fees (to the extent such fees would otherwise have been permitted to be
included in clause (i) if paid, but were not included in such clause (i)), plus
(iii) 2.0% of the value of transactions permitted hereunder and entered into by
Holdings and the Subsidiaries with respect to which the Fund or any Fund
Affiliate provides any of the aforementioned types of services, plus (iv) the
payment of the present value of all amounts payable pursuant to any agreement
described in this subclause (vii) of this clause (a) in connection with the
termination of such agreement,

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ix) the amount of loss on sale of receivables and related assets to a Special
Purpose Receivables Subsidiary in connection with a Permitted Receivables
Financing,

(x) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
to the extent that such cost or expenses are funded with cash proceeds
contributed to the capital of the Borrower or a Subsidiary Loan Party,

(xi) non-cash stock compensation expense including GAAP charges associated with
any long-term incentive plan now in effect or later established,

(xii) any non-cash charges associated with any income or loss from disposed,
abandoned, discontinued operations or store closures to the extent not already
captured in (a)(ii) of the definition of “Consolidated Net Income”,

(xiii) [Reserved],

(xiv) Exchange Transaction Expenses, and

(xv) [Reserved],

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

“Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States or
other Governmental Authority pursuant to which Sanctions have been imposed on
any person, entity, organization, country or regime, including without
limitation the Trading with the Enemy Act, the International Emergency Economic
Powers Act, the Iran Sanctions Act, the Sudan Accountability and Divestment Act.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligibility Reserves” shall mean, effective as of two Business Days after the
date of written notice of any determination thereof to the Borrower by the
Administrative Agent, such amounts as the Agent, in its sole discretion,
exercised reasonably and in good faith, may from time to time establish
(i) against the gross amount of Eligible Credit Card Accounts, Eligible
Concession Accounts, Eligible Royalty Accounts, Eligible Wholesale Account and
Eligible Inventory, to reflect risks which may affect one or more classes of
such items and which have not otherwise already been taken into account in the
Borrowing Base, (ii) to account for any Qualified Liens that could reasonably be
expected to have priority over the ABL Collateral, and (iii) to account for any
freight-in charges that could reasonably be expected to have priority over the
ABL Collateral.

“Eligible Concession Accounts” shall mean all of the Accounts (net of fees) of
the Loan Parties arising in the Ordinary Course of Business from arrangements
under which goods or services of third parties are sold or performed in the Loan
parties’ retail stores or e-commerce sites, which have been earned by
performance, that are not excluded as ineligible by virtue of one or more of the
criteria set forth below and are reflected in the most recent Borrowing Base
Certificate delivered by the Borrower Representative to Administrative Agent.
Eligible Concession Accounts shall not include any of the following Accounts:

(a) Any Account that does not arise from concession arrangements of such Loan
Party in the Ordinary Course of Business;

(b) Any Account (i) upon which such Loan Party’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or as
to which such Loan Party is not able to bring suit or otherwise enforce its
remedies against the Account Debtor through judicial process;

(c) Any Account to the extent that any credit or any defense, counterclaim,
setoff or dispute is asserted as to such Account;

(d) Any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account;

(e) Any Account with respect to which an invoice, reasonably acceptable to Agent
in form and substance, has not been sent to the applicable Account Debtor;

(f) Any Account that (i) is not owned by such Loan Party or (ii) is subject to
any right, claim, security interest or other interest of any other Person, other
than those (x) Liens expressly permitted under Section 6.02(b) or 6.02(ff) and
(y) Qualified Liens;

(g) Any Account that arises from a contract with any director, officer, other
employee or Affiliate of any Loan Party, or to any entity that has any common
officer with any Loan Party;

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) Any Account that is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless
Administrative Agent, in its sole discretion, has agreed to the contrary in
writing and such Loan Party, if necessary or desirable, has complied with
respect to such obligation with the Federal Assignment of Claims Act of 1940, or
any applicable state, county or municipal law restricting the assignment thereof
with respect to such obligation;

(i) Any Account to the extent a Loan Party is liable for goods sold or services
rendered by the applicable Account Debtor to such Loan Party or any Subsidiary
thereof but only to the extent of the potential offset;

(j) Any Account that is in default; provided, that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

(i) the Account is not paid within the earlier of: 60 days following its due
date or 90 days following its original invoice date; or

(ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(k) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

(l) Any Account that is the obligation of an Account Debtor if 50% or more of
all Accounts owing by that Account Debtor are ineligible under the other
criteria set forth in this definition;

(m) Any Account as to which Agent’s Lien thereon, on behalf of itself and the
other Secured Parties, is not a first priority perfected Lien;

(n) Any Account as to which any of the representations or warranties in the Loan
Documents are untrue;

(o) Any Account to the extent such Account is evidenced by a judgment,
Instrument or Chattel Paper; or

(p) Any Account that is payable in any currency other than Dollars.

“Eligible Credit Card Accounts” shall mean all of the Credit Card Receivables
(net of fees) of the Loan Parties that arise in the Ordinary Course of Business,
which have been earned by performance, that are not excluded as ineligible by
virtue of one or more of the criteria set forth below and reflected in the most
recent Borrowing Base Certificate delivered by the Borrower to Administrative
Agent. Eligible Credit Card Accounts shall not include any of the following
Credit Card Receivables:

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) Credit Card Receivables that have been outstanding for more than ten
(10) Business Days from the date of sale;

(b) Credit Card Receivables with respect to which a Loan Party does not have
good, valid and marketable title thereto, free and clear of any Lien (other than
those (i) Liens expressly permitted under Section 6.02 (b) and (ii) Qualified
Liens);

(c) Credit Card Receivables that are not subject to a first priority perfected
Lien in favor of Administrative Agent on behalf of the Secured Parties;

(d) Credit Card Receivables which are disputed, or with respect to which a
claim, counterclaim, offset or chargeback has been asserted, by the related
credit card processor (but only to the extent of such dispute, counterclaim,
offset or chargeback); or

(e) Credit Card Receivables which the credit card processor has the right under
certain circumstances to require the Loan Parties to repurchase such Accounts
from such credit card processor.

“Eligible In Transit Inventory” shall mean finished goods Inventory owned by a
Loan Party which is in transit to such Loan Party’s owned or leased location in
the contiguous United States from a location of a vendor with a freight carrier
or shipping company which is not an Affiliate of any Loan Party or the vendor
and which Inventory is not excluded as ineligible by virtue of one or more of
the criteria set forth below and reflected in the most recent Borrowing Base
Certificate delivered by the Borrower to Administrative Agent. Eligible In
Transit Inventory shall not include any of the following Inventory:

(a) Inventory (i) that has not been identified in a contract of sale between a
vendor and a Loan Party, and (ii) Inventory in respect of which such vendor has
or maintains rights to reclaim, divert the shipment of, reroute, repossess, stop
delivery of such Inventory (whether under applicable law or pursuant to
effective documents of title or otherwise unless (x) reserves reasonably
satisfactory to Administrative Agent have been established with respect thereto
or (y) a reasonably satisfactory waiver of such rights by vendor has been
delivered to Administrative Agent); or

(b) Inventory not otherwise deemed to be “Eligible Inventory” (other than
failure to comply with clauses (b) and (c) thereof).

“Eligible Inventory” shall mean, all of the Inventory owned by a Loan Party that
is not excluded as ineligible by virtue of one or more of the criteria set forth
below and reflected in the most recent Borrowing Base Certificate delivered by
the Borrower to Administrative Agent. Eligible Inventory shall not include any
of the following Inventory:

(a) Inventory that is not owned by such Loan Party free and clear of all Liens
and rights of any other Person (including the rights of a purchaser that has
made progress payments and the rights of a surety that has issued a bond to
assure such Loan Party’s performance with respect to that Inventory, except for
(x) those Liens expressly permitted under Section 6.02(b) and (y) Qualified
Liens;

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Inventory that is (i) not located on premises owned, leased or rented
(including warehouse storage space) by such Loan Party other than as set forth
in clause (c) below;

(c) Inventory that is in transit, except for (x) Inventory in transit from
(i) an owned or leased location of the Loan Parties to another owned or leased
location of the Loan Parties, or a franchisee of the Loan Parties, in the United
States or (ii) a location of the Loan Parties to another location of the Loan
Parties, in Canada, in each case, as to which Collateral Agent’s Liens have been
perfected at origin and destination and (y) Eligible In Transit Inventory;

(d) Inventory that is covered by a negotiable document of title, unless such
original document has been delivered to Administrative Agent with all necessary
endorsements, free and clear of all Liens except those in favor of
Administrative Agent and Lenders (other than those Liens expressly permitted
under Section 6.02(b)) and Qualified Liens);

(e) Inventory that is used (other than trade-ins and returns described in clause
(g) below) excess, obsolete, unsaleable, shopworn, seconds, samples, damaged,
unfit for sale, imperfects, or designed or held for destruction;

(f) Inventory that consists of display items or packing or shipping materials,
manufacturing supplies, raw materials, parts, subassemblies, work-in-process,
tooling, replacement parts (excluding from the foregoing, however, readily
saleable components) or other unfinished Inventory;

(g) Inventory that consists of goods which have been returned by the buyer
(other than trade-ins which are undamaged and fit for immediate sale in the
Ordinary Course of Business and other than returns that have been restocked and
can be resold as new);

(h) Inventory that is not of a type held for sale in the ordinary course of such
Loan Party’s business;

(i) Inventory that is not subject to a first priority lien in favor of Agent on
behalf of itself and Lenders;

(j) Inventory as to which any of the representations or warranties pertaining to
it set forth in the Loan Documents is untrue;

(k) [Reserved];

(l) Inventory that that consists of Hazardous Materials or goods that can be
transported or sold only with licenses that are not readily available;

(m) Inventory that is not covered by casualty insurance reasonably acceptable to
Agent; or

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(n) Inventory (i) subject to any licensing, trademark, trade name or copyright
agreements with any third parties which would require any consent of any third
party for the sale or disposition of that Inventory (which consent has not been
obtained), (ii) subject to the payment of any monies to any third party upon
such sale or disposition unless reserves reasonably satisfactory to Agent have
been established with respect thereto or (iii) which may not be sold without
violation or infringement of the intellectual property rights of third parties;
or

(o) Inventory located outside the United States, except for Eligible In Transit
Inventory.

“Eligible Royalty Accounts” shall mean all of the Accounts (net of fees) of the
Loan Parties arising in the Ordinary Course of Business from arrangements under
which third parties pay royalties, licensing fees or similar fees to a Loan
Party for the use of Intellectual Property or other proprietary rights of a Loan
Party, which have been earned by performance, that are not excluded as
ineligible by virtue of one or more of the criteria set forth below and are
reflected in the most recent Borrowing Base Certificate delivered by the
Borrower Representative to Administrative Agent. Eligible Royalty Accounts shall
not include any of the following Accounts:

(a) Any Account (i) upon which such Loan Party’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or as
to which such Loan Party is not able to bring suit or otherwise enforce its
remedies against the Account Debtor through judicial process;

(b) Any Account to the extent that any credit or any defense, counterclaim,
setoff or dispute is asserted as to such Account;

(c) Any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account;

(d) Any Account with respect to which an invoice, reasonably acceptable to Agent
in form and substance, has not been sent to the applicable Account Debtor;

(e) Any Account that (i) is not owned by such Loan Party or (ii) is subject to
any right, claim, security interest or other interest of any other Person, other
than those (x) Liens expressly permitted under Section 6.02(b) or 6.02(ff) and
(y) Qualified Liens;

(f) Any Account that arises from a contract with any director, officer, other
employee or Affiliate of any Loan Party, or to any entity that has any common
officer with any Loan Party;

(g) Any Account that is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless
Administrative Agent, in its sole discretion, has agreed to the contrary in
writing and such Loan Party, if necessary or desirable, has complied with
respect to such obligation with the Federal Assignment of Claims Act of 1940, or
any applicable state, county or municipal law restricting the assignment thereof
with respect to such obligation;

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) Any Account to the extent a Loan Party is liable for goods sold or services
rendered by the applicable Account Debtor to such Loan Party or any Subsidiary
thereof but only to the extent of the potential offset;

(i) Any Account that is in default; provided, that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

(i) the Account is not paid within the earlier of: 60 days following its due
date or 90 days following its original invoice date; or

(ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(j) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

(k) Any Account that is the obligation of an Account Debtor if 50% or more of
all Accounts owing by that Account Debtor are ineligible under the other
criteria set forth in this definition;

(l) Any Account as to which Agent’s Lien thereon, on behalf of itself and the
other Secured Parties, is not a first priority perfected Lien;

(m) Any Account as to which any of the representations or warranties in the Loan
Documents are untrue;

(n) Any Account to the extent such Account is evidenced by a judgment,
Instrument or Chattel Paper; or

(o) Any Account that is payable in any currency other than Dollars.

“Eligible Wholesale Accounts” shall mean all of the Accounts (net of fees) of
the Loan Parties arising in the Ordinary Course of Business from the sale of the
Loan Parties’ Inventory at wholesale to Persons (including franchisees of the
Loan Parties) who intend to resell such Inventory, which have been earned by
performance, that are not excluded as ineligible by virtue of one or more of the
criteria set forth below and are reflected in the most recent Borrowing Base
Certificate delivered by the Borrower Representative to Administrative Agent.
Eligible Wholesale Accounts shall not include any of the following Accounts:

(a) Any Account that does not arise from the sale of Inventory or the
performance of services by such Loan Party in the Ordinary Course of Business;

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Any Account (i) upon which such Loan Party’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which such Loan Party is not able to bring suit or otherwise enforce
its remedies against the Account Debtor through judicial process, or (iii) if
the Account represents a progress billing consisting of an invoice for goods
sold or used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to such Loan Party’s
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer;

(c) Any Account to the extent that any credit or any defense, counterclaim,
setoff or dispute is asserted as to such Account;

(d) Any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(e) Any Account with respect to which an invoice, reasonably acceptable to Agent
in form and substance, has not been sent to the applicable Account Debtor;

(f) Any Account that (i) is not owned by such Loan Party or (ii) is subject to
any right, claim, security interest or other interest of any other Person, other
than those (x) Liens expressly permitted under Section 6.02(b) and (y) Qualified
Liens;

(g) Any Account that arises from a sale to any director, officer, other employee
or Affiliate of any Loan Party, or to any entity that has any common officer
with any Loan Party;

(h) Any Account that is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless
Administrative Agent, in its sole discretion, has agreed to the contrary in
writing and such Loan Party, if necessary or desirable, has complied with
respect to such obligation with the Federal Assignment of Claims Act of 1940, or
any applicable state, county or municipal law restricting the assignment thereof
with respect to such obligation;

(i) Any Account that is the obligation of an Account Debtor located in a country
other than the United States or Canada unless payment thereof is assured by a
letter of credit assigned and delivered to Administrative Agent, satisfactory to
Administrative Agent as to form, amount and issuer;

(j) Any Account to the extent such Loan Party or any Subsidiary thereof is
liable for goods sold or services rendered by the applicable Account Debtor to
such Loan Party or any Subsidiary thereof but only to the extent of the
potential offset;

(k) Any Account that arises with respect to goods that are delivered on a
bill-and-hold, credit hold, cash-on-delivery basis or placed on consignment,
guaranteed sale or other terms by reason of which the payment by the Account
Debtor is or may be conditional;

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(l) Any Account that is in default; provided, that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

(i) the Account is not paid within the earlier of: 60 days following its due
date or 90 days following its original invoice date; or

(ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(m) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

(n) Any Account that is the obligation of an Account Debtor if 50% or more of
all Accounts owing by that Account Debtor are ineligible under the other
criteria set forth in this definition;

(o) Any Account as to which Agent’s Lien thereon, on behalf of itself and the
other Secured Parties, is not a first priority perfected Lien;

(p) Any Account as to which any of the representations or warranties in the Loan
Documents are untrue;

(q) Any Account to the extent such Account is evidenced by a judgment,
Instrument or Chattel Paper;

(r) Any Account that is payable in any currency other than Dollars; or

(s) Any Account that is a Credit Card Receivable, regardless of whether any such
Account is an Eligible Credit Card Account.

“Embargoed Person” shall mean (i) any country or territory that is the subject
of a sanctions program administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) or (ii) any party that (w) is publicly
identified on the most current list of “Specially Designated Nationals and
Blocked Persons” published by OFAC, (x) is a “designated national” pursuant to
OFAC’s Cuban Assets Control Regulations (31 C.F.R. 515.305), (y) resides, is
organized or chartered, or has a place of business in a country or territory
that is the subject of a sanctions program administered by OFAC or (z) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other requirement of law.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any regulations promulgated and the
rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(b) and (c) of the Code.

“ERISA Event” shall mean (a) any Reportable Event occurs or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) and, on and after the
effectiveness of Title I of the Pension Act, any failure by any Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan or Multiemployer Plan;
(e) the receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (f) the incurrence by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA (or, after the effectiveness of Title II of the Pension Act,
that it is in endangered or critical status, within the meaning of Section 305
of ERISA); (h) the conditions for imposition of a lien under Section 302(f) of
ERISA shall have been met with respect to any Plan; (i) on and after the

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

effectiveness of Title I of the Pension Act, a determination that any Plan is,
or is expected to be, in “at risk” status (as defined in Section 303(i)(4)(A) of
ERISA or Section 430(i)(4)(A) of the Code); or (j) the adoption of an amendment
to a Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any ABL Facility Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“European Term Loan Credit Agreement” shall mean that certain Credit Agreement,
dated as of August 12, 2016, by and among Claire’s (Gibraltar) Holdings Limited,
the Lenders party thereto and Credit Suisse AG as Administrative Agent
thereunder.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Availability” shall mean, at any time, the amount by which at any time
(a) the lesser of (i) the aggregate ABL Facility Commitments and (ii) the
Available Credit, exceeds (b) the ABL Facility Credit Exposure at such time.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Transaction Documents” shall mean the Offer to Exchange by Claire’s
Stores, Inc., CLSIP LLC, Claire’s (Gibraltar) Holdings Limited, dated August 12,
2016, and all documents related to the exchange contemplated therein, including,
without limitation, the Term Loan Credit Agreement in substantially the form
attached as Annex A-1 to such Offer to Exchange, the Newco Term Loan Credit
Agreement in substantially the form attached as Annex A-2 to such Offer to
Exchange, the Intellectual Property Agreement between CLSIP LLC and CBI
Distributing Corp. referred to therein, the Claire’s Gibraltar Term Loan Credit
Agreement in substantially the form attached as Annex A-3 to such Offer to
Exchange, together with all collateral agreements, intercreditor agreements and
other documents entered into in connection with any of the foregoing.

“Exchange Transaction Expenses” shall mean any fees or expenses incurred or paid
by the Fund, Holdings, the Borrower (or any direct or indirect parent of the
Borrower) or any of the Subsidiaries directly or indirectly in connection with
the Exchange Transactions, this Agreement and the other Loan Documents and the
Existing Revolving Credit Facility Documents (including expenses in connection
with Swap Agreements) and the transactions contemplated hereby and thereby
including, without limitation, payments which are accelerated or increased by
reason of the consummation of the Exchange Transactions.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Exchange Transactions” shall mean, collectively, the transactions that have or
will occur pursuant to the Exchange Transaction Documents.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party under any Loan Document, (a) any
income Taxes imposed on (or measured by) its net income (however denominated or
franchise Taxes imposed in lieu of net income Taxes) by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located or any other jurisdiction as a result of such recipient engaging in a
trade or business in such jurisdiction for tax purposes, (b) any branch profits
Tax or any similar Tax that is imposed by any jurisdiction described in clause
(a) above, (c) in the case of a Lender making a Loan, (x) except in the case of
a Lender that is an assignee pursuant to a request by the Borrower under
Section 2.19, any U.S. federal withholding Tax that is in effect and would apply
to amounts payable hereunder to such Lender at the time such Lender becomes a
party to such Loan (or designates a new lending office) except to the extent
that such Lender (or its assignor, if any) was entitled, immediately before the
designation of a new lending office (or assignment), to receive additional
amounts from a Loan Party with respect to any withholding Tax pursuant to
Section 2.17(a) or Section 2.17(c) or (y) any withholding Tax that is
attributable to such Lender’s failure to comply with Section 2.17(e) or
Section 2.17(f) with respect to such Loan, and (d) any U.S. federal withholding
Taxes imposed under FATCA.

“Existing European Revolving Credit Agreement” shall mean that certain
Multicurrency Revolving Facility Agreement, dated as of October 2, 2014, by and
among Claire’s Accessories UK Ltd, the Guarantors party thereto and HSBC Bank
PLC, as Lender (as amended, supplemented or otherwise modified on the date
hereof).

“Existing L/C Rebalancing Amount” shall mean, in connection with any Existing
L/C Revolving Rebalancing, the lesser of Excess Availability and the total face
amount of letters of credit outstanding under the Existing Revolving Credit
Agreement.

“Existing Letters of Credit” shall mean those Standby Letters of Credit issued
and outstanding under the Existing Revolving Credit Agreement as of the Closing
Date.

“Existing Revolver Administrative Agent” shall mean the Administrative Agent as
defined in the Existing Revolving Credit Agreement.

“Existing Revolver L/C Rebalancing” shall mean the deemed issuance of letters of
credit pursuant to Section 2.05(m).

“Existing Revolver Rebalancing Borrowing” shall mean a borrowing of Loans
pursuant to Section 2.03(b) the proceeds of which are required to make a
mandatory prepayment under the Existing Revolving Credit Agreement.

“Existing Revolving Credit Agreement” shall mean that certain Second Amended and
Restated Credit Agreement dated as of August 12, 2016 (as amended and in effect
from time to time) among Holdings, the Borrower, certain lenders party thereto
and Credit Suisse AG, as administrative agent for such lenders.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Existing Revolving Credit Facility Documents” shall mean the “Loan Documents”
as defined in the Existing Revolving Credit Agreement.

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder.

“Facility Fee” shall have the meaning assigned to such term in Section 2.12(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code) as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations
thereof.

“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day.

“Fees” shall mean the Facility Fees, the L/C Participation Fees and the Issuing
Bank Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller (or
the equivalents in the relevant jurisdictions) of such person.

“First Lien Intercreditor Agreement” shall mean the First Lien Intercreditor
Agreement dated as of March 2, 2012, as amended (as the same may be amended,
supplemented or otherwise modified from time to time), among the Collateral
Agent in its capacity as collateral agent under this Agreement and under the
Existing Revolving Credit Agreement, the Bank of New York Mellon Trust Company,
N.A., in its capacity as collateral agent and trustee under the Senior Secured
First Lien Indenture as Indenture Agent (as defined therein) thereunder, the
Grantors referred to therein and each additional agent from time to time
referred to therein.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

“Foreign Lender” shall mean any Lender that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary, in form

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and substance reasonably satisfactory to the Administrative Agent; provided,
that in no event shall more than 65% of the issued and outstanding voting Equity
Interests of such Foreign Subsidiary be pledged to secure Obligations of the
Borrower.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender with
respect to any Issuing Bank, such Defaulting Lender’s ABL Facility Percentage of
Revolving L/C Exposure with respect to Letters of Credit issued by such Issuing
Bank other than such Revolving L/C Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.

“Fund” shall mean, collectively, Apollo Management VI, L.P. and other affiliated
co-investment partnerships.

“Fund Affiliate” shall mean (i) each Affiliate of the Fund and (ii) any
individual who is a partner or employee of Apollo Management, L.P. or the Fund.

“Fund Termination Fee” shall have the meaning specified in Section 6.07(b)(xiv).

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligations, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part) or (v) as an account party in respect of any letter of credit,
bank guarantee or other letter of

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

guaranty issued to support such Indebtedness or other obligation, or (b) any
Lien on any assets of the guarantor securing any Indebtedness (or any existing
right, contingent or otherwise, of the holder of Indebtedness to be secured by
such a Lien) of any other person, whether or not such Indebtedness or other
obligation is assumed by the guarantor; provided, however, the term “Guarantee”
shall not include endorsements for deposit or collection in the ordinary course
of business or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted by this Agreement (other than such obligations with respect
to Indebtedness). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the Indebtedness in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such person is
required to perform thereunder) as determined by such person in good faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 2.5% of the Consolidated Total Assets or revenues
representing in excess of 2.5% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis for the applicable Test Period, and
(b) taken together with all Immaterial Subsidiaries as of the last day of the
fiscal quarter of the Borrower most recently ended, did not have assets with a
value in excess of 5.0% of Consolidated Total Assets or revenues representing in
excess of 5.0% of total revenues of the Borrower and the Subsidiaries on a
consolidated basis for the applicable Test Period. Each Immaterial Subsidiary as
of the Closing Date shall be set forth in Schedule 1.01D.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or title retention agreements
relating to property or assets purchased by such person, (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services, to the extent the same would be required to be shown as a long-term
liability on a balance sheet prepared in accordance with GAAP, (e) all Capital
Lease Obligations of such person, (f) all net payments that such person would
have to make in the event of an early termination, on the date Indebtedness of
such person is being determined, in respect of outstanding Swap Agreements,
(g) the principal component of all obligations, contingent or otherwise, of such
person as an account party in respect of letters of credit and bank guarantees,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances,

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) all Guarantees by such person of Indebtedness described in clauses (a) to
(h) above) and (j) the amount of all obligations of such person with respect to
the redemption, repayment or other repurchase of any Disqualified Stock
(excluding accrued dividends that have not increased the liquidation preference
of such Disqualified Stock); provided, that Indebtedness shall not include
(A) trade payables, accrued expenses and intercompany liabilities arising in the
ordinary course of business, (B) prepaid or deferred revenue arising in the
ordinary course of business, (C) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase prices of an
asset to satisfy unperformed obligations of the seller of such asset or
(D) earn-out obligations until such obligations become a liability on the
balance sheet of such person in accordance with GAAP. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such person in
respect thereof. To the extent not otherwise included, Indebtedness shall
include the amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on the Closing Date, and as may be
identified in writing to the Administrative Agent by the Borrower from time to
time thereafter in order to update such list with bona fide competitors of the
Borrower and its Subsidiaries, with the written consent of the Administrative
Agent, by delivery of a notice thereof to the Administrative Agent setting forth
such person or persons (or the person or persons previously identified to the
Administrative Agent that are to be no longer considered “Ineligible
Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Interest Election Request” shall mean a request by the Borrower to convert or
continue an ABL Facility Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense,
(b) capitalized interest of such person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Borrower or a
Subsidiary Loan Party. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received and
costs incurred by the Borrower and the Subsidiaries with respect to Swap
Agreements, and interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last Business Day of each March, June,
September and December.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
Lenders make interest periods of such length available), as the Borrower may
elect, or the date any Eurocurrency Borrowing is converted to an ABR Borrowing
in accordance with Section 2.07 or repaid or prepaid in accordance with
Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period. “Interpolated Rate” shall mean, in relation to the LIBO Rate
Loans for any Loan, the rate which results from interpolating on a linear basis
between: (a) the rate appearing on Reuters Screen LIBOR01 Page (or otherwise on
the Reuters screen) for the longest period (for which that rate is available)
which is less than the Interest Period and (b) the rate appearing on Reuters
Screen LIBOR01 Page (or otherwise on the Reuters screen) for the shortest period
(for which that rate is available) which exceeds the Interest Period, each as of
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period.

“Inventory” shall mean all of the “inventory” (as such term is defined in the
UCC or the PPSA) of the Credit Parties and their Subsidiaries, including, but
not limited to, all merchandise, raw materials, parts, supplies, work in process
and finished goods intended for sale, together with all the containers, packing,
packaging, shipping and similar materials related thereto, and including such
inventory as is temporarily out of a Loan Party or such Subsidiary’s custody or
possession, including inventory on the premises of others and items in transit.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“IP Sale and Lease Back Transaction” shall mean the transfer of intellectual
property by CBI Distributing Corp. to CLSIP LLC pursuant to the Intellectual
Property Agreement entered into as of the Closing Date.

“Issuing Bank” shall mean Credit Suisse and each other Issuing Bank designated
pursuant to Section 2.05(k), in each case in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Joinder Agreements” shall mean, collectively, (i) the Joinder to the First Lien
Intercreditor Agreement dated as of August 12, 2016, and (ii) the Joinder
Agreement to the Second Lien Intercreditor Agreement dated as of August 12,
2016.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04.

“lending office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05, including any Alternate Currency Letter of Credit.

“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.

“Letter of Credit Request” shall mean a request by the Borrower substantially in
the form of Exhibit C-3.

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an amount not to exceed $35 million (or the
equivalent thereof in an Alternate Currency).

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the greater of (a) zero, and (b) the rate per annum equal to
the London interbank offered rate as administered by ICE Benchmark
Administration Limited (“ICE LIBOR”), as published by Bloomberg (or other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided, that if such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the Interpolated Rate.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

“Loan Documents” shall mean this Agreement, the First Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement, the Letters of Credit, the
Security Documents and any Note issued under Section 2.09(e), and solely for the
purposes of Sections 4.02 and 7.01 hereof, the Fee Letter.

“Loan Document Obligations” shall mean (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to the Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under the ABL
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under the ABL Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to the ABL Credit Agreement and each of the other Loan Documents and (c) the due
and punctual payment and performance of all the obligations of each other Loan
Party under or pursuant to this Agreement and each of the other Loan Documents.

“Loan Parties” shall mean Holdings (prior to a Borrower Qualified IPO), the
Borrower and the Subsidiary Loan Parties.

“Loans” shall mean the ABL Facility Loans.

“Local Time” shall mean New York City time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of Holdings, the Borrower and the
Subsidiaries, as the case may be, on the Closing Date together with (x) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Holdings, as the case may be, was approved by a vote of a majority of the
directors of the Borrower or Holdings, as the case may be, then still in office
who were either directors on the Closing Date or whose election or nomination
was previously so approved and (y) executive officers and other management
personnel of Holdings, the Borrower and the Subsidiaries, as the case may be,
hired at a time when the directors on the Closing Date together with the
directors so approved constituted a majority of the directors of the Borrower or
Holdings, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and the Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Holdings, the Borrower or any Subsidiary in an
aggregate principal amount exceeding $30 million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Real Properties owned in fee by the
Borrower and each Subsidiary Loan Party that are set forth on Schedule 1.01B and
each additional Real Property encumbered by a Mortgage pursuant to Section 5.10.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each in form
reasonably satisfactory to the Administrative Agent), as amended, restated,
supplemented or otherwise modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Orderly Liquidation Value” shall mean, with respect to any Inventory, the
net appraised orderly liquidation value (expressed as a percentage) of such
Inventory (net of liquidation expenses, costs of sale, operating expenses and
retrieval and related costs), as determined by reference to the appraisal of the
Inventory prepared by Hilco Valuation Services, dated May 20, 2016.

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean (a) the Loan Document Obligations, (b) the due and
punctual payment and performance of all obligations of each Loan Party under
each Swap Agreement that (i) is in effect on the Closing Date with a
counterparty that is a Lender or an agent or an Affiliate of a Lender as of the
Closing Date or (ii) is entered into after the Closing Date with any
counterparty that is a Lender or an agent or an Affiliate of a Lender at the
time such Swap Agreement is entered into and (c) the due and punctual payment
and performance of all obligations of the Borrower and any of its Subsidiaries
in respect of overdrafts and related liabilities owed to a Lender or any of its
Affiliates (or any other Person designated by the Borrower as a provider of cash
management services and entitled to the benefit of this Agreement) and arising
from cash management services (including treasury, depository, overdraft, credit
or debit card, electronic funds transfer, ACH services and other cash management
arrangements).

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar Taxes arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents, and any and all interest, penalties and additions related thereto
(but not Excluded Taxes).

“Overadvance Amount” shall mean at any time the amount by which ABL Facility
Credit Exposure exceeds Available Credit.

“Parent Entity” shall mean any direct or indirect parent of Holdings.

“Participant” shall have the meaning assigned to such term in Section 9.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition in the ordinary
course of the Loan Parties’ business (including the acquisitions of stores,
leases for stores or other operating assets) of all or substantially all the
assets of, or all the Equity Interests (other than directors’ qualifying shares)
in, or merger, consolidation or amalgamation with, a person or division or line
of business of a person (or any subsequent investment made in a person, division

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or line of business previously acquired in a Permitted Business Acquisition), if
immediately after giving effect thereto: (i) no Event of Default shall have
occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with applicable laws;
(iii) any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness except for Indebtedness permitted by Section 6.01; (iv) to the
extent required by Section 5.10, any person acquired in such acquisition, if
acquired by the Borrower or a Domestic Subsidiary, shall be merged into the
Borrower or a Subsidiary Loan Party or become upon consummation of such
acquisition a Subsidiary Loan Party, and (v) the aggregate amount of such
acquisitions and investments made for cash consideration shall not exceed $5
million.

“Permitted Cure Securities” shall mean any Equity Interests of Holdings or a
Parent Entity issued pursuant to the Cure Right other than Disqualified Stock.

“Permitted Holder” shall mean each of (i) the Fund and the Fund Affiliates, and
(ii) the Management Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250.0
million and whose long term debt, or whose parent holding company’s long term
debt, is rated A by S&P or A by Moody’s;

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, or A 1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) money market funds that (i) comply with the criteria set forth in Rule 2a 7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million;

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Overadvance Amount” shall mean a permitted overadvance amount
determined by the Required Lenders from time to time in their sole discretion,
provided that the consent of no fewer than three (3) of the Lenders (with each
Lender and any such Lender’s Affiliates counting as a single Lender) shall be
required to approve any such determination.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided, that (A) recourse to the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary) and (B) the aggregate
Receivables Net Investment since the Closing Date shall not exceed $50 million
at any time outstanding.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), the weighted average life
to maturity of such Permitted Refinancing

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Indebtedness is greater than or equal to the shorter of (i) the weighted average
life to maturity of the Indebtedness being Refinanced and (ii) the weighted
average life to maturity that would result if all payments of principal on the
Indebtedness being Refinanced that were due on or after the date that is one
year following the ABL Facility Maturity Date were instead due on the date that
is one year following the ABL Facility Maturity Date, (c) if the Indebtedness
being Refinanced is subordinated in right of payment to the Obligations under
this Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced and (d) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced; provided further, that with respect to a Refinancing of (x) the
Senior Subordinated Notes or other Indebtedness permitted hereunder that is
subordinated, such Permitted Refinancing Indebtedness shall (i) be subordinated
to the guarantee by the Loan Parties of the Facilities, and (ii) be otherwise on
terms not materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being Refinanced.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (ii) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by
Holdings, the Borrower or any ERISA Affiliate, and (iii) in respect of which
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation, consolidation (or any similar transaction or
transactions not otherwise permitted under Section 6.04 or 6.05 that require a
waiver or consent of the Required Lenders and such waiver or consent has been
obtained), any dividend, distribution or other similar payment, any designation
of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary
Redesignation,

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and any restructurings of the business of the Borrower or any of the
Subsidiaries that the Borrower or any of the Subsidiaries has determined to make
and/or made and are expected to have a continuing impact and are factually
supportable, which would include cost savings resulting from head count
reduction, closure of facilities and similar operational and other cost savings,
which adjustments the Borrower determines are reasonable as set forth in a
certificate of a Financial Officer of the Borrower (the foregoing, together with
any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or
(x) in the case of restructurings determined to be made, will occur within
twelve months after the date of such certificate or (y) in the case of
determinations made pursuant to the definition of the term “Permitted Business
Acquisition” or pursuant to any other calculation of the Senior Secured Leverage
Ratio, occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Business Acquisition or
incurrence of Indebtedness or Liens or other relevant transaction is
consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted Business
Acquisition” or any other calculation of the Senior Secured Leverage Ratio,
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition or incurrence
of Indebtedness or Liens or other relevant transaction is consummated) shall be
deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period and (y) Interest Expense of such person attributable to
interest on any Indebtedness, for which pro forma effect is being given as
provided in preceding clause (x), bearing floating interest rates shall be
computed on a pro forma basis as if the rates that would have been in effect
during the period for which pro forma effect is being given had been actually in
effect during such periods and (iii) (A) any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, (i) for any fiscal period ending on or prior to the
second anniversary of any relevant pro forma event, adjustments to reflect
(1) operating expense reductions and other operating improvements, synergies or
cost savings reasonably expected to result from such relevant pro forma event
(including, to the extent applicable, the Exchange Transactions) and (2) all
adjustments of the type used in connection with the calculation of Adjusted
EBITDA as set forth in footnote 2 to the “Summary Historical Consolidated
Financial Information” under “Summary” in the Notes Offering Memorandum to the
extent such adjustments, without duplication, continue

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to be applicable. The Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Borrower setting forth such
demonstrable or additional operating expense reductions and other operating
improvements, synergies or cost savings and information and calculations
supporting them in reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Projections” shall mean the projections and any forward looking statements
(including statements with respect to booked business) of Holdings, the Borrower
and the Subsidiaries furnished to the Lenders or the Administrative Agent by or
on behalf of Holdings, the Borrower or any of the Subsidiaries prior to the
Closing Date.

“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of the
Borrower (a) that is a Delaware limited liability company that is treated as a
disregarded entity for U.S. federal income tax purposes, (b) the primary asset
of which consists of Equity Interests in either (i) one or more Foreign
Subsidiaries or (ii) one or more other Qualified CFC Holding Companies and
(c) has no outstanding Guarantee of Indebtedness of Holdings, the Borrower or
any Domestic Subsidiary.

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the Borrower, Holdings or any direct or indirect parent of Holdings
which generates cash proceeds of at least $50 million.

“Qualified Liens” shall mean those Liens expressly permitted by Sections 6.02(d)
or (e) (solely as such relate to (a) statutory landlord’s liens on Inventory
located on such leased premises of the Loan Parties or (b) possessory liens of a
carrier or warehouseman or similar possessory liens upon Inventory in the
possession of such carrier or warehouseman securing only the freight charges or
storage charges for the transportation or storage of such Inventory of the Loan
Parties) and 6.02(k)).

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, and
all improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

purchase of, or the making of loans secured by, Receivables Assets or interests
therein, as the same may be reduced from time to time by collections with
respect to such Receivables Assets or otherwise in accordance with the terms of
the Permitted Receivables Documents (but excluding any such collections used to
make payments of items included in clause (c) of the definition of Interest
Expense); provided, however, that if all or any part of such Receivables Net
Investment shall have been reduced by application of any distribution and
thereafter such distribution is rescinded or must otherwise be returned for any
reason, such Receivables Net Investment shall be increased by the amount of such
distribution, all as though such distribution had not been made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinanced Indebtedness” shall mean the Indebtedness described on
Schedule 1.01E.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan.

“Required Lenders” shall mean, at any time, Lenders (other than Defaulting
Lenders) having a majority in aggregate principal amount of the ABL Facility
Commitments of all Lenders (other than ABL Facility Commitments of Defaulting
Lenders) or, if the ABL Facility Commitments shall have terminated, having a
majority in aggregate principal amount of the ABL Facility Credit Exposure of
all Lenders (other than ABL Facility Credit Exposure of Defaulting Lenders).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

“Revaluation Date” shall mean, with respect to any Alternate Currency Letter of
Credit, each of the following: (i) each date of issuance of an Alternate
Currency Letter of Credit, (ii) each date of an amendment of any Alternate
Currency Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the Issuing Bank under any Alternate Currency Letter of Credit, and (iv) such
additional dates as the Administrative Agent or the Issuing Bank shall determine
or the Required Lenders shall require.

“Revolving Facility Commitments” shall have the meaning assigned to such term in
the Existing Revolver Credit Agreement.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time (calculated, in
the case of Alternate Currency Letters of Credit, based on the Dollar Equivalent
thereof) and (b) the aggregate principal amount of all L/C Disbursements that
have not yet been reimbursed at such time (calculated, in the case of Alternate
Currency Letters of Credit, based on the Dollar Equivalent thereof). The
Revolving L/C Exposure of any ABL Facility Lender at any time shall mean its ABL
Facility Percentage of the aggregate Revolving L/C Exposure at such time. For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the International Standard Practices,
International Chamber of Commerce No. 590, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn. Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided, that with respect to any Letter of Credit that, by its terms or
the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean the Second Lien Intercreditor
Agreement dated as of March 4, 2011 (as the same may be amended, supplemented or
otherwise modified from time to time) among the Collateral Agent, as a First
Lien Agent and each other First Lien Obligations Agent (as defined therein)
thereunder from time to time, the Bank of New York Mellon Trust Company, N.A.,
as a Second Priority Agent and each other Second Priority Agent (as defined
therein) from time to time party thereto, Holdings, the Borrower and each
Subsidiary of the Borrower referred to therein.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Foreign Pledge Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.

“Senior Secured Debt” at any date shall mean (i) the aggregate principal amount
of Consolidated Debt of the Borrower and the Subsidiaries outstanding at such
date that consists of, without duplication, (A) ABL Facility Credit Exposure,
(B) Indebtedness that in each case is then secured by a Lien (other than Liens
securing the Senior Secured Second Lien Notes and other Liens that are
subordinated to the Liens securing the Obligations (it being understood that
such Liens may be senior in priority to, or pari passu with, or junior in
priority to, Liens securing Indebtedness other than the Obligations) and
(C) Indebtedness of a Subsidiary that is not a Loan Party, less (ii) without
duplication, the sum of (x) Unrestricted Cash and Permitted Investments of the
Borrower and the Subsidiaries on such date plus (y) prior to a Borrower
Qualified IPO, the lesser of (A) the Unrestricted Cash and Permitted Investments
that would appear on an unconsolidated balance sheet of Holdings on such date
and (B) 25% of EBITDA for the relevant four quarter period used in calculating
the Total Net Secured Leverage Ratio.

“Senior Secured First Lien Note Documents” shall mean the Senior Secured First
Lien Notes and the Senior Secured First Lien Notes Indenture.

“Senior Secured First Lien Notes” shall mean the 9.00% Senior Secured First Lien
Notes due 2019 in an aggregate principal amount of up to $1,125 million and the
6.125% Senior Secured First Lien Notes due 2020 in a principal amount of up to
$210 million, in each case, issued by the Borrower pursuant to the Senior
Secured First Lien Notes Indenture and outstanding on the ABL Closing Date.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Senior Secured First Lien Notes Indenture” shall mean, collectively, the
Indenture dated as of February 28, 2012 and the Indenture dated March 15, 2013
under which the Borrower issued its Senior Secured First Lien Notes, in each
case, among the Borrower, certain of the Subsidiaries party thereto and the
trustee named therein from time to time, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements of this
Agreement.

“Senior Secured Second Lien Note Documents” shall mean the Senior Secured Second
Lien Notes and the Senior Secured Second Lien Notes Indenture.

“Senior Secured Second Lien Notes” shall mean up to $450 million aggregate
principal amount of the Borrower’s 8.875% Senior Secured Second Lien Notes due
2019 issued pursuant to the Senior Secured Second Lien Notes Indenture and
outstanding on the ABL Closing Date.

“Senior Secured Second Lien Notes Indenture” shall mean the Indenture dated as
of March 4, 2011 under which the Senior Secured Second Lien Notes were issued,
among the Borrower and certain of the Subsidiaries party thereto and the trustee
named therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

“Senior Subordinated Note Documents” shall mean the Senior Subordinated Notes
and the Senior Subordinated Notes Indenture.

“Senior Subordinated Notes” shall mean up to $85.2 million aggregate principal
amount of the Borrower’s 10.5% Senior Subordinated Notes due 2017 and up to
$183.556 10.50% PIK Senior Subordinated Notes due 2017, issued pursuant to the
Senior Subordinated Notes Indenture and outstanding on the Closing Date.

“Senior Subordinated Notes Indenture” shall mean the Indenture dated as of
May 29, 2007 under which the Senior Subordinated Notes were issued, among the
Borrower and certain of the Subsidiaries party thereto and the trustee named
therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

“Senior Unsecured Note Documents” shall mean the Senior Unsecured Notes and the
Senior Unsecured Notes Indenture.

“Senior Unsecured Notes” shall mean up to $320 million aggregate principal
amount of the Borrower’s 7.75% Senior Notes due 2020, issued pursuant to the
Senior Unsecured Notes Indenture and outstanding on the First Restatement
Effective Date.

“Senior Unsecured Notes Indenture” shall mean the Indenture dated as of May 14,
2013 under which the Senior Unsecured Notes were issued, among the Borrower and
certain of the Subsidiaries party thereto and the trustee named therein from
time to time, as amended, restated, supplemented or otherwise modified from time
to time in accordance with the requirements thereof and of this Agreement.

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with the Borrower or any of the
Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the event
the Borrower or any such Subsidiary becomes subject to a proceeding under the
U.S. Bankruptcy Code (or other insolvency law).

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent or the Issuing Bank, as applicable, to be the rate quoted by the person
acting in such capacity as the spot rate for the purchase by such person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date three Business Days prior to the
date as of which the foreign exchange computation is made (or on such other day
and time as may be mutually agreed by the Borrower and the Administrative Agent,
provided such date is not more than three Business Days prior to the date of
such computation) or if such rate cannot be computed as of such date such other
date as the Administrative Agent or the Issuing Bank shall reasonably determine
is appropriate under the circumstances; provided that the Administrative Agent
or the Issuing Bank may obtain such spot rate from another financial institution
designated by the Administrative Agent or the Issuing Bank if the person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency.

“Standby Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of Sections
3.09, 3.13, 3.15,

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.16, 5.03, 5.09 and 7.01(k), and the definition of Unrestricted Subsidiary
contained herein), an Unrestricted Subsidiary shall be deemed not to be a
Subsidiary of the Borrower or any of the Subsidiaries for purposes of this
Agreement.

“Subsidiary Loan Parties” shall mean (a) each Wholly Owned Domestic Subsidiary
of the Borrower on the Closing Date (other than a Wholly Owned Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary and other than those set
forth on Schedule 1.01F) and (b) each Wholly Owned Domestic Subsidiary of the
Borrower (other than a Wholly Owned Domestic Subsidiary that is a Subsidiary of
a Foreign Subsidiary) that becomes, or is required to become, a party to the
Collateral Agreement after the Closing Date.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any of the Subsidiaries shall be a Swap Agreement.

“Synthetic Lease Obligations” shall mean obligations of a Loan Party as
lessee/borrower under any transaction which is classified as an operating lease
under GAAP but as a financing for tax purposes.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest, penalties and additions related thereto.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

“Total Net Secured Leverage Ratio” shall mean, on any date, the ratio of
(a) Senior Secured Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided, that
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.

“Trade Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Trust Asset Account” shall mean assets dedicated to fund deferred compensation
amounts held within the Claire’s Stores, Inc. Amended and Restated Deferred
Compensation Trust, effective February 4, 2005, by and among Claire’s Stores,
Inc. and La Salle Bank National

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Association which serves as a funding medium for the Claire’s Stores, Inc.
Management Deferred Compensation Plan and the Claire’s Stores, Inc. 2005
Management Deferred Compensation Plan.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of the Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of the Subsidiaries; provided, that, solely
for purposes of clause (ii)(y)(A) of the definition of “Senior Secured Debt”,
“Unrestricted Cash” shall mean cash or cash equivalents of Holdings or any of
the Subsidiaries (other than the Borrower and its Subsidiaries) that would not
appear as “restricted” on a consolidated balance sheet of Holdings or any of the
Subsidiaries.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary identified on
Schedule 1.01F (each such Subsidiary shall automatically be an Unrestricted
Subsidiary hereunder, without regard to the other provisions set forth herein)
and (2) any Subsidiary designated by the Borrower as an Unrestricted Subsidiary
hereunder by written notice to the Administrative Agent; provided, that the
Borrower shall only be permitted to so designate a new Unrestricted Subsidiary
after the Closing Date and so long as (a) no Default or Event of Default has
occurred and is continuing or would result therefrom, (b) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Borrower or
any of the Subsidiaries) through Investments as permitted by, and in compliance
with, Section 6.04(j), and any prior or concurrent Investments in such
Subsidiary by the Borrower or any of the Subsidiaries shall be deemed to have
been made under Section 6.04(j), (c) without duplication of clause (b), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.04(j)
and (d) such Subsidiary shall have been designated an “unrestricted subsidiary”
(or otherwise not be subject to the covenants and defaults) under the Senior
Subordinated Notes Indenture, the Senior Unsecured Notes Indenture, the Senior
Secured First Lien Notes Indenture, the Senior Secured Second Lien Notes
Indenture and any other Indebtedness in excess of $100 million permitted to be
incurred hereunder and all Permitted Refinancing Indebtedness in respect of any
of the foregoing and all Disqualified Stock; provided, further, that at the time
of the initial Investment by the Borrower or any of the Subsidiaries in such
Subsidiary, the Borrower shall designate such entity as an Unrestricted
Subsidiary in a

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

written notice to the Administrative Agent. The Borrower may designate any
Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement (each,
a “Subsidiary Redesignation”); provided, further, that (i) such Unrestricted
Subsidiary, both before and after giving effect to such designation, shall be a
Wholly Owned Subsidiary of the Borrower, (ii) no Default or Event of Default has
occurred and is continuing or would result therefrom, (iii) all representations
and warranties contained herein and in the Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties have been made on and as of the date of such
Subsidiary Redesignation (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date and (v) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the
Borrower, certifying to the best of such officer’s knowledge, compliance with
the requirements of preceding clauses (i) through (iv), inclusive. Unrestricted
Subsidiaries shall not be subject to the affirmative or negative covenants, or,
except as specified in the definition of “Subsidiary,” Event of Default
provisions contained in this Agreement.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Wholly Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly Owned Subsidiary.

“Wholly Owned Foreign Subsidiary” of any person shall mean a Foreign Subsidiary
of such person that is a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

by the phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements hereof and thereof. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided, that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

Section 1.03. [Reserved].

Section 1.04. Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternate Currency Letters of Credit. Such Spot Rate shall become effective as
of such Revaluation Date and shall be the Spot Rate employed in converting any
amounts between the Dollars and each Alternate Currency until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent. No Default or Event of Default shall arise as a result of any limitation
or threshold set forth in U.S. Dollars in Article VI or paragraph (f) or (j) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those rates applicable on the first day of the fiscal quarter in
which such determination occurs or in respect of which such determination is
being made.

(b) Wherever in this Agreement in connection with an Alternate Currency Letter
of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, such amount shall be the Dollar Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternate Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent.

ARTICLE II

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make ABL Facility Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s ABL

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Facility Credit Exposure exceeding such Lender’s ABL Facility Commitment,
(ii) the ABL Facility Credit Exposure exceeding the lesser of (x) the total ABL
Facility Commitments and (y) the Available Credit, or (iii) the sum of (A) the
ABL Facility Credit Exposure and (B) the outstanding principal balance and any
letter of credit exposure under the Existing Revolving Credit Agreement
exceeding an aggregate amount of $75,000,000 at any time. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow ABL Facility Loans.

Section 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility; provided,
however, that ABL Facility Loans shall be made by the ABL Facility Lenders
ratably in accordance with their respective ABL Facility Percentages on the date
such Loans are made hereunder. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided, that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any ABR Loan or Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement
and such Lender shall not be entitled to any amounts payable under Section 2.15
or 2.17 solely in respect of increased costs resulting from such exercise and
existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR ABL Facility Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum; provided, that an ABR ABL Facility Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the ABL Facility
Commitments or that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e). Borrowings of more than one
Type and under more than one Facility may be outstanding at the same time;
provided, that there shall not at any time be more than a total of 5
Eurocurrency Borrowings outstanding under the ABL Facility.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the ABL
Facility Maturity Date.

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.03. Procedures for Borrowings.

(a) ABL Facility Borrowings. To request a ABL Facility Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (i) in the
case of a Eurocurrency Borrowing, not later than 12:00 p.m., Local Time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
an ABR Borrowing, not later than 12:00 noon, Local Time, one Business Day before
the date of the proposed Borrowing; provided, that any such notice of an ABR ABL
Facility Borrowing to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., Local
Time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of ABL Facility Loans;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

(b) Existing Revolver Rebalancing Borrowings. On the third Business Day after
delivery of the monthly Borrowing Base Certificate, if Excess Availability as
shown in such Borrowing Certificate exceeds $1,000,000, the Borrower shall be
deemed to have made a request for an Existing Revolver Rebalancing Borrowing,
which shall be an ABR Borrowing in the amount of the Excess Availability on such
date, or to the extent there are no loans outstanding under the Existing
Revolving Credit Agreement the procedures for an Existing Revolving L/C
Rebalancing set forth in Section 2.05(m) shall apply. The Administrative Agent
shall advise the Lenders of such deemed request and the amount of such Lender’s
Loan to be made as part of the Existing Revolver Rebalancing Borrowing. The
proceeds of each Existing Revolver Rebalancing Borrowing under this
Section 2.03(b) shall be directly paid to the administrative agent under the
Existing Revolving Credit Agreement for application to immediate repayment of
outstanding loans under the Existing Revolving Credit Agreement or, if there are
no loans outstanding under the Existing Revolving Credit Agreement, the
remaining Excess Availability shall be applied as provided in Section 2.05(m).
If no election as to the Type of ABL Facility Borrowing is specified, then the
requested ABL Facility Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, then
the

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04. [Reserved].

Section 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower,
for its own benefit or for the benefit of any Subsidiary, may request the
issuance of (x) trade letters of credit in support of trade obligations of the
Borrower and the Subsidiaries incurred in the ordinary course of business (such
letters of credit issued for such purposes, “Trade Letters of Credit”) and
(y) standby letters of credit issued for any other lawful purposes of the
Borrower and the Subsidiaries (other than to support the incurrence of
Indebtedness for borrowed money by the Borrower or any Subsidiary) (such letters
of credit issued for such purposes, “Standby Letters of Credit”) for its own
account or for the account of any Subsidiary in a form reasonably acceptable to
the applicable Issuing Bank, at any time and from time to time during the
Availability Period and prior to the date that is 5 Business Days prior to the
ABL Facility Maturity Date. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. Unless
otherwise expressly agreed by the Issuing Bank and the Borrower, when a Letter
of Credit is issued (including any such agreement applicable to an Existing
Letter of Credit), (i) the rules of the International Standby Practices shall
apply to each Standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
Trade Letter of Credit. “Letters of Credit” shall include Trade Letters of
Credit and Standby Letters of Credit; provided that Credit Suisse shall be under
no obligation to issue Trade Letters of Credit. Each of the Existing Letters of
Credit shall be deemed to be Letters of Credit issued under this Agreement on
the Closing Date.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (three Business Days in advance of the
requested date of issuance, amendment or extension or such shorter period as the
Administrative Agent and the Issuing Bank in their sole discretion may agree) a
Letter of Credit Request, or identifying the Letter of Credit to be amended or
extended, and specifying the date of issuance, amendment or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount and currency
(which may be Dollars or an Alternate Currency) of such Letter of Credit, the
name and address of the beneficiary thereof, whether such Letter of Credit
constitutes a Standby Letter of Credit or a Trade Letter of Credit, and such
other information as shall be

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

necessary to issue, amend or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended or extended
only if (and upon issuance, amendment or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment or extension (i) the Revolving L/C Exposure shall not
exceed the Letter of Credit Sublimit, (ii) the ABL Facility Credit Exposure
shall not exceed the lesser of (x) the total ABL Facility Commitments and
(y) the Available Credit and (iii) no Alternate Currency Letter of Credit shall
be issued if, after giving effect thereto, the aggregate amount of L/C Exposure
with respect to all Alternate Currency Letters of Credit would exceed $30
million.

(c) Expiration Date. Each Standby Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year (unless otherwise
agreed upon by the Administrative Agent and the relevant Issuing Bank in their
sole discretion) after the date of the issuance of such Standby Letter of Credit
(or, in the case of any renewal or extension thereof, one year (unless otherwise
agreed upon by the Administrative Agent and the relevant Issuing Bank in their
sole discretion) after such renewal or extension) and (ii) the date that is five
Business Days prior to the ABL Facility Maturity Date; provided, that any
Standby Letter of Credit with one year tenor may provide for automatic extension
thereof for additional one year periods (which, in no event, shall extend beyond
the date referred to in clause (ii) of this paragraph (c)) so long as such
Standby Letter of Credit permits the Issuing Bank to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Standby Letter of Credit) by giving prior notice to the beneficiary
thereof within a time period during such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued; provided, further, that if
the Issuing Bank and the Administrative Agent each consent in their sole
discretion, the expiration date on any Standby Letter of Credit may extend
beyond the date referred to in clause (ii) above, provided, that (x) if any such
Standby Letter of Credit is outstanding or is issued after the date that is 30
days prior to the ABL Facility Maturity Date the Borrower shall provide cash
collateral pursuant to documentation reasonably satisfactory to the
Administrative Agent and the relevant Issuing Bank in an amount equal to 105% of
the face amount of each such Standby Letter of Credit or provide a back-to-back
letter of credit, in form and substance and from an issuing bank satisfactory to
the relevant Issuing Bank on or prior to the date that is 30 days prior to the
ABL Facility Maturity Date or, if later, such date of issuance and (y) each
Revolving Lender’s participation in any undrawn Letter of Credit that is
outstanding on the ABL Facility Maturity Date shall terminate on the ABL
Facility Maturity Date. Each Trade Letter of Credit shall expire on the earlier
of (x) 180 days after such Trade Letter of Credit’s date of issuance or (y) the
date that is five Business Days prior to the ABL Facility Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the ABL Facility Lenders, such
Issuing Bank hereby grants to each ABL Facility Lender, and each ABL Facility
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such ABL Facility Lender’s ABL Facility Percentage of the
aggregate amount available to be drawn under such Letter of Credit (calculated,
in the case of Alternate Currency Letters of Credit, based on the Dollar
Equivalent thereof). In consideration and in furtherance of the foregoing, each
ABL Facility Lender hereby

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, in Dollars, such ABL Facility
Lender’s ABL Facility Percentage of each L/C Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason (calculated, in the case of any Alternate Currency
Letter of Credit, based on the Dollar Equivalent thereof). Each ABL Facility
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or Event of Default or reduction or
termination of the Commitments or the fact that, as a result of changes in
currency exchange rates, such ABL Facility Lender’s ABL Facility Credit Exposure
at any time might exceed its ABL Facility Commitment at such time and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount in Dollars
equal to such L/C Disbursement (or, in the case of an Alternate Currency Letter
of Credit, the Dollar Equivalent thereof) not later than 2:00 p.m., Local Time,
on the next Business Day after the Borrower receives notice under paragraph
(g) of this Section of such L/C Disbursement, together with accrued interest
thereon from the date of such L/C Disbursement at the rate applicable to ABR
Loans; provided, that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR ABL Facility Borrowing in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR ABL Facility Borrowing. If the
Borrower fails to reimburse any L/C Disbursement when due, then the
Administrative Agent shall promptly notify the applicable Issuing Bank and each
other ABL Facility Lender of the applicable L/C Disbursement, the payment then
due from the Borrower in respect thereof and, in the case of a ABL Facility
Lender, such Lender’s ABL Facility Percentage thereof. Promptly following
receipt of such notice, each ABL Facility Lender shall pay to the Administrative
Agent in Dollars its ABL Facility Percentage of the payment then due from the
Borrower in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the ABL Facility Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the ABL Facility Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that ABL Facility Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear. Any payment made by a ABL Facility
Lender pursuant to this paragraph to reimburse an Issuing Bank for any L/C
Disbursement (other than the funding of an ABR Revolving Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such L/C Disbursement.

(f) Obligations Absolute. The obligation of the Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the applicable Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank, or any of the circumstances referred to in clauses (i),
(ii) or (iii) of the first sentence; provided, that the foregoing shall not be
construed to excuse the applicable Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are determined by a decision of a
court of competent jurisdiction to have been caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the applicable Issuing Bank, such Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of any such demand for payment under a Letter of Credit and whether
such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided, that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and/or the
ABL Facility Lenders with respect to any such L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrower

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reimburses such L/C Disbursement, at the rate per annum then applicable to ABR
Revolving Loans; provided, that, if such L/C Disbursement is not reimbursed by
the Borrower when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any ABL Facility Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such ABL Facility Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the third Business Day, in each case, following the date on which the
Borrower receives notice from the Administrative Agent (or, if the maturity of
the Loans has been accelerated, the Required Lenders) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with or at the direction of the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash in
Dollars equal to the Revolving L/C Exposure as of such date plus any accrued and
unpaid interest thereon; provided, that upon the occurrence of any Event of
Default with respect to the Borrower described in clause (h) or (i) of
Section 7.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind. Each such deposit pursuant
to this paragraph shall be held by the Collateral Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of (i) for so long as an Event of Default shall
be continuing, the Administrative Agent and (ii) at any other time, the
Borrower, in each case, in Permitted Investments and at the risk and expense of
the Borrower, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Bank for L/C Disbursements for which such Issuing Bank has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the Revolving L/C Exposure at such
time or, if

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the maturity of the Loans has been accelerated (but subject to the consent of
the Required Lenders), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate any Lender (in addition to Credit Suisse)
that may agree (in its sole discretion) to act in such capacity and is
reasonably satisfactory to the Administrative Agent as an Issuing Bank. Each
such additional Issuing Bank shall execute a counterpart of this Agreement upon
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall thereafter be an Issuing Bank hereunder for all
purposes. The Borrower can, in its sole discretion, request the issuance of a
Letter of Credit from any Issuing Bank.

(l) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and the Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
the Issuing Bank that such issuance, amendment or extension would not be in
conformity with the requirements of this Agreement, (B) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date of such L/C
Disbursement and the amount of such L/C Disbursement and (C) on any other
Business Day, such other information with respect to the outstanding Letters of
Credit issued by such Issuing Bank as the Administrative Agent shall reasonably
request, including but not limited to prompt verification of such information as
may be requested by the Administrative Agent. Upon request from time to time by
any Lender, the Administrative Agent shall provide information with respect to
the current amount of Letters of Credit outstanding.

(m) Existing Revolver L/C Rebalancing. On the third Business Day after delivery
of the monthly Borrowing Base Certificate, if, after giving effect to any
Existing Revolver Rebalancing Borrowing under Section 2.03(b), Excess
Availability remains, the Borrower shall be deemed to have made a request for an
Existing Revolver L/C Rebalancing. The Administrative Agent shall advise the
Lenders of such deemed request and any Existing Revolver L/C Rebalancing shall
not require any further action other than the notice by the Administrative Agent
to the Issuer and Existing Revolver Administrative Agent of such Existing
Revolver L/C Rebalancing. Letters of credit formerly outstanding under the
Existing Revolving Credit Agreement shall to the extent of such Existing L/C
Rebalancing Amount be Letters of Credit hereunder and shall to such extent no
longer be Existing Letters of Credit.

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Local Time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower as specified in the
Borrowing Request; provided, that ABR Revolving Loans made to finance the
reimbursement of an L/C Disbursement and reimbursements as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
Federal Funds Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans at such time. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit D and signed by the Borrower.

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(b) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(c) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the ABL Facility Commitments shall terminate
on the ABL Facility Maturity Date.

(b) The Borrower may at any time after termination of the Existing Revolving
Credit Agreement and commitments thereunder and repayment of all obligations
thereunder, terminate, or from time to time reduce, the ABL Facility
Commitments; provided, that (i) each reduction of the ABL Facility Commitments
shall be in an amount that is an integral multiple of $1.0 million and not less
than $5.0 million (or, if less, the remaining amount of the ABL Facility

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Commitments) and (ii) the Borrower shall not terminate or reduce the ABL
Facility Commitments if, after giving effect to any concurrent prepayment of the
ABL Facility Loans in accordance with Section 2.11, the ABL Facility Credit
Exposure would exceed the total ABL Facility Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the ABL Facility Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the ABL Facility Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

Section 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each ABL Facility Lender the then unpaid principal
amount of each ABL Facility Loan to the Borrower on the ABL Facility Maturity
Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof. ABL Rebalancing Borrowings, ABL Revolving L/C Rebalancings,
Existing Revolver Rebalancing Borrowings, and Existing Revolver L/C Rebalancings
may be effected by the Administrative Agent by recording in the accounts without
the necessity of any funding (or any action in respect of a Letter of Credit) by
such Lender to the extent that such Lender, by virtue of its holdings or
participations in the Existing Revolving Credit Agreement and this Agreement,
would result in such Lender receiving an equal amount of the proceeds of such
Loan as such Lender would have otherwise funded or an equal participation in
such Letter of Credit.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

Section 2.10. Repayment of ABL Facility Loans.

(a) [Reserved].

(b) To the extent not previously paid, outstanding ABL Facility Loans shall be
due and payable on the ABL Facility Maturity Date.

(c) [Reserved].

(d) Prior to any repayment of any ABL Facility Loans, the Borrower shall select
the Borrowing or Borrowings under the ABL Facility to be repaid and shall notify
the Administrative Agent by telephone (confirmed by telecopy) of such selection
not later than 1:00 p.m., Local Time, (i) in the case of an ABR Borrowing, one
Business Day before the scheduled date of such repayment and (ii) in the case of
a Eurocurrency Borrowing, three Business Days before the scheduled date of such
repayment. Each repayment of a Borrowing in the case of the ABL Facility shall
be applied to the ABL Facility Loans included in the repaid Borrowing such that
each ABL Facility Lender receives its ratable share of such repayment (based
upon the respective ABL Facility Credit Exposures of the ABL Facility Lenders at
the time of such repayment). Repayments of Eurocurrency Borrowings shall be
accompanied by accrued interest on the amount repaid.

Section 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (but subject to
Section 2.16), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior notice in accordance with Section 2.10(d),
which notice shall be irrevocable except to the extent conditioned on a
refinancing of all or any portion of the Facilities.

(b) If at any time an Overadvance Amount exists, the Borrower shall promptly,
and in any event within five (5) Business Days, (i) first notify the agent under
the Existing Revolving Credit Agreement of an Existing Revolving L/C Rebalancing
to deem an amount of Letters of Credit outstanding hereunder to be letters of
credit outstanding under the Revolving Credit Agreement in an amount equal to
the L/C Rebalancing Amount, and (ii) then,

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to the extent of any remaining Overadvance Amount after the Existing Revolving
L/C Rebalancing provided for in clause (i), prepay ABL Facility Borrowings in an
aggregate amount equal to such Overadvance Amount.

(c) If at any time the sum of the ABL Facility Credit Exposure and the
outstanding principal balance and any letter of credit exposure under the
Existing Revolving Credit Agreement exceeding an aggregate amount of $75,000,000
at any time, the Borrower shall (i) first prepay the outstanding principal
balance of the Existing Revolving Credit Facility to the extent of such excess
or the amount of such outstanding principal balance, and (ii) then immediately
prepay ABL Facility Borrowings to eliminate any remaining excess.

(d) In the event and on such occasion that the total ABL Facility Credit
Exposure exceeds the total ABL Facility Commitments, the Borrower shall prepay
ABL Facility Borrowings (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess.

(e) In the event and on such occasion as the Revolving L/C Exposure exceeds the
Letter of Credit Sublimit, the Borrower shall deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.05(j) in an amount
equal to such excess.

(f) [Reserved].

(g) If as a result of changes in currency exchange rates, on any Revaluation
Date, (i) the total ABL Facility Credit Exposure exceeds the lesser of (x) the
total ABL Facility Commitments and (y) the Available Credit, (ii) the Revolving
L/C Exposure exceeds the Letter of Credit Sublimit or (iii) the Revolving L/C
Exposure with respect to all Alternate Currency Letters of Credit exceeds $35
million, the Borrower shall within 5 days of such Revaluation Date (A) prepay
ABL Facility Borrowings or (B) deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j), in an aggregate amount such
that the applicable exposure does not exceed the applicable commitment, sublimit
or amount set forth above.

Section 2.12. Fees.

(a) The Borrower agrees to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, on the last Business Day of each
March, June, September and December and on the date on which the ABL Facility
Commitments of all the Lenders shall be terminated as provided herein and
thereafter on demand, a facility fee (a “Facility Fee”) on the daily amount of
the difference between (x) $75,000,000 minus (y) the aggregate of the ABL
Facility Credit Exposure and the outstanding principal balance of loans and
outstanding letter of credit exposure under the Existing Revolving Credit
Agreement for the preceding quarter (or other period commencing with the Closing
Date or ending with the date on which the last of the Commitments of such Lender
shall be terminated and such Lender’s Revolving Facility Credit Exposure has
been reduced to zero) at a rate equal to the Applicable Facility Fee; provided,
that the Facility Fee for any period shall be reduced by the amount of any
facility fee payable under the Existing Revolving Credit Agreement. All Facility
Fees shall be

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

computed on the basis of the actual number of days elapsed in a year of 360
days. The Facility Fee due to each Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the date on which the last of the
Commitments of such Lender shall be terminated as provided herein.

(b) The Borrower from time to time agrees to pay (i) to each ABL Facility Lender
(other than any Defaulting Lender), through the Administrative Agent, on the
last Business Day of each March, June, September and December and on the date on
which the ABL Facility Commitments of all the Lenders shall be terminated as
provided herein, a fee (an “L/C Participation Fee”) on such Lender’s ABL
Facility Percentage of the daily aggregate Revolving L/C Exposure (excluding the
portion thereof attributable to unreimbursed L/C Disbursements), during the
preceding quarter (or shorter period commencing with the Closing Date or ending
with the ABL Facility Maturity Date or the date on which the ABL Facility
Commitments shall be terminated) at the rate per annum equal to the Applicable
Margin for Eurocurrency Borrowings effective for each day in such period, it
being agreed that, notwithstanding anything to the contrary in Section 1.04, in
calculating the Dollar Equivalent amount of Alternate Currency Letters of
Credit, the Administrative Agent may elect to employ the Spot Rate determined on
the date such L/C Participation Fees are determined retroactively to each day
for which such L/C Participation Fee is calculated and (ii) to each Issuing
Bank, for its own account (x) on the last Business Day of each March, June,
September and December and the date on which the ABL Facility Commitments of all
the Lenders shall be terminated as provided herein, a fronting fee in respect of
each Letter of Credit issued by such Issuing Bank for the period from and
including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit, computed at a rate equal to 1/4 of 1% per
annum of the daily stated amount of such Letter of Credit), plus (y) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing fees and charges (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees that are payable in Dollars on a per
annum basis shall be computed on the basis of the actual number of days elapsed
in a year of 360 days.

(c) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the ABR plus
the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Automatically and for so long as any Event of Default shall have occurred
and be continuing under Section 7.01(b), (c), (h) or (i) or at the election upon
notice of the Administrative Agent or Required Lenders for so long as any other
Event of Default shall have

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

occurred and be continuing, (i) any Loan shall bear interest at a rate per annum
equal to 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount
(including, but not limited to, fees to be paid under the Loan Documents), such
amount shall bear interest at a rate per annum equal to 2% plus the rate
applicable to Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) in the case of ABL Facility Loans,
upon termination of the ABL Facility Commitments; provided, that (x) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(y) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (z) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable ABR, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders under the ABL
Facility that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank;

(ii) subject any Lender or Issuing Bank to any additional Taxes (other than
(A) Indemnified Taxes and Other Taxes indemnified under Section 2.17 and
(B) Excluded Taxes); or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital and
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower shall pay
to such Lender or such Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided, that the Borrower shall not be required
to compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in dollars of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except where required by applicable law. If any applicable
withholding agent shall be required by applicable law to deduct any Taxes from
such payments, then (i) to the extent the deduction is an account of Indemnified
Taxes or Other Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.17) the
Administrative Agent, any Lender or any Issuing Bank, as applicable, receives an
amount equal to the sum it

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

would have received had no such deductions been made, (ii) the applicable
withholding agent shall make such deductions and (iii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes payable by the Administrative Agent, such Lender
or such Issuing Bank, as applicable, on or with respect to any payment by or on
account of any obligation of such Loan Party under any Loan Document and any
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.17) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to such Loan Party by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf, on behalf of another
Agent or on behalf of a Lender or an Issuing Bank, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax or backup withholding Tax with respect to payments under any Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), to the
extent such Lender is legally eligible to do so, at the time or times prescribed
by applicable law, such properly completed and executed documentation prescribed
by applicable law, or as may reasonably be requested by the Borrower or the
Administrative Agent to permit such payments to be made without such withholding
tax or at a reduced rate. In addition, each Lender shall deliver such forms, if
legally eligible to deliver such forms, promptly upon the obsolescence,
expiration or invalidity of any form previously delivered by such Foreign
Lender. Each Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate (or any other form of
certification adopted by the United States of America or other taxing
authorities for such purpose).

(f) Without limiting the generality of Section 2.17(e) above:

(A) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which such Foreign Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent or as otherwise required by applicable
law), two executed originals, of whichever of the

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

following is applicable: (i) duly completed Internal Revenue Service Form W-8BEN
or W-8BENE, as applicable (or any subsequent versions thereof or successors
thereto), claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party, (ii) duly completed Internal Revenue
Service Form W-8ECI (or any subsequent versions thereof or successors thereto),
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 871(h) or 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of section 871(h)(3)
or 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BENE, as
applicable (or any subsequent versions thereof or successors thereto), (iv) to
the extent a Foreign Lender is not the beneficial owner, duly completed Internal
Revenue Service Form W-8IMY, together with forms and certificates described in
clauses (i) through (iii) above (and additional Form W-8IMYs) as may be
required, provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the benefits of
the exemption for portfolio interest, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F on behalf of each
such direct and indirect partner, or (v) any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in United States
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made.

(B) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(C) Each Lender that is not a Foreign Lender shall deliver to the Borrower and
the Administrative Agent two executed originals of Internal Revenue Service Form
W 9 (or any subsequent versions thereof or successors thereto) on or before the
date such Lender becomes a party and upon the expiration of any form previously
delivered by such Lender.

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(D) Notwithstanding any other provision of this Section 2.17, a Lender shall not
be required to deliver any form pursuant to this paragraph that such Lender is
not legally eligible to deliver.

(g) If the Administrative Agent, Issuing Bank, or Lender has received a refund
(in cash or as an offset against other Taxes payable) of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out of pocket expenses of the
Administrative Agent, such Issuing Bank or such Lender (including any Taxes
imposed with respect to such refund) as is determined by the Administrative
Agent, such Issuing Bank or Lender in good faith and in its sole discretion, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Loan Party, upon the
request of the Administrative Agent, such Issuing Bank or Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Issuing Bank or such
Lender in the event the Administrative Agent, such Issuing Bank or such Lender
is required to repay such refund to such Governmental Authority. This
Section 2.17 shall not be construed to require the Administrative Agent, any
Issuing Bank or any Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems in good faith to be
confidential) to the Loan Parties or any other person.

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Section 2.15, 2.16, or 2.17,
or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.05 shall be made directly to the persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, then unless otherwise provided with respect to such payment, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under the Loan Documents shall be
made in Dollars. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrower
hereunder, such funds shall be applied pursuant to Section 5.02 of the
Collateral Agreement.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its ABL Facility Loans or participations in L/C Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
ABL Facility Loans and participations in L/C Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in ABL Facility Loans and participations in L/C Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective ABL Facility Loans and
participations in L/C Disbursements; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph (c) shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b) or 2.18(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

Section 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender with respect to Indemnified Taxes
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender with respect to Indemnified Taxes
pursuant to Section 2.17, or is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement and the Existing
Revolving Credit Agreement to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided, that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if in respect of any ABL Facility Commitment or
ABL Facility Loan and the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made with respect to
Indemnified Taxes pursuant to Section 2.17, such assignment will result in a
reduction in such compensation or payments. Nothing in this Section 2.19 shall
be deemed to prejudice any rights that the Borrower may have against any Lender
that is a Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(B)) to replace such Non

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Consenting Lender by deeming such Non Consenting Lender to have assigned its
Loans, and its Commitments hereunder and under the Existing Revolving Credit
Agreement to one or more assignees reasonably acceptable to the Administrative
Agent and the Issuing Bank; provided, that: (a) all Obligations of the Borrower
owing to such Non Consenting Lender being replaced shall be paid in full to such
Non Consenting Lender concurrently with such assignment and (b) the replacement
Lender shall purchase the foregoing by paying to such Non Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon. No action by or consent of the Non-Consenting Lender shall be necessary
in connection with such assignment, which shall be immediately and automatically
effective upon payment of such purchase price. In connection with any such
assignment the Borrower, Administrative Agent, such Non Consenting Lender and
the replacement Lender shall otherwise comply with Section 9.04; provided, that
if such Non-Consenting Lender does not comply with Section 9.04 within three
Business Days after Borrower’s request, compliance with Section 9.04 shall not
be required to effect such assignment.

Section 2.20. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), either
convert all Eurocurrency Borrowings of such Lender to ABR Borrowings without
reference to clause (c) of the ABR definition, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

Section 2.21. Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

pro rata basis of any amounts owing by such Defaulting Lender to any Issuing
Bank hereunder, third, to cash collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender in a manner consistent with
Section 2.05(j) except that such cash collateral shall only be held in respect
of the Fronting Exposure with respect to such Defaulting Lender, fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in a manner
consistent with Section 2.05(j) except that such cash collateral shall only be
held in respect of the Fronting Exposure with respect to such Defaulting Lender,
sixth, to the payment of any amounts owing to the Lenders or the Issuing Banks
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Banks against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement, and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section 2.21
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Facility Fee on the unutilized portion of its ABL Facility Commitment for any
period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided cash collateral.

(C) With respect to any Facility Fee or L/C Participation Fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Lender that is not a Defaulting Lender (a “Non-Defaulting
Lender”) that portion of any such fee otherwise payable to such Defaulting
Lender with respect to such Defaulting Lender’s participation in Letters of
Credit that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each Issuing Bank the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata Commitments (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.01 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time) and (y) such reallocation does not cause
the aggregate ABL Facility Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s ABL Facility Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, cash collateralize the
Issuing Banks’ Fronting Exposure in a manner consistent with the procedures set
forth in Section 2.05(j) except that such cash collateral shall only be held in
respect of such Fronting Exposure.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding ABL Facility Loans of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with their ABL Facility Commitments (without giving
effect to Section 2.21(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that, no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Banks shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
with respect to such Defaulting Lender after giving effect thereto.

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE III

REPRESENTATIONS AND WARRANTIES

On the date of each Credit Event as provided in Section 4.01, the Borrower
represents and warrants to each of the Lenders that (as of the date of such
Credit Event, which shall, in the case of a Credit Event on the Closing Date be
deemed to be after the effectiveness of the Exchange Transactions):

Section 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings (prior to a Borrower Qualified IPO), the Borrower and each of the
Material Subsidiaries (a) is a partnership, limited liability company or
corporation duly organized, validly existing and in good standing (or in any
foreign jurisdiction where an equivalent status exists, enjoys the equivalent
status under the laws of such foreign jurisdiction of organization outside of
the United States) under the laws of the jurisdiction of its organization,
(b) has all requisite power and authority to own its property and assets and to
carry on its business as now conducted, (c) is qualified to do business in each
jurisdiction where such qualification is required, except where the failure so
to qualify would not reasonably be expected to have a Material Adverse Effect,
and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow and otherwise obtain credit hereunder.

Section 3.02. Authorization. The execution, delivery and performance by Holdings
(prior to a Borrower Qualified IPO), the Borrower and each of the Subsidiary
Loan Parties of each of the Loan Documents to which it is a party, and the
borrowings hereunder (a) have been duly authorized by all corporate,
stockholder, partnership or limited liability company action required to be
obtained by Holdings, the Borrower and such Subsidiary Loan Parties and (b) will
not (i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by laws of Holdings, the Borrower or any such Subsidiary Loan Party, (B) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which
Holdings, the Borrower or any such Subsidiary Loan Party is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings (prior to a Borrower Qualified IPO), the
Borrower or any such Subsidiary Loan Party, other than the Liens created by the
Loan Documents and Permitted Liens.

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing and (iv) except to the extent set forth
in the applicable Foreign Pledge Agreements, any foreign laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries.

Section 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with this Agreement, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
the Administrative Agent or any Lender of its rights under the Loan Documents or
the remedies in respect of the Collateral, except for (a) the filing of Uniform
Commercial Code financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office and comparable
offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordation of the Mortgages, (d) filings and investigation
or remediation activities which may be required under Environmental Laws,
(e) such as have been made or obtained and are in full force and effect,
(f) such actions, consents and approvals the failure of which to be obtained or
made would not reasonably be expected to have a Material Adverse Effect and
(g) filings or other actions listed on Schedule 3.04.

Section 3.05. Financial Statements. As of the Effective Date, the audited
consolidated balance sheet of the Borrower and its subsidiaries as at
January 30, 2016, and the related audited consolidated statements of income and
cash flows for such fiscal year, reported on by and accompanied by a report from
the Loan Parties independent auditors, copies of which have heretofore been
furnished to each Lender, present fairly in all material respects the
consolidated financial position of the Borrower as at such date and the
consolidated results of operations and cash flows of the Borrower for the fiscal
year then ended.

Section 3.06. No Material Adverse Effect. Since January 30, 2016, there has been
no event or circumstance that has had or would reasonably be expected to have a
Material Adverse Effect.

Section 3.07. Title to Properties; Possession Under Leases.

(a) Each of Holdings, the Borrower and the Subsidiaries has valid fee simple
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) None of the Borrower or the Subsidiaries has defaulted under any leases to
which it is a party, except for such defaults as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All of the Borrower’s or Subsidiaries’ leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 3.07(b), the Borrower and each of the Subsidiaries enjoys
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and undisturbed possession would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) Each of the Borrower and the Subsidiaries owns or possesses, or is licensed
to use, all patents, trademarks, service marks, trade names and copyrights, all
applications for any of the foregoing and all licenses and rights with respect
to the foregoing necessary for the present conduct of its business, without any
conflict (of which the Borrower has been notified in writing) with the rights of
others, and free from any burdensome restrictions on the present conduct of the
business of the Borrower, except where such conflicts and restrictions would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or except as set forth on Schedule 3.07(c).

(d) As of the Closing Date, none of the Borrower and the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date.

(e) None of the Borrower and the Subsidiaries is obligated on the Closing Date
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except as permitted under Section 6.02 or 6.05.

Section 3.08. Subsidiaries.

(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each subsidiary of Holdings other
than Immaterial Subsidiaries and, as to each such subsidiary, the percentage of
each class of Equity Interests owned by Holdings or by any such subsidiary.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of Holdings, the Borrower or any of
the Subsidiaries, except rights of employees to purchase Equity Interests of
Holdings or as set forth on Schedule 3.08(b).

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.09. Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of Holdings (prior to a Borrower Qualified IPO) or the Borrower,
threatened in writing against or affecting Holdings or the Borrower or any of
the Subsidiaries or any business, property or rights of any such person which
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) None of Holdings (prior to a Borrower Qualified IPO), the Borrower, the
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate), any law, rule or regulation (including any zoning,
building, ordinance, code or approval, or any building permit, but excluding any
Environmental Laws, which are subject to Section 3.15) or any restriction of
record or agreement affecting any Mortgaged Property, or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.10. Federal Reserve Regulations.

(a) None of Holdings (prior to a Borrower Qualified IPO), the Borrower and the
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 3.11. Investment Company Act. None of Holdings, the Borrower and the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 3.12. Use of Proceeds. The Borrower will use the proceeds of the ABL
Facility Loans, and may request the issuance of Letters of Credit, for general
corporate purposes (including, without limitation, for Permitted Business
Acquisitions).

Section 3.13. Tax Returns. Except as set forth on Schedule 3.13:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of Holdings, the Borrower
and the Subsidiaries has filed or caused to be filed all federal, state, local
and non U.S. Tax returns required to have been filed by it and each such Tax
return is true and correct;

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Each of Holdings, the Borrower and the Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a) and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all Taxes due)
with respect to all periods or portions thereof ending on or before the Closing
Date (except Taxes or assessments that are being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which Holdings,
the Borrower or any of the Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP), except for Taxes, which if
not paid or adequately provided for, would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of Holdings, the Borrower and the Subsidiaries, there are no claims
being asserted in writing with respect to any Taxes.

Section 3.14. Employee Benefit Plans.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance in
all material respects with the applicable provisions of ERISA and the Code;
(ii) no Reportable Event has occurred during the past five years as to which the
Borrower, Holdings, any of their Subsidiaries or any ERISA Affiliate was
required to file a report with the PBGC, other than reports that have been
filed; (iii) no Plan has any Unfunded Pension Liability in excess of $15.0
million and the aggregate amount of Unfunded Pension Liabilities for all Plans
is not in excess of $15.0 million; (iv) no ERISA Event has occurred or is
reasonably expected to occur; (v) none of Holdings, the Borrower or the
Subsidiaries has engaged in a “prohibited transaction” (as defined in
Section 406 of ERISA and Code Section 4975) in connection with any employee
pension benefit plan (as defined in Section 3(2) of ERISA) that would subject
Holdings, the Borrower or any Subsidiary to tax; and (vi) none of the Borrower,
Holdings, the Subsidiaries and the ERISA Affiliates (A) has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA, or has knowledge that any
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated (or, after the effectiveness of Title II of the Pension Act, that it
is in endangered or critical status, or is reasonably expected to be in
endangered or critical status, within the meaning of Section 305 of ERISA) or
(B) has incurred or is reasonably expected to incur any withdrawal liability to
any Multiemployer Plan.

(b) Each of Holdings, the Borrower and the Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, there are no pending, or to the knowledge of the Borrower, threatened
claims

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(other than claims for benefits in the normal course), sanctions, actions or
lawsuits, asserted or instituted against any Plan or any person as fiduciary or
sponsor of any Plan that could result in liability to Holdings, the Borrower,
any Subsidiaries or the ERISA Affiliates.

(d) Within the last five years, no Plan of Holdings, the Borrower, any
Subsidiaries or the ERISA Affiliates has been terminated, whether or not in a
“standard termination” as that term is used in Section 404(b)(1) of ERISA, that
would reasonably be expected to result in liability to the Borrower, any
Subsidiaries or the ERISA Affiliates in excess of $15.0 million, nor has any
Plan of Holdings, the Borrower, any Subsidiaries or the ERISA Affiliates
(determined at any time within the past five years) with Unfunded Pension
Liabilities been transferred outside of the “controlled group” (within the
meaning of Section 4001(a)(14) of ERISA) of the Borrower, any Subsidiaries or
the ERISA Affiliates that has or would reasonably be expected to result in a
Material Adverse Effect.

Section 3.15. Environmental Matters. Except as set forth in Schedule 3.15 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice has been
received by the Borrower or any of the Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Borrower’s knowledge, threatened which allege a violation of any Environmental
Laws, in each case relating to the Borrower or any of the Subsidiaries,
(ii) each of the Borrower and the Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
applicable Environmental Laws and is in compliance with the terms of such
permits, licenses and other approvals and with all other applicable
Environmental Laws, (iii) to the Borrower’s knowledge, no Hazardous Material is
located at, on or under any property currently owned, operated or leased by the
Borrower or any of the Subsidiaries that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of the
Subsidiaries under any Environmental Laws, and no Hazardous Material has been
generated, owned, treated, stored, handled or controlled by the Borrower or any
of the Subsidiaries and transported to or Released at any location in a manner
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of the Subsidiaries under any Environmental
Laws and (iv) there are no agreements in which the Borrower or any of the
Subsidiaries has expressly assumed or undertaken responsibility for any known or
reasonably likely liability or obligation of any other person arising under or
relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the date hereof.

Section 3.16. Security Documents. The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Collateral described in
the Collateral Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral are delivered to the Collateral Agent (or a
designated bailee), and in the case of the other Collateral described in the
Collateral Agreement (other than the Intellectual Property (as defined in the
Collateral Agreement)), when financing statements and other filings specified in
the Perfection Certificate are filed in the offices specified in the Perfection
Certificate, the Collateral Agent (for the benefit of the Secured Parties) shall
have a perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and, subject to Section 9-315 of
the New York Uniform

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Commercial Code, the proceeds thereof, as security for the Obligations to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to the Lien of any other
person (except for Permitted Liens).

Section 3.17. Location of Real Property and Leased Premises.

(a) Schedule 3.17 correctly identifies, in all material respects, as of the
Closing Date all material Real Property owned in fee by the Borrower or any of
its Subsidiaries. As of the Closing Date, Holdings, the Borrower and the
Subsidiary Loan Parties own in fee all the Real Property set forth as being
owned by them on such Schedule.

(b) As of the Closing Date, Holdings, the Borrower and the Subsidiary Loan
Parties have in all material respects valid leases in all Real Property being
leased by them.

Section 3.18. [Reserved].

Section 3.19. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings (prior to
a Borrower Qualified IPO), the Borrower or any of the Subsidiaries; (b) the
hours worked and payments made to employees of Holdings (prior to a Borrower
Qualified IPO), the Borrower and the Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable law dealing with such
matters; and (c) all payments due from Holdings (prior to a Borrower Qualified
IPO), the Borrower or any of the Subsidiaries or for which any claim may be made
against Holdings (prior to a Borrower Qualified IPO), the Borrower or any of the
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Holdings
(prior to a Borrower Qualified IPO), the Borrower or such Subsidiary to the
extent required by GAAP.

Section 3.20. Insurance. As of the Closing Date, all material insurance
maintained by or on behalf of Holdings, the Borrower and the Subsidiaries is in
full force and effect.

Section 3.21. No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

Section 3.22. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and as set forth in
Schedule 3.22, (a) the Borrower and each of the Subsidiaries owns, or possesses
the right to use, all of the patents, registered trademarks, registered service
marks or trade names, registered copyrights or mask works, domain names,
applications and registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
person, (b) to the best knowledge of the Borrower, the Borrower and the
Subsidiaries are not interfering with, infringing upon, misappropriating or
otherwise violating Intellectual Property Rights of any person, and (c) no claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened.

 

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.23. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the Senior Subordinated Notes Indenture and under the documentation
governing any other subordinated Indebtedness permitted to be incurred hereunder
or any Permitted Refinancing Indebtedness in respect of the Senior Subordinated
Notes or any other Indebtedness permitted to be incurred hereunder constituting
subordinated Indebtedness.

Section 3.24. Anti-Money Laundering and Economic Sanctions Laws. Except as could
not reasonably be expected to have a Material Adverse Effect, no Loan Party nor
any of its Subsidiaries or its Affiliates and none of the respective officers,
directors or agents of such Loan Party, Subsidiary or Affiliate has violated or
is in violation of any applicable Anti-Money Laundering Laws. No Loan Party nor
any of its Subsidiaries or its Affiliates nor any director, officer, employee,
agent, Affiliate or representative of such Loan Party or Subsidiary (each, a
“Specified Person”) is an individual or entity currently the subject of any
sanctions administered or enforced by OFAC, the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions authority
(collectively, “Sanctions”), nor is any Loan Party or any of its Subsidiaries or
its Affiliates located, organized or resident in a country or territory that is
the subject of Sanctions.

No Specified Person will use any proceeds of the Loans or lend, contribute or
otherwise make available such proceeds to any Person for the purpose of
financing the activities of or with any Person or in any country or territory
that, at the time of funding, is an Embargoed Person.

Except to the extent conducted in accordance with applicable Law, no Loan Party,
nor any of its Subsidiaries and Affiliates and none of the respective officers,
directors, brokers or agents of such Loan Party, such Subsidiary or such
Affiliate acting or benefiting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Embargoed Person,
(ii) deals in, or otherwise engages in any transaction related to, any property
or interests in property blocked pursuant to any Sanctions or (iii) engages in
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the applicable
prohibitions set forth in any Economic Sanctions Laws.

Except as otherwise disclosed in Schedule 3.24, to the Borrower’s knowledge,
within the past five years, each of the Loan Parties and its Subsidiaries is in
compliance in all material respects with and has not committed any material
violation of applicable law or regulation, permit, order or other decision or
requirement having the force or effect of law or regulation of any governmental
entity concerning the importation of products, the exportation or re-exportation
of products (including technology and services), the terms and conduct of
international transactions and the making or receiving of international
payments, including, as applicable, the Tariff Act of 1930, as amended, and
other laws, regulations and programs administered or enforced by U.S. Customs
and Border Protection and U.S. Immigration and Customs Enforcement, and their
predecessor agencies, the Export Administration Act of 1979, as amended, the
Export Administration Regulations, the International Emergency Economic Powers
Act, as amended, the Trading With the Enemy Act, as amended, the Arms Export
Control Act, as amended, the International Traffic in Arms Regulations,
Executive Orders of the

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

President regarding embargoes and restrictions on transactions with designated
entities, the embargoes and restrictions administered by the U.S. Office of
Foreign Assets Control, the anti-boycott laws administered by the U.S.
Department of Commerce and the anti-boycott laws administered by the U.S.
Department of the Treasury.

Section 3.25. FCPA. None of Holdings, the Borrower and its Subsidiaries nor any
director, officer, agent, employee or Affiliate of such Loan Party or Subsidiary
is aware of or has taken any action, directly or indirectly, that would result
in a violation by such persons of the FCPA or any other applicable
anti-corruption laws, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization or approval of the payment of
any money, or other property, gift, promise to give or authorization of the
giving of anything of value, directly or indirectly, to any “foreign official”
(as such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office in contravention of the
FCPA or any other applicable anti-corruption laws. Holdings, the Borrower, and
its Subsidiaries and their respective Affiliates have conducted their businesses
in compliance with applicable anti-corruption laws and the FCPA and will
maintain policies and procedures designed to promote and achieve compliance with
such laws and with the representation and warranty contained herein.

ARTICLE IV

CONDITIONS OF LENDING

The obligations of (a) the Lenders to make Loans and (b) any Issuing Bank to
issue Letters of Credit or increase the stated amounts of Letters of Credit
hereunder (each, a “Credit Event”) are subject to the satisfaction of the
following conditions:

Section 4.01. All Credit Events. On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with Section 2.03(b) or the last paragraph of
Section 2.03) or, in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance of such Letter of Credit as required by
Section 2.05(b).

(b) Except in the case of an Existing Revolver Rebalancing Borrowing, the
representations and warranties set forth in the Loan Documents shall be true and
correct in all material respects as of such date (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

 

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Except in the case of an Existing Revolver Rebalancing Borrowing, at the
time of and immediately after such Borrowing or issuance, amendment, extension
or renewal of a Letter of Credit (other than an amendment, extension or renewal
of a Letter of Credit without any increase in the stated amount of such Letter
of Credit), as applicable, no Event of Default or Default shall have occurred
and be continuing.

Except in the case of an Existing Revolver Rebalancing Borrowing, each such
Borrowing and each issuance, amendment, extension or renewal of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.

Section 4.02. First Credit Event. The ABL Closing Date shall have occurred.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full and all Letters of Credit
have been canceled or have expired and all amounts drawn or paid thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will, and will cause each of the Material Subsidiaries to:

Section 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary,
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect, and except as otherwise expressly permitted under Section 6.05;
provided that the Borrower may liquidate or dissolve one or more Subsidiaries if
the assets of such Subsidiaries to the extent they exceed estimated liabilities
are acquired by the Borrower or a Wholly Owned Subsidiary of the Borrower in
such liquidation or dissolution, except that Subsidiary Loan Parties may not be
liquidated into Subsidiaries that are not Loan Parties and Domestic Subsidiaries
may not be liquidated into Foreign Subsidiaries.

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful

 

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith, if any,
may be properly conducted at all times (in each case except as expressly
permitted by this Agreement).

Section 5.02. Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations and cause the Collateral Agent to be
listed as a co loss payee on property and casualty policies and as an additional
insured on liability policies.

(b) If any improvements located on any Mortgaged Property are at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause the applicable Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) neither the Administrative Agent, the Lenders, the Issuing Bank nor their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each of Holdings and the Borrower,
on behalf of itself and behalf of each of the Subsidiaries, hereby agrees, to
the extent permitted by law, to waive, and further agrees to cause each of the
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Lenders, any Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.03. Taxes. Pay and discharge promptly when due all material Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax so long as
(a) the validity or amount thereof shall be contested in good faith by
appropriate proceedings and (b) Holdings, the Borrower or the affected
Subsidiary, as applicable, shall have set aside on its books reserves in
accordance with GAAP with respect thereto.

Section 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) Within 90 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of annual
reports on Form 10-K), for each fiscal year (commencing with the fiscal year
ending February 2, 2008), a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Borrower and the Subsidiaries as of the close of such fiscal year and the
consolidated results of their operations during such year and, starting with the
fiscal year ending February 2, 2008, setting forth in comparative form the
corresponding figures for the prior fiscal year, which consolidated balance
sheet and related statements of operations, cash flows and owners’ equity shall
be audited by independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which shall not be qualified as
to scope of audit or as to the status of the Borrower or any Material Subsidiary
as a going concern) to the effect that such consolidated financial statements
fairly present, in all material respects, the financial position and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP, subject to exceptions consistent with the presentation of
financial information contained in the Notes Offering Memorandum (it being
understood that the filing with the Securities and Exchange Commission of annual
reports on Form 10 K of the Borrower and its consolidated Subsidiaries, or
delivery by the Borrower of such reports to the Administrative Agent, shall
satisfy the requirements of this Section 5.04(a) to the extent such annual
reports include the information specified herein);

(b) Within 45 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10 Q), for each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and the
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of their operations during such fiscal quarter and the then elapsed portion of
the fiscal year and setting forth in comparative form the corresponding figures
for the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
the Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes, and to
exceptions consistent with the presentation of financial information contained
in the Notes Offering Memorandum (it being understood that the filing with the
Securities and Exchange Commission of quarterly reports on Form 10 Q of the
Borrower and its consolidated

 

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiaries, or delivery by the Borrower of such reports to the Administrative
Agent, shall satisfy the requirements of this Section 5.04(b) to the extent such
quarterly reports include the information specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) setting forth computations in reasonable detail demonstrating
compliance with the Financial Performance Covenant as of the end of the
applicable fiscal period, (y) certifying a list of names of all Unrestricted
Subsidiaries and that each Subsidiary set forth on such list qualifies as an
Unrestricted Subsidiary and (z) concurrently with any delivery of financial
statements under paragraph (a) above, if the accounting firm is not restricted
from providing such a certificate by its policies, a certificate of the
accounting firm opining on or certifying such statements stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default (which certificate may be limited to accounting
matters and disclaim responsibility for legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings, the
Borrower or any of the Subsidiaries with the SEC, or after an initial public
offering, distributed to its stockholders generally, as applicable; provided,
however, that such reports, proxy statements, filings and other materials
required to be delivered pursuant to this clause (d) shall be deemed delivered
for purposes of this Agreement when posted to the website of the Borrower;

(e) within 120 days after the beginning of each fiscal year, a reasonably
detailed consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of the Borrower and the Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of the
Borrower to the effect that, the Budget is based on assumptions believed by such
Financial Officer to be reasonable as of the date of delivery thereof;

(f) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(e);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document,
as in each case the Administrative Agent may reasonably request (for itself or
on behalf of any Lender);

 

89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) in the event that Holdings or a Parent Entity is not engaged in any business
or activity, and does not own any assets or have other liabilities, other than
those incidental to its ownership directly or indirectly of the Equity Interests
of the Borrower and the incurrence of Indebtedness for borrowed money (and,
without limitation on the foregoing, does not have any subsidiaries other than
the Borrower and the Borrower’s Subsidiaries and any direct or indirect parent
companies of the Borrower that are not engaged in any other business or activity
and do not hold any other assets or have any liabilities except as indicated
above) such consolidated reporting at such Parent Entity’s level in a manner
consistent with that described in paragraphs (a) and (b) of this Section 5.04
for the Borrower will satisfy the requirements of such paragraphs;

(i) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by the Borrower, a Subsidiary or
any ERISA Affiliate, concerning an ERISA Event; and (iv) with respect to any
employee benefit pension plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States, any available annual
reports, actuarial valuation reports or notices from plan sponsors or any
governmental entity with respect to such plans;

(j) promptly following any request therefore by the Administrative Agent, on and
after the effectiveness of Title V of the Pension Act, copies of (i) any
documents described in Section 101(k)(1) of ERISA that Holdings, the Borrower, a
Subsidiary or any ERISA Affiliates may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Holdings, the Borrower, a Subsidiary or any of its ERISA Affiliates may request
with respect to any Multiemployer Plan; provided that if Holdings, the Borrower,
a Subsidiary or any of its ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
Holdings, the Borrower, a Subsidiary or its ERISA Affiliates shall promptly make
a request for such documents or notices from the such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof;

(k) within 30 days after the end of each fiscal month of the Borrower
(commencing with fiscal September 2016), (i) an unaudited consolidated statement
of operations of the Borrower and the Subsidiaries setting forth the
consolidated results of its operations during such fiscal month and the then
elapsed portion of the fiscal year and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
all of which shall be in a format consistent with the Borrower’s most recent
quarterly report on Form 10-Q and which consolidated statement of operations
shall be certified by a Financial Officer of the Borrower on behalf of the
Borrower as fairly presenting, in all material respects, the results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal quarter- end and year-end audit
adjustments and the absence of footnotes) and (ii) a projected statement of cash
flows for the 13 week period commencing on the day following the last day of the
fiscal month for which financial statements are being delivered pursuant to
subclause (i) above including a description of underlying assumptions with
respect thereto, which projected cash flow statement shall in each case be
accompanied by the statement

 

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of a Financial Officer of the Borrower to the effect that, such projected cash
flow statement is based on assumptions believed by such Financial Officer to be
reasonable as of the date of delivery thereof;

(l) as soon as available and in any event within 30 days after the end of each
Fiscal Month, a Borrowing Base Certificate, certified on behalf of the Borrower
by a Responsible Officer of the Borrower, setting forth the Borrowing Base, as
at the end of such Fiscal Month, in each case, accompanied by such supporting
detail and documentation as shall be requested by Administrative Agent in its
reasonable discretion;

(m) concurrently with the delivery of each Borrowing Base Certificate, a summary
of Inventory by location and type, in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion; and

(n) concurrently with the delivery of each Borrowing Base Certificate, a monthly
accounts receivable aging showing (i) outstanding wholesale accounts receivable,
concession accounts receivable, royalty accounts receivable, in each case aged
from invoice date as follows: 1 to 30 days, 31 to 60 days, 61 to 90 days and 91
days or more and (ii) credit card receivables accompanied by a statement showing
credit card receivables aged from 1 to 10 days and 10 days or more, in each
case, accompanied by such supporting detail and documentation as shall be
requested by Administrative Agent in its reasonable discretion.

Section 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d) the development of any ERISA Event that, together with all other ERISA
Events that have developed or occurred, would reasonably be expected to have a
Material Adverse Effect.

Section 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

 

91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.07. Maintaining Records; Access to Properties and Inspections.

(a) Maintain all financial records in accordance with GAAP and permit any
persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender to visit and inspect
the financial records and the properties of Holdings, the Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Holdings or
the Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to Holdings or the
Borrower to discuss the affairs, finances and condition of Holdings, the
Borrower or any of the Subsidiaries with the officers thereof and independent
accountants therefor (subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract).

(b) Each Loan Party shall, and shall cause each of its Subsidiaries to, with
respect to each owned, leased, or controlled property, during normal business
hours and upon reasonable advance notice (unless an Event of Default shall have
occurred and be continuing, in which event no notice shall be required and
Administrative Agent shall have access at any and all times during the
continuance thereof): (a) provide access to such property to Administrative
Agent and any of its Related Persons, as frequently as Administrative Agent
reasonably determines to be appropriate; (b) permit Administrative Agent (and
any of its Related Persons including collateral auditors chosen by and
satisfactory to Agent) to conduct field examinations of, audit, inspect and
review the Loan Parties’ Collateral and make extracts and copies (or take
originals if reasonably necessary) from all of such Loan Party’s books and
records; and (c) permit Administrative Agent (and any of its Related Persons,
including appraisers chosen by and satisfactory to Administrative Agent) to
inspect, review, evaluate and make physical verifications and appraisals of all
or any portion of Collateral in any manner and through any medium that
Administrative Agent considers advisable, in each instance, at the Loan Parties’
expense; provided, that notwithstanding any provision herein to the contrary:

(i) The first such field examination shall take place no later than 90 days from
the Closing Date;

(ii) the Loan Parties shall only be obligated to reimburse Agent for the
expenses of such field examinations, audits and inspections, (x) two (2) times
during any Fiscal Year if no Event of Default had occurred at such time and
(y) two (2) times per fiscal quarter following the occurrence and during the
continuance of an Event of Default; and

(iii) the Loan Parties shall only be obligated to reimburse Agent for the
expenses of such appraisals in respect of Inventory, (x) two (2) times during
any Fiscal Year if no Event of Default had occurred at such time and (y) an
unlimited number of times following the occurrence and during the continuance of
an Event of Default.

 

92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5.08. Use of Proceeds. Use the proceeds of the ABL Facility Loans and
request issuance of Letters of Credit solely for general corporate purposes.

Section 5.09. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.10. Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Collateral Agent may reasonably request,
to satisfy the Collateral and Guarantee Requirement and to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties and provide to the Collateral Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Collateral Agent as
to the perfection and priority of the Liens created or intended to be created by
the Security Documents.

(b) If any asset (including any owned Real Property (other than owned Real
Property covered by paragraph (c) below) or improvements thereto or any interest
therein) that has an individual fair market value in an amount greater than $1.0
million is acquired by the Borrower or any other Loan Party after the Closing
Date or owned by an entity at the time it becomes a Subsidiary Loan Party (in
each case other than (x) assets constituting Collateral under a Security
Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets that are not required to become subject to
Liens in favor of the Collateral Agent pursuant to Section 5.10(g) or the
Security Documents) will (i) notify the Collateral Agent thereof, (ii) if such
asset is comprised of Real Property, deliver to Collateral Agent an updated
Schedule 1.01B reflecting the addition of such asset, and (iii) cause such asset
to be subjected to a Lien securing the Obligations and take, and cause the
Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Collateral Agent to grant and perfect such Liens,
including actions described in paragraph (a) of this Section, all at the expense
of the Loan Parties, subject to paragraph (g) below.

(c) As soon as practicable but in no event later than the date of delivery of
financial statements immediately following the acquisition of such Real Property
pursuant to Section 5.04(a) or (b), notify the Collateral Agent of the
acquisition of, grant and cause each of the Subsidiary Loan Parties to grant to
the Collateral Agent security interests and mortgages in such owned Real
Property of the Borrower or any such Subsidiary Loan Parties as are not covered
by the then existing Mortgages, to the extent acquired after the Closing Date
and having a value at the time of acquisition in excess of $5.0 million pursuant
to Mortgages (each, an “Additional Mortgage”) and constituting valid and
enforceable Liens subject to no other Liens except Permitted Liens at the time
of perfection thereof, record or file, and cause each such

 

93



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiary to record or file, the Additional Mortgage or instruments related
thereto in such manner and in such places as is required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent
required to be granted pursuant to the Additional Mortgages and pay, and cause
each such Subsidiary to pay, in full, all Taxes, fees and other charges payable
in connection therewith, in each case subject to paragraph (g) below. Unless
otherwise waived by the Collateral Agent, with respect to each such Additional
Mortgage, the Borrower shall deliver to the Collateral Agent contemporaneously
therewith a title insurance policy, and a survey.

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date and if such Subsidiary is a Subsidiary Loan
Party, within five Business Days after the date such Subsidiary is formed or
acquired, the Borrower shall notify the Collateral Agent and the Lenders thereof
and, within 20 Business Days after the date such Subsidiary is formed or
acquired or such longer period as the Collateral Agent shall agree, cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Subsidiary owned by or on behalf of any Loan Party, subject to paragraph
(g) below.

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date and if such Subsidiary is a “first tier” Foreign
Subsidiary, within five Business Days after the date such Foreign Subsidiary is
formed or acquired, the Borrower shall notify the Collateral Agent and the
Lenders thereof and, within 20 Business Days after the date such Foreign
Subsidiary is formed or acquired or such longer period as the Collateral Agent
shall agree, cause the Collateral and Guarantee Requirement to be satisfied with
respect to any Equity Interest in such Foreign Subsidiary owned by or on behalf
of any Loan Party, subject to paragraph (g) below.

(f) (i) Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number; provided, that the Borrower shall not effect or permit
any such change unless all filings have been made, or will have been made within
any statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties and (ii) promptly notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any interests in Real
Property held by the Borrower or any of its Subsidiaries as a lessee under a
lease or that has an individual fair market value in an amount less than $5.0
million, (ii) any vehicle, (iii) perfection of cash, deposit accounts and
securities accounts, (iv) any Equity Interests acquired after the Closing Date
(other than Equity Interests in the Borrower or, in the case of any person which
is a Subsidiary, Equity Interests in such person issued or acquired after such
person became a Subsidiary) in accordance with this Agreement if, and to the
extent that, and for so long as (A) doing so would violate applicable law or a
contractual obligation binding on such Equity Interests and (B) with respect to
contractual obligations, such obligation existed at the time of the acquisition
thereof and was

 

94



--------------------------------------------------------------------------------

TABLE OF CONTENTS

not created or made binding on such Equity Interests in contemplation of or in
connection with the acquisition of such Subsidiary, (v) any assets acquired
after the Closing Date, to the extent that, and for so long as, taking such
actions would violate applicable law or an enforceable contractual obligation
binding on such assets that existed at the time of the acquisition thereof and
was not created or made binding on such assets in contemplation or in connection
with the acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) that is secured by a
Permitted Lien) or (vi) those assets as to which the Administrative Agent shall
reasonably determine that the costs of obtaining or perfecting such a security
interest are excessive in relation to the value of the security to be afforded
thereby; provided, that, upon the reasonable request of the Collateral Agent,
the Borrower shall, and shall cause any applicable Subsidiary to, use
commercially reasonable efforts to have waived or eliminated any contractual
obligation of the types described in clauses (iv) and (v) above.

Section 5.11. Fiscal Year; Accounting. In the case of the Borrower, cause its
fiscal year to end on the Saturday closest to January 31, unless prior written
notice of a change is given to the Administrative Agent concurrently with any
required notice to the SEC.

Section 5.12. Physical Inventories. The Loan Parties, at their own expense,
shall cause not less than (a) one (1) physical inventory for each distribution
center, warehouse, shipping center, plant, factory or other similar location of
the Credit Parties (which for the avoidance of doubt excludes retail stores), in
each case, to the extent any such location contains assets included in the
calculation of the Borrowing Base at such time, to be conducted during each such
Fiscal Year of the Loan Parties, and (b) one (1) physical inventory for each
retail store location of the Loan Parties to be conducted during each such
Fiscal Year of the Loan Parties, in each case, conducted by the Loan Parties and
following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be reasonably satisfactory
to Administrative Agent. The Loan Parties, within 30 days following the
completion of such inventory, shall provide Administrative Agent with a
reconciliation of the results of such inventory (as well as of any other
physical inventory undertaken by a Loan Party) and shall post such results to
the Loan Parties’ stock ledgers and general ledgers, as applicable.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full and all Letters of Credit have
been canceled or have expired and all amounts drawn or paid thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will not, and will not permit any of the Subsidiaries to:

Section 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

95



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01
(other than Capital Lease Obligations) and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness (other than intercompany
indebtedness Refinanced with Indebtedness owed to a person not affiliated with
the Borrower or any Subsidiary);

(b) Indebtedness created hereunder and under the other Loan Documents, the
Senior Unsecured Notes, the Senior Subordinated Notes, the Senior Secured First
Lien Notes, the Senior Secured Second Lien Notes, the Existing Revolving Credit
Agreement, and any Permitted Refinancing Indebtedness incurred to Refinance any
such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided, that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e) Indebtedness of the Borrower or Holdings to any Subsidiary and of any
Subsidiary to the Borrower, Holdings or any Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties shall be subject to Section 6.04(b) and (ii) Indebtedness of
the Borrower or any Subsidiary to any Subsidiary that is not a Subsidiary Loan
Party (the “Subordinated Intercompany Debt”) to the greatest extent permitted by
applicable law (with the Borrower to advise the Administrative Agent in
reasonable detail of any limitations under applicable law), (A) shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent, and (B) such Indebtedness (and all interest thereon and
all fees, expenses, and other amounts payable in respect thereof) shall only be
payable in kind;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to the Borrower of its incurrence and (y) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

(h) [Reserved];

 

96



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease or improvement of the respective property
(real or personal, and whether through the direct purchase of property or the
Equity Interests of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease or improvement, and any
Permitted Refinancing Indebtedness in respect thereof; provided, that the amount
of Indebtedness incurred pursuant to this Section 6.01(i), when combined with
the Remaining Present Value of outstanding leases permitted under Section 6.03,
shall not exceed an aggregate principal amount equal to $37 million at any time
outstanding; and provided, further, that any lease arrangements that are not
(or, if entered into after the Closing Date, would not have been) Capital Lease
Obligations as of the Closing Date but subsequently become Capital Lease
Obligations whether as a result of (x) any changes in GAAP or (y) any changes in
the terms of such arrangements required in connection with the ordinary course
renewal or extension thereof, shall not constitute Capital Lease Obligations
hereunder or for any other provision of this Agreement;

(j) Capital Lease Obligations or other obligations incurred by the Borrower or
any Subsidiary in respect of any Sale and Lease Back Transaction that is
permitted under Section 6.03, and any Permitted Refinancing Indebtedness in
respect thereof;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that at the time of, and after giving effect to, the incurrence
thereof, would not exceed $100 million;

(l) Guarantees (i) by the Loan Parties of the Indebtedness of the Borrower
described in paragraphs (a) and (b) of this Section 6.01, so long as the
Guarantee of the Senior Subordinated Notes or any Permitted Refinancing
Indebtedness in respect thereof are subordinated substantially on terms as set
forth in the Senior Subordinated Notes Indenture with respect to the Senior
Subordinated Notes, (ii) by the Borrower or any Subsidiary Loan Party of any
Indebtedness or other obligations of the Borrower or any Subsidiary Loan Party
permitted to be incurred under this Agreement, (iii) by the Borrower or any
Subsidiary Loan Party of Indebtedness otherwise permitted hereunder of any
Subsidiary that is not a Subsidiary Loan Party to the extent such Guarantees are
permitted by Section 6.04 (other than Section 6.04(v)), (iv) by any Foreign
Subsidiary of Indebtedness of another Foreign Subsidiary, and (v) by the
Borrower of Indebtedness of Foreign Subsidiaries incurred for working capital
purposes in the ordinary course of business on ordinary business terms so long
as such Indebtedness is permitted to be incurred under Section 6.01(r) to the
extent such Guarantees are permitted by 6.04 (other than Section 6.04(v));
provided, that Guarantees by the Borrower or any Loan Party under this
Section 6.01(l) of any other Indebtedness of a person that is subordinated to
other Indebtedness of such person shall be expressly subordinated to the
Obligations to at least the same extent as the Guarantee of the Senior
Subordinated Notes is under the Senior Subordinated Notes Indenture;

(m) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Exchange Transactions and any Permitted Business Acquisition or the disposition
of any business, assets or a Subsidiary not

 

97



--------------------------------------------------------------------------------

TABLE OF CONTENTS

prohibited by this Agreement, other than Guarantees of Indebtedness incurred by
any person acquiring all or any portion of such business, assets or a Subsidiary
for the purpose of financing such acquisition; provided, that the aggregate
amount at any time outstanding under this Section 6.01(m) shall not exceed $5
million;

(n) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

(o) Indebtedness (other than Indebtedness for borrowed money) supported by a
Letter of Credit, in a principal amount not in excess of the stated amount of
such Letter of Credit;

(p) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(q) Indebtedness in connection with (i) Permitted Receivables Financings,
(ii) the Existing European Revolving Credit Agreement and (iii) Permitted
Refinancing Indebtedness of any of the foregoing clauses (i) and (ii); provided
that the combined aggregate amounts under any such Indebtedness shall not exceed
$50 million at any time outstanding; subject, in the case of the Existing
European Revolving Credit Agreement to the condition that any such refinancing
Indebtedness will rank pari passu or junior to the Obligations in all respects;

(r) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;

(s) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;

(t) [Reserved];

(u) [Reserved];

(v) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding when
combined with the total amount of any Investments in joint ventures made
pursuant to Section 6.04(cc), of the greater of $10 million or 1.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

(w) Indebtedness issued by the Borrower or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings or
any Parent Entity permitted by Section 6.06;

 

98



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(x) [Reserved]; and

(y) all premium (if any, including tender premiums), defeasance costs, interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in paragraphs (a) through
(y) above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

Section 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower and any Subsidiary) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (x) and set forth on Schedule 6.02(a) or, to the extent not
listed in such Schedule, where such property or assets have a fair market value
that does not exceed $10 million in the aggregate, and any modifications,
replacements, renewals or extensions thereof; provided, that such Liens shall
secure only those obligations that they secure on the Closing Date (and any
Permitted Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any Subsidiary other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien, and
(B) proceeds and products thereof or (y) related to Indebtedness permitted under
Section 6.01(b) secured by Liens as of the Closing Date (and Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness) may be secured
by Liens on after-acquired property or assets to the extent otherwise permitted
under this Section 6.02;

(b) any Lien created under the Loan Documents (including, without limitation,
Liens created under the Loan Documents securing Obligations in respect of Swap
Agreements) or permitted in respect of any Mortgaged Property by the terms of
the applicable Mortgage;

 

99



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that such Lien (i) does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder that require a pledge of after acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition),
(ii) such Lien is not created in contemplation of or in connection with such
acquisition and (iii) in the case of a Lien securing Permitted Refinancing
Indebtedness, any such Lien is permitted, subject to compliance with clause
(d) of the definition of the term “Permitted Refinancing Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business, securing obligations that are not overdue by
more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred by the
Borrower or any Subsidiary in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;

(h) restrictions, survey exceptions and such matters as an accurate survey would
disclose, easements, trackage rights, leases (other than Capital Lease
Obligations), licenses, special assessments, rights of way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements,

 

100



--------------------------------------------------------------------------------

TABLE OF CONTENTS

site plan agreements and other similar encumbrances incurred in the ordinary
course of business and title defects or irregularities that are of a minor
nature and that, in the aggregate, do not interfere in any material respect with
the ordinary conduct of the business of the Borrower or any Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i) (limited to the
assets subject to such Indebtedness);

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered pursuant to
Section 5.10 and any replacement, extension or renewal of any such Lien;
provided, that such replacement, extension or renewal Lien shall not cover any
property other than the property that was subject to such Lien prior to such
replacement, extension or renewal; provided, further, that the Indebtedness and
other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights;

(p) Liens securing obligations in respect of trade related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f), (i) or
(k) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and the Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

101



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Foreign Subsidiary securing
Indebtedness of a Foreign Subsidiary permitted under Section 6.01;

(u) other Liens on the Collateral ranking pari passu or junior to the Liens
securing the Obligations; provided that (i) (except in the case of Liens that
are subordinated to the Liens securing the Obligations and that secure
Indebtedness incurred to Refinance the Senior Subordinated Notes or the Senior
Unsecured Notes) after giving effect to any such Lien and the incurrence of
Indebtedness, if any, secured by such Lien the total principal amount of such
Indebtedness (other than the Senior Secured Second Lien Notes and other
Indebtedness secured by Liens that are subordinated to the Liens securing the
Obligations (it being understood that such Liens may be senior in priority to,
or pari passu with, or junior in priority to, Liens securing Indebtedness other
than the Obligations), when aggregated with the principal amount of the Senior
Secured First Lien Notes, the principal amount of Additional Obligations and the
principal amount of ABL Facility Commitments and commitments under the Existing
Revolving Credit Agreement (but in each case, less any ABL Facility Commitments
of each Defaulting Lender) then in effect, shall not exceed $1,450 million,
(ii) at the time of the incurrence of such Lien and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom and (iii) the Indebtedness or other obligations secured by such
Lien are otherwise permitted by this Agreement; provided, further, that to the
extent such Liens (x) are subordinated to the Liens granted hereunder, the
trustee or agent with respect to such Indebtedness shall have become a party to
the Second Lien Intercreditor Agreement as a “Second Priority Agent” (as defined
therein) or (y) are pari passu to the Liens granted hereunder, the trustee or
agent with respect to such Indebtedness shall have become a party to the First
Lien Intercreditor Agreement and, if applicable, the ABL Intercreditor
Agreement, as a “Collateral Agent” (as defined in such intercreditor
agreements);

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures securing obligations of such
joint venture;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Liens in respect of Permitted Receivables Financings that extend only to the
receivables subject thereto;

(aa) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance

 

102



--------------------------------------------------------------------------------

TABLE OF CONTENTS

issued or created for the account of the Borrower or any Subsidiary in the
ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of the Borrower or any Subsidiary Loan Party; provided that
if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in
form and substance reasonably satisfactory to the Administrative Agent;

(dd) Liens on not more than $30 million of deposits securing Swap Agreements;

(ee) [Reserved]; and

(ff) Liens created by the Existing Revolving Credit Facility Documents.

Section 6.03. Sale and Lease Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, in each case, whether or not treated as a
“sale-leaseback” under GAAP (a “Sale and Lease Back Transaction”); provided,
that (x) the IP Sale and Lease Back Transaction shall be permitted and (y) any
other Sale and Lease Back Transaction shall be permitted (a) with respect to
property owned (i) by the Borrower or any Domestic Subsidiary that is acquired
after the Closing Date so long as such Sale and Lease Back Transaction is
consummated within 270 days of the acquisition of such property or (ii) by any
Foreign Subsidiary regardless of when such property was acquired, and (b) with
respect to any property owned by the Borrower or any Domestic Subsidiary, if at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such lease, the Remaining Present Value of such
lease, together with Indebtedness outstanding pursuant to Sections 6.01(i) and
the Remaining Present Value of outstanding leases previously entered into under
this Section 6.03(b), would not exceed $37 million at any time outstanding.

Section 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) the Exchange Transactions;

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower,
Holdings or any

 

103



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiary to the Borrower, Holdings or any Subsidiary; and (iii) Guarantees by
the Borrower or any Subsidiary Loan Party of Indebtedness otherwise expressly
permitted hereunder of the Borrower or any Subsidiary; provided, that the sum of
(A) Investments (valued at the time of the making thereof and without giving
effect to any write downs or write offs thereof) made after the Closing Date by
the Loan Parties pursuant to clause (i) in Subsidiaries that are not Subsidiary
Loan Parties, plus (B) net intercompany loans made after the Closing Date to
Subsidiaries that are not Subsidiary Loan Parties pursuant to clause (ii), plus
(C) Guarantees of Indebtedness after the Closing Date of Subsidiaries that are
not Subsidiary Loan Parties pursuant to clause (iii), plus (D) any Investments
made pursuant to subsection (j) of this Section shall not exceed an aggregate
net amount equal to $8 million (plus any return of capital actually received by
the respective investors in respect of Investments theretofore made by them
pursuant to this paragraph (b)); provided, further, that (x) intercompany
current liabilities incurred in the ordinary course of business in connection
with the cash management operations of the Borrower and the Subsidiaries and
(y) intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business consistent with past practice shall not be included
in calculating the limitation in this paragraph at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
the greater of $5 million and 0.25% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such loan or advance for
which financial statements have been delivered pursuant to Section 5.04 in the
aggregate at any time outstanding (calculated without regard to write downs or
write offs thereof), (ii) in respect of payroll payments and expenses in the
ordinary course of business and (iii) in connection with such person’s purchase
of Equity Interests of Holdings (or any Parent Entity) solely to the extent that
the amount of such loans and advances shall be contributed to the Borrower in
cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Swap Agreements permitted pursuant to Section 6.01;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing or committed on the Closing Date (other than pursuant to an increase as
required by the terms of any such Investment as in existence on the Closing
Date);

 

104



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (u) and (dd);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) that, when combined with Investments made
pursuant to subsection (b) of this Section and any Restricted Payments made
pursuant to Section 6.06(e), shall not exceed $8 million (plus any returns of
capital actually received by the respective investor in respect of investments
theretofore made by it pursuant to this paragraph (j));

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Foreign Subsidiaries and Guarantees by Foreign
Subsidiaries permitted by Section 6.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or any of the Subsidiaries as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into, or consolidated or amalgamated with, the Borrower or merged into or
consolidated or amalgamated with a Subsidiary after the Closing Date, in each
case, (i) to the extent permitted under this Section 6.04 and, (ii) in the case
of any acquisition, merger, consolidation or amalgamation, in accordance with
Section 6.05 and (iii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, consolidation
or amalgamation and were in existence on the date of such acquisition, merger,
consolidation or amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or the Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings (or any Parent Entity);

(r) [Reserved];

 

105



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(s) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(u) [Reserved];

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(x) Investments by the Borrower and the Subsidiaries, including loans and
advances to any direct or indirect parent of the Borrower, if the Borrower or
any other Subsidiary would otherwise be permitted to make a Restricted Payment
in such amount (provided that the amount of any such Investment shall also be
deemed to be a Restricted Payment under the appropriate clause of Section 6.06
for all purposes of this Agreement);

(y) Investments arising as a result of Permitted Receivables Financings;

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(aa) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of intellectual property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(bb) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings or any Parent Entity; and

(cc) Investments in joint ventures not in excess, when combined with the
aggregate amount of any outstanding Indebtedness incurred in connection with
joint ventures pursuant to Section 6.01(v), of the greater of $10 million and
1.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04 in the aggregate at any time
outstanding (calculated without regard to write-downs or write-offs thereof);
provided that if any Investment pursuant to this clause (cc) is made in any
person that is not a Subsidiary of the Borrower at the date of the making of
such Investment and such person becomes a Subsidiary of the Borrower after such
date pursuant to another Investment the amount of which, when taken together
with the amount of the prior Investment, would be permitted under another
provision of this Section 6.04, any Investment in such person outstanding under
this Section 6.04(cc) shall thereafter be deemed to have been made pursuant to
such other provision and shall cease to have been made pursuant to this clause
(cc) for so long as such person continues to be a Subsidiary of the Borrower.

 

106



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The amount of Investments that may be made at any time pursuant to
Section 6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the
election of the Borrower, be increased by the amount of Investments that could
be made at such time under the other Related Section; provided that the amount
of each such increase in respect of one Related Section shall be treated as
having been used under the other Related Section.

Section 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of the Borrower or
any Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person or any division or business unit of any other person, except that this
Section shall not prohibit:

(a) (i) the purchase and sale of inventory in the ordinary course of business by
the Borrower or any Subsidiary, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business by the
Borrower or any Subsidiary, (iii) the sale of surplus, obsolete, damaged or worn
out equipment or other property in the ordinary course of business by the
Borrower or any Subsidiary or (iv) the sale of Permitted Investments in the
ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary of the Borrower
into or with the Borrower in a transaction in which the Borrower is the
survivor, (ii) the merger, consolidation or amalgamation of any Subsidiary into
or with any Subsidiary that is a Loan Party in a transaction in which the
surviving or resulting entity is a Subsidiary Loan Party and, in the case of
each of clauses (i) and (ii), no person other than the Borrower or a Subsidiary
Loan Party receives any consideration, (iii) the merger, consolidation or
amalgamation of any Subsidiary that is not a Subsidiary Loan Party into or with
any other Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation
or dissolution or change in form of entity of any Subsidiary (other than the
Borrower) if the Borrower determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders or (v) any Subsidiary may merge,
consolidate or amalgamate into or with any other person in order to effect an
Investment permitted pursuant to Section 6.04 so long as the continuing or
surviving person shall be a Subsidiary, which shall be a Loan Party if the
merging, consolidating or amalgamating Subsidiary was a Loan Party and which
together with each of the Subsidiaries shall have complied with the requirements
of Section 5.10;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07 and shall be included in Section 6.05(h);

 

107



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) transfers by any Loan Party of Equity Interests in a “first tier” Foreign
Subsidiary or “first tier” Qualified CFC Holding Company to a “first tier”
Foreign Subsidiary or “first tier” Qualified CFC Holding Company; provided, that
(i) if the Equity Interests of the transferee have not already been pledged
pursuant to a Foreign Pledge Agreement, the pledge of the Equity Interests of
such “first tier” Foreign Subsidiary or “first tier” Qualified CFC Holding
Company shall be made in accordance with Section 5.10(e) hereof and (ii) the
pledge of any Equity Interests so transferred shall be released by the
Collateral Agent upon the consummation of such transfer;

(e) Sale and Lease Back Transactions permitted by Section 6.03;

(f) Investments permitted by Section 6.04, Permitted Liens, Restricted Payments
permitted by Section 6.06;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05 (or required to be included in this
clause (h) pursuant to Section 6.05(c)); provided, that (i) the aggregate gross
proceeds (including noncash proceeds) of any or all assets, sold, transferred,
leased or otherwise disposed of in reliance under this paragraph (h) shall not
exceed, in any fiscal year of the Borrower, $10 million and (ii) no Default or
Event of Default exists or would result therefrom; and provided, further, that
the proceeds of any bulk sales of Inventory (which, for the avoidance of doubt,
shall not include sales of Inventory in connection with any individual store
location closures) not in the ordinary course of business shall be applied
(x) first, to repay the outstanding principal balance of the Existing Revolving
Credit Facility, and (y) second, to the extent of any such proceeds remaining,
repay the outstanding principal balance of any ABL Facility Borrowings, in each
case (with any such repayment permanently reducing the ABL Facility Commitment
and the Revolving Facility Commitments by the amount of such prepayment, i.e., a
$5 million repayment would reduce the ABL Facility Commitment by $5 million and
the Revolving Facility Commitment by $5 million);

(i) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation (i) involving the
Borrower, the Borrower is the surviving corporation, (ii) involving a Domestic
Subsidiary, the surviving or resulting entity shall be a Subsidiary Loan Party
that is a Wholly Owned Subsidiary and (iii) involving a Foreign Subsidiary, the
surviving or resulting entity shall be a Wholly Owned Subsidiary;

(j) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(k) sales, leases or other dispositions of inventory of the Borrower and the
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

 

108



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(l) Permitted Business Acquisitions and purchases of assets useful in the
business of the Borrower and its Subsidiaries made within 18 months following
any Asset Sale in an amount not to exceed the proceeds from such Asset Sale;

(m) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

(n) [Reserved]; and

(o) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrower and the
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition; provided, that the net investment in the Equity Interests of the
Subsidiary would be permitted by Section 6.04 if made on the date of such
disposition.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases, licenses or other
dispositions to Loan Parties pursuant to paragraph (c) hereof) unless such
disposition is for fair market value and (ii) no sale, transfer or other
disposition of assets shall be permitted by paragraph (a) or (e) of this
Section 6.05 unless such disposition is for at least 75% cash consideration;
provided that the provisions of clause (ii) shall not apply to any individual
transaction or series of related transactions involving assets with a fair
market value of less than $10 million or to other transactions involving assets
with a fair market value of not more than $25 million in the aggregate for all
such transactions during the term of this Agreement. To the extent any
Collateral is disposed of in a transaction expressly permitted by this
Section 6.05 to any person other than Holdings, the Borrower or any Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent shall take, and shall be authorized by
each Lender to take, any actions reasonably requested by the Borrower in order
to evidence the foregoing.

Section 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (the foregoing, “Restricted
Payments”); provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly Owned Subsidiary of the Borrower (or, in the case of non-Wholly
Owned Subsidiaries, to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary and to each other owner of Equity Interests
of such Subsidiary on a pro rata basis (or

 

109



--------------------------------------------------------------------------------

TABLE OF CONTENTS

more favorable basis from the perspective of the Borrower or such Subsidiary)
based on their relative ownership interests so long as any repurchase of its
Equity Interests from a person that is not the Borrower or a Subsidiary is
permitted under Section 6.04);

(b) (x) the Borrower may make Restricted Payments to Holdings in respect of
(i) overhead, legal, accounting and other professional fees and expenses of
Holdings or any Parent Entity, (ii) fees and expenses related to any public
offering or private placement of debt or equity securities of Holdings or any
Parent Entity whether or not consummated, (iii) franchise taxes and other fees,
taxes and expenses in connection with the maintenance of its existence and its
(or any Parent Entity’s indirect) ownership of the Borrower, (iv) payments
permitted by Section 6.07(b), and (v) customary salary, bonus and other benefits
payable to, and indemnities provided on behalf of, officers and employees of
Holdings or any Parent Entity, in each case in order to permit Holdings or any
Parent Entity to make such payments; provided, that in the case of clauses (i),
(ii) and (iii), the amount of such Restricted Payments shall not exceed the
portion of any amounts referred to in such clauses (i), (ii) and (iii) that are
allocable to the Borrower and its Subsidiaries (which shall be 100% for so long
as Holdings or such Parent Entity, as the case may be, owns no assets other than
the Equity Interests in the Borrower, Holdings, or another Parent Entity) and
(y) the Borrower may make Restricted Payments to any direct or indirect parent
company of the Borrower that files a consolidated U.S. federal tax return that
includes the Borrower and any of its Subsidiaries, in each case in an amount not
to exceed the amount that the Borrower and such Subsidiaries would have been
required to pay in respect of federal, state or local taxes (as the case may be)
in respect of such year if the Borrower and such Subsidiaries paid such taxes
directly as a stand-alone taxpayer (or stand-alone group);

(c) the Borrower may make Restricted Payments to Holdings the proceeds of which
are used to purchase or redeem the Equity Interests of Holdings or any Parent
Entity (including related stock appreciation rights or similar securities) held
by then present or former directors, consultants, officers or employees of
Holdings, the Borrower or any of the Subsidiaries or by any Plan or any
shareholders’ agreement then in effect upon such person’s death, disability,
retirement or termination of employment or under the terms of any such Plan or
any other agreement under which such shares of stock or related rights were
issued; provided, that the aggregate amount of such purchases or redemptions
under this paragraph (c) shall not exceed in any fiscal year $10 million, plus
(x) the amount of net proceeds contributed to the Borrower that were received by
Holdings or any Parent Entity during such calendar year from sales of Equity
Interests of Holdings or any Parent Entity of Holdings to directors,
consultants, officers or employees of Holdings, any Parent Entity, the Borrower
or any Subsidiary in connection with permitted employee compensation and
incentive arrangements, and (y) the amount of net proceeds of any key man life
insurance policies received during such calendar year; and provided, further,
that cancellation of Indebtedness owing to the Borrower or any Subsidiary from
members of management of Holdings, any Parent Entity, the Borrower or the
Subsidiaries in connection with a repurchase of Equity Interests of Holdings or
any Parent Entity will not be deemed to constitute a Restricted Payment for
purposes of this Section 6.06;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

 

110



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) So long as no Event of Default is continuing and, as of the last day of the
most recent fiscal quarter and after giving effect to such Restricted Payment,
the Total Net Secured Leverage Ratio does not exceed 6.75 to 1.00, the Borrower
and Holdings may make Restricted Payments in an aggregate amount, together with
any Investments made pursuant 6.04(j), not to exceed $6 million;

(f) the Borrower may make Restricted Payments on or following the Closing Date
necessary to effect the transactions contemplated by the Exchange Transaction
Documents;

(g) the Borrower may make Restricted Payments to allow Holdings or any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(h) after a Qualified IPO, the Borrower may make Restricted Payments in an
amount equal to 6.0% per annum of the net proceeds received by or contributed to
the Borrower from any public offering of Equity Interests of the Borrower,
Holdings or any Parent Entity;

(i) [Reserved]; and

(j) the Borrower may make any payment otherwise permitted under
Section 6.07(b)(xiv) to the extent such payment is considered a Restricted
Payment.

Section 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests of Holdings (prior to a Borrower Qualified IPO) or the
Borrower in a transaction involving aggregate consideration in excess of $5
million, unless such transaction is (i) otherwise permitted (or required) under
this Agreement or (ii) upon terms no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s length
transaction with a person that is not an Affiliate.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings or of the Borrower,

(ii) loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e),

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity),

 

111



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and the Subsidiaries (which shall be 100% for so
long as Holdings or such Parent Entity, as the case may be, owns no assets other
than the Equity Interests in the Borrower, Holdings or another Parent Entity and
assets incidental to the ownership of the Borrower and its Subsidiaries)),

(v) subject to the limitations set forth in Section 6.07(b)(xiv), if applicable,
transactions pursuant to the Exchange Transaction Documents and permitted
transactions, agreements and arrangements in existence on or following the
Closing Date and set forth on Schedule 6.07 or any amendment thereto to the
extent such amendment is not adverse to the Lenders in any material respect,

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity),

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent on behalf of the Lenders pursuant to the
Collateral Agreement,

(ix) payments by the Borrower or any of the Subsidiaries to the Fund or any Fund
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Borrower, or a majority of the
Disinterested Directors of the Borrower, in good faith,

(x) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the

 

112



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent, which letter states that such transaction is on terms that
are no less favorable to the Borrower or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s length transaction with a person that is
not an Affiliate,

(xii) subject to paragraph (xiv) below, the payment of all fees, expenses,
bonuses and awards related to the transactions contemplated by the Exchange
Transaction Documents,

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice,

(xiv) any agreement to pay, and the payment of, monitoring, consulting,
management, transaction, advisory or similar fees payable to the Fund or any
Fund Affiliate (A) in an aggregate amount in any fiscal year not to exceed the
sum of (1) the greater of $6.0 million and 2.0% of EBITDA for such fiscal year,
plus reasonable out of pocket costs and expenses in connection therewith and
unpaid amounts accrued for prior periods; plus (2) any deferred fees (to the
extent such fees were within such amount in clause (A) (1) above originally),
plus (B) 2.0% of the value of transactions with respect to which the Fund or any
Fund Affiliate provides any transaction, advisory or other services, plus (C) so
long as no Event of Default has occurred and is continuing, in the event of a
Qualified IPO, the present value of all future amounts payable pursuant to any
agreement referred to in clause (A)(1) above in connection with the termination
of such agreement with the Fund and its Fund Affiliates (the “Fund Termination
Fee”); provided, that if any such payment pursuant to clause (C) is not
permitted to be paid as a result of an Event of Default, such payment shall
accrue and may be payable when no Events of Default are continuing to the extent
that no further Event of Default would result therefrom,

(xv) the issuance, sale, transfer of Equity Interests of the Borrower to
Holdings and capital contributions by Holdings to the Borrower,

(xvi) following a Borrower Qualified IPO, the issuance of Equity Interests
(other than Disqualified Equity Interests) of the Borrower to the management of
the Borrower or any Subsidiary,

(xvii) payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to tax sharing agreements among Holdings (and any such
Parent Entity), the Borrower and the Subsidiaries on customary terms that
require each party to make payments when such taxes are due or refunds received
of amounts equal to the income tax liabilities and refunds generated by each
such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party,

(xviii) transactions pursuant to any Permitted Receivables Financing,

 

113



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xix) payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the Disinterested Directors of the Board
of Directors of Holdings or the Borrower in good faith, (ii) made in compliance
with applicable law and (iii) otherwise permitted under this Agreement,

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries,

(xxi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower, provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity,

(xxii) transactions permitted by, and complying with, the provisions of
(x) Section 6.04(b) and Section 6.05(b) (other than Section 6.05(b)(v)) or
(y) Section 6.05(d), or

(xxiii) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein.

Section 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto, and in the case of a Special Purpose Receivables Subsidiary, Permitted
Receivables Financings.

Section 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By Laws and Certain Other
Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation, by laws, limited liability company operating
agreement, partnership agreement or other organizational documents of the
Borrower or any of the Subsidiaries or the Merger Agreement.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the loans under the Senior
Subordinated Notes or any Permitted Refinancing Indebtedness in respect of the
foregoing or any preferred Equity Interests or any Disqualified Stock (“Junior
Financing”), or any payment or other distribution (whether in cash,

 

114



--------------------------------------------------------------------------------

TABLE OF CONTENTS

securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination in respect of any Junior Financing except for (A) Refinancings
permitted by Section 6.01(k) or (q) (other than Refinancings of Junior Financing
in exchange for or with the proceeds of Additional Obligations), (B) payments of
regularly scheduled interest, and, to the extent this Agreement is then in
effect, principal on the scheduled maturity date of any Junior Financing,
(C) payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds contributed to the Borrower by Holdings from the
issuance, sale or exchange by Holdings (or any direct or indirect parent of
Holdings) of Equity Interests made within eighteen months prior thereto, (D) the
conversion of any Junior Financing to Equity Interests of Holdings or any of its
direct or indirect parents; and (E) any such payment, redemption, repurchase,
defeasance, acquisition or retirement or other distribution in respect of the
Senior Subordinated Notes, or any Refinancing thereof, in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such payment, redemption,
repurchase, defeasance, acquisition, retirement or other distribution, except in
respect of Senior Subordinated Notes held by the Borrower or its Affiliates; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing, any Permitted Receivables Document, or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not in any manner materially adverse to Lenders and
that do not affect the subordination or payment provisions thereof (if any) in a
manner adverse to the Lenders or (B) otherwise comply with the definition of
“Permitted Refinancing Indebtedness”.

(c) Permit any Subsidiary to enter into any agreement or instrument that by its
terms restricts (i) the payment of dividends or distributions or the making of
cash advances to the Borrower or any Subsidiary that is a direct or indirect
parent of such Subsidiary or (ii) the granting of Liens by the Borrower or such
Subsidiary pursuant to the Security Documents, in each case other than those
arising under any Loan Document, except, in each case, restrictions existing by
reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, the
Senior Subordinated Notes or any agreements related to any Permitted Refinancing
Indebtedness in respect of any such Indebtedness that does not expand the scope
of any such encumbrance or restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements, similar agreements
applicable to joint ventures and other similar agreements entered into in the
ordinary course of business;

 

115



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(j) or 6.01(q) or Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions are not more restrictive, taken
as a whole, than the restrictions contained in the Senior Subordinated Note
Documents;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

 

116



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary; or

(R) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (Q) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

Section 6.10. Qualified CFC Holding Companies. Permit any Qualified CFC Holding
Company to (a) create, incur or assume any Indebtedness or other liability, or
create, incur, assume or suffer to exist any Lien on, or sell, transfer or
otherwise dispose of, other than in a transaction permitted under Section 6.05,
any of the Equity Interests of a Foreign Subsidiary held by such Qualified CFC
Holding Company, or any other assets, or (b) engage in any business or activity
or acquire or hold any assets other than the Equity Interests of one or more
Foreign Subsidiaries of the Borrower and/or one or more other Qualified CFC
Holding Companies and the receipt and distribution of dividends and
distributions in respect thereof.

ARTICLE VI A

HOLDINGS COVENANTS

Holdings (prior to a Borrower Qualified IPO) covenants and agrees with each
Lender that, so long as this Agreement shall remain in effect (other than in
respect of contingent indemnification and expense reimbursement obligations for
which no claim has been made) and until the Commitments have been terminated and
the principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full and all Letters
of Credit have been canceled or have expired and all amounts drawn or paid
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, (a) Holdings will not create, incur, assume or
permit to exist any Lien (other than Liens of a type described in
Section 6.02(d), (e) or (k)) on any of the Equity Interests issued by the
Borrower other than the Liens created under the Loan Documents, (b) Holdings
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence; provided, that so long as no Default
exists or would result therefrom, Holdings may merge with any other person and
(c) Holdings shall at all times own directly 100% of the Equity Interests of the
Borrower and shall not sell, transfer or otherwise dispose of the Equity
Interests in the Borrower and (d) Holdings will maintain its passive holding
company status.

 

117



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any other Loan Party herein or in any other Loan Document or any certificate
or document delivered pursuant hereto or thereto shall prove to have been false
or misleading in any material respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Disbursement or in the payment of any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 2.05(c), 5.01(a), 5.05(a) or 5.08 or in Article VI or
Article VIA;

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the Subsidiaries of (i) any covenant, condition or agreement
contained in Section 5.05 (l), (m) or (n), and such default shall continue
unremedied for a period of 3 days, or (ii) any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) and clause (i) above) and such default shall continue unremedied for
a period of 30 days (or 60 days if such default results solely from a Foreign
Subsidiary’s failure to duly observe or perform any such covenant, condition or
agreement) after notice thereof from the Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf
shall cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity as a result of an event of default thereunder; or (ii) the Borrower or
any of the Subsidiaries shall fail to pay the principal of any Material
Indebtedness at the stated final maturity thereof; provided, that this clause
(f) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness; and provided, further, that, in the absence of
an exercise of remedies, this clause (f) shall not apply to a default under the
Existing European Revolving Credit Agreement for as long as a forbearance
agreement between the borrower and lender thereunder regarding such default and
prohibiting the exercise of remedies is in effect;

 

118



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings (prior to a Borrower Qualified IPO), the Borrower or any of
the Subsidiaries, or of a substantial part of the property or assets of Holdings
(prior to a Borrower Qualified IPO), the Borrower or any Subsidiary, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings (prior to a Borrower Qualified
IPO), the Borrower or any of the Subsidiaries or for a substantial part of the
property or assets of Holdings (prior to a Borrower Qualified IPO), the Borrower
or any of the Subsidiaries or (iii) the winding up or liquidation of Holdings
(prior to a Borrower Qualified IPO), the Borrower or any Subsidiary (except, in
the case of any Subsidiary, in a transaction permitted by Section 6.05); and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(i) Holdings (prior to a Borrower Qualified IPO), the Borrower or any Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (h) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings (prior to a Borrower Qualified IPO), the Borrower
or any of the Subsidiaries or for a substantial part of the property or assets
of Holdings (prior to a Borrower Qualified IPO), the Borrower or any Subsidiary,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) become unable or admit in writing its inability or fail
generally to pay its debts as they become due;

(j) the failure by Holdings (prior to a Borrower Qualified IPO), the Borrower or
any Subsidiary to pay one or more final judgments aggregating in excess of $5
million (to the extent not covered by insurance), which judgments are not
discharged or effectively waived or stayed for a period of 45 consecutive days,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of Holdings (prior to a Borrower Qualified IPO), the Borrower or
any Subsidiary to enforce any such judgment;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings (prior to a Borrower Qualified IPO), the Borrower or any
Subsidiary or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA (or, after the effectiveness
of Title II

 

119



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of the Pension Act, that it is in endangered or critical status, within the
meaning of Section 305 of ERISA) or (v) Holdings (prior to a Borrower Qualified
IPO), the Borrower or any Subsidiary or any ERISA Affiliate shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan; and in each case in clauses (i) through (v) above,
such event or condition, together with all other such events or conditions, if
any, would reasonably be expected to have a Material Adverse Effect;

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by Holdings (prior to a Borrower Qualified IPO), the
Borrower or any Subsidiary not to be a legal, valid and binding obligation of
any party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to assets that are not immaterial to Holdings
(prior to a Borrower Qualified IPO), the Borrower and the Subsidiaries on a
consolidated basis shall cease to be, or shall be asserted in writing by the
Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the limitations of foreign laws, rules and regulations as
they apply to pledges of Equity Interests in Foreign Subsidiaries or the
application thereof, or from the failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Agreement or to file Uniform Commercial Code
continuation statements or take the actions described on Schedule 3.04 and
except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) the Guarantees pursuant to the Security Documents by
Holdings (prior to a Borrower Qualified IPO), the Borrower or the Subsidiary
Loan Parties of any of the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by Holdings (prior to a Borrower Qualified IPO) or the Borrower or
any Subsidiary Loan Party not to be in effect or not to be legal, valid and
binding obligations; or

(m) (i) the Obligations shall fail to constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the Senior Subordinated Notes Indentures or under any Permitted
Refinancing Indebtedness in respect of the Senior Subordinated Notes, or
(ii) the subordination provisions thereunder shall be invalidated or otherwise
cease, or shall be asserted in writing by Holdings, the Borrower or any
Subsidiary Loan Party to be invalid or to cease to be legal, valid and binding
obligations of the parties thereto, enforceable in accordance with their terms;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are

 

120



--------------------------------------------------------------------------------

TABLE OF CONTENTS

hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to the
Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for cash collateral to the full extent permitted
under Section 2.05(j), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

Section 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 7.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

ARTICLE VIII

THE AGENTS

Section 8.01. Appointment.

(a) Each Lender (in its capacities as a Lender and on behalf of itself and, to
the extent such Lender has the requisite authority, its Affiliates as potential
counterparties to Swap Agreements) and each Issuing Bank (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
including as the Collateral Agent for such Lender and the other Secured Parties
under the Security Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, to the extent required under the laws of any jurisdiction other
than the United States, each of the Lenders and the Issuing Banks hereby grants
to the Administrative Agent any required powers of attorney to execute any
Security Document governed by the laws of such jurisdiction on such Lender’s or
Issuing Bank’s behalf. Notwithstanding any provision to the contrary elsewhere
in this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender
and on behalf of itself and, to the extent such Lender has the requisite
authority, its Affiliates as potential counterparties to Swap Agreements) and
each Issuing Bank (in such capacities and on

 

121



--------------------------------------------------------------------------------

TABLE OF CONTENTS

behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) hereby appoints and authorizes the Administrative Agent to act as
the agent of such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent (and any
Subagents appointed by the Administrative Agent pursuant to Section 8.02 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights or
remedies thereunder at the direction of the Administrative Agent) shall be
entitled to the benefits of this Article VIII (including, without limitation,
Section 8.07) as though the Administrative Agent (and any such Subagents) were
an “Agent” under the Loan Documents, as if set forth in full herein with respect
thereto.

(c) Each Lender (in its capacities as a Lender and on behalf of itself and, to
the extent such Lender has the requisite authority, its Affiliates as potential
counterparties to Swap Agreements) and each Issuing Bank (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) irrevocably authorizes the Administrative Agent, at its option and
in its discretion, (i) to release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document (A) upon termination of the
Commitments and payment in full of all Obligations (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made) and the expiration, termination or cash collateralization
of all Letters of Credit, (B) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (C) if approved, authorized or ratified in writing in accordance with
Section 9.08 hereof, (ii) to release any Guarantor from its obligations under
the Loan Documents if such person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and (iii) to subordinate any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 6.02(i)
and (j). Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Loan Documents.

(d) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the

 

122



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

Section 8.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent may also from time
to time, when the Administrative Agent deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents or attorneys-in-fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided, that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent. Should any
instrument in writing from the Borrower or any other Loan Party be required by
any Subagent so appointed by the Administrative Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, attorney-in-fact or Subagent that it selects in
accordance with the foregoing provisions of this Section 8.02 in the absence of
the Administrative Agent’s gross negligence or willful misconduct.

Section 8.03. Exculpatory Provisions. Neither any Agent or its Affiliates nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan

 

123



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Document, or to inspect the properties, books or records of any Loan Party. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing, and (b) the Administrative
Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as the Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default is given to the
Administrative Agent in writing by the Borrower, a Lender or an Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to any Credit Event, that by its terms must be fulfilled to
the satisfaction of a Lender or any Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to such Credit Event. The Administrative
Agent may consult with legal counsel (including counsel to Holdings or the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
or other Lenders) as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully

 

124



--------------------------------------------------------------------------------

TABLE OF CONTENTS

protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all or other Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans.

Section 8.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or other Lenders); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

Section 8.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent, any Joint Lead Arranger or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Section 8.07. Indemnification. The Lenders agree to indemnify each Agent and
each Issuing Bank in its capacity as such (to the extent not reimbursed by
Holdings or the Borrower and without limiting the obligation of Holdings or the
Borrower to do so), in the amount of its pro rata share (based on its aggregate
ABL Facility Credit Exposure and unused Commitments hereunder; provided, that
the aggregate principal amount of L/C Disbursements

 

125



--------------------------------------------------------------------------------

TABLE OF CONTENTS

owing to any Issuing Bank shall be considered to be owed to the ABL Facility
Lenders ratably in accordance with their respective ABL Facility Credit
Exposure) (determined at the time such indemnity is sought), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent or such Issuing Bank in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent or such Issuing Bank under or in connection with any of
the foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s or such Issuing Bank’s gross negligence or willful misconduct.
The failure of any Lender to reimburse any Agent or any Issuing Bank, as the
case may be, promptly upon demand for its ratable share of any amount required
to be paid by the Lenders to such Agent or such Issuing Bank, as the case may
be, as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse such Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse such Agent or such Issuing Bank, as the
case may be, for such other Lender’s ratable share of such amount. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

Section 8.08. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit participated in, by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.

Section 8.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
retiring Administrative Agent shall, on behalf of the Lenders and the Issuing
Bank, appoint a

 

126



--------------------------------------------------------------------------------

TABLE OF CONTENTS

successor agent which shall (unless an Event of Default under Section 7.01(b),
(c), (h) or (i) shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed).
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Section 8.09 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

Section 8.10. [Reserved].

Section 8.11. Withholding Taxes. To the extent required by any applicable laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall indemnify and hold harmless the
Administrative Agent against, within 10 days after written demand therefor, any
and all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 8.11. The agreements in this Section 8.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. For the avoidance
of doubt, the term “Lender” in this Section 8.11 shall include any Issuing Bank.

ARTICLE IX

MISCELLANEOUS

Section 9.01. Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent or the Issuing Bank, to the
address, telecopier number, electronic mail address or telephone number
specified for such person on Schedule 9.01; and

 

127



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificates required by Section 5.04(c) to the Administrative Agent. Except for
such certificates required by Section 5.04(c), the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making by the Lenders of the Loans, the execution and delivery
of the Loan Documents and the issuance of the Letters of Credit, regardless of
any investigation made by such persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or L/C Disbursement or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been terminated.
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.17 and 9.05) shall survive the payment in full of
the principal and interest hereunder, the expiration of the Letters of Credit
and the termination of the Commitments or this Agreement.

Section 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

Section 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) except in connection with the
addition of one or more Domestic Subsidiaries as a joint and several co-borrower
hereunder, and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (d) of this
Section 9.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees other than the Borrower or any of its
Affiliates (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it), with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:

 

129



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(A) the Borrower; provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other person (other than a natural person) that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course;

(B) the Administrative Agent; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than $5.0
million in the case of ABL Facility Loans or ABL Facility Commitments, unless
each of the Borrower and the Administrative Agent otherwise consent; provided,
that (1) no such consent of the Borrower shall be required if an Event of
Default under Sections 7.01(b), (c), (h) or (i) has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds (with simultaneous assignments to or by two or more
Approved Funds shall be treated as one assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); provided that only one such
fee shall be due in respect of a simultaneous assignment to more than one
Affiliate of a Lender or Approved Fund;

(C) the Assignor shall simultaneously assign to the Assignee loans and
commitments under the Existing Revolving Credit Agreement in amounts equal to
the amounts of its Loans and Commitments being assigned hereunder; and

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar

 

130



--------------------------------------------------------------------------------

TABLE OF CONTENTS

extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Revolving L/C Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent promptly
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment, whether or not evidenced by a promissory
note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph (b)(v).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
ABL Facility Commitment and the outstanding balances of its ABL Facility Loans
and same percentage of the loans, and commitments under the Existing Revolving
Credit

 

131



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement, in each case without giving effect to assignments thereof which have
not become effective, are as set forth in such Assignment and Acceptance,
(ii) except as set forth in clause (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
Holdings, the Borrower or any Subsidiary or the performance or observance by
Holdings, the Borrower or any Subsidiary of any of its obligations under this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto; (iii) the Assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance and the related
assignment and acceptance under the Existing Revolving Credit Agreement;
(iv) the Assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in
Section 3.05 (or delivered pursuant to Section 5.04), and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) the Assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) the
Assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms of this Agreement, together
with such powers as are reasonably incidental thereto; and (vii) the Assignee
agrees that it will perform in accordance with their terms all the obligations
which by the terms of this Agreement are required to be performed by it as a
Lender.

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it) provided it is simultaneously selling participations in the
same amount of its rights and obligations under the Existing Revolving Credit
Agreement to the same participant; provided, that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided, that
(x) such agreement may provide that such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
Section 9.04(a)(i) or clauses (i), (ii), (iii), (iv), (v) or (vi) of the first
proviso to Section 9.08(b) and (2) directly affects such Participant and (y) no
other agreement with respect to amendment, modification or waiver may exist
between such Lender and such Participant. Subject to paragraph (c)(ii) of this
Section 9.04, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations of such Sections) to the same extent as if it were a Lender and had
acquired its

 

132



--------------------------------------------------------------------------------

TABLE OF CONTENTS

interest by assignment pursuant to paragraph (b) of this Section 9.04. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender, provided such Participant shall be
subject to Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed). Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and interest amounts) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

 

133



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (h) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(i) Notwithstanding the foregoing, no assignment may be made or participation
sold to an Ineligible Institution without the prior written consent of the
Borrower. Notwithstanding anything to the contrary in this Agreement, the
Borrower and the Lenders acknowledge and agree that the Administrative Agent
shall have no responsibility to monitor whether assignments or participations
are made to Ineligible Institutions, and that none of the Borrower or any of its
Subsidiaries shall bring a claim to such effect.

Section 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable out of pocket expenses
(including Other Taxes) incurred by the Administrative Agent in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent in connection with the syndication of the Commitments or
the administration of this Agreement (including expenses incurred in connection
with due diligence and initial and ongoing Collateral examination to the extent
incurred with the reasonable prior approval of the Borrower and the reasonable
fees, disbursements and charges for no more than one counsel in each
jurisdiction where Collateral is located) or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions hereby
contemplated shall be consummated), including the reasonable fees, charges and
disbursements of Gibson, Dunn & Crutcher LLP, counsel for the Administrative
Agent and, if necessary, the reasonable fees, charges and disbursements of one
local counsel per jurisdiction, and (ii) all out of pocket expenses (including
Other Taxes) incurred by the Administrative Agent, any Joint Lead Arranger or
any Lender in connection with the enforcement or protection of their rights in
connection with this Agreement and the other Loan Documents, in connection with
the Loans made or the Letters of Credit issued hereunder, including the fees,
charges and disbursements of counsel for the Administrative Agent (including any
special and local counsel).

 

134



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The Borrower agrees to indemnify the Administrative Agent, the Agents, each
Issuing Bank, each Lender, each of their respective Affiliates and each of their
respective directors, trustees, officers, employees, agents, trustees and
advisors (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements (except the allocated costs of in-house counsel), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the transactions contemplated hereby, (ii) the
use of the proceeds of the Loans or the use of any Letter of Credit or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by Holdings, the Borrower or any of
their subsidiaries or Affiliates; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee (for purposes of this
proviso only, each of the Administrative Agent, any Joint Lead Arranger, any
Issuing Bank or any Lender shall be treated as several and separate Indemnitees,
but each of them together with its respective Related Parties, shall be treated
as a single Indemnitee). Subject to and without limiting the generality of the
foregoing sentence, the Borrower agrees to indemnify each Indemnitee against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel or consultant
fees, charges and disbursements (limited to not more than one counsel, plus, if
necessary, one local counsel per jurisdiction) (except the allocated costs of
in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (A) any claim related in any
way to Environmental Laws and Holdings, the Borrower or any of their
Subsidiaries, or (B) any actual or alleged presence, Release or threatened
Release of Hazardous Materials at, under, on, from or to any Property; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Related Parties. None of the Indemnitees (or any
of their respective affiliates) shall be responsible or liable to the Fund,
Holdings, the Borrower or any of their respective subsidiaries, Affiliates or
stockholders or any other person or entity for any special, indirect,
consequential or punitive damages, which may be alleged as a result of the
Facilities. The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes other than Taxes that represent
losses, claims, damages, liabilities and expenses with respect to a non-Tax
claim.

 

135



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, any Issuing Bank, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

Section 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Issuing Bank to or for the credit or the account of Holdings (prior to a
Borrower Qualified IPO), the Borrower or any Subsidiary against any of and all
the obligations of Holdings (prior to a Borrower Qualified IPO) or the Borrower
now or hereafter existing under this Agreement or any other Loan Document held
by such Lender or such Issuing Bank, irrespective of whether or not such Lender
or such Issuing Bank shall have made any demand under this Agreement or such
other Loan Document and although the obligations may be unmatured. The rights of
each Lender and each Issuing Bank under this Section 9.06 are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
such Issuing Bank may have.

Section 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

Section 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would

 

136



--------------------------------------------------------------------------------

TABLE OF CONTENTS

otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by Holdings (prior to a Borrower Qualified
IPO), the Borrower or any other Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on Holdings, the Borrower or
any other Loan Party in any case shall entitle such person to any other or
further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrower and the Required Lenders, and (y) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by each party thereto and the Administrative Agent and consented to by the
Required Lenders; provided, however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the ABL Facility
Maturity Date, without the prior written consent of each Lender directly
affected thereby, except as provided in Section 2.05(c); provided that any
amendment to the financial covenant definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Facility
Fees, Issuing Bank Fees or L/C Participation Fees or other fees of any Lender,
Agent or Issuing Bank without the prior written consent of such Lender, Agent or
Issuing Bank (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the aggregate Commitments shall not constitute an increase of the Commitments
of any Lender),

(iii) extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender adversely affected thereby,

(iv) amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Security Document, in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby,

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date),

 

137



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vi) release all or substantially all the Collateral or release any of Holdings
(prior to a Borrower Qualified IPO), the Borrower or all or substantially all of
the Subsidiary Loan Parties from their respective Guarantees under the
Collateral Agreement, unless, in the case of a Subsidiary Loan Party, all or
substantially all the Equity Interests of such Subsidiary Loan Party is sold or
otherwise disposed of in a transaction permitted by this Agreement, without the
prior written consent of each Lender;

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Required Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any assignee of such Lender.

(c) Without the consent of any Joint Lead Arranger or Lender or Issuing Bank,
the Loan Parties and the Administrative Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the ABL Facility Loans and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to correct any inconsistencies
between this ABL Credit Agreement and the Existing Revolving Credit Agreement.

 

138



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided, that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

Section 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together,

 

139



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall constitute but one contract, and shall become effective as provided in
Section 9.03. Delivery of an executed counterpart to this Agreement by facsimile
transmission (or other electronic transmission pursuant to procedures approved
by the Administrative Agent) shall be as effective as delivery of a manually
signed original.

Section 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15. Jurisdiction; Consent to Service of Process. Each party hereto
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
general and exclusive jurisdiction of the Supreme Court of the State of New York
for the County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court”, and together with the New York Supreme Court, the “New York Courts”),
and appellate courts from either of them;

(b) consents that any such action or proceeding may be brought in such courts
and waives, to the maximum extent not prohibited by law, any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
forum and agrees not to plead or claim the same;

(c) agrees that the New York Courts and appellate courts from either of them
shall be the exclusive forum for any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, and that it shall
not initiate (or collusively assist in the initiation or prosecution of) any
such action or proceeding in any court other than the New York Courts and
appellate courts from either of them; provided that

(i) if all such New York Courts decline jurisdiction over any Person, or decline
(or in the case of the Federal District Court, lack) jurisdiction over the
subject matter of such action or proceeding, a legal action or proceeding may be
brought with respect thereto in another court having such jurisdiction;

(ii) in the event that a legal action or proceeding is brought against any party
hereto or involving any of its property or assets in another court (without any
collusive assistance by such party or any of its Subsidiaries or Affiliates),
such party shall be entitled to assert any claim or defense (including any claim
or defense that this Section 9.15(c) would otherwise require to be asserted in a
legal action or proceeding in a New York Court) in any such action or
proceeding;

(iii) the Administrative Agent and the Lenders may bring any legal action or
proceeding against any Loan Party in any jurisdiction in connection with the
exercise of any rights under any Security Documents; provided that any Loan
Party shall be entitled to assert any claim or defense (including any claim or
defense that this Section 9.15(c) would otherwise require to be asserted in a
legal action or proceeding in a New York Court) in any such action or
proceeding; and

 

140



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) any party hereto may bring any legal action or proceeding in any
jurisdiction for the recognition and enforcement of any judgment;

(d) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Section 9.01 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto; and

(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to the preceding clause
(c)) shall limit the right to sue in any other jurisdiction.

Section 9.16. Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, the Borrower and any Subsidiary furnished to it by or on
behalf of Holdings, the Borrower or any Subsidiary (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party in violation of this Section 9.16, (b) has been
independently developed by such Lender, such Issuing Bank or such Agent without
violating this Section 9.16 or (c) was available to such Lender, such Issuing
Bank or such Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to Holdings, the Borrower or any other Loan
Party) and shall not reveal the same other than to its directors, trustees,
officers, employees, advisors, and any numbering, administration or settlement
service providers with a need to know or to any person that approves or
administers the Loans on behalf of such Lender (so long as each such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), except: (A) to the extent necessary to comply with law or any
legal process or the requirements of any Governmental Authority, the National
Association of Insurance Commissioners or of any securities exchange on which
securities of the disclosing party or any Affiliate of the disclosing party are
listed or traded, (B) as part of normal reporting or review procedures to, or
examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) to its parent companies, Affiliates
or auditors (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (D) in order to enforce
its rights under any Loan Document in a legal proceeding, (E) to other Lenders
and to any pledgee under Section 9.04(d) or any other prospective assignee of,
or prospective Participant in, any of its rights under this Agreement (so long
as such person is subject to this Section 9.16 or shall have been instructed to
keep the same confidential in accordance with this Section 9.16) and (F) to any
direct or indirect contractual counterparty in Swap Agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 9.16).

 

141



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.17. Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent will make available to the Lenders and the
Issuing Bank materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”),
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Borrower or its securities) (each, a “Public Lender”). The Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(i) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Issuing Bank and the Lenders to treat such Borrower Materials as
either publicly available information or not material information (although it
may be sensitive and proprietary) with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws, (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be deemed to be marked “PUBLIC,” unless the
Borrower notifies the Administrative Agent promptly that any such document
contains material nonpublic information: (1) the Loan Documents, (2) any
notification of changes in the terms of the credit facilities and (3) all
information delivered pursuant to Section 5.04.

Section 9.18. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Subsidiary Loan Party to
a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 6.05, any Liens created by any Loan
Document in respect of such Equity Interests or assets shall be automatically
released and the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by Holdings or the Borrower and at the
Borrower’s expense in connection with the release of any Liens created by any
Loan Document in respect of such Equity Interests or assets, and, in the case of
a disposition of the Equity Interests of any Subsidiary Loan Party in a
transaction permitted by Section 6.05 (including through merger, consolidation,
amalgamation or otherwise) and as a result of which such Subsidiary Loan Party
would cease to be a Subsidiary, such Subsidiary Loan Party’s obligations under
its Guarantee shall be automatically terminated and the Administrative Agent
shall promptly (and the Lenders hereby authorize the Administrative Agent to)
take such action and execute any such documents as may be reasonably requested
by Holdings or the Borrower to terminate such Subsidiary Loan Party’s
obligations under its Guarantee. In addition, the Administrative Agent agrees to
take such actions as are reasonably requested by Holdings or the Borrower and at
the Borrower’s expense to terminate the Liens and security interests created by
the Loan Documents when all the Obligations (other than contingent
indemnification Obligations and expense reimbursement claims to the extent no
claim therefor has been made) are paid in full and all Letters of Credit and
Commitments are terminated. Without limiting the foregoing, upon the
consummation of a Borrower Qualified IPO, Holdings shall be released from its
Guarantee, shall cease to be a Loan Party, and any Liens created by any Loan
Documents on any assets or Equity Interests owned by Holdings shall be released.

 

142



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

Section 9.20. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

Section 9.21. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents

 

143



--------------------------------------------------------------------------------

TABLE OF CONTENTS

presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

Section 9.22. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges (on its own behalf and
on behalf of its Affiliates) and agrees that (i) (A) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the Borrower, Holdings and their
respective Affiliates, on the one hand, and the Agents and the Lenders, on the
other hand, (B) each of the Borrower and Holdings has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Borrower and Holdings is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the Agents
and the Lenders is and has been acting solely as a principal and has not been,
is not and will not be acting as an advisor, agent or fiduciary for the
Borrower, Holdings, any of their respective Affiliates or any other Person and
(B) none of the Agents or the Lenders has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, Holdings and their respective
Affiliates, and none of the Agents or the Lenders has any obligation to disclose
any of such interests to the Borrower, Holdings or any of their respective
Affiliates. To the fullest extent permitted by applicable law, each of the
Borrower and Holdings hereby waives and releases any claims that it may have
against the Agent and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Section 9.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

144



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

145



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first set forth above.

 

BORROWER:

 

CLAIRE’S STORES, INC.

By:   /s/ J. Per Brodin   Name:   J. Per Brodin   Title:   Executive Vice
President and Chief Financial Officer

 

HOLDINGS:

 

CLAIRE’S INC.

By:   /s/ J. Per Brodin   Name:   J. Per Brodin   Title:   Executive Vice
President and Chief Financial Officer

 

GUARANTORS:

 

BMS DISTRIBUTING CORP.

By:   /s/ J. Per Brodin   Name:   J. Per Brodin   Title:   Executive Vice
President and Chief Financial Officer

 

CBI DISTRIBUTING CORP. By:   /s/ J. Per Brodin   Name:   J. Per Brodin   Title:
  Executive Vice President and Chief Financial Officer

Signature Page to ABL Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CLAIRE’S BOUTIQUES, INC. By:   /s/ J. Per Brodin   Name:   J. Per Brodin  
Title:   Executive Vice President and Chief Financial Officer

 

CLAIRE’S CANADA CORP. By:   /s/ J. Per Brodin   Name:   J. Per Brodin   Title:  
Executive Vice President and Chief Financial Officer

 

CLAIRE’S PUERTO RICO CORP. By:   /s/ J. Per Brodin   Name:   J. Per Brodin  
Title:   Executive Vice President and Chief Financial Officer

 

CSI CANADA LLC By:   /s/ J. Per Brodin   Name:   J. Per Brodin   Title:  
Manager

Signature Page to ABL Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and a Lender
By:   /s/ Bryan J. Matthews   Name:   Bryan J. Matthews   Title:   Authorized
Signatory By:   /s/ Jeremy Roberts Stern   Name:   Jeremy Roberts Stern   Title:
  Authorized Signatory

Signature Page to ABL Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GOLDMAN SACHS BANK USA, as a Lender By:   /s/ Rebecca Kratz   Name:   Rebecca
Kratz   Title:   Authorized Signatory

Signature Page to ABL Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ING CAPITAL LLC, as a Lender By:   /s/ Ian Nyi   Name:   Ian Nyi   Title:   Vice
President By:   /s/ Joe McAdams   Name:   Joe McAdams   Title:   Managing
Director

Signature Page to ABL Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Neil R. Boylan   Name:   Neil
R. Boylan   Title:   Managing Director

Signature Page to ABL Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ROYAL BANK OF CANADA, as a Lender By:   /s/ Leslie P. Vowell   Name:   Leslie P.
Vowell   Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.        Assignor:   

 

2.    Assignee:   

 

      [and is an Affiliate/Approved Fund of [identify Lender]1 3.    Borrower:
   Claire’s Stores, Inc. 4.    Administrative Agent:    Credit Suisse AG, Cayman
Islands Branch, as administrative agent under the Credit Agreement.

 

 

1  Select as applicable.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.    Credit Agreement:    ABL Credit Agreement, dated as of
[                    ], 2016 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time), among Claire’s
Inc. (formerly known as Bauble Holdings Corp.), a Delaware corporation, Claire’s
Stores, Inc., a Florida corporation (the “Borrower”), the Lenders party thereto
from time to time and Credit Suisse AG, Cayman Islands Branch, as Administrative
Agent for the Lenders. 6.    Assigned Interest:   

 

Aggregate Amount of

Commitment/ Loans

  

Amount of

Commitment/ Loans

Assigned2

  

Percentage Assigned of

Commitment/ Loans3

$

   $    %

Effective Date:             , 20            [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR].

 

 

 

2  To be accompanied by an equal amount of loans and commitments under the
Existing Revolving Credit Agreement pursuant to Section 9.04(b)(ii)(C).

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

  ASSIGNOR     [NAME OF ASSIGNOR]     By:  

 

    Name:     Title:   ASSIGNEE     [NAME OF ASSIGNEE]     By:  

 

    Name:     Title:

[Consented to and Accepted:]4

 

CREDIT SUISSE AG, Cayman Islands Branch, as Administrative Agent By:  

 

  Name:   Title:

 

 

4  To be added only if the consent of the Administrative Agent is required
pursuant to Section 9.04 of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to:]5

 

[CLAIRE’S STORES, INC.]

By:

 

 

 

Name:

 

Title:

[Consented to:]6

 

[ISSUING BANK]

By:

 

 

  Name:   Title:

 

5  To be added only if the consent of the Borrower is required pursuant to
Section 9.04 of the Credit Agreement.

6  To be added only if the consent of the Issuing Bank is required pursuant to
Section 9.04 of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth herein, and (iv) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it is an
eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Administrative Agent, by the terms thereof, together with
such powers as are reasonably incidental thereto, and (iii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be
construed in accordance with and governed by the laws of the State of New York.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

FORM OF BORROWING BASE CERTIFICATE

[DATE]

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent

Eleven Madison Avenue

New York, NY 10010

Attn: Agency Group

Ladies and Gentlemen:

The undersigned Responsible Officer of Claire’s Stores, Inc., a Florida
corporation (the “Borrower”), pursuant to Section [4(b)(B)(v) of Amendment No. 3
in connection with that]7 [5.04(l) of that]8 certain ABL Credit Agreement, dated
as of August [ ], 2016 (as amended, restated, amended and restated,
supplemented, and/or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Claire’s Inc., a Delaware corporation, the
Lenders from time to time party thereto, and Credit Suisse AG, Cayman Islands
Branch, as administrative agent for the Lenders (the “Administrative Agent”),
hereby certifies, solely in such capacity, to the Administrative Agent that
(1) the information attached hereto as Exhibit A is true and correct as of the
effective date of the calculation set forth thereon and (2) no Default or Event
of Default has occurred and is continuing on such date.

All initially capitalized terms used in this Borrowing Base Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.

[signature page follows]

 

 

7  To be included for the Borrowing Base Certificate delivered on the Closing
Date.

8  To be included for a Borrowing Base Certificate delivered after the Closing
Date.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CLAIRE’S STORES, INC., a Florida corporation By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

BORROWING BASE CALCULATION

(CLAIRE’S STORES, INC.)

Claire’s Stores, Inc.

Borrowing Base Certificate

As of             , 20    

 

Borrowing Base    From Schedule A                                       

 

 

  Less:      

ABL Facility Loan Balance

           

 

 

 

Letters of Credit Outstanding

           

 

 

 

Availability Reserves

           

 

 

  Borrowing Base Availability            

 

 

  ABL Facility Availability    Lesser of (i) Borrowing Base and (ii) $75,000,000
(Aggregate ABL Facility Commitment)         

 

 

  [Less:      

ABL Facility Loan Balance

           

 

 

 

Letters of Credit Outstanding

           

 

 

  ABL Facility Availability         ]         

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule A

Claire’s Stores, Inc.

Borrowing Base Certificate

As of             , 20    

 

Gross Credit Card Accounts Receivable

       

Less: Ineligible Accounts

          See Schedule A.1   

Less: Applicable Eligibility Reserves

       

Eligible Credit Card Receivables

       

Advance Rate

        90 %         

 

 

         A.1        

Gross Concession Accounts Receivable

       

Less: Ineligible Accounts

          See Schedule A.2   

Less: Applicable Eligibility Reserves

       

Eligible Concession Receivables

       

Advance Rate

        85 %         

 

 

         A.2        

Gross Royalty Accounts Receivable

       

Less: Ineligible Accounts

          See Schedule A.3   

Less: Applicable Eligibility Reserves

       

Eligible Royalty Receivables

       

Advance Rate

        85 %         

 

 

         A.3        

Gross Wholesale Accounts Receivable

       



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Less: Ineligible Accounts

          See Schedule A.4   

Less: Applicable Eligibility Reserves

       

Eligible Wholesale Receivables

       

Advance Rate

        85 %         

 

 

         A.4        

Accounts Receivable Availability

     A              

Gross Inventory

       

Less: Ineligible Inventory

          See Schedule A.5   

Less: Applicable Eligibility Reserves

       

Eligible Inventory

       

Advance Rate

        85 %         

 

 

   

Available Eligible Inventory

     B.1        

Eligible Inventory (use the number from above)

     B.2.a        

Net Orderly Liquidation Value from Appraisal

     B.2.b        

Eligible Inventory Orderly Liquidation Value (B.2.a multiplied by B.2.b)

       

Advance Rate

        85 %         

 

 

   

Less: Applicable Reserves

       

Available Eligible Inventory Orderly Liquidation Value

     B.2        

Inventory Availability (the lesser of B.1 and B.2)

     B                      

 

                    

 

  

 

 

Borrowing Base

     A+B=C              



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule A.1

 

  1.   Credit Card Receivables that have been outstanding for more than ten (10)
Business Days from the date of sale                        2.   Credit Card
Receivables with respect to which a Loan Party does not have good, valid and
marketable title thereto, free and clear of any Lien (other than those (i) Liens
expressly permitted under Section 6.02 (b) and (ii) Qualified Liens)     
                  3.   Credit Card Receivables that are not subject to a first
priority perfected Lien in favor of Administrative Agent on behalf of the
Secured Parties                        4.   Credit Card Receivables which are
disputed, or with respect to which a claim, counterclaim, offset or chargeback
has been asserted, by the related credit card processor (but only to the extent
of such dispute, counterclaim, offset or chargeback)                        5.  
Credit Card Receivables which the credit card processor has the right under
certain circumstances to require the Loan Parties to repurchase such Accounts
from such credit card processor                     

Total Ineligible Credit Card Accounts

                    



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule A.2

 

1.         Any Account that does not arise from concession arrangements of such
Loan Party in the Ordinary Course of Business                      2.        
Any Account (i) upon which such Loan Party’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or as
to which such Loan Party is not able to bring suit or otherwise enforce its
remedies against the Account Debtor through judicial process                  
   3.         Any Account to the extent that any credit or any defense,
counterclaim, setoff or dispute is asserted as to such Account                  
   4.         Any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account                      5.      
  Any Account with respect to which an invoice, reasonably acceptable to Agent
in form and substance, has not been sent to the applicable Account Debtor     
                6.         Any Account that (i) is not owned by such Loan Party
or (ii) is subject to any right, claim, security interest or other interest of
any other Person, other than those (x) Liens expressly permitted under
Section 6.02(b) or 6.02(ff) and (y) Qualified Liens                     
7.         Any Account that arises from a contract with any director, officer,
other employee or Affiliate of any Loan Party, or to any entity that has any
common officer with any Loan Party                      8.         Any Account
that is the obligation of an Account Debtor that is the United States government
or a political subdivision thereof, or any state, county or municipality or
department, agency or instrumentality thereof unless Administrative Agent, in
its sole discretion, has agreed to the contrary in writing and such Loan Party,
if necessary or desirable, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting the assignment thereof with respect to such obligation
                     9.         Any Account to the extent a Loan Party is liable
for goods sold or services rendered by the applicable Account Debtor to such
Loan Party or any Subsidiary thereof but only to the extent of the potential
offset                      10.      

Any Account that is in default; provided, that, without limiting the generality
of the foregoing, an Account shall be deemed in default upon the occurrence of
any of the following:

(i) the Account is not paid within the earlier of: 60 days following its due
date or 90 days following its original invoice date; or

ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due

                     11.       a petition is filed by or against any Account
Debtor obligated upon such Account under any bankruptcy law or any other
federal, state or foreign (including any provincial) receivership, insolvency
relief or other law or laws for the relief of debtors                     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12.        Any Account that is the obligation of an Account Debtor if 50% or
more of all Accounts owing by that Account Debtor are ineligible under the other
criteria set forth in this definition                      13.        Any
Account as to which Agent’s Lien thereon, on behalf of itself and the other
Secured Parties, is not a first priority perfected Lien                     
14.        Any Account as to which any of the representations or warranties in
the Loan Documents are untrue                      15.        Any Account to the
extent such Account is evidenced by a judgment, Instrument or Chattel Paper     
                16.        Any Account that is payable in any currency other
than Dollars                      Total Ineligible Concession Accounts   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule A.3

 

1.   Any Account (i) upon which such Loan Party’s right to receive payment is
not absolute or is contingent upon the fulfillment of any condition whatsoever
or as to which such Loan Party is not able to bring suit or otherwise enforce
its remedies against the Account Debtor through judicial process     
                2.   Any Account to the extent that any credit or any defense,
counterclaim, setoff or dispute is asserted as to such Account                  
   3.   Any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account                      4.   Any
Account with respect to which an invoice, reasonably acceptable to Agent in form
and substance, has not been sent to the applicable Account Debtor     
                5.   Any Account that (i) is not owned by such Loan Party or
(ii) is subject to any right, claim, security interest or other interest of any
other Person, other than those (x) Liens expressly permitted under
Section 6.02(b) or 6.02(ff) and (y) Qualified Liens;                      6.  
Any Account that arises from a contract with any director, officer, other
employee or Affiliate of any Loan Party, or to any entity that has any common
officer with any Loan Party                      7.   Any Account that is the
obligation of an Account Debtor that is the United States government or a
political subdivision thereof, or any state, county or municipality or
department, agency or instrumentality thereof unless Administrative Agent, in
its sole discretion, has agreed to the contrary in writing and such Loan Party,
if necessary or desirable, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting the assignment thereof with respect to such obligation
                     8.   Any Account to the extent a Loan Party is liable for
goods sold or services rendered by the applicable Account Debtor to such Loan
Party or any Subsidiary thereof but only to the extent of the potential offset
                     9.   Any Account that is in default; provided, that,
without limiting the generality of the foregoing, an Account shall be deemed in
default upon the occurrence of any of the following: (i) the Account is not paid
within the earlier of: 60 days following its due date or 90 days following its
original invoice date; or (ii) the Account Debtor obligated upon such Account
suspends business, makes a general assignment for the benefit of creditors or
fails to pay its debts generally as they come due                      10.   a
petition is filed by or against any Account Debtor obligated upon such Account
under any bankruptcy law or any other federal, state or foreign (including any
provincial) receivership, insolvency relief or other law or laws for the relief
of debtors                     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.   Any Account that is the obligation of an Account Debtor if [50%] or more
of all Accounts owing by that Account Debtor are ineligible under the other
criteria set forth in this definition                      12.   Any Account as
to which Agent’s Lien thereon, on behalf of itself and the other Secured
Parties, is not a first priority perfected Lien                      13.   Any
Account as to which any of the representations or warranties in the Loan
Documents are untrue                      14.   Any Account to the extent such
Account is evidenced by a judgment, Instrument or Chattel Paper     
                15.   Any Account that is payable in any currency other than
Dollars                      Total Ineligible Royalty Accounts                  
  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule A.4

 

1.          Any Account that does not arise from the sale of Inventory or the
performance of services by such Loan Party in the Ordinary Course of Business   
                  2.          Any Account (i) upon which such Loan Party’s right
to receive payment is not absolute or is contingent upon the fulfillment of any
condition whatsoever or (ii) as to which such Loan Party is not able to bring
suit or otherwise enforce its remedies against the Account Debtor through
judicial process, or (iii) if the Account represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to such Loan Party’s completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer     
                3.          Any Account to the extent that any credit or any
defense, counterclaim, setoff or dispute is asserted as to such Account     
                4.          Any Account that is not a true and correct statement
of bona fide indebtedness incurred in the amount of the Account for merchandise
sold to or services rendered and accepted by the applicable Account Debtor     
                5.          Any Account with respect to which an invoice,
reasonably acceptable to Agent in form and substance, has not been sent to the
applicable Account Debtor                      6.          Any Account that
(i) is not owned by such Loan Party or (ii) is subject to any right, claim,
security interest or other interest of any other Person, other than those
(x) Liens expressly permitted under Section 6.02(b) and (y) Qualified Liens     
                7.          Any Account that arises from a sale to any director,
officer, other employee or Affiliate of any Loan Party, or to any entity that
has any common officer with any Loan Party                      8.          Any
Account that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless
Administrative Agent, in its sole discretion, has agreed to the contrary in
writing and such Loan Party, if necessary or desirable, has complied with
respect to such obligation with the Federal Assignment of Claims Act of 1940, or
any applicable state, county or municipal law restricting the assignment thereof
with respect to such obligation                      9.          Any Account
that is the obligation of an Account Debtor located in a country other than the
United States or Canada unless payment thereof is assured by a letter of credit
assigned and delivered to Administrative Agent, satisfactory to Administrative
Agent as to form, amount and issuer                     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.        Any Account to the extent such Loan Party or any Subsidiary thereof
is liable for goods sold or services rendered by the applicable Account Debtor
to such Loan Party or any Subsidiary thereof but only to the extent of the
potential offset                      11.        Any Account that arises with
respect to goods that are delivered on a bill-and-hold, credit hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional   
                  12.        Any Account that is in default; provided, that,
without limiting the generality of the foregoing, an Account shall be deemed in
default upon the occurrence of any of the following: (i) the Account is not paid
within the earlier of: 60 days following its due date or 90 days following its
original invoice date; or (ii) the Account Debtor obligated upon such Account
suspends business, makes a general assignment for the benefit of creditors or
fails to pay its debts generally as they come due                      13.    
   a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors                      14.        Any Account that is
the obligation of an Account Debtor if [50%] or more of all Accounts owing by
that Account Debtor are ineligible under the other criteria set forth in this
definition                      15.        Any Account as to which Agent’s Lien
thereon, on behalf of itself and the other Secured Parties, is not a first
priority perfected Lien                      16.        Any Account as to which
any of the representations or warranties in the Loan Documents are untrue     
                17.        Any Account to the extent such Account is evidenced
by a judgment, Instrument or Chattel Paper                      18.        Any
Account that is payable in any currency other than Dollars                     
19.        Any Account that is a Credit Card Receivable, regardless of whether
any such Account is an Eligible Credit Card Account                      Total
Ineligible Wholesale Accounts                     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule B.1

 

1.          Inventory that is not owned by such Loan Party free and clear of all
Liens and rights of any other Person (including the rights of a purchaser that
has made progress payments and the rights of a surety that has issued a bond to
assure such Loan Party’s performance with respect to that Inventory, except for
(x) those Liens expressly permitted under Section 6.02(b) and (y) Qualified
Liens                      2.          Inventory that is (i) not located on
premises owned, leased or rented (including warehouse storage space) by such
Loan Party other than as set forth in clause (c) below                     
3.          Inventory that is in transit, except for (x) Inventory in transit
from (i) an owned or leased location of the Loan Parties to another owned or
leased location of the Loan Parties, or a franchisee of the Loan Parties, in the
United States or (ii) a location of the Loan Parties to another location of the
Loan Parties, in Canada, in each case, as to which Collateral Agent’s Liens have
been perfected at origin and destination and (y) Eligible In Transit Inventory
                     4.          Inventory that is covered by a negotiable
document of title, unless such original document has been delivered to
Administrative Agent with all necessary endorsements, free and clear of all
Liens except those in favor of Administrative Agent and Lenders (other than
those Liens expressly permitted under Section 6.02(b)) and Qualified Liens)     
                5.          Inventory that is used (other than trade-ins and
returns described in clause (g) below) excess, obsolete, unsaleable, shopworn,
seconds, samples, damaged, unfit for sale, imperfects, or designed or held for
destruction                      6.          Inventory that consists of display
items or packing or shipping materials, manufacturing supplies, raw materials,
parts, subassemblies, work in process, tooling, replacement parts (excluding
from the foregoing, however, readily saleable components) or other unfinished
Inventory                      7.          Inventory that consists of goods
which have been returned by the buyer (other than trade-ins which are undamaged
and fit for immediate sale in the Ordinary Course of Business and other than
returns that have been restocked and can be resold as new)                     
8.          Inventory that is not of a type held for sale in the ordinary course
of such Loan Party’s business                      9.          Inventory that is
not subject to a first priority lien in favor of Agent on behalf of itself and
Lenders                      10.        Inventory as to which any of the
representations or warranties pertaining to it set forth in the Loan Documents
is untrue                     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.    Inventory that that consists of Hazardous Materials or goods that can be
transported or sold only with licenses that are not readily available     
                12.    Inventory that is not covered by casualty insurance
reasonably acceptable to Agent                      13.    Inventory (i) subject
to any licensing, trademark, trade name or copyright agreements with any third
parties which would require any consent of any third party for the sale or
disposition of that Inventory (which consent has not been obtained),
(ii) subject to the payment of any monies to any third party upon such sale or
disposition unless reserves reasonably satisfactory to Agent have been
established with respect thereto or (iii) which may not be sold without
violation or infringement of the intellectual property rights of third parties
                     14.    Inventory located outside the United States, except
for Eligible In Transit Inventory                      Total Ineligible
Inventory                     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C-1

[FORM OF]

BORROWING REQUEST

Date:9                     ,         

 

To: Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Ladies and Gentlemen:

Reference is made to the ABL Credit Agreement, dated as of
[                            ], 2016 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Claire’s Inc. (formerly known as Bauble Holdings
Corp.), a Delaware corporation, Claire’s Stores, Inc., a Florida corporation
(the “Borrower”), the Lenders from time to time party thereto (“Lenders”) and
Credit Suisse AG, Cayman Islands Branch, as administrative agent for the Lenders
(the “Administrative Agent”). Capitalized terms used and not defined herein have
the meanings ascribed to such terms in the Credit Agreement. This notice
constitutes a Borrowing Request, and the Borrower hereby requests a Borrowing
under the Credit Agreement, and in connection therewith, the Borrower specifies
the following information with respect to such Borrowing:

 

  1. The Borrowing will be a Borrowing of             Loans.10

 

  2. The Business Day of the proposed Borrowing is             .

 

  3. The aggregate amount of the proposed Borrowing is $            .

 

  4. The Borrowing is comprised of $            of ABR Loans and $            of
Eurocurrency Loans.

 

  5. The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the Borrowing shall be             months.

 

9  Must be received by the Administrative Agent no later than (a) 12:00 p.m.,
Local Time three (3) Business Days prior to the proposed Borrowing in the case
of a Eurocurrency Borrowing and (b) 12:00 p.m., Local Time one (1) Business Day
before the date of the proposed Borrowing, in the case of an ABR Borrowing;
provided, that any such notice of an ABR Borrowing to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e) may be given not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing.

10  Specify ABL Facility Loans.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  6. The location and number of Borrower’s account to which the proceeds of such
Borrowing are to be disbursed is             .

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement. The Borrower named below hereby represents and warrants that the
conditions specified in paragraphs (b) and (c) of Section 4.01 of the Credit
Agreement are satisfied.

 

Very truly yours, CLAIRE’S STORES, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C-3

[FORM OF]

LETTER OF CREDIT REQUEST

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent for

the Lenders referred to below

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Group Manager

[DATE]1

To:             ,2 as Letter of Credit Issuer

[Address]

Attention:

Ladies and Gentlemen:

Reference is made to the ABL Credit Agreement, dated as of             , 2016
(as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Claire’s
Inc. (formerly known as Bauble Holdings Corp.), a Delaware corporation, Claire’s
Stores, Inc., a Florida corporation (the “Borrower”), the Lenders from time to
time party thereto (“Lenders”) and Credit Suisse AG, Cayman Islands Branch, as
administrative agent for the Lenders (the “Administrative Agent”). Capitalized
terms used and not defined herein have the meanings ascribed to such terms in
the Credit Agreement.

The undersigned hereby requests that             ,3 as Letter of Credit Issuer,
issue a Letter of Credit for the account of             4 on             ,
20    5 (the “Date of Issuance”) in the aggregate stated amount of
            .6 The requested Letter of Credit shall be denominated in
            7 and will be a [Standby Letter of Credit][Trade Letter of Credit].

 

1  Request date must be a Business Day and must be received by the
Administrative Agent three Business Days in advance of the requested date of
issuance, amendment or extension or such shorter period as the Administrative
Agent and the Issuing Bank in their sole discretion may agree.

2  Insert name of Letter of Credit Issuer.

3  Insert name of Letter of Credit Issuer.

4  Insert name of Credit Party the Letter of Credit is being issued on behalf
of.

5  Insert proposed issuance date.

6  Insert stated amount of Letter of Credit.

7  Dollars or an Alternate Currency.



 

C-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The beneficiary of the requested Letter of Credit will be              8 and the
address of such beneficiary is             . The Letter of Credit will have a
stated expiration date of             , 20        .9 The Letter of Credit will
support             .10

The undersigned hereby certifies that, on the date of this Letter of Credit
Request and on the Date of Issuance, the conditions to issuance of any Letter of
Credit specified in Section 4.01 of the Credit Agreement have been satisfied.

Copies of all documentation reasonably requested by the Administrative Agent
and/or the Issuing Bank with respect to the supported transaction are attached
hereto.

 

[CLAIRE’S STORES, INC.]11 By:  

 

  Name:   Title:

 

8  Insert name and address of beneficiary.

9  Insert the last date upon which drafts may be presented in accordance with
the Credit Agreement.

10  Insert brief description of obligations to be supported by the Letter of
Credit.

11  Insert name of Credit Party if different than the Borrower.

 

C-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D

[FORM OF]

INTEREST ELECTION REQUEST

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent

    for the Lenders referred to below

Eleven Madison Avenue

New York, New York 10010

Attention: Agency Group

[DATE]

Ladies and Gentlemen:

Reference is made to the ABL Credit Agreement, dated as of                     ,
2016 (as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Claire’s
Inc. (formerly known as Bauble Holdings Corp.), a Delaware corporation, Claire’s
Stores, Inc., a Florida corporation (the “Borrower”), the Lenders from time to
time party thereto (“Lenders”), and Credit Suisse AG, Cayman Islands Branch, as
administrative agent for the Lenders (the “Administrative Agent”). Capitalized
terms used and not defined herein have the meanings ascribed to such terms in
the Credit Agreement.

This notice constitutes a notice of conversion or notice of continuation, as
applicable (an “Election”), under Section 2.07 of the Credit Agreement, and the
Borrower hereby irrevocably notifies the Administrative Agent of the following
information with respect to the conversion or continuation requested hereby:

 

(i)    Borrowing to which Interest Election applies:       Principal Amount:   

 

   Type (ABR/Eurocurrency):   

 

   Interest Period (if Eurocurrency):   

 

(ii)    Effective Date of Election:   

 

(iii)    Resulting Borrowings(s)                 Resulting Borrowing (1)      
                    Principal Amount (or % of Borrowing in (1))   

 

                       Type (ABR/Eurocurrency):   

 

                       Interest Period (if Eurocurrency):   

 

             Resulting Borrowing (2)1                           Principal Amount
(or % of Borrowing in (i))   

 

  

                     Type (ABAR/Eurocurrency):

  

 

  

                     Interest Period (if Eurocurrency):

  

 

 

 

1  Add as many resulting Borrowings as applicable.

 

D



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The undersigned certifies, represents and warrants on behalf of the Borrower
that the Borrower is entitled to receive the requested continuation or
conversion under the terms and conditions of the Credit Agreement.

 

CLAIRE’S STORES, INC. By:  

 

  Name:   Title:

 

D



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E

FORM OF COLLATERAL AGREEMENT

(See attached.)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GUARANTEE AND COLLATERAL AGREEMENT

Dated as of [     ], 2016,

among

CLAIRE’S INC.,

CLAIRE’S STORES, INC.,

as Borrower,

each Subsidiary Loan Party,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page      Article I       DEFINITIONS    Section 1.01.    Credit
Agreement      1    Section 1.02.    Other Defined Terms      1       Article II
      GUARANTEE    Section 2.01.    Guarantee      4    Section 2.02.   
Guarantee of Payment      5    Section 2.03.    No Limitations, Etc.      5   
Section 2.04.    Reinstatement      6    Section 2.05.    Agreement To Pay;
Contribution; Subrogation      7    Section 2.06.    Information      7   
Section 2.07.    Maximum Liability      7    Section 2.08.    Payment Free and
Clear of Taxes      7       Article III       PLEDGE OF SECURITIES   
Section 3.01.    Pledge      8    Section 3.02.    Delivery of the Pledged
Collateral      8    Section 3.03.    Representations, Warranties and Covenants
     9    Section 3.04.    Registration in Nominee Name; Denominations      11
   Section 3.05.    Voting Rights; Dividends and Interest, Etc.      11      
Article IV       SECURITY INTERESTS IN OTHER PERSONAL PROPERTY    Section 4.01.
   Security Interest      13    Section 4.02.    Representations and Warranties
     15    Section 4.03.    Covenants      18    Section 4.04.    Other Actions
     20    Section 4.05.    Covenants Regarding Patent, Trademark and Copyright
Collateral      21       Article V       REMEDIES    Section 5.01.    Remedies
Upon Default      22    Section 5.02.    Application of Proceeds      24   
Section 5.03.    Securities Act, Etc.      25       Article VI       INDEMNITY,
SUBROGATION AND SUBORDINATION    Section 6.01.    Indemnity      26   
Section 6.02.    Contribution and Subrogation      26    Section 6.03.   
Subordination; Subrogation      27       Article VII       MISCELLANEOUS   
Section 7.01.    Notices      28    Section 7.02.    Security Interest Absolute
     29    Section 7.03.    Limitation By Law      29   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

          Page   Section 7.04.    Binding Effect; Several Agreement      29   
Section 7.05.    Successors and Assigns      29    Section 7.06.   
Administrative Agent’s Fees and Expenses; Indemnification      30    Section
7.07.    Administrative Agent Appointed Attorney-in-Fact      30    Section
7.08.    GOVERNING LAW      31    Section 7.09.    Waivers; Amendment      31   
Section 7.10.    WAIVER OF JURY TRIAL      32    Section 7.11.    Severability
     32    Section 7.12.    Counterparts      32    Section 7.13.    Headings   
  32    Section 7.14.    Jurisdiction; Consent to Service of Process      32   
Section 7.15.    Termination or Release      33    Section 7.16.    Additional
Subsidiaries      34    Section 7.17.    Right of Set-off      34    Section
7.18.    Intercreditor Agreement      34   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GUARANTEE AND COLLATERAL AGREEMENT dated and effective as
[                    ], 2016 (this “Agreement”), among CLAIRE’S INC. (formerly
known as Bauble Holdings Corp.), a Delaware corporation (“Holdings”), CLAIRE’S
STORES, INC., a Florida corporation (the “Borrower”), each Subsidiary Loan Party
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”) for the
Secured Parties (as defined below).

Reference is made to the ABL Credit Agreement dated as of
[                    ], 2016 (as amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Borrower, the LENDERS party thereto from time
to time and the Administrative Agent.

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. Holdings and the Subsidiary Loan Parties are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All capitalized terms defined in the New York UCC (as
defined herein) and not defined in this Agreement have the meanings specified
therein. The term “instrument” shall have the meaning specified in Article 9 of
the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABL Intercreditor Agreement” has the meaning assigned to such term in the
Credit Agreement.

“ABL Priority Collateral” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Collateral” means the collective reference to Article 9 Collateral and Pledged
Collateral.

“Copyright License” means any written agreement, now or hereafter in effect, any
right granting any right to any Pledgor under any Copyright now or hereafter
owned by any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule II, (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Existing Revolving Credit Agreement” has the meaning assigned to such term in
the Credit Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property (but excluding “intent-to-use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment
to Allege Use or a Statement of Use under Sections 1(e) and 1(d) of the Lanham
Act has been filed, to the extent that, and solely during the period for which,
any assignment of an “intent-to-use” application prior to such filing would
violate the Lanham Act), goodwill, registrations, franchises, tax refund claims
and any guarantee, claim, security interest or other security held by or granted
to any Pledgor to secure payment by an Account Debtor of any of the Accounts.

“Guarantors” means Holdings (prior to a Borrower Qualified IPO), and the
Subsidiary Loan Parties.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Pledgor, including inventions, designs,
Patents, Copyrights, Trademarks, IP Agreements, trade secrets, domain names,
confidential or proprietary technical and business information, know-how,
show-how or other data or information and all related documentation.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Administrative Agent.

“IP Agreements” means all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Pledgor, now or hereafter, is a party
or a beneficiary, including, without limitation, the agreements set forth on
Schedule II hereto.

“Loan Document Obligations” has the meaning assigned to such term in the Credit
Agreement.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” has the meaning assigned to such term in the Credit Agreement.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule II, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
II, (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in-part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein, (c) all claims for, and rights
to sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Permitted Liens” means any Lien permitted by Section 6.02 of the Credit
Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” shall mean the Borrower and each Guarantor.

“Secured Parties” means (a) the Lenders (and any Affiliate of a Lender
designated by the Borrower as a provider of cash management services to which
any obligation referred to in clause (c) of the definition of the term
Obligations is owed), (b) the Administrative Agent, (c) each Issuing Bank,
(d) each counterparty to any Swap Agreement entered into with a Loan Party or
any Affiliate of a Loan Party, the obligations under which constitute
Obligations, (e) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (f) the successors and permitted
assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Loan Party” means any Subsidiary that is a party hereto or any
Subsidiary that becomes a party hereto pursuant to Section 7.16.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof (except
for “intent-to-use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an Amendment to Allege Use or a Statement of Use under Sections 1(c) and
1(d) of the Lanham Act has been filed, to the extent that any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act),
and all renewals thereof, including those listed on Schedule II, (b) all
goodwill associated therewith or symbolized thereby, (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing and
(d) all income, royalties damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

ARTICLE II

GUARANTEE

Section 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, to the Administrative Agent, for the ratable
benefit of the Secured Parties, as a primary obligor and not merely as a surety,
the due and punctual payment and performance of the Obligations. Each Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee notwithstanding any extension or renewal of any Obligation.
Each Guarantor waives presentment to, demand or payment from and protest to the
Borrower or any other Loan Party of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Secured Party to any security held for the payment of the Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Secured Party in favor of the Borrower or any
other person.

Section 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.15 and except as
provided in Section 2.07, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise (other than defense of payment
or performance). Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by,
and each Guarantor hereby waives any defense to the enforcement hereof by reason
of:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, increase in the
Obligations with respect to, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Obligations);

(vi) any illegality, lack of validity or enforceability of any Obligation;

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any Obligation;

(viii) the existence of any claim, set-off or other rights that the Guarantors
may have at any time against the Borrower, the Administrative Agent, any other
Secured Party or any other person, whether in connection herewith or any
unrelated transactions; provided that nothing herein will prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

(ix) any action permitted or authorized hereunder; or

(x) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense to, or a legal or equitable discharge of, the Borrower or any
Guarantor or any other guarantor or surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the
Obligations (other than contingent or unliquidated obligations or liabilities).
The Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Obligations (other than contingent or unliquidated obligations or liabilities)
have been paid in full in cash or immediately available funds. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any other Loan
Party, as the case may be, or any security.

Section 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower or any other Loan Party or
otherwise.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.05. Agreement To Pay; Contribution; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for distribution to the
applicable Secured Parties in cash or immediately available funds the amount of
such unpaid Obligation. Each Guarantor hereby unconditionally and irrevocably
agrees that in the event any payment shall be required to be made to any Secured
Party under this guarantee or any other guarantee, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Secured Parties under or in respect of the Loan Documents. Upon payment
by any Guarantor of any sums to the Administrative Agent as provided above, all
rights of such Guarantor against the Borrower, or other Loan Party or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other, Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

Section 2.07. Maximum Liability. Each Guarantor, and by its acceptance of this
guarantee, the Administrative Agent and each Secured Party hereby confirms that
it is the intention of all such Persons that this guarantee and the Obligations
of each Guarantor hereunder not constitute a fraudulent transfer or conveyance
for purposes of the U.S. Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this guarantee and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this guarantee at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this guarantee not constituting a fraudulent
transfer or conveyance.

Section 2.08. Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by any Loan Party are required to be made pursuant to the terms of
Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of the
Credit Agreement shall apply to each Guarantor mutatis mutandis.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE III

PLEDGE OF SECURITIES

Section 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of its Obligations, each Pledgor hereby assigns and pledges to
the Administrative Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and permitted assigns, for the ratable benefit of the Secured
Parties, a security interest in all of such Pledgor’s right, title and interest
in, to and under (a) the Equity Interests directly owned by it (including those
listed on Schedule I) and any other Equity Interests obtained in the future by
such Pledgor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include (i)(A) more
than 65% of the issued and outstanding voting Equity Interests of any “first
tier” Foreign Subsidiary directly owned by such Pledgor, (B) more than 65% of
the issued and outstanding voting Equity Interests of any “first tier” Qualified
CFC Holding Company directly owned by such Pledgor, (C) any issued and
outstanding Equity Interest of any Foreign Subsidiary that is not a first tier
Foreign Subsidiary, or (D) any issued and outstanding Equity Interests of any
Qualified CFC Holding Company that is not a “first tier” Qualified CFC Holding
Company, (ii) to the extent applicable law requires that a Subsidiary of such
Pledgor issue directors’ qualifying shares or similar shares, such shares or
nominee or other similar shares, (iii) any Equity Interests with respect to
which a grant of security is not required by reason of Section 5.10(g) of the
Credit Agreement, or (iv) any Equity Interests of a Subsidiary (which Subsidiary
is set forth on Schedule 1.01A to the Credit Agreement) to the extent that, as
of the ABL Closing Date, and for so long as, such a pledge of such Equity
Interests would violate applicable law or an enforceable contractual obligation
binding on or relating to such Equity Interests; (b)(i) the debt obligations
listed opposite the name of such Pledgor on Schedule I, (ii) any debt securities
in the future issued to such Pledgor and (iii) the certificates, promissory
notes and any other instruments, if any, evidencing such debt securities (the
“Pledged Debt Securities”); (c) subject to Section 3.05 hereof, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other proceeds received in respect of,
the property referred to in clauses (a) and (b) above; (d) subject to
Section 3.05 hereof, all rights and privileges of such Pledgor with respect to
the securities and other property referred to in clauses (a), (b) and (c) above;
and (e) all proceeds of any of the foregoing (the items referred to in clauses
(a) through (e) above being collectively referred to as the “Pledged
Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and permitted assigns, for the
ratable benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

Section 3.02. Delivery of the Pledged Collateral. (a) Each Pledger agrees
promptly to deliver or cause to be delivered to the Administrative Agent, for
the ratable benefit of the Secured Parties, any and all Pledged Securities to
the extent such Pledged Securities are either (i) Equity Interests or
(ii) promissory notes or other instruments evidencing Indebtedness required to
be delivered pursuant to paragraph (b) of this Section 3.02. If any Pledged
Stock that is uncertificated on the ABL Closing Date shall hereafter become
certificated, the applicable

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Pledgor shall promptly cause the certificate or certificates representing
Pledged Stock to be delivered to the Administrative Agent, as agent for the
Secured Parties, together with the accompanying stock powers or other
documentation required by Section 3.02(c). None of the Pledgors shall permit any
other party to “control” (for purposes of Section 8-106 of the New York UCC (or
any analogous provision of the Uniform Commercial Code in effect in the
jurisdiction whose law applies)) any uncertificated securities that constitute
Pledged Collateral other than the Administrative Agent, as agent for the Secured
Parties.

(b) Each Pledgor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5.0 million (other than
(i) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations of Holdings, the Borrower and
its Subsidiaries or (ii) to the extent that a pledge of such promissory note or
instrument would violate applicable law) owed to such Pledgor by any person to
be evidenced by a duly executed promissory note that is pledged and delivered to
the Administrative Agent, for the ratable benefit of the Secured Parties,
pursuant to the terms hereof. To the extent any such promissory note is a demand
note, each Pledgor party thereto agrees, if requested by the Administrative
Agent, to immediately demand payment thereunder upon an Event of Default
specified under Section 7.01(b), (c), (f), (h) or (i) of the Credit Agreement
unless such demand would not be commercially reasonable or would otherwise
expose such Pledgor to liability to the maker.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Administrative Agent and by such other instruments and
documents as the Administrative Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents (including issuer acknowledgments in respect
of uncertificated securities) as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule I
(or a supplement to Schedule I, as applicable) and made a part hereof; provided
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

(d) In the event any Pledged Securities constitute uncertificated securities and
the issuer thereof is not a party hereto, the applicable Pledgor shall, pursuant
to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, either (i) cause such issuer to agree to comply with
instructions from the Administrative Agent without further consent of any
Pledgor or (ii) cause such issuer to register the Administrative Agent as the
registered owner of such uncertificated security.

Section 3.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Administrative
Agent, for the ratable benefit of the Secured Parties, that:

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
shares of each class of the Equity Interests of the issuer thereof represented
by such Pledged Stock and includes all Equity Interests, debt securities and
promissory notes or instruments evidencing Indebtedness required to be
(i) pledged in order to satisfy the Collateral and Guarantee Requirement, or
(ii) delivered pursuant to Section 3.02(b);

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Pledgor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Stock, are fully paid and nonassessable (other than
with respect to Pledged Stock consisting of membership interests of limited
liability companies to the extent provided in Sections 18-502 and 18-607 of the
Delaware Limited Liability Company Act) and (ii) in the case of Pledged Debt
Securities (solely with respect to Pledged Debt Securities issued by a person
that is not a Subsidiary of Holdings or an Affiliate of any such subsidiary, to
the best of each Pledgor’s knowledge) are legal, valid and binding obligations
of the issuers thereof, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding at law or in equity) and an
implied covenant of good faith and fair dealing;

(c) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by such Pledgor, (ii) holds the same
free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Stock (other than partnership interests) is
and will continue to be freely transferable and assignable, and none of the
Pledged Stock is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Stock hereunder, the sale or disposition thereof pursuant hereto
or the exercise by the Administrative Agent of rights and remedies hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) by virtue of the execution and delivery by the Pledgors of this Agreement,
when any Pledged Securities (including Pledged Stock of any Domestic Subsidiary,
or any Qualified CFC Holding Company) are delivered to the Administrative Agent,
for the ratable benefit of the Secured Parties, in accordance with this
Agreement and a financing statement covering such Pledged Securities is filed in
the appropriate filing office, the Administrative Agent will obtain, for the
ratable benefit of the Secured Parties, a legal, valid and perfected lien upon
and security interest in such Pledged Securities under the New York UCC, subject
only to Permitted Liens, as security for the payment and performance of the
Obligations;

(h) each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and agrees to transfer record ownership of the securities
issued by it in connection with any request by the Administrative Agent; and

(i) the Pledgors shall not amend, or permit to be amended, the limited liability
company agreement (or operating agreement or similar agreement) or partnership
agreement of any Subsidiary of any Loan Party whose Equity Interests are, or are
required to be, Collateral in a manner to cause such Equity Interests to not
constitute a security under Section 8-103 of the New York UCC or the
corresponding code or statute of any other applicable jurisdiction unless such
Loan Party shall have first delivered 30 days written notice to the
Administrative Agent and shall have taken all actions contemplated hereby and as
otherwise reasonably required by the Administrative Agent to maintain the
security interest of the Administrative Agent therein as a valid, perfected,
first priority security interest (subject to Permitted Liens).

Section 3.04. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Pledgor, endorsed or assigned in blank or in favor of the
Administrative Agent or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent). Each Pledgor will promptly give to the Administrative Agent
copies of any notices or other communications received by it with respect to
Pledged Securities registered in the name of such Pledgor. If an Event of
Default shall have occurred and be continuing, the Administrative Agent shall
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Pledgor shall use its commercially reasonable efforts to
cause any Loan Party that is not a party to this Agreement to comply with a
request by the Administrative Agent, pursuant to this Section 3.04, to exchange
certificates representing Pledged Securities of such Loan Party for certificates
of smaller or larger denominations.

Section 3.05. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Administrative
Agent shall have given notice to the relevant Pledgors of the Administrative
Agent’s intention to exercise its rights hereunder:

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that, except as
permitted under the Credit Agreement, such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of any of
the Administrative Agent or the other Secured Parties under this Agreement, the
Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same.

(ii) The Administrative Agent shall promptly execute and deliver to each
Pledgor, or cause to be executed and delivered to such Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise and (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid in surplus, shall be and
become part of the Pledged Collateral, and, if received by any Pledgor, shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent, for the ratable benefit of the Secured
Parties, and shall be forthwith delivered to the Administrative Agent, for the
ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Administrative Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Pledgor to
dividends, interest, principal or other distributions that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.05 shall
cease, and all such rights shall thereupon become vested, for the ratable
benefit of the Secured Parties, in the Administrative Agent which shall have the
sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions; provided, however, that even after
the occurrence of an Event of Default, any

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Pledgor may continue to exercise dividend and distribution rights solely to the
extent permitted under subclause (i), subclause (iii) and subclause (v) of
Section 6.06(b) of the Credit Agreement. All dividends, interest, principal or
other distributions received by any Pledgor contrary to the provisions of this
Section 3.05 shall not be commingled by such Pledgor with any of its other funds
or property but shall be held separate and apart therefrom, shall be held in
trust for the benefit of the Administrative Agent, for the ratable benefit of
the Secured Parties, and shall be forthwith delivered to the Administrative
Agent, for the ratable benefit of the Secured Parties in the same form as so
received (endorsed in a manner reasonably satisfactory to the Administrative
Agent). Any and all money and other property paid over to or received by the
Administrative Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Administrative Agent in an account to be established by the
Administrative Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02 hereof. After all
Events of Default have been cured or waived and the Borrower has delivered to
the Administrative Agent a certificate to that effect, the Administrative Agent
shall promptly repay to each Pledgor (without interest) all dividends, interest,
principal or other distributions that such Pledgor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.05 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the Borrower of the Administrative
Agent’s intention to exercise its rights hereunder, all rights of any Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.05, and the obligations
of the Administrative Agent under paragraph (a)(ii) of this Section 3.05, shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, for the ratable benefit of the Secured Parties, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers; provided that, unless otherwise directed by the Required Lenders,
the Administrative Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Pledgors to exercise
such rights. After all Events of Default have been cured or waived and the
Borrower has delivered to the Administrative Agent a certificate to that effect,
each Pledgor shall have the right to exercise the voting and/or consensual
rights and powers that such Pledgor would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above.

ARTICLE IV

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

Section 4.01. Security Interest. (a) As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of the Obligations, each Pledgor hereby assigns and pledges
to the Administrative Agent, its successors and permitted assigns, for the
ratable benefit of the Secured Parties, and hereby grants to the Administrative
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Parties, a security interest (the “Security Interest”) in all right,
title and interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Pledgor or in which such
Pledgor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Letter of Credit Rights;

(xi) all Commercial Tort Claims;

(xii) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in, and the definitions of
“Security Interest” and “Article 9 Collateral” shall not include, (a) any
vehicle covered by a certificate of title or ownership, whether now owned or
hereafter acquired, (b) any assets (including Equity Interests), whether now
owned or hereafter acquired, with respect to which the Collateral and Guarantee
Requirement or the other paragraphs of Section 5.10 of the Credit Agreement
would not be required to be satisfied by reason of Section 5.10(g) of the Credit
Agreement if hereafter acquired, (c) any property excluded from the definition
of Pledged Collateral by virtue of the proviso to Section 3.01 hereof, (d) any
Letter of Credit Rights to the extent any Pledgor is required by applicable law
to apply the proceeds of a drawing of such Letter of Credit for a specified
purpose, (e) any Pledgor’s right, title or interest in any license, contract or
agreement to which such Pledgor is a party or any of its right, title or
interest thereunder to the extent, but only to the extent, that such a grant
would, under the terms of such license, contract or agreement, result in a
breach of the terms of, or constitute a default under, or result in the
abandonment, invalidation or unenforceability of, any license, contract or
agreement to which such Pledgor is a party (other than to the extent that any
such term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the New York UCC or any other applicable law (including, without
limitation, Title 11 of the United States Code) or principles of equity);

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided that immediately upon the ineffectiveness, lapse or termination of any
such provision, the Collateral shall include, and such Pledgor shall be deemed
to have granted a security interest in, all such rights and interests as if such
provision had never been in effect, or (f) any Equipment owned by any Pledgor
that is subject to a purchase money lien or a Capital Lease Obligation if the
contract or other agreement in which such Lien is granted (or the documentation
providing for such Capital Lease Obligation) prohibits or requires the consent
of any person other than the Pledgors as a condition to the creation of any
other security interest on such Equipment.

(b) Each Pledgor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Pledger is an organization, the type of organization
and any organizational identification number issued to such Pledgor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Administrative Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property”. Each Pledgor agrees to provide such information
to the Administrative Agent promptly upon request.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be reasonably necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Pledgor without the signature of such Pledgor,
and naming such Pledgor or the Pledgors as debtors and the Administrative Agent
as secured party. Notwithstanding anything to the contrary herein, no Pledgor
shall be required to take any action under the laws of any jurisdiction other
than the United States (or any political subdivision thereof) and its
territories and possessions for the purpose of perfecting the Security Interest
in any Article 9 Collateral of such Pledgor constituting Patents, Trademarks or
Copyrights unless required by the Administrative Agent, in its reasonable
discretion.

(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Pledgor with respect to or arising
out of the Article 9 Collateral.

Section 4.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Administrative Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained and is in full force and effect
or has otherwise been disclosed herein or in the Credit Agreement.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The information set forth in the schedules attached hereto is correct and
complete, in all material respects, as of the ABL Closing Date. The Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations containing a
description of the Article 9 Collateral that have been prepared by the
Administrative Agent for filing in each governmental, municipal or other office
specified in Schedule III (or specified by notice from the Borrower to the
Administrative Agent after the ABL Closing Date in the case of filings,
recordings or registrations required by Section 5.10 of the Credit Agreement)
constitute all the filings, recordings and registrations (except to the extent
that filings are required to be made in the United States Patent and Trademark
Office and the United States Copyright Office, or any similar office in any
other jurisdiction, in order to perfect the Security Interest in Article 9
Collateral consisting of United States Patents, United States registered
Trademarks and United States registered Copyrights) that are necessary to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Administrative Agent (for the
ratable benefit of the Secured Parties) in respect of all Article 9 Collateral
in which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments. Each Pledgor represents and warrants
that a fully executed Intellectual Property Security Agreement containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to United States Patents (and Patents for which United States
applications are pending), United States registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered Copyrights (and Copyrights for which United States registration
applications are pending) has been delivered to the Administrative Agent for
recording with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable, and reasonably
requested by the Administrative Agent, to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, in respect
of all Article 9 Collateral consisting of such Intellectual Property in which a
security interest may be perfected by recording with the United States Patent
and Trademark Office and the United States Copyright Office, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than the Uniform Commercial Code financings
statements referred to above, and other than such actions as are necessary to
perfect the Security Interest with respect to any Article 9 Collateral
consisting of United States Patents, Trademarks and Copyrights (or registration
or application for registration thereof) acquired or developed after the ABL
Closing Date).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

its territories and possessions pursuant to the Uniform Commercial Code or other
applicable law in such jurisdictions and (iii) a security interest that shall be
perfected in all Article 9 Collateral in which a security interest may be
perfected upon the receipt and recording of the Intellectual Property Security
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable. The Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral other than Permitted
Liens.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Pledgor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $5.0 million as of the ABL Closing Date except as indicated on Schedule IV.

(f) Except as set forth in Schedule V, as of the ABL Closing Date, all Accounts
have been originated by the Pledgors and all Inventory has been produced or
acquired by the Pledgors in the ordinary course of business.

(g) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”), to the best of each Pledgor’s
knowledge:

(i) The Intellectual Property Collateral set forth on Schedule II includes all
of the material Patents (and Patents for which United States applications are
pending), domain names, registered Trademarks (and Trademarks for which United
States registration applications are pending), registered Copyrights (and
Copyrights for which United States registration applications are pending) and
material IP Agreements owned by such Pledgor as of the ABL Closing Date.

(ii) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part (except for office actions
issued in the ordinary course by the United States Patent and Trademark Office
or any similar office in any foreign jurisdiction), and, to the best of such
Pledgor’s knowledge, is valid and enforceable, except as would not reasonably be
expected to have a Material Adverse Effect.

(iii) Such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral in full force and effect in the United
States and such Pledgor has used

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

proper statutory notice in connection with its use of each Patent, Trademark and
Copyright in the Intellectual Property Collateral, in each case, except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

(iv) With respect to each IP Agreement, the absence, termination or violation of
which would reasonably be expected to have a Material Adverse Effect: (A) such
Pledgor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Pledgor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) neither such Pledgor nor any other party to such IP Agreement is in
breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.

(v) Except as would not reasonably be expected to have a Material Adverse
Effect, no Pledgor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

Section 4.03. Covenants. (a) Each Pledgor agrees to provide at least 10 days’
prior written notice to the Administrative Agent of any change (i) in its
corporate or organization name, (ii) in its identity or type of organization or
corporate structure, (iii) in its Federal Taxpayer Identification Number or
organizational identification number or (iv) in its “location” (determined as
provided in UCC Section 9-307). Each Pledgor agrees promptly to provide the
Administrative Agent with certified organizational documents reflecting any of
the changes described in the immediately preceding sentence. Each Pledgor agrees
not to effect or permit any change referred to in the first sentence of this
paragraph (a) unless all filings have been made, or will have been made within
any applicable statutory period, under the Uniform Commercial Code or otherwise
that are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Article 9 Collateral (subject only to Permitted
Liens), for the ratable benefit of the Secured Parties. Each Pledgor agrees
promptly to notify the Administrative Agent if any material portion of the
Article 9 Collateral owned or held by such Pledgor is damaged or destroyed.

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Administrative Agent, for the ratable
benefit of the Secured Parties, in the Article 9 Collateral and the priority
thereof against any Lien that is not a Permitted Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement and the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Article 9 Collateral that is in excess of $5.0 million shall be
or become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged and delivered to the Administrative Agent,
for the ratable benefit of the Secured Parties, duly endorsed in a manner
reasonably satisfactory to the Administrative Agent.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Pledgors, to
supplement this Agreement by supplementing Schedule II or adding additional
schedules hereto to specifically identify any asset or item that may constitute
material Copyrights, Patents, Trademarks or IP Agreements; provided that any
Pledgor shall have the right, exercisable within 30 days after the Borrower has
been notified by the Administrative Agent of the specific identification of such
Article 9 Collateral, to advise the Administrative Agent in writing of any
inaccuracy of the representations and warranties made by such Pledgor hereunder
with respect to such Article 9 Collateral. Each Pledgor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Article 9 Collateral within 30 days after the date
it has been notified by the Administrative Agent of the specific identification
of such Article 9 Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Administrative Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third person, by contacting Account Debtors or the third person possessing
such Article 9 Collateral for the purpose of making such a verification. The
Administrative Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

(e) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Pledgor fails to do so as required by the Credit Agreement or
this Agreement, and each Pledgor jointly and severally agrees to reimburse the
Administrative Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Administrative Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured Party to cure or perform,
any covenants or other promises of any Pledgor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.

(f) Each Pledgor (rather than the Administrative Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Administrative Agent and the
Secured Parties from and against any and all liability for such performance.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Credit Agreement
and the other provisions hereof. None of the Pledgors shall make or permit to be
made any transfer of the Article 9 Collateral and each Pledgor shall remain at
all times in possession of the Article 9 Collateral owned by it, except as
permitted by the Credit Agreement and the other provisions hereof.

(h) None of the Pledgors will, without the Administrative Agent’s prior written
consent (which consent shall not be unreasonably withheld), grant any extension
of the time of payment of any Accounts included in the Article 9 Collateral,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any person liable for the payment thereof or allow
any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with prudent business practices or as otherwise
permitted under the Credit Agreement.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Pledgor’s true and lawful agent (and attorney-in-fact) for the
purpose, during the continuance of an Event of Default, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Pledgor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or under the Credit Agreement or to pay any premium in
whole or part relating thereto, the Administrative Agent may, without waiving or
releasing any obligation or liability of the Pledgors hereunder or any Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent reasonably deems advisable. All sums disbursed by the
Administrative Agent in connection with this Section 4.03(i), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Pledgors to the Administrative
Agent and shall be additional Obligations secured hereby.

Section 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, for the ratable benefit of the Secured Parties, the Administrative
Agent’s security interest in the Article 9 Collateral, each Pledgor agrees, in
each case at such Pledgor’s own expense, to take the following actions with
respect to the following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or Tangible Chattel Paper evidencing an amount in
excess of $5.0 million, such Pledgor shall forthwith endorse, assign and deliver
the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Investment Property. Except to the extent otherwise provided in Article III,
if any Pledgor shall at any time hold or acquire any Certificated Security, such
Pledgor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Administrative Agent may from time to time
reasonably specify. If any security of a domestic issuer now owned or hereafter
acquired by any Pledgor is uncertificated and is issued to such Pledgor or its
nominee directly by the issuer thereof, such Pledgor shall promptly notify the
Administrative Agent of such uncertificated securities and (i) upon the
Administrative Agent’s reasonable request or (ii) upon the occurrence and during
the continuance of an Event of Default, such Pledgor shall pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (x) cause the issuer to agree to comply with instructions from the
Administrative Agent as to such security, without further consent of any Pledgor
or such nominee, or (y) cause the issuer to register the Administrative Agent as
the registered owner of such security.

(c) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5.0 million,
such Pledgor shall promptly notify the Administrative Agent thereof in a writing
signed by such. Pledgor, including a summary description of such claim, and
grant to the Administrative Agent in writing a security interest therein and in
the proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Administrative Agent.

Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement: (a) Each Pledgor agrees that it
will not knowingly do any act or omit to do any act (and will exercise
commercially reasonable efforts to prevent its licensees from doing any act or
omitting to do any act) whereby any Patent that is material to the normal
conduct of such Pledgor’s business may become prematurely invalidated,
abandoned, lapsed or dedicated to the public, and agrees that it shall take
commercially reasonable steps with respect to any material products covered by
any such Patent as necessary and sufficient to establish and preserve its rights
under applicable patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each material Trademark necessary to
the normal conduct of such Pledgor’s business, (i) maintain such Trademark in
full force free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark
and (iii) not knowingly use or knowingly permit its licensees’ use of such
Trademark in violation of any third-party rights.

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use a copyright notice as necessary and
sufficient to establish and preserve its rights under applicable copyright laws.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Each Pledgor shall notify the Administrative Agent promptly if it knows that
any Patent, Trademark or Copyright material to the normal conduct of such
Pledgor’s business may imminently become abandoned, lapsed or dedicated to the
public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Pledgor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Administrative Agent on an annual basis of each
application filed by itself, or through any agent, affiliate, employee, licensee
or designee, for any Patent with the United States Patent and Trademark Office
and each application filed by itself, or through any agent, employee, affiliate,
licensee or designee, for registration of any Trademark or Copyright with the
United States Patent and Trademark Office, the United States Copyright Office or
any comparable office or agency in any other country during the preceding
twelve-month period, and (ii) upon the reasonable request of the Administrative
Agent, execute and deliver any and all agreements, instruments, documents and
papers as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest in such Patent, Trademark or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
past practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) material to the normal conduct of such Pledgor’s business
and to maintain (i) each issued Patent and (ii) the registrations of each
Trademark and each Copyright that is material to the normal conduct of such
Pledgor’s business, including, when applicable and necessary in such Pledgor’s
reasonable business judgment, timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if any Pledgor believes necessary in its reasonable business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Administrative Agent and shall, if such Pledgor deems it necessary in its
reasonable business judgment, promptly sue and recover any and all damages, and
take such other actions as are reasonably appropriate under the circumstances.

ARTICLE V

REMEDIES

Section 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any Article 9 Collateral consisting of Intellectual Property, on demand, to
cause the Security Interest to become an assignment, transfer and conveyance of
any of or all such Article 9 Collateral by the applicable Pledgors to the
Administrative Agent or to license or sublicense, whether general, special or
otherwise, and whether on an exclusive or a nonexclusive basis, any such Article
9 Collateral throughout the world on such terms and conditions and in such
manner as the Administrative Agent shall determine (other than in violation of
any then-existing licensing arrangements to the extent that waivers thereunder
cannot be obtained with the use of commercially reasonable efforts, which each
Pledgor hereby agrees to use) and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Article 9 Collateral and without liability for trespass to the applicable
Pledgor to enter any premises where the Article 9 Collateral may be located for
the purpose of taking possession of or removing the Article 9 Collateral and,
generally, to exercise any and all rights afforded to a secured party under the
applicable Uniform Commercial Code or other applicable law. Without limiting the
generality of the foregoing, each Pledgor agrees that the Administrative Agent
shall have the right, subject to the mandatory requirements of applicable law,
to sell or otherwise dispose of all or any part of the Collateral at a public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized in connection with any
sale of a security (if it deems it advisable to do so) pursuant to the foregoing
to restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof upon
consummation of any such sale of Collateral pursuant to this Section 5.01, the
Administrative Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Pledgor, and each Pledgor hereby waives and releases
(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Pledgor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

The Administrative Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or the portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In the case of any sale of all or any part
of the Collateral made on credit or for future delivery, the Collateral so

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

sold may be retained by the Administrative Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Administrative Agent shall not
incur any liability in the event that any such purchaser or purchasers shall
fail to take up and pay for the Collateral so sold and, in the case of any such
failure, such Collateral may be sold again upon notice given in accordance with
provisions above. At any public (or, to the extent permitted by law, private)
sale made pursuant to this Section 5.01, any Secured Party may bid for or
purchase in cash, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Pledgor (all such
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Pledgor as a credit against the purchase price, and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Pledgor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property in accordance with Section 5.02 hereof without further accountability
to any Pledgor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Administrative Agent shall be free to carry out such sale pursuant to such
agreement and no Pledgor shall be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Administrative Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

Section 5.02. Application of Proceeds. The Administrative Agent shall promptly
apply the proceeds, moneys or balances of any collection or sale of Collateral,
as well as any Collateral consisting of cash, as follows: FIRST, to the payment
of all costs and expenses incurred by the Administrative Agent in connection
with such collection or sale or otherwise in connection with this Agreement, any
other Loan Document or any of the Obligations, including without limitation all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Pledgor, any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document, and all other fees, indemnities and other amounts
owing or reimbursable to the Administrative Agent under any Loan Document in its
capacity as such; SECOND, to payment of all fees, indemnities and other amounts
(other than principal and interest) payable to the Issuing Bank in capacity as
such and of any amount required to be paid to the Issuing Bank by any ABL
Facility Lender pursuant to Section 2.05(e) and (h) of the Credit Agreement and
not paid by such ABL Facility Lender (which shall be payable to the
Administrative Agent if the Administrative Agent advanced such payment to the
Issuing Bank in anticipation of such payment by such ABL Facility Lender and
otherwise, to the Issuing Bank); THIRD, to the payment in full of the
Obligations (the amounts so applied to be distributed among the Secured Parties
pro rata in accordance with the respective amounts of the Obligations owed to
them on the date of any such distribution, which in the case of Letters of
Credit, shall be paid by deposit in an account with the Administrative Agent, in
the

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

name of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash in U.S. Dollars equal to the aggregate Revolving L/C
Exposure as of such date plus any accrued and unpaid interest thereon); and
FOURTH, to the Borrower, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Administrative Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Administrative Agent or such officer or be answerable in any way for the
misapplication thereof.

If, after receipt of any payment which is applied to the payment of all or any
part of any Obligations, the Administrative Agent or any Lender is for any
reason compelled to surrender such payment or proceeds to any person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible set-off,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender and the Borrower shall
be liable to pay to the Administrative Agent and the Lenders, and shall
indemnify the Administrative Agent and the Lenders and holds the Administrative
Agent and the Lenders harmless for the amount of such payment or proceeds
surrendered. The provisions of this paragraph shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds, and any such contrary action so taken shall be without prejudice to
the Administrative Agent’s and the Lenders’ rights under this Agreement and
shall be deemed to have been conditioned upon such payment or application of
proceeds having become final and irrevocable. The provisions of this paragraph
shall survive the termination of this Agreement.

Section 5.03. Securities Act, Etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. Each Pledgor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws or, to the extent applicable, Blue Sky
or other state securities laws and (b) may approach and negotiate with a single
potential purchaser to effect such sale. Each Pledgor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions. In the
event of any such sale, the Administrative Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Collateral at a price
that the Administrative Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a single
purchaser were approached. The provisions of this Section 5.03 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Administrative Agent sells.

Section 5.04. License. For the purpose of enabling the Administrative Agent to
exercise its rights and remedies under this Article V or otherwise in connection
with this Agreement, each Grantor hereby grants to the Administrative Agent an
irrevocable, non-exclusive and assignable license (exercisable without payment
or royalty or other compensation to any Grantor) to use, license or sublicense
any Intellectual Property Collateral.

ARTICLE VI

INDEMNITY, SUBROGATION AND SUBORDINATION

Section 6.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 6.03 hereof), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement in respect of any Obligation of
the Borrower, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
Obligation of the Borrower, the Borrower shall indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

Section 6.02. Contribution and Subrogation. Each Guarantor (other than Holdings)
(a “Contributing Guarantor”) agrees (subject to Section 6.03 hereof) that, in
the event a payment shall be made by any other Guarantor (other than Holdings)
hereunder in respect of any Obligation or assets of any other Guarantor (other
than Holdings and the Borrower) shall be sold pursuant to any Security Document
to satisfy any Obligation owed to any Secured Party and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the Borrower
as provided in Section 6.01 hereof, the Contributing Guarantor shall indemnify
the Claiming Guarantor in an amount equal to the amount of such payment or the
greater of the book value or the fair market value of such assets, as
applicable, in each case multiplied by a fraction of which the numerator shall
be the net worth of such Contributing Guarantor on the ABL Closing Date and the
denominator shall be the aggregate net worth of all the Guarantors on the ABL
Closing Date (or in the case of any Guarantor becoming a party hereto pursuant
to Section

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.16 hereof, the date of the supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 6.01 hereof to the extent of such payment.

Section 6.03. Subordination; Subrogation. (a) Each Guarantor hereby subordinates
any and all debts, liabilities, receivables, advances and other Obligations owed
to such Guarantor by each other Loan Party of whatever nature at any time
outstanding (the “Subordinated Obligations”) to the Obligations to the extent
and in the manner hereinafter set forth in this Section 6.03:

(i) Prohibited Payments, Etc. Except during the continuance of an Event of
Default, each Guarantor may receive payments, receivables or advances from any
other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, however, unless
the Required Lenders otherwise agree, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations
until the Obligations have been paid in full in cash or immediately available
funds.

(ii) Prior Payment of Guaranteed Obligations. In any proceeding under the U.S.
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law relating to any other Loan Party, each Guarantor
agrees that the Secured Parties shall be entitled to receive payment in full in
cash or immediately available funds of all Obligations (including all interest
and expenses accruing after the commencement of a proceeding under any U.S.
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, whether or not constituting an allowed claim in
such proceeding (Post-Petition Interest)) before such Guarantor receives payment
of any Subordinated Obligations.

(iii) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor shall, if the Administrative Agent so requests, collect,
enforce and receive payments on account of the Subordinated Obligations as
trustee for the Secured Parties and deliver such payments to the Administrative
Agent on account of the Obligations (including all Post-Petition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Agreement.

(iv) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Administrative Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, the Subordinated Obligations and to apply any amounts received thereon to
the Obligations (including any and all Post-Petition Interest), and (ii) to
require each Guarantor (A) to collect and enforce, and to submit claims in
respect of, the Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post-Petition Interest).

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Each Guarantor hereby unconditionally and irrevocably agrees not to exercise
any rights that it may now have or hereafter acquire against the Borrower, any
other Loan Party or any other insider guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s Obligations under or in
respect of the guarantee set forth in Article II or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower, any other Loan Party
or any other insider guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Obligations and all other amounts payable under the guarantee set forth in
Article II shall have been paid in full in cash or immediately available funds,
all Letters of Credit and all Swap Agreements secured hereunder shall have
expired or been terminated or cash collateralized (pursuant to arrangements
reasonably satisfactory to the Administrative Agent and the Issuing Bank) and
the Commitments shall have expired, terminated or shall have been cash
collateralized (pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Bank). If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash or immediately available funds
of the Obligations and all other amounts payable under the guarantee set forth
in Article II and (b) the latest date of expiration or termination or cash
collateralization of all Letters of Credit and all Swap Agreements secured
hereunder and termination or expiration of all Commitments, such amount shall be
received and held in trust for the ratable benefit of the Secured Parties, shall
be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Obligations and all other amounts payable under the guarantee set
forth in Article II, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Obligations or other
amounts payable under such guarantee thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Obligations,
(ii) all of the Obligations and all other amounts payable under the guarantee
set forth in Article II shall have been paid in full in cash or immediately
available funds, (iii) the ABL Facility Maturity Date shall have occurred and
(iv) all Letters of Credit and all Swap Agreements secured hereunder shall have
expired or been terminated, the Administrative Agent will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Obligations resulting from such payment made by such Guarantor pursuant to such
guarantee.

ARTICLE VII

MISCELLANEOUS

Section 7.01. Notices. All communications and notices hereunder shall (except as
otherwise permitted herein) be in writing and given as provided in Section 9.01
of the Credit Agreement. All communications and notices hereunder to any
Subsidiary Loan Party shall be given to it in care of the Borrower, with such
notice to be given as provided in Section 9.01 of the Credit Agreement.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.02. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or this Agreement (other
than a defense of payment or performance).

Section 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

Section 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Administrative Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.

Section 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent. The
Administrative Agent hereunder shall at all times be the same person that is the
Administrative Agent under the Credit Agreement. Written notice of resignation
by the Administrative Agent pursuant to the Credit Agreement shall also
constitute notice of resignation as the Administrative Agent under this
Agreement. Upon the acceptance of any appointment as the Administrative Agent
under the Credit Agreement by a

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent pursuant hereto.

Section 7.06. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of,
(i) the execution, delivery or performance of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and other transactions
contemplated hereby, (ii) the use of proceeds of the Loans or the use of any
Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, or to the Collateral, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 7.06 shall be payable on written demand therefor.

Section 7.07. Administrative Agent Appointed Attorney-in-Fact. Each Pledgor
hereby appoints the Administrative Agent the attorney-in-fact of such Pledgor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. The Administrative Agent shall have
the right, upon the occurrence and during the continuance of an Event of
Default, with full power of substitution either in the Administrative Agent’s
name or in the name of such Pledgor, (a) to receive, endorse, assign or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Collateral or any part thereof, (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral, (c) to ask for, demand, sue for, collect,
receive and give acquittance for any and all moneys due or to become due under
and by virtue of any Collateral, (d) to sign the name of any Pledgor on any
invoice or bill of lading

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

relating to any of the Collateral, (e) to send verifications of Accounts to any
Account Debtor, (f) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral, (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral and (h) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Administrative Agent were the absolute
owner of the Collateral for all purposes; provided that nothing herein contained
shall be construed as requiring or obligating the Administrative Agent to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Administrative Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Administrative Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Pledgor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

Section 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 7.09. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right, power or remedy
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The rights, powers and remedies of the
Administrative Agent, any Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights, powers
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time. No notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

Section 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually signed original.

Section 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Pledgor, or its properties, in the courts of any jurisdiction.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

Section 7.15. Termination or Release. (a) This Agreement, the guarantees made
herein, the pledges made herein, the Security Interest and all other security
interests granted hereby shall terminate when all the Loan Document Obligations
(other than contingent or unliquidated obligations or liabilities not then due)
have been paid in full in cash or immediately available funds and the Lenders
have no further commitment to lend under the Credit Agreement, the Revolving L/C
Exposure has been reduced to zero (or cash collateralized or supported by
back-to-back letter of credit in form and substance and from an issuing bank
satisfactory to the Administrative Agent and the Issuing Bank) and each Issuing
Bank has no further obligations to issue Letters of Credit under the Credit
Agreement.

(b) A Subsidiary Loan Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Loan
Party shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Loan
Party ceases to be a Subsidiary of the Borrower or otherwise ceases to be a
Guarantor; provided that such portion of the Lenders as shall be required by the
terms of the Credit Agreement to have consented to such transaction (to the
extent such consent is required by the Credit Agreement) shall have consented
thereto and the terms of such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

(d) Upon the transfer by any Loan Party of Equity Interests in a “first tier
Foreign Subsidiary or “first tier” Qualified CFC Holding Company to a “first
tier” Foreign Subsidiary or “first tier” Qualified CFC Holding Company in
accordance with Section 6.05(d) of the Credit Agreement, the pledge of Equity
Interests so transferred shall be automatically released.

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) and (d) of this Section 7.15, the Administrative Agent shall execute
and deliver to any Pledgor, at such Pledgor’s expense, all documents that such
Pledgor shall reasonably request to evidence such termination or release
(including, without limitation, UCC termination statements) and will duly assign
and transfer to such Pledgor such of the Pledged Collateral that may be in the
possession of the Administrative Agent and has not theretofore been sold or
otherwise

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

applied or released pursuant to this Agreement; provided that the Administrative
Agent shall not be required to take any action under this Section 7.15(e) unless
such Pledgor shall have delivered to the Administrative Agent together with such
request, which may be incorporated into such request, (i) a reasonably detailed
description of the Collateral, which in any event shall be sufficient to effect
the appropriate termination or release without affecting any other Collateral,
and (ii) a certificate of a Responsible Officer of the Borrower or such Pledgor
certifying that the transaction giving rise to such termination or release is
permitted by the Credit Agreement and was consummated in compliance with the
Loan Documents. Any execution and delivery of documents pursuant to this
Section 7.15 shall be without recourse to or warranty by the Administrative
Agent.

Section 7.16. Additional Subsidiaries. Upon execution and delivery by the
Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.10 of the Credit Agreement of an instrument in the form of
Exhibit I hereto, such Subsidiary shall become a Subsidiary Loan Party hereunder
with the same force and effect as if originally named as a Subsidiary Loan Party
herein. The execution and delivery of any such instrument shall not require the
consent of any other party to this Agreement. The rights and obligations of each
party to this Agreement shall remain in full force and effect notwithstanding
the addition of any new party to this Agreement.

Section 7.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of any party to
this Agreement against any of and all the obligations of such party now or
hereafter existing under this Agreement owed to such Lender or such Issuing
Bank, irrespective of whether or not such Lender or such Issuing Bank shall have
made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section 7.17 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
or such Issuing Bank may have.

Section 7.18. Intercreditor Agreement.

(a) Anything herein to the contrary notwithstanding, the Liens and Security
Interest granted to the Administrative Agent pursuant to this Agreement and the
exercise of any right or remedy by the Administrative Agent hereunder, are
subject to the provisions of the ABL Intercreditor Agreement. In the event of
any conflict between the terms of the ABL Intercreditor Agreement and this
Agreement, the terms of the ABL Intercreditor Agreement shall govern and control
and no right, power, or remedy granted to the Administrative Agent hereunder or
under any other Loan Document shall be exercised by the Administrative Agent,
and no direction shall be given by the Administrative Agent, in each case in
contravention of the ABL Intercreditor Agreement.

(b) So long as the Collateral Agent under the Existing Revolving Credit
Agreement is acting as bailee and as agent for perfection on behalf of the
Administrative Agent pursuant to the terms of the ABL Intercreditor Agreement,
any obligation of any Loan Party in

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

this Agreement that requires delivery of ABL Priority Collateral to, or the
possession or control of ABL Priority Collateral by, the Administrative Agent
shall be deemed to be complied with and satisfied if such delivery of ABL
Priority Collateral is made to, or such possession or control of ABL Priority
Collateral is by, the Collateral Agent under the Existing Revolving Credit
Agreement.

(c) Any reference in this Agreement or any other Loan Document to a “first
priority security interest” or words of similar effect in describing the Liens
created hereunder or under any other Loan Document shall be understood to refer
to such priority as set forth in the ABL Intercreditor Agreement.

[Signature Page Follows]

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CLAIRE’S INC.

By:

 

 

  Name:   Title:

CLAIRE’S STORES, INC.

By:

 

 

  Name:   Title:

CLAIRE’S PUERTO RICO CORP.

By:

 

 

  Name:   Title:

CBI DISTRIBUTING CORP.

By:

 

 

  Name:   Title:

CLAIRE’S BOUTIQUES, INC.

By:

 

 

  Name:   Title:

CLAIRE’S CANADA CORP.

By:

 

 

  Name:   Title:

[Guarantee And Collateral Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BMS DISTRIBUTING CORP.

By:

 

 

  Name:   Title:

[Guarantee And Collateral Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Administrative Agent

By:

 

 

  Name:   Title:

By:

 

 

  Name:   Title:

[Guarantee And Collateral Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT I

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [                    ],
2016 is entered into among                     , a             (the “New
Subsidiary”), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, in its capacity as
administrative agent (the “Administrative Agent”) under that certain ABL Credit
Agreement dated as of July [                    ], 2016 (as the same may be
amended, modified, extended, restated or amended and restated from time to time,
the “Credit Agreement”) among Claire’s Stores, Inc., a Florida corporation,
Claire’s Inc., a Delaware corporation, the Lenders party thereto, and the
Administrative Agent.

Reference is also made to the Guarantee and Collateral Agreement (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”), dated as of
[                    ], 2016, by and among Claire’s Inc., Claire’s Stores, Inc.,
the Administrative Agent and each Subsidiary Loan Party which becomes a party to
the Guarantee and Collateral Agreement from time to time, including, without
limitation, those that become party thereto by executing a Joinder Agreement in
substantially the form hereof in favor of the Administrative Agent for the
Secured Parties under the Credit Agreement. All capitalized terms used herein
and not otherwise defined herein shall have the meanings set forth in the Credit
Agreement and the Guarantee and Collateral Agreement, as applicable.

The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, such New Subsidiary will be deemed to be a
Subsidiary Loan Party under the Credit Agreement for all purposes of the Credit
Agreement and shall have all of the obligations of a Loan Party as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including without limitation
(a) all of the representations and warranties of the Loan Parties set forth in
Article III of the Credit Agreement, (b) all of the covenants set forth in
Articles V and VI of the Credit Agreement and (c) all of the guaranty
obligations set forth in Article II of the Guarantee and Collateral Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Sections 2.07 of the
Guarantee and Collateral Agreement, hereby unconditionally guarantees, jointly
and severally with the other Guarantors, to the Administrative Agent and the
Lenders, as provided in Article II of the Guarantee and Collateral Agreement,
the prompt payment and performance of the Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), such New
Subsidiary will, jointly and severally together with the other Guarantors,
promptly pay and perform the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

2. The New Subsidiary agrees to become, and does hereby become, a Subsidiary
Loan Party and Guarantor under the Guarantee and Collateral Agreement and agrees
to have all of the obligations of a Subsidiary Loan Party and Guarantor and be
bound by such Guarantee and Collateral Agreement as if originally a party
thereto. The New Subsidiary hereby pledges, assigns and grants to the
Administrative

 

[Guarantee And Collateral Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent, its successors and assigns, on behalf of and for the ratable benefit of
the Secured Parties, a security interest in all of the New Subsidiary’s right,
title and interest in and to the Collateral, whether now owned or hereafter
acquired, to secure the prompt and complete payment and performance of the
Obligations.

3. By its execution below, the New Subsidiary represents and warrants as to
itself that all of the representations and warranties contained in the Guarantee
and Collateral Agreement are true and correct in all respects as of the date
hereof. The New Subsidiary represents and warrants that the supplements to the
Schedules to the Guarantee and Collateral Agreement attached hereto are, as to
the New Subsidiary, true and correct in all respects and such supplements set
forth all information required to be scheduled under the Guarantee and
Collateral Agreement as to the New Subsidiary. The New Subsidiary shall, subject
to the provisions of the Guarantee and Collateral Agreement, take all steps
necessary to perfect, in favor of the Administrative Agent, a first priority
security interest in and lien against the New Subsidiary’s Collateral,
including, without limitation, delivering all certificated Pledged Collateral to
the Administrative Agent (and all other Collateral required to be delivered
under the Guarantee and Collateral Agreement), and taking all steps necessary to
properly perfect the Administrative Agent’s interest in any uncertificated
Pledged Collateral.

4. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Security Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

5. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

[                    ]

Attention:

Email:

6. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

7. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one and the same instrument. Delivery of an executed
counterpart to this Agreement by facsimile transmission (or other electronic
transmission pursuant to procedures approved by the Administrative Agent) shall
be as effective as delivery of a manually signed original.

8. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
ratable benefit of the Secured Parties, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

[Signatures on following page.]

 

[Guarantee And Collateral Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[INSERT NEW SUBSIDIARY ENTITY NAME] By:  

 

Name: Title:

Acknowledged and accepted:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

 

By:  

 

Name:   Title:  

Joinder Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[UPDATED SCHEDULES TO BE ATTACHED]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE I

Pledged Interests

 

A. Equity Interests

 

Name of Owner

  

Name of Issuer

  

    Certificate    
Number

  

Class of Stock

  

Number of
Shares or Other
Interests

Claire’s Stores, Inc.    Claire’s Puerto Rico Corp.    001    Common    10
Claire’s Stores, Inc.    CBI Distributing Corp.    1    Common    100 Claire’s
Boutiques, Inc.    CBI Distributing Corp.    2    Common    80 Claire’s Stores,
Inc.    Claire’s Boutiques, Inc.    1    Common    100 Claire’s Stores, Inc.   
Claire’s Canada Corp.    R-1    Common    100 Claire’s Stores, Inc.    Claire’s
Canada Corp.    R-2    Common    1 Claire’s Canada Corp.    Claire’s Stores
Canada Corp.    C-4    Common    6,500,065 Claire’s Canada Corp.    Claire’s
Stores Canada Corp.    C-6    Common    3,250,000 CBI Distributing Corp.    BMS
Distributing Corp.    01    Common    1,000 Claire’s Canada Corp.    CSI Canada
LLC    1   

Membership

Interests

   1 Membership Unit Claire’s Stores, Inc.    Claire’s Swiss Holdings LLC    1
   Membership Interests    65 Membership
Interests Claire’s Inc.    Claire’s Stores, Inc.    1    Common    100

 

B. Debt Obligations

Name of Issuer - Claire’s Stores Canada Corp.

Principal Amount - $63,000,000 CAD

Date of Note - January 31, 2010

Maturity Date - January 31, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE II

Intellectual Property Collateral

 

A. Patents

None.

 

B. Domain Names

claires.jp

clairescanada.ca

icingcanada.ca

claires.quebec

icing.quebec

 

C. Trademarks

 

  1. US Claire’s Marks

 

Country

  

Owners

  

Ownership
Percentage

 

Mark

  

Classes

  

Status

  

Reg. No.

United States of America   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  IT’S AT CLAIRE’S    35    Registered    3817929   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    14    Registered    1925359   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    3    Registered    3319826   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    9    Registered    2908857   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    16    Registered    2908859   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    25    Registered    1891172   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    42    Registered    1890335   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    20    Registered    2967212   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    35    Registered    2974652   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    5    Registered    1929317   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    16    Registered    2978984   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    35    Registered    3190839   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    24    Registered    2900024



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Country

  

Owners

  

Ownership
Percentage

 

Mark

  

Classes

  

Status

  

Reg. No.

  

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    14    Registered    2996103   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    25    Registered    2925470   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    26    Registered    2908861   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S    3    Registered    2951866   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S ACCESSORIES    42    Registered    1956047   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S ACCESSORIES    42    Registered    1946557   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S ACCESSORIES and design    35    Registered    2294937   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S BOUTIQUES and design    42    Registered    1514045   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S CLUB    35    Registered    3343775   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S CLUB    25    Registered    2908868   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S CLUB    14    Registered    2908865   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S CLUB    26    Registered    2908191   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S CLUB    3    Registered    2908862   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S CLUB    18    Registered    2908866   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S CLUB    9    Registered    2908863   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S ETC.    42    Registered    2065959   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S ETC.    42    Registered    2064149   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S Logo    35    Registered    3602239   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

 

CLAIRE’S Stylized

with @ logo

   35    Registered    2623039   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  SECRET SANTA CIRCLE    35    Registered    4005371   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  SENSITIVE SOLUTIONS    14    Registered    1951435   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  CLAIRE’S OUTLET    35    Registered    4610591   

CBI Distributing Corp.

CLSIP LLC

   82.50%


17.50%

  ICING BY CLAIRE’S    35    Registered    3050863



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  2. Non-US Claire’s Marks

 

Country

  

Owner

  

Mark

  

Classes

  

Status

  

Reg. No.

Canada    CBI Distributing Corp.    BEE WHO YOU WANNA BE       Registered   
TMA657373    CBI Distributing Corp.    C SWIRL       Registered    TMA765561   
CBI Distributing Corp.    CLAIRE’S       Registered    TMA446820    CBI
Distributing Corp.    CLAIRE’S       Registered    TMA481401    CBI Distributing
Corp.    CLAIRE’S ACCESSORIES       Registered    TMA450271    CBI Distributing
Corp.    CLAIRE’S ACCESSORIES       Registered    TMA537106    CBI Distributing
Corp.    CLAIRE’S ACCESSORIES       Registered    TMA552904    CBI Distributing
Corp.    CLAIRE’S BOUTIQUES & DESIGN       Registered    TMA432178    CBI
Distributing Corp.    CLAIRE’S CLUB       Registered    TMA667768    CBI
Distributing Corp.    ICING BY CLAIRE’S       Registered    TMA678667    CBI
Distributing Corp.    PRINCIE       Registered    TMA574732    CBI Distributing
Corp.    REFLEXIONS       Registered    TMA332968 Japan    CBI Distributing
Corp.    CLAIRE’S    14    Registered    4173259    CBI Distributing Corp.   
CLAIRE’S    25    Registered    4225283    CBI Distributing Corp.    Claire’s &
@ logo    14    Registered    4316622    CBI Distributing Corp.    CLAIRE’S &
Japanese characters    18    Registered    4173261    CBI Distributing Corp.   
CLAIRE’S & Japanese characters    26    Registered    4227498    CBI
Distributing Corp.    CLAIRE’S & Japanese characters    14    Registered   
4173260    CBI Distributing Corp.    CLAIRE’S & Japanese characters    35   
Registered    4068474    CBI Distributing Corp.    CLAIRE’S & Japanese
characters    35    Registered    5254831    CBI Distributing Corp.    CLAIRE’S
ACCESSORIES    9, 14, 18, 25    Registered    4384017    CBI Distributing Corp.
   CLAIRE’S in Japanese characters    6, 8, 14, 18, 21,
25, 26    Registered    2661230    CBI Distributing Corp.    CLAIRE’S stylized
   35    Registered    5255217    CBI Distributing Corp.    CLAIRE’S stylized   
3, 8, 10, 14, 18,
21, 25, 26    Registered    4077459



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  3. Non-US Icing Marks

 

Country

  

Owner

  

Mark

  

Classes

  

Status

  

Reg. No.

Canada    CBI Distributing Corp.    ICING       Registered    TMA711637    CBI
Distributing Corp.    THE ICING       Registered    TMA404349

 

  D. Copyrights

 

Country

  

Claimant

  

Title

  

Reg No.

United States of America    CBI Distributing Corporation    Claire’s product
development: Jan. 2003    VAu000584057    CBI Distributing Corporation   
Claire’s gifts to go : 2003 accessory product    VAu000581995    CBI
Distributing Corporation    Claire’s Club (aka Kids Club gifts to go program
2003)    VAu000593275    CBI Distributing Corporation    Slam book & Sports slam
book    VAu000592144    CBI Distributing Corporation    Claire’s product
development 2004    VAu000616999    CBI Distributing Corporation    Claire’s
Club : gifts to go 2004 (aka Claire’s product development 2004)    VAu000634258

 

  E. IP Licenses

Intellectual Property Agreement, dated as of the date hereof, by and among CLSIP
LLC and CBI Distributing Corp.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE III

Filing Jurisdictions

 

GRANTOR

  

JURISDICTION

Claire’s Stores, Inc.    Florida Claire’s Inc.    Delaware Claire’s Puerto Rico
Corp.    Delaware CBI Distributing Corp.    Delaware Claire’s Boutiques, Inc.   
Colorado Claire’s Canada Corp.    Delaware BMS Distributing Corp.    Delaware
CSI Canada LLC    Delaware

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE IV

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE V

Accounts and Inventory Not in the Ordinary Course of Business

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain ABL CREDIT AGREEMENT, dated as of
            , 2016 (as it may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”) among CLAIRE’S INC.
(formerly known as Bauble Holdings Corp.), a Delaware corporation (“Holdings”),
CLAIRE’S STORES, INC., a Florida corporation (“Borrower”), the LENDERS party
thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders. Capitalized terms used herein that are not defined herein shall have
the meanings ascribed to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3) or 881(c)(3)(B) of the Code, (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments on the Loan(s)
are not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform the Borrower and the Administrative Agent in writing and deliver promptly
to the Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by the Borrower or
the Administrative Agent.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                                      , 20[    ]

 

F-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain ABL CREDIT AGREEMENT, dated as of
                    , 2016 (as it may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”) among CLAIRE’S
INC. (formerly known as Bauble Holdings Corp.), a Delaware corporation
(“Holdings”), CLAIRE’S STORES, INC., a Florida corporation (“Borrower”), the
LENDERS party thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders. Capitalized terms used herein that are not defined herein shall
have the meanings ascribed to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3) or 881(c)(3)(B) of the Code, (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (v) the interest payments with respect to such participation
are not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform
such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by such Lender.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                                      , 20[    ]

 

F-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain ABL CREDIT AGREEMENT, dated as of
                    , 2016 (as it may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”) among CLAIRE’S
INC. (formerly known as Bauble Holdings Corp.), a Delaware corporation
(“Holdings”), CLAIRE’S STORES, INC., a Florida corporation (“Borrower”), the
LENDERS party thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders. Capitalized terms used herein that are not defined herein shall
have the meanings ascribed to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3) or
881(c)(3)(B) of the Code, (v) none of its partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) the interest payments with respect to such participation
are not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate in any
material respect, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by such Lender) or promptly notify such Lender in writing of its inability to do
so, and (2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or at such times are
as reasonably requested by such Lender.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                                      , 20[    ]

 

F-3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain ABL CREDIT AGREEMENT, dated as of
                    , 2016 (as it may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”) among CLAIRE’S
INC. (formerly known as Bauble Holdings Corp.), a Delaware corporation
(“Holdings”), CLAIRE’S STORES, INC., a Florida corporation (“Borrower”), the
LENDERS party thereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders. Capitalized terms used herein that are not defined herein shall
have the meanings ascribed to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s)) in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such Loan(s) (as
well as any Note(s), (iii) with respect to the extension of credit pursuant to
the Credit Agreement or any other Loan Document, neither the undersigned nor any
of its partners/members is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3) or
881(c)(3)(B) of the Code, (v) none of its partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) the interest payments on the Loan(s) are not effectively
connected with the undersigned’s or its partners/members’ conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from
each of its partners/members claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform the
Borrower and the Administrative Agent in writing and deliver promptly to the
Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times are as reasonably requested by the Borrower or
the Administrative Agent.

 

F-4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                                      , 20[    ]

 

F-5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT G

FORM OF ABL INTERCREDITOR AGREEMENT

(See attached.)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT is dated as of [                     ], 2016 and
entered into by and among CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, not in its
individual capacity but solely in its capacity as administrative agent under the
ABL Credit Agreement and collateral agent under the ABL Security Documents (in
such separate capacities and including its successors and assigns from time to
time in such capacities, the “Initial ABL Agent”) and THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., not in its individual capacity but solely in its
capacity as Trustee (in such capacity and including its successors and assigns
from time to time, the “Trustee”) and collateral agent under the Indenture (in
such capacity and including its successors and assigns in such capacity from
time to time, the “Notes Agent”) and each Additional First Lien Agent signatory
hereto on the date hereof (each, an “Initial Additional First Lien Agent”) and
from time to time party hereto for the holders of the Additional First Lien
Obligations with respect to which it is acting in such capacity, and is
acknowledged by Claire’s Stores, Inc., a Florida corporation (the “Company”),
Claire’s Inc., a Delaware corporation (“Holdings”), and the subsidiaries of the
Company listed on the signature pages hereof (together with any subsidiary that
becomes a party hereto after the date hereof, each a “Company Subsidiary”, and,
collectively, the “Company Subsidiaries”). Capitalized terms used in this
Agreement have the meanings assigned to them in Article 1.

RECITALS

A. The Company, Holdings, the ABL Lenders, and the Initial ABL Agent (in its
capacity as administrative agent) have entered into that certain ABL Credit
Agreement, dated as of [                    ], 2016 (as amended, restated,
supplemented, modified, replaced, or Refinanced from time to time, the “Initial
ABL Credit Agreement”);

B. The Company has issued (i) 9.00% senior secured first lien notes due 2019 in
an aggregate principal amount of $1,125 million (the “9.00% Notes”) under that
certain Senior Secured First Lien Notes Indenture, dated as of February 28,
2012, among the Company, each Company Subsidiary, the Trustee and Notes Agent
(as amended, restated, supplemented, modified, replaced, or Refinanced from time
to time, the “2012 Indenture”) and (ii) 6.125% senior secured first lien notes
due 2020 in a principal amount of $210,000,000 (collectively with the 9.00%
Notes, the “Initial Notes”) under that certain Senior Secured First Lien Notes
Indenture, dated as of March 15, 2013 among the Company, each Company
Subsidiary, the Trustee and Notes Agent (as amended, restated, supplemented,
modified, replaced, or Refinanced from time to time, the “2013 Indenture”, and
the together with the 2012 Indenture, the “Indenture”);

C. The Company on the date hereof will incur the Initial Additional First Lien
Obligations and may from time to time following the date hereof issue or incur
other Additional First Lien Obligations to the extent permitted by the ABL
Credit Agreement, the Indenture and any Additional First Lien Agreements; and

D. In order to induce the ABL Agent and the ABL Lenders to consent to the
incurrence of the Notes Obligations, the Initial Additional First Lien
Obligations and any other Additional First Lien Obligations by the Grantors and
the Liens securing such Notes Obligations,



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Initial Additional First Lien Obligations and such Additional First Lien
Obligations and in order to induce the Notes Agent, the Noteholders, the Initial
Additional First Lien Agents and respective Additional First Lien Claimholders
to consent to the Grantors incurring the ABL Obligations and granting the Liens
to the ABL Agent, the ABL Agent, on behalf of the ABL Lenders, the Notes Agent,
on behalf of the Noteholders, and the Initial Additional First Lien Agents, on
behalf of the respective Additional First Lien Claimholders, have agreed to the
relative priority of their respective Liens on the Collateral and certain other
rights, priorities and interests as set forth in this Agreement.

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

AGREEMENT

ARTICLE VIII

DEFINITIONS.

Section 8.01. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

“2012 Indenture” has the meaning assigned to that term in the Recitals.

“2013 Indenture” has the meaning assigned to that term in the Recitals.

“9.00% Notes” has the meaning assigned to that term in the Recitals.

“ABL Agent” means the Initial ABL Agent and any successor or other agent under
any ABL Credit Agreement.

“ABL Claimholders” means, at any relevant time, the holders of ABL Obligations
at that time, including, without limitation, the ABL Lenders and the ABL Agent
under the ABL Credit Agreement.

“ABL Collateral” means all of the assets and property of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any ABL Obligations.

“ABL Credit Agreement” means, collectively, (a) the Initial ABL Credit Agreement
and (b) any other credit agreement or credit agreements, one or more debt
facilities, and/or commercial paper facilities, in each case, with banks or
other lenders providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from (or sell such receivables to)
such lenders), letters of credit, bankers’ acceptances, or other borrowings,
that have been entered into or established to increase, replace (whether upon or
after termination or otherwise), refinance or refund in whole or in part from
time to time the Initial ABL Credit Agreement or any other agreement or
instrument referred to in this clause or any Obligations outstanding thereunder,
whether or not such increase, replacement, refinancing or refunding occurs
(i) with the original

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

parties thereto, (ii) on one or more separate occasions or (iii) simultaneously
or not with the termination or repayment of the Initial ABL Credit Agreement or
any other agreement or instrument referred to in this clause, unless such
agreement or instrument expressly provides that it is not intended to be and is
not an ABL Credit Agreement, or such agreement or instrument is not a Permitted
Refinancing Agreement. Any reference to the ABL Credit Agreement hereunder shall
be deemed a reference to any ABL Credit Agreement then in existence.

“ABL Default” means an “Event of Default” (as defined in the ABL Credit
Agreement).

“ABL DIP Financing” has the meaning set forth in Section 6.01(a).

“ABL Lenders” means the “Lenders” under and as defined in the ABL Credit
Agreement or any other Person which extends credit under the ABL Credit
Agreement.

“ABL Loan Documents” means the ABL Credit Agreement and the other “Loan
Documents” (as defined in the ABL Credit Agreement), and each of the other
agreements, documents and instruments executed pursuant thereto, and any other
document or instrument executed or delivered at any time in connection with the
ABL Credit Agreement, including any intercreditor or joinder agreement among
holders of ABL Obligations, to the extent such are effective at the relevant
time, as each may be amended, restated, supplemented, modified, renewed,
extended or Refinanced from time to time in accordance with the provisions of
this Agreement.

“ABL Mortgages” means a collective reference to each mortgage, deed of trust and
other document or instrument under which any Lien on real property owned or
leased by any Grantor is granted to secure any ABL Obligations or under which
rights or remedies with respect to any such Liens are governed.

“ABL Obligations” means all Obligations outstanding under the ABL Credit
Agreement and the other ABL Loan Documents. “ABL Obligations” shall include all
interest, fees and expenses accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant ABL Loan Document whether or not the claim for
such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.

“ABL Priority Collateral” means all now-owned or hereafter acquired ABL
Collateral that constitutes:

(a) all Accounts, other than Accounts which constitute identifiable Proceeds
which arise from the sale, license, assignment or other disposition of Notes
Priority Collateral;

(b) all Chattel Paper, other than Chattel Paper which constitutes identifiable
Proceeds of Notes Priority Collateral;

(c) all (x) Deposit Accounts (other than the Notes Collateral Account and Notes
Trust Monies) and money and all cash, checks, other negotiable instruments,
funds and

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

other evidences of payments held therein (other than the Notes Collateral
Account and Notes Trust Monies), and (y) Securities Accounts and Security
Entitlements and securities credited thereto (other than the Notes Collateral
Account and Notes Trust Monies), and, in each case, all cash, checks and other
property held therein or credited thereto, other than in each case identifiable
Proceeds of Notes Priority Collateral;

(d) all Inventory;

(e) to the extent relating to, evidencing or governing any of the items referred
to in the preceding clauses (a) through (d) of this definition, all Documents,
General Intangibles (other than Equity Interests of Subsidiaries and
Intellectual Property), Instruments (including promissory notes) and Commercial
Tort Claims; provided that in no event shall any real estate, Equipment,
Intellectual Property or Equity Interests of Subsidiaries constitute ABL
Priority Collateral;

(f) to the extent relating to any of the items referred to in the preceding
clauses (a) through (e) above, all Supporting Obligations and Letter of Credit
Rights;

(g) all books and records relating to the items referred to in the preceding
clauses (a) through (f) above (including all books, databases, customer lists,
and records, whether tangible or electronic, which contain any information
relating to any of the items referred to in the preceding clauses (a) through
(f)); and

(h) subject to Section 3.05, all Proceeds of any of the foregoing, including
collateral security and guarantees with respect to any of the foregoing and all
cash, Money, insurance proceeds, Instruments, Securities, Financial Assets and
Deposit Accounts constituting Proceeds of the foregoing.

“ABL Security Documents” means any agreement, document or instrument pursuant to
which a Lien is granted securing any ABL Obligations or under which rights or
remedies with respect to such Liens are governed.

“ABL Standstill Period” has the meaning set forth in Section 3.02(a)(i).

“Access Period” means for each parcel of Mortgaged Premises, the period, after
the commencement of an Enforcement Period by the ABL Agent, which begins on the
earlier of (a) the day on which the ABL Agent provides the Notes Agent and each
Additional First Lien Agent with the written notice of its election to request
access pursuant to Section 3.03(b) and (b) the fifth Business Day after the
Applicable First Lien Agent provides the ABL Agent with notice that the
Applicable First Lien Agent (or its agent) has obtained possession or control of
such parcel and ends on the earliest of (i) the 270th day after the date (the
“Initial Access Date”) on which the ABL Agent, or its designee, initially
obtains the ability to take physical possession of, remove, or otherwise control
physical access to, or actually uses, the ABL Priority Collateral located on
such Mortgaged Premises plus such number of days, if any, after the Initial
Access Date that it is stayed or otherwise prohibited by law or court order from
exercising remedies with respect to ABL Priority Collateral located on such
Mortgaged Premises, and (ii) the termination of such Enforcement Period.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, securities account control agreement, or
any similar deposit or securities account agreements among the Notes Agent, any
Additional First Lien Agent and/or the ABL Agent, one or more Grantors and the
relevant financial institution depository or securities intermediary.

“Accounts” means all now present and future “accounts” (as defined in Article 9
of the UCC).

“Additional First Lien Agent” means the Person appointed to act as trustee,
agent or representative for the holders of Additional First Lien Obligations
pursuant to any Additional First Lien Agreement, which shall include the Initial
Additional First Lien Agents.

“Additional First Lien Agreement” means the indenture, credit agreement or other
agreement under which any Additional First Lien Obligations are incurred or any
commitment to extend credit which would constitute Additional First Lien
Obligations, which shall include the Initial Additional First Lien Agreements.

“Additional First Lien Claimholders” means, at any relevant time, the holders of
Additional First Lien Obligations at that time.

“Additional First Lien Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Additional First Lien Obligations.

“Additional First Lien Default” means an “Event of Default” as defined in any
Additional First Lien Agreement.

“Additional First Lien Documents” means each Additional First Lien Agreement,
and each of the other agreements, documents and instruments executed pursuant
thereto, and any other document or instrument executed or delivered at any time
in connection with such Additional First Lien Agreement, including any
intercreditor or joinder agreement among holders of Additional First Lien
Obligations, to the extent such are effective at the relevant time, as each may
be amended, restated, supplemented, modified, renewed, extended or Refinanced
from time to time in accordance with the provisions of this Agreement.

“Additional First Lien Mortgages” means a collective reference to each mortgage,
deed of trust and any other document or instrument under which any Lien on real
property owned or leased by any Grantor is granted to secure any Additional
First Lien Obligations or under which rights or remedies with respect to any
such Liens are governed.

“Additional First Lien Obligations” means (I) the Initial Additional First Lien
Obligations and (II) the Indebtedness of the Grantors issued following the date
of this Agreement to the extent (a) such Indebtedness is permitted by the terms
of the ABL Credit Agreement, the

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Indenture and the Initial Additional First Lien Agreements to be secured by
Liens on the Collateral ranking pari passu with the Liens securing the Note
Obligations, (b) the Grantors have granted Liens on the Collateral to secure the
obligations in respect of such Indebtedness, and (c) the Additional First Lien
Agent, for the holders of such Indebtedness, has agreed to be bound by the terms
of this Agreement applicable to them pursuant to a Joinder. “Additional First
Lien Obligations” shall include all interest accrued or accruing (or which
would, absent commencement of an Insolvency or Liquidation Proceeding, accrue)
after commencement of an Insolvency or Liquidation Proceeding in accordance with
the rate specified in the relevant Additional First Lien Agreement, whether or
not the claim for such interest is allowed as a claim in such Insolvency or
Liquidation Proceeding.

“Additional First Lien Security Documents” means any agreement, document or
instrument pursuant to which a Lien is granted securing any Additional First
Lien Obligations or under which rights or remedies with respect to such Liens
are governed.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.

“Agents” means the ABL Agent and the First Lien Agents.

“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.

“Applicable First Lien Agent” means at any time with respect to any Collateral,
the First Lien Agent of the Series of First Lien Obligations that constitutes
the then largest outstanding principal amount of any outstanding Series of First
Lien Obligations with respect to such Collateral.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means a day that is a “Business Day” under each of the Indenture,
the ABL Credit Agreement and each Additional First Lien Agreement.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and all rights,

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

warrants or options exchangeable for or convertible into any of the items
described in clauses (a) through (e) above; provided that with respect to the
foregoing, Capital Stock shall exclude any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of vote or
participation with Capital Stock.

“Chattel Paper” means all present and future “chattel paper” (as defined in
Article 9 of the UCC).

“Claimholder” means any Note Claimholder, ABL Claimholder or Additional First
Lien Claimholder, as applicable.

“Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, which constitute ABL Collateral or First Lien
Collateral.

“Commercial Tort Claims” means all present and future “commercial tort claims”
(as defined in Article 9 of the UCC).

“Company” has the meaning assigned to that term in the Preamble to this
Agreement.

“Company Subsidiary” has the meaning assigned to that term in the Preamble to
this Agreement.

“Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.

“Deposit Accounts” means all present and future “deposit accounts” (as defined
in Article 9 of the UCC).

“Discharge of ABL Obligations” means:

(a) payment in full in cash of all ABL Obligations (other than contingent
obligations or contingent indemnification obligations except as provided in
clause (d) below);

(b) termination or expiration of all commitments, if any, to extend credit under
the ABL Loan Documents;

(c) termination, cash collateralization (in an amount and manner reasonably
satisfactory to the ABL Agent) or backstop of all letters of credit issued under
the ABL Credit Agreement in compliance with the terms of the ABL Credit
Agreement; and

(d) the provision of credit support (which may include cash collateralization or
support by a letter of credit) for any costs, expenses and contingent
indemnification obligations consisting of ABL Obligations not yet due and
payable but with respect to which a claim has been threatened or asserted under
any ABL Loan Documents (in an amount and manner and, if other than pursuant to
cash collateralization, of a kind reasonably satisfactory to the ABL Agent).

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Discharge of First Lien Obligations” means

(e) payment in full in cash of all First Lien Obligations (other than contingent
obligations or contingent indemnification obligations), satisfaction and
discharge of the Indenture and any Additional First Lien Agreement or legal or
covenant defeasance of the Indenture and any Additional First Lien Agreement
(other than obligations that expressly survive such satisfaction and discharge
or legal or covenant defeasance);

(f) termination or expiration of all commitments, if any, to extend credit under
the First Lien Documents;

(g) termination, cash collateralization (in an amount and manner reasonably
satisfactory to the applicable First Lien Agent) or backstop of all letters of
credit issued under the First Lien Documents in compliance with the terms of the
First Lien Documents;

(h) the provision of credit support (which may include cash collateralization or
support by a letter of credit) for any costs, expenses and contingent
indemnification obligations consisting of First Lien Obligations not yet due and
payable but with respect to which a claim has been threatened or asserted under
any First Lien Documents (in an amount and manner and, if other than pursuant to
cash collateralization, of a kind reasonably satisfactory to the applicable
First Lien Agent).

“Disposition” means any sale, lease, exchange, transfer or other disposition of
any Collateral.

“Documents” means all present and future “documents” (as defined in Article 9 of
the UCC).

“Enforcement” means, collectively or individually for one or both of the ABL
Agent and the Applicable First Lien Agent, when an ABL Default or First Lien
Default, as applicable, has occurred and is continuing, to enforce or attempt to
enforce any right or power to repossess, replevy, attach, garnish, levy upon,
collect the Proceeds of, foreclose or realize in any manner whatsoever its Lien
upon, sell, liquidate or otherwise dispose of, or otherwise restrict or
interfere with the use of, or exercise any remedies with respect to, or conduct
any Going Out of Business Sale with respect to, any material amount of
Collateral, whether by judicial enforcement of any of the rights and remedies
under the ABL Loan Documents, the First Lien Documents and/or under any
applicable law, by self-help repossession, by non-judicial foreclosure sale,
lease, or other disposition, by set-off, by notification to account obligors of
any Grantor, by any sale, lease, or other disposition implemented by any Grantor
following an ABL Default or a First Lien Default, as applicable, in connection
with which the ABL Agent or the Applicable First Lien Agent, as applicable, has
agreed to release its Liens on the subject property, or otherwise, but in all
cases excluding (i) the establishment of borrowing base reserves, collateral
ineligibles, or other conditions for advances, (ii) the changing of advance
rates or advance sublimits, (iii) the imposition of a default rate or late fee,
(iv) the collection and application of Accounts or other monies deposited from
time to time in Deposit Accounts or Securities Accounts, in each case, to the
extent constituting ABL Priority Collateral, against the ABL Obligations
pursuant to the

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provisions of the ABL Loan Documents (including, without limitation, the
notification of account debtors, depositary institutions or any other Person to
deliver proceeds of Collateral to the ABL Agent or any “cash dominion event” or
mandatory prepayment event under the ABL Loan Documents), (v) the cessation of
lending pursuant to the provisions of the ABL Loan Documents, including upon the
occurrence of a default on the existence of an over-advance, (vi) the filing of
a proof of claim in any Insolvency or Liquidation Proceeding, (vii) the consent
by the ABL Agent to disposition by any Grantor of any of the ABL Priority
Collateral, and (viii) the acceleration of the Notes Obligations, any Additional
First Lien Obligations or the ABL Obligations.

“Enforcement Notice” means a written notice delivered, at a time when an ABL
Default or First Lien Default has occurred and is continuing, by either the ABL
Agent or the Applicable First Lien Agent to the other Agents announcing that an
Enforcement Period has commenced, specifying the relevant ABL Default or First
Lien Default, stating the current balance of the ABL Obligations, the Note
Obligations or any Additional First Lien Obligations, as applicable, owing to
the party giving such notice, and requesting the current balance of the ABL
Obligations, Note Obligations or Additional First Lien Obligations, as
applicable, owing to the noticed party.

“Enforcement Period” means the period of time following the receipt by either
the ABL Agent or the Applicable First Lien Agent of an Enforcement Notice from
the other until the earliest of (a) in the case of an Enforcement Period
commenced by the Applicable First Lien Agent, the Discharge of First Lien
Obligations, (b) in the case of an Enforcement Period commenced by the ABL
Agent, the Discharge of ABL Obligations, (c) the ABL Agent or the Applicable
First Lien Agent (whichever initiated such Enforcement Period) agreeing in
writing to terminate the Enforcement Period, or (d) the date on which the ABL
Default or the First Lien Default that was the subject of the Enforcement Notice
relating to such Enforcement Period has been cured to the satisfaction of the
ABL Agent or the First Lien Agent, as applicable, or waived in writing.

“Equipment” means, as to each Grantor, all of such Grantor’s now owned and
hereafter acquired equipment, as defined in Article 9 of the UCC.

“Financial Assets” means all present and future “financial assets” (as defined
in Article 9 of the UCC).

“First Lien Agent” means (a) in the case of the Note Obligations, the Notes
Agent, and (b) in the case of any Series of Additional First Lien Obligations or
Additional First Lien Claimholders that become subject to this Agreement on or
after the date hereof, the Additional First Lien Agent signatory hereto or named
for such Series in the applicable Joinder.

“First Lien Claimholders” means the Note Claimholders and the Additional First
Lien Claimholders with respect to each Series of Additional First Lien
Obligations.

“First Lien Collateral” means, collectively, the Note Collateral and any
Additional First Lien Collateral.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“First Lien Controlling Claimholders” means the Series of First Lien
Claimholders whose First Lien Agent is the Applicable First Lien Agent.

“First Lien Default” means a Note Default or any Additional First Lien Default.

“First Lien DIP Financing” has the meaning set forth in Section 6.01(b).

“First Lien Documents” means, collectively, the Note Documents and any
Additional First Lien Documents, and the First Lien Intercreditor Agreement.

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement, dated as of March 2, 2012, among Credit Suisse AG, Cayman Islands
Branch, as Bank Collateral Agent (as defined therein), The Bank of New York
Mellon Trust Company, N.A., as Indenture Agent (as defined therein), each
grantor party thereto from time to time, and each additional agent from time to
time party thereto, as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

“First Lien Obligations” means, collectively, the Note Obligations and any
Additional First Lien Obligations.

“First Lien Security Documents” means, collectively, the Note Security Documents
and any Additional First Lien Security Documents.

“General Intangibles” means all present and future “general intangibles” (as
defined in Article 9 of the UCC).

“Going Out of Business Sale” means, following the occurrence and during the
continuance of any ABL Default, any sale or liquidation of the ABL Priority
Collateral consented to by the ABL Agent for purposes of permitting the Grantors
to obtain funds to permanently repay the ABL Obligations in whole or in part.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Grantors” means the Company, each Company Subsidiary, Holdings and each other
Person that has or may from time to time hereafter execute and deliver an ABL
Security Document, a Note Security Document or any Additional First Lien
Security Document as a grantor of a security interest (or the equivalent
thereof).

“Holdings” has the meaning assigned to that term in the Preamble to this
Agreement.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Indebtedness” means and includes all Obligations that constitute “Debt,”
“Indebtedness,” “Obligations,” “Liabilities” or any similar term within the
meaning of the ABL Loan Documents, the Note Documents or any Additional First
Lien Document, as applicable.

“Indenture” has the meaning assigned to that term in the Recitals to this
Agreement.

“Initial ABL Credit Agreement” has the meaning assigned to that term in the
Recitals.

“Initial Access Date” has the meaning assigned to that term in the definition of
the term “Access Period.”

“Initial Additional First Lien Agreements” means (a) the Term Loan Credit
Agreement and (b) the Second Amended and Restated Credit Agreement, dated as of
[ ], 2016, among the Company, Holdings, the lenders party thereto and Credit
Suisse AG, Cayman Islands Branch, as administrative agent.

“Initial Additional First Lien Obligations” means the Obligations owing under
each of the Initial Additional First Lien Agreements and shall include all
interest accrued or accruing (or which would, absent commencement of an
Insolvency or Liquidation Proceeding, accrue) after commencement of an
Insolvency or Liquidation Proceeding in accordance with the rate specified in
such Initial Additional First Lien Agreement, whether or not the claim for such
interest is allowed as a claim in such Insolvency or Liquidation Proceeding.

“Initial Notes” has the meaning assigned to that term in the Recitals.

“Initial Use Date” has the meaning assigned to that term in the definition of
the term “Use Period.”

“Insolvency or Liquidation Proceeding” means:

(i) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(j) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of their respective assets, in each case, except as permitted
under the ABL Credit Agreement, the Indenture and any Additional First Lien
Agreement;

(k) any composition of liabilities or similar arrangement relating to any
Grantor, whether or not under a court’s jurisdiction or supervision;

(l) any liquidation, dissolution, reorganization or winding up of any Grantor,
whether voluntary or involuntary, whether or not under a court’s jurisdiction or
supervision, and whether or not involving insolvency or bankruptcy; or

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(m) any general assignment for the benefit of creditors or any other marshalling
of assets and liabilities of any Grantor.

“Instruments” means all present and future “instruments” (as defined in Article
9 of the UCC).

“Intellectual Property” means, all of the following in any jurisdiction
throughout the world: (a) patents, patent applications and inventions, including
all renewals, extensions, combinations, divisions, or reissues thereof
(“Patents”); (b) trademarks, service marks, trade names, trade dress, logos,
internet domain names and other business identifiers, together with the goodwill
symbolized by any of the foregoing, and all applications, registrations,
renewals and extensions thereof (“Trademarks”); (c) copyrights and all works of
authorship including all registrations, applications, renewals, extensions and
reversions thereof (“Copyrights”); (d) all computer software, source code,
executable code, data, databases and documentation thereof; (e) all trade secret
rights in information, including trade secret rights in any formula, pattern,
compilation, program, device, method, technique, or process, that (1) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other Persons who
can obtain economic value from its disclosure or use, and (2) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy;
(f) all other intellectual property or proprietary rights in any discoveries,
concepts, ideas, research and development, know-how, formulae, patterns,
inventions, compilations, compositions, manufacturing and production processes
and techniques, program, device, method, technique, technical data, procedures,
designs, recordings, graphs, drawings, reports, analyses, specifications,
databases, and other proprietary or confidential information, including customer
lists, supplier lists, pricing and cost information, business and marketing
plans and proposals and advertising and promotional materials; and (g) all
rights to sue at law or in equity for any infringement or other impairment or
violation thereof and all products and proceeds of the foregoing.

“Inventory” means as to each Grantor, all of such Grantor’s now owned and
hereafter existing or acquired “inventory”, as defined in Article 9 of the UCC.

“Investment Property” means all present and future “investment property” (as
defined in Article 9 of the UCC), including, without limitation, all Capital
Stock held by each of the Company and the Company Subsidiaries.

“Joinder” means the document required to be delivered by an Additional First
Lien Agent (other than the Initial Additional First Lien Agents) to the ABL
Agent and each First Lien Agent pursuant Section 8.03(b).

“Letter of Credit Rights” means all present and future “letter of credit rights”
(as defined in Article 9 of the UCC).

“Lien” means any mortgage, pledge, hypothec, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any other security agreement (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Money” means all present and future “money” (as defined in Article 9 of the
UCC).

“Mortgaged Premises” means any real property which shall now or hereafter be
subject to a Note Mortgage, any Additional First Lien Mortgage and/or an ABL
Mortgage.

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are inconsistent with the provisions of this Agreement, including any
plan of reorganization that purports to re-order (whether by subordination,
invalidation, or otherwise) or otherwise disregard, in whole or part, the
provisions of Article II (including the Lien priorities of Section 2.01), the
provisions of Article IV, or the provisions of Article VI, unless such Plan of
Reorganization has been accepted by the voluntary required vote of each class of
ABL Claimholders and First Lien Claimholders.

“Note Claimholders” means, at any relevant time, the holders of Note Obligations
at that time, including the Noteholders and the Notes Agent.

“Note Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Note Obligations.

“Note Default” means an “Event of Default” as defined in the Indenture.

“Note Documents” means the Indenture, the Notes, the Note Security Documents and
each of the other agreements, documents and instruments executed pursuant
thereto, and any other document or instrument executed or delivered at any time
in connection with any Note Obligations, including any intercreditor or joinder
agreement among holders of Note Obligations to the extent such are effective at
the relevant time, as each may be amended, restated, supplemented, modified,
renewed, extended or Refinanced from time to time in accordance with the
provisions of this Agreement.

“Noteholders” means the “Holders” as defined in the Indenture.

“Note Mortgages” means a collective reference to each mortgage, deed of trust
and any other document or instrument under which any Lien on real property owned
or leased by any Grantor is granted to secure any Note Obligations or under
which rights or remedies with respect to any such Liens are governed.

“Note Obligations” means all Obligations outstanding under the Notes and the
other Note Documents. “Note Obligations” shall include all interest accrued or
accruing (or which would, absent commencement of an Insolvency or Liquidation
Proceeding, accrue) after commencement of an Insolvency or Liquidation
Proceeding in accordance with the rate specified in the relevant Note Document,
whether or not the claim for such interest is allowed as a claim in such
Insolvency or Liquidation Proceeding.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Note Security Agreement” means the Collateral Agreement, dated as of March 15,
2013, by and among the Company, the Company Subsidiaries, the Trustee and the
Notes Agent, as the same may be amended, modified, restated, supplemented or
replaced from time to time in accordance with its terms.

“Note Security Documents” means any agreement, document or instrument pursuant
to which a Lien is granted securing any Note Obligations or under which rights
or remedies with respect to such Liens are governed, including the Note Security
Agreement.

“Note Standstill Period” has the meaning set forth in Section 3.01(a)(i).

“Notes” means, collectively, (a) the Initial Notes or (b) any Additional Notes
(as defined in the Indenture). Any reference to the Notes hereunder shall be
deemed a reference to any Notes then in existence.

“Notes Agent” has the meaning assigned to that term in the Preamble of this
Agreement.

“Notes Collateral Account” means any deposit account or securities account
required to be established pursuant to the First Lien Documents for purposes of
holding Notes Priority Collateral pending application as required under the
First Lien Documents (it being understood that ABL Priority Collateral deposited
in the Notes Collateral Account shall continue to be ABL Priority Collateral).

“Notes Priority Collateral” means all Collateral other than ABL Priority
Collateral, including all real estate, Equipment, Intellectual Property and
Equity Interests of Subsidiaries.

“Notes Trust Monies” means Notes Priority Collateral required pursuant to the
First Lien Documents to be deposited into the Notes Collateral Account.

“Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts from time to time owing by any Grantor
to any agent or trustee (including any Agent), the ABL Claimholders, the First
Lien Claimholders or any of them or their respective Affiliates, arising from or
in connection with the ABL Loan Documents or the First Lien Documents, whether
for principal, interest or payments for early termination, whether or not
evidenced by any note, or other instrument or document, whether arising from an
extension of credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees and any other sums chargeable to the Grantors,
including, without limitation, the “Obligations”, as defined in the ABL Credit
Agreement, and the “Obligations”, as defined in the Indenture, under the Notes,
each of the Initial Additional First Lien Agreements and any other Additional
First Lien Agreement.

“Permitted Refinancing” means any Refinancing the governing documentation of
which constitutes Permitted Refinancing Agreements.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Permitted Refinancing Agreements” means, with respect to any of the ABL Credit
Agreement, the Notes or any Additional First Lien Agreement, as applicable, any
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to
increase, replace (whether upon or after termination or otherwise), refinance or
refund in whole or in part the Obligations outstanding under the ABL Credit
Agreement, the Notes or any Additional First Lien Agreement, whether or not such
increase, replacement, refinancing or refunding occurs (i) with the original
parties thereto, (ii) on one or more separate occasions or (iii) simultaneously
or not with the termination or repayment of the ABL Credit Agreement, the Notes
or any Additional First Lien Agreement or any other agreement or instrument
referred to in this clause, unless such agreement or instrument expressly
provides that it is not intended to be and is not a Permitted Refinancing
Agreement, as such financing documentation may be amended, restated,
supplemented or otherwise modified from time to time and that would not be
prohibited by Section 5.03(c) or Section 5.03(d), as applicable.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

“Pledged Collateral” has the meaning set forth in Section 5.04(a).

“Proceeds” means all “proceeds” (as defined in Article 9 of the UCC), including
any payment or property received on account of any claim secured by Collateral
in any Insolvency or Liquidation Proceeding.

“Records” means all present and future “records” (as defined in Article 9 of the
UCC).

“Recovery” has the meaning set forth in Section 6.04.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness, in
any case in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Responsible Officer” shall mean, with respect to any Perosn, any executive
officer or senior financial officer of such person and any other officer or
similar official thereof responsible for the administration of the obligations
of such person in respect of this Agreement.

“Secured Parties” means the ABL Claimholders, the Note Claimholders and the
Additional First Lien Claimholders.

“Securities” (as defined in Article 9 of the UCC).

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Security Entitlements” means all present and future “security entitlements” (as
defined in Article 9 of the UCC).

“Securities Accounts” means all present and future “securities accounts” (as
defined in Article 8 of the UCC), including all monies, “uncertificated
securities,” and “securities entitlements” (as defined in Article 8 of the UCC)
contained therein.

“Series” means (a) with respect to the First Lien Claimholders, each of the
Notes Claimholders (in their capacity as such) and the Additional First Lien
Claimholders that become subject to this Agreement that are represented by a
common Additional First Lien Agent (in its capacity as such for the Additional
First Lien Claimholders), and (b) with respect to any Obligations, the Note
Obligations and the Additional First Lien Obligations which pursuant to any
Joinder, are to be represented by a common Additional First Lien Agent (in its
capacity as such for the Additional First Lien Claimholders).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

“Supporting Obligations” means all present and future “supporting obligations”
(as defined in Article 9 of the UCC).

“Term Loan Credit Agreement” means the Term Loan Credit Agreement, dated as of
[            ] 2016, among the Company, the lenders party thereto and The Bank
of New York Mellon Trust Company, N.A., as administrative agent for the lenders
and collateral agent for the secured parties.

“UCC” means the Uniform Commercial Code (or any similar equivalent legislation)
as in effect from time to time in the State of New York; provided, however,
that, at any time, if by reason of mandatory provisions of law, any or all of
the perfection or priority of the Agents’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other that the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

“Use Period” means, with respect to the Notes Priority Collateral, the period,
after the commencement of an Enforcement Period by the ABL Agent, which begins
on the earlier of (a) the day on which the ABL Agent provides each First Lien
Agent with an Enforcement Notice and (b) the fifth Business Day after the
Applicable First Lien Agent provides the ABL Agent with notice that the
Applicable First Lien Agent (or its agent) has obtained possession or control

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of such Collateral and ends on the earliest of (i) the 270th day after the date
(the “Initial Use Date”) on which the ABL Agent, or its designee, initially
obtains the ability to take physical possession of, remove, or otherwise control
physical access to, or actually uses, such Notes Priority Collateral plus such
number of days, if any, after the Initial Use Date that it is stayed or
otherwise prohibited by law or court order from exercising remedies with respect
to such Notes Priority Collateral and (ii) the termination of such Enforcement
Period.

Section 8.02. Terms Generally. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections or Articles shall be construed to refer to
Sections or Articles of this Agreement;

(e) all uncapitalized terms have the meanings, if any, given to them in the UCC,
as now or hereafter enacted in the State of New York (unless otherwise
specifically defined herein);

(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights;

(g) any reference herein to a Person in a particular capacity or capacities
excludes such Person in any other capacity or individually;

(h) any reference herein to any law shall be construed to refer to such law as
amended, modified, codified, replaced, or re-enacted, in whole or in part, and
in effect on the pertinent date;

(i) in the compilation of periods of time hereunder from a specified date to a
later specified date; and

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j) and the word “from” means “from and including” and the words “to” and
“until” each means “to, but not through or including.”

ARTICLE IX

LIEN PRIORITIES.

Section 9.01. Relative Priorities. Irrespective of the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing the
First Lien Obligations granted on the Collateral or of any Liens securing the
ABL Obligations granted on the Collateral (including, in each case, irrespective
of whether any such Lien is granted (or secures Obligations relating to the
period) before or after the commencement of any Insolvency or Liquidation
Proceeding) and notwithstanding any provision of any UCC, or any other
applicable law, or the ABL Loan Documents or the First Lien Documents, the ABL
Agent, on behalf of the ABL Claimholders, the Notes Agent, on behalf of the Note
Claimholders, and each Additional First Lien Agent, on behalf of the Series of
Additional First Lien Claimholders it represents, hereby agree that:

(a) any Lien of the ABL Agent on the ABL Priority Collateral securing the ABL
Obligations, whether such Lien is now or hereafter held by or on behalf of the
ABL Agent or any other ABL Claimholder or any other agent or trustee therefor,
regardless of how or when acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien on the ABL Priority Collateral securing any First Lien
Obligations; and

(b) any Lien of the First Lien Agents on the Notes Priority Collateral securing
the First Lien Obligations, whether such Lien is now or hereafter held by or on
behalf of the First Lien Agents, any other First Lien Claimholder or any other
agent or trustee therefor, regardless of how or when acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects to all Liens on the Notes Priority Collateral securing any ABL
Obligations.

Section 9.02. Prohibition on Contesting Liens. Each of the Notes Agent, on
behalf of each Note Claimholder, the ABL Agent, on behalf of each ABL
Claimholder, and each Additional First Lien Agent, on behalf of each Person that
is a related Additional First Lien Claimholder, consents to the granting of
Liens in favor of the other to secure the ABL Obligations and the First Lien
Obligations, as applicable, and agrees that no Claimholder will be entitled to,
and it will not (and shall be deemed to have irrevocably, absolutely, and
unconditionally waived any right to), contest (directly or indirectly) or
support (directly or indirectly) any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding): (a) the
attachment, perfection, priority, validity or enforceability of any Lien in the
Collateral held by or on behalf of any of the ABL Claimholders to secure the
payment of the ABL Obligations or any of the First Lien Claimholders to secure
the payment of the First Lien Obligations, (b) the priority, validity or
enforceability of the ABL Obligations or the First Lien Obligations, including
the allowability or priority of the First Lien Obligations or the ABL
Obligations, as applicable, in any Insolvency or Liquidation Proceeding, or
(c) the validity or enforceability of the provisions of this Agreement; provided
that nothing in this

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement shall be construed to prevent or impair the rights of the ABL Agent,
on behalf of the ABL Claimholders, the Notes Agent, on behalf of the Note
Claimholders, or any Additional First Lien Agent, on behalf of any Additional
First Lien Claimholders, to enforce this Agreement, including the provisions of
this Agreement relating to the priority of the Liens securing the Obligations as
provided in Sections 2.01, 3.01, 3.02 and 6.01.

Section 9.03. No New Liens. So long as neither the Discharge of ABL Obligations
nor the Discharge of First Lien Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against one or
more of the Company or any other Grantor, the parties hereto agree, subject to
Article VI, that the Company shall not, and shall not permit any other Grantor
to:

(a) grant or permit any additional Liens on any asset or property to secure any
First Lien Obligations unless it has granted or concurrently grants a Lien on
such asset or property to secure the ABL Obligations; or

(b) grant or permit any additional Liens on any asset or property to secure any
ABL Obligations unless it has granted or concurrently grants a Lien on such
asset or property to secure the First Lien Obligations.

To the extent any additional Liens are granted on any asset or property (except
as contemplated by Section 2.04) pursuant to this Section 2.03, the priority of
such additional Liens shall be determined in accordance with Section 2.01. In
addition, to the extent that the foregoing provisions are not complied with for
any reason, without limiting any other rights or remedies available hereunder,
the ABL Agent, on behalf of the ABL Claimholders, the Notes Agent, on behalf of
Note Claimholders, and each Additional First Lien Agent, on behalf of each of
its Additional First Lien Claimholders, agree that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.03 shall be subject to Section 4.02.

Section 9.04. Similar Liens and Agreements. The parties hereto agree that it is
their intention that the ABL Collateral, the Note Collateral and any Additional
First Lien Collateral be identical except as provided in Article VI and as
otherwise provided herein. In furtherance of the foregoing and of Section 8.08,
the parties hereto agree, subject to the other provisions of this Agreement,
upon request by the ABL Agent, the Notes Agent or any Additional First Lien
Agent, to cooperate in good faith (and to direct their counsel to cooperate in
good faith) from time to time in order to determine the specific items included
in the ABL Collateral, the Note Collateral and any Additional First Lien
Collateral and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the ABL Loan Documents and
the First Lien Documents.

ARTICLE X

EXERCISE OF REMEDIES; ENFORCEMENT.

Section 10.01. Restrictions on the Notes Agent and the Note Claimholders.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the First Lien Agents and the other First Lien Claimholders:

(i) will not exercise or seek to exercise (but instead shall be deemed to have
hereby irrevocably, absolutely and unconditionally waived for the duration of
the Note Standstill Period), any rights, powers, or remedies with respect to any
ABL Priority Collateral (including (A) any right of set-off or any right under
any Account Agreement, landlord waiver or bailee’s letter or similar agreement
or arrangement to which the First Lien Agents or any First Lien Claimholder is a
party, (B) any right to undertake self-help re-possession or non-judicial
disposition of any ABL Priority Collateral (including any partial or complete
strict foreclosure), and/or (C) any right to institute, prosecute, or otherwise
maintain any action or proceeding with respect to such rights, powers or
remedies (including any action of foreclosure)); provided, however, that the
Applicable First Lien Agent may exercise any or all of such rights, powers, or
remedies after a period of at least 270 days has elapsed since the later of:
(i) the date on which a First Lien Agent declared the existence of a First Lien
Default, accelerated (to the extent such amount was not already due and owing)
the payment of the principal amount of all First Lien Obligations of such First
Lien Agent, and demanded payment thereof and (ii) the date on which the ABL
Agent received the Enforcement Notice from the Applicable First Lien Agent;
provided, further, however, that neither the First Lien Agents nor any other
First Lien Claimholder shall exercise any rights or remedies with respect to the
ABL Priority Collateral if, notwithstanding the expiration of such 270-day
period, the ABL Agent or the other ABL Claimholders (A) shall have commenced,
whether before or after the expiration of such 270-day period, and be diligently
pursuing the exercise of their rights, powers, or remedies with respect to all
or any material portion of the ABL Collateral (prompt written notice of such
exercise to be given to the Notes Agent and each Additional First Lien Agent),
or (B) shall have been stayed by operation of law or any court order from
pursuing any such exercise of remedies (the period during which the First Lien
Agents and the other First Lien Claimholders may not pursuant to this
Section 3.01(a)(i) exercise any rights, powers, or remedies with respect to the
ABL Priority Collateral, the “Note Standstill Period”);

(ii) will not, directly or indirectly, contest, protest or object to or hinder
any judicial or non-judicial foreclosure proceeding or action (including any
partial or complete strict foreclosure) brought by the ABL Agent or any other
ABL Claimholder relating to the ABL Priority Collateral or any other exercise by
the ABL Agent or any other ABL Claimholder of any other rights, powers and
remedies relating to the ABL Priority Collateral, including any sale, lease,
exchange, transfer, or other disposition of the ABL Priority Collateral, whether
under the ABL Loan Documents, applicable law, or otherwise;

(iii) subject to their rights under clause (a)(i) above (and under clause
(vi) of Section 3.01(c)), will not object to the forbearance by the ABL Agent or
the ABL Claimholders from bringing or pursuing any Enforcement with respect to
the ABL Priority Collateral;

(iv) except as may be permitted in Section 3.01(c), irrevocably, absolutely, and
unconditionally waive any and all rights the First Lien Agents or the First Lien

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Claimholders may have as a junior lien creditor or otherwise to object (and seek
or be awarded any relief of any nature whatsoever based on any such objection)
to the manner in which the ABL Agent or the ABL Claimholders (A) enforce or
collect (or attempt to collect) the ABL Obligations or (B) realize or seek to
realize upon or otherwise enforce the Liens in and to the ABL Priority
Collateral securing the ABL Obligations, regardless of whether any action or
failure to act by or on behalf of the ABL Agent or ABL Claimholders is adverse
to the interest of the First Lien Agents or the First Lien Claimholders. Without
limiting the generality of the foregoing, the First Lien Claimholders shall be
deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right to object (and seek or be awarded any relief of any nature whatsoever
based on any such objection), at any time prior or subsequent to any disposition
of any of the ABL Priority Collateral, on the ground(s) that any such
disposition of ABL Priority Collateral (x) would not be or was not “commercially
reasonable” within the meaning of any applicable UCC and/or (y) would not or did
not comply with any other requirement under any applicable UCC or under any
other applicable law governing the manner in which a secured creditor (including
one with a Lien on real property) is to realize on its collateral; and

(v) subject to Section 3.01(a) and (c), acknowledge and agree that no covenant,
agreement or restriction contained in the First Lien Security Documents or any
other First Lien Document (other than this Agreement) shall be deemed to
restrict in any way the rights and remedies of the ABL Agent or the ABL
Claimholders with respect to the ABL Priority Collateral as set forth in this
Agreement and the ABL Loan Documents;

provided, however, that, in the case of (i), (ii) and (iii) above, the Liens
granted to secure the First Lien Obligations of the First Lien Claimholders
shall attach to any Proceeds resulting from actions taken by the ABL Agent or
any ABL Claimholder with respect to the ABL Priority Collateral in accordance
with this Agreement after application of such Proceeds to the extent necessary
to meet the requirements of a Discharge of ABL Obligations.

(b) Until the Discharge of ABL Obligations, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor, the ABL
Agent and the other ABL Claimholders shall have the right to enforce rights,
exercise remedies (including set-off and the right to credit bid their debt)
and, in connection therewith (including voluntary Dispositions of ABL Priority
Collateral by the respective Grantors after an ABL Default) make determinations
regarding the release, disposition, or restrictions with respect to the ABL
Priority Collateral without any consultation with or the consent of the First
Lien Agents or any First Lien Claimholder; provided, however, that the Lien
securing the First Lien Obligations shall remain on the Proceeds (other than
those properly applied to the ABL Obligations in accordance with Section 4.01)
of such ABL Priority Collateral released or disposed of subject to the relative
priorities described in Section 2.01. In exercising rights, powers, and remedies
with respect to the ABL Priority Collateral, the ABL Agent and the ABL
Claimholders may enforce the provisions of the ABL Loan Documents and exercise
rights, powers, and/or remedies thereunder and/or under applicable law or
otherwise, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of the ABL
Priority Collateral upon foreclosure, to incur expenses in connection with such
sale or disposition, and to exercise all the rights and remedies of a secured
creditor under the UCC and of a secured creditor under the Bankruptcy Laws of
any applicable jurisdiction.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Notwithstanding anything to the contrary contained herein, the First Lien
Agents and any First Lien Claimholder may:

(i) file a claim or statement of interest with respect to the First Lien
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the ABL
Priority Collateral, or the rights of the ABL Agent or any of the ABL
Claimholders to exercise rights, powers, and/or remedies in respect thereof,
including those under Article VI) in order to create, perfect, preserve or
protect (but not enforce) its Lien on any of the ABL Priority Collateral;

(iii) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the First Lien Claimholders, including any claims secured by the ABL Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency or Liquidation Proceeding or applicable non-bankruptcy
law, in each case not inconsistent with the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and any pleadings, objections, motions or agreements which assert rights or
interests available to secured creditors solely with respect to the Notes
Priority Collateral;

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Agent shall be entitled to have any such vote to accept a
Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn;

(vi) exercise any of the rights, powers and/or remedies with respect to any of
the ABL Priority Collateral after the termination of the Note Standstill Period
to the extent permitted by Section 3.01(a)(i); and

(vii) take any action described in clauses (iii), (vi) and (viii) of the
definition of “Enforcement.”

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The First Lien Agents, on behalf of their respective First Lien Claimholders,
agree that no First Lien Claimholder will take or receive any ABL Priority
Collateral (including Proceeds) in connection with the exercise of any right or
remedy (including set-off) with respect to ABL Priority Collateral in its
capacity as a creditor in violation of this Agreement. Without limiting the
generality of the foregoing, unless and until the Discharge of ABL Obligations
has occurred, except as expressly provided in Sections 3.01(a)(i), 6.07 and
clause (vi) of Section 3.01(c), the sole right of the First Lien Agents and the
First Lien Claimholders with respect to the ABL Priority Collateral is to hold a
Lien on such Collateral pursuant to the First Lien Security Documents for the
period and to the extent granted therein and to receive a share of the Proceeds
thereof, if any, in accordance with Section 4.01.

(d) Except as otherwise specifically set forth in Sections 3.01(a), 3.04 and
3.05 and Article VI, the First Lien Agents and the Note Claimholders may
exercise rights and remedies as unsecured creditors against any Grantor and may
exercise rights and remedies with respect to the Notes Priority Collateral, in
each case, in accordance with the terms of the First Lien Documents and
applicable law; provided, however, that in the event that any First Lien Agent
or any First Lien Claimholder becomes a judgment Lien creditor in respect of ABL
Priority Collateral as a result of its enforcement of its rights as an unsecured
creditor with respect to the First Lien Obligations, such judgment Lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the ABL Obligations) as the other Liens securing the First Lien Obligations
are subject to this Agreement.

(e) Except as provided in Section 5.03(d), nothing in this Agreement shall
prohibit the receipt by any First Lien Agent or any other First Lien
Claimholders of the required payments of interest, principal and other amounts
owed in respect of the First Lien Obligations so long as such receipt is not the
direct or indirect result of the exercise by such First Lien Agent or any First
Lien Claimholders of rights or remedies as a secured creditor (including
set-off) with respect to ABL Priority Collateral or enforcement in contravention
of this Agreement of any Lien held by any of them. Nothing in this Agreement
impairs or otherwise adversely affects any rights or remedies the ABL Agent or
the ABL Claimholders may have against the Grantors under the ABL Loan Documents.

Section 10.02. Restrictions on the ABL Agent and ABL Claimholders.

(a) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, subject to the limited extent provided in Article VI, the ABL Agent and
the other ABL Claimholders:

(i) will not exercise or seek to exercise (but instead shall be deemed to have
hereby irrevocably, absolutely and unconditionally waived for the duration of
the ABL Standstill Period) any rights, powers, or remedies with respect to any
Notes Priority Collateral (including (A) any right of set-off or any right under
any Account Agreement, landlord waiver or bailee’s letter or similar agreement
or arrangement to which the ABL Agent or any ABL Claimholder is a party, (B) any
right to undertake self-help repossession or nonjudicial disposition of any
Notes Priority Collateral (including any partial or complete strict
foreclosure),

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or (C) any right to institute, prosecute or otherwise maintain any action or
proceeding with respect to such rights, powers, or remedies (including any
action of foreclosure)); provided, however, that the ABL Agent may exercise any
or all of such rights, powers, or remedies after a period of at least 270 days
has elapsed since the later of: (i) the date on which the ABL Agent declared the
existence of an ABL Default, accelerated (to the extent such amount was not
already due and owing) the payment of the principal amount of all ABL
Obligations, and demanded payment thereof and (ii) the date on which each First
Lien Agent received the Enforcement Notice from the ABL Agent relating to such
action; provided, further, however, that neither the ABL Agent nor the other ABL
Claimholders shall exercise any rights or remedies with respect to the Notes
Priority Collateral if, notwithstanding the expiration of such 270-day period,
any First Lien Agent or the First Lien Claimholders (A) shall have commenced,
whether before or after the expiration of such 270-day period, and be diligently
pursuing the exercise of their rights or remedies with respect to all or any
material portion of such Notes Priority Collateral (prompt written notice of
such exercise to be given to the ABL Agent) or (B) shall have been stayed by
operation of law or by any court order from pursuing any such exercise of
remedies (the period during which the ABL Agent and the other ABL Claimholders
may not pursuant to this Section 3.02(a)(i) exercise any rights or remedies with
respect to the Notes Priority Collateral, the “ABL Standstill Period”);
provided, finally, however, that the ABL Agent, independent in all respects of
the preceding provisos, may exercise the rights provided for in Section 3.03
(with respect to any Access Period) and Section 3.04 (with respect to any Access
Period or Use Period);

(ii) will not, directly or indirectly, contest, protest or object to or hinder
any judicial or non-judicial foreclosure proceeding or action (including any
partial or complete strict foreclosure) brought by any First Lien Agent or any
other First Lien Claimholder relating to the Notes Priority Collateral or any
other exercise by any First Lien Agent or any other First Lien Claimholder of
any rights, powers and remedies relating to the Notes Priority Collateral,
including any sale, lease, exchange, transfer, or other disposition of the Notes
Priority Collateral, whether under the First Lien Documents, applicable law, or
otherwise, subject in each case to the First Lien Agents’ and the other First
Lien Claimholders’ obligations under Sections 3.03, 3.04 and 3.05;

(iii) subject to Section 3.02(c), will not object to the forbearance by any
First Lien Agent or the First Lien Claimholders from bringing or pursuing any
Enforcement with respect to the Notes Priority Collateral;

(iv) subject to Sections 3.02(c), 3.03, 3.04, and 3.05, irrevocably, absolutely
and unconditionally waive any and all rights the ABL Agent and ABL Claimholders
may have as a junior lien creditor or otherwise to object (and seek or be
awarded any relief of any nature whatsoever based on any such objection) to the
manner in which any First Lien Agent or the First Lien Claimholders (a) enforce
or collect (or attempt to collect) the First Lien Obligations or (b)realize or
seek to realize upon or otherwise enforce the Liens in and to the Notes Priority
Collateral securing the First Lien Obligations, regardless of whether any action
or failure to act by or on behalf of the First Lien Agents or First Lien
Claimholders is adverse to the interest of the ABL Claimholders. Without
limiting the generality of the foregoing, the ABL Claimholders shall be deemed
to have hereby irrevocably, absolutely and unconditionally waived any right to
object (and seek or be awarded any relief of any nature whatsoever based on any

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such objection), at any time prior to or subsequent to any disposition of any
Notes Priority Collateral, on the ground(s) that any such disposition of Notes
Priority Collateral (a) would not be or was not “commercially reasonable” within
the meaning of any applicable UCC and/or (b) would not or did not comply with
any other requirement under any applicable UCC or under any other applicable law
governing the manner in which a secured creditor (including one with a Lien on
real property) is to realize on its collateral; and

(v) subject to Sections 3.02(a) and (c) and Sections 3.03, 3.04, and 3.05,
acknowledge and agree that no covenant, agreement or restriction contained in
the ABL Security Documents or any other ABL Loan Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
First Lien Agents or the First Lien Claimholders with respect to the Notes
Priority Collateral as set forth in this Agreement and the First Lien Documents;

provided, however, that in the case of (i), (ii) and (iii) above, the Liens
granted to secure the ABL Obligations of the ABL Claimholders shall attach to
any Proceeds resulting from actions taken by the First Lien Agents or any First
Lien Claimholder with respect to the Notes Priority Collateral in accordance
with this Agreement after application of such Proceeds to the extent necessary
to meet the requirements of a Discharge of First Lien Obligations.

(b) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the First Lien Agents and the First Lien Claimholders shall have the
right to enforce rights, exercise remedies (including set-off and the right to
credit bid their debt) and make, in connection therewith (including voluntary
Dispositions of Notes Priority Collateral by the respective Grantors after a
First Lien Default) determinations regarding the release, disposition, or
restrictions with respect to the Notes Priority Collateral without any
consultation with or the consent of the ABL Agent or any ABL Claimholder subject
to the First Lien Agents’ and the First Lien Claimholders’ obligations under
Sections 3.03, 3.04 and 3.05; provided, however, that the Lien securing the ABL
Obligations shall remain on the Proceeds (other than those properly applied to
the First Lien Obligations in accordance with the First Lien Documents) of such
Notes Priority Collateral released or disposed of subject to the relative
priorities described in Section 2.01. In exercising rights and remedies with
respect to the Notes Priority Collateral, the First Lien Agents and the First
Lien Claimholders may enforce the provisions of the First Lien Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion subject to the First Lien
Agents’ and the First Lien Claimholders’ obligations under Sections 3.03, 3.04
and 3.05. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of the Notes Priority Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition,
and to exercise all the rights and remedies of a secured creditor under the UCC
and of a secured creditor under the Bankruptcy Laws of any applicable
jurisdiction.

(c) Notwithstanding anything to the contrary contained herein, the ABL Agent and
any ABL Claimholder may:

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) file a claim or statement of interest with respect to the ABL Obligations;
provided that an Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens on the
Notes Priority Collateral, or the rights of the First Lien Agents or any of the
First Lien Claimholders to exercise rights, powers and/or remedies in respect
thereof, including those under Article VI) in order to create, perfect, preserve
or protect (but, subject to the provisions of Sections 3.03, 3.04 and 3.05, not
enforce) its Lien on any of the Notes Priority Collateral;

(iii) file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the ABL Claimholders, including any claims secured by the Notes Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency or Liquidation Proceeding or applicable non-bankruptcy
law, in each case not inconsistent with the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and any pleadings, objections, motions or agreements which assert rights or
interests available to secured creditors solely with respect to the ABL Priority
Collateral;

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and, accordingly, a violation of the terms of this
Agreement, and each First Lien Agent shall be entitled to have any such vote to
accept a Non-Conforming Plan of Reorganization changed and any such support of
any Non-Conforming Plan of Reorganization withdrawn;

(vi) exercise any of its rights, powers, and/or remedies with respect to any of
the Notes Priority Collateral to the extent permitted by Sections 3.02(a)(i),
3.03, and 3.04; and

(vii) take any action described in clauses (i) through (viii) of the definition
of “Enforcement.”

The ABL Agent, on behalf of the ABL Claimholders, agrees that no ABL Claimholder
will take or receive any Notes Priority Collateral (including Proceeds) in
connection with the exercise of any right or remedy (including set-off) with
respect to any Notes Priority Collateral in its capacity as a creditor in
violation of this Agreement. Without limiting the generality of the foregoing,
unless and until the Discharge of First Lien Obligations has occurred, except as

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

expressly provided in Sections 3.02(a)(i), 3.03, 3.04 and 3.05 and clause
(vi) of this Section 3.02(c), the sole right of the ABL Agent and the ABL
Claimholders with respect to the Notes Priority Collateral is to hold a Lien on
such Collateral pursuant to the ABL Security Documents for the period and to the
extent granted therein and to receive a share of the Proceeds thereof, if any,
in accordance with Section 4.01.

(d) Except as otherwise specifically set forth in Sections 3.02(a) and 3.05 and
Article VI, the ABL Agent and the ABL Claimholders may exercise rights and
remedies as unsecured creditors against any Grantor and may exercise rights and
remedies with respect to the ABL Priority Collateral, in each case, in
accordance with the terms of the ABL Loan Documents and applicable law;
provided, however, that in the event that any the ABL Agent or ABL Claimholder
becomes a judgment Lien creditor in respect of Notes Priority Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect to
the ABL Obligations, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Lien Obligations)
as the other Liens securing the ABL Obligations are subject to this Agreement.

(e) Except as provided in Section 5.03(c), nothing in this Agreement shall
prohibit the receipt by the ABL Agent or any ABL Claimholders of the required
payments of interest, principal and other amounts owed in respect of the ABL
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the ABL Agent or any ABL Claimholders of rights or remedies as a
secured creditor (including set-off) with respect to Notes Priority Collateral
or enforcement in contravention of this Agreement of any Lien held by any of
them. Nothing in this Agreement impairs or otherwise adversely affects any
rights or remedies the First Lien Agents or the First Lien Claimholders may have
against the Grantors under the First Lien Documents.

Section 10.03. Collateral Access Rights.

(a) The ABL Agent and each First Lien Agent agree not to commence Enforcement or
Going Out of Business Sale until an Enforcement Notice has been given to the
other Agents. Subject to the provisions of Sections 3.01 and 3.02, any Agent may
join in any judicial proceedings commenced by any other Agent to enforce Liens
on the Collateral, provided that neither Agent, nor the other ABL Claimholders
or the other First Lien Claimholders, as applicable, shall interfere with the
Enforcement actions of the other with respect to Collateral in which such party
has the priority Lien in accordance with Section 2.01 and Section 2.02.

(b) If the Applicable First Lien Agent, or any agent or representative of the
Applicable First Lien Agent, or any receiver, shall, after any First Lien
Default, obtain possession or physical control of any of the Mortgaged Premises,
the Applicable First Lien Agent shall promptly notify the ABL Agent in writing
of that fact, and the ABL Agent shall, within ten (10) Business Days thereafter,
notify the Applicable First Lien Agent in writing as to whether the ABL Agent
desires to exercise access rights under this Agreement. In addition, if the ABL
Agent, or any agent or representative or the ABL Agent, or any receiver, shall
obtain possession or physical control of any of the Mortgaged Premises or any of
the tangible Notes Priority Collateral located on any premises other than a
Mortgaged Premises or control over any

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

intangible Notes Priority Collateral, following the delivery to the Applicable
First Lien Agent of an Enforcement Notice, then the ABL Agent shall promptly
notify the Applicable First Lien Agent in writing that the ABL Agent is
exercising its access rights under this Agreement and its rights under
Section 3.04 under either circumstance. Upon delivery of such notice by the ABL
Agent to the Applicable First Lien Agent, the parties shall confer in good faith
to coordinate with respect to the ABL Agent’s exercise of such access rights.
Consistent with the definition of “Access Period,” access rights will apply to
differing parcels of Mortgaged Premises at differing times, in which case, a
differing Access Period will apply to each such property.

(c) During any pertinent Access Period, the ABL Agent and the Company and their
Subsidiaries, with the consent of the ABL Agent in connection with a Going Out
of Business Sale, and their agents, representatives and designees shall have an
irrevocable, non-exclusive right to have access to, and a rent-free right to
use, the Notes Priority Collateral for the purpose of (i) arranging for and
effecting the sale or disposition of ABL Priority Collateral located on such
parcel, including the production, completion, packaging and other preparation of
such ABL Priority Collateral for sale or disposition, (ii) selling (by public
auction, private sale or a “store closing”, Going Out of Business Sale or
similar sale, whether in bulk, in lots or to customers in the ordinary course of
business or otherwise and which sale may include augmented Inventory of the same
type sold in any Grantor’s business), (iii) storing or otherwise dealing with
the ABL Priority Collateral, in each case without notice to, the involvement of
or interference by the First Lien Agents or any First Lien Claimholder or
liability to the First Lien Agents or any First Lien Claimholder. During any
such Access Period, the ABL Agent and its representatives (and persons employed
on their behalf), may continue to operate, service, maintain, process and sell
the ABL Priority Collateral, as well as to engage in bulk sales of ABL Priority
Collateral. The ABL Agent shall take proper and reasonable care under the
circumstances of any Notes Priority Collateral that is used by the ABL Agent
during the Access Period and repair and replace any damage (ordinary
wear-and-tear excepted) caused by the ABL Agent or its agents, representatives
or designees and the ABL Agent shall comply with all applicable laws in all
material respects in connection with its use or occupancy of the Notes Priority
Collateral. The ABL Agent and the ABL Claimholders shall reimburse the First
Lien Agents and the First Lien Claimholders for any injury or damage to Persons
or property (ordinary wear-and-tear excepted) caused by the acts or omissions of
Persons under its control; provided, however, that the ABL Agent and the ABL
Claimholders will not be liable for any diminution in the value of the Mortgaged
Premises caused by the absence of the ABL Priority Collateral therefrom. In no
event shall the ABL Claimholders or the ABL Agent have any liability to the
First Lien Claimholders and/or to the First Lien Agents hereunder as a result of
any condition (including any environmental condition, claim or liability) on or
with respect to the Notes Priority Collateral existing prior to the date of the
exercise by the ABL Agent of its rights under this Agreement. The ABL Agent and
the First Lien Agents shall cooperate and use reasonable efforts to ensure that
their activities during the Access Period as described above do not interfere
materially with the activities of the other as described above, including the
right of First Lien Agents to show the Notes Priority Collateral to prospective
purchasers and to ready the Notes Priority Collateral for sale.

(d) Consistent with the definition of the term “Access Period,” if any order or
injunction is issued or stay is granted or is otherwise effective by operation
of law that prohibits

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the ABL Agent from exercising any of its rights hereunder, then the Access
Period granted to the ABL Agent under this Section 3.03 shall be stayed during
the period of such prohibition and shall continue thereafter for the number of
days remaining in the applicable Access Period or Use Period, as the case may
be. The First Lien Agents shall not foreclose or otherwise sell or dispose of
any of the Notes Priority Collateral during the Access Period or Use Period, as
applicable, unless the buyer agrees in writing to acquire the Notes Priority
Collateral subject to the terms of Section 3.03 and Section 3.04 of this
Agreement and agrees therein to comply with the terms of this Section 3.03. The
rights of ABL Agent and the ABL Claimholders under this Section 3.03 and
Section 3.04 during the Access Period or Use Period shall continue
notwithstanding such foreclosure, sale or other disposition by the First Lien
Agents.

(e) The ABL Agent and the ABL Claimholders shall have the right to bring an
action to enforce their rights under this Section 3.03 and Section 3.04,
including, without limitation, an action seeking possession of the applicable
ABL Priority Collateral and/or specific performance of this Section 3.03 and
Section 3.04.

Section 10.04. Notes Priority Collateral Rights/Access to Information. For the
purposes of enabling the ABL Agent to exercise rights and remedies under this
Agreement during the Enforcement Period, the First Lien Agents and each Grantor
hereby grants (to the full extent of their respective rights and interests) the
ABL Agent and its agents, representatives and designees an irrevocable,
non-exclusive, royalty-free, rent-free license and lease (which will be binding
on any successor or assignee of any Notes Priority Collateral) to use all of the
Notes Priority Collateral to collect all Accounts included in ABL Priority
Collateral, to copy, use, or preserve any and all information relating to any of
the ABL Priority Collateral, and to complete the manufacture, packaging,
advertising for sale and sale of (i) work-in-process, (ii) raw materials and
(iii) complete inventory; provided, however, the royalty-free, rent-free license
and lease with respect to the applicable Notes Priority Collateral, shall
immediately expire upon the end of (1) the Access Period applicable to such
Notes Priority Collateral located on any Mortgaged Premises and (2) the
applicable Use Period with respect to any Notes Priority Collateral not located
on any Mortgaged Premises; provided, further, that such expiration shall be
without prejudice to the sale or other disposition of the ABL Priority
Collateral in accordance with applicable law.

Section 10.05. Set-Off and Tracing of and Priorities in Proceeds. Each First
Lien Agent, on behalf of their respective First Lien Claimholders, acknowledges
and agrees that, to the extent such First Lien Agent or any such First Lien
Claimholder exercises its rights of set-off against any ABL Priority Collateral,
the amount of such set-off shall be held and distributed pursuant to
Section 4.01. The ABL Agent, on behalf of the ABL Claimholders, acknowledges and
agrees that, to the extent the ABL Agent or any ABL Claimholder exercises its
rights of set-off against any Notes Priority Collateral, the amount of such
set-off shall be held and distributed pursuant to Section 4.01. The ABL Agent,
for itself and on behalf of the ABL Claimholders, and each First Lien Agent, for
itself and on behalf of its resepective First Lien Claimholders, further agree
that prior to an issuance of an Enforcement Notice or the commencement of any
Insolvency or Liquidation Proceeding, any Proceeds of Collateral, whether or not
deposited under Account Agreements, which are used by any Grantor to acquire
other property which is Collateral shall not (solely as between the Agents, the
ABL Claimholders and the First Lien Claimholders) be

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

treated as Proceeds of Collateral for purposes of determining the relative
priorities in the Collateral which was so acquired. In addition, unless and
until the Discharge of ABL Obligations occurs, subject to Section 4.02, each
First Lien Agent and the First Lien Claimholders each hereby consents to the
application, prior to the receipt by the ABL Agent of an Enforcement Notice
issued by the Applicable First Lien Agent, of cash or other Proceeds of
Collateral, deposited under Account Agreements to the repayment of ABL
Obligations pursuant to the ABL Loan Documents.

ARTICLE XI

PAYMENTS.

Section 11.01. Application of Proceeds.

(a) So long as the Discharge of ABL Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, all ABL Priority Collateral or Proceeds thereof received in connection
with the sale or other disposition of, or collection on, such ABL Priority
Collateral as a result of the exercise of remedies or other Enforcement or Going
Out of Business Sale by any Agent or any ABL Claimholders or First Lien
Claimholders, shall be delivered to the ABL Agent and shall be applied or
further distributed by the ABL Agent to or on account of the ABL Obligations in
such order, if any, as specified in the relevant ABL Loan Documents or as a
court of competent jurisdiction may otherwise direct. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Applicable First Lien Agent any
ABL Priority Collateral and Proceeds of ABL Priority Collateral received or
delivered to it pursuant to the preceding sentence, in the same form as
received, with any necessary endorsements, to be applied by the First Lien
Agents to the First Lien Obligations in such order as specified in the First
Lien Security Documents or as a court of competent jurisdiction may otherwise
direct.

(b) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, all Notes Priority Collateral or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such Notes
Priority Collateral as a result of the exercise of remedies or other Enforcement
by any Agent or any First Lien Claimholders or ABL Claimholders, shall be
delivered to the Applicable First Lien Agent and shall be applied by the First
Lien Agents to the First Lien Obligations in such order as specified in the
relevant First Lien Documents or as a court of competent jurisdiction may
otherwise direct. Upon the Discharge of First Lien Obligations, the Applicable
First Lien Agent shall deliver to the ABL Agent any Notes Priority Collateral
and Proceeds of Notes Priority Collateral received or delivered to it pursuant
to the preceding sentence, in the same form as received, with any necessary
endorsements to be applied by the ABL Agent to the ABL Obligations in such order
as specified in the ABL Security Documents or as a court of competent
jurisdiction may otherwise direct.

Section 11.02. Payments Over in Violation of Agreement. So long as neither the
Discharge of ABL Obligations nor the Discharge of First Lien Obligations has
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor,

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any Collateral (including assets or Proceeds subject to Liens referred to in the
final sentence of Section 2.03) received by any Agent or any First Lien
Claimholders or ABL Claimholders in connection with the exercise of any right,
power, or remedy (including set-off) relating to the Collateral in contravention
of this Agreement shall be segregated and held in trust and forthwith paid over
to the appropriate Agent for the benefit of the First Lien Claimholders or the
ABL Claimholders, as applicable, in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. Each Agent is hereby authorized by the other Agent to make any such
endorsements as agent for the other Agent or any First Lien Claimholders or ABL
Claimholders, as applicable. This authorization is coupled with an interest and
is irrevocable until the Discharge of ABL Obligations and Discharge of First
Lien Obligations.

Section 11.03. Application of Payments. Subject to the other terms of this
Agreement, all payments received by (a) the ABL Agent or the ABL Claimholders
may be applied, reversed and reapplied, in whole or in part, to the ABL
Obligations to the extent provided for in the ABL Loan Documents and (b) the
First Lien Agents or the First Lien Claimholders may be applied, reversed and
reapplied, in whole or in part, to the First Lien Obligations to the extent
provided for in the First Lien Documents.

Section 11.04. Revolving Nature of ABL Obligations. The Notes Agent, on behalf
of the Note Claimholders, and each Additional First Lien Agent, on behalf of the
Series of Additional First Lien Claimholders it represents, acknowledges and
agrees that the ABL Credit Agreement includes a revolving commitment and that
the amount of the ABL Obligations that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed.

ARTICLE XII

OTHER AGREEMENTS.

Section 12.01. Releases.

(a) (i) If, in connection with (A) any exercise of remedies or Enforcement
(including as provided for in Section 3.01(b) or Section 6.08(a)) or any Going
Out of Business Sale, or (B) any sale, transfer or other disposition of all or
any portion of the ABL Priority Collateral, so long as such sale, transfer or
other disposition is then not prohibited by the ABL Documents (or consented to
by the requisite ABL Lenders) or by the First Lien Documents (or consented to by
the requisite Noteholders and the requisite holders of any Additional First Lien
Obligations), irrespective of whether an ABL Default has occurred and is
continuing, the ABL Agent, on behalf of any of the ABL Claimholders, releases
any of its Liens on any part of the ABL Priority Collateral, then the Liens, if
any, of the Notes Agent, for the benefit of the Note Claimholders, and of each
Additional First Lien Agent, for the benefit of the related Series of Additional
First Lien Claimholders, on the ABL Priority Collateral sold or disposed of in
connection therewith, shall be automatically, unconditionally and simultaneously
released; provided that, to the extent the Proceeds of such ABL Priority
Collateral are not applied to reduce ABL Obligations, each First Lien Agent
shall retain a Lien on such Proceeds in accordance with the terms of this
Agreement. The Notes Agent, on behalf of the Note

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Claimholders, and each Additional First Lien Agent, on behalf of the related
Series of Additional First Lien Claimholders, promptly shall execute and deliver
to the ABL Agent or such Grantor such termination statements, releases and other
documents as the ABL Agent or such Grantor may request in writing to effectively
confirm such release.

(ii) If, in connection with (A) any exercise of remedies or Enforcement
(including as provided for in Sections 3.02(b) or Section 6.08(b)), or (B) any
sale, transfer or other disposition of all or any portion of the Notes Priority
Collateral, so long as such sale, transfer or other disposition is then not
prohibited by the First Lien Documents (or consented to by the requisite
Noteholders and the requisite holders of any Additional First Lien Obligations)
or by the ABL Documents (or consented to by the requisite ABL Lenders),
irrespective of whether a First Lien Default has occurred and is continuing, the
First Lien Agent, on behalf of the related Series of First Lien Claimholders it
represents, releases any of its Liens on any part of the Notes Priority
Collateral, then the Liens, if any, of the ABL Agent, for the benefit of the ABL
Claimholders, on the Notes Priority Collateral sold or disposed of in connection
therewith, shall be automatically, unconditionally and simultaneously released;
provided that the provisions of Section 3.03, 3.04 and 3.05 shall continue, to
the extent such Sections are applicable at the time of such sale, transfer or
other disposition; provided, further that, to the extent the Proceeds of such
Notes Priority Collateral are not applied to reduce First Lien Obligations, the
ABL Agent shall retain a Lien on such Proceeds in accordance with the terms of
this Agreement. The ABL Agent, on behalf of the ABL Claimholders, promptly shall
execute and deliver to each applicable First Lien Agent or such Grantor such
termination statements, releases and other documents as such First Lien Agent or
such Grantor may reasonably request to effectively confirm such release.

(b) Until the Discharge of ABL Obligations and Discharge of First Lien
Obligations shall occur, the ABL Agent, on behalf of the ABL Claimholders, and
each First Lien Agent, on behalf of their respective First Lien Claimholders, as
applicable, hereby irrevocably constitutes and appoints the other Agent and any
officer or agent of the other Agent, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the other Agent or such holder or in the Agent’s own
name, from time to time in such Agent’s discretion exercised in good faith, for
the purpose of carrying out the terms of this Section 5.01, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Section 5.01, including any
endorsements or other instruments of transfer or release.

(c) Until the Discharge of ABL Obligations and Discharge of First Lien
Obligations shall occur, to the extent that the Agents or the ABL Claimholders
or the First Lien Claimholders (i) have released any Lien on Collateral and such
Lien is later reinstated or (ii) obtain any new Liens from any Grantor, then, in
accordance with Section 2.03, the Grantors shall grant a Lien on any such
Collateral, subject to the Lien priority provisions of this Agreement, to the
other Agents, for the benefit of the ABL Claimholders or First Lien
Claimholders, as applicable.

Section 12.02. Insurance.

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) Unless and until the Discharge of ABL Obligations and subject to the terms
of, and the rights of the Grantors under, the ABL Loan Documents, the ABL Agent,
on behalf of the ABL Claimholders, shall have the sole and exclusive right to
adjust settlement for any insurance policy covering the ABL Priority Collateral
in the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting such ABL Priority Collateral. Until the Discharge of ABL Obligations
has occurred, (i) all Proceeds of any such policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of the
ABL Priority Collateral and to the extent required by the ABL Loan Documents
shall be paid to the ABL Agent for the benefit of the ABL Claimholders pursuant
to the terms of the ABL Loan Documents (including, without limitation, for
purposes of cash collateralization of letters of credit) and thereafter, if the
Discharge of ABL Obligations has occurred, and subject to the rights of the
Grantors under the First Lien Security Documents, to the Applicable First Lien
Agent for the benefit of the First Lien Claimholders to the extent required
under the First Lien Security Documents and then, to the extent the Discharge of
First Lien Obligations shall have occurred, to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct, and (ii) if any First Lien Agent or
any First Lien Claimholder shall, at any time, receive any Proceeds of any such
insurance policy or any such award or payment with respect to ABL Priority
Collateral in contravention of this Agreement, it shall segregate and hold in
trust and forthwith pay such Proceeds over to the ABL Agent in accordance with
the terms of Section 4.02.

(b) Unless and until the Discharge of First Lien Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the First Lien
Documents, (i) the Applicable First Lien Agent, on behalf of the First Lien
Claimholders, shall have the sole and exclusive right to adjust settlement for
any insurance policy covering the Notes Priority Collateral in the event of any
loss thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting such Notes Priority
Collateral; (ii) all Proceeds of any such policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of the
Notes Priority Collateral and to the extent required by the First Lien Documents
shall be paid to the Applicable First Lien Agent for the benefit of the First
Lien Claimholders pursuant to the terms of the First Lien Documents and
thereafter, if the Discharge of First Lien Obligations has occurred, and subject
to the rights of the Grantors under the ABL Loan Documents, to the ABL Agent for
the benefit of the ABL Claimholders to the extent required under the ABL
Security Documents and then, to the extent there shall have occurred a Discharge
of ABL Obligations, to the owner of the subject property, such other Person as
may be entitled thereto or as a court of competent jurisdiction may otherwise
direct, and (iii) if the ABL Agent or any ABL Claimholders shall, at any time,
receive any Proceeds of any such insurance policy or any such award or payment
with respect to Notes Priority Collateral in contravention of this Agreement, it
shall segregate and hold in trust and forthwith pay such Proceeds over to the
Applicable First Lien Agent in accordance with the terms of Section 4.02.

(c) To effectuate the foregoing, and to the extent that the pertinent insurance
company agrees to issue such endorsements, the Agents shall each receive
separate lender’s loss payable endorsements naming themselves as loss payee and
additional insured, as their interests may appear, with respect to any policies
which insure Collateral hereunder.

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 12.03. Amendments to ABL Loan Documents and Note Documents; Refinancing.

(a) Subject to Sections 5.03(c) and 5.03(d), the ABL Loan Documents and First
Lien Documents may be amended, supplemented or otherwise modified in accordance
with their terms, all without affecting the Lien subordination or other
provisions of this Agreement. The ABL Obligations may be Refinanced without
notice to, or the consent of, the First Lien Agents or the First Lien
Claimholders and without affecting the Lien subordination or other provisions of
this Agreement, and the First Lien Obligations may be Refinanced without notice
to, or consent of, the ABL Agent or the ABL Claimholders and without affecting
the Lien subordination and other provisions of this Agreement so long as such
Refinancing is on terms and conditions that would not violate the First Lien
Documents or the ABL Loan Documents, each as in effect on the date hereof (or,
if less restrictive to the Company, as in effect on the date of such amendment
or Refinancing); provided, however, that, in each case, the lenders or holders
of such Refinancing debt bind themselves in a writing addressed to the First
Lien Agents and the First Lien Claimholders or the ABL Agent and the ABL
Claimholders, as applicable, to the terms of this Agreement; provided further,
however, that, if such Refinancing debt is secured by a Lien on any Collateral
the holders of such Refinancing debt shall be deemed bound by the terms hereof
regardless of whether or not such writing is provided. For the avoidance of
doubt, the sale or other transfer of Indebtedness is not restricted by this
Agreement but the provisions of this Agreement shall be binding on all holders
of ABL Obligations and First Lien Obligations.

(b) Subject to Sections 5.03(c) and 5.03(d), the ABL Agent and each First Lien
Agent shall each use good faith efforts to notify the other party of any written
amendment or modification to the ABL Documents and First Lien Documents, but the
failure to do so shall not create a cause of action against the party failing to
give such notice or create any claim or right on behalf of any third party.

(c) Without the consent of each First Lien Agent, the ABL Claimholders will not
be entitled to agree (and will not agree) to any amendment to or modification of
the ABL Loan Documents, whether in a Refinancing or otherwise, that is not
permitted by the Indenture and each of the Initial Additional First Lien
Agreements, in each case, as in effect on the date hereof (or, if less
restrictive to the ABL Claimholders, on the date of such amendment or
modification).

(d) Without the consent of the ABL Agent, each First Lien Agent and the First
Lien Claimholders will not be entitled to agree (and will not agree) to any
amendment to or modification of the First Lien Documents, whether in a
Refinancing or otherwise, that is not permitted by the ABL Credit Agreement as
in effect on the date hereof (or, if less restrictive to the First Lien
Claimholders, on the date of such amendment or modification).

(e) So long as the Discharge of ABL Obligations has not occurred, each First
Lien Agent agrees that each applicable First Lien Security Document that grants
a Lien on any

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

material Collateral shall include the following language (or similar language
acceptable to the ABL Agent; provided, that the following language shall be
revised to specify similar relevant details as set forth below for the
Additional First Lien Security Documents related to Additional First Lien
Obligations and the ABL Agent shall be deemed to have accepted such language so
revised): “Notwithstanding anything herein to the contrary, the liens and
security interests granted to The Bank of New York Mellon Trust Company, N.A.,
as Collateral Agent, pursuant to this Agreement and the exercise of any right or
remedy by The Bank of New York Mellon Trust Company, N.A., as Collateral Agent
hereunder, are subject to the provisions of the Intercreditor Agreement dated as
of [                    ], 2016 (as amended, restated or otherwise modified from
time to time, the “Intercreditor Agreement”), among Credit Suisse AG as the ABL
Agent, The Bank of New York Mellon Trust Company, N.A, as Trustee and as Notes
Agent, each Additional Fist Lien Agent (as defined in the Intercreditor
Agreement) from time to time party thereto and the Grantors (as defined in the
Intercreditor Agreement) from time to time party thereto. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”

(f) So long as the Discharge of First Lien Obligations has not occurred, the ABL
Agent agrees that each applicable ABL Security Document executed on or after the
date hereof that grants a Lien on any material Collateral shall include the
following language (or similar language acceptable to the First Lien Agents):
“Notwithstanding anything herein to the contrary, the liens and security
interests granted to Credit Suisse AG, Cayman Islands Branch as Collateral
Agent, pursuant to this Agreement and the exercise of any right or remedy by
Credit Suisse AG, Cayman Islands Branch as Collateral Agent hereunder, are
subject to the provisions of the Intercreditor Agreement dated as of
[                    ], 2016 (as amended, restated or otherwise modified from
time to time, the “Intercreditor Agreement”), among the Collateral Agent, as ABL
Agent, The Bank of New York Mellon Trust Company, N.A., as Trustee and as Notes
Agent, each Additional Fist Lien Agent (as defined in the Intercreditor
Agreement) from time to time party thereto and the Grantors (as defined in the
Intercreditor Agreement) from time to time party thereto. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”

Section 12.04. Bailees for Perfection.

(a) Each Agent agrees to hold that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or bailees)
to the extent that possession or control thereof is taken to perfect a Lien
thereon (such Collateral, which shall include, without limitation, Deposit
Accounts, Securities Accounts and Capital Stock, being the “Pledged Collateral”)
as (i) in the case of the ABL Agent, the collateral agent for the ABL
Claimholders under the ABL Loan Documents or, in the case of the First Lien
Agents, the collateral agent for the First Lien Claimholders under the First
Lien Documents and (ii) gratuitous bailee for the benefit of the other Agents
(such bailment being intended, among other things, to satisfy the requirements
of Sections 8-301(a)(2) and 9-313(c) of the UCC) and any assignee solely for the
purpose of perfecting the security interest granted under the ABL Loan Documents
and the First Lien Documents, respectively, subject to the terms and conditions
of this Section 5.04. The First Lien Agents and the First Lien Claimholders
hereby appoint the ABL Agent as their agent for the purposes of perfecting their
security interest in all Deposit Accounts

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and Securities Accounts of the Company and the Company Subsidiaries. The ABL
Agent hereby accepts such appointment and acknowledges and agrees that it shall
act for the benefit of the First Lien Agents and the other First Lien
Claimholders under each Account Agreement and that any Proceeds received by the
ABL Agent under any Account Agreement shall be applied in accordance with
Article IV. In furtherance of the foregoing, each Grantor hereby grants (x) a
security interest in the Pledged Collateral to the First Lien Agents for the
benefit of the ABL Claimholders and (y) a security interest in the Pledged
Collateral to the ABL Agent for the benefit of the First Lien Claimholders.

(b) No Agent shall have any obligation whatsoever to any other Agent, to any
other ABL Claimholder, or to any other First Lien Claimholder to ensure that the
Pledged Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this
Section 5.04. The duties or responsibilities of the respective Agents under this
Section 5.04 shall be limited solely to holding the Pledged Collateral as bailee
in accordance with this Section 5.04 and delivering the Pledged Collateral or
Proceeds thereof upon a Discharge of ABL Obligations or Discharge of First Lien
Obligations, as applicable, as provided in paragraph (d) below.

(c) Neither Agent acting pursuant to this Section 5.04 shall have by reason of
the ABL Loan Documents, the First Lien Documents, this Agreement or any other
document a fiduciary relationship in respect of the other Agent, any other ABL
Claimholder or any other First Lien Claimholder.

(d) Upon the Discharge of ABL Obligations or the Discharge of First Lien
Obligations, as applicable, the Agent under the ABL Credit Agreement, Note
Agreement or Additional First Lien Agreement, as applicable, that has been
discharged shall deliver the remaining Pledged Collateral (if any) together with
any necessary endorsements, first, to the other Agent (which shall be the
Applicable First Lien Agent in the case of the First Lien Agents) to the extent
the other Obligations remain outstanding, and second, to the applicable Grantor
to the extent the Discharge of ABL Obligations and the Discharge of First Lien
Obligations have occurred (in each case, so as to allow such Person to obtain
possession or control of such Pledged Collateral) or as otherwise required by
law. Each Agent further agrees to take all other action reasonably requested by
any other Agent in connection with any Agent obtaining a first-priority interest
in the Collateral or as a court of competent jurisdiction may otherwise direct.
Notwithstanding anything to the contrary contained in this Agreement, any
obligation of the Agent, which has been discharged, to make any delivery to the
other Agent under this Section 5.04(d) is subject to (i) the order of any court
of competent jurisdiction, or (ii) any automatic stay imposed in connection with
any Insolvency or Liquidation Proceeding.

ARTICLE XIII

INSOLVENCY OR LIQUIDATION PROCEEDINGS.

Section 13.01. Finance and Sale Issues.

(a) The Notes Agent, on behalf of the Note Claimholders, and the Additional
First Lien Agent, on behalf of the Additional First Lien Claimholders, hereby
agrees that, until

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Discharge of ABL Obligations has occurred, if any Grantor shall be subject
to any Insolvency or Liquidation Proceeding and the ABL Agent shall desire to
permit the use of “Cash Collateral” (as such term is defined in Section 363(a)
of the Bankruptcy Code) constituting ABL Priority Collateral or to permit any
Grantor to obtain financing, whether from the ABL Claimholders or any other
Person under Section 364 of the Bankruptcy Code or any similar Bankruptcy Law
(“ABL DIP Financing”) secured by a Lien on ABL Priority Collateral, then any
First Lien Claimholder will not be entitled to raise (and will not raise or
support any Person in raising), but instead shall be deemed to have hereby
irrevocably and absolutely waived, any objection to, and shall not otherwise in
any manner be entitled to oppose or will oppose or support any Person in
opposing, such Cash Collateral use or ABL DIP Financing (including, except as
expressly provided below, that the First Lien Claimholders are entitled to
adequate protection of their interest in the Collateral as a condition thereto)
so long as such Cash Collateral use or ABL DIP Financing meets the following
requirements: (i) the First Lien Agents and the other First Lien Claimholders
retain a Lien on the Collateral and, with respect to the Notes Priority
Collateral, with the same priority as existed prior to the commencement of the
Insolvency or Liquidation Proceeding, (ii) to the extent that the ABL Agent is
granted adequate protection in the form of a Lien, each First Lien Agent is
permitted to seek a Lien (without objection from the ABL Agent or any ABL
Claimholder) on Collateral arising after the commencement of the Insolvency or
Liquidation Proceeding (so long as, with respect to ABL Priority Collateral,
such Lien is junior to the Liens securing such ABL DIP Financing and any other
Liens in favor of the ABL Agent), (iii) the terms of the Cash Collateral use or
the ABL DIP Financing require that any Lien on the Notes Priority Collateral to
secure such ABL DIP Financing is subordinate to the Lien of each First Lien
Agent securing the First Lien Obligations with respect thereto and (iv) the
terms of such ABL DIP Financing or use of Cash Collateral do not require any
Grantor to seek approval for any Plan of Reorganization that is inconsistent
with this Agreement. Each First Lien Agent shall be required to subordinate and
will subordinate its Liens in the ABL Priority Collateral to the Liens securing
such ABL DIP Financing (and all obligations relating thereto, including any
“carve-out” granting administrative priority status or Lien priority to secure
repayment of fees and expenses of professionals retained by any debtor or
creditors’ committee) and to all adequate assurance Liens granted to the ABL
Agent on behalf of the ABL Claimholders and, consistent with the preceding
provisions of this Section 6.01, will not request adequate protection or any
other relief in connection therewith (except as expressly provided in clause
(ii) above); provided, however, if the Liens securing the ABL DIP Financing rank
junior to the Liens securing the ABL Obligations, each First Lien Agent shall be
required to subordinate its Liens in the ABL Priority Collateral to the Liens
securing such ABL DIP Financing.

(b) The ABL Agent, on behalf of the ABL Claimholders, hereby agrees that, until
the Discharge of First Lien Obligations has occurred, if any Grantor shall be
subject to any Insolvency or Liquidation Proceeding and the First Lien Agents
shall desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code) constituting First Lien Priority
Collateral or to permit any Grantor to obtain financing, whether from the First
Lien Claimholders or any other Person under Section 364 of the Bankruptcy Code
or any similar Bankruptcy Law (“First Lien DIP Financing”) secured by a Lien on
First Lien Priority Collateral, then any ABL Claimholder will not be entitled to
raise (and will not raise or

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

support any Person in raising), but instead shall be deemed to have hereby
irrevocably and absolutely waived, any objection to, and shall not otherwise in
any manner be entitled to oppose or will oppose or support any Person in
opposing, such Cash Collateral use or First DIP Financing (including, except as
expressly provided below, that the First Lien Claimholders are entitled to
adequate protection of their interest in the Collateral as a condition thereto)
so long as such Cash Collateral use or First Lien DIP Financing meets the
following requirements: (i) the ABL Agent and the other ABL Claimholders retain
a Lien on the Collateral and, with respect to the ABL Priority Collateral, with
the same priority as existed prior to the commencement of the Insolvency or
Liquidation Proceeding, (ii) to the extent that the First Lien Agents are
granted adequate protection in the form of a Lien, the ABL Agent is permitted to
seek a Lien (without objection from the First Lien Agents or any First Lien
Claimholder) on Collateral arising after the commencement of the Insolvency or
Liquidation Proceeding (so long as, with respect to First Lien Priority
Collateral, such Lien is junior to the Liens securing such First Lien DIP
Financing and any other Liens in favor of the First Lien Agents), (iii) the
terms of the Cash Collateral use or the First Lien DIP Financing require that
any Lien on the ABL Priority Collateral to secure such First Lien DIP Financing
is subordinate to the Lien of the ABL Agent securing the ABL Obligations with
respect thereto and (iv) the terms of such First Lien DIP Financing or use of
Cash Collateral do not require any Grantor to seek approval for any Plan of
Reorganization that is inconsistent with this Agreement. The ABL Agent shall be
required to subordinate and will subordinate its Liens in the First Lien
Priority Collateral to the Liens securing such First Lien DIP Financing (and all
obligations relating thereto, including any “carve-out” granting administrative
priority status or Lien priority to secure repayment of fees and expenses of
professionals retained by any debtor or creditors’ committee) and to all
adequate assurance Liens granted to the First Lien Agents on behalf of the First
Lien Claimholders and, consistent with the preceding provisions of this
Section 6.01, will not request adequate protection or any other relief in
connection therewith (except as expressly provided in clause (ii) above);
provided, however, if the Liens securing the First Lien DIP Financing rank
junior to the Liens securing the First Lien Obligations, the ABL Agent shall be
required to subordinate its Liens in the First Lien Priority Collateral to the
Liens securing such First Lien DIP Financing.

(c) The Notes Agent, on behalf of itself and the Note Claimholders, and the
Additional First Lien Agent, on behalf of itself and the Additional First Lien
Claimholders, agrees that no such Person shall provide to such Grantor any First
Lien DIP Financing to the extent that such First Lien Agent or any such First
Lien Claimholder would, in connection with such financing, be granted a Lien on
the ABL Priority Collateral senior to or pari passu with the Liens of the ABL
Agent.

(d) The ABL Agent, on behalf of itself and the ABL Claimholders, agrees that no
such Persons shall provide to such Grantor any ABL DIP Financing to the extent
that the ABL Agent or any ABL Claimholder would, in connection with such
financing, be granted a Lien on the Notes Priority Collateral senior to or pari
passu with the Liens of the First Lien Agents.

Section 13.02. Relief from the Automatic Stay.

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) Until the Discharge of ABL Obligations, the Notes Agent, on behalf of the
other Note Claimholders, and the Additional First Lien Agent, on behalf of the
Additional First Lien Claimholders, agrees that none of them shall seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in respect of the ABL Priority
Collateral, without the prior written consent of the ABL Agent (given or not
given in its sole and absolute discretion), unless (i) the ABL Agent already has
filed a motion (which remains pending) for such relief with respect to its
interest in such ABL Priority Collateral and (ii) a corresponding motion, in the
reasonable judgment of each First Lien Agent, must be filed for the purpose of
preserving such First Lien Agent’s ability to receive residual distributions
pursuant to Section 4.01, although the First Lien Claimholders shall otherwise
remain subject to the restrictions in Section 3.01 following the granting of any
such relief from the automatic stay.

(b) Until the Discharge of First Lien Obligations has occurred, the ABL Agent,
on behalf of the other ABL Claimholders, agrees that none of them shall seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in respect of the Notes
Priority Collateral (other than to the extent such relief is required to
exercise its rights under Sections 3.03 and 3.04), without the prior written
consent of each First Lien Agent (given or not given in its sole and absolute
discretion), unless (i) each First Lien Agent already has filed a motion (which
remains pending) for such relief with respect to its interest in the Notes
Priority Collateral and (ii) a corresponding motion, in the reasonable judgment
of the ABL Agent, must be filed for the purpose of preserving the ABL Agent’s
ability to receive residual distributions pursuant to Section 4.01, although the
ABL Agent shall otherwise remain subject to the restrictions in Section 3.02
following the granting of any such relief from the automatic stay.

Section 13.03. Adequate Protection.

(a) The Notes Agent, on behalf of itself and the Note Claimholders, and the
Additional First Lien Agent, on behalf of the Additional First Lien
Claimholders, agrees that none of them shall be entitled to contest and none of
them shall contest (or support any other Person contesting) (but instead shall
be deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right):

(i) subject to the provisions of Section 6.01, any request by the ABL Agent or
the other ABL Claimholders for relief from the automatic stay with respect to
the ABL Priority Collateral; or

(ii) any request by the ABL Agent or the other ABL Claimholders for adequate
protection with respect to the ABL Priority Collateral (except to the extent any
such adequate protection is a payment from Notes Priority Collateral); or

(iii) any objection by the ABL Agent or the other ABL Claimholders to any
motion, relief, action or proceeding based on the ABL Agent or the other ABL
Claimholders claiming a lack of adequate protection with respect to the ABL
Priority Collateral.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The ABL Agent, on behalf of itself and the ABL Claimholders, agrees that
none of them shall be entitled to contest and none of them shall contest (or
support any other Person contesting) (but instead shall be deemed to have hereby
irrevocably, absolutely, and unconditionally waived any right):

(i) any request by the First Lien Agents or the other First Lien Claimholders
for relief from the automatic stay with respect to the Notes Priority
Collateral; or

(ii) subject to the provisions of Section 6.01, any request by the First Lien
Agents or the First Lien Claimholders for adequate protection with respect to
the Notes Priority Collateral (except to the extent any such adequate protection
is a payment from ABL Priority Collateral); or any objection by the First Lien
Agents or the First Lien Claimholders to any motion, relief, action or
proceeding based on the First Lien Agents or the First Lien Claimholders
claiming a lack of adequate protection with respect to the Notes Priority
Collateral.

(c) Consistent with the foregoing provisions in this Section 6.03, and except as
provided in Sections 6.01 and 6.07, in any Insolvency or Liquidation Proceeding:

(i) no First Lien Claimholder shall be entitled (and each First Lien Claimholder
shall be deemed to have hereby irrevocably, absolutely, and unconditionally
waived any right):

(1) to seek or otherwise be granted any type of adequate protection with respect
to its interests in the ABL Priority Collateral (except as expressly set forth
in Section 6.01 or as may otherwise be consented to in writing by the ABL Agent
in its sole and absolute discretion); provided, however, subject to
Section 6.01, First Lien Claimholders may seek and obtain adequate protection in
the form of an additional or replacement Lien on Collateral so long as (i) the
ABL Claimholders have been granted adequate protection in the form of a
replacement lien on such Collateral, and (ii) any such Lien on ABL Priority
Collateral (and on any Collateral granted as adequate protection for the ABL
Claimholders in respect of their interest in such ABL Priority Collateral) is
subordinated to the Liens of the ABL Agent in such Collateral on the same basis
as the other Liens of the Notes Agent on ABL Priority Collateral; or

(2) to seek or otherwise be granted any adequate protection payments with
respect to its interests in the Collateral from Proceeds of ABL Priority
Collateral (except as may be consented to in writing by the ABL Agent in its
sole and absolute discretion); and

(ii) no ABL Claimholder shall be entitled (and each ABL Claimholder shall be
deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right):

(1) to seek or otherwise be granted any type of adequate protection in respect
of Notes Priority Collateral except as may be consented to in writing by the
First Lien Agents in their sole and absolute discretion; provided, however, ABL
Claimholders may seek and obtain adequate protection in the form of an
additional or replacement Lien on

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Collateral so long as (i) the First Lien Claimholders have been granted adequate
protection in the form of a replacement lien on such Collateral, and (ii) any
such Lien on Notes Priority Collateral (and on any Collateral granted as
adequate protection for the First Lien Claimholders in respect of their interest
in such Notes Priority Collateral) is subordinated to the Liens of the First
Lien Agents in such Collateral on the same basis as the other Liens of the ABL
Agent on Notes Priority Collateral; or

(2) to seek or otherwise be granted any adequate protection payments with
respect to its interests in the Collateral from Proceeds of Notes Priority
Collateral (except as may be consented to in writing by the First Lien Agents in
their sole and absolute discretion).

(d) With respect to (i) the ABL Priority Collateral, nothing herein shall limit
the rights of the First Lien Agents or the First Lien Claimholders from seeking
adequate protection with respect to their rights in the Notes Priority
Collateral in any Insolvency or Liquidation Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise,
other than from Proceeds of ABL Priority Collateral) so long as such request is
not otherwise inconsistent with this Agreement and (ii) the Notes Priority
Collateral, nothing herein shall limit the rights of the ABL Agent or the ABL
Claimholders from seeking adequate protection with respect to their rights in
the ABL Priority Collateral in any Insolvency or Liquidation Proceeding
(including adequate protection in the form of a cash payment, periodic cash
payments or otherwise, other than from Proceeds of Notes Priority Collateral) so
long as such request is not otherwise inconsistent with this Agreement.

Section 13.04. Avoidance Issues. If any ABL Claimholder or First Lien
Claimholder is required in any Insolvency or Liquidation Proceeding or otherwise
to turn over or otherwise pay to the estate of the applicable Grantor any amount
paid in respect of ABL Obligations or the First Lien Obligations, as applicable
(a “Recovery”), then such ABL Claimholders or First Lien Claimholders shall be
entitled to a reinstatement of ABL Obligations or the First Lien Obligations, as
applicable, with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement.

Section 13.05. Reorganization Securities. Subject to the ability of the ABL
Claimholders and the First Lien Claimholders, as applicable, to support or
oppose confirmation or approval of any Conforming Plan of Reorganization or to
oppose confirmation or approval of any Non-Conforming Plan of Reorganization, as
provided herein, if, in any Insolvency or Liquidation Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a Plan of Reorganization, both on
account of ABL Obligations and on account of First Lien Obligations, then, to
the extent the debt obligations distributed on account of the ABL Obligations
and on account of the First Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
debt obligations so distributed, to the Liens securing such debt obligations and
the distribution of Proceeds thereof.

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 13.06. Post-Petition Interest.

(a) Neither the First Lien Agents nor any First Lien Claimholder shall oppose or
seek to challenge:

(i) any claim by the ABL Agent or any ABL Claimholder for allowance in any
Insolvency or Liquidation Proceeding of ABL Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Lien
on the ABL Priority Collateral securing any ABL Claimholder’s claim, without
regard to the existence of the Lien of the First Lien Agents on behalf of the
First Lien Claimholders on the Collateral;

(ii) the payment of such expenses allowed in accordance with Section 6.06(a)(i);
or

(iii) the payment of such interest and fees allowed in accordance with
Section 6.06(a)(i) solely from Proceeds of ABL Priority Collateral;

provided that nothing contained in this Section 6.06(a) prohibits the Notes
Agent, on behalf of the Note Claimholders, and the Additional First Lien Agent,
on behalf of the Additional First Lien Claimholders, from seeking adequate
protection (to the extent it has not already done so under other provisions of
this Agreement) with respect to their rights in the Notes Priority Collateral in
any Insolvency or Liquidation Proceeding if such Notes Priority Collateral is
the source of payment of post-petition expenses payable to the ABL Agent or any
ABL Claimholder.

(b) Neither the ABL Agent nor any other ABL Claimholder shall oppose or seek to
challenge:

(i) any claim by the First Lien Agents or any First Lien Claimholder for
allowance in any Insolvency or Liquidation Proceeding of First Lien Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the Lien on the Notes Priority Collateral securing any First Lien
Claimholder’s claim, without regard to the existence of the Lien of the ABL
Agent on behalf of the ABL Claimholders on the Collateral;

(ii) the payment of such expenses allowed in accordance with Section 6.06(b)(i);
or

(iii) the payment of such interest and fees allowed in accordance with
Section 6.06(b)(i) solely from Proceeds of Notes Priority Collateral;

provided that nothing contained in this Section 6.06(b) prohibits the ABL Agent
on behalf of the ABL Claimholders from seeking adequate protection (to the
extent it has not already done so under other provisions of this Agreement) with
respect to their rights in the ABL Priority Collateral in any Insolvency or
Liquidation Proceeding if such ABL Priority Collateral is the source of payment
of post-petition expenses payable to the First Lien Agents or any First Lien
Claimholder.

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 13.07. Separate Grants of Security and Separate Classification. Each
First Lien Agent, on behalf of their respective First Lien Claimholders, and the
ABL Agent on behalf of the ABL Claimholders, acknowledge and intend that: the
grants of Liens pursuant to the ABL Security Documents and the First Lien
Security Documents constitute two or more separate and distinct grants of Liens,
and because of, among other things, their differing rights in the Collateral,
the First Lien Obligations are fundamentally different from the ABL Obligations
and must be separately classified in any Plan of Reorganization proposed or
confirmed (or approved) in an Insolvency or Liquidation Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the ABL Claimholders and the First
Lien Claimholders in respect of the Collateral constitute claims in the same
class (rather than separate classes of senior and junior secured claims), then
the ABL Claimholders and the First Lien Claimholders hereby acknowledge and
agree that all distributions shall be made as if there were separate classes of
ABL Obligations and First Lien Obligations against the Grantors (with the effect
being that, to the extent that the aggregate value of the ABL Priority
Collateral or Notes Priority Collateral is sufficient (for this purpose ignoring
all claims held by the other Secured Parties for whom such Collateral is
non-priority in accordance with Section 2.01 and Section 2.02), the ABL
Claimholders or the First Lien Claimholders, respectively, shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, fees or expenses that is available from each pool of
priority Collateral for each of the ABL Claimholders and the First Lien
Claimholders, respectively, before any distribution is made from the applicable
pool of priority Collateral in respect of the claims held by the other Secured
Parties for whom such Collateral is non-priority, with such other Secured
Parties hereby acknowledging and agreeing to turn over to the respective other
Secured Parties amounts otherwise received or receivable by them from the
applicable pool of priority Collateral to the extent necessary to effectuate the
intent of this sentence, even if such turnover has the effect of reducing the
aggregate recoveries.

Section 13.08. Asset Dispositions in an Insolvency or Liquidation Proceeding.

(a) Without limiting the ABL Agent’s and the ABL Claimholders’ rights under
Section 3.01(b), neither the First Lien Agents nor any other First Lien
Claimholder shall, in any Insolvency or Liquidation Proceeding or otherwise,
oppose any sale or disposition of any ABL Priority Collateral that is supported
by the ABL Claimholders, and the First Lien Agents and each other First Lien
Claimholder will be deemed to have irrevocably, absolutely, and unconditionally
consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
of any ABL Priority Collateral supported by the ABL Claimholders and to have
released their Liens on such assets; provided that to the extent the Proceeds of
such Collateral are not applied to reduce ABL Obligations, the First Lien Agents
shall retain a Lien on such Proceeds in accordance with the terms of this
Agreement.

(b) Without limiting the First Lien Agents’ and the First Lien Claimholders’
rights under Section 3.02(b), neither the ABL Agent nor any other ABL
Claimholder shall, in any Insolvency or Liquidation Proceeding or otherwise,
oppose any sale or disposition of any Notes Priority Collateral that is
supported by the First Lien Claimholders and made subject to Section 3.03(d),
and the ABL Agent and each other ABL Claimholder will be deemed to have

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
of any Notes Priority Collateral supported by the First Lien Claimholders and to
have released their Liens on such assets; provided that to the extent the
Proceeds of such Collateral are not applied to reduce First Lien Obligations,
the ABL Agent shall retain a Lien on such Proceeds in accordance with the terms
of this Agreement; provided further that the ABL Agent’s and the ABL
Claimholders’ rights under Sections 3.03 and 3.04 shall survive any such sale or
disposition.

ARTICLE XIV

RELIANCE; WAIVERS; ETC.

Section 14.01. Reliance. Other than any reliance on the terms of this Agreement,
the ABL Agent, on behalf of the ABL Claimholders, acknowledges that it and the
other ABL Claimholders have, independently and without reliance on the First
Lien Agents or any First Lien Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into ABL Loan Documents and be bound by the terms of this
Agreement, and they will continue to make their own credit decision in taking or
not taking any action under the ABL Loan Documents or this Agreement. The Notes
Agent, on behalf of the Note Claimholders, and each Additional First Lien Agent,
on behalf of the related Series of Additional First Lien Claimholders,
acknowledges that it and the other First Lien Claimholders have, independently
and without reliance on the ABL Agent or any other ABL Claimholder, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into each of the other First Lien Documents and
be bound by the terms of this Agreement, and they will continue to make their
own credit decision in taking or not taking any action under the First Lien
Documents or this Agreement.

Section 14.02. No Warranties or Liability. The ABL Agent, on behalf of the ABL
Claimholders, acknowledges and agrees that each of the First Lien Agents and the
First Lien Claimholders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the other First Lien
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise provided in this Agreement, the First Lien
Agents and the First Lien Claimholders will be entitled to manage and supervise
their respective loans and extensions of credit under the First Lien Documents
in accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. Each First Lien Agent, on behalf of their respective First Lien
Claimholders, acknowledges and agrees that the ABL Agent and the other ABL
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the other ABL Loan Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
Except as otherwise provided herein, the ABL Agent and the other ABL
Claimholders will be entitled to manage and supervise their respective loans and
extensions of credit under their respective ABL Loan Documents in accordance
with law and as they may otherwise, in their sole discretion, deem appropriate.
The First Lien Agents and the First Lien Claimholders shall have no duty to the
ABL Agent or any of the ABL Claimholders, and the ABL Agent and the other ABL
Claimholders shall have no duty to the First Lien Agents or any of the other
First Lien Claimholders, to act or refrain from acting in a manner which allows,
or results in, the occurrence or continuance of an event of default or default
under any agreements with any Grantor (including the ABL Loan Documents and the
First Lien Documents), regardless of any knowledge thereof which they may have
or be charged with.

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 14.03. No Waiver of Lien Priorities.

(a) No right of the Agents, the other ABL Claimholders or the other First Lien
Claimholders to enforce any provision of this Agreement or any ABL Loan Document
or First Lien Document shall at any time in any way be prejudiced or impaired by
any act or failure to act on the part of any Grantor or by any act or failure to
act by such Agents, ABL Claimholders or First Lien Claimholders or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the ABL Loan Documents or any of the First Lien Documents,
regardless of any knowledge thereof which the Agents or the ABL Claimholders or
First Lien Claimholders, or any of them, may have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Grantors under the ABL Loan Documents and First
Lien Documents and subject to the provisions of Sections 5.03(a), 5.03 (c), and,
as applicable, 5.03(d)), the Agents, the other ABL Claimholders and the other
First Lien Claimholders may, at any time and from time to time in accordance
with the ABL Loan Documents and First Lien Documents and/or applicable law,
without the consent of, or notice to, the other Agent or the ABL Claimholder or
the First Lien Claimholders (as applicable), without incurring any liabilities
to such Persons and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy is affected, impaired or extinguished thereby) do any one or
more of the following:

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of any Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any increase in or extension of the Obligations, without any restriction as to
the tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by the
Agents or any rights or remedies under any of the ABL Loan Documents or the
First Lien Documents;

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral (except to the
extent provided in this Agreement) or any liability of any Grantor or any
liability incurred directly or indirectly in respect thereof;

(iii) settle or compromise any Obligation or any other liability of any Grantor
or any security therefor or any liability incurred directly or indirectly in
respect thereof and apply any sums by whomsoever paid and however realized to
any liability in any manner or order that is not inconsistent with the terms of
this Agreement; and

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) exercise or delay in or refrain from exercising any right or remedy against
any security or any Grantor or any other Person, elect any remedy and otherwise
deal freely with any Grantor.

Section 14.04. Obligations Unconditional. All rights, interests, agreements and
obligations of the ABL Claimholders and the First Lien Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any ABL Loan Documents or any
First Lien Documents;

(b) except, in each case, as otherwise expressly set forth in this Agreement,
any change in the time, manner or place of payment of, or in any other terms of,
all or any of the ABL Obligations or First Lien Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any ABL Loan Document
or any First Lien Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Collateral or any other collateral, or any amendment, waiver or other
modification, whether in writing or by course of conduct or otherwise, of all or
any of the ABL Obligations or First Lien Obligations or any guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
any Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the ABL Agent, the ABL
Obligations, any ABL Claimholder, the First Lien Agents, the First Lien
Obligations or any First Lien Claimholder in respect of this Agreement.

ARTICLE XV

MISCELLANEOUS.

Section 15.01. Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Loan Document or any First Lien
Document, the provisions of this Agreement shall govern and control.

Section 15.02. Effectiveness; Continuing Nature of this Agreement; Severability.
This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of Lien subordination (as opposed to an
agreement of debt or claim subordination), and the ABL Claimholders and First
Lien Claimholders may continue, at any time and without notice to the other
Agent, to extend credit and other financial accommodations and lend monies to or
for the benefit of any Grantor in reliance hereon. Each of the Agents, on behalf
the ABL Claimholders or the related Series of First Lien Claimholders, as
applicable, hereby irrevocably, absolutely, and unconditionally waives any right
any Claimholder may have under applicable law to revoke this Agreement or any of
the provisions of this Agreement. The

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

terms of this Agreement shall survive, and shall continue in full force and
effect, in any Insolvency or Liquidation Proceeding. Consistent with, but not in
limitation of, the preceding sentence, each of the Agents, on behalf of the ABL
Claimholders and the related Series of First Lien Claimholders, as applicable,
irrevocably acknowledges that this Agreement constitutes a “subordination
agreement” within the meaning of both New York law and Section 510(a) of the
Bankruptcy Code. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
All references to any Grantor shall include such Grantor as debtor and
debtor-in-possession and any receiver or trustee for any Grantor (as applicable)
in any Insolvency or Liquidation Proceeding. This Agreement shall terminate and
be of no further force and effect:

(a) with respect to the ABL Agent, the ABL Claimholders and the ABL Obligations,
on the date of the Discharge of ABL Obligations, subject to the rights of the
ABL Claimholders under Section 6.04; and

(b) with respect to the First Lien Agents, the First Lien Claimholders and the
First Lien Obligations, on the date of the Discharge of First Lien Obligations,
subject to the rights of the First Lien Claimholders under Section 6.04.

Section 15.03. Amendments; Waivers.

(a) No amendment, modification or waiver of any of the provisions of this
Agreement by the First Lien Agents or the ABL Agent shall be deemed to be made
unless the same shall be in writing signed on behalf of each party hereto or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. Notwithstanding the foregoing, no
Grantor shall have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except to the extent
its rights are directly affected.

(b) So long as permitted by the ABL Loan Documents and the First Lien Documents
then in effect, the Company may from time to time designate Indebtedness and
other obligations as Additional First Lien Obligations hereunder by delivering
to the ABL Agent and each First Lien Agent (i) a certificate signed by a
Responsible Officer of the Company (A) identifying the Indebtedness and other
obligations so designated and the aggregate principal amount or face amount
thereof, (B) stating that such Indebtedness and other obligations are designated
as Additional First Lien Obligations for purposes hereof, (C) representing that
such designation of such Indebtedness and other obligations as Additional First
Lien Obligations complies with the terms of the ABL Loan Documents and the First
Lien Documents then outstanding and (D) specifying the name and address of the
Additional First Lien Agent for such Indebtedness and other obligations and
(ii) a fully executed Joinder (substantially in the form attached as Annex A).
Each Agent agrees that upon the satisfaction of all conditions set forth in the
preceding sentence, the Additional First Lien Agent identified in such Joinder
shall act hereunder for the benefit of all Additional First Lien Claimholders
under such Joinder, and each

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent agrees to the appointment, and acceptance of the appointment, of the
Applicable First Lien Agent as agent for the holders of such Additional First
Lien Obligations as set forth in each Joinder and agrees, on behalf of itself
and each Claimholder it represents, to be bound by this Agreement.

Section 15.04. Information Concerning Financial Condition of the Company and
Their Subsidiaries. The ABL Agent and the ABL Claimholders, on the one hand, and
the First Lien Agents and the First Lien Claimholders, on the other hand, shall
each be responsible for keeping themselves informed of (a) the financial
condition of the Company and the Company Subsidiaries and all endorsers and/or
guarantors and other Grantors of the ABL Obligations or the First Lien
Obligations and (b) all other circumstances bearing upon the risk of nonpayment
of the ABL Obligations or the First Lien Obligations. Neither the ABL
Claimholders, on the one hand, nor the First Lien Claimholders, on the other
hand, shall have any duty to advise the other of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
that either the ABL Agent or any of the other ABL Claimholders, on the one hand,
or the First Lien Agents or any of the other First Lien Claimholders, on the
other hand, undertakes at any time or from time to time to provide any such
information to any of the others, it or they shall be under no obligation,
(i) to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided, (ii) to provide any additional
information or to provide any such information on any subsequent occasion,
(iii) to undertake any investigation, or (iv) to disclose any information, which
pursuant to accepted or reasonable commercial finance practices, such party
wishes to maintain confidential or is otherwise required to maintain
confidential.

Section 15.05. Subrogation.

(a) With respect to the value of any payments or distributions in cash, property
or other assets that any of the First Lien Claimholders actually pays over to
the ABL Agent or the ABL Claimholders under the terms of this Agreement, the
First Lien Claimholders shall be subrogated to the rights of the ABL
Claimholders; provided, however, that each First Lien Agent, on behalf of their
respective First Lien Claimholders, hereby agrees not to assert or enforce all
such rights of subrogation it may acquire as a result of any payment hereunder
until the Discharge of ABL Obligations has occurred. The Grantors acknowledge
and agree that, to the extent permitted by applicable law, the value of any
payments or distributions in cash, property or other assets received by the
First Lien Claimholders that are paid over to the ABL Claimholders pursuant to
this Agreement shall not reduce any of the First Lien Obligations.
Notwithstanding the foregoing provisions of this Section 8.05(a), none of the
First Lien Claimholders shall have any claim against any of the ABL Claimholders
for any impairment of any subrogation rights herein granted to the First Lien
Claimholders.

(b) With respect to the value of any payments or distributions in cash, property
or other assets that any of the ABL Claimholders actually pays over to the First
Lien Claimholders under the terms of this Agreement, the ABL Claimholders shall
be subrogated to the rights of the First Lien Claimholders; provided, however,
that the ABL Agent, on behalf of the ABL Claimholders, hereby agrees not to
assert or enforce all such rights of subrogation it

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

may acquire as a result of any payment hereunder until the Discharge of First
Lien Obligations has occurred. The Grantors acknowledge and agree that, to the
extent permitted by applicable law, the value of any payments or distributions
in cash, property or other assets received by the ABL Claimholders that are paid
over to the First Lien Claimholders pursuant to this Agreement shall not reduce
any of the ABL Obligations. Notwithstanding the foregoing provisions of this
Section 8.05(b), none of the ABL Claimholders shall have any claim against any
of the First Lien Claimholders for any impairment of any subrogation rights
herein granted to the ABL Claimholders.

Section 15.06. SUBMISSION TO JURISDICTION; WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PERSON ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND ON BEHALF OF THE FIRST
LIEN CLAIMHOLDERS (IN THE CASE OF THE FIRST LIEN AGENTS) AND THE ABL
CLAIMHOLDERS (IN THE CASE OF THE ABL AGENT), IRREVOCABLY:

(i) AGREES THAT THE ONLY NECESSARY PARTIES TO ANY AND ALL JUDICIAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE THE PARTIES HERETO, EXCEPT
WHERE IN ANY SUCH JUDICIAL PROCEEDING RELIEF (INCLUDING INJUNCTIVE RELIEF OR THE
RECOVERY OF MONEY) IS BEING SOUGHT DIRECTLY AGAINST OR FROM A PERSON THAT IS NOT
A PARTY AND EXCEPT THAT, IN ANY SUCH JUDICIAL PROCEEDINGS BETWEEN THE FIRST LIEN
AGENTS AND THE ABL AGENT THAT DOES NOT SEEK ANY RELIEF AGAINST OR FROM THE
COMPANY, HOLDINGS OR ANY OF THE COMPANY SUBSIDIARIES, THE COMPANY, HOLDINGS AND
THE COMPANY SUBSIDIARIES SHALL NOT BE NECESSARY PARTIES. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, AND CONSISTENT WITH THE PROVISIONS OF SECTIONS 8.14
AND 8.17, NONE OF THE ABL CLAIMHOLDERS (OTHER THAN THE ABL AGENT) OR THE FIRST
LIEN CLAIMHOLDERS (OTHER THAN THE FIRST LIEN AGENTS) SHALL BE NECESSARY OR
OTHERWISE APPROPRIATE PARTIES TO ANY SUCH JUDICIAL PROCEEDINGS, UNLESS IN SUCH
JUDICIAL PROCEEDING SUMS ARE BEING SOUGHT TO BE RECOVERED DIRECTLY FROM SUCH
PERSONS, INCLUDING PURSUANT TO SECTION 4.02.

(ii) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(iii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(iv) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PERSON (AND IN THE CASE OF A PARTY, AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 8.07);

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iv) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PERSON IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND

(vi) WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE ABL LOAN
DOCUMENTS OR ANY OF THE FIRST LIEN DOCUMENTS.

(b) EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE ABL LOAN DOCUMENTS AND THE FIRST LIEN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.06.

Section 15.07. Notices. All notices permitted or required under this Agreement
need be sent only to the First Lien Agents and the ABL Agent, as applicable, in
order to be effective and otherwise binding on any applicable Claimholder. If
any notice is sent for whatever reason to the other First Lien Claimholders or
the ABL Claimholders, such notice shall also be sent to the applicable Agent.
Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served, e-mailed or sent by telefacsimile or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by overnight courier service and signed for against
receipt thereof, upon receipt of telefacsimile or e-mail during normal business
hours, or three Business Days after depositing it in the United States certified
mails (return receipt requested) with postage prepaid and properly addressed.
For the purposes hereof, the addresses of the parties hereto shall be as set
forth below each party’s name on the signature pages hereto, or, as to each
party, at such other address as may be designated by such party in a written
notice to all of the other parties.

Section 15.08. Further Assurances. The ABL Agent, on behalf of the ABL
Claimholders, and each First Lien Agent, on behalf of their respective First
Lien Claimholders, and the Grantors, agree that each of them shall take such
further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as the ABL Agent or the First
Lien Agents may reasonably request to effectuate the terms of and the Lien
priorities contemplated by this Agreement.

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 15.09. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 15.10. Specific Performance. Each of the ABL Agent and the First Lien
Agents may demand specific performance of this Agreement. The ABL Agent, on
behalf of itself and the ABL Claimholders, and each First Lien Agent, on behalf
of itself and its respective First Lien Claimholders, hereby irrevocably waive
any defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by the ABL Agent or the other ABL Claimholders or the First Lien
Agents or the other First Lien Claimholders, as applicable. Without limiting the
generality of the foregoing or of the other provisions of this Agreement, in
seeking specific performance in any Insolvency or Liquidation Proceeding, an
Agent may seek such relief as if it were the “holder” of the claims of the other
Agent’s Claimholders under Section 1126(a) of the Bankruptcy Code or otherwise
had been granted an irrevocable power of attorney by the other Agent’s
Claimholders.

Section 15.11. Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

Section 15.12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Agreement in any judicial proceedings, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought. Any signatures delivered by a party by
facsimile transmission or by e-mail transmission shall be deemed an original
signature hereto.

Section 15.13. Authorization. By its signature, each party hereto represents and
warrants to the other parties hereto that the individual signing this Agreement
on its behalf is duly authorized to execute this Agreement. The Notes Agent
hereby represents that it is authorized to, and by its signature hereon does,
bind the other Note Claimholders to the terms of this Agreement. The ABL Agent
hereby represents that it is authorized to, and by its signature hereon does,
bind the other ABL Claimholders to the terms of this Agreement. Each Initial
Additional First Lien Agent hereby represents that it is authorized to, and by
its signature hereon does, bind the other related Series of Additional First
Lien Claimholders to the terms of this Agreement.

Section 15.14. No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of (and shall
be binding upon) each of the Agents, the other ABL Claimholders and the other
First Lien Claimholders and their respective successors and assigns. Without
limiting the generality of the foregoing, each of the Indenture, each Additional
First Lien Agreement and the amendments to ABL Security Documents shall
expressly refer to this Agreement and acknowledge that its provisions shall be
binding on the First Lien Agents, and the other First Lien Claimholders (and
their respective successors and assigns) and on the

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ABL Agent and the other ABL Claimholders (and their respective successors and
assigns), as applicable, and, in any event, this Agreement shall be binding on
the Agents, the other ABL Claimholders, and the other First Lien Claimholders
and their respective successors and assigns as if its provisions were set forth
in their entirety in the ABL Credit Agreement, the Indenture and each Additional
First Lien Agreement.

Section 15.15. Provisions Solely to Define Relative Rights. The provisions of
this Agreement (other Section 8.03(b)) are and are intended solely for the
purpose of defining the relative rights of the ABL Claimholders on the one hand
and the First Lien Claimholders on the other hand. No Grantor or any other
creditor thereof shall have any rights hereunder, and no Grantor may rely on the
terms hereof, except that the Company may enforce Section 8.03(b). Nothing in
this Agreement is intended to or shall impair as between the Grantors and the
ABL Agent and the other ABL Claimholders, or as between the Grantors and the
First Lien Agents and the other First Lien Claimholders, the obligations of any
Grantor, which are absolute and unconditional, to pay principal, interest, fees
and other amounts as provided in the other ABL Loan Documents and the other
First Lien Documents, respectively, including as and when the same shall become
due and payable in accordance with their terms.

Section 15.16. Marshalling of Assets. Each First Lien Notes Agent, on behalf of
its Series of First Lien Claimholders, hereby irrevocably, absolutely, and
unconditionally waives any and all rights or powers any First Lien Claimholder
may have at any time under applicable law or otherwise to have the ABL Priority
Collateral, or any part thereof, marshaled upon any foreclosure or other
enforcement of the ABL Agent’s Liens. The ABL Agent, on behalf of the ABL
Claimholders, hereby waives irrevocably, absolutely, and unconditionally any and
all rights any ABL Claimholder may have at any time under applicable law or
otherwise to have the Notes Priority Collateral, or any part thereof, marshaled
upon any foreclosure or other enforcement of the First Lien Agents’ Liens.

Section 15.17. Exclusive Means of Exercising Rights under this Agreement. The
Note Claimholders shall be deemed to have irrevocably appointed the Notes Agent,
the ABL Claimholders shall be deemed to have irrevocably appointed the ABL Agent
and each Series of Additional First Lien Claimholders shall be deemed to have
irrevocably appointed the related Additional First Lien Agent, as their
respective and exclusive agents hereunder. Consistent with such appointment, the
First Lien Claimholders and the ABL Claimholders further shall be deemed to have
agreed that only their respective Agent (and not any individual Claimholder or
group of Claimholders) shall have the exclusive right to exercise any rights,
powers, and/or remedies under or in connection with this Agreement (including
bringing any action to interpret or otherwise enforce the provisions of this
Agreement) or the Collateral; provided, that (i) ABL Claimholders holding
Obligations in respect of Hedging Agreements may exercise customary netting
rights with respect thereto, (ii) cash collateral may be held pursuant to the
terms of the ABL Loan Documents (including any relating to Hedging Agreements)
and any such individual ABL Claimholder may act against such Collateral, and
(iii) ABL Claimholders may exercise customary rights of setoff against
depository or other accounts maintained with them. Specifically, but without
limiting the generality of the foregoing, each Noteholder, each holder of
Additional First Lien Obligations, group of Noteholders or group of holders of
Additional First Lien Obligations, and each ABL Lender or group of ABL Lenders,
shall not be entitled to take or

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

file, but instead shall be precluded from taking or filing (whether in any
Insolvency or Liquidation Proceeding or otherwise), any action, judicial or
otherwise, to enforce any right or power or pursue any remedy under this
Agreement (including any declaratory judgment or other action to interpret or
otherwise enforce the provisions of this Agreement) or otherwise in relation to
the Collateral, except solely as provided in the proviso in the preceding
sentence.

Section 15.18. Interpretation. This Agreement is a product of negotiations among
representatives of, and has been reviewed by counsel to, the Notes Agent, the
ABL Agent, each Initial Additional First Lien Agent, the Company, and the
Company Subsidiaries and is the product of those Persons on behalf of themselves
and the First Lien Claimholders (in the case of the Notes Agent and each Initial
Additional First Lien Agent) and the ABL Claimholders (in the case of the ABL
Claimholders). Accordingly, this Agreement’s provisions shall not be construed
against, or in favor of, any party or other Person merely by virtue of that
party or other Person’s involvement, or lack of involvement, in the preparation
of this Agreement and of any of its specific provisions.

Section 15.19. Capacity of Notes Agent.

(a) The Bank of New York Mellon Trust Company, N.A. is entering into this
Agreement in its separate capacity as Trustee and collateral agent under the
Indenture and the rights, powers, privileges and protections afforded to it in
such capacity under the Indenture shall also apply to The Bank of New York
Mellon Trust Company, N.A. as the Notes Agent hereunder. The Note Claimholders
have expressly authorized and instructed the Notes Agent to execute and deliver
this Agreement.

(b) The Bank of New York Mellon Trust Company, N.A. is entering into this
Agreement in its separate capacity as administrative agent and collateral agent
under the Term Loan Credit Agreement and the rights, powers, privileges and
protections afforded to it in such capacity under the Term Loan Credit Agreement
shall also apply to The Bank of New York Mellon Trust Company, N.A. as a First
Lien Agent hereunder. The related Series of Additional First Lien Claimholders
have expressly authorized and instructed The Bank of New York Mellon Trust
Company, N.A. in its capacity as a First Lien Agent to execute and deliver this
Agreement.

Section 15.20. Termination. This Agreement shall terminate and be of no further
force and effect upon the Discharge of the ABL Obligations or upon the Discharge
of the First Lien Obligations, subject to the rights of the ABL Claimholders and
the First Lien Claimholders, as applicable, under Section 6.04.

Section 15.21. Certain Additional First Lien Agents.

(a) Notwithstanding anything to the contrary herein contained, including without
limitation Section 8.03(b), each Initial Additional First Lien Agent shall, by
its signature below, become an “Additional First Lien Agent” hereunder, and the
related Series of Additional First Lien Obligations and Additional First Lien
Claimholders shall be subject to and bound by the terms of this Agreement. Each
Initial Additional First Lien Agent, on its behalf and on behalf of the related
Additional First Lien Claimholders, hereby agrees to all the terms and

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provisions of the Agreement applicable to them as an “Additional First Lien
Agent” and “Additional First Lien Claimholders”, respectively, hereunder. Each
reference to an “Additional First Lien Agent” in the Agreement shall be deemed
to include each Initial Additional First Lien Agent.

(b) Each Initial Additional First Lien Agent represents and warrants to each
other Agent and the Claimholders that (a) it has full power and authority to
enter into this Agreement, in its capacity as agent and (b) this Agreement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the enforcement of creditors’ rights generally (regardless of whether
enforcement is considered in a proceeding at law or in equity) and subject to
general principles of equity.

(c) All communications and notices under this Agreement to each Initial
Additional First Lien Agent shall be given to it at its address set forth below
its signature, or to such other address as such Person may hereafter specify.

[Signature pages follow.]

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

ABL Agent:

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as ABL Agent

By:  

 

  Name:   Title:

Notice Address:

Credit Suisse

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Group

Fax No.: (212) 325-8304

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notes Agent:

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

not in its individual capacity, but solely in its capacity as Trustee and
collateral agent under the Indenture and collateral agent under the Note
Documents, as Notes Agent

By:

 

 

Name:

Title:

Notice Address:

 

The Bank of New York Mellon Trust Company, N.A.

10161 Centurion Parkway North

Jacksonville, FL 32256

Fax No.: (904) 645-192123

 

 

23  Note to draft: Confirm notice address.

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Additional First Lien Agents: THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
not in its individual capacity, but solely in its capacity as administrative
agent and collateral agent under the Term Loan Credit Agreement and the other
related First Lien Documents, as Additional First Lien Agent

 

By:  

 

Name: Title:

 

Address for Notices:

The Bank of New York Mellon Trust Company, N.A.

2001 Bryan Street

Suite 1000

Dallas, TX 75201

Attn: Stacie Row

e-mail: lpcoe-dallasagentsvcs@bnymellon.com

 

and

 

The Bank of New York Mellon Trust Company, N.A.

2001 Bryan Street

Suite 1000

Dallas, TX 75201

Attn: Rachel Suiter

Team Lead/Issuer & Loan Services CSD

Telephone: 214-468-5526

e-mail: rachel.suiter@bnymellon.com

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Additional First Lien Agent By:  

 

Name:   Title:   Address for Notices:

Credit Suisse

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Group

Fax No.: (212) 325-8304

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Acknowledged and Agreed to by: Company: CLAIRE’S STORES, INC.

By:  

 

Name:   Title:   Notice Address:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: J. Per Brodin, Executive Vice President and Chief Financial Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

Holdings: CLAIRE’S INC. By:  

 

Name:   Title:  

Notice Address:

 

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: J. Per Brodin, Executive Vice President and Chief Financial Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Company Subsidiaries: BMS DISTRIBUTING CORP. By:   Name:   Title:   Notice
Address:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: J. Per Brodin, Executive Vice President and Chief Financial Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CBI DISTRIBUTING CORP.

By:  

 

Name:   Title:   Notice Address:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: J. Per Brodin, Executive Vice President and Chief Financial Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

CLAIRE’S BOUTIQUES, INC.

By:  

 

Name:   Title:   Notice Address:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: J. Per Brodin, Executive Vice President and Chief Financial Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

CLAIRE’S CANADA CORP.

By:  

 

Name:   Title:  

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notice Address:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: J. Per Brodin, Executive Vice President and

Chief Financial Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CLAIRE’S PUERTO RICO CORP. By:  

 

Name:   Title:   Notice Address:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: J. Per Brodin, Executive Vice President and Chief Financial Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

CSI CANADA LLC By:  

 

Name:   Title:   Notice Address:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: J. Per Brodin, Executive Vice President and Chief Financial Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

Signature page to ABL Intercreditor Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex A

To: the ABL Agent, the Notes Agent and each Additional First Lien Agent under
the Intercreditor Agreement (in each case, as such terms are defined below)

This JOINDER (this “Joinder”) dated as of [             ], 20[    ] to the
Intercreditor Agreement, dated as of [                     ], 2016 (as amended,
restated, renewed, extended, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among CREDIT SUISSE AG, as ABL Agent for
the ABL Claimholders (as defined below) (in such capacity and together with its
successors in such capacity, the “ABL Agent”), THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Notes Agent for the Note Claimholders (as defined below) (in
such capacity and together with its successors in such capacity, the “Notes
Agent”), each Grantor party thereto and each Additional First Lien Agent from
time to time party thereto, among each Grantor Party hereto and the undersigned
Additional First Lien Agent on behalf of the Series of Additional First Lien
Obligations referred to below.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. Pursuant to Section [                    ] of the Intercreditor Agreement in
order to create a Series of Additional First Lien Obligations, the undersigned
Additional First Lien Agent (the “New Additional First Lien Agent”) is executing
this Joinder as Additional First Lien Agent on behalf of the Series of
Additional First Lien Claimholders it represents with respect to such Additional
First Lien Obligations under the Intercreditor Agreement.

C. Pursuant to the terms of the Intercreditor Agreement, [the Grantors have
entered into an Additional First Lien Agreement under which the Grantors have
incurred Additional First Lien Obligations. [Describe material terms of
Additional First Lien Obligations.]]

D. In consideration of the mutual agreements contained in the Intercreditor
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the New Additional First Lien Agent, on behalf
of the Series of Additional First Lien Claimholders it represents, hereby agrees
as follows.

i. In accordance with the Intercreditor Agreement, (a) the New Additional First
Lien Agent by its signature below becomes an Additional First Lien Agent, under,
and the related [Series of Additional First Lien Obligations and Additional
First Lien Claimholders] become subject to and bound by, the Intercreditor
Agreement with the same force and effect as if originally named therein as an
Additional First Lien Agent, and (b) the New Additional First Lien Agent, on its
behalf and on behalf of such [Additional First Lien Claimholders], hereby agrees
to all the terms and provisions of the Intercreditor Agreement applicable to
them as an Additional First Lien Agent and Additional First Lien Claimholders,
respectively, thereunder. Each reference to an “Additional First Lien Agent” in
the Intercreditor Agreement shall be deemed to include the New Additional First
Lien Agent. The Intercreditor Agreement is hereby incorporated herein by
reference.

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ii. The New Additional First Lien Agent represents and warrants to each Agent
and the Claimholders that (a) it has full power and authority to enter into this
Joinder, in its capacity as [agent] [trustee], (b) this Joinder has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
enforcement of creditors’ rights generally (regardless of whether enforcement is
considered in a proceeding at law or in equity) and subject to general
principles of equity and (c) the Additional First Lien Agreement relating to
such Additional First Lien Obligations provide that, upon the New Additional
First Lien Agent’s entry into this Joinder, the [holders] [lenders] of such
Additional First Lien Obligations will be subject to and bound by the provisions
of the Intercreditor Agreement as Additional First Lien Claimholders.

iii. This Joinder shall become effective when the ABL Agent and the Applicable
First Lien Agent shall have received a counterpart of this Joinder that bears
the signatures of the New Additional First Lien Agent. Delivery of an executed
signature page to this Joinder by facsimile transmission or e-mail shall be
effective as delivery of a manually signed counterpart of this Joinder.

iv. Except as expressly supplemented hereby, the Intercreditor Agreement shall
remain in full force and effect.

v. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

vi. Any provision of this Joinder held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

vii. All communications and notices hereunder and under the Intercreditor
Agreement to the New Additional First Lien Agent shall be given to it at its
address set forth below, or to such other address as such New Additional First
Lien Agent may hereafter specify.

[Signature pages follow.]

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the New Additional First Lien Agent has duly executed this
Joinder to the Intercreditor Agreement as of the day and year first above
written.

 

[NAME OF NEW ADDITIONAL FIRST LIEN AGENT],

as Additional First Lien Agent

by

 

 

Name:

 

Title:

 

Address for Notices:

with a copy to:

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedules to ABL Agreement

SCHEDULE 1.01A

Excluded Subsidiaries

 

   

Entity

  

Agreement

  CLSIP LLC    Term Loan Credit Agreement, dated as of [_____], 2016, among
CLSIP Holdings LLC, as Holdings, CLSIP LLC as Borrower, the Lenders party
thereto, and The Bank of New York Mellon Trust Company, N.A., as Administrative
Agent and Collateral Agent   CLSIP Holdings LLC    Term Loan Credit Agreement,
dated as of [_____], 2016, among CLSIP Holdings LLC, as Holdings, CLSIP LLC as
Borrower, the Lenders party thereto, and The Bank of New York Mellon Trust
Company, N.A., as Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01B

Mortgaged Properties

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01D

Immaterial Subsidiaries

 

Claire’s Austria Gmbh

Claire’s Belgium B.V.B.A.

Claire’s Netherlands B.V.

Claire’s Puerto Rico Corp.

Claire’s Poland Sp. Z o.o.

Claire’s Hungary Kft.

Claire’s Czech Republic s.r.o.

RSI International Ltd.

BMS Fashion Corp.

Claire’s Stores (Shanghai) Limited

Claire’s Stores Hong Kong Limited

Claire’s Italy S.R.L.

CSI Canada LLC

Claire’s European Services Limited

Claire’s Luxembourg S.a.r.l.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01E

Refinanced Indebtedness

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01F

Unrestricted Subsidiaries

 

1. CLSIP LLC

 

2. CLSIP Holdings LLC

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 2.01

Commitments

[To be provided on Closing Date]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.01

Organization and Good Standing

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.04

Government Approvals

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.07(b)

Possession under Leases

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.07(c)

Intellectual Property

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.08(a)

Subsidiaries*

 

Name

  

Jurisdiction

  

Owner of Equity Interests

Claire’s Stores, Inc.    Florida    100% Claire’s Inc. CBI Distributing Corp.   
Delaware   

56% Claire’s Stores, Inc.

44% Claire’s Boutiques, Inc.

Claire’s Boutiques, Inc.    Colorado    100% Claire’s Stores, Inc. Claire’s
Canada Corp.    Delaware    100% Claire’s Stores, Inc. Claire’s Fashion Property
Corp.    Cayman    100% CSI Luxembourg S.a.r.l. Claire’s Holding Gmbh   
Switzerland    100% Claire’s Holdings S.a.r.l. Claire’s Stores Canada Corp.   
Canada    100% Claire’s Canada Corp. BMS Distributing Corp.    Delaware    100%
CBI Distributing Corp. Claire’s Accessories UK Ltd    United Kingdom    100%
Claire’s Holding Gmbh CSI Luxembourg S.a.r.l.    Luxembourg    100% Claire’s
Holding Gmbh Claire’s Switzerland Gmbh    Switzerland    100% Claire’s Holding
Gmbh Claire’s Accessories Spain, S.L.    Spain    100% Claire’s Accessories UK
Ltd Claire’s France S.A.S.    France    100% Claire’s Accessories UK Ltd
Claire’s Swiss Holdings LLC    Delaware    100% Claire’s Stores, Inc. Claire’s
(Gibraltar) Holdings Limited    Gibraltar    100% Claire’s Swiss Holdings LLC
Claire’s Holdings S.a.r.l.    Luxembourg    100% Claire’s (Gibraltar) Holdings
Limited Claire’s Germany GmbH    Germany    100% Claire’s Holding Gmbh
WhiteClaire’s Accessorrios Portugal Unipessoal LDA    Portugal    100% Claire’s
Holding Gmbh Claire’s European Distribution Limited    United Kingdom    100%
Claire’s Holding S.a.r.l. Claire’s China Services    China    100% BMS Fashion
Corp. Claire’s Italy S.R.L.    Italy    100% Claire’s Accessories UK, Ltd.

 

* This list excludes Immaterial Subsidiaries listed on Schedule 1.01D



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.08(b)

Subscriptions

 

1. Holdings and the Fund entered into a stockholders agreement dated as of
May 29, 2007, by and among Holdings and the Stockholders (as defined herein)
that are parties thereto (the “Stockholders Agreement”), that sets forth
applicable provisions relating to the management and ownership of Holdings and
its subsidiaries, including the right of an affiliate of Tri-Artisan Capital
Partners, LLC (the member of one of the Fund’s affiliated funds) to appoint one
of the members of Holdings board of directors and the right of the Fund to
appoint the remaining members of Holding’s board of directors. In addition, the
Stockholders Agreement contains customary information rights, drag along rights,
tag along rights, preemptive rights, registration rights and restrictions on the
transfer of Holding’s common stock.

 

2. Amended and Restated Incentive Plan filed as Exhibit 10.1 to Form 8-K filed
on May 20, 2011, as such Plan may be amended from time to time.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.13

Taxes

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.15

Environmental Matters

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.17

Material Real Estate

None.

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.22

Intellectual Property

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.24

Anti-Money Laundering Laws

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 6.01

Indebtedness

Foreign Subsidiaries have bank credit facilities totaling approximately $2.3
million. These facilities have been arranged in accordance with customary
lending practices in their respective countries of operation. As of April 30,
2016, Foreign Subsidiaries had a reduction of $2.1 million for outstanding bank
guarantees, which reduces the borrowing availability to $0.2 million as of that
date.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 6.02(a)

Liens

 

1. Lien by General Electric Capital Corporation against Claire’s Boutiques, Inc.
evidenced by initial filing number 2010F002745.

 

2. Lien by CBL-Friendly Center CMBS, LLC against Claire’s Boutiques, Inc.
evidenced by initial filing number 20102066248.

 

3. Lien by Xerox Corporation against Claire’s Boutiques, Inc. evidenced by
initial filing number 2011F035438.

 

4. Lien by Silverlake Sorrento East, LLC against Claire’s Boutiques, Inc.
evidenced by initial filing number 20132048600.

 

5. Lien by IBM Credit LLC against CBI Distributing Corp. evidenced by initial
filing number 2013 3151850.

 

6. Lien by IBM Credit LLC against CBI Distributing Corp. evidenced by initial
filing number 2013 3173284.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 6.04

Investments

Key money deposits in the amount of $53,000,000 for leases in France.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 6.07

Transactions with Affiliates

 

1. Reference is made to related party transaction disclosures in the Borrower’s
Form 10-Ks and Form 10-Qs filed with the U.S. Securities and Exchange
Commission.

 

2. Reference is made to the Stockholders Agreement listed on Schedule 3.08(b).



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 9.01

Notice Information

Administrative Agent or Collateral Agent:

Credit Suisse

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Group

Fax No.: (212) 325-8304

Borrower and Other Loan Parties:

Claire’s Stores, Inc.

3 SW 129th Avenue

Suite 400

Attention: J. Per Brodin, Executive Vice President and Chief Financial Officer

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

Website: http://www.clairestores.com/phoenix.zhtml?c=68915&p=irol-sec



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit C

(European Term Loan Credit Agreement)

(See attached)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION VERSION

 

 

 

$40,000,000

CREDIT AGREEMENT

Dated as of August 12, 2016

Among

CLAIRE’S (GIBRALTAR) HOLDINGS LIMITED

as Borrower,

THE LENDERS PARTY HERETO,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

     Page   ARTICLE I. Definitions      5      SECTION 1.01     Defined Terms   
  5      SECTION 1.02     Terms Generally      31    ARTICLE II. The Credits   
  32      SECTION 2.01     Commitments      32      SECTION 2.02     Term Loans
     32      SECTION 2.03     [Reserved]      32      SECTION 2.04     Procedure
for Borrowing      32      SECTION 2.05     [Reserved]      32      SECTION 2.06
    [Reserved]      32      SECTION 2.07     [Reserved]      32      SECTION
2.08     Interest Elections      32      SECTION 2.09     [Reserved]      33   
  SECTION 2.10     Repayment of Loans; Evidence of Debt      33      SECTION
2.11     [Reserved]      34      SECTION 2.12     Prepayment of Loans      34   
  SECTION 2.13     [Reserved]      35      SECTION 2.14     Interest      35   
  SECTION 2.15     Alternate Rate of Interest      35      SECTION 2.16    
Increased Costs      36      SECTION 2.17     Break Funding Payments      37   
  SECTION 2.18     Taxes      37      SECTION 2.19     Payments Generally; Pro
Rata Treatment; Sharing of Setoffs      39      SECTION 2.20     Mitigation
Obligations; Replacement of Lenders      41      SECTION 2.21     Illegality   
  42    ARTICLE III. Representations and Warranties      42      SECTION 3.01  
  Organization; Powers      42      SECTION 3.02     Authorization      43     
SECTION 3.03     Enforceability      43      SECTION 3.04     Governmental
Approvals      43      SECTION 3.05     Financial Statements      43     
SECTION 3.06     Subsidiaries      44      SECTION 3.07     Litigation;
Compliance with Laws      44      SECTION 3.08     Investment Company Act     
44      SECTION 3.09     Use of Proceeds      44      SECTION 3.10     Tax
Returns      44      SECTION 3.11     Employee Benefit Plans      45     
SECTION 3.12     Labor Matters      45   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

     Page     SECTION 3.13     Insurance      45      SECTION 3.14     No
Default      45      SECTION 3.15     Intellectual Property; Licenses, Etc.     
45      SECTION 3.16     Anti-Money Laundering and Economic Sanctions Laws     
46      SECTION 3.17     Anti-corruption Laws      47      SECTION 3.18    
Federal Reserve Regulations      47      SECTION 3.19     Solvency      47   
ARTICLE IV. Conditions of Lending      48      SECTION 4.01     Closing Date   
  48    ARTICLE V. Affirmative Covenants      48      SECTION 5.01    
Existence; Businesses and Properties      48      SECTION 5.02     Insurance   
  48      SECTION 5.03     Taxes      49      SECTION 5.04     Financial
Statements, Reports, etc.      49      SECTION 5.05     Litigation and Other
Notices      50      SECTION 5.06     Compliance with Laws      51      SECTION
5.07     Maintaining Records; Access to Properties and Inspections      51     
SECTION 5.08     Use of Proceeds      51      SECTION 5.09     Fiscal Year;
Accounting      51    ARTICLE VI. Negative Covenants      51      SECTION 6.01  
  Indebtedness      51      SECTION 6.02     Liens      55      SECTION 6.03    
Sale and Lease Back Transactions      59      SECTION 6.04     Investments,
Loans and Advances      59      SECTION 6.05     Mergers, Consolidations, Sales
of Assets and Acquisitions      62      SECTION 6.06     Restricted Payments   
  64      SECTION 6.07     Transactions with Affiliates      65      SECTION
6.08     Business of the Borrower and the Subsidiaries      67      SECTION 6.09
    Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.      67
     SECTION 6.10     [Reserved]      70    ARTICLE VII. Events of Default     
70      SECTION 7.01     Events of Default      70      SECTION 7.02    
Exclusion of Immaterial Subsidiaries      72   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

     Page   ARTICLE VIII. The Administrative Agent      72      SECTION 8.01    
Appointment      72      SECTION 8.02     Delegation of Duties      73     
SECTION 8.03     Exculpatory Provisions      73      SECTION 8.04     Reliance
by Administrative Agent      74      SECTION 8.05     Notice of Default      75
     SECTION 8.06     Non-Reliance on Administrative Agent and Other Lenders   
  75      SECTION 8.07     Indemnification      76      SECTION 8.08     Agent
in Its Individual Capacity      76      SECTION 8.09     Successor
Administrative Agent      76      SECTION 8.10     [Reserved]      77     
SECTION 8.11     Withholding Taxes      77    ARTICLE IX. Miscellaneous      77
     SECTION 9.01     Notices; Communications      77      SECTION 9.02    
Survival of Agreement      78      SECTION 9.03     Binding Effect      79     
SECTION 9.04     Successors and Assigns      79      SECTION 9.05     Expenses;
Indemnity      83      SECTION 9.06     Right of Setoff      84      SECTION
9.07     Applicable Law      85      SECTION 9.08     Waivers; Amendment      85
     SECTION 9.09     Interest Rate Limitation      86      SECTION 9.10    
Entire Agreement      86      SECTION 9.11     WAIVER OF JURY TRIAL      86     
SECTION 9.12     Severability      86      SECTION 9.13     Counterparts      87
     SECTION 9.14     Headings      87      SECTION 9.15     Jurisdiction;
Consent to Service of Process      87      SECTION 9.16     Confidentiality     
88      SECTION 9.17     Platform; Borrower Materials      89      SECTION 9.18
    [Reserved]      89      SECTION 9.19     Judgment Currency      89     
SECTION 9.20     USA PATRIOT Act Notice      90      SECTION 9.21     [Reserved]
     90      SECTION 9.22     No Advisory or Fiduciary Responsibility      90   
  SECTION 9.23     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions      90   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Interest
Election Request Schedule 1.01A    Immaterial Subsidiaries Schedule 2.01   
Commitments Schedule 3.01    Organization and Good Standing Schedule 3.04   
Governmental Approvals Schedule 3.07(a)    Subsidiaries Schedule 3.07(b)   
Subscriptions Schedule 3.10    Taxes Schedule 3.15    Intellectual Property
Schedule 3.16    Anti-Money Laundering Laws Schedule 6.01    Indebtedness
Schedule 6.02(a)    Liens Schedule 6.04    Investments Schedule 6.07   
Transactions with Affiliates Schedule 9.01    Notice Information

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT, dated as of August 12, 2016 (this “Agreement”), among CLAIRE’S
(GIBRALTAR) HOLDINGS LIMITED, a Gibraltar private company limited by shares (the
“Borrower”), the LENDERS party hereto from time to time, and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.

WHEREAS, the Borrower is a wholly-owned subsidiary of Claire’s Stores, Inc., a
Florida corporation (“Claire’s Stores”); and

WHEREAS, in connection with the Exchange Offer (as defined below) by Claire’s
Stores, the Borrower and the Lenders have agreed to enter into this Agreement
providing for, among other things, a $40 million term loan (the “Term Loan”) to
be funded by the Lenders on the Closing Date (as defined below) by rolling over
outstanding Revolving Facility Loans (as defined in the Senior Credit Agreement)
in connection with the Exchange Transactions (as defined below).

NOW, THEREFORE, subject to the conditions set forth herein, the parties hereto
hereby agree as follows:

ARTICLE I.

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement (including the recitals
hereto), the following terms shall have the meanings specified below:

“ABL Credit Agreement” shall mean that certain ABL Credit Agreement, dated as of
August 12, 2016, among Holdings, Claire’s Stores, as borrower, the lenders party
thereto from time to time, and Credit Suisse AG, Cayman Islands Branch, as
administrative agent.

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as designated from time to time by the Administrative Agent
as its “prime rate” at its principal office in New York, New York, (c) the
Adjusted LIBO Rate for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1.00%, and
(d) zero; provided that, for the avoidance of doubt, the Adjusted LIBO Rate for
any day shall be based on the rate determined on such day at approximately 11
a.m. (London time) by reference to the ICE Benchmark Administration Limited
Interest Settlement Rates for deposits in Dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized vendor for the purpose of displaying such
rates). Any change in such rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, as the case may be.

“ABR Loan” shall mean any portion of the Term Loan bearing interest at a rate
determined by reference to the ABR in accordance with the provisions of Article
II.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Additional Term Loan Facility” shall mean additional credit facility entered
into on or after the Closing Date consisting of term loans to the Borrower in an
aggregate principal amount not to exceed $60 million; provided, that (i) the
Additional Term Loan Facility shall be pari passu with the Loans hereunder and
(ii) to the extent the terms of the Additional Term Loan Facility are not
consistent with this Agreement, the covenants and events of default of such
Additional Term Loan Facility shall not be more restrictive to the Borrower,
when taken as a whole, than the terms of this Agreement, unless the Borrower
offers to amend this Agreement in a manner that includes such more restrictive
terms.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Loan for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate in effect
for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Loan, if any.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agent” shall mean the Administrative Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to the Borrower, its Subsidiaries or its Affiliates related
to terrorism financing or money laundering, including any applicable provision
of Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Margin” shall mean 4.50% per annum in the case of any Eurocurrency
Loan and 3.50% per annum in the case of any ABR Loan.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of the Borrower or any Subsidiary.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A to this
Agreement or such other form as shall be approved by the Administrative Agent
and reasonably satisfactory to the Borrower.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof accounted for as a liability at such time
determined in accordance with GAAP.

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) Claire’s Stores shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Borrower, (ii) a majority of the seats (other than vacant seats) on the
Board of Directors of the Borrower shall at any time be occupied by persons who
were neither (A) nominated or approved by the Board of Directors of Claire’s
Stores or the Borrower or a Permitted Holder, (B) appointed by directors so
nominated or approved nor (C) appointed

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

by a Permitted Holder or (iii) a “change of control” (or similar event) shall
occur under any Material Indebtedness or any Permitted Refinancing Indebtedness
in respect of any of the foregoing or any Disqualified Stock (to the extent the
aggregate amount of the applicable Disqualified Stock exceeds $35 million); or

(b) any combination of Permitted Holders shall fail to own beneficially (within
the meaning of Rule 13d-5 of the Exchange Act as in effect on the Closing Date),
directly or indirectly, in the aggregate Equity Interests representing at least
a majority of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Borrower.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Closing Date” shall have the meaning set forth in Article IV.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make a Loan on the Closing Date pursuant to Section 2.01. The amount
of each Lender’s Commitment is set forth on Schedule 2.01. The aggregate amount
of the Lenders’ Commitments is $40 million.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Consolidated Debt” at any date shall mean the sum of (without duplication) the
principal or face amount, regardless of whether GAAP would require a different
amount to be recited on the balance sheet of the Borrower, of all Indebtedness
(other than letters of credit or bank guarantees, to the extent undrawn)
consisting of Capital Lease Obligations, Indebtedness for borrowed money,
Disqualified Stock and Indebtedness in respect of the deferred purchase price of
property or services of the Borrower and the Subsidiaries, in each case, as
determined on a consolidated basis on such date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any net after tax extraordinary gains or losses or income or expense or
charge (less all fees and expenses relating thereto) including, without
limitation, any severance, relocation or other restructuring expenses, any
expenses related to any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, fees, expenses or charges
relating to new product lines, plant shutdown costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facilities opening costs, and
expenses or charges related to any offering of Equity Interests or debt
securities of Claire’s Stores or any Parent Entity, any Investment, acquisition,
disposition, recapitalization or issuance, repayment, refinancing, amendment or
modification of Indebtedness (in each case, whether or not successful), in each
case, shall be excluded,

(ii) any net after tax income or loss from abandoned, closed or discontinued
operations and any net after tax gain or loss on disposal of disposed,
abandoned, transferred, closed or discontinued operations shall be excluded,

(iii) any net after tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded,

(iv) any net after tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments resulting from fair-value accounting
required by the applicable standards under GAAP shall be excluded,

(v) (A) the equity interest in the Net Income for such period of any person that
is not a subsidiary of such person or that is accounted for by the equity method
of accounting, shall be included only to the extent of the amount of dividends
or distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a subsidiary thereof in respect of such period
and (B) the Net Income for such period shall include any ordinary course
dividend, distribution or other payment in cash received from any person in
excess of the amounts included in clause (A),

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to any acquisition consummated after the Closing
Date or the amortization or write-off of any amounts thereof, net of taxes,
shall be excluded,

(viii) any non-cash impairment charges or asset write-offs, in each case
pursuant to GAAP, and the amortization of intangibles, including key money
amortization, arising pursuant to GAAP shall be excluded;

(ix) any non-cash expenses realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other rights shall be excluded,

(x) expenses associated with additional accruals and reserves that were
established or adjusted within twelve months after February 28, 2012 and that
are so required to be established or adjusted in accordance with GAAP or as a
result of adoption or modification of accounting policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standards under GAAP and related
interpretations shall be excluded,

(xii) to the extent otherwise included in Consolidated Net Income any currency
translation gains and losses related to currency remeasurements of Indebtedness,
and any net loss or gain resulting from Swap Agreements for currency exchange
risk, shall be excluded,

(xiii) (i) the non-cash portion of “straight-line” rent expense shall be
excluded, (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included, (iii) the
non-cash amortization of tenant allowances shall be excluded and (iv) cash
received from landlords for tenant allowances shall be included,

(xiv) an amount equal to the amount of any Restricted Payments actually made to
any parent or equity holder of such person in respect of such period shall be
included as though such amounts had been paid as income taxes directly by such
person for such period, and

(xv) any (a) one-time non-cash compensation charges, (b) costs and expenses
after February 28, 2012 related to employment of terminated employees (including
but not limited to change of control payments, “gross up” payments under Code
Sections 280G and 4999 and the acceleration of options) or (c) costs or expenses
realized in connection with or resulting from stock appreciation or similar
rights, stock options or other rights existing on February 28, 2012 of officers,
directors and employees, in each case of such person or any of its Subsidiaries,
shall be excluded.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Cumulative Pro Forma Cash Interest Savings” means for any fiscal quarter after
the Closing Date, the excess of (a) the product of (i) Net Cash Interest Expense
for the twelve month period ending on the Closing Date (determined on a pro
forma basis as if the $174.4 million principal amount of Claire’s Stores’ 10.50%
Senior Subordinated Notes due 2017 had been exchanged for $174.4 million
principal amount of its newly-issued 10.50% PIK Senior Subordinated Notes due
2017 at the beginning of such twelve month period) and (ii) a fraction the
numerator of which is the number of full fiscal quarters that have elapsed since
the Closing Date and the denominator of which is four; over (b) the sum of
(x) Net Cash Interest Expense plus (y) license fee payments for the intellectual
property license securing the New Unrestricted Subsidiary Term Loan Facility
plus (z) amortization payments made pursuant to this paragraph, in each case for
the period beginning on the first day of the first full fiscal quarter after the
Closing Date and ending on the last day of the fiscal quarter for which
Cumulative Pro Forma Cash Interest Savings is being determined.

“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests), in whole or in part,
(c) provides

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

for the scheduled payments of dividends in cash or (d) either mandatorily or at
the option of the holders thereof, is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in each case, prior to the date that is
ninety-one (91) days after the earlier of (x) the Final Maturity Date and
(y) the date on which the Loans and all other Obligations that are accrued and
payable are repaid in full; provided, however, that only the portion of the
Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided
further, however, that if such Equity Interests are issued to any employee or to
any plan for the benefit of employees of the Borrower or the Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrower in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability; provided
further, however, that any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Dollars” or “$” shall mean lawful money of the United States of America.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses
(i) through (xiii) of this clause (a) reduced such Consolidated Net Income (and
were not excluded therefrom) for the respective period for which EBITDA is being
determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar Taxes and foreign withholding Taxes (including any
penalties and interest related to such Taxes or arising from Tax examinations),

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period (net of interest income of the Borrower and the
Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
key money expense, deferred financing fees and capitalized software expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

refinancing thereof) (whether or not successful), including (x) such fees,
expenses or charges related to the Obligations and (y) any amendment or other
modification of the Obligations or other Indebtedness,

(v) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Permitted Receivables Financing,

(vi) restructuring charges or reserves,

(vii) any other non-cash charges; provided, that, for purposes of this subclause
(vii) of this clause (a), any non-cash charges or losses shall be treated as
cash charges or losses in any subsequent period during which cash disbursements
attributable thereto are made (but excluding, for the avoidance of doubt,
amortization of a prepaid cash item that was paid in a prior period and any
other item specifically identified in the definition of “Consolidated Net
Income” or in this definition of “EBITDA”),

(viii) the amount of loss on sale of receivables and related assets to a Special
Purpose Receivables Subsidiary in connection with a Permitted Receivables
Financing,

(ix) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
to the extent that such cost or expenses are funded with cash proceeds
contributed to the capital of the Borrower,

(x) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid to the Fund or any Fund Affiliate (or any
accruals related to such fees and related expenses) during such period;
provided, that such amount shall not exceed in any four quarter period the sum
of (i) the greater of $6 million and 2.0% of EBITDA for such four quarter
period, plus any reasonable out of pocket costs and expenses in connection
therewith and unpaid amounts accrued for prior periods, plus (ii) the amount of
deferred fees (to the extent such fees would otherwise have been permitted to be
included in clause (i) if paid, but were not included in such clause (i)), plus
(iii) 2.0% of the value of transactions permitted hereunder and entered into by
Holdings and its subsidiaries with respect to which the Fund or any Fund
Affiliate provides any of the aforementioned types of services, plus (iv) the
payment of the present value of all amounts payable pursuant to any agreement
described in this subclause (x) of this clause (a) in connection with the
termination of such agreement,

(xi) non-cash stock compensation expense including GAAP charges associated with
any long-term incentive plan now in effect or later established,

(xii) any non-cash charges associated with any income or loss from disposed,
abandoned, discontinued operations or store closures to the extent not already
captured in (a)(ii) of the definition of “Consolidated Net Income”, and

(xiii) Exchange Transaction Expenses,

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Embargoed Person” shall mean (i) any country or territory that is the subject
of a sanctions program administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) or (ii) any party that (w) is publicly
identified on the most current list of “Specially Designated Nationals and
Blocked Persons” published by OFAC, (x) is a “designated national” pursuant to
OFAC’s Cuban Assets Control Regulations (31 C.F.R. 515.305), (y) resides, is
organized or chartered, or has a place of business in a country or territory
that is the subject of a sanctions program administered by OFAC or (z) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other requirement of law.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any applicable law (including common law), rules,
regulations, codes, ordinances, orders, decrees or judgments, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, release or threatened release of, or exposure to, any hazardous
material or to occupational health and safety matters (to the extent relating to
the environment or hazardous materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Loan” shall mean any portion of the Term Loan bearing interest at
a rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Offer” shall mean the proposed exchange of at least $400 million in
the aggregate of some combination of Senior Secured Second Lien Notes and Senior
Unsecured Notes (and, to the extent necessary to meet the minimum amount
required for the exchange, Senior Subordinated Notes) for some combination of
(i) new unsecured debt of the Borrower, (ii) up to $125 million of new term debt
of a subsidiary of Claire’s Stores, which subsidiary shall be an Unrestricted
Subsidiary (as defined in the Senior Credit Agreement) and (iii) up to $40
million of new first lien debt of Claire’s Stores.

“Exchange Transactions” shall mean, collectively, the transactions that have or
will occur pursuant to the Transaction Documents, including the execution and
delivery of the Loan Documents and the refinancing of outstanding Revolving
Facility Loans (as defined in the Senior Credit Agreement) by rolling over such
loans into the Term Loan.

“Exchange Transaction Expenses” shall mean any fees or expenses incurred or paid
by the Borrower (or any direct or indirect parent of the Borrower) directly or
indirectly in connection with the Exchange Transactions, this Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby
including, without limitation, payments which are accelerated or increased by
reason of the consummation of the transactions.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower under any Loan Document, (a) any income Taxes imposed
on (or measured by) its net income (however denominated or franchise Taxes
imposed in lieu of net income Taxes) by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located or any
other jurisdiction as a result of such recipient engaging in a trade or business
in such jurisdiction for tax purposes, (b) any branch profits Tax or any similar
Tax that is imposed by any jurisdiction described in clause (a) above, (c) in
the case of a Lender making a Loan, (x) except in the case of a Lender that is
an assignee pursuant to a request by the Borrower under Section 2.19, any
withholding Tax that is in effect and would apply to amounts payable hereunder
to such Lender at the time such Lender becomes a party to such Loan (or
designates a new lending office) except to the extent that such Lender (or its
assignor, if any) was entitled, immediately before the designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to any withholding Tax pursuant to Section 2.17(a) or
Section 2.17(c) or (y) any withholding Tax that is attributable to such Lender’s
failure to comply with Section 2.17(e) or Section 2.17(f) with respect to such
Loan, and (d) any Taxes imposed under FATCA.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arms’-length transaction, for cash, between a
willing seller and a willing and able buyer, neither of whom is under undue
pressure or compulsion to complete the transaction.

“FATCA” shall mean Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code) as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation rules or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller (or
the equivalents in the relevant jurisdictions) of such person.

“Final Maturity Date” shall mean February 4, 2019.

“Foreign Lender” shall mean any Lender that is not formed under the laws of
Gibraltar.

“Fund” shall mean Apollo Management VI, L.P. and other affiliated co-investment
partnerships.

“Fund Affiliate” shall mean (i) each Affiliate of the Fund and (ii) any
individual who is a partner or employee of Apollo Management, L.P. or the Fund.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.18(b), 5.03, 5.07 and 6.02(e) to a Subsidiary (and not as a
consolidated Subsidiary of the Borrower) shall mean generally accepted
accounting principles in effect from time to time in the jurisdiction of
organization of such Subsidiary.

“Gibraltar Closing Date” shall have the meaning assigned to such term in the
Third Amendment.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligations, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part) or (v) as an account party in respect of any letter of credit,
bank guarantee or other letter of guaranty issued to support such Indebtedness
or other obligation, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the guarantor; provided,
however, the term “Guarantee” shall not include endorsements for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Holdings” shall mean Claire’s Inc., a Delaware corporation.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis for the applicable Test Period, and
(b) taken together with all Immaterial Subsidiaries as of the last day of the
fiscal quarter of the Borrower most recently ended, did not have assets with a
value in excess of 10.0% of Consolidated Total Assets or revenues representing
in excess of 10.0% of total revenues of the Borrower and the Subsidiaries on a
consolidated basis for the applicable Test Period. Each Immaterial Subsidiary as
of the Closing Date shall be set forth in Schedule 1.01A.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or title retention agreements
relating to property or assets purchased by such person, (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services, to the extent the same would be required to be shown as a long-term
liability on a balance sheet prepared in accordance with GAAP, (e) all Capital
Lease Obligations of such person, (f) all net payments that such person would
have to make in the event of an early termination, on the date Indebtedness of
such person is being determined, in respect of outstanding Swap Agreements,
(g) the principal component of all obligations, contingent or otherwise, of such
person as an account party in respect of letters of credit and bank guarantees,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above) and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset or (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof. To the extent not otherwise included, Indebtedness
shall include the amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on the Closing Date, and as may be
identified in writing to the Administrative Agent by the Borrower from time to
time thereafter in order to update such list with bona fide competitors of the
Borrower and its Subsidiaries, with the written consent of the Administrative
Agent, by delivery of a notice thereof to the Administrative Agent setting forth
such person or persons (or the person or persons previously identified to the
Administrative Agent that are to be no longer considered “Ineligible
Institutions”).

“Interest Election Request” shall mean a request by the Borrower to convert or
continue all or a portion of the Term Loan in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

included in interest expense and (iii) the portion of any payments or accruals
with respect to Capital Lease Obligations allocable to interest expense,
(b) capitalized interest of such person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Borrower. For purposes
of the foregoing, gross interest expense shall be determined after giving effect
to any net payments made or received and costs incurred by the Borrower and the
Subsidiaries with respect to Swap Agreements, and interest on a Capitalized
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by the Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Loan and, in the case of a
Eurocurrency Loan with an Interest Period of more than three months’ duration,
each day that would have been an Interest Payment Date had successive Interest
Periods of three months’ duration been applicable to such Loan and (b) with
respect to any ABR Loan, the last Business Day of each March, June, September
and December.

“Interest Period” shall mean, as to any Eurocurrency Loan, the period commencing
on the date of the borrowing of such Loan or on the last day of the immediately
preceding Interest Period applicable to such Loan, as applicable, and ending on
the numerically corresponding day (or, if there is no numerically corresponding
day, on the last day) in the calendar month that is 1, 2, 3 or 6 months
thereafter (or 12 months, if at the time of the relevant borrowing date, all
Lenders make interest periods of such length available), as the Borrower may
elect, or the date any Eurocurrency Loan is converted to an ABR Loan in
accordance with Section 2.07 or repaid or prepaid in accordance with
Section 2.09 or 2.11; provided, however, that if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period.

“Interpolated Rate” shall mean, in relation to the LIBO Rate Loans for any Loan,
the rate which results from interpolating on a linear basis between: (a) the
rate appearing on Reuters Screen LIBOR01 Page (or otherwise on the Reuters
screen) for the longest period (for which that rate is available) which is less
than the Interest Period and (b) the rate appearing on Reuters Screen LIBOR01
Page (or otherwise on the Reuters screen) for the shortest period (for which
that rate is available) which exceeds the Interest Period, each as of
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“lending office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“LIBO Rate” shall mean, with respect to any Eurocurrency Loan for any Interest
Period, the greater of (a) zero, and (b) the rate per annum equal to the London
interbank offered rate as administered by ICE Benchmark Administration Limited
(“ICE LIBOR”), as published by Bloomberg (or other commercially available source
providing quotations of ICE LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; provided, that if such rate is not available at such time for
any reason, then the “LIBO Rate” for such Interest Period shall be the
Interpolated Rate.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

“Loan Documents” shall mean this Agreement and any Note issued under
Section 2.09(d).

“Loans” shall mean, collectively, the Term Loans made by the Lenders pursuant to
Section 2.01.

“Local Time” shall mean New York City time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of Claire’s Stores, the Borrower and the
Subsidiaries, as the case may be, on the Closing Date together with (x) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or Claire’s Stores, as the case may
be, was approved by a vote of a majority of the directors of the Borrower or
Claire’s Stores, as the case may be, then still in office who were either
directors on the Closing Date or whose election or nomination was previously so
approved and (y) executive officers and other management personnel of Claire’s
Stores, the Borrower and the Subsidiaries, as the case may be, hired at a time
when the directors on the Closing Date together with the directors so approved
constituted a majority of the directors of the Borrower or Claire’s Stores, as
the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and the Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Material Indebtedness” shall mean Indebtedness (other than Loans) of the
Borrower or any Subsidiary in an aggregate principal amount exceeding $5
million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maturity Date” shall mean the earliest of (a) the date on which the outstanding
Loans and accrued and unpaid Obligations with respect thereto become due and
payable pursuant to Section 7.01 or any other provision of this Agreement,
(b) April 1, 2017, if the Senior Subordinated Notes have not been repaid or
refinanced in full on or before March 31, 2017 and (c) the Final Maturity Date.
For purposes of this definition, the extension of the term of the 10.50% PIK
Senior Subordinated Notes due 2017 to June 1, 2019 shall be deemed a
refinancing.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Net Cash Interest Expense” shall mean, for any period, total cash interest
expense, net of interest income, of Claire’s Stores and its consolidated
Subsidiaries (other than Unrestricted Subsidiaries (as defined in the Senior
Credit Agreement)) for such period (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs under swap agreements in respect of interest rates to
the extent such costs are paid in cash during such period), calculated on a
consolidated basis.

“Net Cash Transfer Amount” shall mean, as of any date of measurement, the
aggregate amount of all Permitted Foreign Cash Transfers made by the Borrower to
Claire’s Stores from the Closing Date minus the amount of all returns of cash
(whether as an Investment in the equity of or contribution of capital to the
Borrower, the repayment of an intercompany loan or the making of an intercompany
loan to the Borrower or any other cash payment that is permitted under this
Agreement) in respect of Permitted Foreign Cash Transfers from Claire’s Stores
or its domestic subsidiaries from the Closing Date.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“New Unrestricted Subsidiary Term Loan Facility” shall mean a facility
consisting of term loans to a newly formed Unrestricted Subsidiary (as defined
in the Senior Credit Agreement) in an aggregate principal amount not to exceed
$130 million, which shall be secured by certain intellectual property.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Note” shall have the meaning assigned to such term in Section 2.09(d).

“Notes Offering Memorandum” shall mean the Offering Memorandum, dated
September 6, 2012, in respect of additional Senior Secured First Lien Notes.

“Obligations” shall mean (a) the due and punctual payment by the Borrower of
(i) the unpaid principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and
(ii) all other monetary obligations of the Borrower to any of the Administrative
Agent or Lenders under the Credit Agreement and each of the other Loan
Documents, including obligations to pay fees, expense and reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to the Credit Agreement and each of the other Loan Documents.

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar Taxes arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents, and any and all interest, penalties and additions related thereto
(but not Excluded Taxes).

“Parent Entity” shall mean any indirect parent of the Borrower.

“Participant” shall have the meaning assigned to such term in Section 9.04(d).

“Permitted Business Acquisition” shall mean any acquisition in the ordinary
course of the Loan Parties’ business (including the acquisitions of stores,
leases for stores or other operating assets) of all or substantially all the
assets of, or all the Equity Interests (other than directors’ qualifying shares)
in, or merger, consolidation or amalgamation with, a person or division or line
of business of a person (or any subsequent investment made in a person, division
or line of business previously acquired in a Permitted Business Acquisition), if
immediately after giving effect thereto: (i) no Event of Default shall have
occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with applicable laws;
(iii) any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness except for Indebtedness permitted by Section 6.01; (iv) to the
extent required by Section 5.10, any person acquired in such acquisition, if
acquired by the Borrower or a domestic subsidiary, shall be merged into the
Borrower or a Subsidiary Loan Party or become upon consummation of such
acquisition a Subsidiary Loan Party; and (v) the aggregate amount of such
acquisitions and investments made for cash consideration shall not exceed $5
million.

“Permitted Foreign Cash Transfer” shall mean a transfer of cash (whether as a
cash payment, the making of an intercompany loan or the repayment of an
intercompany loan) from the Borrower to Claire’s Stores if, after giving effect
to such transfer, the Net Cash Transfer

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Amount would not exceed the excess of (a)(i) $30 million minus (ii) the
aggregate amount of any cash on hand at such time of Claire’s Stores and its
domestic subsidiaries or (b)(i) the amount of any interest payment in respect of
Indebtedness of Claire’s Stores coming due five (5) or fewer Business Days after
such transfer plus $30 million minus (ii) the aggregate amount of cash on hand
at such time of Claire’s Stores and its domestic subsidiaries. All such cash
transfer calculations shall be as determined by the Borrower in its reasonable
good faith discretion and using internally generated numbers.

“Permitted Holder” shall mean each of (i) the Fund and the Fund Affiliates, and
(ii) the Management Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250.0
million and whose long term debt, or whose parent holding company’s long term
debt, is rated A by S&P or A by Moody’s;

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, or A 1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a 7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5 billion;

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided, that (A) recourse to the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary) and (B) the aggregate
Receivables Net Investment since the Closing Date shall not exceed $50 million
at any time outstanding.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), the weighted average life
to maturity of such Permitted Refinancing Indebtedness is greater than or equal
to the shorter of (i) the weighted average life to maturity of the Indebtedness
being Refinanced and (ii) the weighted average life to maturity that would
result if all payments of principal on the Indebtedness being Refinanced that
were due on or after the date that is one year following the Final Maturity Date
were instead due on the date that is one year following the Final Maturity Date,
(c) if the Indebtedness being Refinanced is subordinated in right of payment to
the Obligations under this Agreement, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to such Obligations on terms at least
as favorable to the Lenders as those contained in the documentation governing
the Indebtedness being Refinanced and (d) no Permitted Refinancing Indebtedness
shall have

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

different obligors, or greater guarantees or security, than the Indebtedness
being Refinanced; provided further, that with respect to a Refinancing of
Indebtedness permitted hereunder that is subordinated, such Permitted
Refinancing Indebtedness shall be on terms not materially less favorable to the
Lenders than those contained in the documentation governing the Indebtedness
being Refinanced.

“Permitted Senior Indebtedness” shall mean Indebtedness under the Senior Euro
Revolver Agreement or otherwise designated by the Borrower as Permitted Senior
Indebtedness, not to exceed $50 million in aggregate principal amount
outstanding at any one time.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

“Preferred Stock” shall mean any Equity Interest with preferential right of
payment of dividends or upon liquidation, dissolution or winding up.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation, consolidation (or any similar transaction or
transactions not otherwise permitted under Section 6.04 or 6.05 that require a
waiver or consent of the Required Lenders and such waiver or consent has been
obtained), any dividend, distribution or other similar payment, and any
restructurings of the business of the Borrower or any of the Subsidiaries that
the Borrower or any of the Subsidiaries has determined to make and/or made and
are expected to have a continuing impact and are factually supportable, which
would include cost savings resulting from head count reduction, closure of
facilities and similar operational and other cost savings, which adjustments the
Borrower determines are reasonable as set forth in a certificate of a Financial
Officer of the Borrower (the foregoing, together with any transactions related
thereto or in connection therewith, the “relevant transactions”), in each case
that occurred during the Reference Period (or (x) in the case of restructurings
determined to be made, will occur within twelve months after the date of such
certificate or (y) in the case of determinations made pursuant to the definition
of the term “Permitted Business Acquisition”, occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or incurrence of Indebtedness or Liens
or other relevant transaction is consummated), (ii) in making any determination
on a Pro Forma Basis, (x) all Indebtedness (including Indebtedness issued,
incurred or assumed as a result of, or to finance, any relevant transactions and
for which the financial effect is being calculated, whether incurred

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

under this Agreement or otherwise, but excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes and amounts
outstanding under any Permitted Receivables Financing, in each case not to
finance any acquisition) issued, incurred, assumed or permanently repaid during
the Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Permitted Business Acquisition”, occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or incurrence of Indebtedness or Liens
or other relevant transaction is consummated) shall be deemed to have been
issued, incurred, assumed or permanently repaid at the beginning of such period
and (y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, for any fiscal period ending on or prior to the second
anniversary of any relevant pro forma event, adjustments to reflect operating
expense reductions and other operating improvements, synergies or cost savings
reasonably expected to result from such relevant pro forma event (including, to
the extent applicable, the Exchange Transactions). The Borrower shall deliver to
the Administrative Agent a certificate of a Financial Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions and
other operating improvements, synergies or cost savings and information and
calculations supporting them in reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by the Borrower, together with, in each
case, all easements, hereditaments and appurtenances relating thereto, and all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

otherwise in accordance with the terms of the Permitted Receivables Documents
(but excluding any such collections used to make payments of items included in
clause (c) of the definition of Interest Expense); provided, however, that if
all or any part of such Receivables Net Investment shall have been reduced by
application of any distribution and thereafter such distribution is rescinded or
must otherwise be returned for any reason, such Receivables Net Investment shall
be increased by the amount of such distribution, all as though such distribution
had not been made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Required Lenders” shall mean, at any time, lenders having a majority in the
principal amount of outstanding Loans under this Agreement and the Additional
Term Loan Facility, voting as a single class.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payment” shall have the meaning assigned to such term in
Section 6.06.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Senior Credit Agreement” shall mean that certain Second Amended and Restated
Credit Agreement, dated as of August 12, 2016, by and among Claire’s Stores and
Holdings, as Borrower, the lenders party thereto, Credit Suisse AG, Cayman
Island Branch, as Administrative Agent, and the other joint bookrunners and lead
arrangers party thereto (as amended, supplemented or otherwise modified on the
date hereof, including without limitation by the Third Amendment, and as may be
further amended, supplemented or otherwise modified).

“Senior Euro Revolver Agreement” shall mean that certain Multicurrency Revolving
Facility Agreement, dated as of October 2, 2014, by and among the Borrower, the
Guarantors party thereto and HSBC Bank PLC, as Lender (as amended, supplemented
or otherwise modified on the date hereof).

“Senior Secured Debt” at any date shall mean (i) the aggregate principal amount
of Consolidated Debt of the Borrower and the Subsidiaries outstanding at such
date that consists of, without duplication, (A) Indebtedness that in each case
is then secured by a Lien and (B) Indebtedness of the Subsidiaries, less
(ii) without duplication, the sum of (x) Unrestricted Cash and Permitted
Investments of the Borrower on such date plus (y) the lesser of (A) the
Unrestricted Cash and Permitted Investments that would appear on an
unconsolidated balance sheet of the Borrower on such date and (B) 25% of EBITDA
for the relevant four quarter period used in calculating the Total Net Secured
Leverage Ratio.

“Senior Secured First Lien Note Documents” shall mean the Senior Secured First
Lien Notes and the Senior Secured First Lien Notes Indenture.

“Senior Secured First Lien Notes” shall mean up to $1,125 million aggregate
principal amount of Claire’s Stores’ 9.00% Senior Secured First Lien Notes due
2019 issued pursuant to the Senior Secured First Lien Notes Indenture and
outstanding on the Gibraltar Closing Date.

“Senior Secured First Lien Notes Indenture” shall mean the Indenture dated as of
February 28, 2012 under which the Senior Secured First Lien Notes were issued,
among Claire’s Stores and certain of its subsidiaries party thereto and the
trustee named therein from time to time, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements
thereof.

“Senior Secured Second Lien Note Documents” shall mean the Senior Secured Second
Lien Notes and the Senior Secured Second Lien Notes Indenture.

“Senior Secured Second Lien Notes” shall mean up to $450 million aggregate
principal amount of Claire’s Stores’ 8.875% Senior Secured Second Lien Notes due
2019 issued pursuant to the Senior Secured Second Lien Notes Indenture and
outstanding on the Gibraltar Closing Date.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Senior Secured Second Lien Notes Indenture” shall mean the Indenture dated as
of March 4, 2011 under which the Senior Secured Second Lien Notes were issued,
among Claire’s Stores and certain of its subsidiaries party thereto and the
trustee named therein from time to time, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements
thereof.

“Senior Subordinated Notes” shall mean up to $85.2 million aggregate principal
amount of Claire’s Stores’ 10.5% Senior Subordinated Notes due 2017 and up to
$183.55 million 10.5% PIK Senior Subordinated Notes issued pursuant to the
Senior Subordinated Notes Indenture and outstanding on the Closing Date.

“Senior Subordinated Notes Indenture” shall mean the Indenture dated as of
May 14, 2013 under which the Senior Subordinated Notes were issued, among
Claire’s Stores and certain of its subsidiaries party thereto and the trustee
named therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof.

“Senior Unsecured Notes” shall mean up to $320 million aggregate principal
amount of Claire’s Stores’ 7.75% Senior Notes due 2020, issued pursuant to the
Senior Unsecured Notes Indenture and outstanding on the Gibraltar Closing Date.

“Senior Unsecured Notes Indenture” shall mean the Indenture dated as of May 14,
2013 under which the Senior Unsecured Notes were issued, among Claire’s Stores
and certain of its subsidiaries party thereto and the trustee named therein from
time to time, as amended, restated, supplemented or otherwise modified from time
to time in accordance with the requirements thereof.

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with the Borrower or any of the
Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the event
the Borrower or any such Subsidiary becomes subject to a proceeding under the
U.S. Bankruptcy Code (or other insolvency law).

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Claire’s Stores, the Borrower or any of the Subsidiaries shall be a Swap
Agreement.

“Synthetic Lease Obligations” shall mean obligations of the Borrower as
lessee/borrower under any transaction which is classified as an operating lease
under GAAP but as a financing for tax purposes.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest, penalties and additions related thereto.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

“Third Amendment” shall mean that certain Amendment No. 3 to the Senior Credit
Agreement dated as of August 12, 2016.

“Total Net Secured Leverage Ratio” shall mean, on any date, the ratio of
(a) Senior Secured Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided, that
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.

“Type” shall mean, when used in respect of any portion of the Term Loan, the
Rate by reference to which interest on such portion of the Term Loan is
determined. For purposes hereof, “Rate” shall include the Adjusted LIBO Rate and
the ABR.

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of the Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of the Subsidiaries; provided, that, solely
for purposes of clause (ii)(y)(A) of the definition of “Senior Secured Debt”,
“Unrestricted Cash” shall mean cash or cash equivalents of Claire’s Stores or
any of the Subsidiaries (other than the Borrower and its Subsidiaries) that
would not appear as “restricted” on a consolidated balance sheet of Claire’s
Stores or any of the Subsidiaries.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements hereof
and thereof. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE II.

The Credits

SECTION 2.01 Commitments. Upon the terms and subject to the conditions set forth
herein, each Lender agrees to make a Loan to the Borrower on the Closing Date in
an amount equal to such Lender’s Commitment. Once repaid, the Term Loan may not
be reborrowed. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided,
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

SECTION 2.02 Term Loans.

(a) Subject to Section 2.14, the Term Loan shall initially be comprised of
Eurocurrency Loans with an Interest Period of three (3) months.

(b) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to elect to convert or continue any portion of the Term Loan if
the Interest Period with respect thereto would end after the Final Maturity
Date.

SECTION 2.03 [Reserved].

SECTION 2.04 Procedure for Borrowing. On the Closing Date, each Lender shall
make available to the account of the Administrative Agent, no later than 12:00
p.m., Local Time, an amount in immediately available funds equal to its
Commitment by rolling over outstanding Revolving Facility Loans (as defined in
the Senior Credit Agreement) with such Revolving Facility Loans automatically
deemed to be Term Loans hereunder. Upon receipt of the funds to be made
available by the Lenders, the Administrative Agent shall disburse such funds by
depositing the requested amounts into the account(s) specified by the Borrower
to the Administrative Agent.

SECTION 2.05 [Reserved].

SECTION 2.06 [Reserved].

SECTION 2.07 [Reserved].

SECTION 2.08 Interest Elections.

(a) The Term Loan initially shall be comprised of a Eurocurrency Borrowing with
an initial Interest Period of three (3) months. Thereafter, the Borrower may
elect to convert a portion of the Term Loan to a different Type or to continue
the Term Loan and, in the case of a Eurocurrency Loan, may elect Interest
Periods therefor, all as provided in this Section.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone (i) in the case of conversion
to a Eurocurrency Loan, not later than 12:00 p.m., Local Time, three Business
Days before the date of the proposed conversion or (ii) in the case of an ABR
Loan, not later than 12:00 p.m., Local Time, one Business Day before the date of
the proposed conversion. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit B and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the portion of the Term Loan which such Interest Election Request applies;

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Loan is to be an ABR Loan or a Eurocurrency Loan;
and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. With respect to outstanding
Eurocurrency Borrowings, at no time shall there be more than six (6) Interest
Periods applicable at any time.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Loan.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Loan prior to the end of the Interest Period
applicable thereto, then, unless such Loan is repaid as provided herein, at the
end of such Interest Period such Loan shall be converted to an ABR Loan.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Loans may be converted to or continued as Eurocurrency Loans and
(ii) unless repaid, all Eurocurrency Loans shall be converted to ABR Loans at
the end of the Interest Period applicable thereto.

SECTION 2.09 [Reserved].

SECTION 2.10 Repayment of Loans; Evidence of Debt.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, (ii) the Type thereof and the
Interest Period (if any) applicable thereto, (iii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iv) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(d) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

(e) The outstanding principal amount of the Term Loans shall be repayable in
consecutive quarterly installments, on each date when the Borrower is required
to deliver a certificate pursuant to Section 5.04(c), commencing with the
delivery of such certificate for the fourth full fiscal quarter beginning after
the Closing Date, in an amount equal to the Cumulative Pro Forma Cash Interest
Savings determined for the applicable quarter in excess of $20 million; provided
that the amount required to be repaid pursuant to this Section 2.09(e) shall in
no event exceed $3 million in any one fiscal quarter.

SECTION 2.11 [Reserved].

SECTION 2.12 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay the Loans in whole or in part, without premium or penalty in an aggregate
principal amount that is an integral multiple of $500,000 and not less than $1
million. Prior to any prepayment of the Loans, the Borrower shall notify the
Administrative Agent in writing not later than 2:00 p.m., Local Time, one
(1) Business Day before the scheduled date of such prepayment, which notice
shall be irrevocable except to the extent conditioned on a refinancing of all or
any portion of the Loans. Each prepayment of Loans shall be applied to the Loans
such that each Lender receives its ratable share of such prepayment (based upon
the respective Loans held by the Lenders at the time of such prepayment).
Prepayments of Loans shall be accompanied by accrued interest on the amount
repaid.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2.13 [Reserved].

SECTION 2.14 Interest.

(a) The Loans shall bear interest at a rate per annum equal to (a) if the
relevant Loan is an ABR Loan, the ABR plus the Applicable Margin and (b) if the
relevant Loan is a Eurocurrency Loan, the Adjusted LIBO Rate for the Interest
Period in effect for such Loan plus the Applicable Margin. Accrued interest on
the Loans shall be payable in arrears on each Interest Payment Date and upon the
Maturity Date; provided, that (x) interest accrued pursuant to paragraph (b) of
this Section shall be payable on demand and (y) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment.

(b) Automatically and for so long as any Event of Default shall have occurred
and be continuing under Section 7.01(b), (c), (h) or (i) (or at the election,
after notice, of the Administrative Agent or Required Lenders for so long as any
other Event of Default shall have occurred and be continuing) (i) any Loan shall
bear interest at a rate per annum equal to 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraph of this Section or (ii) in
the case of any other amount (including, but not limited to, fees to be paid
under the Loan Documents), such amount shall bear interest at a rate per annum
equal to 2% plus the rate applicable to Loans as provided in paragraph (a) of
this Section.

(c) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable ABR, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.15 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders under the
Revolving Facility that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in the Term Loan for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

giving rise to such notice no longer exist, any Interest Election Request that
requests the conversion of any portion of the Term Loan to, or continuation of
any portion of the Term Loan as, a Eurocurrency Loan denominated in such
currency shall be ineffective and such portion shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Loan.

SECTION 2.16 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) subject any Lender to any additional Taxes (other than (A) Indemnified
Taxes and Other Taxes indemnified under Section 2.09 and (B) Excluded Taxes); or

(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital and liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or has determined that it will make a request for
increased compensation pursuant to this Section 2.15, such Lender shall notify
the Borrower thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation;

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided, that the Borrower shall not be required to compensate a Lender
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.17 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in dollars of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.18 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except where required by applicable law. If any applicable
withholding agent shall be required by applicable law to deduct any Taxes from
such payments, then (i) to the extent the deduction is an account of Indemnified
Taxes or Other Taxes, the sum payable by the Borrower shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.09) the
Administrative Agent or any Lender, as applicable, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
applicable withholding agent shall make such deductions and (iii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) The Borrower shall indemnify the Administrative Agent and each Lender within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes payable by the Administrative Agent or such Lender, as applicable, on or
with respect to any payment by or on account of any obligation of the Borrower
under any Loan Document and any Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.09) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf, on
behalf of another Agent or on behalf of a Lender shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax or backup withholding Tax with respect to payments under any Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), to the
extent such Lender is legally eligible to do so, at the time or times prescribed
by applicable law, such properly completed and executed documentation prescribed
by applicable law, or as may reasonably be requested by the Borrower or the
Administrative Agent to permit such payments to be made without such withholding
tax or at a reduced rate. In addition, each Lender shall deliver such forms, if
legally eligible to deliver such forms, promptly upon the obsolescence,
expiration or invalidity of any form previously delivered by such Foreign
Lender. Each Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate (or any other form of
certification adopted by the United States of America or other taxing
authorities for such purpose).

(f) Without limiting the generality of Section 2.17(e) above:

(A) If a payment made to a Lender under any Loan Document would be subject
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B) Each Lender that is a United States Person shall deliver to the Borrower and
the Administrative Agent two executed originals of Internal Revenue Service Form
W 9 (or any subsequent versions thereof or successors thereto) on or before the
date such Lender becomes a party and upon the expiration of any form previously
delivered by such Lender.

(C) Notwithstanding any other provision of this Section 2.17, a Lender shall not
be required to deliver any form pursuant to this paragraph that such Lender is
not legally eligible to deliver.

(g) If the Administrative Agent or Lender has received a refund (in cash or as
an offset against other Taxes payable) of any Indemnified Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out of pocket expenses of the Administrative Agent, such Lender
(including any Taxes imposed with respect to such refund) as is determined by
the Administrative Agent, such Lender in good faith and in its sole discretion,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Administrative Agent, such Lender, agrees to repay as soon as
reasonably practicable the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender in the event the Administrative Agent, such
Lender is required to repay such refund to such Governmental Authority. This
Section 2.17 shall not be construed to require the Administrative Agent or any
Lender to make available its Tax returns (or any other information relating to
its Taxes which it deems in good faith to be confidential) to the Borrower or
any other person.

SECTION 2.19 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or of amounts
payable under Section 2.15, 2.16, 2.17, or otherwise) prior to 2:00 p.m., Local
Time. The Borrower shall make each such payment on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be
made directly to the persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, then unless
otherwise provided with

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respect to such payment, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under the Loan Documents shall be made in Dollars. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds shall be
applied first, to all fees and expenses then due and payable to the
Administrative Agent and Lenders, second, to accrued and unpaid interest on the
Loans until paid in full, third, to the aggregate outstanding principal amount
of the Loans until paid in full, fourth, to all other outstanding Obligations
until paid in full, and fifth, to the Borrower or otherwise in accordance with
applicable law.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans; provided, that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
(c) shall apply). The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.18(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.20 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender with respect to Indemnified Taxes
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender with respect to Indemnified Taxes
pursuant to Section 2.17, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made with respect to Indemnified Taxes
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(B)) to replace such
Non-Consenting Lender by deeming such Non-Consenting Lender to have assigned its
Loans to one

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or more assignees reasonably acceptable to the Administrative Agent; provided,
that: (a) all Obligations of the Borrower owing to such Non-Consenting Lender
being replaced shall be paid in full to such Non-Consenting Lender concurrently
with such assignment and (b) the replacement Lender shall purchase the foregoing
by paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. No action by or consent of the
Non-Consenting Lender shall be necessary in connection with such assignment,
which shall be immediately and automatically effective upon payment of such
purchase price. In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided, that if such Non-Consenting
Lender does not comply with Section 9.04 within three Business Days after
Borrower’s request, compliance with Section 9.04 shall not be required to effect
such assignment.

SECTION 2.21 Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Loans to
Eurocurrency Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), either
convert all Eurocurrency Loans of such Lender to ABR Loans (without reference to
clause (c) of the ABR definition), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

ARTICLE III.

Representations and Warranties

On the Closing Date, immediately after giving effect to the Exchange
Transactions, the Borrower represents and warrants to each of the Lenders that:

SECTION 3.01 Organization; Powers. Except as set forth on Schedule 3.01, the
Borrower and each of the Material Subsidiaries (a) is a partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (or in any foreign jurisdiction where an equivalent status exists,
enjoys the equivalent status under the laws of such foreign jurisdiction of
organization outside of the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) in the case of the Borrower, has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and to borrow and otherwise obtain credit hereunder.

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.02 Authorization. The execution, delivery and performance by the
Borrower of each of the Loan Documents to which it is a party, and the
borrowings hereunder and the transactions forming a part of the Exchange
Transactions (a) have been duly authorized by all corporate, stockholder,
partnership or limited liability company action required to be obtained by the
Borrower and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by laws of the Borrower, (B) any applicable order of
any court or any rule, regulation or order of any Governmental Authority or
(C) any provision of any indenture, certificate of designation for preferred
stock, agreement or other instrument to which the Borrower is a party or by
which it or any of its property is or may be bound, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower, other than Permitted Liens.

SECTION 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by the Borrower will constitute, a legal, valid and binding obligation
of the Borrower enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Exchange Transactions, except for
(a) such as have been made or obtained and are in full force and effect,
(b) such actions, consents and approvals the failure of which to be obtained or
made would not reasonably be expected to have a Material Adverse Effect and
(c) filings or other actions listed on Schedule 3.04.

SECTION 3.05 Financial Statements. The summary condensed consolidated financial
information of the Borrower (a) as of and for the fiscal year ended, January 31,
2016, and (b) as of and for the three months ended April 30, 2016, which in each
case has been derived from consolidating schedules to Claire’s Stores’
consolidated financial statements as of the same date and for the same period,
copies of which have heretofore been furnished to each Lender, were prepared in
accordance with GAAP consistently applied throughout the period covered thereby
and present fairly in all material respects the consolidated financial position
of the Borrower as at such date and the consolidated results of operations and
cash flows of the Borrower for the fiscal period then ended.

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.06 Subsidiaries.

(a) Schedule 3.07(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each subsidiary of the Borrower
other than Immaterial Subsidiaries and, as to each such subsidiary, the
percentage of each class of Equity Interests owned by the Borrower or by any
such subsidiary.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of the Borrower or any of the
Subsidiaries, except rights of employees to purchase Equity Interests of the
Borrower or as set forth on Schedule 3.07(b).

SECTION 3.07 Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of the Subsidiaries or any business, property or rights of any
such person which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) None of the Borrower, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate), any law, rule or
regulation (including any zoning, building, ordinance, code or approval, or any
building permit) or any restriction of record or agreement affecting any
mortgaged property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

SECTION 3.08 Investment Company Act. None of the Borrower and the Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

SECTION 3.09 Use of Proceeds. The Borrower will use the proceeds of the Loans to
refinance outstanding Revolving Facility Loans (as defined in the Senior Credit
Agreement).

SECTION 3.10 Tax Returns. Except as set forth on Schedule 3.10:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and the
Subsidiaries has filed or caused to be filed all Tax returns required to have
been filed by it and each such Tax return is true and correct;

(b) Each of the Borrower and the Subsidiaries has timely paid or caused to be
timely paid all Taxes shown to be due and payable by it on the returns referred
to in clause (a) and all other Taxes or assessments (or made adequate provision
(in accordance with GAAP) for the payment of all Taxes due) with respect to all
periods or portions

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

thereof ending on or before the Closing Date (except Taxes or assessments that
are being contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which the Borrower or any of the Subsidiaries (as the case
may be) has set aside on its books adequate reserves in accordance with GAAP),
except for Taxes, which if not paid or adequately provided for, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of the Borrower and the Subsidiaries, there are no claims being asserted
in writing with respect to any Taxes.

SECTION 3.11 Employee Benefit Plans. The Borrower and the Subsidiaries are in
compliance with (i) all applicable provisions of law and all applicable
regulations and published interpretations thereunder with respect to any
employee pension benefit plan or other employee benefit plan governed by the
laws of the jurisdiction of such entity and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.12 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against the Borrower or
any of the Subsidiaries; (b) the hours worked and payments made to employees of
the Borrower and the Subsidiaries have not been in violation of applicable labor
law dealing with fair labor standards; and (c) all payments due from the
Borrower or any of the Subsidiaries or for which any claim may be made against
the Borrower or any of the Subsidiaries on account of wages and employee health
and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Borrower or such Subsidiary to the extent required
by GAAP. Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Exchange
Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which the Borrower or any of the Subsidiaries (or any predecessor)
is a party or by which the Borrower or any of the Subsidiaries is bound.

SECTION 3.13 Insurance. As of the Closing Date, all material insurance
maintained by or on behalf of the Borrower and the Subsidiaries is in full force
and effect.

SECTION 3.14 No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

SECTION 3.15 Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and as set forth in
Schedule 3.15, (a) the Borrower and each of the Subsidiaries owns, or possesses
the right to use, all of the patents, registered trademarks, registered service
marks or trade names, registered copyrights or mask works, domain names,
applications and registrations for any of the foregoing that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other person.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.16 Anti-Money Laundering and Economic Sanctions Laws. None of the
Borrower or any of its Subsidiaries or its Affiliates and none of the respective
officers, directors or agents of the Borrower or such Subsidiary or Affiliate
has violated or is in violation of any applicable Anti-Money Laundering Laws.
None of the Borrower or any of its Subsidiaries or its Affiliates or any
director, officer, employee, agent, Affiliate or representative of the Borrower
or such Subsidiary or Affiliate (each, a “Specified Person”) is an individual or
entity currently the subject of any sanctions administered or enforced by OFAC,
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority (collectively, “Sanctions”), nor is the
Borrower or any of its Subsidiaries or its Affiliates located, organized or
resident in a country or territory that is the subject of Sanctions.

No Specified Person will use any proceeds of the Loans or lend, contribute or
otherwise make available such proceeds to any Person for the purpose of
financing the activities of or with any Person or in any country or territory
that, at the time of funding, is an Embargoed Person.

Except to the extent conducted in accordance with applicable Law, neither
Borrower nor any of its Subsidiaries and Affiliates and none of the respective
officers, directors, brokers or agents of the Borrower, such Subsidiary or such
Affiliate acting or benefiting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Embargoed Person,
(ii) deals in, or otherwise engages in any transaction related to, any property
or interests in property blocked pursuant to any Sanctions or (iii) engages in
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the applicable
prohibitions set forth in any Economic Sanctions Laws.

Except as otherwise disclosed in Schedule 3.16, to the Borrower’s knowledge,
within the past five years, each of the Borrower and its Subsidiaries is in
compliance in all respects with and has not committed any violation of
applicable law or regulation, permit, order or other decision or requirement
having the force or effect of law or regulation of any governmental entity
concerning the importation of products, the exportation or re-exportation of
products (including technology and services), the terms and conduct of
international transactions and the making or receiving of international
payments, including, as applicable, the Tariff Act of 1930, as amended, and
other laws, regulations and programs administered or enforced by U.S. Customs
and Border Protection and U.S. Immigration and Customs Enforcement, and their
predecessor agencies, the Export Administration Act of 1979, as amended, the
Export Administration Regulations, the International Emergency Economic Powers
Act, as amended, the Trading With the Enemy Act, as amended, the Arms Export
Control Act, as amended, the International Traffic in Arms Regulations,
Executive Orders of the President regarding embargoes and restrictions on
transactions with designated entities, the embargoes and restrictions
administered by the U.S. Office of Foreign Assets Control, the anti-boycott laws
administered by the U.S. Department of Commerce and the anti-boycott laws
administered by the U.S. Department of the Treasury.

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.17 Anti-corruption Laws. None of the Borrower and its Subsidiaries nor
any director, officer, agent, employee or Affiliate of the Borrower or such
Subsidiary is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the FCPA or any other applicable
anti-corruption laws, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization or approval of the payment of
any money, or other property, gift, promise to give or authorization of the
giving of anything of value, directly or indirectly, to any “foreign official”
(as such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office in contravention of the
FCPA or any other applicable anti-corruption laws. The Borrower and its
Subsidiaries and their respective Affiliates have conducted their businesses in
compliance with applicable anti-corruption laws and the FCPA and will maintain
policies and procedures designed to promote and achieve compliance with such
laws and with the representation and warranty contained herein.

SECTION 3.18 Federal Reserve Regulations.

(a) Neither the Borrower nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

SECTION 3.19 Solvency.

(a) Immediately after giving effect to the Exchange Transactions on the Closing
Date, (i) the fair value of the assets of the Borrower and the Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrower and the
Subsidiaries on a consolidated basis, respectively, (ii) the present fair
saleable value of the property of the Borrower and the Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and the Subsidiaries on a consolidated
basis, respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (iii) the Borrower and the Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, and
(iv) the Borrower and the Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.

(b) Borrower does not intend to, nor does the Borrower believe that it or any of
the Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

into account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness or the Indebtedness of any such subsidiary.

ARTICLE IV.

Conditions of Lending

SECTION 4.01 Closing Date. The obligations of the Lenders to make Loans shall
become effective on the Gibraltar Closing Date (hereunder, the “Closing Date”).

ARTICLE V.

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full, unless the Required Lenders shall otherwise consent in writing,
the Borrower will, and will cause each of its Material Subsidiaries to:

SECTION 5.01 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary,
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect and except as otherwise expressly permitted under Section 6.05;
provided that the Borrower may liquidate or dissolve one or more Subsidiaries if
the assets of such Subsidiaries to the extent they exceed estimated liabilities
are acquired by the Borrower or a Wholly Owned Subsidiary of the Borrower in
such liquidation or dissolution.

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).

SECTION 5.02 Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations.

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 5.03 Taxes. Pay and discharge promptly when due all material Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax so long as
(a) the validity or amount thereof shall be contested in good faith by
appropriate proceedings and (b) the Borrower or the affected Subsidiary, as
applicable, shall have set aside on its books reserves in accordance with GAAP
with respect thereto.

SECTION 5.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) Within 90 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of annual
reports on Form 10-K), for each fiscal year (commencing with the fiscal year
ending January 31, 2017), a condensed consolidated balance sheet and related
statements of operations, comprehensive income and stockholder’s equity which in
each case has been derived from consolidating schedules to Claire’s Stores’
consolidated financial statements as of the same date and for the same fiscal
year showing the financial position of the Borrower and the Subsidiaries as of
the close of such fiscal year and the condensed consolidated results of their
operations during such year, which condensed consolidated balance sheet and
related statements of operations, comprehensive income and stockholder’s equity
shall be, as derived from consolidating schedules to Claire’s Stores’
consolidated financial statements as of the same date and for the same fiscal
year, audited by independent public accountants of recognized national standing
and accompanied by an opinion of such accountants (which shall not be qualified
as to scope of audit or as to the status of the Borrower or any Material
Subsidiary as a going concern) to the effect that such condensed consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Borrower and the Subsidiaries on a
condensed consolidated basis in accordance with GAAP, subject to exceptions
consistent with the presentation of financial information contained in the Notes
Offering Memorandum (it being understood that the filing with the SEC of annual
reports on Form 10-K of Claire’s Stores and its consolidated subsidiaries, or
delivery by Claire’s Stores of such reports, shall satisfy the requirements of
this Section 5.04(a) to the extent such annual reports include the information
specified herein);

(b) Within 45 days (or such other time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of annual
reports on Form 10-Q), for each of the first three fiscal quarters of each
fiscal year, a condensed consolidated balance sheet and related statements of
operations and comprehensive income showing the financial position of the
Borrower and the Subsidiaries as of the close of such fiscal quarter and the
condensed consolidated results of their operations during such fiscal quarter
and the then-elapsed portion of the fiscal year, all of which shall be in
reasonable detail and which condensed consolidated balance sheet and related

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

statements of operations and comprehensive income shall be certified by a
Financial Officer of the Borrower on behalf of the Borrower as fairly
presenting, in all material respects, the financial position and results of
operations of the Borrower and the Subsidiaries on a condensed consolidated
basis in accordance with GAAP (subject to normal year-end audit adjustments and
the absence of footnotes), and to exceptions consistent with the presentation of
financial information contained in the Notes Offering Memorandum (it being
understood that the filing with the SEC of quarterly reports on Form 10-Q of
Claire’s Stores and its subsidiaries, or the delivery by Claire’s Stores of such
reports, shall satisfy the requirements of this Section 5.04(b) to the extent
such quarterly reports include the information specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) certifying a list of names of all Immaterial Subsidiaries, that
each Subsidiary set forth on such list individually qualifies as an Immaterial
Subsidiary and that all such Subsidiaries in the aggregate do not exceed the
limitation set forth in clause (b) of the definition of the term “Immaterial
Subsidiary” and (y) concurrently with any delivery of financial statements under
paragraph (a) above, if the accounting firm is not restricted from providing
such a certificate by its policies, a certificate of the accounting firm opining
on or certifying such statements stating whether they obtained knowledge during
the course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations); and

(d) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
the Subsidiaries, or compliance with the terms of any Loan Document, as in each
case the Administrative Agent may reasonably request (for itself or on behalf of
any Lender).

SECTION 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of the Borrower obtains actual
knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect; and

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) any other development specific to the Borrower or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect.

SECTION 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to laws related to Taxes, which are the
subject of Section 5.03.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any persons designated
by the Administrative Agent or, upon the occurrence and during the continuance
of an Event of Default, any Lender to visit and inspect the financial records
and the properties of the Borrower at reasonable times, upon reasonable prior
notice to the Borrower, and as often as reasonably requested and to make
extracts from and copies of such financial records, and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender upon reasonable prior notice to
the Borrower to discuss the affairs, finances and condition of the Borrower with
the officers thereof and independent accountants therefor (subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract).

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans to refinance
outstanding Revolving Facility Loans (as defined in the Senior Credit
Agreement).

SECTION 5.09 Fiscal Year; Accounting. Cause its fiscal year to end on the
Saturday closest to January 31, unless prior written notice of a change is given
to the Administrative Agent.

ARTICLE VI.

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the principal of and interest on each Loan, all fees and
all other expenses or amounts payable under any Loan Document have been paid in
full, unless the Required Lenders shall otherwise consent in writing, the
Borrower will not, and will not permit any of the Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01
(other than Capital Lease Obligations) and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness (other than intercompany
indebtedness Refinanced with Indebtedness owed to a person not affiliated with
the Borrower or any Subsidiary);

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Indebtedness created hereunder and under the other Loan Documents and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(c) Permitted Senior Indebtedness;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided, that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e) Indebtedness of the Borrower or Holdings to any Subsidiary and of any
Subsidiary to the Borrower or Holdings; provided, that (i) Indebtedness of any
Subsidiary owing to the Borrower shall be subject to Section 6.04(b) and
(ii) Indebtedness of the Borrower owing to any Subsidiary (the “Subordinated
Intercompany Debt”) to the greatest extent permitted by applicable law (with the
Borrower to advise the Administrative Agent in reasonable detail of any
limitations under applicable law), (A) shall be subordinated to the Obligations
on terms reasonably satisfactory to the Administrative Agent, and (B) such
Indebtedness (and all interest thereon and all fees, expenses, and other amounts
payable in respect thereof) shall only be payable in kind;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to the Borrower of its incurrence and (y) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

(h) Capital Lease Obligations or other obligations incurred by the Borrower or
any Subsidiary in respect of any Sale and Lease Back Transaction that is
permitted under Section 6.03, and any Permitted Refinancing Indebtedness in
respect thereof; provided that, the amount of Indebtedness incurred pursuant to
this Section 6.01(h), when combined with the aggregate principal amount of
Indebtedness incurred pursuant to (i) Section 6.01(i) and Sections 6.01(i) and
6.01(j) of the ABL Credit Agreement, and (ii) the Remaining Present Value of
outstanding leases permitted under Section 6.03 and Section 6.03(b) of the ABL
Credit Agreement, shall not exceed an aggregate principal amount equal to $37
million at any time outstanding; and provided, further, that any lease
arrangements that are not (or, if entered into after the Closing Date, would not
have been)

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Capital Lease Obligations as of the Closing Date but subsequently become Capital
Lease Obligations whether as a result of (x) any changes in GAAP or (y) any
changes in the terms of such arrangements required in connection with the
ordinary course renewal or extension thereof, shall not constitute Capital Lease
Obligations hereunder or for any other provision of this Agreement;

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower prior to or within 270 days after the
acquisition, lease or improvement of the respective property (real or personal,
and whether through the direct purchase of property or the Equity Interests of
any person owning such property) permitted under this Agreement in order to
finance such acquisition, lease or improvement, and any Permitted Refinancing
Indebtedness in respect thereof; provided that, the amount of Indebtedness
incurred pursuant to this Section 6.01(i), when combined with the aggregate
principal amount of Indebtedness incurred pursuant to (i) Section 6.01(h) and
Sections 6.01(i) and 6.01(j) of the ABL Credit Agreement, and (ii) the Remaining
Present Value of outstanding leases permitted under Section 6.03 and
Section 6.03(b) of the ABL Credit Agreement, shall not exceed an aggregate
principal amount equal to $37 million at any time outstanding; and provided,
further, that any lease arrangements that are not (or, if entered into after the
Closing Date, would not have been) Capital Lease Obligations as of the Closing
Date but subsequently become Capital Lease Obligations whether as a result of
(x) any changes in GAAP or (y) any changes in the terms of such arrangements
required in connection with the ordinary course renewal or extension thereof,
shall not constitute Capital Lease Obligations hereunder or for any other
provision of this Agreement;

(j) the Additional Term Loan Facility and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(k) funded intercompany loans and advances from Claire’s Stores or its
Subsidiaries to the Borrower; provided, that such Indebtedness to the greatest
extent permitted by applicable law (with the Borrower to advise the
Administrative Agent in reasonable detail of any limitations under applicable
law), (i) shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent, and (ii) such Indebtedness (and all
interest thereon and all fees, expenses, and other amounts payable in respect
thereof) shall, in any event, only be payable in kind, except that the terms of
such subordination shall permit the making of Permitted Foreign Cash Transfers;

(l) Guarantees (i) by the Borrower of any indebtedness or obligations of the
Borrower permitted to be incurred under this Agreement, (ii) by the Borrower of
Indebtedness otherwise permitted hereunder of any Subsidiary to the extent such
Guarantees are permitted by Section 6.04 (other than Section 6.04(v), (iii) by
any Subsidiary of Indebtedness of another Subsidiary and (iv) by the Borrower of
Indebtedness of Subsidiaries incurred for working capital purposes in the
ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under Section 6.01(r) to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(v));
provided, that Guarantees by the Borrower under this Section 6.01(l) of any
other Indebtedness of a person that is subordinated to other Indebtedness of
such person shall be expressly subordinated to the Obligations;

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(m) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with any
Permitted Business Acquisition or the disposition of any business, assets or a
Subsidiary not prohibited by this Agreement, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, that the aggregate amount at any time outstanding under this
Section 6.01(m) shall not exceed $5 million;

(n) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

(o) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;

(q) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;

(r) Indebtedness in connection with (i) Permitted Receivables Financings,
(ii) the Senior Euro Revolver Agreement and (iii) Permitted Refinancing
Indebtedness of any of the foregoing clauses (i) and (ii); provided that the
combined aggregate amounts under any such Indebtedness shall not exceed $50
million at any one time outstanding;

(s) [reserved];

(t) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures in an amount not in excess at any one time
outstanding, when combined with the total amount of any Investments in joint
ventures made pursuant to Section 6.04(bb) and Indebtedness incurred and
Investments made pursuant to Sections 6.01(w) and 6.04(cc) of the ABL Credit
Agreement, of the greater of $10 million or 1.0% of Consolidated Total Assets as
of the end of the fiscal quarter immediately prior to the date of such
incurrence for which financial statements have been delivered pursuant to
Section 5.04;

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(u) Indebtedness issued by the Borrower or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of any Parent
Entity;

(v) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with Permitted Business Acquisitions or any other
Investment permitted hereunder;

(w) [reserved];

(x) [reserved]; and

(y) all premium (if any, including tender premiums), defeasance costs, interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in paragraphs (a) through
(x) above.

For purposes of determining compliance with this Section 6.01:

(i) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness described in clauses (a) through (y) above,
the Borrower shall, in its sole discretion, classify or reclassify, or later
divide, classify or reclassify, such item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) in any manner and at any time that
complies with this Section 6.01; and

(ii) the amount of any Indebtedness denominated in any currency other than
Dollars shall be calculated based on customary currency exchange rates in
effect, in the case of such Indebtedness incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness) on or prior to
the Closing Date, on the Closing Date and, in the case of such Indebtedness
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date that such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a currency other than Dollars (or in a different
currency from the Indebtedness being refinanced), and such refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.

SECTION 6.02 Liens. Create, incur, assume or permit to exist any Lien (other
than a Permitted Lien (as defined below)) on any property or assets (including
stock or other securities of any person, including the Borrower and any
Subsidiary) at the time owned by

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

it or on any income or revenues or rights in respect of any thereof unless the
Loans are equally and ratably secured with (or on a senior basis, in the case of
obligations subordinated in right of payment to the Loans) the obligations
secured until such time as such obligations are no longer secured by a Lien;
provided, however, that the provisions of this Section 6.02 shall not apply to
the following (collectively, “Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (including, without limitation, as set forth on Schedule
6.02(a)) and any modifications, replacements, renewals or extensions thereof;
provided, that such Liens shall secure only those obligations that they secure
on the Closing Date (and any Permitted Refinancing Indebtedness in respect of
such obligations permitted by Section 6.01(a)) and shall not subsequently apply
to any other property or assets of the Borrower or any Subsidiary other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof;

(b) [reserved];

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that such Lien (i) does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder that require a pledge of after acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition),
(ii) such Lien is not created in contemplation of or in connection with such
acquisition and (iii) in the case of a Lien securing Permitted Refinancing
Indebtedness, any such Lien is permitted, subject to compliance with clause
(d) of the definition of the term “Permitted Refinancing Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business, securing obligations that are not overdue by
more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with any workers’ compensation, unemployment insurance
and other social security laws or regulations and deposits securing liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations and (ii) pledges and deposits and other Liens securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
the Borrower or any Subsidiary;

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred by the
Borrower or any Subsidiary in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;

(h) restrictions, survey exceptions and such matters as an accurate survey would
disclose, easements, trackage rights, leases (other than Capital Lease
Obligations), licenses, special assessments, rights of way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i) (limited to the
assets subject to such Indebtedness);

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(i);

(l) [reserved];

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (ii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Subsidiary in the
ordinary course of business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights;

(p) Liens securing obligations in respect of trade related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f), (i) or
(k) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and the Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Subsidiary securing
Indebtedness of a Subsidiary permitted under Section 6.01;

(u) [reserved];

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures securing obligations of such
joint venture;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Liens in respect of Permitted Receivables Financings that extend only to the
receivables subject thereto;

(aa) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of the Borrower;

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(dd) Liens securing Permitted Senior Indebtedness; and

(ee) [reserved].

SECTION 6.03 Sale and Lease Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, in each case, whether or not treated as a
“sale-leaseback” under GAAP (a “Sale and Lease Back Transaction”); provided,
that a Sale and Lease Back Transaction shall be permitted (a) with respect to
property owned by the Borrower or any Subsidiary that is acquired after the
Closing Date so long as such Sale and Lease Back Transaction is consummated
within 270 days of the acquisition of such property, and (b) with respect to any
property owned by the Borrower or any Subsidiary, if at the time the lease in
connection therewith is entered into, and after giving effect to the entering
into of such lease, the Remaining Present Value of such lease, together with
Indebtedness outstanding pursuant to (i) Sections 6.01(h) and 6.01(i) and
Sections 6.01(i) and 6.01(j) of the ABL Credit Agreement, and (ii) the Remaining
Present Value of outstanding leases previously entered into under this
Section 6.03(b) and Section 6.03(b) of the ABL Credit Agreement, would not
exceed an aggregate principal amount equal to $37 million at any time
outstanding.

SECTION 6.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) intercompany loans and advances from the Borrower to Claire’s Stores
constituting Permitted Foreign Cash Transfers;

(b) (i) Investments by the Borrower, Holdings or any Subsidiary in the Equity
Interests of the Borrower, Holdings or any Subsidiary; (ii) intercompany loans
from the Borrower, Holdings or any Subsidiary to the Borrower, Holdings or any
Subsidiary; and (iii) Guarantees by the Borrower of Indebtedness otherwise
expressly permitted hereunder of the Borrower or any Subsidiary; provided, that
the sum of (A) Investments (valued at the time of the making thereof and without
giving effect to any write downs or write offs thereof) made after the Closing
Date by the Borrower pursuant to clause (i) in Subsidiaries plus (B) net
intercompany loans made after the Closing Date to Subsidiaries pursuant to
clause (ii), plus (C) Guarantees of Indebtedness after the Closing Date of
Subsidiaries pursuant to clause (iii), shall not exceed an aggregate net amount
equal to $8 million (plus any return of capital actually received by the
respective investors in respect of Investments theretofore made by them pursuant
to this Section 6.04(b)) at any time outstanding; provided, further, that
(x) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations of the Borrower and the
Subsidiaries and (y) intercompany loans, advances or Indebtedness among the
Borrower and its Subsidiaries having a term not exceeding 364 days (inclusive

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of any roll-overs or extensions of terms) and made in the ordinary course of
business consistent with past practice shall not be included in calculating the
limitation in this paragraph at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
the greater of $5 million and 0.25% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such loan or advance for
which financial statements have been delivered pursuant to Section 5.04 in the
aggregate at any time outstanding (calculated without regard to write downs or
write offs thereof) and (ii) in respect of payroll payments and expenses in the
ordinary course of business;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) [reserved];

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (h) is not increased at any time above the amount of such Investment
existing or committed on the Closing Date (other than pursuant to an increase as
required by the terms of any such Investment as in existence on the Closing
Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s) and (dd);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) not to exceed $5 million (plus any returns of
capital actually received by the respective investor in respect of Investments
theretofore made by it pursuant to this Section 6.04(j)); provided that if any
Investment pursuant to this Section 6.04(j) is made in any person that is not a
Subsidiary of the Borrower at the date of the making of such Investment and such
person becomes a Subsidiary of the Borrower after such date pursuant to another
Investment the amount of which, when taken together with the amount of the prior
Investment, would be permitted under another provision of this Section 6.04, any
Investment in such person outstanding under this Section 6.04(j) shall
thereafter be deemed to have been made pursuant to such other provision and
shall cease to have been made pursuant to this Section 6.04(j) for so long as
such person continues to

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

be a Subsidiary of the Borrower; provided, that, any expenditures by the
Borrower or any of its Subsidiaries in the form of key money or other
expenditures in relation to new store openings in the ordinary course of
business are not restricted hereunder;

(k) Investments constituting Permitted Business Acquisitions;

(l) [reserved];

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or any of the Subsidiaries as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into, or consolidated or amalgamated with, the Borrower or merged into or
consolidated or amalgamated with a Subsidiary after the Closing Date, in each
case, (i) to the extent permitted under this Section 6.04 and, (ii) in the case
of any acquisition, merger, consolidation or amalgamation, in accordance with
Section 6.05 and (iii) to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, consolidation
or amalgamation and were in existence on the date of such acquisition, merger,
consolidation or amalgamation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Claire’s Stores, any Parent Entity, the Borrower or the
Subsidiaries in connection with such officer’s or employee’s acquisition of
Equity Interests of Claire’s Stores or any Parent Entity, so long as no cash is
actually advanced by the Borrower or any of the Subsidiaries to such officers or
employees in connection with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Claire’s Stores (or any Parent Entity);

(r) [reserved];

(s) [reserved];

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(u) [reserved];

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(x) [reserved];

(y) Investments arising as a result of Permitted Receivables Financings;

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(aa) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of intellectual property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(bb) Investments in joint ventures in an amount, not in excess at any one time
outstanding, when combined with the total amount of Indebtedness incurred in
connection with joint ventures pursuant to Section 6.01(t) and Indebtedness
incurred and Investments made pursuant to Sections 6.01(w) and 6.04(cc) of the
ABL Credit Agreement, of the greater of $10 million or 1.0% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such incurrence or Investment for which financial statements have been
delivered pursuant to Section 5.04; provided that if any Investment pursuant to
this clause (bb) is made in any person that is not a Subsidiary of the Borrower
at the date of the making of such Investment and such person becomes a
Subsidiary of the Borrower after such date pursuant to another Investment the
amount of which, when taken together with the amount of the prior Investment,
would be permitted under another provision of this Section 6.04, any Investment
in such person outstanding under this Section 6.04(bb) shall thereafter be
deemed to have been made pursuant to such other provision and shall cease to
have been made pursuant to this clause (bb) for so long as such person continues
to be a Subsidiary of the Borrower.

The amount of Investments that may be made at any time pursuant to
Section 6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the
election of the Borrower, be increased by the amount of Investments that could
be made at such time under the other Related Section; provided that the amount
of each such increase in respect of one Related Section shall be treated as
having been used under the other Related Section.

SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of the

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower or any Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or any substantial part of the
assets of any other person or any division or business unit of any other person
unless (i) the Borrower or any of its Subsidiaries, as the case may be, receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value (as determined in good faith by the Borrower) of the assets sold or
otherwise disposed of, and (ii) at least 75% of the consideration therefor
received by the Borrower or such Subsidiary, as the case may be, is in the form
of Cash Equivalents; provided that this Section 6.05 shall not prohibit:

(a) (i) the purchase and sale of inventory in the ordinary course of business by
the Borrower or any Subsidiary, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business by the
Borrower or any Subsidiary, (iii) the sale of surplus, obsolete, damaged or worn
out equipment or other property in the ordinary course of business by the
Borrower or any Subsidiary or (iv) the sale of Permitted Investments in the
ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary of the Borrower
into or with the Borrower in a transaction in which the Borrower is the survivor
and no person other than the Borrower receives any consideration, (ii) the
merger, consolidation or amalgamation of any Subsidiary into or with any other
Subsidiary, (iii) the liquidation or dissolution or change in form of entity of
any Subsidiary if the Borrower determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders or (iv) any Subsidiary may merge,
consolidate or amalgamate into or with any other person in order to effect an
Investment permitted pursuant to Section 6.04 so long as the continuing or
surviving person shall be a Subsidiary;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary in
reliance on this paragraph (c) shall be made in compliance with Section 6.07;

(d) [reserved];

(e) Sale and Lease Back Transactions permitted by Section 6.03;

(f) Investments permitted by Section 6.04, Permitted Liens and Restricted
Payments permitted by Section 6.06;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05 (or required to be included in this
Section 6.05(h) pursuant to Section 6.05(c)); provided, that (i) the aggregate
gross proceeds (including noncash proceeds) of any or all assets, sold,
transferred, leased or otherwise

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

disposed of in reliance under this Section 6.05(h) shall not exceed, in any
fiscal year of the Borrower, when combined with the total amount of gross
proceeds of any asset sales made pursuant to Section 6.05(h) of the ABL Credit
Agreement, $10 million and (ii) no Default or Event of Default exists or would
result therefrom;

(i) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation (i) involving the
Borrower, the Borrower is the surviving corporation and (ii) involving a
Subsidiary, the surviving or resulting entity shall be a Wholly Owned
Subsidiary;

(j) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(k) sales, leases or other dispositions of inventory of the Borrower and the
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

(l) Permitted Business Acquisitions and purchases of assets useful in the
business of the Borrower and its Subsidiaries made within 18 months following
any Asset Sale in an amount not to exceed the proceeds from such Asset Sale;

(m) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;

(n) [reserved]; and

(o) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrower and the
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition; provided, that the net investment in the Equity Interests of the
Subsidiary would be permitted by Section 6.04 if made on the date of such
disposition.

SECTION 6.06 Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (the foregoing, “Restricted
Payments”); provided, however, that:

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly Owned Subsidiary of the Borrower (or, in the case of non-Wholly
Owned Subsidiaries, to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary and to each other owner of Equity Interests
of such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under
Section 6.04); and

(b) the Borrower may make Restricted Payments constituting Permitted Foreign
Cash Transfers.

SECTION 6.07 Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests of the Borrower in a transaction involving aggregate
consideration in excess of $5 million, unless such transaction is (i) otherwise
permitted (or required) under this Agreement, (ii) upon terms no less favorable
to the Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s length transaction with a person that is not an Affiliate and
(iii) with respect to any Affiliate transaction or series of related Affiliate
transactions involving aggregate consideration in excess of $25 million, the
Borrower delivers to the Administrative Agent a resolution adopted in good faith
by the majority of the Board of Directors of the Borrower, approving such
Affiliate transaction and set forth in a certificate of a Responsible Officer
certifying that such Affiliate transaction complies with clause (i) of this
Section 6.07(a).

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Claire’s Stores or of the Borrower,

(ii) loans or advances to employees or consultants of the Borrower or any of the
Subsidiaries in accordance with Section 6.04(e),

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of the Borrower and the
Subsidiaries in the ordinary course of business,

(v) (A) transactions pursuant to the Transaction Documents and (B) permitted
transactions, agreements and arrangements in existence on or following the
Closing Date and set forth on Schedule 6.07 or any amendment thereto (to the
extent such amendment is not adverse to the Lenders in any material respect, as
determined in good faith by the Borrower) or transaction contemplated thereby,

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,

(vii) payments to Claire’s Stores,

(viii) any purchase by the Borrower of the Equity Interests of the Subsidiaries,

(ix) payments by the Borrower or any of the Subsidiaries to the Fund or any Fund
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Borrower, or a majority of the
Disinterested Directors of the Borrower, in good faith,

(x) transactions with Claire’s Stores, subsidiaries of Claire’s Stores or Wholly
Owned Subsidiaries for the purchase or sale of goods, products, parts and
services entered into in the ordinary course of business in a manner consistent
with past practice,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable arm’s
length transaction with a person that is not an Affiliate,

(xii) [reserved],

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice,

(xiv) [reserved],

(xv) the issuance, sale, transfer of Equity Interests of the Borrower to
Claire’s Stores,

(xvi) payments by Claire’s Stores (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to tax sharing agreements among Claire’s Stores (and any
such

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Parent Entity), the Borrower and the Subsidiaries on customary terms that
require each party to make payments when such taxes are due or refunds received
of amounts equal to the income tax liabilities and refunds generated by each
such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party,

(xvii) transactions pursuant to any Permitted Receivables Financing,

(xviii) payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the Disinterested Directors of the Board
of Directors of Claire’s Stores or the Borrower in good faith, (ii) made in
compliance with applicable law and (iii) otherwise permitted under this
Agreement,

(xix) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries,

(xx) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower; provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity, and

(xxi) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein.

SECTION 6.08 Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto, and in the case of a Special Purpose Receivables Subsidiary, Permitted
Receivables Financings.

SECTION 6.09 Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. (a) Amend or modify in any manner materially adverse to the
Lenders, or grant any waiver or release under or terminate in any manner (if
such granting or termination shall be materially adverse to the Lenders), the
articles or certificate of incorporation, by laws, limited liability company
operating agreement, partnership agreement or other organizational documents of
the Borrower or any of the Subsidiaries.

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal or interest of any Indebtedness which is
contractually subordinated to the Loans or any Permitted Refinancing
Indebtedness in respect of the foregoing or any Preferred Stock or any
Disqualified Stock (“Junior Financing”), or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination in respect of any Junior Financing
except for (A) payments of regularly scheduled interest, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing, (B) payments or distributions in respect of all or any portion
of the Junior Financing with the proceeds contributed to the Borrower by
Claire’s Stores from the issuance, sale or exchange by Claire’s Stores (or any
direct or indirect parent of Claire’s Stores) of Equity Interests made within
eighteen months prior thereto, (D) the conversion of any Junior Financing to
Equity Interests of Claire’s Stores or any of its direct or indirect parents,
(E) payments in respect of Indebtedness of Claire’s Stores; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing, any Permitted Receivables Document, or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not in any manner materially adverse to Lenders and
that do not affect the subordination or payment provisions thereof (if any) in a
manner adverse to the Lenders or (B) otherwise comply with the definition of
“Permitted Refinancing Indebtedness”.

(c) Permit any Subsidiary to enter into any agreement or instrument that by its
terms restricts the payment of dividends or distributions or the making of cash
advances to the Borrower or any Subsidiary that is a direct or indirect parent
of such Subsidiary other than those arising under any Loan Document, except
restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01 or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not expand the scope of any such encumbrance or
restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements, similar agreements
applicable to joint ventures and other similar agreements entered into in the
ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(j) or 6.01(q) or Permitted Refinancing Indebtedness in
respect thereof;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary;

(R) [reserved]; or

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(S) any encumbrances or restrictions of the type referred to in Sections
6.09(b)(i) and 6.09(b)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (R) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

SECTION 6.10 [Reserved].

ARTICLE VII.

Events of Default

SECTION 7.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or any certificate or document delivered pursuant
hereto or thereto shall prove to have been false or misleading in any material
respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;

(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in Section 5.05(a) or in
Article VI;

(e) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in paragraphs (b), (c) and (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf
shall cause such Material

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity as a result of an event
of default thereunder or (ii) the Borrower or any of the Subsidiaries shall fail
to pay the principal of any Material Indebtedness at the stated final maturity
thereof; provided, that this clause (f) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; and provided,
further, that in the absence of an exercise of remedies this clause (f) shall
not apply to a default under the Senior Euro Revolver Agreement for so long as a
forbearance agreement between the Borrower and the lenders thereunder regarding
such default and prohibiting the exercise of remedies is in effect;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of the Subsidiaries, or of a substantial part of
the property or assets of the Borrower or any Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official the Borrower or any of the Subsidiaries or for a
substantial part of the property or assets of the Borrower or any of the
Subsidiaries or (iii) the winding up or liquidation of the Borrower or any
Subsidiary (except, in the case of any Subsidiary, in a transaction permitted by
Section 6.05); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) The Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (h) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of the
Subsidiaries or for a substantial part of the property or assets of the Borrower
or any Subsidiary, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) become unable or admit in writing its
inability or fail generally to pay its debts as they become due;

(j) the failure by the Borrower or any Subsidiary to pay one or more final
judgments aggregating in excess of $5 million (to the extent not covered by
insurance), which judgments are not discharged or effectively waived or stayed
for a period of 45 consecutive days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Borrower or any
Subsidiary to enforce any such judgment;

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) any material provision of any Loan Document shall for any reason be asserted
in writing by the Borrower or any Subsidiary not to be a legal, valid and
binding obligation of any party thereto; or

(l) If after the Closing Date and after giving effect to any Permitted Foreign
Cash Transfer, the aggregate amount of cash on hand of Claire’s Stores and its
domestic subsidiaries exceeds $30 million for a period of thirty
(30) consecutive days, and Claire’s shall not have returned to the Borrower as
an Investment in the equity of or contribution of capital to the Borrower, the
repayment of an intercompany loan or the making of an intercompany loan to the
Borrower or any other cash payment that is permitted under this Agreement an
amount equal to the lesser of (x) such excess at the end of such thirty
(30) consecutive days and measured at the end of each thirty (30) consecutive
day period and (y) the Net Cash Transfer Amount at such date of measurement and
is not, within three (3) Business Days of such date of measurement returned to
the Borrower; provided that such excess shall not be required to be returned to
the Borrower if doing so would have a material adverse tax consequence (which
consequence shall be described in reasonable detail in a written notification
delivered by Claire’s Stores to the Administrative Agent) on Claire’s Stores
and/or any of its domestic subsidiaries;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to the Borrower described in
paragraph (h) or (i) above, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

SECTION 7.02 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(k) of Section 7.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

ARTICLE VIII.

The Administrative Agent

SECTION 8.01 Appointment.

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) Each Lender (in its capacity as a Lender) hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

(b) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent, and (B) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under the Loan
Documents. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

SECTION 8.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

SECTION 8.03 Exculpatory Provisions. Neither any Agent or its Affiliates nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

jurisdiction to have resulted from its or such person’s own gross negligence or
willful misconduct) or (b) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by the Borrower or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing, and (b) the Administrative
Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as the Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default is given to the
Administrative Agent in writing by the Borrower, a Lender. The Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) or conversation believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the Closing Date, that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the Closing Date.
The Administrative Agent may consult with legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. The Administrative Agent
may deem and treat the payee of any Note as

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or, if
so specified by this Agreement, all or other Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

SECTION 8.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all or
other Lenders); provided, that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

SECTION 8.06 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of the Borrower or any
affiliate of the Borrower, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Borrower or any
affiliate of the Borrower that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 8.07 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), in the amount of its pro rata
share (based on its Loans hereunder) (determined at the time such indemnity is
sought), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out this Agreement, any of the other Loan Documents or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent under or in connection with any of the foregoing; provided, that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The failure of any Lender to reimburse any
Agent promptly upon demand for its ratable share of any amount required to be
paid by the Lenders to such Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse such Agent for its ratable share
of such amount, but no Lender shall be responsible for the failure of any other
Lender to reimburse such Agent for such other Lender’s ratable share of such
amount. The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.

SECTION 8.08 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with the Borrower as though such Agent were not an Agent. With respect
to its Loans made or renewed by it, each Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

SECTION 8.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7.01(b), (c), (h) or (i) shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
retiring Administrative Agent shall, on behalf of the Lenders, appoint a

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

successor agent which shall (unless an Event of Default under Section 7.01(b),
(c), (h) or (i) shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed).
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Section 8.09 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

SECTION 8.10 [Reserved].

SECTION 8.11 Withholding Taxes. To the extent required by any applicable laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.09, each Lender shall indemnify and hold harmless the
Administrative Agent against, within 10 days after written demand therefor, any
and all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 8.11. The agreements in this Section 8.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.

ARTICLE IX.

Miscellaneous

SECTION 9.01 Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such person on
Schedule 9.01; and

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificates required by Section 5.04(c) to the Administrative Agent. Except for
such certificates required by Section 5.04(c), the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

SECTION 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the making
by the Lenders of the Loans and the execution and delivery of the Loan
Documents, regardless of any investigation made by such persons or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.17 and 9.05) shall survive the payment in full of
the principal and interest hereunder or the termination of this Agreement.

SECTION 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender and their respective permitted successors
and assigns.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void), and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (d) of this
Section 9.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees other than the Borrower or any of its
Affiliates (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

(A) [reserved]; and

(B) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such assignment is delivered to the Administrative Agent) shall not be less than
$5.0 million, unless the Administrative Agent otherwise consents; provided, that
(such amounts shall be aggregated in respect of each Lender and its Affiliates
or Approved Funds (with simultaneous assignments to or by two or more Approved
Funds shall be treated as one assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); provided that only one such
fee shall be due in respect of a simultaneous assignment to more than one
Affiliate of a Lender or Approved Fund; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.17 and 9.05). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders and principal amount of the Loans owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent promptly
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment, whether or not evidenced by a promissory
note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph (b)(v).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that the
outstanding balances of its Loans, in each case without giving effect to
assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance, (ii) except as set forth in clause (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) the Assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) the Assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05 (or delivered pursuant to Section 5.04), and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) the
Assignee will independently and without reliance upon the Administrative Agent,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) the
Assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms of this Agreement, together
with such powers as are reasonably incidental thereto; and (vii) the Assignee
agrees that it will perform in accordance with their terms all the obligations
which by the terms of this Agreement are required to be performed by it as a
Lender.

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided, that (A) such Lender’s obligations under this

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided, that (x) such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to Section 9.04(a)(i) or clauses (i),
(ii), (iii) or (iv) of the first proviso to Section 9.08(b) and (2) directly
affects such Participant and (y) no other agreement with respect to amendment,
modification or waiver may exist between such Lender and such Participant.
Subject to paragraph (c)(ii) of this Section 9.04, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant shall be subject to
Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed). Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and interest amounts) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such loan or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 9.04 shall not apply to any
such pledge or assignment of a security interest; provided, that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and the Borrower for any loss, cost, damage or
expense arising out of its inability to institute such a proceeding against such
Conduit Lender during such period of forbearance.

(h) [Reserved].

(i) Notwithstanding the foregoing, no assignment may be made or participation
sold to an Ineligible Institution without the prior written consent of the
Borrower. Notwithstanding anything to the contrary in this Agreement, the
Borrower and the Lenders acknowledge and agree that the Administrative Agent
shall have no responsibility to monitor whether assignments or participations
are made to Ineligible Institutions, and that none of the Borrower or any of its
Subsidiaries shall bring a claim to such effect.

SECTION 9.05 Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable out of pocket expenses
(including Other Taxes) incurred by the Administrative Agent in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent in connection with the syndication of the Loans or the
administration of this Agreement or in connection with the administration of
this Agreement and any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the Exchange Transactions hereby contemplated
shall be consummated), including the reasonable fees, charges and disbursements
of Gibson, Dunn & Crutcher LLP, counsel for the Administrative Agent and, if
necessary, the reasonable fees, charges and disbursements of one local counsel
per jurisdiction, and (ii) all out of pocket expenses (including Other Taxes)
incurred by the Administrative Agent or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, in connection with the Loans made hereunder, including
the fees, charges and disbursements of counsel for the Administrative Agent
(including any special and local counsel).

(b) The Borrower agrees to indemnify the Administrative Agent, each Lender, each
of their respective Affiliates and each of their respective directors, trustees,
officers, employees, agents, trustees and advisors (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements

 

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(except the allocated costs of in-house counsel), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto and thereto of their respective obligations thereunder or the
consummation of the Exchange Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by the Borrower or any of their
subsidiaries or Affiliates; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee (for purposes of this
proviso only, each of the Administrative Agent or any Lender shall be treated as
several and separate Indemnitees, but each of them together with its respective
Related Parties, shall be treated as a single Indemnitee). None of the
Indemnitees (or any of their respective affiliates) shall be responsible or
liable to the Fund, the Borrower or any of their respective subsidiaries,
Affiliates or stockholders or any other person or entity for any special,
indirect, consequential or punitive damages. The provisions of this Section 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any Lender.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes other than Taxes that represent
losses, claims, damages, liabilities and expenses with respect to a non-Tax
claim.

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender and the repayment,
satisfaction or discharge of all the other Obligations and the termination of
this Agreement.

SECTION 9.06 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such Lender to or for the credit or the account of the Borrower or any
Subsidiary against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although the obligations
may be unmatured. The rights of each Lender under this Section 9.06 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender may have.

SECTION 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.08 Waivers; Amendment.

(a) No failure or delay of the Administrative Agent or any Lender in exercising
any right or power hereunder or under any Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Borrower in any case shall entitle
such person to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders, and (y) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by each
party thereto and the Administrative Agent and consented to by the Required
Lenders; provided, however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on any Loan without the prior written
consent of each Lender directly affected thereby,

(ii) decrease the fees of any Lender or Agent without the prior written consent
of such Lender or Agent, as applicable,

(iii) extend any date on which payment of interest on any Loan or any fees is
due, without the prior written consent of each Lender adversely affected
thereby, or

(iv) amend or modify the provisions of this Section 9.08 or the definition of
the terms “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the prior
written consent of each Lender adversely affected thereby;

 

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent acting as such at the
effective date of such agreement, as applicable. Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any assignee of
such Lender.

SECTION 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided, that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.

SECTION 9.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid,

 

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

SECTION 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15 Jurisdiction; Consent to Service of Process. Each party hereto
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
general and exclusive jurisdiction of the Supreme Court of the State of New York
for the County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court”, and together with the New York Supreme Court, the “New York Courts”),
and appellate courts from either of them;

(b) consents that any such action or proceeding may be brought in such courts
and waives, to the maximum extent not prohibited by law, any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
forum and agrees not to plead or claim the same;

(c) agrees that the New York Courts and appellate courts from either of them
shall be the exclusive forum for any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, and that it shall
not initiate (or collusively assist in the initiation or prosecution of) any
such action or proceeding in any court other than the New York Courts and
appellate courts from either of them; provided that

(i) if all such New York Courts decline jurisdiction over any Person, or decline
(or in the case of the Federal District Court, lack) jurisdiction over the
subject matter of such action or proceeding, a legal action or proceeding may be
brought with respect thereto in another court having such jurisdiction;

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) in the event that a legal action or proceeding is brought against any party
hereto or involving any of its property or assets in another court (without any
collusive assistance by such party or any of its Subsidiaries or Affiliates),
such party shall be entitled to assert any claim or defense (including any claim
or defense that this Section 9.15(c) would otherwise require to be asserted in a
legal action or proceeding in a New York Court) in any such action or
proceeding;

(iii) any party hereto may bring any legal action or proceeding in any
jurisdiction for the recognition and enforcement of any judgment;

(d) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Section 9.01 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto; and

(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to the preceding clause
(c)) shall limit the right to sue in any other jurisdiction.

SECTION 9.16 Confidentiality. Each of the Lenders and the Administrative Agent
agrees that it shall maintain in confidence any information relating the
Borrower and any Subsidiary furnished to it by or on behalf of the Borrower or
any Subsidiary (other than information that (a) has become generally available
to the public other than as a result of a disclosure by such party in violation
of this Section 9.16, (b) has been independently developed by such Lender or
such Agent without violating this Section 9.16 or (c) was available to such
Lender or such Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to the Borrower) and shall not reveal the same
other than to its directors, trustees, officers, employees, advisors and any
numbering, administration or settlement service providers with a need to know or
to any person that approves or administers the Loans on behalf of such Lender
(so long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), except: (A) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the National Association of Securities Dealers, Inc., (C) to
its parent companies, Affiliates or auditors (so long as each such person shall
have been instructed to keep the same confidential in accordance with this
Section 9.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to other Lenders and to any pledgee under Section 9.04(d)
or any other prospective assignee of, or prospective Participant in, any of its
rights under this Agreement (so long as such person is subject to this
Section 9.16 or shall have been instructed to keep the same confidential in
accordance with this Section 9.16) and (F) to any direct or indirect contractual
counterparty in Swap Agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 9.16).

 

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.17 Platform; Borrower Materials. The Borrower hereby acknowledges that
(a) the Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”), and (b) certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws,
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be deemed to be marked “PUBLIC,” unless the
Borrower notifies the Administrative Agent promptly that any such document
contains material nonpublic information: (1) the Loan Documents, (2) any
notification of changes in the terms of the credit facilities and (3) all
information delivered pursuant to Section 5.04.

SECTION 9.18 [Reserved].

SECTION 9.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

 

89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.20 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the USA PATRIOT Act.

SECTION 9.21 [Reserved].

SECTION 9.22 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges (on its own behalf and on behalf of its
Affiliates) and agrees that (i) (A) the arranging and other services regarding
this Agreement provided by the Administrative Agent and the Lenders are
arm’s-length commercial transactions between the Borrower and its respective
Affiliates, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Lenders is and has
been acting solely as a principal and has not been, is not and will not be
acting as an advisor, agent or fiduciary for the Borrower, any of its Affiliates
or any other Person and (B) none of the Administrative Agent or the Lenders has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent or
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and none of the Administrative Agent or the Lenders has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by applicable law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent or the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

SECTION 9.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Agreement as of the date first set forth above.

 

CLAIRE’S (GIBRALTAR) HOLDINGS LIMITED By:    /s/ J. Per Brodin   Name:    J. Per
Brodin   Title:  

Executive Vice President and

Chief Financial Officer

Signature Page to Credit Agreement (Gibraltar)

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent and a Lender

By:    /s/ Bryan J. Matthews   Name:    Bryan J. Matthews   Title:   Authorized
Signatory By:    /s/ Jeremy Roberts Stern   Name:   Jeremy Roberts Stern  
Title:   Authorized Signatory

Signature Page to Credit Agreement (Gibraltar)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GOLDMAN SACHS BANK USA, as a Lender By:    /s/ Rebecca Kratz   Name:    Rebecca
Kratz   Title:   Authorized Signatory

Signature Page to Credit Agreement (Gibraltar)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ING CAPITAL LLC, as a Lender By:    /s/ Ian Nyi   Name:    Ian Nyi   Title:  
Vice President By:   /s/ Joe McAdams   Name:   Joe McAdams   Title:   Managing
Director

Signature Page to Credit Agreement (Gibraltar)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

JPMORGAN CHASE BANK, N.A., as a Lender By:    /s/ Neil R. Boylan   Name:    Neil
R. Boylan   Title:   Managing Director

Signature Page to Credit Agreement (Gibraltar)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ROYAL BANK OF CANADA, as a Lender By:    /s/ Leslie P. Vowell   Name:    Leslie
P. Vowell   Title:   Attorney-in-Fact

Signature Page to Credit Agreement (Gibraltar)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below (including any
guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

 

1.    Assignor:                                                                

 

2.                

  

 

Assignee:

  

 

                                                         

[and is an Affiliate/Approved Fund of [identify Lender]1

   3.    Borrower:    Claire’s (Gibraltar) Holdings Limited    4.   
Administrative Agent:    Credit Suisse AG, Cayman Islands Branch as
administrative agent under the Credit Agreement.   

 

1  Select as applicable.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.                    Credit Agreement:    Credit Agreement, dated as
of                 , 2016 (as the same may be further amended, restated, amended
and restated, supplemented or otherwise modified from time to time), among
Claire’s (Gibraltar) Holdings Limited, a Gibraltar private limited liability
company, (the “Borrower”), the Lenders party thereto from time to time and
Credit Suisse AG, as Administrative Agent for the Lenders.    6.   
Assigned Interest:      

 

Aggregate Amount of Loans

  

Amount of Loans Assigned

  

Percentage Assigned of Loans2

  $    $      %   

Effective Date:                 , 20        [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR].

 

2  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR             [NAME OF ASSIGNOR]             By:  

 

            Name:               Title:   ASSIGNEE             [NAME OF ASSIGNEE]
            By:  

 

            Name:               Title:  

 

[Consented to and Accepted:]1

CREDIT SUISSE AG, Cayman Islands Branch,

as Administrative Agent

By:  

 

       Name:        Title: By:  

 

       Name:        Title:

 

 

1  To be added only if the consent of the Administrative Agent is required
pursuant to Section 9.04 of the Credit Agreement.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to:]2

[CLAIRE’S (GIBRALTAR) HOLDINGS LIMITED]

By:  

 

       Name:        Title:

 

 

2  To be added only if the consent of the Borrower is required pursuant to
Section 9.04 of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) the
outstanding balances of its Loans, without giving effect to assignments thereof
which have not become effective, are as set forth herein, and (iv) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it is an
eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 3.05 thereof (or delivered pursuant to
Section 5.04 thereof), as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Acceptance and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Acceptance is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (ii) it appoints and authorizes each
Agent to take such action on its behalf and to exercise such powers under the
Credit Agreement as are delegated to such Agent, by the terms thereof, together
with such powers as are reasonably incidental thereto, and (iii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be
construed in accordance with and governed by the laws of the State of New York.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

[FORM OF]

INTEREST ELECTION REQUEST

Credit Suisse AG, Cayman Islands Branch

as Administrative Agent

    for the Lenders referred to below

Eleven Madison Avenue

New York, New York 10010

Attention: Agency Group

[DATE]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of             , 2016 (as
the same may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Claire’s
(Gibraltar) Holdings Limited, a Gibraltar private limited liability company (the
“Borrower”), the Lenders from time to time party thereto (“Lenders”) and Credit
Suisse AG, Cayman Islands Branch as administrative agent for the Lenders (the
“Administrative Agent”). Capitalized terms used and not defined herein have the
meanings ascribed to such terms in the Credit Agreement.

This notice constitutes a notice of conversion or notice of continuation, as
applicable (an “Election”), under Section 2.07 of the Credit Agreement, and the
Borrower hereby irrevocably notifies the Administrative Agent of the following
information with respect to the conversion or continuation requested hereby:

 

(i)            Portion of Term Loan to which Interest Election applies:      
Principal Amount:   

 

   Type (ABR/Eurocurrency):   

 

   Interest Period (if Eurocurrency):   

 

(ii)    Effective Date of Election:   

 

(iii)    Resulting Loan(s)                Resulting Loan (1)      

                  Principal Amount (or % of

                  Loan in (1))

  

 

                     Type (ABR/Eurocurrency):   

 

                     Interest Period (if Eurocurrency):   

 

            Resulting Loan (2)5   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  

Principal Amount (or % of

Loan in (i))

  

 

  

Type (ABAR/Eurocurrency):

  

 

  

Interest Period (if Eurocurrency):

  

 

The undersigned certifies, represents and warrants on behalf of the Borrower
that the Borrower is entitled to receive the requested continuation or
conversion under the terms and conditions of the Credit Agreement.

 

CLAIRE’S (GIBRALTAR) HOLDINGS LIMITED By:  

 

          Name:           Title:

 

 

5  Add as many resulting Loans as applicable.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedules to $40MM Gibraltar Agreement

SCHEDULE 1.01A

Immaterial Subsidiaries

 

  Claire’s China Services   Claire’s European Distribution Limited   Claire’s
Netherlands B.V.   Claire’s Poland Sp. Z o.o.   Claire’s Hungary Kft.   Claire’s
Czech Republic s.r.o.   WhiteClaire’s Accessorrios Portugal Unipessoal LDA   RSI
International Ltd.   BMS Fashion Corp.   Claire’s Stores (Shanghai) Limited  
Claire’s Stores Hong Kong Limited   Claire’s European Services Limited  
Claire’s Luxembourg S.a.r.l.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 2.01

Commitments

[To be provided on Closing Date]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.01

Organization and Good Standing

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.04

Governmental Approvals

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.07(a)

Subsidiaries*

 

Name

  

Jurisdiction

  

Owner of Equity Interests

Claire’s Fashion Property Corp.    Cayman    100% CSI Luxembourg S.a.r.l.
Claire’s Holding Gmbh    Switzerland    100% Claire’s Holdings S.a.r.l. Claire’s
Accessories UK Ltd    United Kingdom    100% Claire’s Holding Gmbh CSI
Luxembourg S.a.r.l.    Luxembourg    100% Claire’s Holding Gmbh Claire’s
Switzerland Gmbh    Switzerland    100% Claire’s Holding Gmbh Claire’s
Accessories Spain, S.L.    Spain    100% Claire’s Accessories UK Ltd Claire’s
France S.A.S.    France    100% Claire’s Accessories UK Ltd Claire’s (Gibraltar)
Holdings Limited    Gibraltar    100% Claire’s Swiss Holdings LLC Claire’s
Holdings S.a.r.l.    Luxembourg    100% Claire’s (Gibraltar) Holdings Limited
Claire’s Germany GmbH    Germany    100% Claire’s Holding Gmbh Claire’s Italy
S.R.L.    Italy    100% Claire’s Accessories UK, Ltd. Claire’s Belgium B.V.B.A.
   Austria    100% Claire’s Accessories UK, Ltd. Claire’s Austria Gmbh   
Belgium    100% Claire’s Holding Gmbh

 

* This list excludes Immaterial Subsidiaries listed on Schedule 1.01A



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.07(b)

Subscriptions

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.10

Taxes

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.15

Intellectual Property

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.16

Anti-Money Laundering Laws

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 6.01

Indebtedness

Subsidiaries have bank credit facilities totaling approximately $2.3 million.
These facilities have been arranged in accordance with customary lending
practices in their respective countries of operation. As of April 30, 2016,
Subsidiaries had a reduction of $2.1 million for outstanding bank guarantees,
which reduces the borrowing availability to $0.2 million as of that date.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 6.02(a)

Liens

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 6.04

Investments

Key money deposits in the amount of $53,000,000 for leases in France.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 6.07

Transactions with Affiliates

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 9.01

Notice Information

Administrative Agent or Collateral Agent:

Credit Suisse

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Group

Fax No.: (212) 325-8304

Borrower:

Claire’s (Gibraltar) Holdings Limited

3 SW 129th Avenue

Suite 400

Attention: J. Per Brodin, Director

Pembroke Pines, FL 33027

Fax No.: (954) 433-3999

Website: http://www.clairestores.com/phoenix.zhtml?c=68915&p=irol-sec



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule (B)

Colorado Counsel:

Hutchinson Black and Cook LLC

921 Walnut Street

Suite 200

Boulder, CO 80302

Florida Counsel:

Morgan, Lewis & Bockius LLP

5300 Wachovia Financial Center

200 South Biscayne Boulevard

Miami, FL 33131



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule (C)

Colorado Counsel:

Hutchinson Black and Cook LLC

921 Walnut Street

Suite 200

Boulder, CO 80302

Florida Counsel:

Morgan, Lewis & Bockius LLP

5300 Wachovia Financial Center

200 South Biscayne Boulevard

Miami, FL 33131



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule (D)

Gibraltar Counsel:

Hassans International Law Firm

57/63 Line Wall Road

PO Box 199

Gibraltar, GX11 1AA